  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                             Pg 1 of 1120



                                              Exhibit A

                                      Initial Assigned Agreements




WEIL:\96909625\10\73217.0004
                                                                            Exhibit A

                                                           Assumption and Assignment Notice
                                                              Initial Assigned Agreements
Schedule 1 – Executory Contracts

                                                                                                                    Debtors’
            ECF
    No.                       Debtor          Counterparty                Contract Title          Contract No.   Asserted Cure                                         Disputed Amount
            No.1




                                                                                                                                              18-23538-rdd
                                                                                                                    Amount
    1.     N/A      Sears Holdings         American Express       Fin Services ‐ American        Cw2338277       $00.00                                              No Objection Filed.
                    Management             Business Travel        Express Card
                    Corporation
                                                                  Acceptance ‐ Amendment

    2.     N/A      Sears Holdings         American Express       Fin ‐ American Express         Shclcw7058      $00.00                                              No Objection Filed.




                                                                                                                                              Doc 2507-1
                    Management             Business Travel        Travel Related Services
                    Corporation
                                                                  Company Inc (Gbt Us Llc) ‐
                                                                  Master Services

    3.     N/A      Sears Holdings         American Express       American Express Card          N/A             $00.00                                              No Objection Filed.
                    Management             Travel Related         Acceptance Agreement




                                                                                                                          Filed 02/08/19 Entered 02/08/19 15:14:32
                    Corporation            Services

                                           Company, Inc.




                                                                                                                                Pg 2 of 1120
    4.     N/A      Sears Holdings         American Express       Amendment To Agreement         N/A             $00.00                                              No Objection Filed.
                    Management             Travel Related         For American
                    Corporation            Services
                                                                  Express Card Acceptance
                                           Company, Inc.

    5.     1835     Sears Holdings         Sears Hometown         Tax Sharing Agreement          N/A             $00.00                                              Not disputed in
                    Corporation            And Outlet Stores,                                                                                                        objection.
                                           Inc.



1
    This column reflects the ECF number of any applicable objection filed by the counterparty.


WEIL:\96911288\2\73217.0004

                                                                                                                                              Exhibit
                                                                                                             Debtors’
          ECF
  No.                         Debtor      Counterparty               Contract Title        Contract No.   Asserted Cure                                         Disputed Amount
          No.1
                                                                                                             Amount
 6.       1835      Sears Holdings      Sears Hometown                                     N/A            $00.00                                              Not disputed in
                    Management          And Outlet Stores,                                                                                                    objection.
                    Corporation         Inc.
 7.       1835      Sears Holdings      Sears Hometown        Syw ‐ Sears Hometown And     Cw2323625      $00.00                                              Not disputed in
                    Management          And Outlet Stores,    Outlet Stores Inc ‐ Retail                                                                      objection.
                    Corporation         Inc.                  Establishment Agreement ‐




                                                                                                                                       18-23538-rdd
                                                              2016
 8.       1893      Sears Holdings      Cross Country         HS OPS-Cross Country         SHCLCW3606     $00.00                                              Not disputed in
                    Management          Home Services         Home Service Inc –                                                                              objection.
                    Corporation         (HMW)                 Agreement - 2014
 9.       1893      Sears Roebuck and   Cross Country                                      CW2340683      $00.00                                              Not disputed in
                    Co.                 Home Services                                                                                                         objection.
                                        (HMW)




                                                                                                                                       Doc 2507-1
 10.      1893      Sears Roebuck and   Cross Country         Home Services Agreement                     $00.00                                              Not disputed in
                    Co.                 Home Services, Inc.   2016                                                                                            objection.

 11.      1893      Sears Holdings      Cross Country         Amended and Restated Total                  $00.00                                              Not disputed in
                    Management          Home Services,        Home Management Program                                                                         objection.
                    Corporation         Inc., Homesure        Agreement 2017
                                        Of America, Inc.,




                                                                                                                   Filed 02/08/19 Entered 02/08/19 15:14:32
                                        Homesure
                                        Protection of.




                                                                                                                         Pg 3 of 1120
 12.      1893      Sears Holdings      Cross Country         Guarantee and Security                      $00.00                                              Not disputed in
                    Management          Home Services,        Agreement                                                                                       objection.
                    Corporation         Inc., Homesure
                                        Of America, Inc.,
                                        Homesure
                                        Protection of.
 13.      1893      Sears Holdings      Cross Country         Third Party Warranty                        $00.00                                              Not disputed in
                    Management          Home Services,        Agreement                                                                                       objection.
                    Corporation         Inc., Homesure
                                        Of America, Inc.,
                                        Homesure
                                        Protection of
                                        California Inc. and
                                        Homesure OF
                                        Virginia, Inc.

                                                                            2
WEIL:\96911288\2\73217.0004

                                                                                                                                       Exhibit
                                                                                                                   Debtors’
          ECF
  No.                         Debtor       Counterparty               Contract Title             Contract No.   Asserted Cure                                         Disputed Amount
          No.1
                                                                                                                   Amount
 14.      1893      Sears Roebuck and    Cross Country         Fifth Amendment to Home                          $00.00                                              Not disputed in
                    Co.                  Home Services, Inc.   Warranty Service Agreement                                                                           objection.

 15.      1835      Sears Holdings       Sears Hometown        Shop Your Way Rewards            396577          $00.00                                              Not disputed in
                    Management           And Outlet Stores,    Retail Establishment                                                                                 objection.
                    Corporation          Inc.                  Agreement & Amendment #2




                                                                                                                                             18-23538-rdd
 16.      1835      Sears, Roebuck And   Sears Hometown        Trademark License                536493          $00.00                                              Not disputed in
                    Co.                  And Outlet Stores,    Agreement                                                                                            objection.
                                         Inc.
 17.      1835      Sears Holdings       Sears Hometown        Office Space Lease               431288          $00.00                                              Not disputed in
                    Management           And Outlet Stores,                                                                                                         objection.
                    Corporation          Inc.
 18.      1835      Innovel Solutions,   Sears Hometown        Purchase Agreement For           534857          $00.00                                              Not disputed in




                                                                                                                                             Doc 2507-1
                    Inc.                 And Outlet Stores,    Excess And Salvage                                                                                   objection.
                                         Inc.                  Merchandise
 19.      1835      Sears Holdings       Sears Hometown        Security Interest In Assets Of   N/A             $00.00                                              Not disputed in
                    Management           And Outlet Stores,    Sears Hometown And Outlet                                                                            objection.
                    Corporation          Inc.                  Stores, Inc.
 20.      1835      Sears Holdings       Sears Hometown        Amendment #1 To Employee         509440          $00.00                                              Not disputed in
                    Management           And Outlet Stores,    Transition And                                                                                       objection.




                                                                                                                         Filed 02/08/19 Entered 02/08/19 15:14:32
                    Corporation          Inc.                  Administrative Services
                                                               Agreement




                                                                                                                               Pg 4 of 1120
 21.      1835      Sears Holdings       Sears Hometown        Transition Of Sears              546403          $00.00                                              Not disputed in
                    Management           And Outlet Stores,    Procurement Services                                                                                 objection.
                    Corporation          Inc.
 22.      1835      Sears Holdings       Sears Hometown        Agreement And                    537252          $00.00                                              Not disputed in
                    Corporation          And Outlet Stores,    Authorization For Sho                                                                                objection.
                                         Inc.                  Franchisee Leasing Business
 23.      1835      Sears Holdings       Sears Hometown        Amendment No. 10 To              543771          $00.00                                              Not disputed in
                    Management           And Outlet Stores,    Service Agreement                                                                                    objection.
                    Corporation          Inc.
 24.      1835      Sears Holdings       Sears Hometown        Service Level Agreement          509456          $00.00                                              Not disputed in
                    Management           And Outlet Stores,    Between Sears Holdings                                                                               objection.
                    Corporation          Inc.                  Corporation And Sho
 25.      1835      Sears Holdings       Sears Hometown        Shop Your Way Rewards            N/A             $00.00                                              Not disputed in
                    Management           And Outlet Stores,    Retail Establishment                                                                                 objection.
                    Corporation          Inc.                  Agreement

                                                                              3
WEIL:\96911288\2\73217.0004

                                                                                                                                             Exhibit
                                                                                                        Debtors’
          ECF
  No.                         Debtor     Counterparty             Contract Title      Contract No.   Asserted Cure                                         Disputed Amount
          No.1
                                                                                                        Amount
 26.      1835      Sears Holdings     Sears Hometown       Amendment No. 8 To        N/A            $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.
                    Corporation        Inc.
 27.      1835      Sears Holdings     Sears Hometown       Services Agreement                       $00.00                                              Not disputed in
                    Management         And Outlet Stores,                                                                                                objection.
                    Corporation        Inc.




                                                                                                                                  18-23538-rdd
 28.      1835      Sears Holdings     Sears Hometown       Amendment No. 1 To                       $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.
                    Corporation        Inc.
 29.      1835      Sears Holdings     Sears Hometown       Amendment No. 2 To                       $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.
                    Corporation        Inc.
 30.      1835      Sears Holdings     Sears Hometown       Amendment No. 3 To                       $00.00                                              Not disputed in




                                                                                                                                  Doc 2507-1
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.
                    Corporation        Inc.
 31.      1835      Sears Holdings     Sears Hometown       Amendment No. 4 To                       $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.
                    Corporation        Inc.
 32.      1835      Sears Holdings     Sears Hometown       Amendment No. 5 To                       $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.




                                                                                                              Filed 02/08/19 Entered 02/08/19 15:14:32
                    Corporation        Inc.
 33.      1835      Sears Holdings     Sears Hometown       Amendment No. 6 To                       $00.00                                              Not disputed in




                                                                                                                    Pg 5 of 1120
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.
                    Corporation        Inc.
 34.      1835      Sears Holdings     Sears Hometown       Amendment No. 7 To                       $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.
                    Corporation        Inc.
 35.      1835      Sears Holdings     Sears Hometown       Amendment No. 9 To                       $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.
                    Corporation        Inc.
 36.      1835      Sears Holdings     Sears Hometown       Employee Transition And                  $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Administrative Services                                                                      objection.
                    Corporation        Inc.                 Agreement
 37.      1835      Sears Holdings     Sears Hometown       Amendment No. 1 To Shop                  $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Your Way Rewards Retail                                                                      objection.
                    Corporation        Inc.                 Establishment Agreement


                                                                         4
WEIL:\96911288\2\73217.0004

                                                                                                                                  Exhibit
                                                                                                              Debtors’
          ECF
  No.                         Debtor       Counterparty              Contract Title         Contract No.   Asserted Cure                                         Disputed Amount
          No.1
                                                                                                              Amount
 38.      1835      Sears Holdings       Sears Hometown       Amendment #2 To Shop                         $00.00                                              Not disputed in
                    Management           And Outlet Stores,   Your Way Rewards Retail                                                                          objection.
                    Corporation          Inc.                 Establishment Agreement
 39.      1835      Sears Holdings       Sears Hometown       Separation Agreement                         $00.00                                              Not disputed in
                    Corporation          And Outlet Stores,                                                                                                    objection.
                                         Inc.




                                                                                                                                        18-23538-rdd
 40.      1835      Sears Holdings       Sears Hometown       Amendment No. 1 To                           $00.00                                              Not disputed in
                    Corporation          And Outlet Stores,   Separation Agreement                                                                             objection.
                                         Inc.
 41.      1835      Sears, Roebuck And   Sears Hometown       Amendment No. 1 To                           $00.00                                              Not disputed in
                    Co.                  And Outlet Stores,   Trademark License                                                                                objection.
                                         Inc.                 Agreement
 42.      1835      Sears Holdings       Sears Hometown       Supplemental Agreement                       $00.00                                              Not disputed in




                                                                                                                                        Doc 2507-1
                    Corporation          And Outlet Stores,                                                                                                    objection.
                                         Inc.
 43.      1835      Sears Holdings       Sears Hometown       Amendment No. 1 To                           $00.00                                              Not disputed in
                    Corporation          And Outlet Stores,   Supplemental Agreement                                                                           objection.
                                         Inc.
 44.      1835      Sears Brands,        Sears Hometown       License And Intellectual     N/A             $00.00                                              Not disputed in
                    L.L.C.               And Outlet Stores,   Property Management                                                                              objection.




                                                                                                                    Filed 02/08/19 Entered 02/08/19 15:14:32
                                         Inc.                 Agreement
 45.      1835      Sears Holdings       Sears Hometown       Tax Sharing Agreement        N/A             $00.00                                              Not disputed in




                                                                                                                          Pg 6 of 1120
                    Corporation          And Outlet Stores,                                                                                                    objection.
                                         Inc.
 46.      1835      Sears Holdings       Sears Hometown                                    N/A             $00.00                                              Not disputed in
                    Management           And Outlet Stores,                                                                                                    objection.
                    Corporation          Inc.
 47.      1835      Sears Holdings       Sears Hometown       Syw ‐ Sears Hometown And     Cw2323625       $00.00                                              Not disputed in
                    Management           And Outlet Stores,   Outlet Stores Inc ‐ Retail                                                                       objection.
                    Corporation          Inc.                 Establishment Agreement ‐
                                                              2016
 48.      1835      Sears Holdings       Sears Hometown       Shop Your Way Rewards        396577          $00.00                                              Not disputed in
                    Management           And Outlet Stores,   Retail Establishment                                                                             objection.
                    Corporation          Inc.                 Agreement & Amendment #2
 49.      1835      Sears, Roebuck And   Sears Hometown       Trademark License            536493          $00.00                                              Not disputed in
                    Co.                  And Outlet Stores,   Agreement                                                                                        objection.
                                         Inc.

                                                                            5
WEIL:\96911288\2\73217.0004

                                                                                                                                        Exhibit
                                                                                                                         Debtors’
            ECF
    No.                       Debtor           Counterparty                Contract Title            Contract No.     Asserted Cure                                         Disputed Amount
            No.1
                                                                                                                         Amount
    50.    1835     Sears Holdings          Sears Hometown         Office Space Lease               431288            $00.00                                              Not disputed in
                    Management              And Outlet Stores,                                                                                                            objection.
                    Corporation             Inc.
    51.    N/A      Sears Holdings          First Data             Lp Ops ‐ Telecheck Services      Shclcw5528        $ 277,9622                                          No Objection Filed.
                    Management              Corporation‐           Inc ‐ Warranty Service
                    Corporation             1000623488 \           Agreement ‐ 2008




                                                                                                                                                   18-23538-rdd
                                            Telecheck Services
                                            Inc
    52.    2024     Kmart Corporation       Dfs Services Llc,      Notice Of Changes Of Fees        N/A               N/A                                                 Not disputed in
                                            Successor In           Under Merchant Services                                                                                objection.
                                            Interest To            Agreement Dates November
                                            Discover Card          15, 1987
                                            Services, Inc.




                                                                                                                                                   Doc 2507-1
    53.    2024     Kmart Corporation       Discover Financial     Letter Of Amendment Dated        N/A               N/A                                                 Not disputed in
                                            Services               9/8/04 To The November 15,                                                                             objection.
                                                                   1987 Merchant Services
    54.    2024     Kmart Corporation       Discover Financial     Letter Of Amendment Dated        N/A               N/A                                                 Not disputed in
                                            Services               9/9/03 To The November 15,                                                                             objection.
                                                                   1987 Merchant Services
    55.    2024     Kmart Corporation       Discover Financial     Supplemental Agreement           N/A               N/A                                                 Not disputed in




                                                                                                                               Filed 02/08/19 Entered 02/08/19 15:14:32
                                            Services, Inc.                                                                                                                objection.
    56.    2072     Sears Holdings          Stanley Black &        Acquired Ip License              N/A               $00.00                                              Not disputed in




                                                                                                                                     Pg 7 of 1120
                    Corporation             Decker, Inc.           Agreement                                                                                              objection.

    57.    1835     Sears, Roebuck And      Sears Hometown         Amendment No. 1 To                     509438      $00.00                                              Not disputed in
                    Co.                     And Outlet Stores,     Trademark License                                                                                      objection.
                                            Inc.                   Agreement
    58.    1835     Sears Holdings          Sears Hometown         Amendment No. 9 To                     537250      $00.00                                              Not disputed in
                    Management              And Outlet Stores,     Services Agreement                                                                                     objection.
                    Corporation             Inc.
    59.    1835     Sears Holdings          Sears Hometown         Amendment No. 8 To                     534593      $00.00                                              Not disputed in
                    Management              And Outlet Stores,     Services Agreement                                                                                     objection.
                    Corporation             Inc.



2
    Buyer reserves all rights to offset any cure costs against amounts owed by First Data Corporation to the Buyer.
                                                                                  6
WEIL:\96911288\2\73217.0004

                                                                                                                                                   Exhibit
                                                                                                        Debtors’
          ECF
  No.                         Debtor     Counterparty             Contract Title      Contract No.   Asserted Cure                                         Disputed Amount
          No.1
                                                                                                        Amount
 60.      1835      Sears Holdings     Sears Hometown       Amendment No. 7 To          529128       $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.
                    Corporation        Inc.
 61.      1835      Sears Holdings     Sears Hometown       Amendment No. 5 To          525479       $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.
                    Corporation        Inc.




                                                                                                                                  18-23538-rdd
 62.      1835      Sears Holdings     Sears Hometown       Amendment No. 6 To          525037       $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.
                    Corporation        Inc.
 63.      1835      Sears Holdings     Sears Hometown       Amendment No. 3 To          511414       $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.
                    Corporation        Inc.
 64.      1835      Sears Holdings     Sears Hometown       Amendment No. 4 To          509441       $00.00                                              Not disputed in




                                                                                                                                  Doc 2507-1
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.
                    Corporation        Inc.
 65.      1835      Sears Holdings     Sears Hometown       Amendment No. 2 To          459349       $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.
                    Corporation        Inc.
 66.      1835      Sears Holdings     Sears Hometown       Amendment No. 1 To          444110       $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Services Agreement                                                                           objection.




                                                                                                              Filed 02/08/19 Entered 02/08/19 15:14:32
                    Corporation        Inc.
 67.      1835      Sears Holdings     Sears Hometown       Services Agreement          396576       $00.00                                              Not disputed in




                                                                                                                    Pg 8 of 1120
                    Management         And Outlet Stores,                                                                                                objection.
                    Corporation        Inc.
 68.      1835      Sears Holdings     Sears Hometown       Amendment #2 To Shop        547382       $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Your Way Rewards Retail                                                                      objection.
                    Corporation        Inc.                 Establishment Agreement
 69.      1835      Sears Holdings     Sears Hometown       Amendment No. 1 To Shop     547382       $00.00                                              Not disputed in
                    Management         And Outlet Stores,   Your Way Rewards Retail                                                                      objection.
                    Corporation        Inc.                 Establishment Agreement
 70.      1835      Sears Holdings     Sears Hometown       Amendment No. 1 To          509445       $00.00                                              Not disputed in
                    Corporation        And Outlet Stores,   Supplemental Agreement                                                                       objection.
                                       Inc.
 71.      1835      Sears Holdings     Sears Hometown       Supplemental Agreement      444115       $00.00                                              Not disputed in
                    Corporation        And Outlet Stores,                                                                                                objection.
                                       Inc.


                                                                         7
WEIL:\96911288\2\73217.0004

                                                                                                                                  Exhibit
                                                                                                                Debtors’
          ECF
  No.                         Debtor       Counterparty               Contract Title          Contract No.   Asserted Cure                                         Disputed Amount
          No.1
                                                                                                                Amount
 72.      1835      Sears Holdings       Sears Hometown        Amendment No. 1 To                  444114    $00.00                                              Not disputed in
                    Corporation          And Outlet Stores,    Separation Agreement                                                                              objection.
                                         Inc.
 73.      1835      Sears Holdings       Sears Hometown        Separation Agreement                396575    $00.00                                              Not disputed in
                    Corporation          And Outlet Stores,                                                                                                      objection.
                                         Inc.




                                                                                                                                          18-23538-rdd
 74.      1835      Sears Holdings       Sears Hometown        Amendment No. 8 To             (blank in      $00.00                                              Not disputed in
                    Management           And Outlet Stores,    Services Agreement            notice)                                                             objection.
                    Corporation          Inc.
 75.      N/A       Sears Brands         FLI Charge, Inc.      Patent License & Technology   N/A             $00.00                                              No Objection Filed.
                    Management                                 Agreement
                    Corporation
 76.      N/A       Kmart Corporation;   ABG Sportcraft,       License Agreement, as                         $00.00                                              No Objection Filed.




                                                                                                                                          Doc 2507-1
                    Sears, Roebuck and   L.L.C.                amended through 4/5/2018
                    Co.
 77.      1821      Sears Brands         Cleva North           License Agreement             N/A             $00.00                                              Not disputed in
                    Management           America, Inc.                                                                                                           objection with respect
                    Corporation                                                                                                                                  to this agreement.

 78.      N/A       Sears Brands         Drinkpod LLC          License Agreement             N/A             $1,675                                              No Objection Filed.




                                                                                                                      Filed 02/08/19 Entered 02/08/19 15:14:32
                    Management
                    Corporation




                                                                                                                            Pg 9 of 1120
 79.      N/A       Sears Brands         Permasteel, Inc.      License Agreement, as                                                                             No Objection Filed.
                    Management                                 amended through August 28,
                    Corporation                                2017
 80.      N/A       Sears Brands         Gibson Overseas,      License Agreement             N/A             $7,889                                              No Objection Filed.
                    Management           Inc.
                    Corporation
 81.      N/A       Sears Brands         Algert Company        Distribution Agreement                        $00.00                                              No Objection Filed.
                    Management
                    Corporation
 82.      N/A       Sears Brands         Globistic Co., Inc.   Distributorship Agreement     N/A             $00.00                                              No Objection Filed.
                    Management
                    Corporation
 83.      N/A       Sears Brands         Homemart, S.A.        Retail Store License          N/A             $00.00                                              No Objection Filed.
                    Management                                 Agreement, as amended
                    Corporation                                through [ ]

                                                                             8
WEIL:\96911288\2\73217.0004

                                                                                                                                          Exhibit
                                                                                                                  Debtors’
          ECF
  No.                         Debtor        Counterparty                Contract Title          Contract No.   Asserted Cure                                         Disputed Amount
          No.1
                                                                                                                  Amount
 84.      N/A       Sears Brands          Distribuidora y        Distributorship Agreement     N/A             $00.00                                              No Objection Filed.
                    Management            Comercializadora
                    Corporation           Master Brands SpA
                                          – Chile
 85.      N/A       Sears, Roebuck and    Lands' End, Inc.       Retail Operations Agreement   N/A             $00.00                                              No Objection Filed.
                    Co.                   and its Affiliates




                                                                                                                                            18-23538-rdd
 86.      N/A       Sears, Roebuck and    Sears, Roebuck de      Amended and Restated          N/A             $00.00                                              No Objection Filed.
                    Co.; Sears Brands     Mexico, S.A. de        Trademark License
                    Management            C.V.                   Agreement, as Amended
                    Corporation                                  through Jan. 1, 2010
 87.      1835      Sears, Roebuck and    Sears Authorized       Store License Agreement, as                   $00.00                                              No Objection Filed.
                    Co.                   Hometown Stores,       amended July 10, 2017
                                          LLC and franchise




                                                                                                                                            Doc 2507-1
                                          sublicensees
 88.      1835      Sears Roebuck and     Sears Outlet Stores,   Store License Agreement, as                   $00.00                                              No Objection Filed.
                    Co.                   L.L.C. and its         amended through May 1,
                                          franchisees            2016
 89.      N/A       Kmart Corporation     Route 66 Holdings,     Amended and Restated          N/A             $00.00                                              No Objection Filed.
                                          LLC                    License Agreement as
                                                                 amended through 5/12/2010




                                                                                                                        Filed 02/08/19 Entered 02/08/19 15:14:32
 90.      N/A       Sears International   Sears, Roebuck de      Amendment to Merchandise      N/A             $00.00                                              No Objection Filed.
                    Marketing, Inc.       Mexico, S.A. DE        Sale Agreement Dated April




                                                                                                                              Pg 10 of 1120
                                          C.V.                   17, 1997
 91.      N/A       Sears Roebuck and     Sears Home             Store License Agreement       396580          $00.00                                              No Objection Filed.
                    Co.                   Appliance
                                          Showrooms, LLC
 92.      N/A       Sears, Roebuck and    Sears International    Amendment to Merchandise      N/A             $00.00                                              No Objection Filed.
                    Co.                   Marketing, Inc. and    Service and Quality Control
                                          Sears, Roebuck de      Agreement dated April 28,
                                          Mexico, S.A. de        1997
                                          C.V.
 93.      N/A       Sears, Roebuck and    Roebuck de             Second Amendment to           N/A             $00.00                                              No Objection Filed.
                    Co., Sears Brands     Mexico, S.A de         Merchandise Service and
                    Management            C.V.; Sears            Quality Control Agreement
                    Corporation; Sears    International
                                          Marketing, Inc.


                                                                               9
WEIL:\96911288\2\73217.0004

                                                                                                                                            Exhibit
                                                                                                                 Debtors’
          ECF
  No.                         Debtor        Counterparty              Contract Title           Contract No.   Asserted Cure                                         Disputed Amount
          No.1
                                                                                                                 Amount
 94.      N/A       Sears, Roebuck and    Roebuck de            Third Amendment to            N/A             $00.00                                              No Objection Filed.
                    Co., Sears Brands     Mexico, S.A de        Merchandise Service and
                    Management            C.V.; Sears           Quality Control Agreement
                    Corporation; Sears,   International
                                          Marketing, Inc.
 95.      N/A       Sears, Roebuck and    Sears International   Mexico Merchandise Service    N/A             $00.00                                              No Objection Filed.




                                                                                                                                           18-23538-rdd
                    Co.                   Marketing, Inc. and   and Quality Control
                                          Sears, Roebuck de     Agreement
                                          Mexico, S.A. de
                                          C.V.
 96.      N/A       Sears Holdings        FIA Card Services     FIN- Bank of America N.A. –   SHCLCW1617      $00.00                                              No Objection Filed.
                    Management            NA                    Statement of Work 1 to Card
                    Corporation                                 Service Agreement – 2011




                                                                                                                                           Doc 2507-1
 97.      N/A       Sears Holdings        FIA Card Services     FIN – Bank of America N.A.    SHCLCW1617      $00.00                                              No Objection Filed.
                    Management            NA                    – Card Service Agreement -
                    Corporation                                 2011
 98.      N/A       SEARS, ROEBUCK        CITIBANK, N.A.        AMENDED AND RESTATED                          $00.00                                              No Objection Filed.
                    AND CO., AND                                MARKETING AGREEMENT
                    SEARS BRANDS
                    BUSINESS UNIT




                                                                                                                       Filed 02/08/19 Entered 02/08/19 15:14:32
                    CORPORATION
 99.      N/A       SEARS, ROEBUCK        CITIBANK, N.A.        AMENDED AND RESTATED                          $00.00                                              No Objection Filed.




                                                                                                                             Pg 11 of 1120
                    AND CO.                                     NEW MERCHANT
                                                                AGREEMENT
 100.     N/A       SEARS BRANDS          CITIBANK, N.A.        SECOND AMENDED AND                            $00.00                                              No Objection Filed.
                    BUSINESS UNIT                               RESTATED PROGRAM
                    CORP; SEARS                                 AGREEMENT
                    REOBUCK AND CO.
 101.     1835      Kmart Corporation;    Sears Hometown        Amended And Restated          509443          $00.00                                              Cure Amount, if any, to
                    Sears Holdings        And Outlet Stores,    Merchandising Agreement                                                                           be mutually agreed in
                    Corporation;          Inc.                                                                                                                    each party’s sole
                                                                                                                                                                  discretion.

 102.     1835      Sears, Roebuck And    Sears Hometown        Amendment To Amended                          $00.00                                              Cure Amount, if any, to
                    Co.                   And Outlet Stores,    And Restated Merchandising                                                                        be mutually agreed in
                                          Inc.                  Agreement



                                                                             10
WEIL:\96911288\2\73217.0004

                                                                                                                                           Exhibit
                                                                                                            Debtors’
          ECF
  No.                         Debtor       Counterparty             Contract Title         Contract No.   Asserted Cure                                         Disputed Amount
          No.1
                                                                                                             Amount
                                                                                                                                                              each party’s sole
                                                                                                                                                              discretion.

 103.     1835      Sears, Roebuck And   Sears Hometown       Amendment No. 2 To The                      $00.00                                              Cure Amount, if any, to
                    Co.                  And Outlet Stores,   Amended And Restated                                                                            be mutually agreed in
                                         Inc.                 Merchandising Agreement                                                                         each party’s sole




                                                                                                                                       18-23538-rdd
                                                                                                                                                              discretion.

 104.     1835      Sears, Roebuck And   Sears Hometown       Amendment No. 3 To The                      $00.00                                              Cure Amount, if any, to
                    Co.                  And Outlet Stores,   Amended And Restated                                                                            be mutually agreed in
                                         Inc.                 Merchandising Agreement                                                                         each party’s sole
                                                                                                                                                              discretion.




                                                                                                                                       Doc 2507-1
 105.     1835      Sears, Roebuck And   Sears Hometown       Amendment No. 4 To The                      $00.00                                              Cure Amount, if any, to
                    Co.                  And Outlet Stores,   Amended And Restated                                                                            be mutually agreed in
                                         Inc.                 Merchandising Agreement                                                                         each party’s sole
                                                                                                                                                              discretion.

 106.     N/A       Sears Holdings       Bank of America,     Lender Tri-Party Agreement                  $00.00                                              No Objection Filed.




                                                                                                                   Filed 02/08/19 Entered 02/08/19 15:14:32
                    Corporation, Sears   N.A.                 Amended and Restated
                    roebuck and Co.,                          Agreement
                    Kmart Corporation




                                                                                                                         Pg 12 of 1120
 107.     N/A       Sears Holdings       Gordon Brothers      Lender Tri-Party Agreement                  $00.00                                              No Objection Filed.
                    Corporation, Sears   Finance Company      Amended and Restated
                    roebuck and Co.,                          Agreement
                    Kmart Corporation
 108.     N/A       Sears Holdings       Sears Authorized     Lender Tri-Party Agreement                  $00.00                                              No Objection Filed.
                    Corporation, Sears   Hometown Stores,     Amended and Restated
                    roebuck and Co.,     LLC                  Agreement
                    Kmart Corporation
 109.     N/A       Sears Holdings       Sears Home           Lender Tri-Party Agreement                  $00.00                                              No Objection Filed.
                    Corporation, Sears   Applicable           Amended and Restated
                    roebuck and Co.,     Showrooms, LLC       Agreement
                    Kmart Corporation




                                                                           11
WEIL:\96911288\2\73217.0004

                                                                                                                                       Exhibit
                                                                                                                Debtors’
          ECF
  No.                         Debtor        Counterparty               Contract Title         Contract No.   Asserted Cure                                         Disputed Amount
          No.1
                                                                                                                Amount
 110.     N/A       Sears Holdings       Sears Hometown          Lender Tri-Party Agreement                  $00.00                                              No Objection Filed.
                    Corporation, Sears   And Outlet Stores,      Amended and Restated
                    roebuck and Co.,     Inc.                    Agreement
                    Kmart Corporation
 111.     N/A       Sears Holdings       Sears Outlet Stores,    Lender Tri-Party Agreement                  $00.00                                              No Objection Filed.
                    Corporation, Sears   LLC                     Amended and Restated




                                                                                                                                          18-23538-rdd
                    roebuck and Co.,                             Agreement
                    Kmart Corporation
 112.     N/A       Sears Brands         Beijing Industrial      License Agreement                           $00.00                                              No Objection Filed.
                    Management           Development
                    Corporation
 113.     2024      Sears Roebuck and    DFS Services LLC        Master Services Agreement                   $00.00                                              Not disputed in
                    Co.                  formerly Novus                                                                                                          objection.




                                                                                                                                          Doc 2507-1
                                         Services, Inc.
 114.     2024      Kmart Corporation    DFS Services LLC,       Master Services Agreement                   $00.00                                              Not disputed in
                                         successor in interest                                                                                                   objection.
                                         to Discover Card
                                         Services, Inc.




                                                                                                                      Filed 02/08/19 Entered 02/08/19 15:14:32
                                                                                                                            Pg 13 of 1120
                                                                              12
WEIL:\96911288\2\73217.0004

                                                                                                                                          Exhibit
Schedule 2 – Leases

         ECF No.              Counterparty     Debtor             Contract Title               Contract No.        Cure                             Disputed Amount
                                                                                                                   Amount

    115. N/A                  SRC Facilities   Kmart              Amended and Restated         N/A                 $00.00                           TBD3
                              LLC              Corporation;       Master Lease Agreement
                                               Sears, Roebuck
                                               and Co.




                                                                                                                                                     18-23538-rdd
    116. N/A                  SRC O.P LLC      Kmart              Amended and Restated         N/A                 $00.00                           TBD4
                                               Corporation;       Master Lease Agreement
                                               Sears, Roebuck
                                               and Co




                                                                                                                                                     Doc 2507-1
                                                                                                                                 Filed 02/08/19 Entered 02/08/19 15:14:32
                                                                                                                                       Pg 14 of 1120
3
          Sparrow entities reserve rights with respect to payment of post-petition rent under MLA with respect to dark stores.
4
          Sparrow entities reserve rights with respect to payment of post-petition rent under MLA with respect to dark stores.


WEIL:\96911288\2\73217.0004

                                                                                                                                                     Exhibit
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 15 of 1120



                                             Exhibit B

                                      Asset Purchase Agreement




WEIL:\96909625\10\73217.0004
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32 Exhibit A
                                  Pg 16 of 1120
                                                          EXECUTION VERSION




                      ASSET PURCHASE AGREEMENT

                      DATED AS OF JANUARY 17, 2019

                              BY AND AMONG

                        TRANSFORM HOLDCO LLC,

                   SEARS HOLDINGS CORPORATION and


                     ITS SUBSIDIARIES PARTY HERETO
  18-23538-rdd            Doc 2507-1            Filed 02/08/19 Entered 02/08/19 15:14:32                                    Exhibit A
                                                      Pg 17 of 1120

                                                TABLE OF CONTENTS

                                                                                                                                   Page



ARTICLE I DEFINITIONS ...........................................................................................................2
          Section 1.1              Definitions ............................................................................................2
          Section 1.2              Other Definitions and Interpretive Matters.........................................34

ARTICLE II PURCHASE AND SALE .......................................................................................35
          Section 2.1              Purchase and Sale of the Acquired Assets..........................................35
          Section 2.2              Excluded Assets..................................................................................39
          Section 2.3              Assumption of Liabilities ...................................................................40
          Section 2.4              Excluded Liabilities ............................................................................43
          Section 2.5              Year-End Adjustments........................................................................45
          Section 2.6              Purchase and Sale of Designation Rights ...........................................45
          Section 2.7              Assignments........................................................................................46
          Section 2.8              Further Assurances .............................................................................48
          Section 2.9              Additional Contracts...........................................................................49
          Section 2.10             Withholding ........................................................................................50
          Section 2.11             Rejection of Outbound IP Licenses ....................................................50
          Section 2.12             Tax Reorganization.............................................................................50
          Section 2.13             Foreign Assets. ...................................................................................51
          Section 2.14             Bulk Transfer Law..............................................................................52

ARTICLE III PURCHASE PRICE ..............................................................................................52
          Section 3.1              Purchase Price.....................................................................................52
          Section 3.2              Cash Deposit.......................................................................................53
          Section 3.3              Closing Payment.................................................................................54
          Section 3.4              Reserved .............................................................................................54
          Section 3.5              Discharge of Assumed Liabilities After Closing................................54

ARTICLE IV CLOSING..............................................................................................................54
          Section 4.1              Closing Date .......................................................................................54
          Section 4.2              Buyer’s Deliveries ..............................................................................54
          Section 4.3              Sellers’ Deliveries...............................................................................55
          Section 4.4              Local Sale Agreements .......................................................................56

ARTICLE V DESIGNATION RIGHTS PERIOD.......................................................................56
          Section 5.1              Parties’ Respective Obligations Before and During Designation
                                   Rights Period ......................................................................................56
          Section 5.2              Assumption .........................................................................................60
          Section 5.3              Election Not to Assume and Assign a Designatable Lease ................61

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SELLERS .............................62

                                                                   i
 18-23538-rdd         Doc 2507-1          Filed 02/08/19 Entered 02/08/19 15:14:32                                    Exhibit A
                                                Pg 18 of 1120

                                          TABLE OF CONTENTS
                                               (continued)
                                                                                                                              Page


        Section 6.1          Organization and Good Standing........................................................62
        Section 6.2          Authority; Validity; Consents.............................................................62
        Section 6.3          No Conflict .........................................................................................63
        Section 6.4          Environmental Matters .......................................................................63
        Section 6.5          Title to Acquired Assets .....................................................................63
        Section 6.6          Real Property ......................................................................................64
        Section 6.7          Taxes...................................................................................................65
        Section 6.8          Brokers or Finders ..............................................................................65
        Section 6.9          Employee and Employee Plan Matters...............................................65
        Section 6.10         Intellectual Property............................................................................67
        Section 6.11         Material Contracts ..............................................................................69
        Section 6.12         Seller SEC Reports .............................................................................70
        Section 6.13         Financial Statements...........................................................................70
        Section 6.14         Litigation.............................................................................................70
        Section 6.15         No Other Representations or Warranties; No Survival ......................70

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF BUYER ...............................71
        Section 7.1          Organization and Good Standing; Organizational Documents;
                             Ownership...........................................................................................71
        Section 7.2          Authority; Validity; Consents.............................................................71
        Section 7.3          No Conflict .........................................................................................72
        Section 7.4          Financing; Availability of Funds ........................................................72
        Section 7.5          Litigation.............................................................................................73
        Section 7.6          Brokers or Finders ..............................................................................73
        Section 7.7          Condition of Acquired Assets; Representations .................................74
        Section 7.8          No Survival.........................................................................................74

ARTICLE VIII ACTION PRIOR TO THE CLOSING DATE....................................................74
        Section 8.1          Operations...........................................................................................74
        Section 8.2          Bankruptcy Court Matters ..................................................................78
        Section 8.3          Registrations, Filings and Consents....................................................79
        Section 8.4          Financing Assistance; Additional Information ...................................81
        Section 8.5          Financing ............................................................................................83
        Section 8.6          Trade Payables....................................................................................84
        Section 8.7          SHIP Purchase Agreement .................................................................85
        Section 8.8          Transition Services Agreement; Management Services
                             Agreement...........................................................................................85
        Section 8.9          Sparrow Rent ......................................................................................86

ARTICLE IX ADDITIONAL AGREEMENTS ..........................................................................86
        Section 9.1          Access to Information.........................................................................86


                                                            -ii-
  18-23538-rdd           Doc 2507-1           Filed 02/08/19 Entered 02/08/19 15:14:32                                   Exhibit A
                                                    Pg 19 of 1120

                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                                Page


         Section 9.2              Tax-Related Undertakings and Characterization of the
                                  Transaction. ........................................................................................86
         Section 9.3              Miscellaneous Tax Matters.................................................................88
         Section 9.4              Payments Received .............................................................................90
         Section 9.5              Post-Closing Books and Records and Personnel ................................90
         Section 9.6              Confidentiality ....................................................................................91
         Section 9.7              Employment Offers. ...........................................................................92
         Section 9.8              Owned Real Property..........................................................................95
         Section 9.9              Title Matters........................................................................................96
         Section 9.10             Use of Name .......................................................................................97
         Section 9.11             Apportionments ..................................................................................97
         Section 9.12             Intercompany IP Agreement; Sublicenses..........................................97
         Section 9.13             Settlement and Release .......................................................................97
         Section 9.14             KCD IP Covenants. ............................................................................99
         Section 9.15             Seritage Master Lease.......................................................................102

ARTICLE X CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO
             CLOSE..........................................................................................................102
         Section 10.1             Accuracy of Representations ............................................................102
         Section 10.2             Sellers’ Performance.........................................................................102
         Section 10.3             No Material Adverse Effect..............................................................103
         Section 10.4             No Order ...........................................................................................103
         Section 10.5             Governmental Authorizations...........................................................103
         Section 10.6             Sellers’ Deliveries.............................................................................103
         Section 10.7             Approval Order.................................................................................103
         Section 10.8             KCD IP .............................................................................................103
         Section 10.9             Inventory and Receivables................................................................103
         Section 10.10            Outstanding DIP Indebtedness .........................................................104

ARTICLE XI CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS TO
             CLOSE..........................................................................................................104
         Section 11.1             Accuracy of Representations ............................................................104
         Section 11.2             Buyer’s Performance ........................................................................104
         Section 11.3             No Order ...........................................................................................104
         Section 11.4             Governmental Authorizations...........................................................104
         Section 11.5             Buyer’s Deliveries ............................................................................104
         Section 11.6             Bidding Procedures Order ................................................................104
         Section 11.7             Approval Order in Effect ..................................................................104
         Section 11.8             Pay-Down of Real Estate 2020 Loan................................................105

ARTICLE XII TERMINATION ................................................................................................105
         Section 12.1             Termination Events...........................................................................105

                                                                -iii-
 18-23538-rdd         Doc 2507-1           Filed 02/08/19 Entered 02/08/19 15:14:32                                    Exhibit A
                                                 Pg 20 of 1120

                                           TABLE OF CONTENTS
                                                (continued)
                                                                                                                              Page


        Section 12.2          Effect of Termination .......................................................................107
        Section 12.3          Termination and Adjustment Rights of Buyer as to Properties
                              and Related Acquired Assets ............................................................107

ARTICLE XIII GENERAL PROVISIONS ...............................................................................109
        Section 13.1          Public Announcements .....................................................................109
        Section 13.2          Notices ..............................................................................................109
        Section 13.3          Amendment; Waiver.........................................................................110
        Section 13.4          Entire Agreement..............................................................................110
        Section 13.5          No Presumption as to Drafting .........................................................111
        Section 13.6          Assignment .......................................................................................111
        Section 13.7          Severability .......................................................................................111
        Section 13.8          Governing Law; Consent to Jurisdiction and Venue; Jury Trial
                              Waiver...............................................................................................111
        Section 13.9          Counterparts......................................................................................113
        Section 13.10         Parties in Interest; No Third Party Beneficiaries ..............................113
        Section 13.11         Fees and Expenses ............................................................................113
        Section 13.12         Non-Recourse ...................................................................................113
        Section 13.13         Schedules; Materiality ......................................................................114
        Section 13.14         Specific Performance........................................................................114

                                                       EXHIBITS

Exhibit A:                  Approval Order
Exhibit B:                  IP Assignment Agreement
Exhibit C:                  IP Power of Attorney
Exhibit D:                  Occupancy Agreement
Exhibit E:                  Assignment and Assumption of Lease
Exhibit F:                  Seller Retained Occupancy Agreement
Exhibit G:                  Credit Bid Release Exhibit




                                                    SCHEDULES

Schedule 1.1(a):            [Reserved]
Schedule 1.1(b):            [Reserved]
Schedule 1.1(c):            Excluded IT
Schedule 1.1(d):            IP/Ground Lease Property
Schedule 1.1(e):            Seller Knowledge Parties
Schedule 1.1(f):            Ordered Inventory
                                                            -iv-
 18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 21 of 1120

                                TABLE OF CONTENTS
                                     (continued)
                                                                               Page


Schedule 1.1(g):      Other Payables
Schedule 1.1(h):      [Reserved]
Schedule 1.1(i):      Permitted Post- Closing Encumbrances
Schedule 1.1(j):      Permitted Pre-Closing Encumbrances
Schedule 1.1(k):      Specified Receivables
Schedule 1.1(l):      Warranty Receivables
Schedule 1.1(m):      GOB Leases
Schedule 1.1(n):      GOB Owned Stores
Schedule 1.1(o):      Operating Leases
Schedule 1.1(p):      Operating Owned Properties
Schedule 1.1(q):      Sparrow Properties
Schedule 2.1(a):      Intellectual Property
Schedule 2.1(q):      Proceeds Properties
Schedule 2.7(a):      Potential Transferred Agreements
Schedule 7.1:         Buyer Equity




                                           -v-
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 22 of 1120



                              ASSET PURCHASE AGREEMENT

       THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of January 17,
2019 (the “Effective Date”), by and between Transform Holdco LLC, a Delaware Limited Liability
Company (together with any applicable Affiliated Designee (as defined below), “Buyer”), and
Sears Holdings Corporation, a Delaware corporation (“SHC” or the “Seller” and together with
each of its Subsidiaries party hereto, the “Sellers”).

                                   RECITALS
       WHEREAS, among other things, Sellers own and operate, through direct and indirect
Subsidiaries:

        (a)   a national network of retail stores and pharmacies under the “Sears” and “Kmart”
brands as conducted at the Operating Owned Properties and the Operating Leased Properties (as
defined below) and the supporting general and administrative functions related to such retail stores;

         (b)   a national network of specialty stores, including under the “Sears Auto Centers”
brand;

        (c)    a business that provides various home services solutions, including product repair,
repair parts and accessories under the “PartsDirect” brand, home improvement project services,
franchise services in the residential home service sector, repair services under the “ServiceLive”
brand or the “Sears Home Services” brand and home solution technology under the “Wally” brand;

         (d) the KCD Notes (as defined below) and the business of designing, researching,
developing, testing, having made, procuring the manufacture of, packaging, selling, marketing and
distributing products and services under the Kenmore Marks and the DieHard Marks and licensing
the Kenmore Marks and the DieHard Marks to third parties (the “Kenmore/DieHard Business”);

       (e)    a business that distributes and sells appliances under the “Monark Premium
Appliance Co.” brand;

        (f)    a business that provides home delivery and retail installation services, including for
third party customers, freight management, truck-load solutions, warehousing and final-mile
delivery services;

         (g)   various websites under the sears.com and kmart.com banners;

       (h) a membership program for Sellers’ members, including that offered under the
“Shop Your Way” brand; and

         (i)   the “Business” as defined in the SHIP Purchase Agreement (as defined below),

        (collectively, each of (a) through (h) above, (but, in the event that the SHIP Closing (as
defined below) shall have occurred prior to the Closing Date, excluding the “Business” as defined
in the SHIP Purchase Agreement), the “Business”);



                                                 1
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                           Pg 23 of 1120



        WHEREAS, on October 15, 2018, (the “Petition Date”) (or, with respect to certain Sellers
as applicable, following the Petition Date), Sellers filed voluntary petitions for relief (the “Filing”)
commencing cases under chapter 11 of the Bankruptcy Code (the “Bankruptcy Cases”) in the
United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”);


        WHEREAS, Sellers desire to sell to Buyer (or, in accordance with the terms set forth
herein, an applicable Assignee (as defined below)) the Designation Rights (as defined below) and
Acquired Assets (as defined below) and to transfer to Buyer the Assumed Liabilities (as defined
below) and Buyer desires to purchase from Sellers the Designation Rights and Acquired Assets
and to assume from Seller the Assumed Liabilities, in each case on the terms and subject to the
conditions set forth in this Agreement;

       WHEREAS, the Parties (as defined below) desire to consummate the proposed transactions
as promptly as practicable after the Bankruptcy Court enters the Approval Order (as defined
below), subject to the terms of this Agreement; and

         WHEREAS, the Parties desire and intend that the transactions set forth in this Agreement,
together with the Bankruptcy Plan (as defined below), will, unless Buyer elects otherwise pursuant
to this Agreement, (i) constitute one or more plans of reorganization under section 368(a) of the
Code (as defined below) and as qualifying as one or more reorganizations thereunder and (ii)
satisfy the ownership requirements set forth in section 382(l)(5)(A)(ii) of the Code.

       NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants herein contained, and
for other good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged and intending to be legally bound hereby, the Parties agree as follows:

                                             ARTICLE I

                                           DEFINITIONS

      Section 1.1     Definitions. For purposes of this Agreement, the following terms have the
meanings specified or referenced below.

        “401(k) Plan” shall have the meaning set forth in Section 9.7(b).

        “ABL Commitment Letter” shall mean the commitment letter (including all annexes,
exhibits, schedules and other attachments thereto) among Buyer, Bank of America, N.A., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets, Inc. and Royal Bank of
Canada, dated as of the date hereof, as amended, supplemented or replaced in compliance with the
terms hereof and thereof.

      “ABL Financing” shall mean the financing incurred or intended to be incurred pursuant to
the ABL Commitment Letter, including the borrowing of loans contemplated by the ABL
Commitment Letter.


                                                   2
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                           Pg 24 of 1120



        “ABL Financing Sources” shall mean the Financing Sources specified in clause (z) of the
definition of “Financing Sources”.

        “Acquired Assets” shall have the meaning set forth in Section 2.1.

        “Acquired Data” shall have the meaning set forth in Section 2.1(g).

        “Acquired Equipment” shall mean, with respect to any Acquired Property, all Equipment
to the extent located at or on the applicable Acquired Lease Premises or Owned Real Property.

        “Acquired Foreign Assets” shall have the meaning set forth in Section 2.13(a).

       “Acquired Improvements” shall mean, with respect to any Acquired Property, all
Improvements located on or comprising the applicable Acquired Lease Premises or Owned Real
Property.

        “Acquired Intellectual Property” shall have the meaning set forth in Section 2.1(e).

         “Acquired Inventory” shall mean (i) with respect to any Operating Leased Property, all
Inventory which is located at or on the applicable Operating Lease Property as of the Closing Date,
(ii) with respect to any Operating Owned Property, all Inventory which is located at or on the
Operating Owned Property as of the Closing Date, (iii) with respect to any IP/Ground Lease
Property, all Inventory which is located at or on the IP/Ground Lease Property as of the Closing
Date and (iv) all other Inventory Related to the Business other than Inventory included in clause
(ii) of the definition of Excluded Inventory.

       “Acquired Lease” shall mean each Lease that is assumed by any Seller and assigned to
Buyer pursuant to the terms of this Agreement.

       “Acquired Lease Premises” shall mean the Lease Premises which is the subject of an
Acquired Lease.

        “Acquired Lease Rights” shall mean, with respect to an Acquired Lease, all real property
rights and all other rights and interests of the tenant thereunder, including all options to renew,
purchase, expand or lease (including rights of first refusal, first negotiation and first offer), and all
credit for the prepaid rent associated therewith and all Security Deposits made in respect of such
and any Improvements thereon.

       “Acquired Property” shall mean (i) each Lease Premises which is subject to an Acquired
Lease and (ii) each Owned Real Property.

      “Acquired Receivables” shall mean (i) all Credit Card Accounts Receivable, (ii) all
Pharmacy Receivables, (iii) the Specified Receivables and (iv) the Warranty Receivables.

        “Action” shall mean any Claim, action, complaint, suit, litigation, arbitration, appeal,
petition, inquiry, hearing, Order, decree, legal proceeding, investigation or other legal dispute,
whether civil, criminal, administrative or otherwise, at law or in equity, by or before any
Governmental Authority.
                                                 3
 18-23538-rdd          Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                             Pg 25 of 1120



           “ADA” shall have the meaning set forth in the definition of Law.

           “Additional Contract” shall have the meaning set forth in Section 2.9.

        “Affiliate” shall mean, with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, such other Person. For purposes of this
definition, “control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise, and the terms “controlling” and “controlled” have
correlative meanings. Notwithstanding the foregoing, (i) each Seller and its respective
Subsidiaries, on the one hand, shall not, for the purposes of this Agreement, be deemed to be an
“Affiliate” of ESL or Buyer or any of their respective Affiliates (excluding each Seller and its
respective Subsidiaries), on the other hand, and (ii) Buyer, ESL and their Affiliates (excluding
each Seller and its respective Subsidiaries), on the one hand, shall not, for the purposes of this
Agreement, be deemed to be an “Affiliate” of Sellers or any of their respective Subsidiaries, on
the other hand; and Buyer and ESL shall be deemed to be Affiliates of each other.

           “Affiliated Designee” shall have the meaning set forth in Section 13.6.

        “Aggregate DIP Shortfall Amount” shall mean, as of the Closing Date, an amount equal to
$1,200,000,000 less the aggregate amounts required to be paid (net of any available cash) to fully
satisfy the existing indebtedness of Sellers under both (i) the DIP Credit Agreement and (ii) the
Junior DIP Term Loan Agreement.

           “Agreement” shall have the meaning set forth in the Preamble.

           “Agreement Assignment Notice” shall have the meaning set forth in Section 2.7(a)(ii).

           “Allocation Schedule” shall have the meaning set forth in Section 9.3(d).

           “Alternative Financing” shall have the meaning set forth in Section 8.5.

           “Antitrust Actions” shall have the meaning set forth in Section 8.3(d).

           “Antitrust Division” shall mean the Antitrust Division of the United States Department of
Justice.

       “Antitrust Laws” shall mean the Sherman Antitrust Act, the Clayton Antitrust Act of 1914,
the HSR Act and all other federal, state and foreign statutes, rules, regulations, orders, decrees and
other Laws and Orders that are designed or intended to prohibit, restrict or regulate actions having
the purpose or effect of monopolization or restraint of trade or competition.

         “Approval Order” shall mean an Order approving the Transactions entered by the
Bankruptcy Court in the Bankruptcy Cases substantially in the form of Exhibit A attached hereto
or in a form reasonably agreed by Buyer and Sellers prior to the Closing.

           “Arbitrator” shall have the meaning set forth in the definition of Law.

                                                    4
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                           Pg 26 of 1120



        “Assigned Agreements” shall mean (i) the Citi Card Agreement, (ii) the Initial Assigned
Agreements, (iii) the Designatable Leases, solely to the extent designated for assumption by the
Sellers and assignment to Buyer by written notice from Buyer to Sellers delivered prior to the end
of the Designation Rights Period, and (iv) such other Additional Contracts as Buyer elects to have
assigned or assumed and assigned to Buyer in accordance with this Agreement.

       “Assigned Plans and Permits” shall mean, with respect to any Acquired Assets, all Plans
and Permits, if any, that are assignable pursuant to the applicable issuing Governmental Authority
and are Related to such Acquired Asset.

      “Assignee” shall mean, as to any Acquired Lease, Buyer or any other Person designated
by Buyer in the applicable Buyer Assumption Notice.

       “Assignment Actions” shall have the meaning set forth in Section 5.2(c).

       “Assignment and Assumption of Lease” shall have the meaning set forth in Section 5.2(b).


       “Assignment Instruments” shall have the meaning set forth in Section 5.2(c).

       “Assumed 503(b)(9) Claims” shall mean all Liabilities against any of the Debtors arising
under section 503(b)(9) of the Bankruptcy Code.

        “Assumed Customer Credits” shall mean all Liabilities arising under, or relating to, (i) any
existing customer loyalty program (e.g., points, rewards, discounts, etc.) of any of Sellers or
community marketing undertaken by any of Sellers, including Shop Your Way, and (ii) any
Liability in respect of any gift cards, gift certificates, merchandise credits, return credits, customer
membership or customer loyalty discount programs, coupons, groupons or other similar credits or
programs issued by, on behalf of or in relation to Sellers since January 1, 2018.

       “Assumed Liabilities” shall have the meaning set forth in Section 2.3.

       “Assumed Property Tax Liabilities” shall mean all Liabilities for Property Taxes payable
with respect to any Acquired Property for Pre-Assignment Tax Periods, not to exceed
$135,000,000.

       “Assumption Effective Date” shall mean, (i) with respect to the Initial Assigned
Agreements, the Closing Date, (ii) with respect to the Designatable Leases, following the delivery
of the applicable Buyer Assumption Notice, the earliest of (A) the deadline for objecting to
assumption and assignment of such Lease, if no such objection is submitted and (B) the fifth (5th)
Business Day following the date of resolution of any objection to assumption and assignment of
such Lease, if any such objection is timely submitted and (iii) with respect to the Additional
Contracts, the earliest of (A) the deadline for objecting to assumption and assignment of such
Additional Contract, if no such objection is submitted and (B) the fifth (5th) Business Day
following the date of resolution of any objection to assumption and assignment of such Additional
Contract or to proposed Cure Costs, if any such objection is timely submitted.

       “Auction” shall mean the auction undertaken pursuant to the Bidding Procedures Order.
                                              5
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                           Pg 27 of 1120



       “Avoidance Actions” shall mean any and all claims for relief of Sellers under chapter 5 of
the Bankruptcy Code, or state fraudulent conveyance, fraudulent transfer or other similar state
laws.

         “Bankruptcy Cases” shall have the meaning set forth in the Recitals.

         “Bankruptcy Code” shall mean Title 11 of the United States Code, sections 101 et seq.

         “Bankruptcy Court” shall have the meaning set forth in the Recitals.

         “Bankruptcy Plan” shall mean the joint chapter 11 plan for the Sellers in the Bankruptcy
Cases.

       “Bidding Procedures Order” shall mean the Order approving the global bidding procedures
entered by the Bankruptcy Court in the Bankruptcy Cases on November 19, 2018 (Docket No.
816).

         “BMA Consent” shall have the meaning set forth in Section 2.8(e).

         “Books and Records” shall mean, with respect to Sellers, all documents, instruments,
records and other written or electronic materials in whatever form or media (including all hard and
electronic copies, CAD files and all discs, tapes and other media-storage data and materials
containing such information, and including originals, if available) in the possession or control of
Sellers in connection with, or relating to any Acquired Assets, any related Assumed Liabilities, or
the operations of Sellers at any Acquired Property, or the operations of the shopping center in
which such Acquired Property is located, including to the extent in Sellers’ possession or control,
all files, data, reports, surveys (ALTA and topographical), soil reports, title reports and title
insurance policies (including copies of all underlying exception documents), physical inspection,
engineering and asbestos reports, environmental tests, inspections and reports, insurance reports,
schematic plans, site plans and drawings, mailing lists, supplier lists, customer lists, price lists,
financial projections, marketing information and procedures, copies of Tax Returns to the extent
related to the Acquired Assets, advertising and promotional materials, equipment records,
warranty information, architects and engineers agreements, architectural and engineering plans
and specifications, construction contracts, drawings, plans and specifications, records of
operations, manuals of operations or business procedures and other similar procedures, including
all policies and procedures for the protection of individual and consumer privacy (including all
CAD files and all discs, tapes and other media-storage data containing such information). Without
limiting the foregoing, with respect to any Acquired Property, the term “Books and Records” shall
include, to the extent in the possession or control of a Seller, (a) the original file for the applicable
Acquired Property, including the applicable Acquired Lease and any other related Assigned
Agreements, which includes originals of the following: the fully executed Acquired Lease and any
other related Assigned Agreements, together with all Exhibits, Schedules and Addenda thereto,
and all amendments, modifications and supplements thereto; letter agreements; correspondence;
renewal notices; estoppel certificates issued by any Seller or the landlord under any applicable
Acquired Lease; estoppel certificates issued by any party under any applicable easement, operation
and easement agreement, reciprocal easement agreement, declaration of covenants, conditions and
restrictions or similar documents with respect to an Acquired Property (each, an “OEA”);
                                                   6
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 28 of 1120



accounting records; gross sales records to the extent reporting of gross sales is required pursuant
to each such Acquired Lease; audit files (whether generated internally or by a third party); surveys
of the Acquired Lease Premises or the common areas of the shopping center in which such
Acquired Property is located with respect to compliance with Law; any OEA and all amendments,
modifications and supplements thereto; the applicable Sellers’ title insurance policy, together with
legible copies of all exception documents; any agreements confirming the commencement date or
other relevant dates in the Acquired Lease; recorded copies of any memorandum of lease; and
lease abstracts, and (b) keys to such Acquired Property, security codes for such Acquired Property
or any of such Acquired Property’s building systems, any keys or security codes for parking and
other common areas of any shopping centers in which such Acquired Property is located and any
other document or information in the possession or control of any Seller useful or necessary to
operate a retail store from the Acquired Lease Premises. Notwithstanding the foregoing, the term
“Books and Records” shall not include (i) personnel files with respect to any Seller employees
who are not Transferred Employees, (ii) any information as to Seller employees that is prohibited
by Law from being delivered by Sellers to Buyer (including (1) employee medical information
protected by the Health Insurance Portability and Accountability Act of 1996, as amended, the
ADA, the Family and Medical Leave Act of 1993, as amended, or the Genetic Information
Nondiscrimination Act of 2008, as amended, (2) any Employment Eligibility Verification on Form
I-9 and (3) any employee background reports), provided that Sellers shall inform Buyer of the
general nature of the materials being withheld and, upon Buyer’s request and at Buyer’s sole cost
and expense, reasonably cooperate with Buyer to provide such materials, in whole or in part, in a
manner that would not result in the outcome described in this clause (ii), including by reasonably
cooperating with Buyer to enter into additional agreements to the extent required to render the
access to any personally identifiable information permissible under any applicable Law or
contractual obligation, (iii) any non-disclosure or confidentiality, non-compete or non-solicitation
agreements other than contemplated by Section 2.1(k) and (iv) the Retained Books and Records.

       “Business” shall have the meaning set forth in the Recitals.

       “Business Day” shall mean any day of the year, other than a Saturday or Sunday, on which
national banking institutions in New York, New York are open to the public for conducting
business and are not required or authorized by Law to remain closed.

       “Business Employees” shall mean each employee who, as of the Closing Date, is primarily
engaged in providing services in connection with, or in support of, the Business, including in any
commercial or corporate function (excluding employees employed in the GOB Leased Stores, the
GOB Owned Stores or at any distribution center which is announced for closing prior to the
Closing Date and any employees who have been provided notice of termination by Sellers prior to
the Closing Date). The number of Business Employees is expected to total approximately 45,000
employees.

       “Business Names” shall have the meaning set forth in the definition of Intellectual
Property.

       “Buyer” shall have the meaning set forth in the Preamble.

       “Buyer Assumption Notice” shall have the meaning set forth in Section 5.2(a).
                                                 7
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 29 of 1120



        “Buyer Occupancy Costs” shall mean (i) with respect to any GOB Leased Stores, all
Occupancy Expenses that are incurred, accrued or apportioned solely for the period commencing
on the first calendar day following the GOB Period for such GOB Store and ending at the
expiration of the Designation Rights Period for such GOB Store and (ii) with respect to any
Operating Leased Property, all Occupancy Expenses that are incurred, accrued or apportioned
solely for the period commencing on the Closing Date and ending at the expiration of the
Designation Rights Period for such Operating Leased Property.

       “Buyer Party Release” shall have the meaning set forth in Section 9.13.

       “Buyer Rejection Notice” shall have the meaning set forth in Section 5.3(a).

       “Buyer Related Party” shall mean (i) Buyer, (ii) ESL, (iii) the Cyrus Related Parties and
(iv) any Person who is currently or formerly was a director, officer, employee, stockholder,
member, limited partner, general partner, controlling person, manager, representative, attorney,
agent or successors of Buyer, ESL or any of the Cyrus Related Parties.

       “Buyer’s Savings Plan” has the meaning given in Section 9.7(k)(i).

       “Casualty / Condemnation Event” shall have the meaning set forth in Section 12.3(a).

       “Challenge” shall have the meaning set forth in the definition of Final Order.

       “Citi Card Agreement” shall mean the Second Amended and Restated Program Agreement,
dated as of October 3, 2018, by and among Sears, Roebuck and Co., Sears Brands Business Unit
Corporation, the Other Sears Parties, and Citibank, N.A., as may be amended from time to time.

        “Citi L/C Facility” shall mean that certain letters of credit facility granted pursuant to that
certain Letter of Credit and Reimbursement Agreement, dated as of December 28, 2016 (as at any
time amended, restated, amended and restated, supplemented or otherwise modified), by and
among Sears Roebuck Acceptance Corp. and Kmart Corporation, as borrowers, SHC, Citibank
N.A. as administrative agent, and the financial institutions party thereto from time to time.

        “Claims” shall mean all rights to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured; or rights to an equitable remedy for breach of performance
if such breach gives rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or
unsecured, in each case, of whatever kind or description against any Person.

       “Closing” shall have the meaning set forth in Section 4.1.

       “Closing Date” shall have the meaning set forth in Section 4.1.

       “Closing Legal Impediment” shall have the meaning set forth in Section 10.4.

       “Closing Payment Amount” shall have the meaning set forth in Section 3.1(a).

                                                  8
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                           Pg 30 of 1120



        “Code” shall mean the Internal Revenue Code of 1986, as amended.

        “Commitment Letters” shall mean, collectively, the Cyrus Commitment Letter, the Debt
Commitment Letter, the Real Estate Financing Commitment Letter and the Equity Commitment
Letter.

        “Competing Transaction” shall mean any direct or indirect financing, refinancing,
acquisition, sale, divestiture (including by merger, acquisition or other business combination),
public offering, recapitalization, business combination or reorganization, whether in one
transaction or a series of related transactions, of or involving or implicating all or any material part
of the Designation Rights, the Properties, the Leases, the Acquired Assets, the Assumed Liabilities
or any Business (other than any such transaction or series of related transactions with Buyer or any
Affiliate thereof) or any standalone plan of reorganization or liquidation for any Seller that does
not contemplate the consummation of the Transactions.

        “Compliant” shall mean, with respect to the written Required Information that has been or
will be made available to Buyer by the Sellers or any of their respective representatives on their
behalf in connection with the Transactions, that the Sellers’ auditors have not withdrawn any audit
opinion with respect to any financial statements contained in the Required Information for which
they have provided an opinion (unless a new audit opinion is issued with respect to the financial
statements for the applicable periods by such auditors or any other independent public accounting
firm of national standing or otherwise reasonably acceptable to Buyer).

        “Confidential Information” shall mean, with respect to any Person, all information of a
confidential or proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, which relates to such Person or their respective business
relations and its respective business activities. Confidential Information includes, but is not limited
to, the following: (i) internal business information (including historical and projected financial
information and budgets and information relating to strategic and staffing plans and practices,
business, training, marketing, promotional and sales plans and practices, cost, rate and pricing
structures and accounting and business methods); (ii) identities and individual requirements of,
and specific contractual arrangements with, such Person’s customers, clients, distributors, vendors,
service providers, independent contractors, joint venture partners and other business relations and
their confidential information; (iii) trade secrets; and (iv) other non-public Intellectual Property.

       “Confidentiality Agreement” shall mean the Confidentiality Agreement, dated as of May
15, 2018, by and between ESL Investments, Inc. and SHC.

        “Consent” shall mean any consent, approval, concession, grant, waiver, exemption,
license, entitlement, suitability determination, franchise, development right, certificate, variance,
registration, permit, Order or other authorization of or notice of any Person.

        “Contract” shall mean any contract, agreement, undertaking, lease, sublease, license,
sublicense, sales order, purchase order or other instrument or commitment, whether written or oral
(including commitments to enter into any of such) that purports to be binding on any Person or
any part of its property (or subjects any such assets or property to an Encumbrance).

                                                   9
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 31 of 1120



        “Controlling Person” shall mean ESL Investments, Inc., its Affiliates and their respective
directors and officers.

       “Copyrights” shall have the meaning set forth in the definition of Intellectual Property.

        “CPA Firm” shall mean a national firm of independent public accountants as to which the
Parties mutually agree. In the event the Parties do not mutually agree in a timely manner, the
Bankruptcy Court shall determine the CPA Firm.

       “Credit Bid Release Consideration” shall mean an amount of cash equal to Thirty-Five
Million Dollars ($35,000,000).

        “Credit Card Accounts Receivable” means each Account or Payment Intangible (each as
defined in the UCC) together with all income, payments and proceeds thereof, owed by a credit
card payment processor or an issuer of credit cards to a Seller resulting from charges by a customer
of a Seller on credit cards processed by such processor or issued by such issuer in connection with
the sale of goods by a Seller or services performed by a Seller, in each case in the ordinary course
of its business.

        “Credit Card Claims” means all claims arising from Seller’s involvement as a class plaintiff
in the class actions consolidated in the multi-district litigation In re Payment Card Interchange Fee
and Merchant Discount Antitrust Litigation, No. 1:05-MD-01720 (E.D.N.Y.) against Visa Inc.,
Mastercard Inc., JPMorgan Chase & Co, Citigroup N.A., Bank of America N.A., and other
defendants, alleging antitrust violations in relation to certain practices with respect to merchant
processing fees and merchant processing agreements attributable to merchants that accepted Visa
Inc. or Mastercard Inc. credit or debit cards beginning on January 1, 2004, and any proceeds
thereof, including proceeds arising from any settlement with respect to the foregoing.

        “Cure Costs” means all amounts payable in order to cure any monetary defaults required
to be cured under section 365(b)(1) of the Bankruptcy Code or otherwise to effectuate, pursuant
to the Bankruptcy Code, the assumption of the Assigned Agreements, whether as determined by
the Bankruptcy Court or agreed to by the Buyer and the non-debtor counterparty to the applicable
Assigned Agreement.

       “Current Fiscal Year” shall mean, in relation to the Seller, the Seller’s current fiscal
beginning February 4, 2018.

         “Customer Data” shall mean all data (including personal data and personally identifiable
information) owned or controlled (meaning any data Sellers have the ability to transfer in
compliance with applicable Law) by or on behalf of Sellers related to Sellers’ customers,
consumers or end users, including (i) customer, consumer and end user files and lists and contact
information, (ii) purchasing, transaction and installation histories (namely, the product purchased,
date of purchase, location of purchase, date of installation and whether a warranty was purchased),
(iii) customer, consumer and end-user complaints and returns, (iv) customer, consumer or end user
opt-outs, unsubscribe or opt-ins requests in relation to the use or processing of their information,
(v) all analytics relating to any of the foregoing and other customer-based analyses or reports and


                                                 10
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 32 of 1120



(vi) all loyalty program data and participation information (including all information and data with
respect to Shop Your Way).

        “Cyrus Commitment Letter” shall mean the commitment letter (including all annexes,
exhibits, schedules and other attachments thereto) among Buyer, the Cyrus Lender, the Sponsor
and Citibank, N.A., dated as of the date hereof, as amended, supplemented or replaced in
compliance with the terms hereof and thereof.

       “Cyrus Financing” shall mean the debt financing incurred or intended to be incurred
pursuant to the Cyrus Commitment Letter, including the borrowing of loans contemplated by the
Cyrus Commitment Letter.

       “Cyrus Lender” shall mean Cyrus Capital Partners, L.P.

        “Cyrus Related Parties” shall mean the Cyrus Lender, its Affiliates and any of their
respective directors, officers, or employees, in such capacities and in their individual capacities.

       “Debt Commitment Letters” shall mean, collectively, the ABL Commitment Letter, the
Cyrus Commitment Letter and the Real Estate Financing Commitment Letter.

       “Debt Financing” shall mean, collectively, the ABL Financing, the Cyrus Financing and
the Real Estate Financing.

        “Debt Financing Documents” means the agreements, documents and certificates
contemplated by the Debt Financing, including (a) all credit agreements, loan documents,
debentures, notes, pledge and security documents, guarantees, mortgages, intercreditor agreements
and other related documents pursuant to which the Debt Financing will be governed or
contemplated by the Debt Commitment Letters and (b) officer, secretary, solvency, closing and
perfection certificates, legal opinions, corporate organizational documents, good standing
certificates, Lien searches, and resolutions contemplated by the Debt Commitment Letters or
requested by the Financing Sources.

       “Deposit Amount” shall have the meaning set forth in Section 3.2.

         “Designatable Lease” shall mean each of (i) the GOB Leases and the Operating Leases and
(ii) to the extent applicable to such leases and lease agreements, all non-disturbance agreements
with fee owners or senior landlords, subordination, non-disturbance and attornment agreements,
waivers and consents in favor of any Seller, estoppel certificates from landlords under any of the
Leases (to the extent assignable), and landlord waivers or other collateral access agreements in
favor of any Seller or any asset-based lenders.

       “Designated Sale Transaction” shall have the meaning set forth in Section 2.12(b).

        “Designated Tax Advisor” shall mean Weil, Gotshal & Manges LLP, or Deloitte Tax LLP,
as decided in the Sellers’ discretion, or if neither of the foregoing is able to deliver a Tax Opinion,
Cleary Gottlieb Steen & Hamilton LLP.

       “Designation Assignment Date” shall have the meaning set forth in Section 5.2(d).
                                             11
 18-23538-rdd        Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                            Pg 33 of 1120



        “Designation Deadline” shall have the meaning set forth in Section 2.9.

         “Designation Rights” shall mean the exclusive right to irrevocably select, identify and
designate each Designatable Lease in respect of which Assignee will acquire all of Sellers’ right,
title and interest in and to the applicable Designatable Lease, together with all of Sellers’ right,
title and interest in and to certain assets related to such Designatable Lease, to the extent, but only
to the extent, set forth in Article II, all in accordance with the terms and conditions of this
Agreement.

        “Designation Rights Period” shall mean, with respect to each Designatable Lease, the
period commencing on the Closing Date and ending on the earliest of (i) five (5) Business Days
after delivery of the applicable Buyer Rejection Notice, (ii) the date on which an applicable
agreement is assumed and assigned to an Assignee, (iii) the date which is sixty (60) days after the
Closing Date and (iv) May 3, 2019.

        “DieHard Marks” shall mean the name “DIEHARD” and any name consisting of,
containing or incorporating “DIEHARD”, and all designs and logos associated therewith in each
case, together with all variations thereof; and all Trademarks, Business Names, Domain Names
and Media Accounts consisting of, containing or incorporating any of the foregoing.

        “DIP Credit Agreement” means that certain Superpriority Senior Secured Debtor-in-
Possession Asset Based Credit Agreement, dated as of November 29, 2018, among SHC, as
holdings, Sears Roebuck Acceptance Corp. and Kmart Corporation, as borrowers, Bank of
America, N.A., in its capacity as administrative agent and co-collateral agent, Wells Fargo Bank,
National Association, in its capacity as co-collateral agent, and the lenders named therein, as in
effect on the date hereof [Docket No. 955-1].

        “Distribution Requirement” shall mean the requirement that each Seller (except if and to
the extent (x) Buyer elects, in accordance with this Agreement, that the transactions set forth in
this Agreement with respect to such Seller shall not be treated as a Tax Reorganization, or (y) if
requested by such Seller, Designated Tax Advisor is unable to deliver a Tax Opinion that the
transactions set forth in this Agreement with respect to such Seller may be treated as a Tax
Reorganization) (i) shall distribute the Securities Consideration received by it to Persons
qualifying as holders of “securities” of such Seller for purposes of section 354 of the Code, (ii)
shall distribute all of the cash received pursuant to Section 3.1(a), as well as all of its other property
pursuant to the Bankruptcy Plan, (iii) shall dissolve no later than the end of the third taxable year
ending after the Closing Date, and (iv) during the period between the Closing Date and its
dissolution, shall limit its activities to those which are merely for the purpose of liquidating its
assets (which may include maintaining a going operation for the preservation of value, pending
distribution or sale), winding up its affairs, resolving and paying its debts, and distributing any
remaining assets (which may include a distribution to a non-corporate liquidating vehicle).

        “Domain Names” shall have the meaning set forth in the definition of Intellectual Property.

        “Effect” shall have the meaning set forth in the definition of “Material Adverse Effect.”

        “Effective Date” shall have the meaning set forth in the Preamble.
                                                   12
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 34 of 1120



        “Employee Plan” shall mean each “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), whether or not subject to ERISA, and each other employee benefit plan,
program, policy, or arrangement (including each stock purchase, stock option, restricted stock or
other equity-based, severance, retention, change-of-control, bonus, deferred compensation, fringe
benefit and other similar benefit plan, program, policy, or arrangement), in each case, that provides
any kind of compensation or benefits to Business Employees or former employees of the Business
or their dependents or beneficiaries or with respect to which Seller would reasonably be expected
to have any Liability in respect of the Business Employees.

       “Employment Laws” shall mean all Laws (including the WARN Act), now or at the
applicable time in effect and regulating, respecting, concerning or relating directly or indirectly to
employees, independent contractors, labor relations, workers’ compensation, unemployment
compensation, foreign workers employed in the United States, wages and hours, safety,
compensation, worker classification or other workplace or employment standards or practices.

         “Encumbrance” shall mean all mortgages, pledges, hypothecations, charges, liens,
interests, debentures, trust deeds, claims and encumbrances of any type whatsoever (whether
known or unknown, secured or unsecured or in the nature of setoff or recoupment, choate or
inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded,
perfected or unperfected, allowed or disallowed, contingent or non-contingent, liquidated or
unliquidated, matured or unmatured, material or nonmaterial, disputed or undisputed, whether
arising prior to or subsequent to the commencement of the Bankruptcy Cases, and whether
imposed by agreement, understanding, Law, equity, or otherwise), including Claims, assignments
by way of security or otherwise, security agreements and interests, conditional sales contracts or
other title retention agreements, rights of first refusal, first negotiation or first offer, options to
purchase or similar restrictions or obligations, instruments creating a security interest in the
Acquired Assets or any part thereof or interest therein, and any agreements, leases, subleases,
licenses, occupancy agreements, options, easements, rights of way, covenants, conditions,
restrictions, declarations, defects in title, encroachments, exceptions or other encumbrances
adversely affecting title to the Acquired Assets or any part thereof or interest therein.

        “Environmental Laws” shall mean all applicable Laws relating to pollution or protection
of human health or safety (to the extent related to exposure to Hazardous Substances) or the
environment (including ambient air, water, surface water, groundwater, land surface, soil or
subsurface) or natural resources, including applicable Laws relating to the generation, storage,
transfer, transportation, investigation, cleanup, treatment, remediation, or use of, or release or
threatened release into the environment of, any Hazardous Substances.

        “Environmental Permits” shall mean all licenses, permits, variances, consents or
certificates issued pursuant to Environmental Laws.

        “Equipment” shall mean all machinery, equipment, appliances, supplies, furniture,
fixtures, janitorial and cleaning equipment, partitions, desks, chairs, tables, telephone lines,
cubicles, point-of-sale systems, graphics, branding, signs and signage (including any signs and
signage on any buildings, pylons or monuments and any directional or other ground or
off-premises signs and signage). For the avoidance of doubt, Improvements do not constitute
Equipment.
                                               13
 18-23538-rdd        Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                            Pg 35 of 1120



        “Equity Commitment Letter” shall have the meaning set forth in Section 7.4(a).

        “Equity Financing” shall have the meaning set forth in Section 7.4(a).

        “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended,
and all Laws issued thereunder.

       “ERISA Affiliate” shall mean, with respect to any entity, trade or business, any other entity,
trade or business that is, or was at the relevant time, a member of a group described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that includes or
included the first entity, trade or business, or that is, or was at the relevant time, a member of the
same “controlled group” as the first entity, trade or business pursuant to Section 4001(a)(14) of
ERISA.

        “ESL” shall mean ESL Investments, Inc., JPP, LLC, JPP II, LLC, Eddie S. Lampert and
any of their respective directors, officers, or employees, in such capacities and in their individual
capacities.

        “Excluded Assets” shall have the meaning set forth in Section 2.2.

        “Excluded Asset-Reorganization Taxes” shall mean any and all (i) Taxes imposed on or
with respect to the Excluded Assets or the Excluded Liabilities for any taxable period, other than
any Tax to the extent such Tax would have been reduced or eliminated had the Sellers’ Tax
attributes not transferred to Buyer (taking into account Tax attributes Sellers would have had if all
transactions described in Article II were Designated Sale Transactions and respected as such by
the Internal Revenue Service), (ii) Taxes imposed on or with respect to the Acquired Assets, the
Acquired Properties, the Business or the Assumed Liabilities for any Pre-Assignment Tax Period
(for the avoidance of doubt, other than amounts payable by Buyer under Section 5.1(b)), other than
any Tax to the extent such Tax would have been reduced or eliminated had the Sellers’ Tax
attributes not transferred to Buyer (taking into account Tax attributes Sellers would have had if all
transactions described in Article II were Designated Sale Transactions and respected as such by
the Internal Revenue Service), (iii) Liabilities of Buyer or any of its Affiliates for Taxes described
in clause (i) or (ii) hereof of any Sellers or their Affiliates as a transferee or successor, by contract,
operation of law or otherwise, other than as part of any agreement entered into in the Ordinary
Course of Business the primary purpose of which is not related to Tax and (iv) Taxes imposed on
any earnings on the investment of the cash received pursuant to Section 3.1(a) pending its
distribution pursuant to the Bankruptcy Plan.

        “Excluded Asset-Sale Taxes” shall mean any and all (i) Taxes imposed on or payable by
any Sellers or their Affiliates for any taxable period (whether starting or ending before or after the
Closing Date) or with respect to any of the Acquired Assets, the Acquired Properties the Business
or the Assumed Liabilities, other than amounts payable by Buyer under Section 5.1(b), and (ii)
Liabilities of Buyer or any of its Affiliates for Taxes of any Sellers or their Affiliates as a transferee
or successor, by contract, operation of law or otherwise, other than as part of any agreement entered
into in the Ordinary Course of Business the primary purpose of which is not related to Tax.
Notwithstanding anything to the contrary herein, “Excluded Asset-Sale Taxes” shall not include
any Excluded Asset-Reorganization Taxes.
                                                   14
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 36 of 1120



       “Excluded Equipment” shall mean all Equipment other than the Acquired Equipment.

      “Excluded Improvements” shall mean all Improvements other than the Acquired
Improvements.

        “Excluded Inventory” shall mean (i) all Inventory other than the Acquired Inventory, (ii)
all Inventory held by Sellers which is located at any site which is not a Property and (iii) for the
avoidance of doubt, all Inventory located at any GOB Store.

       “Excluded IT” shall mean the Equipment and other assets set forth on Schedule 1.1(c).

       “Excluded Liabilities” shall have the meaning set forth in Section 2.4.

       “Exclusive License” shall mean the license agreement by and between KCD IP, LLC and
Buyer as described in Section 9.14(b).

      “Existing Financing Arrangements” shall mean the Citi L/C Facility, the DIP Credit
Agreement, the FILO Facility, the IP/Ground Lease Term Loan Facility, the Junior DIP Term Loan
Agreement, the Real Estate Loan 2020, the Second Lien Line of Credit Facility, the Second Lien
Term Loan, the Second Lien PIK Notes and the Third Amended and Restated Credit Agreement.

        “Expenses” shall mean (i) the Buyer Occupancy Costs, if applicable, and (ii) the reasonable
and documented out-of-pocket fees, costs and expenses or other disbursements borne by any Seller
or its Affiliates incurred or accruing (a) during the Designation Rights Period, to the extent Related
to the Operating Leases or Operating Leased Stores, (b) to the extent Related to the GOB Leases
or GOB Leased Stores incurred or accruing following the GOB Period for each such GOB Lease
or GOB Leased Store, (c) after the Closing, to the extent related to an Additional Contract or any
Operating Lease or Operating Leased Store or (d) as a result of Sellers being the tenant under the
Designatable Lease or Additional Contract during, with respect to the GOB Leased Stores, the
period commencing after the GOB Period for each such GOB Leased Store and ending at the
expiration of the Designation Rights Period, and with respect to any Operating Leased Property,
during the Designation Rights Period, and any reasonable and documented fees, costs and expenses
incurred by any Seller or its Affiliates in connection with any transfer of a Designatable Lease to
Purchaser following the Designation Rights Period, but in each case shall not, for the avoidance
of doubt, include rejection damages or Cure Costs.

       “Filing” shall have the meaning set forth in the Recitals.

       “FILO Facility” shall mean the first-in, last-out tranche of debt under the Third Amended
and Restated Credit Agreement (as amended by (i) that certain Fifth Amendment to Third
Amended and Restated Credit Agreement, dated as of March 21, 2018, by and between, inter alios,
Sears Roebuck Acceptance Corp. and Kmart Corporation, as borrowers, SHC, Bank of America,
N.A., as administrative agent, co-collateral agent and lender, Wells Fargo Bank, National
Association, as co-collateral agent and lender, and PNC Bank, National Association, Citibank
N.A., Citizen Business Capital, and Regions Bank, as revolving lenders and (ii) that certain Sixth
Amendment to Third Amended and Restated Credit Agreement, dated as of March 21, 2018, by
and between, inter alios, Sears Roebuck Acceptance Corp. and Kmart Corporation, as borrowers,

                                                 15
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 37 of 1120



SHC, Bank of America, N.A., as administrative agent and co-collateral agent, Wells Fargo Bank,
National Association, as co-collateral agent, and Benefit Street 2018 LLC, JPP LLC and JPP II
LLC as lenders).

        “FILO Facility Buyout Amount” shall have the meaning set forth in Section 3.1(c).

        “Final Order” shall mean an action taken or order issued by the applicable Governmental
Authority (i) as to which no appeal, notice of appeal, motion to amend or make additional findings
of fact, motion to alter or amend judgment, motion for rehearing or motion for new trial, request
for stay, motion or petition for reconsideration, application or request for review, or other similar
motion, application, notice or request (collectively, a “Challenge”) has been timely filed, or, if any
of the foregoing has been timely filed, it has been disposed of in a manner that upholds and affirms
the subject order in all respects without the possibility for further Challenge thereon and (ii) as to
which the time for instituting or filing a Challenge shall have expired.

        “Financing” shall mean, collectively, the Debt Financing and the Equity Financing.

        “Financing Sources” shall mean, with respect to (x) the Real Estate Financing, the Cyrus
Lender and the Sponsor, (y) the Cyrus Financing, the Cyrus Lender, the Sponsor and Citibank,
N.A. and (z) the ABL Financing, the Persons that have directly or indirectly committed to provide
or otherwise entered into agreements in connection with the ABL Financing in connection with
the transactions contemplated hereby pursuant to the ABL Commitment Letter, including the
agents, arrangers and lenders party to the ABL Commitment Letter and/or the Debt Financing
Documents relating to the ABL Financing, together with any of their respective Affiliates and their
respective Affiliates’ former, current or future officers, directors, employees, agents and
representatives, direct or indirect shareholders or equity holders, managers, members and their
respective successors and assigns, in each case in their capacities as such.

        “Foreign Subsidiary” shall mean any Subsidiary of any Seller incorporated under any
jurisdiction other than the United States of America and its territories, other than Sears RE.

        “FTC” shall mean the Federal Trade Commission.

        “GAAP” shall mean U.S. generally accepted accounting principles in effect from time to
time.

        “GOB Leases” shall mean each of (i) those leases or lease agreements (including ground
leases) related to the real properties identified on Schedule 1.1(m) (together with all amendments,
modifications, supplements and renewals thereof), and (ii) to the extent applicable to such leases
and lease agreements, all non-disturbance agreements with fee owners or senior landlords,
subordination, non-disturbance and attornment agreements, waivers and consents in favor of any
Seller, estoppel certificates from landlords under any such leases and lease agreements (to the
extent assignable), and landlord waivers or other collateral access agreements in favor of any Seller
or any asset-based lenders.

        “GOB Leased Store” shall mean the real property demised pursuant to a GOB Lease.


                                                 16
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                           Pg 38 of 1120



       “GOB Owned Stores” shall mean the real property described in Schedule 1.1(n), including,
in each case, all of the right, title and interest of Seller and its Subsidiaries to all Improvements
located thereon and all easements and other rights and interests appurtenant thereto and any
associated rights to parking.

        “GOB Period” shall mean with respect to each GOB Leased Store, the period commencing
on the Closing Date and ending on the date that Seller delivers written notice to Buyer that the
“going-out-of-business” sale with respect to such GOB Leased Store has been completed and all
inventory of Sellers has been removed from such GOB Leased Store. For the avoidance of doubt,
Sellers may deliver any such notice on or prior to the Closing Date.

       “GOB Stores” shall mean, individually or collectively as the context may require, the GOB
Leased Stores and the GOB Owned Stores.

        “Governmental Authority” shall mean any United States federal, state, municipal or local
or any foreign government, governmental agency or authority, or regulatory or administrative
authority, or any court, tribunal or judicial body having jurisdiction, including the Bankruptcy
Court.

        “Hazardous Substances” shall mean any material, substance or waste (solid, liquid, gaseous
or combination thereof) defined, characterized or regulated as “hazardous,” “toxic,” “explosive,”
a “pollutant” or a “contaminant” under Environmental Laws, including asbestos or any substance
containing asbestos, formaldehyde, polychlorinated biphenyls, lead paint and petroleum or
petroleum products (including crude oil and any fraction thereof), and by-products of any or all of
the foregoing.

      “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the relevant rules and regulations thereunder.

        “HSR Filing” shall have the meaning set forth in Section 8.3(b).

        “Improvements” shall mean all building systems (including HVAC, electrical, plumbing,
mechanical, vertical transportation and other similar systems), leasehold alterations,
improvements, structures, buildings, fixtures and equipment which are affixed to and constitute a
part of any applicable real property. For the avoidance of doubt, Inventory are not Improvements.

        “Inbound IP License” shall mean any Contract pursuant to which any Seller is granted any
license, covenant not to sue or other rights to use any (i) Intellectual Property or (ii) data (including
personal data and personally identifiable information); provided, however, that the term “Inbound
IP License” shall not include any Outbound IP License.

        “Initial Assigned Agreements” shall have the meaning set forth in Section 2.7(b).

        “Initial Assigned Contract” shall have the meaning set forth in Section 2.7(b).

        “Initial Assigned Lease” shall have the meaning set forth in Section 2.7(b).


                                                   17
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 39 of 1120



          “Intellectual Property” shall mean all intellectual property and other similar proprietary
rights, anywhere in the world, whether registered or unregistered, including all rights in and to
(i) all trademarks, service marks, logos, trade dress and other source identifiers and commercial
indicia of origin, and all registrations and applications therefor, in each case together with the
goodwill of the businesses in which the foregoing are used and all goodwill connected with the
use of and symbolized by the foregoing (collectively the “Trademarks”), (ii) all trade names,
fictitious business names, corporate names and d/b/a names, together with the goodwill of the
businesses in which the foregoing are used and all goodwill connected with the use of and
symbolized by the foregoing (collectively the “Business Names”), (iii) all domain names, URLs
and IP addresses (collectively, such domain names and websites, the “Domain Names”), (iv) any
social media accounts, identifiers and handles (collectively the “Media Accounts”), (v) trade
secrets, know-how and confidential information, including proprietary rights in and to processes,
methods, formulae, marketing and technical information, blueprints, quality assurance and control
procedures, design tools and simulation capabilities (collectively, the “Know-How”), (vi) all
patents and patent applications (including provisionals, continuations, divisionals, continuations-
in-part, renewals, reissues, re-examinations, substitutions and extensions thereof), inventions and
inventions disclosures (whether or not patentable)(collectively the “Patents”), (vii) all copyrights
and registrations and applications therefor and works of authorship, moral rights, designs and mask
work rights (collectively the “Copyrights”), (viii) all database rights and (ix) computer programs
and applications and any other software (regardless of the stage of development or completion),
including libraries, subroutines, protocols, toolsets, compilers, schematics, plugins, APIs and other
components thereof, whether in source code, object code or other form, computerized databases
and other computerized compilations and collections of data or information, user interfaces,
command structures, report formats, templates, menus, buttons and icons, in each case, relating to
computer programs or other software, and descriptions, flow charts, architectures, development
tools and other materials used to design, plan, organize and develop any of the foregoing; and all
related specifications and documentation (collectively, the “Software”).

         “Intellectual Property Related Documentation” shall mean each of the following to the
extent existing as of the Closing Date and in Sellers’ possession or control as of the Closing Date:
(i) all correct and complete physical and electronic copies of all prosecution files and dockets,
registration certificates, litigation files and related opinions of counsel and correspondence relating
thereto for all issued, registered and applied-for items of Acquired Intellectual Property, (ii) all
litigation files to the extent relating to Actions brought for the infringement, dilution,
misappropriation or other violation of the Acquired Intellectual Property, (iii) all books, records,
files, ledgers or similar documentation in Sellers’ possession used to track, organize or maintain
any of the Acquired Intellectual Property, (iv) a list of outstanding maintenance, renewal and
prosecution deadlines with respect to the applied-for, registered or issued Acquired Intellectual
Property that fall within ninety (90) days following the Closing Date and (v) copies of acquisitions
agreements relating to acquisitions of the Acquired Intellectual Property.

        “Intellectual Property Security Agreement” shall mean that certain Intellectual Property
Security Agreement, dated January 4, 2018 (at any time amended, restated, amended and restated,
supplemented or otherwise modified), by and among SHC, Sears Roebuck Acceptance Corp. and
Kmart Corporation, as Borrowers, and the other guarantors party thereto, and the lenders named
therein, in favor of JPP, LLC, as Agent.

                                                  18
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                           Pg 40 of 1120



        “Intercompany IP Agreements” shall mean any Contract under which a Seller or an
Affiliate of a Seller licenses or grants any license, covenant not to sue or other rights under any of
the Acquired Intellectual Property to any other Seller(s) or Affiliate(s) of any Seller.

        “Inventory” shall mean goods, other than farm products, reflected in the stock ledger of the
Sellers as of any date of the determination thereof, which (A) are leased by a person as lessor, (B)
are held by a person for sale or lease or to be furnished under a contract of service, (C) are furnished
by a person under a contract of service or (D) consist of raw materials, work in process, or materials
used or consumed in a business.

        “Inventory Value” shall mean, with respect to any Inventory of the Sellers, the value of
such Inventory valued at the lower of cost or market value on a basis consistent with the Sellers’
current and historical accounting practice in effect on the date hereof, per the stock ledger (without
giving effect to LIFO reserves and general ledger reserves for discontinued inventory, markdowns,
intercompany profit, rebates and discounts, any cut off adjustments, revaluation adjustments,
purchase price adjustments or adjustments with respect to the capitalization of buying, occupancy,
distribution and other overhead costs reflected on the balance sheet of the Sellers in respect of
Inventory).

        “IP/Ground Lease Buyout Amount” shall have the meaning set forth in Section 3.1(c).

       “IP/Ground Lease Property” shall mean the properties that are collateral under the
IP/Ground Lease Term Loan Facility, as set forth on Schedule 1.1(d).

        “IP/Ground Lease Term Loan Facility” shall mean the loan facility granted pursuant to that
certain Term Loan Credit Agreement, dated as of January 4, 2018 (at any time amended, restated,
amended and restated, supplemented or otherwise modified), by and between SHC, as holdings,
Sears Roebuck Acceptance Corp. and Kmart Corporation, as borrowers, the guarantors party
thereto from time to time, JPP LLC as agent, and JPP LLC, JPP II LLC, Cyrus Opportunities
Master Fund II, Ltd., CRS Master Fund, L.P., Crescent 1, L.P., Canary SC Master Fund, L.P.,
Cyrus Select Opportunities Master Fund, Ltd., Cyrus Special Strategies Master Fund, LP, and
Cyrus 1740 Master Funds, LP, as lenders.

        “IP Assignment Agreement” shall mean the agreement substantially in the form attached
hereto as Exhibit B, to be entered into by and between Sellers, on the one hand, and Buyer or its
applicable Affiliates, on the other hand.

      “IP License” shall mean each Inbound IP License and each Outbound IP License, and any
agreement that constitutes an “IP License” as defined in the Intellectual Property Security
Agreement, in each case, for the avoidance of doubt, including the KCD Agreements.

         “IP Powers of Attorney” shall mean documents appointing attorneys for Buyer or Buyer’s
designees with full power to execute documents and take all other steps solely in connection with
(i) effectuating and implementing the assignment of the Acquired Intellectual Property,
(ii) perfecting Buyer’s right, title and interest in, to and under the Acquired Intellectual Property
pursuant to such assignment and (iii) as otherwise necessary for related bona fide purposes, in each
of cases (i) through (iii) in the intellectual property offices of various jurisdictions around the
                                                  19
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 41 of 1120



world, at or after the Closing, including, (A) with respect to the applied-for, issued or registered
United States Intellectual Property, the power of attorney substantially as set forth in the form at
Exhibit C and (B) with respect to any Intellectual Property included in the Acquired Intellectual
Property that is issued, filed or registered in a jurisdiction outside of the United States, powers of
attorney suitable for recording in each such jurisdiction with terms and conditions substantially
similar to those set forth in Exhibit C, except for any different terms and conditions that would be
necessary in a recordable power of attorney for the respective local jurisdiction.

       “IT Systems” shall have the meaning set forth in Section 6.10(e).

         “Junior DIP Consideration” shall mean evidence reasonably satisfactory to the Sellers that
all obligations (including any accrued and unpaid interest) of the Sellers with respect to
$350,000,000 aggregate principal amount outstanding under the Junior DIP Term Loan Agreement
(or such lesser aggregate principal amount outstanding thereunder to the extent that the junior DIP
facility under the Junior DIP Credit Agreement is not fully drawn as of the Closing Date) have
been satisfied and released.

        “Junior DIP Term Loan Agreement” shall mean that certain Superpriority Junior Lien
Secured Debtor-in-Possession Credit Agreement dated as of November 29, 2018 by and among
SHC, as holdings, Sears Roebuck Acceptance Corp. and Kmart Corporation, as borrowers, the
several banks, financial institutions or other entities from time to time party thereto as Term
Lenders thereunder and Cantor Fitzgerald Securities as administrative agent and collateral agent
as filed with the Bankruptcy Court [Docket No. 951-2].

        “KCD Agreements” shall mean all IP Licenses under which KCD IP, LLC or a Seller grants
any license, sublicense, covenant not to sue or other rights under any KCD IP to any Seller prior
to the Closing.

       “KCD IP” shall mean any Intellectual Property owned by KCD IP, LLC as of the date
hereof or as of the Closing.

       “KCD Notes” shall mean the 6.90% KCD IP, LLC Asset-Backed Notes issued pursuant to
the Indenture dated as of May 18, 2006, by KCD IP, LLC as Issuer and U.S. Bank National
Association, as Trustee.

        “Kenmore Marks” shall mean the name “KENMORE” and any name consisting of,
containing or incorporating “KENMORE”, and all designs and logos associated therewith, in each
case, together with all variations thereof; and all Trademarks, Business Names, Domain Names
and Media Accounts consisting of, containing or incorporating any of the foregoing.

       “Kenmore/DieHard Business” shall have the meaning set forth in the Recitals.

        “Kmart Marks” shall mean the name “KMART” and any name consisting of, containing
or incorporating “KMART”, and all designs and logos associated therewith, in each case, together
with all variations thereof; and all Trademarks, Business Names, Domain Names and Media
Accounts consisting of, containing or incorporating any of the foregoing.


                                                 20
 18-23538-rdd         Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                            Pg 42 of 1120



      “Knowledge” shall mean, with respect to any matter in question, in the case of Sellers, the
knowledge after reasonable inquiry of the individuals set forth on Schedule 1.1(e) with respect to
such matter.

          “Know-How” shall have the definition set forth in the definition of Intellectual Property.

         “L/C Facility Consideration” shall mean evidence reasonably satisfactory to the Sellers
that all obligations of Sellers with respect to amounts outstanding or commitments under the Citi
L/C Facility (but in no event with respect to a principal amount of greater than $271 million) have
been satisfied and released, including as contemplated by the Cyrus Financing.

       “Labeling and Marketing Materials” shall mean all product labeling, product advertising,
marketing and promotional materials, training materials and other similar materials, in each case
created or developed by or on behalf of a Seller.

        “Law” shall mean any foreign or domestic law, statute, code, ordinance, rule, regulation,
order, decision, judgment, writ, stipulation, award, injunction or decree by any Governmental
Authority, including all Environmental Laws and the Americans with Disabilities Act, as amended
(“ADA”), together with all final and unappealable awards or decisions by an arbitrator or
arbitration panel (“Arbitrator”) by which Sellers or any of the Properties, Leases or Acquired
Assets is bound.

          “Leases” shall mean collectively (i) the Initial Assigned Leases, and (ii) the Designatable
Leases.

         “Lease Premises” shall mean each of the Sellers’ or its Subsidiaries’ leased real properties
that is an Initial Assigned Lease or a Designatable Lease.

        “Liability” shall mean any liability, indebtedness, debt, guaranty, claim, demand, loss,
damage, deficiency, assessment, responsibility, Claim, Action, proceeding or obligation of
whatever kind or nature (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or unliquidated, whether
due or to become due, whether determined or determinable, whether choate or inchoate, whether
secured or unsecured, whether matured or not yet matured) and including all costs, fees and
expenses relating thereto.

        “Lien” means any claim, mortgage, option, pledge, lien, encumbrance, title defect,
preemptive right, restriction on transfer or other restriction of any kind (other than restrictions on
transfer created under applicable securities laws, charge or other security interest).

          “Managed Properties” shall have the meaning set forth in Section 8.8(b).

          “Management Services” shall have the meaning set forth in Section 8.8(b).

       “Management Services Period” shall mean the period commencing immediately following
the Closing and (i) for each Acquired Property at which Management Services are being provided,
upon (a) the earliest to occur of (1) the date that the applicable Seller receives written notice of
termination from Buyer, (2) the six (6) month anniversary of the Closing Date or (3) such later
                                                 21
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 43 of 1120



date as may be agreed by the Parties, and (ii) for each Occupancy Leased Premise, five (5) Business
Days following the delivery by Buyer of a Buyer Rejection Notice with respect to such Occupancy
Leased Premise.

       “Management Services Reimbursements” shall have the meaning set forth in
Section 8.8(b).

        “Marketing Period” means the first period of fourteen (14) consecutive Business Days after
the date of this Agreement and throughout each day of which Buyer shall have all of the Required
Information and such Required Information is Compliant; provided that January 21, 2019 shall not
be considered a Business Day for the purposes of calculating such fourteen (14) Business Day
period. Notwithstanding the foregoing, the Marketing Period shall not commence and shall be
deemed not to have commenced if, on or prior to the completion of such fourteen (14) consecutive
Business Day period, (i) Sellers (or any Affiliate thereof) have determined that a restatement of
any financial information included in the Required Information is necessary or that such
restatement is under consideration, in which case the Marketing Period shall be deemed not to
commence unless and until any such restatement has been completed and the applicable Required
Information has been amended or Sellers (or any Affiliate thereof) have determined that no
restatement shall be required, or (ii) any Required Information would not be Compliant during
such fourteen (14) Business Day period. Notwithstanding the provisions of this paragraph, the
Marketing Period shall end on any earlier date on which the Debt Financing is consummated;
provided, that if Sellers in good faith reasonably believe that they have delivered the Required
Information that is Compliant to Buyer, they may deliver to Buyer a written notice to that effect
(stating when they believe they completed such delivery), in which case such Required
Information shall be deemed to have been delivered on the date specified in that notice, unless
Buyer in good faith reasonably believes that Sellers have not completed delivery of the Required
Information or that the Required Information is not Compliant and, within two (2) Business Days
after receipt of such notice from Sellers, Buyer delivers a written notice to Sellers to that effect
and stating with specificity which Required Information Sellers have not delivered or the reason
for which the Required Information is not Compliant, in which case, the Marketing Period shall
commence upon delivery to Buyer of such specified information or when such information is
Compliant.

         “Material Adverse Effect” shall mean any effect, change, condition, circumstance,
development or event (any of the foregoing, an “Effect”) that, individually or in the aggregate with
all other Effects has had, or would reasonably be expected to have, a material adverse effect on
(A) the assets, liabilities, properties, business or condition (financial or otherwise) of the
Designation Rights, Acquired Assets and Assumed Liabilities taken as a whole, or (B) Sellers’
ability to consummate the Transactions pursuant to the terms hereof, in each case excluding any
Effect that results from or arises out of: (i) the execution and delivery of this Agreement or the
announcement thereof or the pendency or consummation of the Transactions; (ii) any change in
the United States or foreign economies or securities or financial markets generally; (iii) any change
arising in connection with natural disasters, earthquakes, fire, flood, hurricane, tornado or other
weather event, geopolitical conditions or any outbreak or escalation of hostilities or acts of
terrorism or war, military actions or any escalation or material worsening of any such hostilities
or acts of terrorism or war, military actions existing or underway as of the date hereof; (iv) any

                                                 22
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 44 of 1120



effect, change or event that is otherwise generally applicable to the industries and markets in which
Sellers operate; (v) changes in (or proposals to change) Laws or accounting regulations or
principles; (vi) any action expressly contemplated by this Agreement; (vii) compliance with the
terms of this Agreement; or (viii) the Bankruptcy Cases and reasonably anticipated Effects thereof
on the Business, the Acquired Assets or the Designation Rights; provided, however, that in the
case of the foregoing clauses (ii), (iii), (iv) or (v), any such Effect shall not be deemed to be
excluded solely to the extent it has a materially disproportionate adverse effect on the assets,
liabilities, properties, business or condition of the Sellers, taken as a whole, compared to other
Persons similarly situated in the same industry.

       “Material Contracts” shall have the meaning set forth in Section 6.11(a).

       “Media Accounts” shall have the meaning set forth in the definition of Intellectual
Property.

       “Multiemployer Plan” shall mean a “multiemployer plan” within the meaning of
Section 3(37) or 4001(a)(3) of ERISA.

       “Non-Recourse Parties” shall have the meaning set forth in Section 13.12.

       “Non-Represented Employees” shall have the meaning set forth in Section 9.7(a).

       “Occupancy Agreement” shall mean that certain Occupancy Agreement substantially in
the form attached hereto as Exhibit D.

        “Occupancy Expenses” shall mean, with respect to any Lease Premises, all liquidated costs,
expenses, obligations and liabilities under or in connection with the applicable Lease payable or
paid by any Seller, including any and all mortgage payments, base rent, percentage rent, additional
rent, CAM, utilities, Property Taxes and assessments, costs of continuing the level of maintenance
and security required by this Agreement, a pro rata portion of insurance (including public liability
and casualty insurance) attributable to such Lease or Lease Premises and all other categories of
expenses, obligations and liabilities arising or accruing under or in connection with such Lease
(whether or not billed by the applicable counterparty to such Lease). For the avoidance of doubt,
Occupancy Expenses shall not include any Seller’s costs and expenses of (a) any professionals
retained in connection with the Bankruptcy Cases or (b) counsel of any kind except to the extent
counsel is retained with respect to a Lease or Owned Real Property and not Sellers’ other
operations.

      “Occupancy Leased Premise” has the meaning assigned thereto in the Occupancy
Agreement.

       “OEA” shall have the meaning set forth in the definition of Books and Records.

       “Operating Leases” shall mean each of (i) those leases or lease agreements (including
ground leases) related to the real properties identified on Schedule 1.1(o) (together with all
amendments, modifications, supplements and renewals thereof), and (ii) to the extent applicable
to such leases and lease agreements, all non-disturbance agreements with fee owners or senior

                                                 23
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 45 of 1120



landlords, subordination, non-disturbance and attornment agreements, waivers and consents in
favor of any Seller, estoppel certificates from landlords under any such leases and lease agreements
(to the extent assignable), and landlord waivers or other collateral access agreements in favor of
any Seller or any asset-based lenders.

       “Operating Leased Property” shall mean the real property demised pursuant to an
Operating Lease.

       “Operating Owned Property” shall mean the real property described in Schedule 1.1(p),
including, in each case, all of the right, title and interest of Seller and its Subsidiaries to all
Improvements located thereon and all easements and other rights and interests appurtenant thereto
and any associated rights to parking.

        “Order” shall mean any award, writ, injunction, judgment, order, decree, attachment, stay,
stipulation, certification, determination, decision, verdict, ruling, subpoena, or award issued or
entered by or with any Governmental Authority or Arbitrator (whether temporary, preliminary or
permanent).

        “Ordered Inventory” shall mean Inventory (other than Prepaid Inventory) of the type set
forth on Schedule 1.1(f) that has been ordered by Sellers prior to the Closing Date but as to which
Sellers have not taken title or delivery prior to the Closing Date.

       “Ordinary Course of Business” shall mean the operation of the Business in the ordinary
and usual course consistent with past practice as well as (and subject to) the Filing and all Orders
entered in connection therewith.

       “Other Payables” shall mean the accounts payable set forth on Schedule 1.1(g).

        “Outbound IP License” shall mean any Contract pursuant to which any Seller has granted
any license, covenant not to use or other rights under any (i) Acquired Intellectual Property or (ii)
Acquired Data, in each case, whether or not, pursuant to such Contract, any Seller was granted any
license, covenant not to sue or other rights to use any (A) Intellectual Property or (B) data
(including personal data and personally identifiable information).

       “Outside Date” shall have the meaning set forth in Section 12.1(a)(ii).

     “Owned Real Property” shall mean (i) the GOB Owned Stores and (ii) the Operating
Owned Properties.

       “PA Liabilities” shall have the meaning set forth in Section 2.3(e).

       “PA Liabilities Services Agreement” shall have the meaning set forth in Section 2.8(e).

       “PartsDirect Marks” shall mean the name “PARTSDIRECT” and any name consisting of,
containing or incorporating “PARTSDIRECT”, and all designs and logos associated therewith, in
each case, together with all variations thereof; and all Trademarks, Business Names, Domain
Names and Media Accounts consisting of, containing or incorporating any of the foregoing.

                                                 24
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                           Pg 46 of 1120



        “Party” or “Parties” shall mean, individually or collectively, Buyer and Sellers.

        “Patents” shall have the meaning set forth in the definition of Intellectual Property.

        “Payoff Letters” shall mean, with respect to the Third Amended and Restated Credit
Facility, the FILO Facility, the DIP Credit Agreement and the Junior DIP Term Loan, payoff letters
in form and substance reasonably satisfactory to Buyer (subject only to delivery of funds, as
arranged by Buyer, the credit bids pursuant to Section 363(k) of the Bankruptcy Code described
in Section 3.1(b)(ii) or other satisfaction), that provide for the full and unconditional release of any
and all Liens and other security interests on the Acquired Assets (subject, in each case, only to
delivery of funds as arranged by Buyer). To the extent required to effect the release in the previous
sentence, such Payoff Letter shall include UCC-3 termination statements and fully executed short-
form termination and release agreements with respect to any and all security interests in intellectual
property that, when filed or recorded, as the case may be, will be sufficient to release any and all
such security interests in intellectual property, and the authorization for the Sellers to file or record
such documents (unless already filed concurrently with delivery of such Payoff Letter).

        “Pending Inventory” shall mean the Ordered Inventory and the Prepaid Inventory.

        “Permits” shall mean, with respect to any Lease Premises or Owned Real Property, all
franchises, grants, authorizations, licenses, permits, easements, variances, exceptions, consents,
certificates (including all certificates of occupancy), building permits, fire, health and safety
permits, site plan approvals and all other planning approvals, zoning variances, conditional or
special use permits (including for firearms or other special occupancies or uses), general assembly
or general use permits or other similar documentation, and all Environmental Permits, approvals,
clearances and Orders of a Governmental Authority.

       “Permitted Encumbrances” shall mean Permitted Post-Closing Encumbrances and
Permitted Pre-Closing Encumbrances.

        “Permitted Post-Closing Encumbrances” shall mean (i) with respect to real property leased
or owned by Sellers, zoning restrictions, building codes and other land use laws regulating the use
or occupancy of real property, (ii) non-monetary encumbrances to the extent that the Approval
Order does not in fact release any such Encumbrance upon Closing, (iii) any encumbrances on the
interest of any landlord or sublandlord or underlying fee interest of any Acquired Lease and (iv)
as otherwise set forth on Schedule 1.1(i).

         “Permitted Pre-Closing Encumbrances” shall mean (i) with respect to real property leased
or owned by Sellers, zoning restrictions, building codes and other land use laws regulating the use
or occupancy of real property and defects of title, easements, rights of way, covenants and
restrictions, and any other encumbrance, in each case, that do not, individually or in the aggregate,
materially affect the value and do not materially interfere with the use and operation of the assets
to which they relate, (ii) other non-monetary Encumbrances that do not, individually or in the
aggregate, materially interfere with the use or market value of the assets to which they relate or
which will be cleared by the Bankruptcy Court, (iii) any encumbrances on the interest of any
landlord or sublandlord or underlying fee interest of any Acquired Lease, (iv) non-exclusive
licenses to Intellectual Property granted to customers, suppliers and other service providers of
                                                   25
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                           Pg 47 of 1120



Sellers to the extent necessary for their respective use of the products and services of the Business
or for the provision of services to Sellers and its Subsidiaries in connection therewith and entered
into in the Ordinary Course of Business, (v) liens for Taxes that are not delinquent or which are
being contested in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained to the extent required in accordance with GAAP, (vi) mechanics’,
carriers’, workmen’s, repairmen’s or other similar liens arising or incurred in the Ordinary Course
of Business for amounts which are (x) not due and payable and (y) not, individually or in the
aggregate, material to the Business or the Acquired Assets, (vii) such other imperfections in title,
charges, easements, restrictions and encumbrances which do not secure an obligation to pay money
or materially interfere with the use or market value of the assets to which they relate and (viii) as
otherwise set forth on Schedule 1.1(j).

        “Person” shall mean any individual, corporation (including any non-profit corporation),
partnership, limited liability company, joint venture, estate, trust, association, organization or other
entity or Governmental Authority.

        “Petition Date” shall have the meaning set forth in the Recitals.

        “Pharmacy Receivables” means Accounts (as defined under the UCC) arising from the sale
of prescription drugs or other Inventory which can be dispensed only through an order of a licensed
professional (including, for the avoidance of doubt, for pharmacy scripts).

       “Plans and Permits” shall mean, with respect to any Lease Premises or Owned Real
Property, all related reports (including engineering and environmental), surveys (boundary and
topographical), plans, blueprints and other schematics, franchises, grants, authorizations, licenses,
permits, easements, variances, exceptions, consents, certificates (including all certificates of
occupancy), building permits, fire, health and safety permits, site plan approvals and all other
planning approvals, zoning variances, conditional or special use permits (including for firearms or
other special occupancies or uses), general assembly or general use permits or other similar
documentation, and all Environmental Permits, approvals, clearances and Orders of a
Governmental Authority, together with all architect, engineer, contractor, vendor and supplier
warranties and guarantees with respect to any of the foregoing and/or the related Improvements.

        “Potential Acquired Assets” shall mean all assets of Seller of any kind that either
(i) constitute an Acquired Asset (other than Leases or Contracts) or (ii) constitute Potential
Transferred Agreements.

        “Potential Transferred Agreement” shall mean (i) all Leases and (ii) all other Contracts
Related to the Business to which a Seller is a party and all IP Licenses, excluding, in each case,
this Agreement, the Approval Order, the Existing Financing Arrangements and any other
Transaction Documents, and any engagement letters or agreements between any Seller and any
estate professionals retained by such Seller. For the avoidance of doubt, the foregoing Leases and
Contracts are required to be listed on the list provided by the Seller to Buyer within five (5)
Business Days following the date hereof in accordance with Section 2.7.

       “Pre-Assignment Tax Period” shall mean, with respect to any Acquired Asset, Acquired
Property or Assumed Liability, any taxable period (or portion thereof) ending on or before the date
                                                  26
 18-23538-rdd         Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                           Pg 48 of 1120



on which (i) the sale, transfer, assignment, conveyance or delivery of, or relating to, such Acquired
Asset or Acquired Property to Buyer (or an applicable Assignee) or (ii) the assumption of such
Assumed Liability by Buyer (or an applicable Assignee), in each case, is consummated, which
date shall be the Closing Date or the applicable Designation Assignment Date pursuant to the terms
of this Agreement.

       “Prepaid Inventory” shall mean all Inventory that has been paid for by Sellers prior to the
Closing Date but as to which Sellers have not taken title or delivery as of the Closing Date.

       “Prepaid Inventory Shortfall Amount” shall mean an amount equal to $147,000,000 less
the amount of the Prepaid Inventory as of the Closing Date; provided, that if the Warranty
Receivables Shortfall Amount is a negative number, the Prepaid Inventory Shortfall Amount shall
be reduced by the absolute value of the Warranty Receivables Shortfall Amount.

        “Proceeding” shall mean any claim, as defined in the Bankruptcy Code, action, arbitration,
audit, hearing, investigation, litigation, or suit (whether civil criminal, administrative or
investigative) commenced, brought, conducted, or heard by or before, or otherwise involving, any
Governmental Authority.

        “Product Catalogs and Manuals” shall mean all product catalogs, manuals and user guides,
in each case created or developed by or on behalf of any Seller.

          “Property” shall mean any (i) each Lease Premises and (ii) each Owned Real Property.

          “Property Taxes” shall have the meaning set forth in Section 2.1(i).

          “Purchase Price” shall have the meaning set forth in Section 3.1.

          “Real Estate Financing” shall have the meaning set forth in Section 7.4(a).

          “Real Estate Financing Commitment Letter” shall have the meaning set forth in Section
7.4(a).

       “Real Estate Loan 2020” shall mean the loan extended pursuant to that certain Third
Amended and Restated Loan Agreement, dated June 4, 2018 (as at any time amended, restated,
amended and restated, supplemented or otherwise modified), among Sears, Roebuck and Co,,
Kmart Stores of Illinois LLC, Kmart of Washington LLC, Kmart Corporation, SHC Desert
Springs, LLC, Innovel Solutions, Inc., Sears Holdings Management Corporation, MaxServ, Inc.,
Troy Coolidge No 13, LLC, Sears Development Co. and Big Beaver of Florida Development,
LLC, collectively as borrowers, SHC, as guarantor, JPP, LLC as agent, and JPP, LLC, JPP II LLC
and Cascade Investment, L.L.C., as lenders.

       “Real Estate Loan 2020 Buyout Amount” shall have the meaning set forth in
Section 3.1(c).

       “Related” to any business, asset or Liability, shall mean owned or held primarily by,
required primarily for, or used, intended for use, leased or licensed, primarily in connection with,

                                                  27
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 49 of 1120



or (in the case of Liabilities) to the extent accrued, reserved or incurred in connection with, such
business, asset or Liability.

       “Representative” shall mean, with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor or other representative of such Person, including legal
counsel, accountants and financial advisors.

       “Represented Employees” shall have the meaning set forth in Section 9.7.

         “Required Information” means (x) the financial information regarding the Sellers
necessary and requested in writing from the Sellers prior to the date hereof for Buyer to prepare
the pro forma financial statements referenced in paragraph 5(i) of Exhibit C of the ABL
Commitment Letter and (y) the financial statements regarding the Sellers referenced in paragraph
5(ii) of Exhibit C of the ABL Commitment Letter; (provided, that Buyer acknowledges that as of
the date of this Agreement Buyer has received the financial information and financial statements
referred to in clauses (x) and (y) of this definition).

        “Retained Books and Records” shall mean (i) any documents that Sellers are required by
applicable Law to retain, provided that a copy of such Books and Records that is also related to
the Business, the Acquired Assets or the Assumed Liabilities shall be included in Books and
Records, and Sellers shall redact from any copies included in the Retained Books and Records any
information to the extent related to the Business, the Acquired Assets or the Assumed Liabilities
to the extent permitted by applicable Law, (ii) corporate seals, minute books, charter documents,
corporate stock record books, original Tax Returns and such other books and records, in each case,
as pertaining to the organization, or share capitalization of any of Sellers, (iii) any documents,
instruments, records and other written or electronic material in whatever form or media exclusively
related to any of the Excluded Assets or Excluded Liabilities, (iv) copies of any Books and Records
or information Related to any Excluded Assets or Excluded Liabilities, provided that a copy of
such Books and Records that is also related to the Business, the Acquired Assets or the Assumed
Liabilities shall be included in Books and Records, (v) confidential personnel and medical records
pertaining to current and former directors, officers, employees, consultants and independent
contractors of the Sellers solely to the extent that a transfer of such information would be in
violation of applicable Laws and provided that Sellers shall reasonably cooperate with Buyer to
enter into any Contracts that Buyer may reasonably request in order to render the provision of such
information compliant with all applicable Laws, (vi) documents relating to proposals to acquire
the Business or the Acquired Assets or any part thereof by any Person other than Buyer, (vii) all
documents prepared in connection with this Agreement or the Transactions and (viii) all
documents primarily relating to the Bankruptcy Case and copies of all documents relating to the
Bankruptcy Case.

        “Sears Marks” shall mean the name “SEARS” and any name consisting of, containing or
incorporating “SEARS”, and all designs and logos associated therewith, in each case, together with
all variations thereof; and all Trademarks, Business Names, Domain Names and Media Accounts
consisting of, containing or incorporating any of the foregoing.

       “Sears Re” shall mean Sears Reinsurance Company Ltd., a Bermuda Class 3 insurer.

                                                28
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 50 of 1120



       “Second Lien Credit Agreement” shall mean that certain Second Lien Credit Agreement,
dated as of September 1, 2016 by and among Sears Roebuck Acceptance Corp. and Kmart
Corporation, as borrowers, SHC, JPP LLC, as administrative agent and collateral administrator,
JPP LLC and JPP II LLC, as lenders, and the guarantors party thereto from time to time.

       “Second Lien Line of Credit Facility” shall mean the line of credit facility granted pursuant
to an amendment to the Second Lien Credit Agreement.

       “Second Lien Term Loan” shall mean the term loan granted pursuant to the Second Lien
Credit Agreement.

        “Second Lien PIK Notes” shall mean those certain 6 5/8% secured convertible notes due
October 2019, issued by SHC pursuant to that certain Indenture, dated March 20, 2018 (as at any
time amended, restated, amended and restated or otherwise modified) by and among SHC, as
issuer, Computershare Trust Company, N.A., as trustee, and California Builder Appliances, Inc.,
Florida Builder Appliances, Inc., Kmart Corporation, Kmart Holding Corporation, Kmart
Operations LLC, Sears Operations LLC, Sears, Roebuck and Co., Sears Holdings Management
Corporation, Sears Home Improvement Products, Inc., Sears Roebuck Acceptance Corp., A&E
Factory Service, LLC, A&E Home Delivery, LLC, A&E Lawn & Garden, LLC, A&E Signature
Service, LLC, KLC, Inc., Kmart of Michigan, Inc., Private Brands, Ltd., Sears Brands
Management Corporation, Sears Protection Company, Sears Protection Company (Florida)
L.L.C., Sears Roebuck de Puerto Rico, Inc., SOE, Inc., Starwest, LLC, Kmart.com LLC, Kmart
of Washington LLC, Kmart Stores of Illinois LLC, Kmart Stores of Texas LLC, and Mygofer
LLC, as guarantors.

        “Securities Consideration” means debt or equity securities in Buyer, in an amount and form
to be determined by Buyer in an amount and form reasonably acceptable to Buyer, including as to
subordination.

       “Security Deposit Documents” shall have the meaning set forth in Section 2.1(o).

       “Security Deposits” shall have the meaning set forth in Section 2.1(o).

       “Seller” and “Sellers” shall have the meanings set forth in the Preamble.

       “Seller Instructions” shall have the meaning set forth in Section 2.8(c).

      “Seller Retained Occupancy Agreement” shall mean that certain Seller Retained
Occupancy Agreement in the form attached hereto as Exhibit F.

       “Seller SEC Reports” shall have the meaning set forth in Section 6.12.

        “Seller Products” shall mean any product manufactured, sold, offered for sale or otherwise
distributed by a Seller within the scope of the Business.

       “Seller Releasing Party” shall have the meaning set forth in Section 9.13.


                                                29
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 51 of 1120



        “Seller Services” shall mean any service of the type provided by a Seller within the scope
of the Business.

       “Seritage Master Lease” shall mean the Master Lease by and among Seritage SRC Finance
LLC, Seritage KMT Finance LLC, Kmart Operations, LLC, and Sears Operations, LLC, dated as
of July 7, 2015, as modified by the Side Letter to Master Lease, by and among Seritage SRC
Finance LLC, Seritage KMT Finance LLC, Kmart Operations, LLC, and Sears Operations, LLC,
dated as of July 7, 2015.

       “Service Providers” shall mean the current and former directors, officers, employees,
consultants and independent contractors of Sellers and their Affiliates.

       “ServiceLive Marks” shall mean the name “SERVICELIVE” and any name consisting of,
containing or incorporating “SERVICELIVE”, and all designs and logos associated therewith, in
each case, together with all variations thereof; and all Trademarks, Business Names, Domain
Names and Media Accounts consisting of, containing or incorporating any of the foregoing.

       “Severance Reimbursement Obligations” shall have the meaning set forth in Section 9.7(i).

       “SHC” shall have the meaning set forth in the Preamble.

       “SHIP Closing” shall mean the Closing (as defined in the SHIP Purchase Agreement).

        “SHIP Purchase Agreement” means that certain SHIP Asset Purchase Agreement entered
into as of November 2, 2018 by and between SHC, a Delaware corporation, and Service.com, Inc.,
a Delaware corporation (as may be amended from time to time).

       “SHIP Purchase Agreement Assets” means the Transferred Assets (as defined in the SHIP
Purchase Agreement).

      “SHIP Purchase Agreement Liabilities” means the Assumed Liabilities (as defined in the
SHIP Purchase Agreement).

        “Shop Your Way Marks” shall mean the name “SHOP YOUR WAY” and any name
consisting of, containing or incorporating “SHOP YOUR WAY”, and all designs and logos
associated therewith, in each case, together with all variations thereof; and all Trademarks,
Business Names, Domain Names and Media Accounts consisting of, containing or incorporating
any of the foregoing.

        “Short Form Assignments” shall mean (i) with respect to any Trademarks, Patents or
Copyrights issued, filed or registered in the United States and included in the Acquired Intellectual
Property, agreements substantially in the form of Schedule 1, Schedule 2 or Schedule 3 of the IP
Assignment Agreement, (ii) with respect to any Domain Names included in the Acquired
Intellectual Property, an agreement substantially in the form of Schedule 4 of the IP Assignment
Agreement and (iii) with respect to any Intellectual Property included in the Acquired Intellectual
Property that is issued, filed or registered in a jurisdiction outside of the United States, an
assignment agreement suitable for recording in the relevant jurisdictions with terms and conditions
substantially similar to those set forth in Schedule 1, Schedule 2 or Schedule 3 of IP Assignment
                                                  30
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 52 of 1120



Agreement, except for any different terms and conditions that would be necessary in a recordable
assignment agreement for the respective local jurisdiction, in each case of clauses (i) thorough (iii)
to be entered into by and between a Seller, on the one hand, and Buyer or its applicable Affiliates,
on the other hand (clauses (i) through (iii) shall include each of the issued, registered or applied-
for items of Intellectual Property included in the Acquired Intellectual Property).

       “Smart Sense Marks” shall mean the name “SMART SENSE” and any name consisting of,
containing or incorporating “SMART SENSE”, and all designs and logos associated therewith, in
each case, together with all variations thereof; and all Trademarks, Business Names, Domain
Names and Media Accounts consisting of, containing or incorporating any of the foregoing.

       “Software” shall have the meaning set forth in the definition of Intellectual Property.

       “Sparrow Properties” shall mean the real properties set forth on Schedule 1.1(q).

       “Specified Receivables” shall mean the accounts receivable set forth on Schedule 1.1(k).

        “Specified Receivables Shortfall Amount” shall mean an amount equal to $255,200,000
less the amount of the Specified Receivables delivered to Buyer at Closing.

       “Sponsor” shall have the meaning set forth in Section 7.4(a).

       “Straddle Period” shall have the meaning set forth in Section 9.2(d).

       “Store Cash” shall mean any cash of the Sellers in the registers or otherwise held at any
Operating Lease Property or any Operating Owned Property, in an amount not to exceed
$17,000,000.

        “Subsidiary” shall mean, with respect to any Person, any other Person where a majority of
its outstanding voting or equity interests are held, directly, or indirectly through one or more
intermediaries, by such Person.

        “Tax” or “Taxes” shall mean any federal, state, provincial, local, municipal, foreign or
other taxes, duties, levies, governmental charges or assessments or deficiencies thereof, including
all income, alternative, minimum, franchise, capital stock, net worth, capital gains, profits,
intangibles, gross receipts, value added, sales, use, goods and services, excise, customs, transfer,
recording, occupancy, employment, unemployment, social security, payroll, withholding,
estimated or other taxes, duties, levies or other governmental charges or assessments or
deficiencies thereof (including all interest and penalties thereon and additions thereto), in each
case imposed by any Governmental Authority.

        “Tax Opinion” shall mean an opinion at a “more likely than not” or higher standard as to
the tax consequences of any of the transactions described in Article II.

        “Tax Proceeding” shall mean any audit, examination, investigation or other administrative
or judicial proceeding with or against any Governmental Authority or otherwise with respect to
Taxes.

                                                 31
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                         Pg 53 of 1120



       “Tax Reorganization” shall have the meaning set forth in Section 2.12.

         “Tax Result” shall mean (i) the minimization of the net amount of Taxes imposed on, and
(ii) the maximization of the aggregate amount of the Tax attributes described in section 108(b)(2)
of the Code available for utilization by, in each case, (x) Buyer or the group of affiliated
corporations (within the meaning of section 1504(a) of the Code) of which Buyer is the parent (or
a member) or (y) Buyer or any combined group of which it is a member for state Tax purposes.

       “Tax Return” shall mean any return, declaration, report, claim for refund, information
return or other document (including any related or supporting estimates, elections, schedules,
statements, or information) filed with or required to be filed with any Governmental Authority in
connection with the determination, assessment or collection of any Tax or the administration of
any Laws, regulations or administrative requirements relating to any Tax.

        “Third Amended and Restated Credit Agreement” shall mean that certain Third Amended
and Restated Credit Agreement dated as of July 21, 2015 (as at any time amended, restated,
amended and restated, supplemented or otherwise modified), by and among Sears Roebuck
Acceptance Corp. and Kmart Corporation, as borrowers, SHC, Bank of America, N.A., as
administrative agent, co-collateral agent and swingline lender, Wells Fargo Bank, National
Association as co-collateral agent, Wells Fargo Bank, National Association as syndication agent,
PNC Bank, National Association, Siemens Financial Services, Inc., Ally Bank and Citigroup
Global Markets Inc. as co-documentation agents, Merrill Lynch Pierce, Fenner & Smith
Incorporated, Wells Fargo Bank, National Association, as joint lead arrangers, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Bank, National Association, PNC Bank,
National Association and Citigroup Global Markets Inc. as joint bookrunners pursuant to which
Third Amended and Restated Credit Agreement Sears Roebuck Acceptance Corp. and Kmart
Corporation entered into two senior secured term loan facilities as well as a $1.5 billion asset-
based revolving credit facility with a syndicate of lenders.

       “Title Company” shall have the meaning set forth in Section 9.9.

       “Titled Property” shall have the meaning set forth in Section 9.9.

       “Trademarks” shall have the meaning set forth in the definition of Intellectual Property.

       “Transaction Documents” shall mean this Agreement and any other agreements,
instruments or documents entered into pursuant to this Agreement.

       “Transactions” shall mean the transactions contemplated to be consummated by this
Agreement and the Transaction Documents, including the purchase and sale of the Designation
Rights and the Acquired Assets and the assumption of the Assumed Liabilities provided for in this
Agreement.

       “Transfer Taxes” shall have the meaning set forth in Section 9.3(a).

       “Transferred Employees” shall have the meaning set forth in Section 9.7(a).


                                               32
 18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                            Pg 54 of 1120



        “UCC” shall mean the Uniform Commercial Code as from time to time in effect in the
State of Delaware.

       “Wally Marks” shall mean the name “WALLY” and any name consisting of, containing or
incorporating “WALLY”, and all designs and logos associated therewith, in each case, together
with all variations thereof; and all Trademarks, Business Names, Domain Names and Media
Accounts consisting of, containing or incorporating any of the foregoing.

        “WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of 1988,
as amended, any similar Law (including any similar local, state or non-U.S. notice requirement
relating to the termination of employees), and the rules and regulations thereunder.

          “Warranty Receivables” shall mean those certain accounts receivable set forth on Schedule
1.1(l).

        “Warranty Receivables Shortfall Amount” shall mean an amount equal to $53,600,000 less
the amount of the Warranty Receivables delivered to Buyer at Closing; provided, that if the Prepaid
Inventory Shortfall Amount is a negative number, the Warranty Receivables Shortfall Amount
shall be reduced by the absolute value of the Prepaid Inventory Shortfall Amount.

        “Weatherbeater Marks” shall mean the name “WEATHERBEATER” and any name
consisting of, containing or incorporating “WEATHERBEATER”, and all designs and logos
associated therewith, in each case, together with all variations thereof; and all Trademarks,
Business Names, Domain Names and Media Accounts consisting of, containing or incorporating
any of the foregoing.

          Section 1.2     Other Definitions and Interpretive Matters.

        (a)      Unless otherwise indicated to the contrary in this Agreement by the context or use
thereof:

                   (i)    When calculating the period of time before which, within which or
          following which any act is to be done or step taken pursuant to this Agreement, the date
          that is the reference date in calculating such period shall be excluded. If the last day of
          such period is a day other than a Business Day, the period in question shall end on the next
          succeeding Business Day.

                 (ii)     Any reference in this Agreement to “dollars” or “$” means U.S. dollars.

                  (iii)  Unless the context otherwise requires, all capitalized terms used in the
          Exhibits and Schedules shall have the respective meanings assigned in this Agreement. No
          reference to or disclosure of any item or other matter in the Exhibits and Schedules shall
          be construed as an admission or indication that such item or other matter is material or that
          such item or other matter is required to be referred to or disclosed in the Exhibits and
          Schedules. No disclosure in the Exhibits and Schedules relating to any possible breach or
          violation of any Contract or Law shall be construed as an admission or indication that any
          such breach or violation exists or has actually occurred. Solely to the extent any Schedule

                                                   33
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 55 of 1120



       is related to any representation or warranty contained in this Agreement, any information,
       item or other disclosure set forth in any Schedule shall be deemed to have been set forth in
       all other applicable Schedules relating to representations or warranties contained in this
       Agreement if the relevance of such disclosure to such other Schedule is reasonably
       apparent on the face of such disclosure. All Exhibits and Schedules attached or annexed
       hereto or referred to herein are hereby incorporated in and made a part of this Agreement
       as if set forth in full herein.

              (iv)    Any reference in this Agreement to gender includes all genders, and words
       importing the singular number also include the plural and vice versa.

               (v)     The provision of a table of contents, the division of this Agreement into
       Articles, Sections and other subdivisions and the insertion of headings are for convenience
       of reference only and shall not affect or be utilized in the construction or interpretation of
       this Agreement. All references in this Agreement to any “Section,” “Article,” “Schedule,”
       or “Exhibit” are to the corresponding Section, Article, Schedule, or Exhibit of or to this
       Agreement unless otherwise specified.

              (vi)   Words such as “herein,” “hereof” and “hereunder” refer to this Agreement
       as a whole and not merely to a subdivision in which such words appear, unless the context
       otherwise requires.

              (vii) The word “extent” and the phrase “to the extent” when used in this
       Agreement shall mean the degree to which a subject or other thing extends, and such word
       or phrase shall not merely mean “if.”

               (viii) The word “including” or any variation thereof means “including, without
       limitation,” and shall not be construed to limit any general statement that it follows to the
       specific or similar items or matters immediately following it.

               (ix)   References to “any” shall mean “any and all,” and “or” is used in the
       inclusive sense of “and/or.”

        (b)     No Strict Construction. Buyer, on the one hand, and Sellers, on the other hand,
participated jointly in the negotiation and drafting of this Agreement, and, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall be construed as jointly
drafted by Buyer, on the one hand, and Sellers, on the other hand, and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the authorship of any provision
of this Agreement. Without limitation as to the foregoing, no rule of strict construction construing
ambiguities against the draftsperson shall be applied against any Person with respect to this
Agreement.




                                                 34
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                           Pg 56 of 1120



                                             ARTICLE II

                                     PURCHASE AND SALE

        Section 2.1       Purchase and Sale of the Acquired Assets. Upon the terms and subject to
the conditions of this Agreement, and subject to Section 2.6 and Article V with respect to the
Designation Rights and Designatable Leases, and Section 2.7(d), Section 2.9 and Article V with
respect to Additional Contracts, on the Closing Date, Sellers shall sell, transfer, assign, convey and
deliver, or cause to be sold, transferred, assigned, conveyed and delivered, to Buyer or the
applicable Assignee, and Buyer or such applicable Assignee shall purchase, all right, title and
interest of Sellers, in, to or under all assets, properties and rights Related to the Business other than
the Excluded Assets, and the following assets, properties and rights (collectively, the “Acquired
Assets”) free and clear of any and all Encumbrances of any kind, nature or description and any
Claims, in each case other than Permitted Post-Closing Encumbrances and those rights subject to
Section 365(n) of the Bankruptcy Code to the extent applicable:

        (a)     the Assigned Agreements and the Designation Rights;

        (b)     all Acquired Lease Rights;

        (c)     all Owned Real Property;

       (d)   all Acquired Inventory, all Acquired Receivables, all Acquired Equipment and all
Acquired Improvements;

         (e)     all Intellectual Property owned (whether solely or jointly with others) by Sellers,
including (i) the Sears Marks, the Kmart Marks, the Shop Your Way Marks, the ServiceLive
Marks, the PartsDirect Marks, the Wally Marks, the Smart Sense Marks, the Weatherbeater Marks,
the Kenmore Marks registered or applied for outside of the United States and the DieHard Marks
registered or applied for outside of the United States, (ii) the Trademarks, listed on Schedule
2.1(a)(i) attached hereto, (iii) the Business Names listed on Schedule 2.1(a)(ii) attached hereto,
(iv) the Patents listed on Schedule 2.1(a)(iii) attached hereto, (v) the Copyrights listed on Schedule
2.1(a)(iv) attached hereto, (vi) the Domain Names listed on Schedule 2.1(a)(v) attached hereto,
(vii) the Media Accounts listed on Schedule 2.1(a)(vi) attached hereto and (viii) all Intellectual
Property that constitutes “Collateral” as defined in the Intellectual Property Security Agreement
(collectively, the “Acquired Intellectual Property”), in each case of the foregoing together with the
rights (A) to sue and recover damages and obtain equitable relief for past, present and future
infringement, misappropriation, dilution or other violation thereof, (B) to collect past and future
royalties and other payments thereunder, (C) to claim priority thereon under any Law, (D) to
prosecute, register, maintain and defend such Intellectual Property before any public or private
agency, office or registrar and (E) to fully and entirely stand in the place of Sellers, as applicable,
in all matters related thereto; for the avoidance of doubt, Buyer and Sellers hereby acknowledge
and agree that as of the Closing Date, Buyer shall be the successor in interest to each of the
businesses of Sellers to which the Trademarks included in the Acquired Intellectual Property
pertain, and such businesses shall be ongoing and existing;


                                                   35
 18-23538-rdd        Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                           Pg 57 of 1120



        (f)   all goodwill and other intangible assets associated with or connected to the Business
or symbolized by any of the Acquired Intellectual Property and all goodwill of the businesses in
which the Trademarks and Business Names included in the Acquired Intellectual Property are used
and all goodwill connected with the use of and symbolized by the foregoing;

         (g)     (i) all data owned or controlled (meaning any data Sellers have the ability to transfer
 in compliance with applicable Law) by any of the Sellers and contained in Sellers’ IT Systems,
data centers or databases stored by third parties on behalf of Sellers or otherwise collected,
accessed, acquired, stored, protected, used, re-used or otherwise processed by or on behalf of a
Seller to the extent the sale or transfer of such data is not in contravention with applicable Law or
any of any Seller’s applicable privacy policies or contractual restrictions, (ii) Customer Data to the
extent the sale or transfer of such Customer Data is not in contravention with applicable Law or
any of any Seller’s applicable privacy policies or contractual restrictions and (iii) all other data
that constitutes “Collateral” as defined in the Intellectual Property Security Agreement, to the
extent the sale or transfer of such data is not in contravention with applicable Law or any of any
Seller’s applicable privacy policies or contractual restrictions (the data described in this clause
(iii), together with the data described in clauses (i) and (ii), the “Acquired Data”);

        (h)      any Claims, causes of action, claims, rights of recovery or rights of set-off arising
under any IP Licenses included in the Assigned Agreements on or after the Closing Date, and the
right to collect past and future royalties and other payments, as well as prepaid expenses of Sellers
thereunder;

        (i)    any and all real (including real estate taxes, assessments and related governmental
impositions both general and special imposed under the laws of any one or more jurisdictions in
which the applicable Lease Premises is located against the land, buildings and other
improvements), personal and intangible property Taxes (“Property Taxes”) that are prepaid with
respect to such Acquired Lease or any other related Acquired Assets; provided, that such Property
Taxes are Assumed Liabilities or Liabilities for which Buyer is otherwise responsible hereunder;

        (j)     any interest in or right to any refund, rebate or credit of Taxes that are Assumed
Liabilities or for which Buyer is otherwise responsible hereunder including (for the avoidance of
doubt) any such refund, rebate or credit of a Tax that becomes payable or available to Sellers in
the future in respect of a Tax previously paid or otherwise incurred by Buyer pursuant to
Section 3.5;

         (k)    all rights (but not obligations) of Sellers under any non-disclosure or
confidentiality, non-compete or non-solicitation agreements, to the extent any such agreement
relates to the Business or any Acquired Asset;

           (l)   all assignable Assigned Plans and Permits that are Related to the Business;

      (m)     any and all Books and Records (which, with respect to any electronic forms thereof,
may be copies) and any and all Intellectual Property Related Documentation;

           (n)   all Labeling and Marketing Materials and Product Catalogs and Manuals owned by
Sellers;
                                                  36
 18-23538-rdd        Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                            Pg 58 of 1120



         (o)     any and all rights of Sellers in and to any restricted cash, security deposits, letters of
credit, escrow deposits and cash collateral, including cash collateral given to obtain or maintain
letters of credit and cash drawn or paid on letters of credit, utility deposits, performance, payment
or surety bonds, credits, allowance, prepaid rent or other assets, charges, setoffs, prepaid expenses,
other prepaid items and other security (collectively, “Security Deposits”), together with all
contracts, agreements or documents evidencing or related to the same (collectively, “Security
Deposit Documents”), in each case to the extent related to any Acquired Asset;

        (p)     any and all Claims (other than returns of merchandise for warranty claims (except,
for the avoidance of doubt, to the extent comprising Assumed Liabilities) and excluding any
Claims Related to an Excluded Asset or Excluded Liability) of Sellers as of the Closing to the
extent related to the Business or any Acquired Asset;

        (q)    subject to Section 5.1(a)(v), Section 5.1(a)(vi) and Section 9.8(c), any and all
insurance proceeds, warranty proceeds, condemnation awards or other compensation in respect of
loss or damage to the Business or any Acquired Asset (and any right or claim of Sellers to any
such proceeds, awards or other compensation), in each case, to the extent relating to a casualty
occurring prior to, on or after the date hereof, and whether received prior to, on or after Closing
Date, but less any proceeds in respect of the Acquired Assets set forth on Schedule 2.1(q) in an
aggregate amount not to exceed $13,000,000.

        (r)     subject to Section 2.8(e), the KCD Notes from Sears Re as Seller;

        (s)    all equity interests of SRC O.P. LLC owned by SRC Sparrow 2 LLC as Seller;
provided, that if either (i) SRC Sparrow 2 LLC has filed a petition for relief commencing a case
under chapter 11 of the Bankruptcy Code for the purpose of selling such equity interests in SRC
O.P. LLC, and Buyer or its Affiliate has purchased such equity interests pursuant to a chapter 11
plan of reorganization or a sale of assets pursuant to section 363(m) of the Bankruptcy Code or (ii)
Buyer shall have acquired the Sparrow Properties pursuant to foreclosure, then Buyer shall be
deemed to have purchased the equity interests in SRC O.P. LLC described in this subsection (s);

         (t)     all Actions and other rights, rebates, refunds, audits, rights of recovery, rights of
setoff, rights of recoupment, rights of reimbursement, rights of indemnity or contribution and other
similar rights (known and unknown, matured and unmatured, accrued or contingent, regardless of
whether such rights are currently exercisable) against any Person, including all warranties,
representations, guarantees, indemnities and other contractual claims (express, implied or
otherwise), in each case to the extent related to the Business or any Acquired Asset (excluding for
the avoidance of doubt, any Claims arising under any Transaction Document), including, subject
to the terms and conditions of the SHIP Purchase Agreement and applicable Law, if the SHIP
Closing shall have occurred prior to the Closing Date, the indemnities set forth in Section 6.08(b)
and Section 6.08(e) of the SHIP Purchase Agreement;

        (u)     all Contracts Related to the Business (i) that include a manufacturer’s warranty
relating to Seller Products or Seller Services and (ii) relating to repair services provided by the
Business in relation to Seller Products or Seller Services;

        (v)     the Buyer Party Release;
                                                    37
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 59 of 1120



        (w)     all assets, properties and rights that constitute “Collateral” as defined in the
Intellectual Property Security Agreement, other than data which is the subject of Section 2.1(g);
and Intellectual Property which is the subject of Section 2.1(e);

       (x)     the right to receive the Pending Inventory;

       (y)     the Credit Card Claims;

       (z)     either (i) the SHIP Purchase Agreement Assets, if the SHIP Closing shall not have
occurred prior to the Closing Date (in which circumstance, for the avoidance of doubt, any Owned
Real Property (as defined in the SHIP Purchase Agreement) shall be deemed Operating Owned
Property, and all Leased Real Property (as defined in the SHIP Purchase Agreement) shall be
deemed Operating Leased Property), or (ii) any and all proceeds received by Sellers pursuant to
the SHIP Purchase Agreement, if the SHIP Closing shall have occurred prior to the Closing Date;

       (aa)    the Store Cash;

       (bb) to the extent permitted by Law, all licenses or permits granted by any Governmental
Authority held by Sellers that are necessary for the provision or assumption of the PA Liabilities;
and

        (cc) any proceeds from the sale or other disposition of the collateral pledged to secure
the applicable debt obligations with respect to the credit bids set forth in Section 3.1(b) to which
the holders of Claims secured by such collateral has attached.

        Section 2.2    Excluded Assets. Nothing contained herein shall be deemed to sell,
transfer, assign, convey or deliver, or cause to be sold, transferred, assigned, conveyed or
delivered, any right, title or interest of Sellers in, to or under the Excluded Assets. “Excluded
Assets” shall mean:

       (a)     any Contract that is not an Assigned Agreement;

       (b)     any lease, sublease or similar agreement that is not a Lease and any Designatable
Lease that is not designated for assumption by the Seller and assignment to Buyer pursuant to the
terms of this Agreement;

       (c)     any real property interest of any kind or nature that is not Related to Owned Real
Property or the Assigned Leases;

       (d)     all Excluded Inventory, all Excluded Equipment and all Excluded Improvements;

       (e)     this Agreement and the other Transaction Documents;

       (f)     except as otherwise expressly included as Acquired Assets, all cash and cash
equivalents (including any cash of the Sellers in the registers or otherwise held at any Operating
Lease Property or any Operating Owned Property in excess of Store Cash), including checks,
commercial paper, treasury bills, certificates of deposit and other bank deposits;

                                                38
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                           Pg 60 of 1120



        (g)     the Retained Books and Records;

         (h)     any interest in or right to any refund, rebate or credit of Excluded Asset-
Reorganization Taxes (including, for the avoidance of doubt, with respect to any Taxes for which
Sellers remain liable); provided, however, that if Buyer makes the election under Section 2.12(b)
to treat all the transactions described in this Article II as Designated Sale Transactions (resulting
in no transfer of Sellers’ Tax attributes to Buyer), then this Section 2.2(h) shall also include any
interest in or right to any refund, rebate or credit of Excluded Asset-Sale Taxes;

       (i)     all Claims and Proceedings of Sellers (other than Claims described in
Section 2.1(p));

        (j)     all Avoidance Actions;

        (k)     the Excluded IT;

        (l)     except as otherwise expressly included as Acquired Assets, all shares of capital
stock or other equity interests of any Seller or Subsidiary of the Seller or securities convertible into
or exchangeable or exercisable for shares of capital stock or other equity interests of any Seller,
Subsidiary of the Seller or any other Person;

       (m)     all Employee Plans, including any assets, trust agreements or other funding
Contracts related thereto;

        (n)     all bank accounts;

        (o)     any accounts receivable other than the Acquired Receivables;

         (p)    if the SHIP Purchase Agreement shall have terminated prior to the Closing Date, all
rights of any Seller to (i) the Deposit Escrow Amount (as defined in the SHIP Purchase Agreement)
or (ii) any other claims against Buyer (as defined in the SHIP Purchase Agreement); and

       (q)     the SHIP Asset Purchase Agreement Assets (if the SHIP Closing shall have
occurred prior to the Closing Date).

        Section 2.3    Assumption of Liabilities. Upon the terms and subject to the conditions of
this Agreement, on the Closing Date Buyer, or the applicable Assignee, shall assume, effective as
of the Closing, and shall timely perform and discharge in accordance with their respective terms,
the following Liabilities (collectively, the “Assumed Liabilities”):

       (a)     all Liabilities of the Seller or any of its Subsidiaries arising out of the ownership of
the Acquired Assets or operation of the Business or the Acquired Assets on or after the Closing
Date that are Related to any Acquired Asset;

        (b)     all Liabilities arising on or after the Closing Date or Designation Assignment Date,
as applicable, relating to the payment or performance of obligations with respect to the Assigned
Agreements;

                                                  39
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                           Pg 61 of 1120



        (c)     all Liabilities arising on or after the Closing Date from or related to any Claim,
Action, arbitration, audit, hearing, investigation, suit, litigation or other proceeding (whether civil,
criminal, administrative, investigative, or informal and whether pending or threatened or having
any other status) arising out of the Assumed Liabilities, the Acquired Assets or the operation of
the Business on or after the Closing Date (but not prior to the Closing Date) or relating to facts,
actions, omissions, circumstances or conditions existing, occurring or accruing on or after the
Closing Date (but not prior to the Closing Date) that are Related to the Acquired Assets or the
Assumed Liabilities;

        (d)     Buyer’s obligation to pay the Buyer Occupancy Costs;

        (e)     subject to Section 2.8(e), all Liabilities for warranties and protection agreements or
other services contracts (other than warranties relating to Intellectual Property) for the goods and
services of Sellers sold or performed prior to the Closing, including any Liabilities owed by Sears
Re to any Seller in respect of reinsurance of such warranties and protection agreements (the “PA
Liabilities”);

        (f)     all Assumed Customer Credits;

        (g)     all Cure Costs solely with respect to the Assigned Agreements;

        (h)     all Excluded Asset-Sale Taxes (except if otherwise provided in Section 2.4(i));

        (i)     all Liabilities resulting from actions or inactions taken by the Sellers or any Affiliate
of Sellers in compliance with Section 9.2;

        (j)    all Liabilities with respect to the Transferred Employees (i) to the extent arising as a
result of an event, action or omission that occurs on or following the Closing or (ii) expressly
assumed by Buyer and its Subsidiaries pursuant to Section 9.7;

       (k)    the Severance Reimbursement Obligations, Assumed 503(b)(9) Liabilities, Other
Payables and all payment obligations with respect to the Ordered Inventory; provided, that:

               (i)      Buyer shall not be required to make any payments with respect to the Other
        Payables until the later of (1) the Closing Date and (2) the date that the applicable obligation
        thereunder becomes due in the Ordinary Course of Business;

               (ii)   Buyer shall not be required to make any payments with respect to Assumed
        503(b)(9) Liabilities until the earlier of (1) the date that is 120 days following the Closing
        Date and (2) the date on which a chapter 11 plan of reorganization is confirmed by the
        Bankruptcy Court with respect to the Debtors;

                (iii)   Buyer’s obligations with respect to the Severance Reimbursement
        Obligations shall not exceed $43,000,000 in the aggregate, and notwithstanding Section
        2.3(k)(i), the timing of such reimbursement shall be made in accordance with Section
        9.7(i);


                                                   40
18-23538-rdd    Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                     Pg 62 of 1120



           (iv)  Buyer’s obligations with respect to the Assumed 503(b)(9) Claims shall not
    exceed $139,000,000 in the aggregate;

          (v)     Buyer’s obligations with respect to the Other Payables shall not exceed
    $166,000,000 in the aggregate;

             (vi)   In the event that the Aggregate DIP Shortfall Amount is a positive number,
    Buyer’s obligations to assume the Liabilities described in this clause (k) shall be reduced
    dollar for dollar by the Aggregate DIP Shortfall Amount in the following order, until the
    aggregate amount of all such reductions is equal to the Aggregate DIP Shortfall Amount:
    first, the Severance Reimbursement Obligations, second, the Other Payables and third, the
    Assumed 503(b)(9) Claims. The allocation of any reduction determined in accordance
    with the previous sentence of (A) the amount of the Assumed 503(b)(9) Claims among any
    specific Assumed 503(b)(9) Claims and (B) the amount of the Other Payables among any
    specific Other Payables shall be determined by Buyer in its sole discretion;

            (vii) In the event that the Specified Receivables Shortfall Amount is a positive
    number, Buyer’s obligations to assume the Severance Reimbursement Obligations and the
    Assumed 503(b)(9) Claims shall be reduced dollar for dollar by the Specified Receivables
    Shortfall Amount in the following order, until the aggregate amount of all such reductions
    is equal to the Specified Receivables Shortfall Amount: first, the Severance
    Reimbursement Obligations and second, the Assumed 503(b)(9) Claims. The allocation
    of any reduction determined in accordance with the previous sentence of the amount of the
    Assumed 503(b)(9) Claims among any specific Assumed 503(b)(9) Claims shall be
    determined by Buyer in its sole discretion;

            (viii) In the event that the Warranty Receivables Shortfall Amount is a positive
    number, Buyer’s obligations to assume the Severance Reimbursement Obligations and the
    Assumed 503(b)(9) Claims shall be reduced dollar for dollar by the Warranty Receivables
    Shortfall Amount in the following order, until the aggregate amount of all such reductions
    is equal to the Warranty Receivables Shortfall Amount: first, the Severance
    Reimbursement Obligations and second, the Assumed 503(b)(9) Claims. The allocation
    of any reduction determined in accordance with the previous sentence of the amount of the
    Assumed 503(b)(9) Claims among any specific Assumed 503(b)(9) Claims shall be
    determined by Buyer in its sole discretion;

           (ix)     In the event that the Prepaid Inventory Shortfall Amount is a positive
    number, Buyer’s obligations to assume the Severance Reimbursement Obligations and the
    Assumed 503(b)(9) Claims shall be reduced dollar for dollar by the Prepaid Inventory
    Shortfall Amount in the following order, until the aggregate amount of all such reductions
    is equal to the Prepaid Inventory Shortfall Amount: first, the Severance Reimbursement
    Obligations and second, the Assumed 503(b)(9) Claims. The allocation of any reduction
    determined in accordance with the previous sentence of the amount of the Assumed
    503(b)(9) Claims among any specific Assumed 503(b)(9) Claims shall be determined by
    Buyer in its sole discretion; and


                                            41
 18-23538-rdd        Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                            Pg 63 of 1120



                (x)    Notwithstanding anything to the contrary herein or in the Approval Order,
        and for the avoidance of doubt, the Buyer's agreement to pay Assumed 503(b)(9) Claims,
        Specified Payables, or any other administrative or priority claim of the Sellers pursuant to
        the terms hereof is a general unsecured contractual obligation of the Buyer owed solely to
        the Sellers.

        (l)     the Assumed Property Tax Liabilities;

       (m)     the SHIP Purchase Agreement Liabilities (if the SHIP Closing shall not have
occurred prior to the Closing Date);

       (n)    all Liabilities relating to amounts required to be paid by Buyer under the
Transaction Documents; and

        (o)    all Liabilities arising prior to, at or after the Closing Date under or pursuant to any
Environmental Law relating to the presence of Hazardous Substances at, on, in, under or migrating
to or from any Acquired Asset.

        Section 2.4    Excluded Liabilities. None of Buyer, any Affiliate of Buyer or any
Assignee shall assume, be deemed to assume or become obligated hereunder in any way to pay or
perform (whether as a successor to any Seller or otherwise) any Liabilities of any Sellers or any of
their respective Affiliates of any kind or nature, known, unknown, contingent or otherwise,
whether direct or indirect, matured or unmatured, other than the Assumed Liabilities, (the
foregoing including the following, the “Excluded Liabilities”) which shall include the following
Liabilities:

        (a)    all Liabilities of the Seller or any of its Subsidiaries arising out of the ownership of
the Acquired Assets or operation of the Business or the Acquired Assets prior to the Closing Date
other than Cure Costs, Other Payables, the Assumed 503(b)(9) Claims, Severance Reimbursement
Obligations, and Ordered Inventory;

        (b)     all Liabilities relating to the payment or performance of obligations arising solely
out of facts or circumstances in existence prior to the Closing Date or Designation Assignment
Date, as applicable, with respect to the Assigned Agreements;

        (c)     all Liabilities arising from or related to any claim, Action, arbitration, audit,
hearing, investigation, suit, litigation or other proceeding (whether civil, criminal, administrative,
investigative, or informal and whether pending or threatened or having any other status) arising
out of the Assumed Liabilities, the Acquired Assets or the operation of the Business prior to the
Closing Date or relating to facts, actions, omissions, circumstances or conditions existing,
occurring or accruing prior to the Closing Date against any Seller or its Affiliates;

        (d)      all Liabilities to the extent arising prior to the Closing Date or arising from or
related to the operation of a Seller’s business or any of Sellers’ products or services, including any
Liability relating to (i) design or manufacturing defects (whenever discovered) and (ii) warranties,
product liability, safety or other Liability, in the cases of clauses (i) and (ii), relating to any product
sold or manufactured by any Seller or any of its Affiliates;

                                                    42
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                           Pg 64 of 1120



        (e)     all Liabilities in respect of any indebtedness of any Seller or guaranty obligations
relating to any such Indebtedness of any Seller;

        (f)     all Liabilities (i) under the Employee Plans, including all Liabilities in respect of
(A) any compensation earned by any Business Employee or otherwise accrued or payable to or
with respect to any Business Employee prior to the Closing, unless expressly assumed by Buyer
pursuant to Section 9.7, and (B) any Taxes related thereto, (ii) relating to (A) all current and former
employees of Seller and Service Providers and its Subsidiaries (including the Business Employees)
to the extent arising as a result of an event, action or omission that occurs prior to the Closing and
(B) all current and former employees of Seller and Service Providers and its Subsidiaries who do
not become Transferred Employees (except to the extent subject to the Severance Reimbursement
Obligations) and (iii) those Liabilities relating to the Transferred Employees expressly retained by
Seller pursuant to Section 9.7;

        (g)     except as otherwise provided for in Section 2.3(o), all Liabilities of the Seller or any
of its Subsidiaries relating to (i) fines or penalties arising from noncompliance with Environmental
Laws occurring prior to the Closing Date, including (ii) Claims for personal injury or property
damage related to exposure occurring prior to the Closing Date to Hazardous Substances present
at, on, in, under or migrating to or from any Acquired Asset or (iii) the offsite disposal of
Hazardous Substances occurring prior to the Closing Date;

        (h)     any Excluded Asset-Reorganization Taxes;

        (i)      if (A) Buyer makes the election under Section 2.12(b) to treat all the transactions
described in this Article II as Designated Sale Transactions (resulting in no transfer of Sellers’ Tax
attributes to Buyer), (B) such transactions do not result in a transfer of substantially all of Sellers’
Tax attributes to Buyer solely as a result of Sellers’ failure to make good faith efforts to comply
with Section 9.2(a), or (C) the Internal Revenue Service successfully asserts (for which assertion
there is a final determination), that none of Sellers’ Tax attributes transferred to Buyer, Excluded
Asset-Sale Taxes (but in the case of clause (C) in respect of a Tax arising in any period prior to
any such final determination, only to the extent Sellers actually obtain a refund or other current
economic Tax reduction in respect of the applicable Taxes); provided, however, that if Buyer
makes the election under Section 2.12(b) to treat all the transactions described in this Article II as
Designated Sale Transactions and the Internal Revenue Service successfully asserts that a transfer
of any such Tax attributes to Buyer shall have occurred notwithstanding such Buyer election, then
Excluded Asset-Sale Taxes shall not be an Excluded Liability to the extent any such tax would
have been reduced or eliminated had the Sellers’ Tax attributes not transferred to Buyer (taking
into account Tax attributes Sellers would have had if all transactions described in Article II were
Designated Sale Transactions and respected as such by the Internal Revenue Service);

        (j)     all Liabilities with respect to any brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with the Transactions incurred by any Seller;

        (k)    all Liabilities under this Agreement or any documents or instruments executed and
delivered by Seller and its Affiliates pursuant to this Agreement;


                                                  43
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 65 of 1120



        (l)    all Liabilities relating to or arising, whether before, on or after the Closing Date or,
subject to Article V, any applicable Designation Assignment Date, out of, or in connection with,
the Excluded Assets;

        (m)     all Liabilities in respect of any gift cards, gift certificates, merchandise credits,
return credits, customer membership or customer loyalty discount programs, coupons, groupons
or other similar credits or programs issued by, on behalf of or in relation to Sellers other than the
Assumed Customer Credits;

        (n)     all Liabilities related to or arising from, whether before, on or after the Closing
Date, use by Sellers of any of the Trademarks or Business Names included in the Acquired
Intellectual Property pursuant to Section 9.10;

      (o)      except as otherwise provided in this Agreement, all Liabilities for the rejection of
any Contract to which a Seller is a party;

        (p)     the SHIP Purchase Agreement Liabilities (if the SHIP Closing shall have occurred
prior to the Closing Date);

       (q)     other than the liabilities assumed in accordance with Section 2.3(g) (Cure Costs)
and 2.3(k) (Severance Reimbursement Obligations, Assumed 503(b)(9) Liabilities and Other
Payables and the payment obligations with respect to the Ordered Inventory), accounts payable
incurred in the Ordinary Course of Business existing on the Closing Date (including (i) invoiced
amounts payable and (ii) accrued but uninvoiced accounts payable); and

       (r)     the claims underlying the mechanics’ liens identified in Section 2 of Schedule 6.5.

For the avoidance of doubt, all Taxes of any Seller shall be Assumed Liabilities, regardless of the
time and circumstances giving rise to any such Taxes, except for any Tax expressly excluded under
Section 2.2(h) or Section 2.4(i).

         Section 2.5      Year-End Adjustments. For the avoidance of doubt, notwithstanding
anything to the contrary set forth in this Agreement, neither Buyer nor any Assignee shall have
any obligations in respect of any portion of any year-end (or other) adjustment (including for
royalties, rents, utilities, Taxes, insurance, fees, any common area or other maintenance charges,
promotional funds and percentage rent) arising under any of the Acquired Leases or any other
Assigned Agreements for the calendar year in which the applicable Lease Assignment occurs that
is attributable to (x) the portion of such calendar year occurring prior to such Lease Assignment or
(y) any previous calendar year, and Sellers shall fully indemnify and hold harmless Buyer and the
applicable Assignee with respect thereto. Buyer shall be solely responsible for any of the matters
described in the preceding sentence for the portion of the calendar year in which the Closing Date
occurs following each applicable Lease Assignment and all subsequent calendar years, and Buyer
shall fully indemnify and hold Sellers harmless with respect thereto. Following the applicable
Lease Assignment Date, except as expressly set forth in this Agreement or the Approval Order,
Sellers shall have no further liabilities or obligations with respect to each of the Acquired Leases
and the other Assigned Agreements (including obligations related to royalties rents, utilities,
Taxes, insurance and common area maintenance, regardless of when due and payable), and Sellers
                                                  44
 18-23538-rdd        Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                         Pg 66 of 1120



shall be released from all such obligations and Buyer shall indemnify and hold harmless Sellers
with respect thereto.

        Section 2.6    Purchase and Sale of Designation Rights. Upon the terms and subject to the
conditions of this Agreement and the Approval Order, on the Closing Date, Sellers shall sell,
transfer, assign and convey, or cause to be sold, transferred, assigned and conveyed, to Buyer, and
Buyer shall purchase from Sellers, the Designation Rights. For the avoidance of doubt, the sale,
transfer, assignment and conveyance of the Designation Rights provided for herein on the Closing
Date shall not effectuate a sale, transfer, assignment or conveyance of any Designatable Lease to
Buyer or any other Assignee, which shall only be effectuated on a Designation Assignment Date;
provided, that, notwithstanding the foregoing, Buyer shall be responsible for all Expenses arising
under or related to any Designatable Lease from and after the Closing Date until, if applicable, the
rejection of such Designatable Lease in accordance with this Agreement. Subject to the terms and
conditions of this Agreement, the Approval Order and the requirements of section 365(b) of the
Bankruptcy Code, Buyer shall have the right to designate itself or, with the consent of Seller, any
other Person as the Assignee to which a Designatable Lease is to be assumed and assigned. The
Designation Rights shall terminate upon the expiration of the Designation Rights Period.

       Section 2.7     Assignments.

       (a)     Potential Transferred Agreements.

               (i)    Schedule 2.7(a) contains a list of all Potential Transferred Agreements
       (including, to the extent in the possession or control of any Seller, the underlying
       agreements). Subject to section 365 of the Bankruptcy Code, Buyer may elect to have the
       Potential Transferred Agreements assigned to Buyer or assumed by Seller and assigned to
       Buyer on the applicable Assumption Effective Date (which shall be deemed to be
       “Assigned Agreements” in accordance with the definition thereof). At Buyer’s reasonable
       request, Seller shall make reasonably available to Buyer the appropriate employees of
       Seller necessary to discuss the Potential Transferred Agreements.

               (ii)    To the extent a Potential Transferred Agreement is an executory contract or
       lease, as soon as practicable after the date hereof, Seller shall file a notice of assignment
       and assumption (an “Agreement Assignment Notice”) with the Bankruptcy Court and serve
       such notice via electronic or first class mail on each counterparty to a Potential Transferred
       Agreement that is an executory contract or lease, consistent with the terms of the Bidding
       Procedures Order. The Agreement Assignment Notice shall identify all Potential
       Transferred Agreements that are executory contracts or leases and related to the Acquired
       Assets that Sellers believe may be assigned or assumed and assigned in connection with
       the sale of the Acquired Assets and set forth a good faith estimate of the amount of the
       Cure Costs applicable to each such Contract (and if no Cure Cost is estimated to be
       applicable with respect to any particular Contract, the amount of such Cure Cost designated
       for such Contract shall be “$0.00”).

       (b)     Initial Assigned Agreements.


                                                45
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                         Pg 67 of 1120



                (i)    As soon as practicable after delivery of the list of Potential Transferred
       Agreements by the Seller but no later than five (5) Business Days following such delivery,
       Buyer shall deliver to the Seller a list of those Potential Transferred Agreements proposed
       to be assigned to Buyer or assumed by Seller and assigned to Buyer on the Closing Date
       (the Contracts on such list, the “Initial Assigned Contracts”, the Leases on such list
       (including, to the extent applicable to such Leases, all non-disturbance agreements with fee
       owners or senior landlords, subordination, non-disturbance and attornment agreements,
       waivers and consents in favor of any Seller, estoppel certificates from landlords (to the
       extent assignable), and landlord waivers or other collateral access agreements in favor of
       any Seller or any asset-based lenders) the “Initial Assigned Leases”, and together the
       “Initial Assigned Agreements”).

               (ii)    Following delivery of the list of Initial Assigned Agreements and to the
       extent consistent with the Bidding Procedures Order, at any time prior to the second (2nd)
       Business Day prior to the Closing Date, Buyer will be entitled, after consultation with the
       Sellers, to add (x) any Initial Assigned Agreement to the list of Excluded Assets by
       providing written notice thereof to Sellers, and any Initial Assigned Agreement so added
       will cease to be an Initial Assigned Agreement and will be deemed to be an Excluded Asset
       (and all Liabilities thereunder Excluded Liabilities) for all purposes hereunder or (y) any
       Potential Transferred Agreement to the list of Initial Assigned Agreements so long as (1)
       it is not a Contract to be assumed or available to be assumed pursuant to any other sale
       previously approved by the Bankruptcy Court in connection with the Bankruptcy Cases;
       and (2) it is prior to the entry of a Final Order of the Bankruptcy Court approving the
       rejection of such Contract, in each case subject to the non-Debtor party to such Contract
       receiving information evidencing Buyer’s adequate assurance of future performance and
       having an opportunity to object consistent with the Bidding Procedures Order and the
       Approval Order. No change referred to in this Section 2.7(b)(i) shall reduce or increase
       the amount of the Purchase Price, except to the extent of any increase or decrease in the
       assumption of the Assumed Liabilities, including Cure Costs, as a result of the Potential
       Transferred Agreements being added to or removed from the list of Acquired Leases or
       Assigned Agreements by Buyer.

               (iii)   On the Closing Date, pursuant to section 365 of the Bankruptcy Code and
       the Approval Order, and subject to consent if applicable Law requires it, Sellers shall
       assume and assign to Buyer the Initial Assigned Agreements and Buyer shall pay all Cure
       Costs with respect to such Initial Assigned Agreements to the appropriate counterparty or
       establish a reserve for disputed cure amounts in accordance with the Bidding Procedures
       Order and Approval Order.

        (c)    Designatable Leases. On each Assumption Effective Date, pursuant to section 365
of the Bankruptcy Code and the Approval Order, Sellers shall assume and assign to the applicable
Assignee any Designatable Lease so designated by Buyer for assumption and assignment in
accordance with the terms of this Agreement, and Buyer shall pay all or be responsible for Cure
Costs with respect to such Designatable Leases.

       (d)     Additional Contracts. On each applicable Assumption Effective Date, and in no
event later than the date that is five (5) Business Days following the Designation Deadline,
                                              46
 18-23538-rdd        Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 68 of 1120



pursuant to section 365 of the Bankruptcy Code, the Approval Order, and any other applicable
Order, Sellers shall assume and assign to the applicable Assignee any Additional Contract that
Buyer designates for assumption and assignment in accordance with Section 2.9, and Buyer shall
pay all Cure Costs with respect to such Additional Contract and all Expenses related to or arising
under such Additional Contract after the Closing Date.

        (e)     Adequate Assurance and Consents. Notwithstanding anything to the contrary
herein, Sellers shall not be obligated to assume and assign any Lease or Contract pursuant to this
Section 2.7 with respect to which Buyer fails to satisfy the Bankruptcy Court as to adequate
assurance of future performance or for which Consent is required to assume and assign such Lease
or Contract and such Consent has not been obtained; provided, however, that the Parties shall use
their commercially reasonable best efforts to obtain all such Consents.

       Section 2.8     Further Assurances.

        (a)     On and after the Closing Date, each of the Sellers and Buyer shall use its
commercially reasonable efforts to further give full effect to, evidence and record the assignments,
waivers, ratifications, consents and agreements granted herein, and, Sellers shall, upon Buyer’s
request, assist Buyer in a commercially reasonable way to obtain, maintain, enforce and defend
any rights specified to be owned by or assigned to a Seller, including by testifying in any legal
Proceedings, executing all lawful papers and making all rightful oaths required or necessary to aid
Buyer or its successors or assigns in obtaining and enforcing its right, title and interest in, to and
under the Acquired Assets, including in connection with the IP Assignment Agreement and the
Short Form Assignments and in complying with all requirements of the applicable social media
sites and Domain Name registrars.

        (b)     On each Designation Assignment Date, Seller shall, upon the request of Buyer or
the applicable Assignee, execute and deliver to such Assignee such instruments of transfer as shall
be reasonably necessary or desirable to vest in such Assignee title to the applicable Designatable
Leases and related Acquired Lease Rights, Acquired Improvements and all other related Acquired
Assets required hereunder to be transferred on such Designation Assignment Date (and evidence
the assumption by Seller, and the assignment by Seller to the applicable Assignee, of such
Designatable Leases), and Seller, on the one hand, and such Assignee, on the other hand, shall
(and Buyer shall use commercially reasonable efforts to cause each Assignee to) take (or cause to
be taken) all appropriate action, do (or cause to be done) all things necessary under applicable
Law, and execute and deliver such instruments and documents, in each case as may be reasonably
requested and reasonably necessary or desirable to consummate the Transactions at or after the
Designation Assignment Date. In furtherance and not in limitation of the foregoing, in the event
that any of the Acquired Assets shall not have been conveyed at Closing or on the applicable
Designation Assignment Date, as applicable, Seller shall convey such Acquired Assets to Buyer
or such Assignee, as applicable, as promptly as practicable after the Closing or on the applicable
Designation Assignment Date, as applicable. As promptly as practicable following the date on
which Buyer is permitted to receive Customer Data constituting “personally identifiable
information” (as defined in the Bankruptcy Code) that was not transferred on the Closing Date,
Seller shall deliver to Buyer a copy of the Customer Data constituting Acquired Data to an extent
and in a format mutually agreeable to Seller and Buyer that is readable, useable, indexed and

                                                 47
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                           Pg 69 of 1120



searchable and, if any portion of such Customer Data is encrypted, the necessary decryption tools
and keys to read such materials contemporaneously.

        (c)     Not later than ten (10) days prior to the Closing Date, Sellers shall instruct all of
Sellers’ outside counsel responsible to maintaining, prosecuting or renewing any of the Acquired
Intellectual Property (i) that the ownership of the Acquired Intellectual Property will be assigned
to Buyer as of the Closing Date, (ii) to keep all Acquired Intellectual Property (as relevant to such
counsel) in full force and effect, including by filing and documentation and paying any fees
required therefor, (iii) to release to Buyer or counsel designated by Buyer at locations to be
designated by Buyer copies of all the tangible embodiments of the Intellectual Property Related
Documentation existing as of the Closing Date and in such counsel’s possession, and (iv) that
Buyer or counsel designated by Buyer may contact such Sellers’ counsel for coordination relative
to further prosecution of the Acquired Intellectual Property at Buyer’s expense (such
correspondence, “Seller Instructions”). Sellers shall also include in the Seller Instructions any
other information that Buyer reasonably instructs Sellers to include that is communicated to Sellers
prior to the Closing Date.

        (d)    If after the Closing (i) Buyer or any of its Affiliates holds or is otherwise liable for
any Excluded Assets or Excluded Liabilities or (ii) any Seller or any of their respective Affiliates
holds any Acquired Assets or Assumed Liabilities, Buyer or the applicable Seller will, and will
cause their respective controlled Affiliates to, and will use commercially reasonable efforts to
cause their other Affiliates to, (including through the execution and delivery of all appropriate
transfer documents) promptly transfer (or cause to be transferred) such Assets or assume, pay or
reimburse (or cause to be assumed, paid or reimbursed) such Liabilities to or from (as the case
may be) the other party for no additional consideration. Prior to any such transfer, the party
receiving or possessing any such asset will hold it in trust for such other party.

        (e)     Notwithstanding anything to the contrary contained in this Agreement, Seller shall
not transfer the KCD Notes to Buyer, and Buyer shall not assume the PA Liabilities from Seller,
unless and until Seller has received the requisite consent of the Bermuda Monetary Authority or
any other applicable Bermuda regulatory authority to the transfer of the KCD Notes (the “BMA
Consent”). Immediately following receipt of the BMA Consent, the transfer of the KCD Notes
and the assumption of the PA Liabilities shall take place simultaneously. From the Closing Date
until such time as the transfer of the KCD Notes and the assumption of the PA Liabilities occurs,
pursuant to a services agreement to be in a form reasonably agreed to by Sellers and Buyer (the
“PA Liabilities Services Agreement”), (i) Buyer shall provide services to the applicable Sellers
sufficient to enable Sellers to perform the PA Liabilities and (ii) in consideration for such services,
Sellers shall pay to Buyer an amount equal to the aggregate of all amounts paid by Buyer to Sellers
with respect to any licenses under which Buyer licenses the KCD IP.

        Section 2.9      Additional Contracts. If, at any time prior to the date that is sixty (60) days
after the Closing Date, but in no event later than May 3, 2019 (the “Designation Deadline”), Buyer
so determines as to any Contract that is Related to the Acquired Assets or is an IP License, in each
case but is not an Initial Assigned Contract (other than (i) any lease of non-residential real property
and (ii) any Excluded Asset set forth in Section 2.2) (each, an “Additional Contract”), Buyer may
elect, after consultation with the Sellers, by written notice delivered to Sellers, to designate for
assignment or assumption and assignment any Additional Contract for no additional consideration.
                                                  48
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 70 of 1120



 Upon the designation of any such Additional Contract as an Assigned Agreement pursuant to this
Section 2.9, Sellers will use their reasonable best efforts to assume and assign to the applicable
Assignee such Additional Contract so long as the Buyer pays all Expenses accrued post-Closing
and all Cure Costs associated with such Additional Contract; provided, however, that nothing
herein shall be deemed or construed to obligate Sellers to retain, or refrain from rejecting or
terminating any Lease or Contract after the Designation Deadline that does not constitute an
Assigned Agreement. Notwithstanding anything to the contrary herein, Sellers shall not be
obligated to assume and assign any Contract pursuant to this Section 2.9 with respect to which
Buyer fails to satisfy the Bankruptcy Court as to adequate assurance of future performance or for
which Consent is required to assume and assign such Additional Contract and such Consent has
not been obtained, provide that the Parties shall use their reasonable best efforts to obtain all such
Consents.

        Section 2.10 Withholding. Notwithstanding anything in this Agreement to the contrary,
Buyer shall be entitled to deduct and withhold from any amounts otherwise payable pursuant to
this Agreement but only to the extent of such amounts as may be required to be deducted and
withheld by Buyer with respect to the making of such payments under applicable U.S. federal,
state or local or foreign laws, and any such withheld amount shall be properly paid by Buyer to
the appropriate Governmental Authority. To the extent that amounts are so deducted and withheld
and properly paid to the appropriate Governmental Authority, such deducted and withheld amounts
shall be treated for all purposes of this Agreement as having been paid to Sellers or any other
Person in respect of which such deduction and withholding was made.

        Section 2.11 Rejection of Outbound IP Licenses. Prior to the Closing Date, subject to
section 365(n) of the Bankruptcy Code, Sellers shall file a motion to reject, and take all actions
(including actions required under section 365 of the Bankruptcy Code) reasonably necessary to
reject any Outbound IP Licenses included in the Potential Transferred Agreements that (i) are
executory Contracts and (ii) are not designated by Buyer for assignment or assumption and
assignment as an Assigned Agreement in accordance with the terms of this Agreement or for solely
assumption pursuant to Section 9.14(d). Without limiting the foregoing, promptly following the
Designation Deadline, Sellers shall file a motion to reject, and take all actions (including actions
required under section 365 of the Bankruptcy Code) reasonably necessary to reject, any Outbound
IP Licenses that (x) are not included in the Potential Transferred Agreements, (y) are executory
Contracts and (z) are not designated by Buyer for assignment or assumption and assignment as an
Assigned Agreement in accordance with the terms of this Agreement or for solely assumption
pursuant to Section 9.14(d).

       Section 2.12    Tax Reorganization.

        (a)    The Parties intend that the transactions set forth in this Agreement, as structured and
implemented as described in Section 9.2(a), together with the Bankruptcy Plan (as defined below),
will, unless and except to the extent that Buyer elects otherwise with respect to a particular Seller
or Sellers pursuant to Section 2.12(b), (i) constitute one or more plans of reorganization under
section 368(a) of the Code (as defined below) and (ii) as qualifying as one or more reorganizations
thereunder (a “Tax Reorganization”).


                                                 49
 18-23538-rdd        Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                            Pg 71 of 1120



         (b)     Buyer may, at any time on or before the earlier of (i) 15 days prior to the effective
date of the Bankruptcy Plan and (ii) December 1, 2019, elect, by providing to Sellers written notice
of its election, to treat one or more of the transactions (each, a “Designated Sale Transaction”) set
forth in this Agreement as not qualifying as a Tax Reorganization, which election shall be effective
unless Designated Tax Advisor cannot provide a Tax Opinion that such Designated Sale
Transaction can be completed in a manner that would not be treated as a “reorganization” within
the meaning of section 368 of the Code; provided, however, that in connection with any such Buyer
election to treat all the transactions described in this Article II as Designated Sale Transactions
(resulting in no transfer of Sellers’ Tax attributes to Buyer), the Parties shall, if requested by Sellers
in writing, identify a business of the Sellers that would become part of the Excluded Assets and
consider in good faith any other changes to the structure of the transaction that are reasonable and
necessary as a commercial, bankruptcy law and other legal matter to achieve that result. If Buyer
does not elect pursuant to this Section 2.12(b) to treat all the transactions described in this Article II
as Designated Sale Transactions (resulting in no transfer of Sellers’ Tax attributes to Buyer), or
any such election is not effective, then Buyer and Sellers shall continue to comply with
Section 9.2(a).

         (c)    Each Tax Opinion shall be based on representations reasonably requested by
Designated Tax Advisor to be provided by each of Buyer and Sellers in the form of a representation
letter, and each such representation must continue to be true and accurate in all material respects
as of immediately before such Tax Opinion is issued. To the extent requested by Designated Tax
Advisor, each of Sellers and Buyer shall confirm to Designated Tax Advisor the accuracy and
completeness, as of immediately before such Tax Opinion is issued, of the applicable
representation letter. For the avoidance of doubt, and notwithstanding anything to the contrary set
forth in this Agreement, (i) reliance by Sellers on any Tax Opinion requested or otherwise required
pursuant to this Agreement shall not affect Buyer’s liability for Taxes that are Assumed Liabilities
and (ii) the inability or failure to deliver or receive any Tax Opinion requested or otherwise
required pursuant to this Agreement shall not delay or in any way interfere with the consummation
and closing of the Transactions. Notwithstanding anything to the contrary set forth in this
Agreement, any transaction or transactions (including any transaction described in clause (B) of
Section 9.2(a)) in respect of which any Tax Opinion is not or cannot be delivered as otherwise
required under this Agreement (other than a Tax Opinion described in Section 2.12(b)) shall be
deemed to be a Designated Sale Transaction.

        Section 2.13    Foreign Assets.

        (a)    On the Closing Date, Sellers shall use reasonable best efforts to cause each of the
Foreign Subsidiaries to sell, transfer, assign, convey and deliver, or cause to be sold, transferred
assigned, conveyed and delivered to Buyer or the applicable Assignee, and Buyer or such
applicable Assignee shall use reasonable best efforts to purchase, all right, title and interest of each
of the Foreign Subsidiaries, in, to or under all assets, properties and rights Related to the Business
other than the Excluded Assets and any other assets of the type that would have been Acquired
Assets had they had been owned by Sellers as of the Closing Date or any minority equity interests
held by the Foreign Subsidiaries (collectively, the “Acquired Foreign Assets”), in each case free
and clear of any and all Encumbrances of any kind, nature or description and any Claims, other
than Permitted Post-Closing Encumbrances. If the transfer of any Acquired Foreign Assets does

                                                   50
 18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                            Pg 72 of 1120



not occur at the Closing Date, Seller and Buyer shall use reasonable best efforts to complete such
transfer as promptly as practicable following the Closing Date and shall enter into such agreements
as may be reasonably required to provide Buyer or the applicable Assignee the benefit of such
assets until such transfer is consummated.

        (b)     If, at any time prior to the date that is sixty (60) days after the Closing Date, but in no
event later than May 3, 2019, Buyer determines (in its sole discretion) that it is necessary or
desirable to acquire other minority equity interests in non-U.S. Persons held by Subsidiaries of
Seller (other than any Subsidiary who is a Seller) so as to ensure that Buyer or the applicable
Assignee shall be able to secure the benefit of the applicable Acquired Foreign Assets, Buyer may
elect, by written notice delivered to Sellers, to acquire such equity interests directly from Seller.
Following any such election, Buyer and Seller shall promptly execute all documentation required
to effectuate the purchase and sale of such equity interests under applicable Law.

        (c)     No purchase of Acquired Foreign Assets or equity interests pursuant to this Section
2.13 shall require the delivery of any additional consideration by Buyer; provided, that to the extent
required by applicable Law (including, for the avoidance of doubt, Tax Law), Buyer and Seller
shall in accordance with Section 9.3(d) either (i) allocate a portion of the Purchase Price to the
purchase of such equity interests or (ii) provide for nominal consideration to be paid by Buyer to
Sellers in an amount no greater than the minimum amount required by applicable Law.

        Section 2.14 Bulk Transfer Law. The Parties intend that pursuant to Section 363(f) of the
Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear of any security
interests in the Acquired Assets, including any liens or claims arising out of the bulk transfer Laws.
 In furtherance of the foregoing, each Party hereby waives, to the fullest extent permitted by
applicable Law, compliance by the Parties with the “bulk sales,” “bulk transfers” or similar Laws
in all applicable jurisdictions in respect of the Transactions (including under any applicable Tax
Laws).

                                             ARTICLE III

                                         PURCHASE PRICE

        Section 3.1      Purchase Price. The aggregate purchase price for the purchase, sale,
assignment and conveyance of Sellers’ right, title and interest in, to and under the Acquired Assets
shall consist of the following (collectively, the “Purchase Price”):
        (a)     cash in an amount (the “Closing Payment Amount”) equal to:

                (i)       $1,408,450,000; plus

               (ii)    an amount in cash equal to the Store Cash as of 12:00 a.m. New York City
        time on the Closing Date; plus

                (iii)     the Credit Bid Release Consideration; less



                                                    51
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 73 of 1120



               (iv)    the aggregate amount of (A) the credit bid set forth in Section 3.1(b)(ii) plus
       (B) the credit bid set forth in Section 3.1(b)(iv), plus (C) the FILO Facility Buyout Amount
       (if any);

      (b)    subject to Bankruptcy Court approval, a credit bid pursuant to Section 363(k) of the
Bankruptcy Code of:

              (i)    all outstanding obligations held by Buyer and its Affiliates as of the Closing
       Date under the IP/Ground Lease Term Loan Facility, plus

              (ii)   all outstanding obligations held by Buyer and its Affiliates as of the Closing
       Date under the FILO Facility, plus

              (iii)  obligations held by Buyer and its Affiliates as of the Closing Date under the
       Real Estate Loan 2020 in an amount equal to $544,000,000, plus

              (iv)  obligations held by Buyer and its Affiliates as of the Closing Date in an
       aggregate amount equal to $433,450,000 under (x) the Second Lien Term Loan; (y) the
       Second Lien Line of Credit Facility; and (z) the Second Lien PIK Notes,

in the case of each of (i), (ii), (iii) and (iv) in exchange for the collateral pledged to secure the
applicable debt obligations, including any proceeds from the sale or other disposition of such
collateral prior to the Closing Date to which the Liens securing such debt obligations are attached,
in the same order of priority and with the same validity, force and effect as the original Liens; plus

        (c)     cash in the amount of the outstanding obligations owed to lenders other than Buyer
or its Affiliates as of the Closing Date under (i) the IP/Ground Lease Term Loan Facility (the
“IP/Ground Lease Buyout Amount”), (ii) the FILO Facility (the “FILO Facility Buyout Amount”),
and (iii) the Real Estate Loan 2020 (the “Real Estate Loan 2020 Buyout Amount”), unless such
lender(s) provide written confirmation to the Sellers that such cash payment and the obligations
owed to lenders by the Seller under the IP/Ground Lease Term Loan Facility, the FILO Facility or
the Real Estate Loan 2020, as applicable, are permanently waived and discharged against the
Sellers; plus

       (d)     the Securities Consideration;

       (e)     the Junior DIP Consideration;

       (f)     the L/C Facility Consideration; and

       (g)     the assumption by Buyer of the Assumed Liabilities in accordance with Section 3.5.


To the extent payable, the IP/Ground Lease Buyout Amount, the FILO Facility Buyout Amount
and the Real Estate Loan 2020 Buyout Amount shall each be deposited and held in separate
segregated accounts of the Debtors and the Liens of the lenders other than Buyer or its Affiliates
under IP/Ground Lease Term Loan Facility, the FILO Facility or the Real Estate Loan 2020, as
applicable, shall attach to the cash proceeds held in the applicable designated segregated account
                                                 52
 18-23538-rdd         Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                           Pg 74 of 1120



in the same order of priority and with the same validity, force and effect as the original Liens of
such lenders, and such proceeds shall be released to such lenders within two business days
following the Closing Date and shall not otherwise be used by the Debtors without further order
of the Bankruptcy Court.

        Section 3.2    Cash Deposit. On or prior to January 9, 2019, Buyer paid an aggregate
amount in cash equal to $120,000,000 (the “Deposit Amount”) by wire transfer of immediately
available funds into an escrow account maintained by Citibank, N.A. as Escrow Agent. Buyer’s
and Sellers’ right to retain the Deposit Amount in the event of a termination of this Agreement
shall be governed by Section 12.2.

       Section 3.3      Closing Payment.

       (a)     At the Closing, Buyer shall:

             (i)     pay to Sellers by wire transfer of immediately available funds into one or
       more accounts designated by Sellers an amount in cash equal to the Closing Payment
       Amount less the Deposit Amount plus any amounts payable pursuant to Section 3.1(c); and


               (ii)     deliver the Securities Consideration to the Sellers.

       Section 3.4      Reserved.

         Section 3.5    Discharge of Assumed Liabilities After Closing. From and after the later of
the Closing or the applicable Assumption Effective Date, Buyer shall pay, perform, discharge and
satisfy the Assumed Liabilities from time to time and as such Assumed Liabilities become due and
payable or are required to be performed, discharged or satisfied, in each case in accordance with
their respective terms.

                                            ARTICLE IV

                                              CLOSING

        Section 4.1     Closing Date. The closing of the sale, transfer, assignment, conveyance and
delivery of the Designation Rights and Sellers’ right, title and interest in, to and under the Acquired
Assets by Sellers to Buyer contemplated hereby (the “Closing”) shall take place at the offices of
Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, NY 10153, or at such other place or
time as Buyer and Sellers may mutually agree, on the third (3rd) Business Day following
satisfaction or waiver of the conditions set forth in Article X and Article XI (other than those
conditions that by their nature are to be satisfied by actions taken at the Closing, but subject to the
satisfaction or waiver of such conditions at the Closing). Notwithstanding the immediately
preceding sentence, if the Marketing Period has not ended at the time of the satisfaction or waiver
of the conditions set forth in Article X and Article XI (other than those conditions that by their
nature are to be satisfied by actions taken at the Closing, but subject to the satisfaction or waiver
of such conditions at the Closing), then the Closing shall occur instead on the date that is the earlier
to occur of (x) any Business Day as may be specified by Buyer on no less than two (2) Business

                                                  53
 18-23538-rdd         Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                           Pg 75 of 1120



Days’ prior written notice to Sellers and (y) two (2) Business Days following the final day of the
Marketing Period. The date and time at which the Closing actually occurs is referred to as the
“Closing Date.”

        Section 4.2     Buyer’s Deliveries. At the Closing, Buyer shall deliver to Sellers:

       (a)      the Closing Payment Amount less the Deposit Amount in accordance with
Section 3.3;

        (b)     the Securities Consideration;

        (c)     the certificates of Buyer to be received by Sellers pursuant to Sections 11.1 and
11.2;

        (d)     the Occupancy Agreement, duly executed by Buyer;

        (e)     the PA Liabilities Services Agreement, duly executed by Buyer; and

        (f)      such assignments and other good and sufficient instruments of assumption and
transfer, in form reasonably satisfactory to Sellers and Buyer, which are reasonably requested by
Seller to (i) transfer to Buyer all the right, title and interest of Sellers in, to or under the Acquired
Assets to be acquired on the Closing Date in accordance with this Agreement and (ii) properly
give effect to Buyer’s assumption of all of the Assumed Liabilities in accordance with this
Agreement.

        Section 4.3     Sellers’ Deliveries. At the Closing, Sellers shall deliver to Buyer:

        (a)     a copy of the Approval Order entered by the Bankruptcy Court;

        (b)     the certificates of Sellers to be received by Buyer pursuant to Sections 10.1 and
10.2;

       (c)     a certificate of non-foreign status executed by each Seller (or, if a Seller is a
disregarded entity for U.S. federal income Tax purposes, by the Person treated as the owner of
such Seller for U.S. federal income Tax purposes) that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code, substantially in the form of the sample certification
in Treasury Regulations Section 1.1445-2(b)(2)(iv)(B);

        (d)     all items required to be delivered pursuant to Section 9.9;

        (e)     a quit-claim deed to be recorded with respect to the Owned Real Property;

        (f)     such assignments and other good and sufficient instruments of assumption and
transfer, in form reasonably satisfactory to Sellers and Buyer, which are reasonably requested by
Buyer to (i) transfer to Buyer all the right, title and interest of Sellers in, to or under the Acquired
Assets to be acquired on the Closing Date in accordance with this Agreement and (ii) properly
give effect to Buyer’s assumption of all of the Assumed Liabilities in accordance with this
Agreement;
                                                   54
 18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                           Pg 76 of 1120



          (g)    all Intellectual Property Related Documentation;

        (h)     all tangible embodiments of the Acquired Intellectual Property, including all
(i) Software object code and source code related thereto, (ii) all materials and documentation (in
electronic and editable form, to the extent existing in such form) necessary for the use,
modification, manufacture, sale and other exploitation of the Acquired Intellectual Property, to the
extent not included in Intellectual Property Related Documentation, (iii) all content made available
on or through any websites and webpages accessed through any Domain Names or Medical
Accounts included in the Acquired Intellectual Property and all other audio-visual or written
materials (including such archival materials) produced by or on behalf of Sellers, (iv) all Labeling
and Marketing Materials and (v) all Product Catalogs and Manuals;

        (i)     to the extent the sale and transfer of such data is not in contravention with applicable
Law, all Acquired Data in the format in which it exists and, if any portion of such Acquired Data
is encrypted, the necessary decryption tools and keys to read such materials contemporaneously;

          (j)    a counterpart of the IP Assignment Agreement, duly executed by each applicable
Seller;

       (k)     unless otherwise agreed in writing by the Parties between signing and Closing, a
counterpart of each Short Form Assignment, duly executed by each applicable Seller;

          (l)    a counterpart of each IP Power of Attorney, duly executed by each applicable
Seller;

          (m)    the Occupancy Agreement, duly executed by the applicable Sellers;

          (n)    the PA Liabilities Services Agreement, duly executed by the applicable Sellers;

       (o)     the Payoff Letters (including UCC terminations or authorization to file UCC
terminations and other filings); and

        (p)      subject to Section 2.8(e), certificates representing the KCD Notes in proper form
for transfer, free and clear of all Liens.

       Section 4.4   Local Sale Agreements. Subject to the terms and conditions hereof, to the
extent necessary or desirable to effect the Closing on the terms hereof, Buyer or applicable
Assignee and relevant Sellers shall, enter into such agreements or instruments, including a sale
agreement and quit-claim deed for the Owned Real Property and bills of sale and/or assignment
and assumption agreements, providing for the sale, transfer, assignment or other conveyance to
Buyer or applicable Assignee, in accordance with the requirements of applicable local Law.

                                            ARTICLE V

                                DESIGNATION RIGHTS PERIOD

          Section 5.1     Parties’ Respective Obligations Before and During Designation Rights
Period.
                                                  55
18-23538-rdd    Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                      Pg 77 of 1120



    (a)    Sellers’ Obligations.

            (i)    Sellers shall pay when due any and all Occupancy Expenses with respect to
    each Lease Premises and the related Lease solely to the extent arising during the period
    commencing on the Petition Date through, in the case of any Operating Leased Property,
    the Closing Date, and in the case of any GOB Leased Store, the end of the GOB Period for
    such GOB Leased Store, at such times and in such amounts as are required under the terms
    of the applicable Lease and any other applicable agreement pertaining to such Property.
    Sellers shall not pay any amount due from Sellers pursuant to any provision of this
    Agreement using any security deposit associated with any Lease Premises, Lease or other
    Lease Premises-related agreement or, to the extent so paid prior to Closing, Buyer, as
    Buyer’s sole remedy, will be entitled to a credit against the Purchase Price for any amounts
    so applied (except that Buyer shall be entitled to invoke other remedies if such credit is not
    duly applied at Closing).

             (ii)    From the date hereof through (A) the Closing Date with respect to each
    Operating Leased Property and (B) the end of the applicable GOB Period with respect to
    each GOB Leased Store, Sellers shall use commercially reasonable efforts to maintain and
    preserve each Lease Premises, each Lease and all related Potential Acquired Assets in a
    condition substantially similar to their condition as of October 15, 2018, other than
    reasonable wear and tear, casualty and condemnation (which shall be governed by
    Section 12.3). During the Designation Rights Period, Sellers shall not without Buyer’s
    consent, and shall not solicit any other Person to, (A) sell, transfer, assign, convey, lease,
    license, mortgage, pledge or otherwise encumber any Lease Premises, related Lease or
    related Potential Acquired Asset (other than sales of Inventory by Buyer in accordance
    with Section 5.1(c), Permitted Encumbrances and any applicable statutory liens (solely to
    the extent that such Lease or related Potential Acquired Asset will be transferred free and
    clear of such statutory liens pursuant to the Approval Order)), (B) amend, supplement or
    modify in any fashion (or terminate or enter into) any Designatable Lease (provided that
    Sellers shall use reasonable best efforts to comply with instructions from Buyer as to the
    renewal (or lack of renewal) of each Lease that comes up for renewal), (C) grant or
    terminate any other interests in any Lease Premises, related Lease or related Potential
    Acquired Asset (other than sales of Inventory located at such Lease Premises in the
    Ordinary Course of Business), (D) cancel or compromise any claim or waive or release any
    right, in each case that is related to any Lease Premises or any related Potential Acquired
    Assets (for the avoidance of doubt, other than any Excluded Assets), (E) except following
    receipt of a Buyer Rejection Notice in accordance with Section 5.3, seek or obtain an order
    approving rejection of a Designatable Lease (which, shall in no way affect Sellers’ rights
    to seek or obtain an order approving rejection in connection with any of Sellers’ assets
    other than the Lease Premises), (F) take any action with respect to Taxes or Tax matters
    that is not in the Ordinary Course of Business that could reasonably be expected to result
    in (I) an Encumbrance on any Lease Premises or related Potential Acquired Assets (unless
    such Lease or related Potential Acquired Asset will be transferred free and clear of such
    Encumbrances pursuant to the applicable Lease Assignment Order) or (II) an increase in
    the Tax Liability of Buyer or any of its Affiliates, or (G) enter into any agreement or
    commitment to take any action prohibited by this Section 5.1(a)(ii).

                                             56
18-23538-rdd    Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                       Pg 78 of 1120



            (iii)   From the date hereof through the end of the Designation Rights Period,
    Sellers shall continue to make available to Buyer the data room made available to Buyer
    prior to the date hereof, and Sellers shall use commercially reasonable efforts to post to
    such data room copies of all material notices received by Sellers with respect to any
    Designatable Leases during the Designation Rights Period. From the date hereof through
    the end of the Designation Rights Period, subject to the terms of the Occupancy Agreement,
    Sellers shall make available to Buyer reasonable access to the Lease Premises for the
    Designatable Leases at such times as Buyer or its agents may reasonably request, provided
    that prior to the Closing Date there is no unreasonable interference with Sellers’ use and
    occupancy.

            (iv)    From the date hereof through the (A) Closing with respect to the Initial
    Assigned Leases and (B) the end of the Designation Rights Period with respect to the
    Designatable Leases, Sellers shall reasonably cooperate with Buyer at no cost, expense or
    Liability to Sellers with regard to all negotiations between Buyer and the landlords under
    the applicable Leases, but Sellers will not be required to enter into any agreements with
    such landlords or expend any costs in connection with such negotiations (other than any
    costs that Buyer has agreed in writing to reimburse Seller).

             (v)    With respect to the Lease Premises which Leases are Designatable Leases,
    Sellers shall continue all existing insurance policies with respect to such Lease Premises
    or policies providing similar coverage to the extent available at commercially reasonable
    rates during the Designation Rights Period and in all instances shall maintain all insurance
    required to be maintained under any Lease, and shall use commercially reasonable efforts
    to cause Buyer to be named as a loss payee or additional insured, as applicable, with respect
    to all such policies, which premiums and other amounts due to such insurance companies
    to maintain such insurance policies during the Designation Rights Period shall be
    Occupancy Expenses. Sellers shall (i) hold in escrow all insurance recoveries and all
    warranty and condemnation proceeds received or receivable after the date hereof with
    respect to such Lease Premises or such related Leases for events occurring during the
    Designation Rights Period, and (ii) following the Designation Rights Period shall pay any
    such recoveries or proceeds to Buyer to the extent relating to any Acquired Lease. In
    connection with any payment of recoveries or proceeds under this Section 5.1(a)(v), (i)
    such payment of recoveries or proceeds shall not include any recoveries or proceeds to the
    extent attributable to lost rents or similar costs applicable to any period prior to the Closing
    or paid in connection with repair, restoration or replacement during such period, and (ii) to
    the extent that Buyer has received written notice thereof in reasonable detail not less than
    fifteen (15) days prior to the end of the Designation Rights Period, such payment of
    recoveries or proceeds shall be reduced by the amount of (x) all actual and documented,
    reasonable out of pocket repair costs incurred by Sellers in connection with the repair or
    restoration of such damage or destruction, (y) all actual and documented, reasonable out of
    pocket collection costs of Sellers respecting any awards or other proceeds, and (z) any
    amounts required to be paid (and solely to the extent actually paid) by Sellers or the
    insurance company to the applicable landlord under the Lease, if applicable, or to such
    landlord’s lender as required pursuant to any of such lender’s financing, as applicable. For
    the avoidance of doubt, the costs of such policies allocable to, in the case of the GOB

                                              57
18-23538-rdd    Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                       Pg 79 of 1120



    Leased Stores for the period following the end of the GOB Period for each such GOB
    Leased Store and in the case of the Owned Leased Stores following the Closing Date, shall
    be borne by Buyer and shall otherwise be borne by Sellers. During the Designation Rights
    Period, Sellers shall use commercially reasonable efforts to provide Buyer with notice of
    any Casualty / Condemnation Event within three (3) Business Days of the occurrence of
    such Casualty / Condemnation Event.

            (vi)   From the date hereof through the end of the Designation Rights Period, at
    Buyer’s specific written request, and at no cost, expense or Liability to Sellers, Sellers will
    take such actions as Buyer may reasonably request to cause each landlord under the
    Designatable Leases to perform such party’s covenants, agreements and obligations
    (including repair and maintenance obligations and obligations to maintain insurance with
    respect to such Lease Premises and any shopping center or mall in which any such Lease
    Premises is located) under the respective Designatable Leases.

            (vii) From the date hereof through the Closing Date, Sellers shall perform repairs
    and maintenance and provide security services at the Properties in substantially the same
    manner and to the same extent in place as of the date hereof (for the avoidance of doubt,
    the costs of providing such repairs, maintenance and security services prior to the Closing
    Date shall be borne by Sellers.

            (viii) From the date hereof through the end of the Designation Rights Period,
    Sellers shall maintain, as an Occupancy Expense, the effectiveness of and, to the extent
    expiring, renew, all Plans and Permits with regard to the Properties.

    (b)    Buyer’s Obligations.

            (i)    Buyer shall pay (or reimburse Sellers) (subject to the restrictions set forth
    herein) all Expenses with respect to the Designatable Leases.

            (ii)    Buyer will, as soon as reasonably practicable, but in no event later than the
    Designation Deadline, identify to Seller any Designatable Leases that Buyer has
    determined will not be designated for assumption and assignment pursuant to the
    Designation Rights and Seller shall be free to dispose of such Designatable Leases in its
    sole discretion.

    (c)    Operation of Lease Premises.

            (i)     The operation of the Lease Premises related to the (A) Operating Leased
    Property during the Designation Rights Period and (b) with respect to each GOB Leased
    Store following the end of the applicable GOB Period for each such GOB Leased Store
    and ending at the end of the Designation Rights Period, shall in each case be governed by
    an Occupancy Agreement in the form attached hereto as Exhibit D, and Buyer shall conduct
    such operation pursuant to such Occupancy Agreement, including the sale of the Acquired
    Inventory at such Lease Premises related to the Designatable Leases, as Buyer determines
    in its sole discretion, including by (A) conducting liquidation sales at any or all of such


                                              58
 18-23538-rdd        Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 80 of 1120



       Lease Premises related to the Designatable Leases or (B) operating the Lease Premises
       pursuant to the Occupancy Agreement.

                (ii)    The operation of the GOB Owned Stores during the GOB Period shall be
       governed by the Seller Retained Occupancy Agreement and Seller shall conduct such
       operation pursuant to such Seller Retained Occupancy Agreement as Seller determines in
       its sole discretion.

       Section 5.2     Assumption.

        (a)    Following Closing, at any time on or prior to the Designation Deadline, Buyer shall
have the right, which right may be exercised at any time and from time to time, in consultation
with the Sellers, to designate such Designatable Lease for assumption and assignment and shall
provide notice to Sellers executed by Buyer and the Assignee (a “Buyer Assumption Notice”) of
Buyer’s election to require Sellers to assume such Designatable Leases and assign the same to the
Assignee identified in such Buyer Assumption Notice; provided that Buyer shall pay all Cure Costs
associated with any assumption and assignment of any such Designatable Leases in accordance
with the terms of Section 2.7; provided further, that the Assignee shall agree, pursuant to the Buyer
Assumption Notice, to assume Buyer’s obligations under this Agreement in relation to the relevant
Designatable Lease. The Buyer Assumption Notice shall provide the following information: (1)
the Designatable Leases being assumed and assigned and (2) the identity of the applicable
Assignee(s).

        (b)     Within five (5) Business Days following the date upon which Buyer delivers a
Buyer Assumption Notice to Sellers with respect to any Designatable Lease, together with a related
assignment agreement substantially in the form attached hereto as Exhibit E (the “Assignment and
Assumption of Lease”) executed by the applicable Assignee, Sellers shall (1) deliver to Buyer and
such Assignee a fully executed Assignment and Assumption of Lease and (2) file with the
Bankruptcy Court and serve on the applicable lessor(s) and other appropriate notice parties (as
applicable) a notice, and shall seek entry by the Bankruptcy Court of the Approval Order in respect
of the Designatable Leases subject to such Buyer Assumption Notice; provided, that, in no event
shall any Designation Assignment Date be prior to the Inventory Date. As of the applicable
Designation Assignment Date, except for such obligations and liabilities with respect to such
Designatable Leases and the related Lease Premises arising during the Designation Rights Period
and except for Buyer’s obligations specifically set forth in this Agreement, as between Buyer and
the Assignee, Buyer shall have no further obligation or Liability with respect to such Designatable
Lease or the related Lease Premises (including any obligation to continue to pay Expenses with
respect thereto) and Assignee shall thereafter be solely responsible for all amounts payable or other
obligations or liabilities that may be owed in connection with such Designatable Lease or the
related Lease Premises; provided, however, that nothing in this sentence shall affect Sellers’ rights
against Buyer with respect to such Designatable Lease or the Lease Premises as set forth in this
Agreement.

        (c)     Upon Buyer’s request prior to the last day of the Designation Rights Period
(provided that the Assignee shall have notified Sellers as to the particular Assignment Instruments
and Assignment Actions to be delivered and taken at least two (2) Business Days prior thereto),
Sellers shall deliver to the applicable Assignee instruments reasonably necessary or desirable (as
                                                 59
 18-23538-rdd        Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                         Pg 81 of 1120



reasonably agreed between Sellers and Assignee) providing for the assignment, conveyance and
delivery to such Assignee of the applicable Designatable Lease, together with the related Acquired
Assets, in each case free and clear of all Encumbrances of any and every kind, nature and
description, other than Permitted Encumbrances (the “Assignment Instruments”) and shall
otherwise take such actions as are reasonably necessary or desirable (as reasonably agreed by
Seller and such Assignee) in order to cause such sale, transfer, assignment, conveyance and
delivery to become effective (collectively, the “Assignment Actions”); provided, however, that
Buyer shall be solely responsible for all Cure Costs in accordance with the terms of this
Agreement.

        (d)    The effective date of the sale, transfer, assignment, conveyance and delivery by
Sellers to such Assignee of a Designatable Lease and related assets pursuant to this Agreement
and the applicable Assignment and Assumption of Lease shall be the “Designation Assignment
Date” with respect to such Lease and related assets.

       (e)     With respect to any Designatable Lease designated in a Buyer Assumption Notice:

               (i)     Sellers, at no cost, expense or Liability to Sellers, and Buyer shall each use
       (and Buyer shall use commercially reasonable efforts to cause Assignee to use)
       commercially reasonable efforts to accomplish, and shall fully cooperate with each other
       in, the resolution of any objections to the proposed assumption and assignment of such
       Designatable Lease and related assets;

               (ii)    Buyer shall cause Assignee to provide evidence (A) of adequate assurance
       of future performance within the meaning of section 365 of the Bankruptcy Code, (B) that
       Assignee is a good faith purchaser for purposes of section 363(m) of the Bankruptcy Code,
       including, in both cases, through the provision of such financial information and/or the
       filing of such affidavits or declarations with the Bankruptcy Court as may reasonably be
       requested by Sellers, or (C) any other information as may be required by the Bidding
       Procedures Order; and

              (iii)  Buyer shall pay or be responsible for all Cure Costs and Expenses and pay
       and perform the other obligations of Buyer set forth in this Agreement.

        (f)     Except as otherwise set forth in this Article V, each Person shall bear their own
costs and expenses in respect of obtaining entry of the Approval Order and otherwise
implementing the sale, transfer, assignment, conveyance and delivery of the applicable Lease and
related assets to the applicable Assignee, including the filing and prosecution of any motions or
other papers with respect to the same.

       Section 5.3     Election Not to Assume and Assign a Designatable Lease.

        (a)    At any time before the date that is five (5) Business Days on or before the
Designation Deadline, Buyer shall in accordance with the terms of this Agreement provide notice
to Sellers (each such notice, a “Buyer Rejection Notice”) of Buyer’s election not to have such
Designatable Lease assumed and assigned.


                                                60
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 82 of 1120



         (b)     Within five (5) Business Days following the date upon which Buyer delivers a
Buyer Rejection Notice to Sellers with respect to the applicable Lease, Buyer shall vacate the
applicable Property and deliver to Sellers the keys to such Property, if in the possession of Buyer.
 As of the date that is the later of (i) the date Buyer vacates the applicable Property and delivers to
Sellers the keys to such Property, if in the possession of Buyer and (ii) five (5) Business Days after
the date of the Buyer Rejection Notice, Buyer shall have no further obligation or liability with
respect to the applicable Lease, Contract or Lease Premises, except with respect to obligations and
liabilities with respect to such Lease, Contract, or Lease Premises arising during the Designation
Rights Period, and Sellers shall thereafter be solely responsible for all amounts payable or other
obligations or liabilities that may be owed in connection with such Lease, Contract or Lease
Premises.

                                           ARTICLE VI

                 REPRESENTATIONS AND WARRANTIES OF SELLERS

        Except as set forth in the Schedules delivered as of the date hereof by Sellers to Buyer and
except as relates to a matter involving a Buyer Related Party (as to which no representation or
warranty is being made), Sellers hereby, jointly and severally, represent and warrant to Buyer that
the statements contained in this Article VI are true and correct as of the date hereof:

        Section 6.1     Organization and Good Standing. Each Seller is an entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its organization. Subject
to the limitations imposed on such Seller as a result of the Filing, each Seller has the requisite
corporate, partnership or limited liability company power and authority to own or lease and to
operate and use its properties and to carry on its business as now conducted. Each Seller is duly
qualified or licensed to do business and is in good standing in each jurisdiction where a Property
is located where the character of its business or the nature of its properties requires such
qualification or licensing, except where the failure to be so qualified or licensed or to be in good
standing would not reasonably be expected to have a Material Adverse Effect.

        Section 6.2    Authority; Validity; Consents. Each Seller has, subject to requisite
Bankruptcy Court approval, as applicable, the requisite corporate, partnership or limited liability
company power and authority necessary to enter into and perform its obligations under this
Agreement and the other Transaction Documents to which it is, or will become, a party and to
consummate the Transactions. This Agreement has been duly and validly executed and delivered
by each Seller and each other Transaction Document required to be executed and delivered by
Sellers at any time will be duly and validly executed and delivered by each Seller. Subject to
requisite Bankruptcy Court approval, as applicable, this Agreement and (when duly executed by
Sellers) the other Transaction Documents constitute, with respect to each Seller, the legal, valid
and binding obligations of such Seller, enforceable against such Seller in accordance with their
respective terms, except as such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating to creditors’ rights
generally or general principles of equity. Subject to, and after giving effect to, requisite
Bankruptcy Court approval (including the Approval Order) no Seller is required to give any notice
to, make any filing with or obtain any consent from any Person (including any Governmental
Authority) in connection with the execution and delivery of this Agreement and the other
                                               61
 18-23538-rdd        Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 83 of 1120



Transaction Documents or the consummation or performance of any of the Transactions, except
for (i) expiration or termination of any applicable waiting periods under the HSR Act and (ii) such
notices, filings and consents, the failure of which to provide, make or obtain, would not,
individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.

        Section 6.3     No Conflict. When the Approval Order and the consents and other actions
described in Section 6.2 have been obtained and taken, the execution and delivery of this
Agreement and the other Transaction Documents and the consummation of the Transactions will
not result in the material breach of any of the terms and provisions of, or constitute a default under,
or conflict with, or require consent or the giving of a notice under, or cause any acceleration of
any obligation of Sellers under (a) any Order, (b) any Law or (c) the organizational documents of
any Seller except, with respect to (a) or (b), as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

         Section 6.4    Environmental Matters. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, to Sellers’ Knowledge,
(i) none of the Acquired Properties has been used by any Person as a landfill or storage, treatment,
or disposal site for any type of Hazardous Substance or non-hazardous solid wastes as defined
under the Resource Conservation and Recovery Act of 1976, as amended, in a manner which
would reasonably be expected to result in any Seller incurring liabilities under Environmental
Laws; (ii) the use by each Seller of the Acquired Properties is, and since the beginning of the
Current Fiscal Year has been, in compliance with all Environmental Laws and Environmental
Permits, except for such non-compliance that has not been, and would reasonably be expected to
result in any Seller incurring liabilities under Environmental Laws; and (iii) none of the Acquired
Assets is subject to any pending Action alleging that any Acquired Assets or Seller, with respect
to the Acquired Assets, is in violation of any Environmental Law or Environmental Permit that
would reasonably be expected to result in any Seller incurring liabilities under Environmental
Laws. Since the beginning of the Current Fiscal Year, the Sellers have not received any written
notice threatening any Action alleging that any Seller is in violation of any Environmental Law or
Environmental Permit in respect of any Acquired Property that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

       Section 6.5     Title to Acquired Assets.

       (a)    Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, Sellers (directly or indirectly) have good title to, or, in the case
of Potential Acquired Assets that are leased by Sellers, a valid leasehold interest in, all of the
Potential Acquired Assets, free and clear of all Encumbrances, except for Permitted
Encumbrances.

       (b)     Sellers shall (i) with respect to the Owned Real Property, the Business and the
Acquired Assets, upon delivery to Buyer on the Closing Date of the instruments of transfer
contemplated by Section 4.3 and (ii) with respect to any Potential Acquired Assets related to any
Acquired Lease Premises, upon delivery to the applicable Assignee of the instruments of transfer
contemplated by an applicable Assignment and Assumption of Lease, and in each case subject to
the terms of the Approval Order, thereby transfer to Buyer or the applicable Assignee, as
applicable, good (and, in the case of owned real property, marketable fee simple) title to, or, in the
                                                 62
 18-23538-rdd        Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 84 of 1120



case of Potential Acquired Assets that are leased by Sellers, a valid leasehold interest in, all of the
Potential Acquired Assets, free and clear of all Encumbrances, except for Permitted
Encumbrances.

       Section 6.6     Real Property.

       (a)     Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, Sellers have good and marketable fee title to the Owned Real
Property, free and clear of all liens (except for Permitted Encumbrances). None of the Owned
Real Property is subject to any leases or tenancies or other rights of occupancy.

        (b)    Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) there is no pending condemnation proceeding, administrative
action or judicial proceeding of any type relating to the Owned Real Property or other matters
affecting adversely the current use, occupancy or value of the Owned Real Property and (ii) neither
the current use of the Owned Real Property nor the operations of Sellers violates any applicable
legal requirements.

        (c)     The Initial Assigned Leases and the Designatable Leases constitute all leases and
material Security Deposit Documents with respect to any real property for the Lease Premises. On
or before the date hereof, Sellers have delivered or made available to Buyer true and complete
copies of all Leases and Security Deposit Documents for the Lease Premises (it being agreed that,
while Sellers shall use reasonable best efforts to deliver or make available to Buyer all such
documents, Sellers shall not be deemed to have breached this representation if, in the case of
Security Deposit Documents, lease amendments, non-disturbance agreements, subordination,
non-disturbance and attornment agreements, waivers and consents in favor of any Seller and
estoppel certificates from landlords, Sellers shall have only delivered or made available to Buyer
true and complete copies of only those of the same which are material). There are no material
agreements, understandings or undertakings pertaining to the Leases, the Security Deposits, the
Security Deposit Documents, the Sellers’ leasehold interest in the Properties, the Lease Premises
or Sellers’ use or occupation of the Lease Premises or any portion thereof which are in Sellers’
possession which have not been disclosed to Buyer or made available in the data room made
available to Buyer prior to the date hereof. To Sellers’ Knowledge, no Person that is not a Seller
has any right to possess, use or occupy the Lease Premises.

        (d)     Each of the Leases is legal, valid, binding and enforceable against Sellers party
thereto and, to Sellers’ Knowledge, against each other party thereto, in accordance with its terms
(except for any direct or indirect restriction, limitation or condition on Sellers’ assignment of the
Leases to Buyer which shall not be of any force or effect pursuant to the Approval Order), and,
subject to the entry of the Approval Order and payment of the Cure Costs and other than solely as
a result of the filing of the Bankruptcy Cases or the financial condition of Holdings or its
Subsidiaries, to Sellers’ Knowledge, no event of default currently exists thereunder by any
counterparty thereto, and no event has occurred thereunder that after the giving of notice or the
passage of any applicable cure period or both would constitute an event of default of Sellers or, to
Sellers’ Knowledge, any other party thereto, and no Seller has delivered or received any written
notice from the other party to any such Lease of the termination or surrender thereof, and the
Leases have not been amended, modified or supplemented, except to the extent, in each case as
                                                   63
 18-23538-rdd        Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 85 of 1120



described in this Section 6.6(d), that the failure of the same to be true would not in the aggregate
reasonably be expected to have a Material Adverse Effect.

        (e)    There are no pending condemnation or eminent domain proceedings or any
proceedings in lieu thereof against any of the Lease Premises, Owned Real Property or any part
thereof, except to the extent that the failure of the same to be true would not in the aggregate have
a Material Adverse Effect.

        Section 6.7     Taxes. There are no Encumbrances for Taxes on any of the Potential
Acquired Assets other than statutory liens for current Taxes not yet delinquent or Taxes being
contested in good faith. Each Seller has timely filed or caused to be timely filed with the
appropriate Governmental Authority all material Tax Returns required to be filed by or on behalf
of such seller with respect to or in connection with the Acquired Assets, the Properties, Business
and the Assumed Liabilities. Such Tax Returns are true, complete and accurate in all material
respects. Other than any Taxes the timely payment of which is precluded by the Bankruptcy Case,
each Seller has paid and discharged in full all material amount of Taxes payable by or on behalf
of such Seller. None of the Acquired Assets include or consist of an interest in any partnership,
corporation or other regarded entity for U.S. federal, state or local income tax purposes. No Tax
Proceeding is pending or has been threatened in writing against or with respect to any Seller in
connection with the Potential Acquired Assets, the Properties, the Seller’s business or the Assumed
Liabilities. Each Seller has complied in all material respects with all applicable Laws (including
information reporting requirements) relating to the collection, withholding and remittance of Taxes
with respect to or in connection with the Acquired Assets, the Properties, the Seller’s business and
the Assumed Liabilities.

       Section 6.8    Brokers or Finders. Sellers have not incurred any obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions or other similar
payment in connection with this Agreement, the other Transaction Documents or the Transactions
for which Buyer is or will become liable.

       Section 6.9     Employee and Employee Plan Matters.

        (a)    No Seller is party to any collective bargaining, works council or similar Contract
with any labor organization, union or association. No labor organization or group of employees
of Sellers has made a pending demand for recognition or certification, and there are no
representation or certification proceedings or petitions seeking a representation proceeding
presently pending or, to the Knowledge of Sellers, threatened to be brought or filed, with the
National Labor Relations Board or any other labor relations tribunal or authority. There is no
pending labor dispute, strike, controversy, slowdown, work stoppage or lockout pending or, to the
Knowledge of Sellers, threatened, against the Business or any Seller in connection with the
Business, except as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. There are no pending labor union grievances or unfair labor practices
against any Seller, except as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

       (b)   Sellers are in compliance in all material respects with all Employment Laws. There
are no pending employment-related lawsuits or administrative actions alleging violations of
                                                 64
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 86 of 1120



Employment Laws against any Seller in state or federal court or pending with any Government
Authority (including the U.S. Equal Employment Opportunity Commission, the U.S. Department
of Labor or any equivalent state or local agencies charged with investigating or adjudicating
employee claims concerning alleged violations of Employment Laws), except as would not,
individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.

        (c)    Each Employee Plan that is intended to be a qualified under Section 401(a) of the
Code has either received a favorable determination letter from the Internal Revenue Service or
may rely on a favorable opinion letter issued by the Internal Revenue Service and, to the
Knowledge of Sellers, nothing has occurred since the date of such determination or opinion letter
that would reasonably be expected to adversely affect such qualification. Each Employee Plan has
been established, operated and administered in compliance with its terms and applicable Laws
(including ERISA and the Code), except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. All contributions or other amounts payable by
Sellers with respect to each Employee Plan in respect of current or prior plan years have been
timely paid or accrued in accordance with applicable accounting standards.

        (d)     There are no actions, suits, audits or investigations by any Governmental Authority,
termination proceedings or other claims (except routine claims for benefits payable under the
Employee Plans) pending or, to the Knowledge of Sellers, threatened, other than any such
investigations, proceedings or claims that would not individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

        (e)     No Employee Plan is subject to Section 302 or Title IV of ERISA or Section 412,
430, or 4971 of the Code. During the immediately preceding six (6) years, no Liability under
Section 302 or Title IV of ERISA has been incurred by Sellers or their respective ERISA Affiliates
or their respective predecessors that has not been satisfied in full, and no condition exists that
presents a risk to Sellers or any such ERISA Affiliates of incurring any such Liability.

        (f)    Neither Sellers nor any of their respective ERISA Affiliates has, at any time during
the preceding six (6) years, contributed to, been obligated to contribute to or had any Liability
(including any contingent Liability) with respect to any Multiemployer Plan or a plan that has two
or more contributing sponsors, at least two of whom are not under common control, within the
meaning of Section 4063 of ERISA, and no condition exists that presents a risk to Sellers or any
such ERISA Affiliates of incurring any such Liability.

         (g)     Neither the execution and delivery of this Agreement nor the consummation of the
Transactions will (either alone or in conjunction with any other event): (i) entitle any current or
former employee, officer, director or independent contractor of any Seller to any payment or
benefit (or result in the funding of any such payment or benefit) under any Employee Plan;
(ii) increase the amount of any compensation, equity award or other benefits otherwise payable by
any Seller under any Employee Plan; (iii) result in the acceleration of the time of payment, funding
or vesting of any compensation, equity award or other benefits under any Employee Plan; or
(iv) result in any “excess parachute payment” (within the meaning of Section 280G of the Code)
becoming due to any current or former employee, officer, director or independent contractor of
any Seller.

                                                65
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 87 of 1120



       Section 6.10    Intellectual Property.

         (a)    Set forth in Schedule 6.10(a) is a correct and complete list of all issued Patents,
registered Trademarks, registered Copyrights, Domain Names and Media Accounts, and as
applicable, all applications for each of the foregoing, which are owned by a Seller as of the date
hereof or as of the Closing Date, including for each registered, issued or applied-for item: (i) the
registered owner (and, if different, the legal owner) of the item, (ii) the jurisdiction in which the
item is issued or registered or which any application for issuance or registration has been filed,
(iii) the respective issuance, registration or application number of such item, (iv) the date of
application and issuance or registration of the item, as applicable, and (v) with respect to Domain
Names, the relevant domain name registrar and paid-until date.

        (b)     With respect to each item of Acquired Intellectual Property, including each item
identified in Schedule 6.10(a):

               (i)     Sellers exclusively own all right, title and interest in and to each such
       Acquired Intellectual Property free and clear of any Encumbrance and from any Contract
       that restricts Sellers’ right to use the Acquired Intellectual Property, in each case, except
       Permitted Pre-Closing Encumbrances; for the avoidance of doubt, Schedule 6.10(b)(i) shall
       identify the co-owner(s) of each item of Acquired Intellectual Property and the agreements
       under which any Seller and the co-owner(s) share ownership of such Intellectual Property;

              (ii)   the item is not subject to any outstanding material Order, not including any
       outstanding objection, rejection or refusal issued by the United States Patent and
       Trademark Office or the foreign equivalent thereof in connection with the prosecution or
       examination of a patent or trademark application; and

               (iii)  to Sellers’ Knowledge, each issued Patent and registered Trademark
       (excluding those registered Trademarks that are currently in the grace period) is valid,
       subsisting and enforceable and duly registered or issued, as applicable, in the name of a
       Seller.

        (c)     Except as would not, individually or in the aggregate, reasonably be expected to be
material to the Business or the ownership or operation of the Acquired Assets, to Sellers’
Knowledge: (i) neither the operation of the Business nor the Acquired Assets (other than the
Acquired Inventory) is infringing, misappropriating, diluting or violating or have, since the
beginning of the Current Fiscal Year, infringed upon, misappropriated, diluted or otherwise
violated, any Intellectual Property of any other Person, (ii) since the beginning of the Current Fiscal
Year, no Seller has received any written charge, complaint, claim, demand, or notice (including in
the form of “cease and desist” letters, indemnification claims or “invitation to license” offers)
alleging any such infringement, misappropriation, dilution or violation, nor is there any Action
pending or threatened relating to the same, and (iii) since the beginning of the Current Fiscal Year,
no Person has initiated or threatened any Action challenging the validity, enforceability or
ownership of any Acquired Intellectual Property. To the Knowledge of Sellers, no Person has
infringed upon, misappropriated, diluted or otherwise violated any of the Acquired Intellectual
Property in any material respect.

                                                  66
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 88 of 1120



        (d)     To the extent any current or former officers, directors, employees, contractors and
consultants of Sellers have made contributions for or on behalf of Sellers to the creation or
development of any Intellectual Property that is material to the operations of Sellers, Sellers own
the entire right, title and interest in such contributions.

        (e)     Since the beginning of the Current Fiscal Year, there has been no material failure or
other material substandard performance of any servers, computer hardware, networks, Software,
databases, telecommunications systems, interfaces or related systems (collectively, “IT Systems”)
of Sellers, which has caused any material disruption to the operation of any of Sellers’ businesses.
 Sellers have taken commercially reasonable (i) steps to provide for the backup and recovery of
data and commercially reasonable disaster recovery plans, procedures and facilities of IT Systems
included in the Potential Acquired Assets and, as applicable, have taken commercially reasonable
steps to implement such plans and procedures and (ii) actions to protect the integrity and security
of IT Systems included in the Potential Acquired Assets, the information stored thereon and
Acquired Data from unauthorized use or access by third parties and from viruses and contaminants.
 Since the beginning of the Current Fiscal Year, and to the Knowledge of Sellers, since January 1,
2017, there have been no material unauthorized intrusions or breaches of the security of the IT
Systems (including any ransomware attack), nor any material loss or breach of, or unauthorized
access to, any data, in each case with respect to IT Systems or data that relate to the Potential
Acquired Assets.

        (f)    Sellers have taken commercially reasonable steps to protect and preserve the
secrecy and confidentiality of all information and materials that derive independent economic
value from not being generally known to the public and all Know-How of third parties which was
provided to a Seller under confidentiality obligations. Sellers have not (A) deposited or agreed to
deposit any source code of Software the rights to which are included in the Potential Acquired
Assets into a source code escrow or (B) disclosed or agreed to disclose or delivered or agreed to
deliver such source code to any Person, other than disclosures made pursuant to clause (B) to
Persons who are subject to confidentiality obligations which restrict their use and disclosure of
such source code to other Persons not bound by confidentiality restrictions, and no Person has any
contractual right to receive such source code.

        (g)     Except as would not, individually or in the aggregate, reasonably be expected to be
material to the Business or the ownership or operation of the Acquired Assets, since the beginning
of the Current Fiscal Year, and to the Knowledge of Sellers, since January 1, 2017, (i) Sellers have
complied with all applicable Laws and contractual obligations relating to the collection, transfer,
storage, disposal, use, processing and disclosure of the Customer Data included in the Acquired
Data, and (ii) to the Knowledge of Sellers, there have been no losses or thefts of Customer Data
or any other data held by or on behalf of Sellers, and in each case, included in the Acquired Data.
Since January 1, 2016, Sellers have not received any unresolved written notice, request or written
claim from any Person, including any Governmental Authority, concerning the material violation
of any applicable Laws relating to the collection, transfer, storage, disposal, use, processing or
disclosure of personally identifiable information, and, to the Knowledge of Sellers, no
investigation by any Governmental Authority regarding a violation of such Laws is pending or
threatened, in each case, solely as related to the Potential Acquired Assets.


                                                 67
 18-23538-rdd          Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 89 of 1120



       Section 6.11      Material Contracts.

         (a)     Schedule 6.11 sets forth all of the following Orders or Contracts to which any Seller
is a party or by which it is bound and that are currently in effect (or by which the Potential Acquired
Assets may be bound or affected) other than the Leases (collectively, whether or not disclosed on
Schedule 6.11, the “Material Contracts”):

                 (i)     with any labor union or association representing any Employees of any
       Seller;

              (ii)    for the sale after the date hereof of any Potential Acquired Asset owned or
       used by Sellers for consideration in excess of $15,000,000;

               (iii)   relating to the pending acquisition by any Seller of any operating business or
       the capital stock of any other Person;

               (iv)    which is an IP License with respect to which annual payments or
       consideration furnished by or to Sellers pursuant to such IP License with respect to the
       Business is in excess of fifteen million dollars ($15,000,000) in the Current Fiscal Year
       (other than, (A) in the case of Inbound IP Licenses, (x) off-the-shelf, non-customized
       computer programs, and (y) non-exclusive licenses granted by suppliers and other service
       providers of Sellers, in each case, to the extent necessary to use, sell and offer to sell the
       products and services of such suppliers or service providers, as applicable, and entered into
       in the Ordinary Course of Business; and (B) in the case of Outbound IP Licenses, non-
       exclusive licenses to customers, suppliers, vendors and other service providers of Sellers,
       in each case to the extent necessary for their respective use of the products and services of
       the Business or for the manufacture of products on behalf of Sellers or provision of services
       to Sellers in connection therewith and entered into in the Ordinary Course of Business);

               (v)    which involve any Potential Transferred Agreement (other than purchase
       orders entered into in the Ordinary Course of Business) the performance of which involves
       payment by or to any of Sellers of consideration in excess of $15,000,000 over the Current
       Fiscal Year and which cannot be canceled by notice of ninety (90) days or fewer without
       penalty or payment; and

              (vi)    which regard the employment, services, consulting, termination or
       severance from employment relating to or for the material benefit of any director, officer,
       employee, independent contractor or consultant of any Seller and require annual payments
       by any Seller in excess of $400,000.

        (b)    Sellers have delivered to Buyer true and complete copies of such Material Contracts
and any and all amendments, modifications, supplements, exhibits and restatements thereto and
thereof in effect as of the date of this Agreement; provided, however, that Sellers shall not be
required to deliver any Material Contract or amendment, modification, supplement, exhibit or
restatement thereto that cannot be located notwithstanding the reasonable efforts of Sellers to
locate such document if and only if such Material Contract is not an Assigned Agreement.


                                                  68
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 90 of 1120



        (c)      Each Material Contract is in full force and effect, has not been amended, modified
or supplemented and is the valid and binding obligation of the Seller party thereto, and to the
Knowledge of Sellers, each other party thereto, in each case except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws now or hereafter
in effect relating to creditor’s rights generally or general principles of equity.

         (d)    If any Material Contract were to be designated by Buyer for assignment as an
Assigned Agreement, upon entry of the Approval Order and payment of the Cure Costs, no Seller
is in breach or in default under any Material Contract.

        Section 6.12 Seller SEC Reports. Since the beginning of the Current Fiscal Year, SHC
has filed or furnished (as applicable) all forms, reports, schedules, statements and other documents
with the SEC that have been required to be filed or furnished (as applicable) by it under applicable
Laws prior to the date hereof (all such forms, reports, schedules, statements and other documents,
as amended and supplemented, and together with all exhibits and schedules thereto, the “Seller
SEC Reports”). As of its filing date (or, if amended or superseded by a filing prior to the date of
this Agreement, on the date of such amended or superseded filing), (a) each Seller SEC Report
complied as to form in all material respects with the applicable requirements of the Securities Act,
the Exchange Act or the Sarbanes-Oxley Act, as the case may be (including, in each case, the rules
and regulations promulgated thereunder), each as in effect on the date such Seller SEC Report was
filed, and (b) each Seller SEC Report did not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made therein, in light of
the circumstances under which they were made, not misleading.

        Section 6.13 Financial Statements. The consolidated financial statements of SHC and its
Subsidiaries included or incorporated by reference into the Seller SEC Reports have been prepared
in accordance with GAAP consistently applied during the periods and at the dates involved (except
as may be indicated in the notes thereto or, with respect to any unaudited interim financial
statements, the absence of footnote disclosures and other presentation items and normal year-end
audit adjustments or as permitted by the SEC’s rules and forms), comply as to form in all material
respects with applicable accounting requirements and the published rules and regulations of the
SEC with respect thereto and fairly present in all material respects the consolidated financial
position of SHC and its Subsidiaries as of the dates thereof and the consolidated results of
operations and cash flows for the periods then ended.

        Section 6.14 Litigation. Except as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, there are no Actions pending or, to the knowledge
of Sellers, threatened before, or by any Governmental Authority against any Seller with respect to
the Business.

        Section 6.15 No Other Representations or Warranties; No Survival. Except for the
representations and warranties contained in this Article VI (subject to the disclosures set forth on
the Schedules) and in the other Transactions Documents, as applicable, neither Sellers nor any
other Person on behalf of Sellers makes any express or implied representation or warranty with
respect to Sellers, its Subsidiaries, the Business, the Acquired Assets, the Assumed Liabilities, the
Transactions or with respect to any information provided by or on behalf of Sellers to Buyer and
Seller disclaims any other representations or warranties, whether made by Seller, any Affiliate of
                                                   69
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 91 of 1120



Seller or any of their respective officers, directors, employees, agents or representatives. Except
for the representations and warranties contained in this Article VI and in the other Transactions
Documents, as applicable, the Sellers (a) expressly disclaim and negate any representation or
warranty, expressed or implied, at common law, by statute, or otherwise, relating to the condition
of the Acquired Assets (including any implied or expressed warranty of merchantability or fitness
for a particular purpose, or of conformity to models or samples of materials) and (b) disclaim all
liability and responsibility for any representation, warranty, projection, forecast, statement, or
information made, communicated, or furnished (orally or in writing) to Buyer or its Affiliates or
their respective representatives (including any opinion, information, projection, or advice that may
have been or may be provided to Buyer by any Representative of Seller or any of its Affiliates). It
is expressly acknowledged and agreed that Sellers make no representations or warranties to Buyer
regarding the success or profitability of the Business or with respect to the assets, liabilities or
business of the Business (as defined in the SHIP Purchase Agreement). The representations and
warranties of Sellers will expire upon the Closing Date.

                                         ARTICLE VII

                  REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer hereby represents and warrants to Sellers that the statements contained in this
Article VII are true and correct as of the date hereof:

       Section 7.1      Organization and Good Standing; Organizational Documents; Ownership.
Buyer is a limited liability company, duly organized, validly existing and in good standing under
the laws of the State of Delaware. Buyer has the requisite power and authority to own or lease and
to operate and use its properties and the Acquired Assets and to carry on its business as now
conducted and the Business. Buyer has delivered to Seller true and correct copies of the
organizational documents of Buyer in effect as of the date hereof. All of the equity interests in
Buyer as of the date hereof are owned of record and beneficially as set forth on Schedule 7.1.

        Section 7.2     Authority; Validity; Consents. Buyer has the requisite power and authority
necessary to enter into and perform its obligations under this Agreement and the other Transaction
Documents to which it is a party and to consummate the Transactions. The execution, delivery
and performance of this Agreement by Buyer and the consummation by Buyer of the Transactions
have been duly and validly authorized by all requisite corporate, partnership or limited liability
company actions in respect thereof. This Agreement has been duly and validly executed and
delivered by Buyer and each other Transaction Document required to be executed and delivered
by Buyer at any time will be duly and validly executed and delivered by Buyer. This Agreement
and (when duly executed by Buyer) the other Transaction Documents constitute the legal, valid
and binding obligation of Buyer, enforceable against Buyer in accordance with their respective
terms, except as such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws now or hereafter in effect relating to creditors’ rights generally or
general principles of equity. Subject to requisite Bankruptcy Court approval, as applicable, Buyer
is not and will not be required to give any notice to or obtain any consent from any Person in
connection with the execution and delivery of this Agreement and the other Transaction
Documents to which it is a party or the consummation or performance of any of the Transactions,
except for (a) expiration or termination of any applicable waiting periods under the HSR Act and
                                                 70
 18-23538-rdd          Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 92 of 1120



(b) such notices, filings and consents, the failure of which to provide, make or obtain, would not,
individually or in the aggregate, have a material adverse effect on Buyer’s right or ability to
consummate the Transactions. There are no consents of any Buyer Related Party required for the
execution, delivery and performance of the Transaction Documents and the consummation of the
Transactions, including for the satisfaction of any condition set forth in Article X or Article XI.

         Section 7.3   No Conflict. When the consents and other actions described in Section 7.2
have been obtained and taken, the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the Transactions will not result in the breach of
any of the terms and provisions of, or constitute a default under, or materially conflict with, or
require consent or the giving of a notice under, or cause any acceleration of any material obligation
of Buyer under (a) any organizational documents of Buyer, (b) any Order or (c) any Law, except
to the extent any such default, conflict or consent would not affect in any material respect Buyer’s
ability to consummate the Transactions.

       Section 7.4       Financing; Availability of Funds.

      (a)     Buyer shall deliver to Sellers concurrently herewith or prior to the execution of this
Agreement a true, correct and complete copies of:

               (i)    an executed equity commitment letter (the “Equity Commitment Letter”) to
       Buyer from ESL Investments, Inc. (the “Sponsor”), including all annexes, exhibits,
       schedules and other attachments thereto, dated as of the date hereof, pursuant to which the
       Sponsor has committed to provide Buyer with equity financing in the amount set forth
       therein (the “Equity Financing”) for the purpose of funding the Transactions;

              (ii)   an executed mortgage loan commitment letter (the “Real Estate Financing
       Commitment Letter”) to Buyer from the Cyrus Lender and the Sponsor, including all
       annexes, exhibits, schedules and other attachments thereto, dated as of the date hereof,
       pursuant to which Cyrus and the Sponsor have committed to provide Buyer with real estate
       mortgage financing in the amount set forth therein (the “Real Estate Financing”) for the
       purpose of funding the Transactions;

               (iii)     the executed Cyrus Commitment Letter; and

               (iv)   the executed ABL Commitment Letter and the related fee letter (provided
       that fees, economics and other provisions which are customarily redacted in connection
       with acquisitions of this type may be redacted in a customary manner (to the extent any
       such provisions would not adversely affect the conditionality, enforceability, or availability
       of the amount of the Debt Financing necessary to consummate the Transactions)).

        (b)    As of the date hereof, the Commitment Letters are in full force and effect and have
not been withdrawn or terminated or otherwise amended or modified in any respect. As of the date
hereof, the Commitment Letters are a legal, valid and binding obligation of Buyer and, to the
knowledge of Buyer, the other parties thereto (subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting creditors’ rights
generally and to general principles of equity). As of the date hereof, (x) there are no side letters or
                                                  71
 18-23538-rdd        Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 93 of 1120



other agreements, contracts or arrangements to which Buyer or any of its Affiliates is a party
relating to the Financing that could affect the availability of the amount of the Financing funded
on the Closing Date necessary to consummate the Transactions and (y) there are no conditions
precedent or other contingencies related to the funding the Financing that could adversely affect
the availability of the Financing or the timing of the Closing, other than as expressly set forth in
the Commitment Letters. Buyer has fully paid any and all commitment fees or other fees required
by the Commitment Letters to be paid by it on or prior to the date of this Agreement. Assuming
the satisfaction of the conditions set forth in Article X, as of the date hereof, Buyer has no reason
to believe that any of the conditions to the Financing in the Commitment Letters will not be
satisfied. As of the date hereof, Buyer is not aware of any fact or occurrence that, with or without
notice, lapse of time or both, would reasonably be expected to result in the Financing not being
available on a timely basis in order to consummate the Transactions.

        (c)     Assuming (i) the accuracy of the representations and warranties set forth in Article
VI of this Agreement and (ii) the performance by Sellers of their respective obligations hereunder
in a manner sufficient to satisfy the condition specified in Section 10.2, the net proceeds from the
Financing will be sufficient to consummate the Transactions, including the payment by Buyer of
all obligations pursuant to this Agreement and any fees and expenses payable by Buyer on the
Closing Date (including in respect of the Debt Financing).

       (d)       The obligations of Buyer under this Agreement are not contingent on the
availability of the Debt Financing.

         (e)   Buyer owns of record and beneficially obligations in the amount it is credit bidding
under Section 3.1(b) and a sufficient amount of the aggregate obligations outstanding under the
Second Lien Term Loan, Second Lien Line of Credit Facility and the Second Lien PIK Notes to
direct the Second Lien Trustee to credit bid 100% of such amount as provided in Section 3.1(b)(iv).

       Section 7.5     Litigation. There are no Proceedings pending or, to the knowledge of
Buyer, threatened, or to which Buyer is otherwise a party before any Governmental Authority, that
would affect in any material respect Buyer’s ability to perform its obligations under this
Agreement or any other Transaction Documents or to consummate the Transactions.

       Section 7.6     Brokers or Finders. Except for any brokers utilized by Buyer in the normal
course of business (which brokers shall be compensated, if at all, by Buyer), neither Buyer nor any
Person acting on behalf of Buyer has paid or become obligated to pay any fee or commission to
any broker, finder, investment banker, agent or intermediary for or on account of the Transactions
for which Sellers are or will become liable, and Buyer shall hold harmless and indemnify Sellers
from any claims with respect to any such fees or commissions.

       Section 7.7     Condition of Acquired Assets; Representations.

       (a)     Notwithstanding anything contained in this Agreement to the contrary, Buyer
acknowledges and agrees that Sellers are not making any representations or warranties whatsoever,
express or implied, beyond those expressly given by Sellers in Article VI (subject to the
disclosures set forth on the Schedules), and Buyer acknowledges and agrees that the Acquired
Assets are being transferred on an “as is”, “where is” basis. Buyer acknowledges and accepts the
                                                 72
 18-23538-rdd        Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                           Pg 94 of 1120



disclaimers made by Sellers in Section 6.16. Buyer acknowledges that it has conducted to its
satisfaction its own independent investigation of the Business, the Acquired Assets and Assumed
Labilities and, in making the determination to proceed with the Transactions, Buyer has relied
solely on the results of its own independent investigation. In connection with Buyer’s
investigation, Buyer has received or may receive from Sellers certain projections, forward-looking
statements and other forecasts and certain business plan information. Buyer acknowledges that
Sellers make no representation or warranty with respect to forward-looking estimates, projections,
forecasts or plans (including the reasonableness of the assumptions underlying such estimates,
projections, forecasts or plans). Buyer acknowledges that there are uncertainties inherent in
attempting to make such estimates, projections and other forecasts and plans, that Buyer is familiar
with such uncertainties, that Buyer is taking full responsibility for making its own evaluation of
the adequacy and accuracy of all estimates, projections and other forecasts and plans so furnished
to it (including the reasonableness of the assumptions underlying such estimates, projections,
forecasts or plans), and that Buyer shall have no claim against anyone with respect thereto.
Accordingly, Buyer acknowledges that Sellers make no representation or warranty with respect to
such estimates, projections, forecasts or plans (including the reasonableness of the assumptions
underlying such estimates, projections, forecasts or plans) or the success or profitability of the
Business.

       Section 7.8     No Survival. The representations and warranties of Buyer will expire upon
the Closing Date.

                                         ARTICLE VIII

                         ACTION PRIOR TO THE CLOSING DATE

       Section 8.1     Operations.

        (a)    From the date hereof and prior to the Closing, except (i) as required by applicable
Law, (ii) as expressly contemplated by this Agreement or (iii) with the prior written consent of
Buyer (which consent shall not be unreasonably withheld, delayed or conditioned), Sellers
covenant and agree to comply with applicable Law in all material respects and to use commercially
reasonable efforts to conduct their business in the Ordinary Course of Business (taking into
account Sellers’ status as debtors-in-possession), including (A) to maintain and preserve the
Potential Acquired Assets in their condition as of October 15, 2018 (including by using
commercially reasonable efforts to comply with instructions from Buyer as to the renewal (or lack
of renewal) of each Lease and other Potential Transferred Agreement that comes up for renewal),
other than reasonable wear and tear, casualty and condemnation (which shall be governed by
Section 12.3), and sales of Inventory in the Ordinary Course of Business, (B) by using
commercially reasonable efforts to cause the landlord under the respective Leases and any
applicable counterparty under the Outbound IP Licenses and any other Potential Transferred
Agreements to perform such parties’ covenants, agreements and obligations under the respective
Leases, Outbound IP Licenses and other Potential Transferred Agreements and (C) managing
Inventory in the Ordinary Course of Business, including with regard to Inventory in transit and
Inventory located in distribution centers (and for the avoidance of doubt, Sellers shall not delay
taking delivery of Inventory that would be Acquired Inventory on the Closing Date if delivery of
such Inventory were managed in the Ordinary Course of Business prior to the Closing Date;
                                                73
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 95 of 1120



provided, that Sellers shall be permitted to reasonably manage the amount of Inventory in
consultation with Buyer in order to satisfy the condition set forth in Section 10.9 and Section 10.10
as of the Closing). Sellers shall promptly notify Buyer of (x) any notice or other written
communication from any Person alleging that the consent of such Person is or may be required in
connection with the consummation of the Transactions; and (y) the commencement of any material
Proceedings related to the business conducted by Sellers, the Designations Rights or the Potential
Acquired Assets; provided, however, that the delivery of any notice pursuant to this Section 8.1(a)
will not (A) limit or otherwise affect any remedies available to Buyer or Sellers, or (B) be deemed
to amend or supplement any Schedule or prevent or cure any misrepresentations or breach of
representation or warranty.

       (b)     Without limiting the generality of the foregoing, from the date hereof and prior to
the Closing, Sellers covenant and agree:

              (i)     not to sell, lease (as lessor), license (as licensor), transfer or otherwise
       dispose of, or mortgage or pledge, or voluntarily impose or suffer to be imposed any
       Encumbrance (other than Permitted Pre-Closing Encumbrances) on, any Potential
       Acquired Assets (excluding the Acquired Intellectual Property and Acquired Data, which
       are addressed below), other than sales of Inventory in the Ordinary Course of Business;

                (ii)    not to assign, transfer, otherwise dispose of or convey any Patent,
       Trademark, registered or applied-for Copyright or Domain Name included in the Acquired
       Intellectual Property, or any other material Acquired Intellectual Property or any Acquired
       Data, except, with respect to the purging of any Acquired Data, as required by the consumer
       privacy ombudsman or the Bankruptcy Court; provided Sellers provide Buyer written
       notice describing the steps that Sellers plan to take in order to accomplish such requirement,
       at least five (5) Business Days prior to any response that would violate this covenant absent
       such requirement;

               (iii)  not to allow to lapse, abandon, cancel, fail to renew or fail to continue to
       prosecute, protect or defend any (A) Patent, Trademark, registered or applied-for Copyright
       or Domain Name included in the Acquired Intellectual Property, or any other material
       Acquired Intellectual Property, in each case, other than registered Trademarks (x) that
       Sellers have ceased to use and intend not to resume use of and (y) that have entered the
       grace period for renewal, or (B) Acquired Data, except, with respect to the purging of any
       Acquired Data, as required by the consumer privacy ombudsman or the Bankruptcy Court;
       provided Sellers provide Buyer written notice describing the steps that Sellers plan to take
       in order to accomplish such requirement, at least five (5) Business Days prior to any
       response that would violate this covenant absent such requirement;

               (iv)   not to license or grant any Person any rights to any Acquired Intellectual
       Property or any Acquired Data (other than, in each case, non-exclusive licenses granted to
       customers, vendors, suppliers and other service providers of Sellers to the extent necessary
       for their respective use of the products and services of Sellers or for the provision of
       services to Sellers in connection therewith and entered into in the Ordinary Course of
       Business);

                                                 74
18-23538-rdd    Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                       Pg 96 of 1120



           (v)      not to modify any privacy policies, notices or statements in a manner that
    (A) limits the ability or right of a Seller to sell and transfer the Acquired Data to Buyer, or
    (B) limits the use of the Acquired Data by Buyer after the Closing;

            (vi)   not to settle, pay, discharge or satisfy any material Action that, in each case,
     would constitute a Potential Acquired Asset (for the avoidance of doubt, other than any
    Excluded Assets) or Assumed Liability where such settlement, payment, discharge or
    satisfaction would impose any restrictions or limitations upon the operation of Sellers’
    business or any Acquired Assets, whether before or after the Closing Date;

           (vii) not to cancel or compromise any claim or waive or release any right related
    to any Potential Acquired Asset (for the avoidance of doubt, other than any Excluded
    Assets);

            (viii) except as required by Section 8.1(a) or permitted under Section 8.1(b)(iv)
    with respect to Outbound IP Licenses, not to amend, supplement, modify, terminate or
    enter into any Leases, Outbound IP Licenses (under which a Seller is a licensor) or other
    Potential Transferred Agreements;

            (ix)    unless required by Law, not to take any action, without the consent of Buyer
    (which may not be unreasonably delayed, conditioned or denied), with respect to Taxes or
    Tax matters that is not in the Ordinary Course Of Business and that (A) would materially
    adversely affect the Potential Acquired Assets, the Properties, Business and the Assumed
    Liabilities or (B) otherwise could reasonably be expected to increase the Tax Liability of
    Buyer or any of its Affiliates;

            (x)     to use commercially reasonable efforts to cause any applicable counterparty
    under the IP Licenses included in the Assigned Agreements to perform such party’s
    covenants, agreements and obligations under such IP Licenses, including with respect to
    quality control;

            (xi)    not to grant or terminate any other interests in any Potential Acquired Asset
    (other than sales of Inventory in the Ordinary Course of Business);

           (xii) not to seek or obtain an order approving rejection of a Lease or other
    Potential Transferred Agreement;

             (xiii) not to issue any gift cards, gift certificates, merchandise credits, return
    credits, customer membership or customer loyalty discount programs, coupons, groupons
    or other similar credits or programs at a discount or pursuant to any promotion that would
    result in any Seller receiving less than face value in such issuance;

           (xiv) not to (A) increase the annual level of compensation payable or to become
    payable by any Seller to any director or officer of any Seller, except in the Ordinary Course
    of Business, (B) increase the annual level of compensation payable or to become payable
    by any Seller to any other employee of any Seller, except in the Ordinary Course of
    Business, (C) grant any unusual or extraordinary bonus, benefit or other direct or indirect

                                              75
 18-23538-rdd         Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                            Pg 97 of 1120



        compensation to any director, officer or employee except as authorized by the Bankruptcy
        Court, (D) increase the coverage or benefits available under any (or create any new)
        Employee Plan (E) take any action (other than a termination of employment in accordance
        with clause (xiv) of this Section 8.1(b)), whether in writing or otherwise, that has or could
        reasonably be expected to have the effect of increasing in any manner the liability of the
        Buyer or any Seller for any severance or other post-termination payments or benefits
        otherwise payable or due to any individual or group of individuals, or otherwise enhancing,
        or accelerating the timing of, such payment or benefit or accelerating the funding thereof,
        or (F) enter into any employment, deferred compensation, severance, consulting,
        noncompetition or similar agreement to which any Seller is a party or involving a director,
        officer or employee of any Seller, except, in each case, as required by applicable Law from
        time to time in effect or by any of the Employee Plans as in effect on the date hereof;

                (xv) not to terminate the employment of any director, officer or employee of any
        Seller other than in the Ordinary Course of Business;

                 (xvi) not to enter into, modify or terminate any labor or collective bargaining
        agreement or, through negotiation or otherwise, make any commitment or incur any
        liability to any labor organization with respect to any Potential Acquired Asset;

                (xvii) not to permit Sears Re to (A) pay any dividend or distribution, (B) issue any
        debt or equity securities or (C) take any of the actions described in this Section 8.1(b) with
        respect to its assets or Contracts; and

               (xviii) not to enter into any agreement or commitment to take any action
        prohibited by this Section 8.1(b).

         (c)    Without in any way limiting any Party’s rights or obligations under this Agreement,
the Parties understand and agree that (i) nothing contained in this Agreement shall give Buyer,
directly or indirectly, the right to control or direct the operations of Sellers, Sellers’ business or the
Properties prior to the applicable Closing Date and (ii) prior to the Closing Date, Sellers shall
exercise, consistent with, and subject to, the terms and conditions of this Agreement, complete
control and supervision over the operations of Sellers, the Business and the Properties to the extent
permitted by Law, including taking into account Sellers’ status as debtors-in-possession in the
Bankruptcy Case. Notwithstanding anything herein to the contrary, Sellers shall be permitted to
take all actions that are necessary or desirable to comply with the WARN Act, including providing
any notices required under the WARN Act, and no such actions shall constitute a violation of this
Section 8.1.

        Section 8.2     Bankruptcy Court Matters.

        (a)     Reserved.

        (b)     Bankruptcy Court Filings and Approvals.

                (i)    Buyer agrees that it will promptly furnish such affidavits or other documents
        or information for filing with the Bankruptcy Court as are reasonably requested by Sellers

                                                   76
 18-23538-rdd      Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 98 of 1120



       to assist Sellers in obtaining entry of the Approval Order, including a finding of adequate
       assurance of future performance by Buyer. Sellers shall provide Buyer with advance drafts
       of any motions, pleadings or Bankruptcy Court filings relating to the sale of the Acquired
       Assets or the Approval Order no later than two (2) Business Days prior to the date Sellers
       intend to file such motion, pleading or Bankruptcy Court filing to the extent practicable
       (or, to the extent not practicable, as soon as reasonably practicable prior to the filing of
       such pleading). Buyer may file or join in any motion, pleading or Bankruptcy Court filing
       in support or seeking approval of, and reply to any response or objection to, the sale of the
       Acquired Assets hereunder, and the Approval Order.

               (ii)    Sellers shall file such motions or pleadings as may be appropriate or
       necessary to assume and assign the Assigned Agreements and to determine the amount of
       the Cure Costs; provided, that subject to Section 2.7, Section 2.9 and Section 5.2, nothing
       herein shall preclude Sellers from filing such motions, including from and after the Petition
       Date, to reject any Contracts that are not Assigned Agreements.

              (iii)   This Agreement is subject to approval by the Bankruptcy Court and the
       consideration by Sellers of higher or better Competing Transactions.

               (iv)   Sellers and Buyer acknowledge that Buyer (or any applicable Assignee)
       must provide adequate assurance of future performance under the Assigned Agreements to
       be assigned by Sellers, and Buyer hereby agrees to provide such adequate assurance to the
       extent required under the Bankruptcy Code and the Bidding Procedures Order, including
       by demonstrating financial wherewithal to pay Cure Costs.

              (v)     Buyer and Sellers shall reasonably cooperate as requested by the consumer
       privacy ombudsman appointed in these Bankruptcy Cases and shall use commercially
       reasonable efforts to take actions recommended by such ombudsman pursuant to 11 U.S.C.
       § 332 in any report authored by such ombudsman and approved or adopted by the
       Bankruptcy Court in the Approval Order.

              (vi)     After entry of the Approval Order, Sellers shall not take any action which is
       intended to, or fail to take any action the intent of which failure to act is to, result in the
       reversal, voiding, modification or staying of the Approval Order.

              (vii) If applicable, Sellers shall cause any plan of reorganization or liquidation
       approved in the Bankruptcy Cases to permit assumption of Sellers’ executory contracts
       and unexpired leases of real property through the end of the Designation Rights Period.

        (c)    Back-Up Bidder. Sellers and Buyer agree that, in the event that Buyer is not the
winning bidder at the Auction, if (i) Buyer submits the second highest or second best bid at the
Auction or the terms of this Agreement constitute the second highest or best bid, and (ii) Sellers
give written notice to Buyer on or before the tenth (10th) Business Day prior to the Outside Date,
stating that Sellers (A) failed to consummate the sale of the Acquired Assets with the winning
bidder, and (B) terminated the purchase agreement with the winning bidder, Buyer shall promptly
consummate the Transactions upon the terms and conditions as set forth herein, including the
Purchase Price.
                                                 77
 18-23538-rdd          Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                           Pg 99 of 1120



        (d)    Bankruptcy Milestones. The Parties will use reasonable best efforts to comply with
the following milestones:

               (i)    to obtain entry of the Approval Order by the Bankruptcy Court on or before
        February 8, 2019 (subject to Bankruptcy Court availability).

                (ii)     to close the Transactions on or before February 19, 2019.

        Section 8.3      Registrations, Filings and Consents.

        (a)     Subject to the Parties’ additional obligations under this Section 8.3, each Party shall
use its respective reasonable best efforts and, as applicable, cooperate with the other Parties, to
take, or cause to be taken, all appropriate action, and to do, or cause to be done, all things
reasonably necessary, proper or advisable under Laws to consummate and make effective the
Transactions, including using its respective reasonable best efforts (i) to fulfill all conditions to the
other Party’s obligation to effect the Closing in Article X, (ii) to execute, acknowledge and deliver
in proper form any further documents, certificates, agreements and other writings, and take such
other action as such other Party may reasonably require, in order to effectively carry out the intent
of the Transaction Documents, (iii) to make or cause to be made all registrations, filings,
notifications, submissions and applications with, to give all notices to and to obtain any consents,
governmental transfers, approvals, orders, qualifications and waivers from any Governmental
Authority necessary for the consummation of the Transactions and (iv) not take any action that
could reasonably be expected to have the effect of delaying, impairing or impeding the receipt of
any such consents, approvals or waivers.

        (b)     The Parties shall duly file with the FTC and the Antitrust Division the notification
and report forms (each an “HSR Filing”), that may be required under the HSR Act necessary to
consummate the Transactions, as promptly as possible and in no event later than January 18, 2019,
including with respect to Buyer causing to be filed by its Affiliates and interest holders any HSR
Filings necessary to consummate the Transactions. If an HSR Filing is required, each Party shall
cooperate with the other Party to the extent necessary to assist the other Party in the preparation of
its HSR Filing, to request early termination of the waiting period required by the HSR Act with
respect to the HSR Filing and, if requested, to promptly amend or furnish additional information
under its HSR Filing. Each Party shall as promptly as practicable comply with any Laws that are
applicable to any of the Transactions and pursuant to which any consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental Authority is
necessary. Subject to applicable Laws and the preservation of any applicable attorney-client
privilege, the Parties shall promptly furnish to each other all such information as is necessary to
prepare any such registration, declaration or filing. The Parties shall have joint decision-making
authority with respect to the strategy for obtaining any necessary consents, approvals, orders or
authorizations from any Governmental Authority, including under any Antitrust Laws. Neither
Buyer nor Sellers, nor their respective counsel, shall independently participate in any substantive
call or meeting with any Governmental Authority regarding the Transactions without giving the
other Party or its counsel prior notice of such call or meeting and, to the extent permitted by such
Governmental Authority, the opportunity to attend and/or participate. In furtherance of the
foregoing and to the extent permitted by applicable Law: (i) each Party shall notify the other, as
far in advance as practicable, of any material or substantive communication or inquiry it or any of
                                                  78
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 100 of 1120



its Affiliates or Subsidiaries intends to make with any Governmental Authority relating to the
matters that are the subject of this Section 8.3; (ii) prior to submitting or making any such
communication or inquiry, such Party shall provide the other Party and its counsel a reasonable
opportunity to review, and shall consider in good faith the comments of the other Party in
connection with, any such communication or inquiry; (iii) promptly following the submission or
making such communication or inquiry, provide the other Party with a copy of any such
communication or inquiry, if in written form; and (iv) consult with the other Party in connection
with any inquiry, hearing, investigation or litigation by, or negotiations with, any Governmental
Authority relating to the Transactions, including the scheduling of, and strategic planning for, any
meetings with any Governmental Authority relating thereto. In exercising the foregoing
cooperation rights, Buyer and Sellers each shall act reasonably and as promptly as reasonably
practicable. Notwithstanding the foregoing, materials provided pursuant to this Section 8.3 may
be reasonably redacted (A) to remove references concerning the valuation of the Transactions, (B)
as necessary to comply with contractual arrangements, (C) as necessary to address reasonable
privilege concerns or (D) as otherwise required by Law. The Parties shall bear their own costs and
expenses incurred with respect to the preparation of their respective filings contemplated in this
Section 8.3(b), provided, however, that Buyer shall pay the filing fees, if any, in connection
therewith.

        (c)    Each of Seller and Buyer agrees that it will (and will cause its Affiliates to), if
necessary to enable the Parties to consummate the Transactions, use reasonable best efforts to
defend against any Actions that would prevent, delay or challenge the Transaction Documents or
the consummation of the Transactions, including by seeking to vacate or reverse any temporary
restraining order, preliminary injunction or other legal restraint or prohibition entered or imposed
(or which becomes reasonably foreseeable to be entered or imposed) by any court or other
Governmental Authority that is not yet final and nonappealable, in order that the Transactions shall
occur as promptly as reasonably practicable and in any event no later than the Outside Date.

        (d)       Buyer shall, at Buyer’s sole cost, take, or cause to be taken, any and all actions and
do, or cause to be done, any and all things necessary, proper or advisable to avoid, eliminate and
resolve each and every impediment and obtain all Consents required to permit the satisfaction of
the conditions in Section 10.4, Section 10.5, Section 11.3, and Section 11.4, as promptly as
reasonably practicable and in any event no later than the Outside Date, including by offering and
causing its Affiliates to offer to: (i) sell or otherwise dispose of, or hold separate and agree to sell
or otherwise dispose of specific assets or categories of assets or businesses constituting the
Business or any of the Acquired Assets or any other assets or businesses owned by Buyer or its
Affiliates; (ii) terminate any existing relationships and contractual rights and obligations of Buyer
or its Affiliates including, after the Closing, the Business or any of the Acquired Assets; (iii) amend
or terminate such existing licenses or other intellectual property agreements and to enter into such
new licenses or other intellectual property agreements; (iv) take any and all actions and make any
and all behavioral commitments, whether or not they limit or modify Buyer’s or its Affiliates’
rights of ownership in, or ability to conduct the business of, one or more of its or their operations,
divisions, businesses, product lines, customers or assets, including, after the Closing, the Business
or any of the Acquired Assets; and (v) enter into agreements, including with the relevant
Governmental Authority, giving effect to the foregoing clauses (i) through (iv) (such actions in
clauses (i) through (v), “Antitrust Actions”); provided, that such Antitrust Actions are conditioned

                                                  79
 18-23538-rdd        Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                        Pg 101 of 1120



upon and become effective only from and after the Closing. In furtherance of the foregoing, prior
to the Closing, Buyer shall keep Sellers reasonably informed of all matters, discussions and
activities relating to any of the matters described in or contemplated by clauses (i) through (v) of
this Section 8.3(d).

         (e)     Notwithstanding anything herein to the contrary, neither Buyer nor Seller, without
the other Party’s prior written consent, shall (i) enter into any timing, settlement or similar
agreement, or otherwise agree or commit to any arrangement that would have the effect of
extending, suspending, lengthening or otherwise tolling the expiration or termination of the
waiting period applicable to the Transactions under the HSR Act or any Antitrust Laws, or
(ii) enter into any timing or similar agreement, or otherwise agree or commit to any arrangement,
that would bind or commit the Parties not to complete the Transactions (or that would otherwise
prevent or prohibit the Parties from completing the Transactions).

       Section 8.4     Financing Assistance; Additional Information.

        (a)    From the date hereof to earlier of (x) the date this Agreement is terminated in
accordance with its terms and (y) the Closing Date, Sellers shall provide to Buyer and shall use
reasonable best efforts to cause its officers, employees and advisors to provide to Buyer, such
cooperation as is customary for financings of the type contemplated by the Debt Commitment
Letters and as is reasonably requested by Buyer in connection with arranging and obtaining the
Debt Financing, which cooperation includes using reasonable best efforts to (i) cause the
participation by one or more representatives of senior management in a reasonable number of
meetings, due diligence sessions and presentations upon reasonable prior notice and in reasonably
convenient locations, (ii) reasonably assist Buyer and the ABL Financing Sources with the
preparation of (A) one or more customary bank information memoranda (and, to the extent
necessary, additional information memoranda that do not include material non-public
information), (B) customary materials for rating agency presentations, (C) syndication materials,
(D) lender presentations and (E) other customary marketing and similar documents, each in
connection with the syndication and marketing of the ABL Financing (including customary
authorization and representation letters), (iii) furnish to Buyer and the ABL Financing Sources, on
a timely basis, the Required Information and such other customary financial and other pertinent
information regarding Sellers (including information regarding the business, operations and
financial projections thereof) as may be reasonably requested by Buyer to assist in the preparation
of a customary confidential information memorandum or other customary information documents
used in financings of the type contemplated by the ABL Commitment Letter, (iv) cooperate with
the Buyer’s and the ABL Financing Sources’ reasonable evaluation of the applicable Sellers for
the purpose of establishing collateral arrangements (including conducting, at the Buyer’s sole cost
and expense, appraisals and field audits contemplated by the ABL Commitment Letter and
providing information reasonably requested with respect to inventory, receivables, cash
management and accounting systems, deposit accounts and related assets and procedures), in each
case, to the extent customary in asset-based revolving credit facilities (including by providing
Buyer and the Financing Sources with reasonable and customary access to the books and records,
properties and applicable representatives of Sellers), (v) (A) reasonably cooperate with the
marketing efforts of Buyer and the Financing Sources for any portion of the Debt Financing and
(B) ensure that the syndication efforts for the ABL Financing benefit materially from the existing

                                                80
 18-23538-rdd        Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 102 of 1120



banking relationships of the Sellers, (vi) permit the use by Buyer and its Affiliates of the Sellers’
logos and/or Trademarks included in the Acquired Assets in connection with the syndication of
the Debt Financing, provided that such logos and/or marks are used in a manner that is not
intended, or reasonably likely, to harm or disparage Sellers, (vii) cause the taking of corporate
actions by the Sellers that are necessary to permit the consummation of the Financing on the
Closing Date as are reasonably requested by Buyer, (viii) facilitate the release and termination,
effective upon the Closing, of liens and security interests, including obtaining customary release
letters (including delivery of draft Payoff Letters at least three (3) Business Days prior to the
anticipated Closing Date), lien terminations and releases and other similar documents as may
reasonably be requested by Buyer and (ix) execute and deliver any documents as reasonably
requested by Buyer as are customary in financings of such type and as are accurate, and otherwise
facilitate the pledging of and granting, recording and perfection of security interests in share
certificates, securities and other collateral (including releasing any Liens on the Acquired Assets
in connection with any existing indebtedness of Sellers) and the obtaining of appraisals, surveys
and title insurance as reasonably requested by Buyer; it being understood and agreed that (A) no
such corporate action will take effect prior to the Closing and (B) any such corporate action will
only be required of the directors, members, partners, managers or officers of the Sellers who retain
their respective positions as of the Closing; provided that no obligation of Sellers shall be effective
until the Closing Date; provided, however, that nothing herein shall require Sellers to (A) waive
or amend any terms of this Agreement or cause any condition to Closing set forth in Article X to
not be satisfied or otherwise cause any breach of this Agreement, (B) authorize, execute, and/or
deliver any certificate, document or instrument pursuant to the Debt Financing that will be
effective prior to the Closing Date, (C) take any action that would conflict with any applicable
Law, the organizational documents of Sellers or result in the contravention of, or would reasonably
be expected to result in the violation or breach of, or default under, any Material Contract to which
any of Sellers is a party or (D) prepare, assist in the preparation of, or otherwise provide any
information that is not in the possession or control of Sellers or any other information to the extent
such disclosure (x) may result in a waiver of attorney-client privilege, work product doctrine or
similar privilege, provided that Sellers shall use reasonable best efforts to provide such information
in a form or manner that would not waive such legal privilege (including by redacting or otherwise
not disclosing any portion thereof the disclosure of which would jeopardize such privilege) or (y)
would violate any confidentiality obligation of Sellers.

        (b)    Sellers shall not be required to pay any commitment fees or other fees or make any
other payment (other than reasonable out-of-pocket costs) or incur any other liability or provide or
agree to provide any indemnity in connection with the Debt Financing or any of the foregoing that
would be effective prior to the Closing. Buyer shall promptly reimburse Sellers for all out-of-
pocket costs and expenses (including attorneys’ fees) incurred by Sellers or any of their Affiliates
in connection with the cooperation of the Sellers contemplated by this Section 8.4 and shall
indemnify and hold harmless Sellers, their Affiliates and their respective representatives from and
against any and all losses suffered or incurred by any of them of any type in connection with the
arrangement of any Financing and any information used in connection therewith, except in the
event such loss or damage arises out of or results from the gross negligence, willful misconduct or
bad faith by Sellers or their Affiliates or, in each case, their respective representatives.

       Section 8.5     Financing.

                                                  81
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 103 of 1120



         (a)     Buyer shall use its reasonable best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, as promptly as possible, all things necessary, advisable or desirable
to (i) satisfy on a timely basis all terms, conditions, representations and warranties applicable to
Buyer set forth in the Commitment Letters (including any flex provisions) (or, if deemed advisable
by Buyer, seek a waiver of conditions applicable to Buyer contained in the Commitment Letters)
(and, for the avoidance of doubt, this clause (i) shall have no effect where the failure to satisfy
such terms, conditions, representations and warranties results directly from the Sellers’ failure to
furnish the Required Information or breach of their obligations hereunder in a manner that would
cause the condition in Section 10.2 not to be satisfied), (ii) maintain in effect the Commitment
Letters through the Closing Date (as such may be amended, supplemented, modified and replaced
in accordance with the terms hereof), (iii) negotiate and enter into Debt Financing Documents and
enforce its rights under the Debt Commitment Letters (other than pursuant to any Action taken
prior to the satisfaction or waiver of the conditions set forth in Article X and Article XI hereunder)
and (iv) upon satisfaction of the conditions set forth in the Commitment Letters, consummate the
Financing at the Closing; provided, however, that, if all or any portion of funds in the amounts and
on the terms set forth in the Debt Commitment Letters become, or would be reasonably expected
to become, unavailable to Buyer on the terms and conditions set forth therein (including any “flex”
provisions related thereto) and such portion is reasonably required to fund the transactions
contemplated by this Agreement and all fees, expenses and other amounts contemplated to be paid
(or caused to be paid) by Buyer pursuant to this Agreement, in each case other than as a result of
a breach by Sellers of any representation, warranty or covenant contained in this agreement in a
manner that would cause the conditions in Section 10.1 or Section 10.2 not to be satisfied, Buyer
shall use its reasonable best efforts to obtain substitute alternative financing (the “Alternative
Financing”) for all or such portion of such funds to the extent so unavailable, (i) in amounts and
otherwise on terms and conditions no less favorable to Buyer than as set forth in the applicable
Debt Commitment Letter and (ii) that does not expand upon the conditions precedent or
contingencies to funding the Financing on the Closing Date as set forth in the applicable Debt
Commitment Letter or Debt Financing Documents with respect to the Alternative Financing;
provided, further, that, if Buyer proceeds with Alternative Financing, it shall be subject to the same
obligations with respect to such Alternative Financing as set forth in this Section 8.5 as with
respect to the Debt Financing. For the avoidance of doubt, references to the “Debt Commitment
Letter” shall include such document as permitted or required by this Section 8.5 for such
Alternative Financing from the time of such substitution.

         (b)    Buyer shall provide prompt written notice of (i) any material breach or default (or
any event or circumstance that, with or without notice, lapse of time or both, would reasonably be
expected to give rise to any material breach or default) by Buyer under the Commitment Letters,
or to the knowledge of Buyer, any other party to the Commitment Letters or definitive agreement
related thereto and (ii) receipt by Buyer of any written notice or other written communication from
any party to the Commitment Letters with respect to any actual or threatened material breach,
default, termination or repudiation by any party to the Commitment Letters or any definitive
agreement related thereto or any provision of the Financing or any definitive agreement related
thereto (including any proposal by any Financing Source to withdraw, terminate, reduce the
amount of financing necessary to consummate the transactions contemplated hereby or materially
delay the timing of the financing contemplated by Commitment Letters). Buyer shall not consent
to (i) any replacement, amendment or waiver of any provision or remedy under any Commitment
                                                  82
 18-23538-rdd        Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 104 of 1120



Letter (including, for the avoidance of doubt, any provision of any fee letter or engagement letter
related thereto) without Sellers’ prior written consent if such replacement, amendment or waiver
(A) reduces the aggregate amount of the Financing (including by changing the amount of fees to
be paid or original issue discount thereof, unless, in the case of the Debt Commitment Letters, any
such change is matched from Alternative Financing to the extent required or permitted pursuant to
Section 8.5(a)), unless such portion is not reasonably required to fund the transactions
contemplated by this Agreement or (B) imposes new or additional conditions precedent or changes
the conditions precedent to the Financing or otherwise changes the terms of the Financing, in each
case, in a manner that would reasonably be expected to delay in any material respect or prevent
the Closing or make the funding of the Financing materially less likely to occur or adversely impact
in any material respect Buyer’s ability to enforce its rights under any such Commitment Letter or
to consummate the transactions contemplated hereby (for the avoidance of doubt, it is understood
that, subject to the limitations set forth in this Section 8.5, Buyer may amend the Debt Commitment
Letters to add lenders, lead arrangers, bookrunners, syndication agents or similar entities, but if
and only if the addition of such additional parties, individually or in the aggregate, and together
with any amendments or modifications to such Debt Commitment Letter in connection therewith,
would not result in the occurrence of a modification to such Commitment Letter prohibited by this
clause (i)) and (ii) termination of such Commitment Letter prior to the Closing Date (unless, in the
case of the Debt Commitment Letter, Buyer has arranged for Alternative Financing to the extent
permitted or required by Section 8.5(a)). Buyer shall provide to Sellers copies of any commitment
letter associated with a replacement Financing or Alternative Financing as well as any amendment
or waiver of any Commitment Letter. For the avoidance of doubt, references to “Commitment
Letter” shall include as such Commitment Letter is modified in accordance with this Section 8.5(b)
from the time of such modification.

        Section 8.6      Trade Payables. The Sellers shall make all payments in respect of payables
of the Business (including rent payments and sales taxes) arising from the date of this Agreement
until the Closing Date in all material respects on a timely basis and shall otherwise manage the
accounts payable of the business in accordance with the Sellers’ cash management policies and
practices (as in effect prior to the Petition Date) in the Ordinary Course of Business; provided that
Seller’s obligations pursuant to this Section 8.6 with respect to taxes are limited to taxes that are
not Assumed Liabilities. Within fourteen (14) days following the date hereof, the Sellers shall
deliver to Buyer an initial report containing an aging report for all payables of the Business
allocated by vendor. For the period following the date of this Agreement until the Closing Date,
Sellers shall make their employees and advisors (including the Chief Restructuring Officer)
reasonably available (during business hours) upon reasonable advance notice from Buyer to
answer any questions Buyer may have, and provide such additional information Buyer may
reasonably request, with respect to any accrued payables of the Business.

       Section 8.7   SHIP Purchase Agreement. From the date hereof until the earlier of (a) the
SHIP Closing or (b) any Termination (as defined in the SHIP Purchase Agreement), Sellers shall
not amend or modify the SHIP Purchase Agreement or waive any rights under the SHIP Purchase
Agreement without the prior written consent of Buyer.

       Section 8.8     Transition Services Agreement; Management Services Agreement.


                                                 83
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                         Pg 105 of 1120



        (a)     The Parties shall work together in good faith and use their respective reasonable
best efforts to agree as to the terms of, and execute, a transition services agreement pursuant to
which Sellers shall provide Buyer and Buyer shall provide Sellers, as applicable, with certain
services for a transitional period following the Closing Date.

        (b)      To the extent permitted by applicable Law, during the Management Services
Period, the applicable Sellers shall remain the manager, controller or operator of each Acquired
Property, Occupancy Leased Premise and Sparrow Property solely to the limited extent required
for any Permit applicable to such Acquired Property, Occupancy Leased Premise or Sparrow
Property (in the case of the Sparrow Properties, solely to the extent of any Sellers’ rights related
to the Sparrow Properties) to remain effective (the “Management Services”). Notwithstanding
the foregoing, to the fullest extent permitted by applicable Law, each of the Sellers hereby appoints
Buyer and its Affiliated Designees as agent of such Seller to manage, control and operate each of
(i) the Acquired Properties, (ii) Occupancy Leased Premises and (iii) the Sparrow Properties (in
the case of the Sparrow Properties, solely to the extent of any Sellers’ rights related to the Sparrow
Properties) at which Management Services are being provided (collectively, the “Managed
Properties”). Pursuant to their appointment as Sellers’ agent, Buyer and its Affiliated Designees
shall be entitled to manage, control and operate each of the Managed Properties as they see fit in
their sole discretion and collect and retain all revenues generated by each Managed Property. In
furtherance thereof, the Parties acknowledge and agree that Sellers shall have no economic interest
in the Managed Properties other than the right to receive the Management Services
Reimbursements. As consideration for the provision of the Management Services, Buyer shall
reimburse Sellers, or cause Sellers to be reimbursed, for any reasonable and documented out-of-
pocket costs, fees and expenses incurred at any time in providing the Management Services,
including any income and other taxes incurred by Seller and its Subsidiaries in respect of the
payment and receipt of such reimbursement (the “Management Services Reimbursements”) and
indemnify the Sellers from any Liability arising from the provision of the Management Services,
except for any such Liability arising from gross negligence or willful misconduct of the Sellers.
For the avoidance of doubt, all employees of the Managed Properties shall be employed by Buyer
or its Affiliated Designee and no Seller shall have any authority to take action as an employer with
respect to any such employee or to enter into any Contract on behalf of Buyer or any Affiliated
Designee.

        Section 8.9    Sparrow Rent. Sellers shall pay on the Closing Date all accrued and unpaid
rent to each of SRC O.P. LLC, SRC Facilities LLC and SRC Real Estate (TX), LLC that are not
“dark” stores. All parties’ rights with respect to rent at the “dark” stores shall be reserved.

                                           ARTICLE IX

                                ADDITIONAL AGREEMENTS

        Section 9.1    Access to Information. Sellers agree that, prior to the Closing Date, Buyer
shall be entitled, through its officers, employees and representatives (including legal advisors,
Financing Sources, consultants, appraisers and accountants), to make such investigation of the
properties (including non-invasive environmental site assessments), businesses and operations of
Sellers’ businesses (including any of the Properties) and such examination of the Books and
Records of Sellers’ businesses, the Acquired Assets and the Assumed Liabilities as is reasonable
                                                84
 18-23538-rdd        Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 106 of 1120



(and reasonably requested) and to make extracts and copies of such Books and Records. Any such
investigation and examination shall be conducted in a reasonable manner (and shall not
unreasonably interfere with the operations of Sellers), during regular business hours upon
reasonable advance notice and under reasonable circumstances and shall be subject to any
applicable restrictions under applicable Law. Sellers shall cause the officers, employees,
consultants, agents, accountants, attorneys and other representatives of Sellers to reasonably
cooperate with Buyer and Buyer’s representatives in connection with such investigation and
examination, and Buyer and Buyer’s representatives shall reasonably cooperate with Sellers and
Sellers’ representatives and Buyer and Buyer’s representatives shall, at all times and at the
discretion of Sellers, take all reasonable measures to minimize any disruption to Sellers’ business.
Notwithstanding anything herein to the contrary, no such investigation or examination shall be
permitted to the extent that it would (x) require any Seller to disclose information subject to
attorney-client privilege, provided that Sellers shall use reasonable best efforts to provide
information in response to such an investigation or examination in a form or manner that would
not waive such attorney-client privilege (including by redacting or otherwise not disclosing any
portion thereof the disclosure of which would jeopardize such privilege) or (y) conflict with any
confidentiality obligations to which the Sellers or any of their Subsidiaries are bound.

       Section 9.2     Tax-Related Undertakings and Characterization of the Transaction.

         (a)     Unless Buyer makes the election under Section 2.12(b) to treat all the transactions
described in Article II as Designated Sale Transactions (resulting in no transfer of Sellers’ Tax
attributes to Buyer): (1) Buyer shall provide to Sellers detailed instructions as to steps to take (or
not take) in order to secure and preserve the qualification of any of the transactions set forth in this
Agreement as a Tax Reorganization (except if and to the extent Buyer determines otherwise, in
accordance with Section 2.12(b), in respect of a given transaction or a particular Seller) and to
achieve the Tax Result, including, without limitation, with respect to (i) repayment, cancellation
or settlement of, or other actions with respect to, intercompany accounts after the approval of the
Bankruptcy Plan and on or before the Closing Date, (ii) the merger of any of Sellers’ Subsidiaries
with another Sellers’ Subsidiaries after the approval of the Bankruptcy Plan and on or before the
Closing Date or conversion of any of Sellers’ Subsidiaries into limited liability companies with
effect after the approval of the Bankruptcy Plan and on or before the Closing Date, (iii) the filing
of any Tax elections to treat any such Subsidiaries as disregarded entities for U.S. federal income
tax purposes with effect after the approval of the Bankruptcy Plan and on or before the Closing
Date or otherwise taking such action to establish that such Subsidiaries have liquidated for tax
purposes after the approval of the Bankruptcy Plan and on or before the Closing Date, (iv)
implementation of the Distribution Requirement in a manner that is consistent with section 507 of
the Bankruptcy Code, (v) satisfaction of the ownership requirements set forth in section
382(l)(5)(A)(ii) of the Code, and (vi) any other instructions that in the reasonable opinion of tax
counsel for Buyer are necessary or desirable to ensure the qualification of the Tax Reorganization
and the achievement of the Tax Result, and Sellers shall follow such instructions; provided that
(A) such instructions shall not limit Sellers’ discretion or actions in respect of (x) operating the
Business and its other Assets in the Ordinary Course of Business and in compliance with the other
provisions of this Agreement for all periods through the Closing Date, (y) disposing of any of its
Assets if and to the extent permitted under the other provisions of this Agreement (z) taking or
refraining from taking any action required by this Agreement or under the law, including if such

                                                  85
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 107 of 1120



actions would be inconsistent with its obligations under the Bankruptcy Code, (B) if requested by
Sellers, Buyer’s tax counsel shall deliver to Sellers a Tax Opinion that each and any such
transaction (other than any Designated Sale Transactions) qualifies as a Tax Reorganization, and
(C) nothing herein shall affect Buyer’s liability for Taxes that are Assumed Liabilities; (2) subject
to the preceding clause (1), Sellers agree to cooperate with Buyer in order that, for federal income
Tax purposes, the transactions effected pursuant to this Agreement, together with the distributions
made by, and liquidation of, Sellers pursuant to the Bankruptcy Plan, are treated as one or more
plans of reorganization under section 368 of the Code and as qualifying as one or more
reorganizations under section 368(a)(1)(G) of the Code (except if and to the extent Buyer
determines otherwise, in accordance with Section 2.12(b), in respect of a given transaction or a
particular Seller); and (3) any Tax Return in respect of a Tax imposed on any Seller for which
Buyer is liable hereunder shall be prepared by Buyer, a copy of such Tax Return shall be provided
to SHC at least thirty (30) days prior to the due date thereof, Buyer shall consider in good faith
any reasonable comments provided by Sellers, Sellers shall, if necessary for filing, properly
execute any such Tax Return, and Buyer shall timely and properly file any such Tax Return and
pay the amount of any Taxes shown due on any such Tax Return.

       (b)    Sellers agree that (i) Buyer will suffer irreparable damage and harm in the event that
any Seller does not comply with Section 9.2(a) or any instructions properly given by Buyer
thereunder and that, although monetary damages may be available for such a breach, monetary
damages would be an inadequate remedy therefor and (ii) Buyer shall be entitled to an injunction
or injunctions against any non-compliance with, and to seek specific performance of, the
agreements and covenants set forth in Section 9.2(a) and any instructions properly given by Buyer
thereunder.

        (c)    Buyer (or its regarded owner for U.S. federal income Tax purposes, if applicable)
shall make (if not previously made) a valid election, effective on or prior to the Closing Date, to
be classified as an association taxable as a corporation for U.S. federal income Tax purposes
(unless one or more Affiliated Designees shall acquire all of the Acquired Assets and assume all
of the Assumed Liabilities). Buyer shall cause any Affiliated Designee (or its regarded owner for
U.S. federal income Tax purposes, if applicable) to be classified as a corporation or an association
taxable as a corporation for U.S. federal income Tax purposes at all times during the period
beginning on the Closing Date and ending on the effective date of the Bankruptcy Plan.

        (d)     For purposes of this Agreement, (x) Taxes (other than Property Taxes) imposed on
or with respect to any the Acquired Assets, the Acquired Properties, the Business or the Assumed
Liabilities with respect to a taxable period that commences on or prior to and ends after the Closing
Date or the applicable Designation Assignment Date, as applicable (a “Straddle Period”), shall be
allocated to the Pre-Assignment Tax Period based on a “closing of the books” method as of the
end of the Closing Date or the applicable Designation Assignment Date, as applicable, and (y)
Property Taxes for a Straddle Period shall be allocated to the Pre-Assignment Tax Period by
multiplying the amount of such Property Taxes for the entire Straddle Period by a fraction, the
numerator of which is the number of days during the Straddle Period that are in the Pre-Assignment
Tax Period and the denominator of which is the number of days in the entire Straddle Period.

       (e)   Notwithstanding anything to the contrary contained herein, from and after the
Closing the Buyer will indemnify and hold each Seller (and its Affiliates) harmless from and
                                           86
 18-23538-rdd        Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 108 of 1120



against, and pay to such Seller (without duplication) the amount of any Taxes that are Assumed
Liabilities.

       Section 9.3     Miscellaneous Tax Matters.

         (a)    Any sales, use, property transfer or gains, documentary, stamp, registration,
recording or similar Tax (including, for certainty, goods and services tax, harmonized sales tax
and land transfer tax) imposed on or payable in connection with the sale, transfer, assignment,
conveyance or delivery of the Designation Rights, the Acquired Assets or the Assumed Liabilities
(or any Excluded Asset pursuant to Section 2.8(d)) (“Transfer Taxes”) shall be borne solely by
Buyer. Sellers and Buyer shall use reasonable efforts and cooperate in good faith in all matters
relating to such Transfer Taxes (including with respect to the application of any exemption
therefrom or reduction thereof). Buyer shall prepare and, except to the extent required by
applicable Law to be filed by Sellers, Buyer shall file all necessary Tax Returns or other documents
with respect to all such Transfer Taxes; provided, however, that in the event any such Tax Return
requires execution by the other Party, the preparing Party shall prepare and deliver to the other
Party a copy of such Tax Return at least three (3) Business Days before the due date thereof, and
such other Party shall promptly execute such Tax Return and return it for filing. If Seller is required
to file any such Tax Return, no later than three (3) Business Days before the due date of such Tax
Return Buyer shall pay to Sellers the amount of Transfer Taxes shown on such Tax Return. Subject
to the other provisions of this Agreement, the Parties shall reasonably cooperate with each other
in any reasonable and lawful arrangement designed to minimize any applicable Transfer Taxes.

        (b)     Buyer and Sellers agree to furnish or cause to be furnished to each other, upon
request, as promptly as practicable, such information and assistance relating to the Acquired
Assets, the Properties, the Business or the Assumed Liabilities as is reasonably necessary for the
filing of all Tax Returns, the making of any election relating to Taxes, and the preparation,
prosecution or defense of or for any Tax Proceeding. Unless Buyer makes the election under
Section 2.12(b) to treat all the transactions described in Article II as Designated Sale Transactions
(resulting in no transfer of Sellers Tax attributes to Buyer), to the extent not addressed by the
foregoing, Buyer and Sellers shall also furnish or cause to be furnished to each other all
documentation and information of Sellers’ or any of their Affiliates as reasonably requested in
connection with (i) the treatment of the Transactions as one or more reorganizations under section
368 of the Code and/or in connection with qualifying for the application of section 382(l)(5) of the
Code and (ii) the Tax basis, losses and credits (including carryovers), income, gains, deductions
and other attributes or Tax items of Buyer or an Assignee that are dependent in whole or in part
by the treatment of any such Tax item in any Pre-Assignment Tax Period. Any out-of-pocket
expenses incurred in furnishing such information or assistance pursuant to this Section 9.3(b) shall
be borne by the Party requesting it. Furthermore, except for any refund, asset or amount described
in Section 2.2(h), Sellers shall pay (or cause to be paid) to Buyer any Tax refund actually received
by Sellers or any Affiliate of Sellers that is an Acquired Asset, and any such refunds credited
against future Taxes of the Sellers or their Subsidiaries (including any interest paid thereon and
net of any reasonable out-of-pocket costs and any Taxes incurred in respect of the receipt thereof).
Upon Buyer’s reasonable request and at Buyer’s sole cost and expense, Sellers shall (A) file (or
cause to be filed) all Tax Returns (including amended Tax Returns) or other documents required
to obtain such refunds and (B) take any such other action as may be reasonable and practicable to

                                                  87
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 109 of 1120



preserve Sellers’ ability to file a refund claim for any Tax year. Any payments required to be made
under this Section 9.3(b) shall be made in immediately available funds, to an account or accounts
as directed by Buyer, within ten (10) days after the actual receipt of the refund or the application
of any such refunds as a credit against a future tax of Sellers or any Affiliate of Sellers.

         (c)    Buyer shall pay (or cause to be paid) to Sellers any Tax refund, asset or amount
described in Section 2.2(h) that is actually received by any Subsidiary of any Seller that is an
Acquired Asset, Buyer or any Affiliate of Buyer, and any such refunds or amount credited against
future Taxes to which any Subsidiary of any Seller that is an Acquired Asset, Buyer or any Affiliate
of Buyer become entitled (including any interest paid thereon and net of any reasonable out-of-
pocket costs and any Taxes incurred in respect of the receipt thereof). Upon Sellers’ reasonable
request and at Sellers’ sole cost and expense, Buyer shall (A) file (or cause to be filed) all Tax
Returns (including amended Tax Returns) or other documents required to obtain such refunds and
(B) take any such other action as may be reasonable and practicable to preserve Buyer’s ability to
file a refund claim for any Tax year. Any payments required to be made under this Section 9.3(c)
shall be made in immediately available funds, to an account or accounts as directed by Sellers,
within ten (10) days after the actual receipt of the refund or the application of any such refunds as
a credit against a future tax of any Subsidiary of any Seller that is an Acquired Asset, Buyer or any
Affiliate of Buyer.

         (d)     As soon as practicable (and in any event within ninety (90) days) after the Closing
Date, Buyer shall deliver to Sellers a schedule allocating the Purchase Price (including any
Assumed Liabilities treated as consideration for the Acquired Assets for Tax purposes) (the
“Allocation Schedule”). The Allocation Schedule shall allocate the Purchase Price among the
Sellers and among the Acquired Assets acquired from each Seller, and shall be prepared in
accordance with Section 1060 of the Code if Buyer makes the election under Section 2.12(b) to
treat all the transactions described in Article II as Designated Sale Transactions (resulting in no
transfer of Sellers’ Tax attributes to Buyer), and in any case shall be prepared in accordance with
applicable law to the extent necessary to comply with reporting in respect of applicable Transfer
Taxes. The Allocation Schedule shall be deemed final unless Sellers notify Buyer in writing that
Sellers object to one or more items reflected in the Allocation Schedule within forty-five (45) days
after delivery of the Allocation Schedule. In the event of any such objection, Buyer and Sellers
shall negotiate in good faith to resolve such dispute; provided, however, that if Buyer and Sellers
are unable to resolve any dispute with respect to the Allocation Schedule within sixty (60) days
after the delivery of the Allocation Schedule, such dispute shall be resolved by the CPA Firm. The
fees and expenses of the CPA Firm in connection therewith shall be borne equally by Buyer and
Sellers. Each of Buyer and Sellers agrees to file its respective federal, state and local Tax returns
in accordance with the Allocation Schedule, and any adjustments to the Purchase Price pursuant
to this Section 9.3 shall be allocated in a manner consistent with the Allocation Schedule. For the
avoidance of doubt, the Parties shall cooperate in determining the portion of the Purchase Price
allocable to the Acquired Assets that are subject to a Transfer Tax prior to the due date of the Tax
Return required to be filed in connection with such Transfer Taxes; provided, that if the parties do
not agree with respect to such determination, such matter shall be resolved in accordance with the
determination of the CPA Firm; provided further, that such Tax Return will be adjusted, as
applicable, consistent with the procedures described above, to reflect any adjustments to the
allocated Purchase Price.

                                                 88
 18-23538-rdd         Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 110 of 1120



        Section 9.4      Payments Received. Sellers, on the one hand, and Buyer, on the other hand,
each agree that, after the Closing, each will hold and will promptly transfer and deliver to the other,
from time to time as and when received by them, any cash, checks with appropriate endorsements
(using their best efforts not to convert such checks into cash) or other property that they may
receive on or after the Closing which properly belongs to the other in accordance with the terms
of this Agreement and will account to the other for all such receipts.

        Section 9.5      Post-Closing Books and Records and Personnel. For twelve (12) months
after the end of the Designation Rights Period, (a) neither Buyer nor any Seller shall dispose of or
destroy any of the business records and files of the Properties or relating to any Acquired Assets
and (b) Buyer and Sellers (including, for clarity, any trust established under a chapter 11 plan of
Sellers or any other successors of Sellers) shall allow each other, any applicable Assignee and the
Representatives of any of the foregoing reasonable access during normal business hours, and upon
reasonable advance notice and to the extent permitted by applicable Law, to all employees, files,
the Books and Records and other materials included in the Potential Acquired Assets for purposes
relating to the Bankruptcy Case, the wind-down of the operations of Sellers, the functions of any
such trusts or successors, or other reasonable business purposes, including Tax matters, litigation,
or potential litigation, each as it relates to the Potential Acquired Assets or the Assumed Liabilities,
and Buyer and Sellers (including any such trust or successors) and such Representatives shall have
the right to make copies of any such files, books, records and other materials. In addition, from
and after the Closing Date or the applicable Designation Assignment Date for a period of sixty
(60) days, Sellers will permit Buyer, any applicable Assignee and their respective Representatives
access to such personnel of Sellers during normal business hours as Buyer or any applicable
Assignee may reasonably request to assist with the transfer of the applicable Acquired Assets
(including any related Assigned Plans and Permits), provided that nothing in this Section 9.5 shall
prohibit Sellers from ceasing operations or winding up their affairs following the end of the
Designation Rights Period. Following the end of the Designation Rights Period, nothing in the
foregoing shall be construed to prevent Sellers from winding down their operations and dissolving
their business entities as is determined by Sellers (in their sole discretion) to be in their best
interests.

        Section 9.6     Confidentiality.

        (a)   The terms of the Confidentiality Agreement shall continue in full force and effect
until the Closing, at which time Buyer’s and Seller’s obligations under the Confidentiality
Agreement shall terminate.

        (b)     The Parties shall (i) treat and hold as confidential all Confidential Information of the
other Parties and their Affiliates (which, as such term is used in this Section 9.6(b) shall mean the
information provided to the receiving Party by or on behalf of a disclosing Party in connection
with this Agreement and the other Transaction Documents and the Transactions) and (ii) not
disclose any such Confidential Information a disclosing Party to any other Person without the prior
written consent of such disclosing Party, in each case for so long as such information remains
Confidential Information. In the event any receiving Party is requested or required (by oral or
written request for information or documents in any legal proceeding, interrogatory, subpoena,
civil investigative demand or similar process or by applicable Law) to disclose any Confidential
Information of a disclosing Party provided in accordance with this Section 9.6(b), then such
                                                    89
 18-23538-rdd        Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 111 of 1120



receiving Party shall, to the extent legally permitted, notify the disclosing Party promptly of the
request or requirement so the disclosing Party, at its expense, may seek an appropriate protective
Order or waive compliance with this Section 9.6(b). If, in the absence of a protective Order or
receipt of a waiver hereunder, the receiving Party is, on the advice of counsel, compelled to
disclose such Confidential Information, the applicable receiving Party may so disclose such
Confidential Information; provided that the applicable receiving Party shall use commercially
reasonable efforts to obtain reliable assurance that confidential treatment will be accorded to such
Confidential Information. Notwithstanding the foregoing, the provisions of this Section 9.6(b)
shall not prohibit the disclosure of Confidential Information by the receiving Party to the extent
reasonably required (i) to comply with applicable Law or any regulatory authority or self-
regulatory organization having jurisdiction or of which a Party is a member, (ii) in connection with
asserting any rights or remedies or performing any obligations under this Agreement or any of the
Transaction Documents or (iii) to such Party’s Affiliates and Representatives. Notwithstanding
the foregoing, the provisions of this Section 9.6(b) shall not apply to information that (A) is or
becomes publicly available other than as a result of a disclosure by any receiving Party in violation
of this Agreement, (B) is or becomes available to a receiving Party on a non-confidential basis
from a source that, to the receiving Party’s knowledge, is not prohibited from disclosing such
information by a legal, contractual or fiduciary obligation, or (C) is or has been independently
developed by a receiving Party. For the avoidance of doubt, following the Closing, all Confidential
Information relating to the Business, the Acquired Assets or the Assumed Liabilities shall be
deemed to be Confidential Information of Buyer.

       Section 9.7     Employment Offers.

         (a)    Buyer shall make an offer of employment to any Business Employee represented by
a labor union and whose terms and conditions of employment are covered by a collective
bargaining agreement (“Represented Employees”) using reasonable best efforts to comply with
the requirements of any such collective bargaining agreement. For any Business Employee not
represented by a labor union (“Non-Represented Employees”), Buyer shall, or shall cause any of
its Subsidiaries to, (i) no later than five (5) days prior to the Closing Date, use reasonable best
efforts to provide a written offer of employment in a comparable position to, effective as of 11:59
p.m., local time, on the Closing Date each of such Business Employees, or (ii) to the extent required
by and in accordance with applicable Law, enter into employment agreements with each of such
Business Employees. Those Business Employees, including both Represented Employees and
Non-Represented Employees, who accept such offer of employment on or before the Closing Date
in accordance with the provisions of such offer and continue employment with Buyer or any of its
Subsidiaries, shall be referred to as “Transferred Employees.”

        (b)    Subject to the last sentence of this Section 9.7(b) and except as otherwise expressly
provided in this Section 9.7(b), with respect to each Transferred Employee who remains employed
by Buyer or any of its Subsidiaries, Buyer shall, or shall cause any of its Subsidiaries to, provide
for the period commencing on the Closing Date and ending on the last day of the Sellers’ fiscal
year ending in 2020, subject to such Transferred Employee’s continued employment with Buyer
or any of its Subsidiaries (as applicable) (i) (A) base salary or hourly wage rate and (B) a target
short-term cash incentive opportunity, in each of (A) and (B), that is at least equal to the base
salary or wages and target short-term cash incentive opportunity, respectively, provided to such

                                                 90
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 112 of 1120



Transferred Employee immediately prior to the Closing Date and (ii) a group health and welfare
plan and, subject to and in accordance with Section 9.7(k), a 401(k) plan, qualified under
Sections 401(a) and 401(k) of the Code (“401(k) Plan”), that are substantially comparable in the
aggregate to the group health and welfare plan and 401(k) Plan under which such Transferred
Employee participates as of the date hereof. For the avoidance of doubt, (x) the terms of this
Section 9.7(b) shall apply notwithstanding anything to the contrary in any non-solicitation or
similar agreement currently entered into by Buyer or any of its Affiliates and Sellers and (y) from
and after the date hereof, no such non-solicitation or similar agreement by Buyer and any Seller or
any affiliate thereof entered into prior to the date hereof shall prevent Buyer from hiring (or seeking
to hire) any employee of Sellers. The Parties agree to cooperate in good faith to coordinate the
establishment of benefit plans and arrangements so as to satisfy the obligations set forth in this
Section 9.7(b)(ii).

        (c)    Except as otherwise provided under the terms of the applicable Employee Plan,
each Transferred Employee shall be given credit for all service with Sellers under all employee
benefit plans, programs and policies and fringe benefits of the Business or Buyer or any of its
Subsidiaries in which they become participants (i) for purposes of eligibility, participation, and
vesting (but not benefit accruals), and (ii) with respect to any vacation and severance plans,
programs or arrangements of Buyer or its Subsidiaries, for purposes of determining the level of
benefits except to the extent such crediting would result in duplication of benefits with respect to
the same period of service.

        (d)     If a Transferred Employee becomes eligible to participate in a medical, dental or
health plan of Buyer (or its Subsidiaries), Buyer shall, or shall cause its Subsidiaries to, to the
extent permitted by (x) applicable Law and (y) the terms of the applicable medical, dental or health
plan of Buyer or any of its Subsidiaries in which the Transferred Employee participates following
the Closing, cause the plan provider of such plan to (i) waive any preexisting condition limitations
to the extent such pre-existing condition limitations would not have been applicable under the
applicable medical, dental or health plans of Sellers as of immediately prior to the Closing Date
and (ii) credit any complete or partial satisfaction of any deductible and out-of-pocket expenses
incurred by the Transferred Employee and his or her dependents under the applicable Seller’s or
its Subsidiaries’ medical, dental or health plans during the portion of the calendar year in which
the Closing Date occurs. Buyer agrees to use commercially reasonable efforts to cause a medical,
dental and health plan provider to provide such waivers and credits contemplated by the first (1st)
sentence of this Section 9.7(d). If a Transferred Employee becomes eligible to participate in a
group term life insurance plan maintained by Buyer or its Subsidiaries, Buyer shall use
commercially reasonable efforts to cause such plan to waive any medical certification for such
Transferred Employee up to the amount of coverage the Transferred Employee had under the life
insurance plan of Sellers (but subject to any limits on the maximum amount of coverage under
Buyer’s life insurance plan).

        (e)    Except as required by Law or an applicable bargaining agreement or as otherwise
agreed in writing by the Parties, Buyer or any of its Subsidiaries shall provide severance and other
separation benefits to each Transferred Employee terminated by Buyer or any of its Subsidiaries
within the period commencing on the Closing Date and ending on the last day of the Sellers’ fiscal
year ending in 2020 that are at least equal to the severance and other separation benefits provided

                                                  91
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 113 of 1120



by Seller and its Subsidiaries to such Transferred Employee as in effect immediately prior to the
Petition Date, it being understood that such severance and other separation benefits do not include
any long-term incentive, equity incentive, defined benefit pension or retiree welfare or life
insurance benefits.

        (f)     Except as prohibited by applicable Law, each offer letter shall provide that by
accepting employment with Buyer the Business Employee is acknowledging that Buyer is
assuming, and Buyer shall assume all vacation days and other paid time off accrued but not yet
taken by each Transferred Employee through the Closing Date, in accordance with their terms as
of the date hereof. To the extent that applicable Law prohibits a Transferred Employee’s vacation
from being assumed by Buyer and requires that a Transferred Employee to be paid for any vacation
days and other paid time off accrued but not yet taken by such Transferred Employee as of the
Closing Date without regard to any acknowledgement by such Transferred Employee to the
contrary, Sellers shall pay each Transferred Employee for such vacation days.

       (g)    Sellers agree to pay to the Transferred Employees any bonus (including any related
payroll Taxes) that such Transferred Employees would have been paid had they remained
employees of Sellers through the date the bonus in respect of the fiscal year ending February 2,
2019.

        (h)    Buyer and Seller agree to cooperate in good faith to ensure that Transferred
Employees do not experience a break in health coverage from and after the Closing Date. Buyer
shall take commercially reasonable efforts to provide or make available the health coverage
required by Section 4980B of the Code available with respect to any individual who is an “M&A
Qualified Beneficiary” (as defined in Treasury Regulation Section 54.49806-9 (Q&A 4) of the
Code) as the result of the consummation of the Transactions.

        (i)    From and after the Closing Date, subject in all respects to the limitations set forth in
Section 2.3(k), Buyer shall, within thirty (30) days following written demand by the Seller, with
such supporting documentation as the Buyer shall reasonably request, reimburse the Sellers for the
payment of any cash severance or other cash separation pay, and Seller’s portion of any related
employment and payroll Taxes, made by any Seller to any employee of any Seller whose
employment with any of the Sellers terminated following the Petition Date or terminates on, or
following the Closing Date (it being understood that this does not include any Transferred
Employees who shall have become the employees of Buyer and its Subsidiaries and shall be
covered by Buyer’s obligations as set forth in Section 9.7(b)), to the extent of the cash severance
or other cash separation pay that has been paid on or following the Petition Date and prior to the
Closing Date or would have been due and payable had such employee’s employment been
terminated by any of the Sellers immediately prior to the date hereof (the reimbursement Liabilities
of Buyer set forth in this Section 9.7(i), including with respect to any related employment and
payroll Taxes, the “Severance Reimbursement Obligations”).

        (j)     Sellers shall retain liability for all medical, dental and health claims incurred by
Transferred Employees (and their dependents) under the employee welfare benefit plans of Sellers
prior to the Closing. Buyer shall be liable for all medical, dental and health claims incurred by
Transferred Employees (and their dependents) under the employee welfare benefit plans of Buyer
or any of its Subsidiaries on or after the Closing. For purposes of this Section 9.7(j), a claim shall
                                                   92
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 114 of 1120



be deemed to have been incurred on the date on which the medical or other treatment or service
was rendered and not the date of the inception of the related illness or injury or the date of
submission of a claim related thereto; provided, that claims relating to a hospital confinement that
begins on or before the Closing but continues thereafter shall be treated as incurred before the
Closing. Notwithstanding anything herein to the contrary, with respect to any Business Employee
who becomes a Transferred Employee following the Closing, any reference in this Section 9.7(j)
to the Closing will be deemed to be references to the date such Business Employee becomes a
Transferred Employee.

       (k)     U.S. Savings Plan.

               (i)    As soon as practicable following the Closing Date, Buyer shall, or shall
       cause its Subsidiaries to, establish a new savings plan or designate an existing savings plan
       qualified under Section 401(a) of the Code and including a cash or deferred feature under
       Section 401(k) of the Code and a related trust thereunder which shall be exempt under
       Section 501(a) of the Code (“Buyer’s Savings Plan”) that will permit participation by all
       Transferred Employees who are participating in Seller’s or its Subsidiaries’ 401(k) Plan
       (“Seller’s Savings Plan”) as of the Closing Date.

               (ii)    No assets or liabilities of Seller’s Savings Plan shall be transferred to
       Buyer’s Savings Plan, other than in connection with a rollover of a Transferred Employee’s
       account balance under Seller’s Savings Plan. Except as could reasonably be expected to
       cause the Buyer’s Savings Plan to cease to qualify under Section 401(a) and 401(k) of the
       Code or cause the trust to cease to be qualified under Section 501(a) of the code or
       otherwise result in the Buyer or its Affiliates incurring any penalties thereunder, Buyer
       shall permit the Transferred Employees to roll over into Buyer’s Savings Plan any rollover
       distribution (in cash or loan notes of any “eligible rollover distribution” (within the
       meaning of Section 402(c)(4) of the Code)). Effective as of the Closing, Seller shall and
       shall cause it Subsidiaries to take any action necessary to ensure that the accounts of each
       Transferred Employee in Seller’s Savings Plan shall be fully vested and nonforfeitable.

        (l)    The Parties acknowledge and agree that all provisions contained in this Section 9.7
are included for the sole benefit of the respective Parties and shall not create any right (i) in any
other person, including any Business Employees, Transferred Employees, current or former
employees of Seller, any participant in any Employee Plan or any compensation or benefit plan,
program, agreement or arrangement of Buyer or its Subsidiaries or any beneficiary thereof or (ii)
in any other person, to continued employment with Buyer or its Subsidiaries or particular
compensation or benefits coverage in any compensation or benefit plan, program, agreement or
arrangement of Buyer or its Subsidiaries. The provisions of this Section 9.7 shall not constitute
an amendment to any Employee Plan or any plan, program, agreement or arrangement maintained
by Buyer or any of its Subsidiaries.

        (m)    Sellers and Buyer hereby agree to follow the “alternate procedure” for employment
tax reporting as provided in Section 5 of Rev. Proc. 2004-53, 2004-34 I.R.B. 320 for each
Transferred Employee and to cooperate with each other in furtherance thereof. Provided that
Sellers provide Buyer with all necessary payroll records for the calendar year which includes the
date on which the Transferred Employee commences employment with Buyer, Buyer, and not
                                               93
 18-23538-rdd        Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                         Pg 115 of 1120



Sellers, shall furnish a Form W-2 to each Transferred Employee, disclosing all wages and other
compensation paid for such calendar year, and taxes withheld therefrom.

       Section 9.8     Owned Real Property.

       (a)    Seller shall pay when due any and all Occupancy Expenses with respect to each
Owned Real Property solely to the extent arising during the period commencing on the Petition
Date through the Closing Date.

        (b)     From the date hereof through the Closing Date, Seller shall use commercially
reasonable efforts to maintain and preserve each Owned Real Property and all related Acquired
Assets in a condition substantially similar to the their present condition. Prior to Closing, Seller
shall not without Buyer’s consent, and shall not solicit any other Person to, (A) sell, transfer,
assign, convey, lease, license, mortgage, pledge or otherwise encumber any Owned Real Property
or related Acquired Asset (other than sales of Inventory in accordance with the terms of this
Agreement, Permitted Encumbrances and any applicable statutory liens (solely to the extent that
such Owned Real Property or related Acquired Asset will be transferred free and clear of such
statutory liens pursuant to the applicable transfer document)), (B) grant or terminate any other
interests in any Owned Real Property or related Acquired Asset, (C) cancel or compromise any
claim or waive or release any right, in each case that is related to any Owned Real Property or any
related Acquired Assets (for the avoidance of doubt, other than any Excluded Assets), (D) take
any action with respect to Taxes or Tax matters that could reasonably be expected to result in an
Encumbrance on any Owned Real Property or related Acquired Assets (other than Permitted
Encumbrances) or (E) enter into any agreement or commitment to take any action prohibited by
this Section 9.8(b).

         (c)    From and after the date hereof through Closing, Sellers shall bear the risk of loss or
damage to the Owned Real Property and Seller shall continue all insurance policies with respect
to the Owned Real Property or policies providing substantially similar coverages to the extent
available at commercially reasonable rates (and in all instances without any reductions in the
amounts of available coverage), including comprehensive public liability, casualty and umbrella
liability insurance, and shall cause Buyer to be named as a loss payee or additional insured, as
applicable, with respect to all such policies. Seller shall pay to Buyer on the Closing Date all
insurance recoveries and all warranty and condemnation proceeds received or receivable after the
date hereof with respect to the Owned Real Property. In connection with any payment of
recoveries or proceeds under this Section 9.8(c), (i) such payment of recoveries or proceeds shall
not include any recoveries or proceeds to the extent attributable to lost rents or similar costs
applicable to any period prior to the Closing or paid in connection with repair, restoration or
replacement during such period, and (ii) to the extent that Buyer has received written notice thereof
in reasonable detail not less than fifteen (15) days prior to the Closing, such payment of recoveries
or proceeds shall be reduced by the amount of (x) all actual and documented, reasonable out of
pocket repair costs incurred by Sellers in connection with the repair or restoration of such damage
or destruction, (y) all actual and documented, reasonable out of pocket collection costs of Sellers
respecting any awards or other proceeds, and (z) any amounts required to be paid (and solely to
the extent actually paid) by Sellers or the insurance company to the applicable landlord under the
Lease, if applicable, or to such landlord’s lender as required pursuant to any of such lender’s
financing, as applicable.
                                                  94
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 116 of 1120



         Section 9.9    Title Matters. Buyer, at its own discretion and sole expense, may order
preliminary title reports from a nationally recognized title company (the “Title Company”) with
respect to any of the Leased Premises or Owned Real Property (the property covered by such
reports being referred to herein as the “Titled Property”). Seller shall at no cost, expense or
Liability to Seller, cooperate in good faith with Buyer and the Title Company in connection with
the compilation of title to the Titled Property and in connection with any efforts by Buyer to obtain
title insurance policies pursuant thereto on behalf of itself and/or its lender, including, in the case
of any efforts by Buyer to obtain lender’s title insurance policies on behalf of its lender, by
providing reasonable affidavits and other similar instruments as are reasonably required by the
Title Company for the deletion of any standard or printed exceptions in such lender’s title
insurance policies that are customarily deleted by virtue of a seller delivering such instruments in
commercial real estate transactions in the state or province in which the Titled Property which is
the subject of such lender’s title insurance policy is located. Subject to the foregoing proviso, such
cooperation by Seller and its Subsidiaries shall include providing Buyer and the Title Company
copies of, with respect to Titled Property, reasonably requested existing surveys, maps, existing
title reports and title insurance policies and true and complete copies of the encumbrance
documents identified therein, to the extent the same are in the possession of Seller or its
Subsidiaries and are not publicly available.

        Section 9.10 Use of Name. Sellers agree that they shall (i) as soon as practicable after the
Closing Date and in any event within six (6) months following the Closing Date, cease to make
use of the Trademarks included in the Acquired Intellectual Property and change the Business
Names of all of their applicable Affiliates to a Business Name that does not consist of, contain or
incorporate any Trademarks included in the Acquired Intellectual Property, provided that as soon
as practicable after the Closing Date and in any event within thirty (30) days following the Closing
Date, Sellers shall cease to make use of the Trademarks included in the Acquired Intellectual
Property in connection with the Business and (ii) as promptly as practicable after the Closing Date,
file a motion with the Bankruptcy Court to amend the caption of the Bankruptcy Cases to reflect a
change in the name of the Sellers in accordance with the foregoing clause (i) and (ii) immediately
after the Closing, cease to hold themselves out as having any affiliation with the Acquired Assets.
 Sellers shall promptly deliver to Buyer any relevant documentation evidencing such name change,
including any name change amendment and name change notice filed with or submitted to any
Governmental Authority in each jurisdiction in which such Seller or Affiliates of Seller is qualified
to do business. Nothing in this Section 9.10 shall prohibit Sellers’ use of such Trademarks to the
extent that such use (a) is required by Law to wind down Sellers’ estate or (b) constitutes
nominative or descriptive fair use under United States Laws, which refers to Sellers and would not
cause confusion as to the origin of a good or service, including in accurately stating the historical
relationship between Sellers and Buyer for information purposes (and in a non-Trademark manner)
in historical, tax and similar records.

        Section 9.11 Apportionments. All charges and fees payable for telephone services,
water, sewer rents heat, steam, electric power, gas and other utilities, at the price charged by the
suppliers, including any taxes thereon and based upon applicable meter readings, where available,
made on or immediately prior to or immediately after the Closing Date (and credits therefor to the
extent paid prior to the Closing Date) that relate to Owned Real Property shall be apportioned


                                                  95
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 117 of 1120



between Sellers, on the one hand, and Buyer, on the other hand, as of midnight on the Closing
Date for the period that begins prior to the Closing Date and ends after the Closing Date.

        Section 9.12 Intercompany IP Agreement; Sublicenses. As of the Closing Date, all
Intercompany IP Agreements and all sublicenses to any Person thereunder, in each case that are
not assigned to Buyer or assumed and assigned in accordance with this Agreement, shall be, and
are hereby, automatically terminated. Sellers shall take all necessary actions to cause such
licenses, grants or sublicenses that are not terminated by virtue of the foregoing sentence to be
terminated at the Closing Date. The foregoing provision shall not affect any sublicenses under
which neither any Seller nor any Affiliate of any Seller is the sublicensee, unless such sublicense
is terminable without cause by a Seller pursuant to its terms.

       Section 9.13    Settlement and Release.

        (a)    Effective upon the Closing, in exchange for the payment by Buyer of the Credit Bid
Release Consideration and other good and valuable consideration provided to the Debtors and their
estates by ESL in connection with the Transactions, each Debtor, for itself and its estate, and on
behalf of each of its Subsidiaries and controlled Affiliates (each of the foregoing, a “Seller
Releasing Party”), hereby absolutely, unconditionally and irrevocably (i) releases and forever
discharges ESL from any and all Released Estate Claims, whether foreseen or unforeseen,
contingent or actual, and whether now known or hereafter discovered, which any of the Seller
Releasing Parties ever had or now may have, and (ii) covenants that it shall not seek to disallow,
subordinate, recharacterize, avoid, challenge, dispute or collaterally attack the ESL Claims,
provided however that the assertion of any Claim other than a Released Estate Claim shall not be
deemed to violate this Section 9.13(a)(ii).

        (b)    Effective upon the Closing, ESL’s Claims against the Debtors arising under (i) the
IP/Ground Lease Term Loan Facility; (ii) the FILO Facility; (iii) the Real Estate Loan 2020; (iv)
the Second Lien Term Loan; (v) the Second Lien Line of Credit Facility; (vi) the Second Lien PIK
Notes and (vii) the Citi L/C Facility (together with the any security interests securing any of the
Claims described in the preceding sub-clauses (c)(i)-(vi), collectively, the “ESL Claims”) shall
each be deemed allowed for all purposes in the Bankruptcy Cases and under the Bankruptcy Code
in the amounts set forth on Exhibit G, as reduced by the credit bid set forth in Section 3.1(b).

        (c)     After giving effect to the credit bid set forth in Section 3.1(b), ESL shall be entitled
to assert any deficiency Claims, Claims arising under Section 507(b) of the Bankruptcy Code, or
other Claims and causes of action that it may have against the Debtors and their estates in the
Chapter 11 Cases, provided that (i) no Claims or causes of action of ESL shall have recourse to,
or any other right of recovery from, any Claims or causes of action of the Debtors or their estates
related to Lands’ End, Inc., the “spin-off” (as such term is defined in the Information Statement of
Lands’ End, Inc. dated March 18, 2014), Seritage Growth Properties, Inc., Seritage Growth
Properties, L.P, the “Transaction” (as that term is defined in the registration statement on Form S-
11 filed by Seritage Growth Properties, which registration statement became effective on June 9,
2015), any Claim or cause of action involving any intentional misconduct by ESL, or the proceeds
of any of the foregoing, (ii) any ESL Claims arising under Section 507(b) of the Bankruptcy Code
shall be entitled to distributions of not more than $50 million from the proceeds of any Claims or
causes of action of the Debtors or their estates other than the Claims and causes of action described
                                                   96
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 118 of 1120



in the preceding clause (c)(i); provided that, in the event that, in the absence of this clause (c)(ii),
any such proceeds to the Debtors or their estates would have resulted in distributions in respect of
such ESL Claims in excess of $50 million, the right to receive such distributions in excess of $50
million shall be treated as an unsecured claim and receive pro rata recoveries with general
unsecured claims other than the Claims and causes of action described in the preceding clause
(c)(i), and (iii) notwithstanding any order of the Bankruptcy Court to the contrary or section 1129
of the Bankruptcy Code, it shall not be a condition to confirmation of any chapter 11 plan filed in
the Bankruptcy Cases that any ESL Claims arising under Section 507(b) of the Bankruptcy Code
be paid in full or in part.

        (d)     This Section 9.13, and all statements or negotiations relating hereto, shall be
governed by Federal Rule of Evidence 408 and any corresponding state rules of evidence. Without
limiting the foregoing, neither this Section 9.13 nor any statements or negotiations relating hereto
shall be offered or received in evidence in any proceeding for any purpose other than to enforce
the terms of this Section 9.13.

       (e)     For the purposes of this Section 9.13, the terms set out below shall be defined as
follows:

             (i)    “Debtors” means each of the debtors and debtors in possession in the
       Bankruptcy Cases, including the Sellers.

                (ii)    “Released Estate Claims” means any and all Claims and causes of action of
       the Debtors and their estates against ESL arising under (i) sections 363(k), 502(a) or 510(c)
       of the Bankruptcy Code, (ii) equitable principles of subordination or recharacterization, or
       (iii) any other applicable Law that could be asserted to challenge the allowance of the ESL
       Claims pursuant to section 9.13(c). For the avoidance of doubt the Released Estate Claims
       do not include any other Claims or causes of action of the Debtors or their estates against
       ESL or any other Person, including but not limited to any Claims or causes of action (i) for
       constructive or actual fraudulent transfer under 11 U.S.C. 544(b) or 550(a) or any
       applicable state or federal law, for breach of fiduciary duty (including any Claims for
       breach of fiduciary duty in connection with the incurrence of any debt described on Exhibit
       G), or for illegal dividend under 8 Del. C. 170-174 or any other state law; (ii) that are
       related to Lands’ End, Inc., the “spin-off” (as such term is defined in the Information
       Statement of Lands’ End, Inc. dated March 18, 2014), Seritage Growth Properties, Inc.,
       Seritage Growth Properties, L.P, or the “Transaction” (as that term is defined in the
       registration statement on Form S-11 filed by Seritage Growth Properties, which registration
       statement became effective on June 9, 2015), or (iii) that have been asserted by or on behalf
       of any party in interest in the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-
       36 cases captioned In the Matter of a Plan of Compromise or Arrangement of Sears Canada
       Inc., 9370-2751 Quebec Inc., 191020 Canada Inc., The Cut Inc., Sears Contact Services
       Inc., Initium Logistics Services Inc., Initium Commerce Labs Inc., Initium Trading and
       Sourcing Corp., Sears Floor Covering Centers Inc., 173470 Canada Inc., 2497089 Ontario
       Inc., 6988741 Canada Inc., 10011711 Canada Inc., 1592580 Ontario Limited, 955041
       Alberta Ltd., 4201531 Canada Inc., 168886 Canada Inc., and 3339611 Canada Inc., Ontario
       Superior Court of Justice Court File No.:. CV-17-11846-00CL.

                                                  97
 18-23538-rdd        Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                           Pg 119 of 1120



        Section 9.14    KCD IP Covenants.

        (a)      Commencing as of the date hereof (and, for the avoidance of doubt, continuing after
the Closing Date), Sellers shall not, and shall cause all of their Affiliates (including KCD IP, LLC)
not to, (i) sell, transfer, assign, encumber, allow to lapse, abandon, cancel, fail to renew, fail to
continue to prosecute, protect or defend, or otherwise dispose of or convey, any KCD IP, (ii)
license, sublicense or grant any Person (other than Buyer and its Affiliates) any rights to, as
applicable, any KCD IP or (iii) amend, renew or terminate (or fail to exercise termination rights or
option rights with respect to) any Contract pursuant to which any Seller or any of its Affiliates has
granted, prior to the date hereof, any license, sublicense, covenant not to sue or other rights under
any KCD IP, in each case of the foregoing without the prior written consent of Buyer in its sole
discretion. Sellers shall not, and shall cause all of their Affiliates not to, sell, assign, or in any way
transfer any equity interests in KCD IP, LLC without requiring as a condition of such sale,
assignment or transfer that the purchaser of such equity interests agree to the limitations set forth
in this Section 9.14, and any sale, assignment or transfer in violation of this Section 9.14 shall be
null and void ab initio.

         (b)     As soon as reasonably practicable after the date hereof and in any event prior to the
Closing Date, Sellers shall use reasonable best efforts to cause KCD IP, LLC to grant, effective as
of the Closing, a perpetual, irrevocable (provided that, if Buyer commits a material breach of its
obligations under the Exclusive License and KCD IP, LLC gives notice to Buyer specifying the
basis for termination and Buyer fails to cure, resolve or remediate the basis for the breach within
ninety (90) days after such notice is provided, KCD IP, LLC may convert the exclusive license
granted under the Exclusive License to a non-exclusive license; and provided, further, that if Buyer
fails to cure, resolve or remediate the basis for such material breach within one hundred twenty
(120) days after such notice is provided, KCD IP, LLC may, upon notice to Buyer, suspend the
license with respect to the uses that cause the material breach until such cure, resolution or
remediation has been effected), worldwide, sublicensable (in connection with uses and
sublicensees of the same type and scope as those for which sublicenses were granted by Sellers
under the KCD IP prior to the date hereof and, subject to the consent of KCD IP, LLC, such consent
not to be unreasonably withheld, conditioned or delayed, in connection with other uses and
sublicensees), transferable (A) in whole to an Affiliate of Buyer or (B) in connection with a sale
of assets, properties, rights or businesses associated with the Kenmore Marks included in the KCD
IP or with the DieHard Marks included in the KCD IP, provided that all of the rights and
obligations under the applicable license grant are assigned, and provided further that such third
party assumes in writing all of the applicable rights and responsibilities of Buyer under the
Exclusive License) exclusive license (but subject to (i) any licenses under the KCD IP in effect as
of the Closing Date and (ii) if the SHIP Closing shall have occurred prior to the Closing Date, the
license to Service.com in the form of Exhibit E of the SHIP Purchase Agreement contemplated to
be entered into in connection with the SHIP Purchase Agreement) to Buyer under all of the KCD
IP used or held for use by Sellers as of the date hereof (including, for the avoidance of doubt, the
Kenmore Marks and the DieHard Marks, in each case owned by KCD IP, LLC) for all purposes
in connection with the Buyer’s businesses (including the Business) and the natural evolutions
thereof. The Exclusive License shall include the same quality control provisions as set forth in the
Kenmore License Agreement, dated as of March 18, 2006, by and between KCD IP, LLC and
KMART Corporation, as amended by that certain First Amendment to Kenmore License

                                                   98
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                          Pg 120 of 1120



Agreement dated as of November 29, 2009 and that certain Second Amendment to Kenmore
License Agreement dated as of March 7, 2012 and shall provide that KCD IP, LLC, as licensor,
will continue to maintain its rights to enforce, maintain and defend the Intellectual Property
licensed under the Exclusive License in the first instance; provided that Buyer shall have the right
to independently enforce, maintain and defend the applicable KCD IP if the business or businesses
of Buyer of its Affiliates would otherwise be materially adversely affected. The Exclusive License
shall otherwise be in the form proposed by Buyer and any additional terms (other than the terms
set forth above) must be reasonably acceptable to Sellers (Sellers’ review and approval not to be
unreasonably withheld, delayed or conditioned, provided that it shall not be unreasonable for
Sellers to not accept any such additional terms that they reasonably consider render the license a
sale, transfer or other disposition of all or substantially all of the assets of KCD IP, LLC). The
Exclusive License shall be subject to royalties equal to those in effect as of the date hereof under
(x) with respect to the Kenmore Marks, the Kenmore License Agreement, dated as of March 18,
2006, by and between KCD IP, LLC and KMART Corporation, as amended by that certain First
Amendment to Kenmore License Agreement dated as of November 29, 2009 and that certain
Second Amendment to Kenmore License Agreement dated as of March 7, 2012 and (y) with
respect to the DieHard Marks, the DieHard License Agreement, dated as of March 18, 2006, by
and between KCD IP, LLC and KMART Corporation, as amended by that certain First
Amendment to DieHard License Agreement dated as of November 29, 2009 and that certain
Second Amendment to DieHard License Agreement dated as of March 7, 2012, provided that the
terms of the Exclusive License taken collectively shall not constitute a sale, transfer or other
disposition of all or substantially all of the assets of KCD IP, LLC.

        (c)    In the event that, despite Sellers’ reasonable best efforts, KCD IP, LLC has not
agreed to grant Buyer the Exclusive License effective as of the Closing Date by the date that is ten
(10) days prior to the Closing, and provided that any such delay is not due to Buyer’s acts or
omissions, then at Buyer’s election, Sellers shall, prior to the Closing, use reasonable best efforts
to obtain any Consent from KCD IP, LLC necessary to assign to Buyer those KCD Agreements
that are designated for assignment and assumption by written notice of Buyer pursuant to this
Agreement, and assume and assign such KCD Agreements in accordance with this Agreement
(such that such KCD Agreements are Assigned Agreements as contemplated herein).

        (d)      In the event that, despite Sellers’ reasonable best efforts, KCD IP, LLC’s Consent
described in the above clause (c) is not obtained by the date that is five (5) days prior to the Closing,
and provided that any such delay is not due to Buyer’s acts or omissions, then (i) Sellers shall,
prior to the Closing, assume all KCD Agreements that provide Sellers with the right to sublicense
KCD IP to Buyer that are designated only for assumption by written notice of Buyer and (ii)
effective as of the Closing Date, Sellers hereby grant to Buyer, a perpetual, irrevocable, worldwide,
royalty-bearing (as described in Section 9.14(b)), further sublicensable, transferable, non-
exclusive sublicense under all of the KCD IP used or held for use by Sellers as of the date hereof
(including, for the avoidance of doubt, the Kenmore Marks and the DieHard Marks, in each case
owned by KCD IP, LLC) for all purposes in connection with the businesses of Buyer (including
the Business) and the natural evolutions thereof, provided that to the extent Sellers cannot grant
the foregoing, Sellers hereby grant to Buyer a non-exclusive sublicense of the broadest scope that
Sellers can grant under all the KCD Agreements assumed by Sellers pursuant to this clause (d).
For the purpose of this Section 9.14(d)(ii), any such sublicense granted to Buyer is subject to (x)

                                                   99
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 121 of 1120



any licenses under the KCD IP in effect as of the Closing Date and (y) if the SHIP Closing shall
have occurred prior to the Closing, the license to Service.com in the form of Exhibit E of the SHIP
Purchase Agreement contemplated to be entered into in connection with the SHIP Purchase
Agreement), and shall be of the broadest scope that Sellers can grant under, and subject to the
terms of the relevant KCD Agreement. Buyer shall ensure that its use of the KCD IP, as provided
in this Section 9.14(d), shall only be with respect to goods and services of a substantially similar
level of quality to the goods and services with respect to which Sellers used the KCD IP prior to
the Closing. For the avoidance of doubt, (i) Sellers shall not reject, seek to terminate or agree to
terminate the KCD Agreements assumed pursuant to this Section 9.14(d) or amend or agree to
amend such Contracts in any manner that narrows any of the licenses thereunder and (ii) to the
extent that Sellers cease to exist or the KCD Agreements assumed pursuant to this Section 9.14(d)
expire or terminate, the sublicense granted herein shall survive.

        (e)     Solely with respect to the Exclusive License or any sublicense granted pursuant to
Section 9.14(d)(ii), Buyer agrees that (A) Sellers and their Affiliates (including KCD IP, LLC)
shall have no responsibility for claims by third parties arising out of, or relating to, Buyer’s use of
the KCD IP in any manner and (B) in addition to any and all remedies, from and after the Closing,
Buyer shall indemnify, defend and hold harmless Sellers and their Affiliates (including KCD IP,
LLC), for so long as any Seller or Affiliate of Seller is in existence, from and against any and all
third party claims that may arise out of use of such KCD IP by or on behalf of Buyer or any of its
Affiliates or assignees, in each case other than claims that the KCD IP infringes or otherwise
violates the Intellectual Property of any third party. Except as provided in the foregoing sentence,
all Intellectual Property licensed under Section 9.14(b) or Section 9.14(d)(ii) is licensed “as-is”
with all faults, without warranty of any kind (whether express, implied, statutory or otherwise),
and Seller does not make, and Buyer hereby specifically disclaims, any representations or
warranties (whether express or implied, statutory or otherwise). For the avoidance of doubt, with
respect to Section 9.14(c), the allocation of the foregoing shall be determined by the applicable
KCD Agreements that are designated for assignment and assumption by written notice of Buyer
pursuant to this Agreement.

        (f)    For clarity, and not in limitation of the foregoing, Buyer (or its applicable designee)
may grant a security interest in any or all of its rights and benefits under Section 9.14(b), Section
9.14(c) or Section 9.14(d) for collateral purposes to the Financing Sources in connection with the
Debt Financing.

        Section 9.15 Seritage Master Lease. Any assignment and assumption of Seritage Master
Lease shall be an assignment and assumption of such Seritage Master Lease in its entirety, except
as otherwise agreed by the landlord under the Seritage Master Lease.

                                                ARTICLE X

      CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE

        Buyer’s obligation to consummate the Transactions is subject to the satisfaction or waiver,
as of the Closing, of each of the following conditions; provided, however, that Buyer may not rely
on the failure of any condition set forth in this Article X if such failure was caused by Buyer’s

                                                 100
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 122 of 1120



failure to comply with any provision of this Agreement or if such failure was caused by any action
or failure to act by Seller at the direction of any Buyer Related Party:

        Section 10.1 Accuracy of Representations. The representations and warranties of Sellers
contained in Article VI shall be true and correct as of the Closing Date as though made on and as
of the Closing Date (except that those representations and warranties which address matters only
as of a particular date need only be true and correct as of such date); provided, however, that the
condition in this Section 10.1 shall be deemed to be satisfied so long as any failure of such
representations and warranties to be true and correct (without giving effect to any limitation as to
“materiality” or “Material Adverse Effect” set forth therein), individually or in the aggregate, has
not had and would not reasonably be expected to have a Material Adverse Effect. Buyer shall
have received a certificate of Sellers, signed by a duly authorized officer of Sellers, to that effect.

        Section 10.2 Sellers’ Performance. Sellers shall have performed and complied with in all
material respects the covenants and agreements that Sellers are required to perform or comply with
pursuant to this Agreement at or prior to the Closing, and Buyer shall have received a certificate
of Sellers to such effect signed by a duly authorized officer thereof.

       Section 10.3 No Material Adverse Effect. Since the date of this Agreement, there shall
not have been any Effect that, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.

       Section 10.4 No Order. No Governmental Authority shall have enacted, issued,
promulgated or entered any Order which is in effect and has the effect of making illegal or
otherwise prohibiting the consummation of the Transactions (a “Closing Legal Impediment”).

       Section 10.5 Governmental Authorizations. Any applicable waiting period required by
the HSR Act and any extensions thereof, or any timing agreements, understandings or
commitments obtained by request or other action of the FTC and/or the Antitrust Division, as
applicable, shall have expired or been terminated.

        Section 10.6 Sellers’ Deliveries. Without limiting Section 10.2, each of the deliveries
required to be made to Buyer pursuant to Section 4.3 have been so delivered, except for such
deliveries which, by their nature, cannot be made on or prior to the Closing.

       Section 10.7 Approval Order. The Bankruptcy Court shall have entered the Approval
Order, and the Approval Order shall be in full force and effect and shall not have been stayed,
vacated or modified.

       Section 10.8    KCD IP.

        (a)      Sellers shall have (i) caused KCD IP, LLC to grant the Exclusive License in
accordance with Section 9.14(b), (ii) obtained any Consent of KCD IP, LLC required under
Section 9.14(c) and assigned to Buyer as of the Closing Date all KCD Agreements referenced
therein or (iii) assumed all KCD Agreements effective as of the Closing Date that provide Sellers
with the right to sublicense KCD IP to Buyer that are designated only for assumption by written
notice of Buyer in accordance with Section 9.14(d).

                                                 101
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 123 of 1120



        (b)    KCD IP, LLC shall not have voluntarily filed for bankruptcy under the Bankruptcy
Code.

        Section 10.9 Inventory and Receivables. The aggregate amount of (i) the Inventory
Value of the Acquired Inventory (excluding any Pending Inventory), (ii) the amounts due to Seller
with respect to (A) the Credit Card Accounts Receivable and (iii) the Pharmacy Receivables shall
be at least $1,657,000,000. To the extent that the aggregate amount of items (i) through (iii) in the
foregoing sentence exceeds $1,657,000,000 on the Closing Date, Sellers may reduce such amount
to be equal to $1,657,000,000 by first, transferring (at Sellers’ expense and in consultation with
Buyer) Inventory that would otherwise be Acquired Inventory to a GOB Leased Store or a GOB
Owned Store or any other location designated by Sellers that is not a Property, until the Inventory
Value of the Acquired Inventory is equal to $1,553,000,000 and second, retaining as an Excluded
Asset the oldest of any Credit Card Accounts Receivable or Pharmacy Receivables.

        Section 10.10 Outstanding DIP Indebtedness. The aggregate amount required to be paid
to fully satisfy the existing indebtedness of Sellers under (a) the DIP Credit Agreement shall be no
greater than $850,000,000 and (b) the Junior DIP Term Loan shall be no greater than $350,000,000
(exclusive of any accrued and unpaid interest thereon).

                                          ARTICLE XI

    CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS TO CLOSE

         Sellers’ obligation to consummate the Transactions is subject to the satisfaction or waiver,
as of the Closing, of each of the following conditions; provided, however, that Seller may not rely
on the failure of any condition set forth in this Article XI if such failure was caused by Seller’s
failure to comply with any provision of this Agreement:

        Section 11.1 Accuracy of Representations. The representations and warranties of Buyer
contained in Article VII shall be true and correct as of the Closing Date as though made on and as
of the Closing Date (except that those representations and warranties which address matters only
as of a particular date need only be true and correct as of such date); provided, however, that the
condition in this Section 11.1 shall be deemed to be satisfied so long as any failure of such
representations and warranties to be true and correct (without giving effect to any limitation as to
“materiality” or “material adverse effect” set forth therein), individually or in the aggregate, has
not had and would not reasonably be expected to prevent or materially impair the ability of Buyer
to perform, or to consummate the Transactions. Sellers shall have received a certificate of Buyer,
signed by a duly authorized officer of Buyer, to that effect.

       Section 11.2 Buyer’s Performance. Buyer shall have performed and complied with in all
material respects the covenants and agreements that Buyer is required to perform or comply with
pursuant to this Agreement at or prior to the Closing, and Sellers shall have received a certificate
of Buyer to such effect signed by a duly authorized officer thereof.

        Section 11.3   No Order. No Closing Legal Impediment shall be in effect.



                                                102
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                        Pg 124 of 1120



       Section 11.4 Governmental Authorizations. Any applicable waiting period required by
the HSR Act and any extensions thereof, or any timing agreements, understandings or
commitments obtained by request or other action of the FTC and/or the Antitrust Division, as
applicable, shall have expired or been terminated.

        Section 11.5 Buyer’s Deliveries. Each of the deliveries required to be made to Sellers
pursuant to Section 4.2 shall have been so delivered, except for such deliveries which, by their
nature, cannot be made on or prior to the Closing.

       Section 11.6 Bidding Procedures Order. The Bankruptcy Court shall have entered the
Bidding Procedures Order, and such Order shall not have been stayed, vacated or modified.

        Section 11.7 Approval Order in Effect. The Bankruptcy Court shall have entered the
Approval Order and the Approval Order shall be in full force and effect and shall not have been
stayed, vacated or modified.

       Section 11.8 Pay-Down of Real Estate 2020 Loan. To the extent not previously
provided, at least two (2) Business Days prior to the Closing Date, the Sellers shall provide to the
agent under the Real Estate 2020 Loan all proceeds from the sale or other disposition of collateral
pledged to secure the Real Estate 2020 Loan that were closed prior to the Closing Date, including,
without limitation the proceeds held in a segregated account pursuant to paragraph 27 of the Order
(I) Approving the Sale of Certain Real Property, (II) Authorizing the Assumption and Assignment
of Certain Unexpired Leases in Connection therewith, and (III) Granting Related Relief [Docket
No. 1393].

                                         ARTICLE XII

                                        TERMINATION

       Section 12.1 Termination Events. Anything contained in this Agreement to the contrary
notwithstanding, this Agreement may be terminated at any time prior to the Closing:

       (a)     by either Sellers or Buyer:

                (i)     if the Bankruptcy Court shall have determined that it will not enter the
       Approval Order or if a Governmental Authority of competent jurisdiction shall have
       enacted, issued, promulgated, enforced or entered any final and non-appealable applicable
       Law (including any Order) which is in effect and has the effect of making the Transactions
       illegal or otherwise restraining or prohibiting consummation of the Transactions and which
       is not satisfied, resolved or preempted by the Approval Order; provided, however, that the
       right to terminate this Agreement pursuant to this Section 12.1(a)(i) shall not be available
       to any Party whose material breach of any of its representations, warranties, covenants or
       agreements contained herein results in or causes such event;

              (ii)   if the Closing shall not have occurred by 11:59 p.m. New York City time on
       February 19, 2019 (the “Outside Date”); provided, however, that the right to terminate this
       Agreement pursuant to this Section 12.1(a)(ii) shall not be available to any Party whose

                                                103
18-23538-rdd      Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                     Pg 125 of 1120



    material breach of any of its representations, warranties, covenants or agreements
    contained herein results in the failure of the Closing to be consummated by such time;

            (iii)  if Sellers accept or agree to any Competing Transaction or upon approval by
    the Bankruptcy Court of, or the filing by or on behalf of any Seller of a motion or other
    request to approve, a Competing Transaction; provided, however, that if Seller, pursuant
    to Section 8.2(c) and the Bidding Procedures Order, has designated Buyer as a “Back-Up
    Bidder,” then Buyer shall not be permitted to terminate this Agreement prior to the Outside
    Date except as consistent with the terms of Section 8.2(c) and the Bidding Procedures
    Order; or

           (iv)     by mutual written consent of Sellers and Buyer.

    (b)    by Buyer:

            (i)     in the event of any breach by any Seller of any of its agreements, covenants,
    representations or warranties contained herein that would result in the failure of a condition
    set forth in Section 10.1 or Section 10.2 to be satisfied, and the failure of Sellers to cure
    such breach by the earlier of (A) the Outside Date and (B) the date that is fifteen (15) days
    after receipt of a notice in writing from Buyer of their intention to exercise their rights
    under this Section 12.1(b)(i) as a result of such breach; provided, however, that that the
    right to terminate this Agreement pursuant to this Section 12.1(b)(i) shall not be available
    to Buyer if Buyer is in breach of any of its representations, warranties, covenants or
    agreements contained herein in a manner that would result in the failure of a condition set
    forth in Article XI to be satisfied;

           (ii)    if any of the Bankruptcy Cases is dismissed or converted to a case under
    chapter 7 of the Bankruptcy Code;

           (iii)   if the Bankruptcy Court has not approved the consummation of the
    Transactions on or before February 8, 2019, or if the Approval Order has not been entered
    on or before February 8, 2019 subject to Bankruptcy Court availability (or is vacated or
    stayed as of such date); or

            (iv)    if Sears Re shall not have agreed to be bound by all of the terms of this
    Agreement as a Seller hereunder by delivering a signature page in the form attached hereto
    by 11:59 p.m. New York City time on January 22, 2019. For the avoidance of doubt, it is
    the intent of the Parties that this Agreement shall be binding on each of the Parties (other
    than Sears Re) notwithstanding that Sears Re has not yet delivered its signature page hereto.

    (c)    by Sellers:

            (i)     in the event of any breach by Buyer of any of its agreements, covenants,
    representations or warranties contained herein that would result in the failure of a condition
    set forth in Section 11.1 or Section 11.2 to be satisfied, and the failure of Buyer to cure
    such breach by the earlier of (A) the Outside Date and (B) the date that is fifteen (15) days
    after receipt of a notice in writing from Sellers of their intention to exercise their rights

                                             104
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 126 of 1120



       under this Section 12.1(c)(i) as a result of such breach; provided, however, that that the
       right to terminate this Agreement pursuant to this Section 12.1(c)(i) shall not be available
       to Seller if Sellers are themselves in breach of any of their representations, warranties,
       covenants or agreements contained herein, in each case in a manner that results in the
       failure of a condition set forth in Article X to be satisfied;

              (ii)    if the Bankruptcy Court has not approved the consummation of the
       Transactions on or before February 8, 2019, or if the Approval Order has not been entered
       on or before February 8, 2019 subject to Bankruptcy Court availability (or is vacated or
       stayed as of such date); or

               (iii)   if (A) all of the conditions set forth in Article X have been satisfied (other
       than those conditions that by their nature are to be satisfied by actions taken at the Closing,
       but which would be satisfied if the Closing Date were the date of such termination, or
       would have been satisfied, assuming the Closing had in fact occurred), (B) Buyer failed to
       consummate the transactions contemplated by this Agreement by the time set forth in
       Section 4.1, (C) Sellers have irrevocably confirmed to Buyer in writing that all the
       conditions in Article XI have been satisfied (or that it is willing to waive any unsatisfied
       conditions set forth in Article XI) and that Sellers have indicated to Buyer in writing that
       Sellers are ready, willing and able to consummate the transactions contemplated by this
       Agreement, (D) Sellers have given Buyer written notice at least two (2) Business Days
       prior to such termination stating Sellers’ intention to terminate this Agreement pursuant to
       this Section 12.1(c)(iii), and (E) Buyer fails to consummate the transactions contemplated
       by this Agreement within such two (2) Business Day period.

       Section 12.2    Effect of Termination.

        (a)     Subject to the first sentence of Section 12.2(b), in the event of any termination of
this Agreement pursuant to Section 12.1, this Agreement (other than the provisions set forth in this
Section 12.2, Section 12.3 and Article XIII) shall forthwith become null and void and be deemed
of no further force and effect. Subject to Section 12.2(b) and the provisions set forth in the
immediately preceding sentence, there shall be no liability or obligation thereafter on the part of
any Party. Notwithstanding the foregoing, subject to the second sentence of Section 12.2(b), any
such termination shall not limit any Party’s liability for any willful and material breach prior to the
time of such termination. For purposes of this Agreement, “willful and material breach” means a
material inaccuracy or breach of any material representation, warranty or covenant or other
agreement set forth in this Agreement that is a consequence of an act or failure to act by or on
behalf of the breaching Party with knowledge that the taking of such act or failure to take such act
would, or would reasonably be expected to, result in a breach of this Agreement. In the event of
any valid termination of this Agreement pursuant to Section 12.1 (other than a termination by
Sellers pursuant to Section 12.1(c)(i) or Section 12.1(c)(iii)), Sellers shall promptly (and in no
event later than two (2) Business Days following such termination) return to Buyer the Deposit
Amount and any other deposit delivered by Buyer to Sellers pursuant to the Bidding Procedures
Order. Notwithstanding anything to the contrary in this Agreement, the maximum liability of the
Seller and its Subsidiaries under this Agreement shall not exceed $30,000,000 (except in the case
of a willful and material breach, in which event such maximum liability shall not exceed
$120,000,000).
                                                 105
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                         Pg 127 of 1120



       (b)     In the event of any valid termination of this Agreement by Sellers pursuant to
Section 12.1(c)(i) or Section 12.1(c)(iii), then Sellers, as Sellers’ sole and exclusive remedy as a
result of such termination, shall have the right to retain the Deposit Amount, if any.
Notwithstanding anything to the contrary in this Agreement, the maximum liability of Buyer under
this Agreement shall not exceed the Deposit Amount.

       Section 12.3    Termination and Adjustment Rights of Buyer as to Properties and Related
Acquired Assets.

        (a)     If a material portion of any Lease Premises, a material portion of any Owned Real
Property, or a material portion of the Potential Acquired Assets related to the Lease Premises is
materially damaged or destroyed, or the physical condition thereof is materially and adversely
changed (including as a result of failure of proper repair or maintenance or environmental
contamination that occurs from and after the date hereof), or any Lease Premises or Owned Real
Property is subject to a condemnation or other governmental taking of a material portion thereof
or any shopping center in which a Lease Premises is located is damaged, destroyed or condemned
such that the operations of such Lease Premises are materially and adversely affected at any time
from the date of this Agreement up to and including the Closing (each of the foregoing, a “Casualty
/ Condemnation Event”), Sellers shall provide prompt written notice of such Casualty /
Condemnation Event to Buyer. Buyer shall elect within ten (10) days after notice of such Casualty
/ Condemnation Event from Sellers, together with Sellers’ best estimate of the net amount of
insurance proceeds and/or condemnation award available to Buyer pursuant to Section 12.3(b)
(including any deductions pursuant to Section 12.3(b)), to either (A) in the case of a Lease
Premises, acquire Designation Rights with respect to such Lease Premises at the Closing or, in the
case of Owned Real Property, acquire such Owned Real Property at the Closing and, in either case,
Sellers shall assign to Buyer any right Sellers have to any insurance proceeds or condemnation
award or proceeds relating to such Casualty/Condemnation Event at the Closing (including any
insurance proceeds actually received by Sellers with respect to such Casualty/Condemnation
Event, but less, as provided in Section 5.1(a)(v), (x) any amounts used by any Seller for restoration,
repair or replacement and (y) any recoveries or proceeds to the extent attributable to lost rents or
similar costs applicable to any period prior to the Closing) or (B) in the case of a Lease Premises,
decline to acquire Designation Rights with respect to such Lease Premises or, in the case of Owned
Real Property, decline to acquire such Owned Real Property, in which case the Purchase Price
shall not be reduced (but, in the case of Owned Real Property, Seller shall assign to Buyer any
right Sellers have to any insurance proceeds or condemnation award relating to any such
Casualty/Condemnation Event at Closing). For the avoidance of doubt, Casualty / Condemnation
Events that are subject to this Section 12.3(a) are only those occurring during the period from the
date of this Agreement up to and including the Closing. Additionally, in the case of any Owned
Real Property or Leased Real Property with respect to which a claim for damages to buildings or
fixtures is pending as of the date of this Agreement, Sellers shall assign to Buyer any right Sellers
have to any insurance proceeds relating to such claim and any amounts actually received in respect
of such claim, other than any insurance proceeds in respect of the Acquired Assets set forth on
Schedule 2.1(q) in an aggregate amount not to exceed $13,000,000, and the Purchase Price shall
not be reduced.



                                                 106
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                          Pg 128 of 1120



        (b)     In connection with any assignment of awards, proceeds or insurance under this
Section 12.3, (i) such assignment of proceeds or awards shall not include any awards, proceeds or
insurance to the extent attributable to lost rents or similar costs applicable to any period prior to
the applicable Closing or paid in connection with repair, restoration or replacement during such
period, and (ii) to the extent that Buyer has received written notice thereof in reasonable detail not
less than fifteen (15) days prior to the Closing, such assignment of proceeds or awards shall be
reduced by the amount of (x) all actual and documented, reasonable out-of-pocket repair costs
incurred by Sellers in connection with the repair or restoration of such damage or destruction, (y)
all actual and documented, reasonable out-of-pocket collection costs of Sellers respecting any
awards or other proceeds, and (z) any amounts required to be paid (and solely to the extent actually
paid) by Sellers or the insurance company to the applicable landlord under the Lease, if applicable,
or to such landlord’s lender as required pursuant to any of such lender’s financing, as applicable.

        (c)      Buyer shall have the right, prior to Closing, to decline to acquire (i) Designation
Rights with respect to any Lease and related Potential Acquired Assets or (ii) any Acquired Assets,
in each case if and only if any Consent from any Person (other than a Governmental Authority)
has not been obtained from such Person or has not otherwise been provided for pursuant to the
Approval Order, the absence of which prevents the acquisition or exercise of the Designation
Rights with respect to such Lease and related Potential Acquired Assets or the acquisition of such
Acquired Assets; provided, that if the failure to obtain such Consent is curable, Sellers shall have
until the earlier of (i) the Closing Date or (ii) ten (10) days after receipt of Buyer’s notice of intent
to terminate to obtain such Consent; and provided, (c) further that, for the avoidance of doubt, the
provisions of this Section 12.3(d) shall not apply with respect to any license (incoming or
outgoing) of any Intellectual Property.

                                           ARTICLE XIII

                                     GENERAL PROVISIONS

        Section 13.1 Public Announcements. Except as required by applicable Law (including
any Order by the Bankruptcy Court) or pursuant to filings by Sellers with, or in any proceeding
before, the Bankruptcy Court, neither Sellers nor Buyer shall issue any press release, or make any
public announcement concerning this Agreement or the Transactions, without first consulting the
other Party or Parties.

        Section 13.2 Notices. Any notice, consent or other communication required or permitted
under this Agreement shall be in writing and shall be delivered (a) in person, (b) via e-mail or
(c) by a nationally recognized courier for overnight delivery service. A notice or communication
shall be deemed to have been effectively given (i) if in person, upon personal delivery to the Party
to whom the notice is directed, (ii) if via e-mail, on the date of successful transmission and (iii) if
by nationally recognized courier, one Business Day after delivery to such courier. Rejection or
other refusal to accept or inability to deliver because of changed address of which no notice has
been received shall also constitute receipt. Any such notice, election, demand, request or response
shall be addressed as follows:

                If to Sellers, then to:
                Sears Holdings Corporation
                                                  107
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                         Pg 129 of 1120



               3333 Beverly Road
               Hoffman Estates, IL 60179
               Attention: General Counsel
               E-mail: counsel@searshc.com

               with a copy (which shall not constitute notice) to:

               Weil, Gotshal & Manges LLP
               767 Fifth Avenue
               New York, New York 10153
               Attention: Ray C. Schrock, P.C., Ellen J. Odoner, Gavin Westerman and Sunny
               Singh
               E-mail: Ray.Schrock@weil.com; Ellen.Odoner@weil.com;
               Gavin.Westerman@weil.com; Sunny.Singh@weil.com

               If to Buyer, then to:
               Transform Holdco LLC
               c/o ESL Partners, Inc..
               1170 Kane Concourse, Suite 200
               Bay Harbor Islands, FL 33154
               Attention: Kunal S. Kamlani and Harold Talisman
               Facsimile: (305) 864-1370
               E-mail: kunal@eslinvest.com; harold@eslinvest.com

               with a copy (which shall not constitute notice) to:

               Cleary Gottlieb Steen & Hamilton LLP
               One Liberty Plaza
               New York, NY 10006
               Attention: Christopher E. Austin, Benet J. O’Reilly and Sean A. O’Neal
               E-mail: caustin@cgsh.com; boreilly@cgsh.com; soneal@cgsh.com

        Section 13.3 Amendment; Waiver. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth in writing and duly
executed by each Party; provided that this Section 13.3, Section 13.6, Section 13.8, Section 13.10
or Section 13.12, in each case as such Sections relate to the Financing Sources, may not be
amended in a manner adverse to the Financing Sources without the prior written consent of the
applicable Financing Source under the applicable Debt Commitment Letter. Any such waiver
shall constitute a waiver only with respect to the specific matter described in such writing and shall
in no way impair the rights of the Party granting such waiver in any other respect or at any other
time. Neither the waiver by any of the Parties of a breach of or a default under any of the provisions
of this Agreement, nor the failure by any of the Parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege hereunder shall be
construed as a waiver of any other breach or default of a similar nature, or as a waiver of any of
such provisions, rights or privileges hereunder. No course of dealing between or among the Parties
shall be deemed effective to modify, amend or discharge any part of this Agreement or any rights
to payment of any Party under or by reason of this Agreement.
                                                 108
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 130 of 1120



        Section 13.4 Entire Agreement. This Agreement (including the Schedules and the
Exhibits), the Confidentiality Agreement and the other Transaction Documents contain all of the
terms, conditions and representations and warranties agreed to by the Parties relating to the subject
matter of this Agreement and supersede all prior and contemporaneous agreements,
understandings, negotiations, correspondence, undertakings and communications of the Parties or
their representatives, oral or written, respecting such subject matter. The representations,
warranties, covenants and agreements contained in this Agreement (including the Schedules and
the Exhibits) and the other Transaction Documents are intended, among other things, to allocate
the economic cost and the risks inherent in the Transactions, including risks associated with
matters as to which the party making such representations and warranties has no knowledge or
only incomplete knowledge, and such representations and warranties may be qualified by
disclosures contained in the Schedules. Consequently, Persons other than the Parties may not rely
upon the representations and warranties in this Agreement as characterizations of actual facts or
circumstances as of the date of this Agreement or as of any other date.

        Section 13.5 No Presumption as to Drafting. Each of the Parties acknowledges that it has
been represented by legal counsel in connection with this Agreement and the other Transaction
Documents and the Transactions. Accordingly, any rule of law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement or the Transaction Documents
against the drafting party has no application and is expressly waived.

        Section 13.6 Assignment. Subject to Buyer’s express rights of assignment with respect
to any Assignee, this Agreement, and the rights, interests and obligations hereunder, shall not be
assigned by any Party by operation of Law or otherwise without the express written consent of the
other Parties (which consent maybe granted or withheld in the sole discretion of such other Party);
provided, however, that Buyer shall be permitted, upon prior notice to Sellers but without consent
of Sellers, to assign all or any part of its rights or obligations hereunder to an Affiliate (an
“Affiliated Designee”); provided that such assignment would not reasonably be expected to
prevent or materially impair or delay the consummation of the Transactions or otherwise be
materially adverse to Sellers; provided further Buyer shall be permitted to, at or after the Closing,
collaterally assign its rights under this Agreement for purposes of creating a security interest or
otherwise assigning collateral to the Financing Sources in connection with the Debt Financing;
provided further that that no such assignment shall relieve Buyer of any of its obligations under
this Agreement.

        Section 13.7 Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the validity or enforceability
of the other provisions hereof. If any provision of this Agreement, or the application thereof to
any Person or any circumstance, is invalid or unenforceable, (a) a suitable and equitable provision
shall be substituted therefor in order to carry out, so far as may be valid and enforceable, the intent
and purpose of such invalid or unenforceable provision and (b) the remainder of this Agreement
and the application of such provision to other Persons or circumstances shall not be affected by
such invalidity or unenforceability.

       Section 13.8    Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver.


                                                 109
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                         Pg 131 of 1120



        (a)     Except to the extent the mandatory provisions of the Bankruptcy Code apply, this
Agreement and all claims or causes of action (whether in contract or in tort, in law or in equity or
granted by statute) that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or cause of action
based upon, arising out of or related to any representation or warranty made in or in connection
with this Agreement or as an inducement to enter into this Agreement) shall be governed by, and
construed in accordance with, the procedural and substantive laws of the State of Delaware
applicable to Contracts made and to be performed entirely in such state without regard to principles
of conflicts or choice of laws or any other Law that would make the laws of any other jurisdiction
other than the State of Delaware applicable hereto. Notwithstanding anything herein to the
contrary, all claims or causes of action (whether in contract or tort) brought against the Financing
Sources that may be based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of action based upon,
arising out of or related to any representation or warranty made in or in connection with this
Agreement), including any dispute arising out of or relating in any way to the Financing or the
performance thereof or the transactions contemplated thereby, shall be governed by the Laws of
the State of New York, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of New York.

        (b)      Without limitation of any Party’s right to appeal any Order of the Bankruptcy
Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce the terms of this
Agreement and to decide any claims or disputes which may be based upon, arise out of or relate
to this Agreement, any breach or default hereunder, or the Transactions and (ii) any and all claims
relating to the foregoing shall be filed and maintained only in the Bankruptcy Court, and the Parties
hereby consent and submit to the exclusive jurisdiction and venue of the Bankruptcy Court and
irrevocably waive the defense of an inconvenient forum to the maintenance of any such
Proceeding; provided, however, that, if the Bankruptcy Case is closed, all Proceedings based upon,
arising out of or relating to this Agreement shall be heard and determined in the Delaware Court
of Chancery and any state appellate court therefrom within the State of Delaware (or in the event
(but only in the event) that such court does not have subject matter jurisdiction over such
Proceeding in the United States District Court for the District of Delaware and any federal
appellate court therefrom, and the Parties hereby (a) irrevocably and unconditionally submit to the
exclusive jurisdiction of the Delaware Court of Chancery and any state appellate court therefrom
within the State of Delaware (or in the event (but only in the event) that such court does not have
subject matter jurisdiction over such Proceeding in the United States District Court for the District
of Delaware and any federal appellate court therefrom) with respect to all Proceedings based upon,
arising out of or relating to this Agreement and the Transactions (whether in contract or in tort, in
law or in equity or granted by statute); (b) agree that all claims with respect to any such Proceeding
shall be heard and determined in such courts and agrees not to commence any Proceeding relating
to this Agreement or the Transactions (whether in contract or in tort, in law or in equity or granted
by statute) except in such courts; (c) irrevocably and unconditionally waive any objection to the
laying of venue of any Proceeding based upon, arising out of or relating to this Agreement or the
Transactions and irrevocably and unconditionally waives the defense of an inconvenient forum;
and (d) agree that a final judgment in any such Proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided by Law. The Parties
                                                 110
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                         Pg 132 of 1120



agree that any violation of this Section 13.8(b) shall constitute a material breach of this Agreement
and shall constitute irreparable harm. The parties hereto agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in any other jurisdiction by suit on
the judgment or in any other manner provided by applicable Law. Notwithstanding anything to
the contrary contained in this Agreement, each of the Parties agrees that it will not bring or support
any person in any Proceeding of any kind or description, whether in law or in equity, whether in
contract or in tort or otherwise, against any of the Financing Sources in any way relating to this
Agreement or any of the transaction contemplated by this Agreement, including any dispute arising
out of or relating in any way to the Debt Commitment Letter or the performance thereof or the
financings contemplated thereby, in any forum other than the federal and New York state courts
located in the Borough of Manhattan within the City of New York and any appellate courts
therefrom.

      (c)  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
PROCEEDING DIRECTLY OR INDIRECTLY BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER IN CONTRACT OR IN TORT, IN LAW OR IN EQUITY OR
GRANTED BY STATUTE). EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.8.

        Section 13.9 Counterparts. This Agreement may be executed in any number of
counterparts (including via electronic transmission in portable document format (pdf)) with the
same effect as if the signatures to each counterpart were upon a single instrument, and all such
counterparts together shall be deemed an original of this Agreement. This Agreement shall
become effective when, and only when, each Party shall have received a counterpart hereof signed
by the other Party. Delivery of an executed counterpart hereof by means of electronic transmission
in portable document format (pdf) shall have the same effect as delivery of a physically executed
counterpart in person.

         Section 13.10 Parties in Interest; No Third Party Beneficiaries. Except as set forth in
Section 13.12, nothing in this Agreement shall confer any rights, benefits, remedies, obligations,
liabilities or claims hereunder upon any Person not a Party or a permitted assignee of a Party;
provided that the Financing Sources are intended third party beneficiaries of this Section 13.10,
Section 13.6, Section 13.8 and Section 13.12.

       Section 13.11 Fees and Expenses. The Parties agree that, except as otherwise expressly
provided in this Agreement, each Party shall bear and pay all costs, fees and expenses that it incurs,
or which may be incurred on its behalf, in connection with this Agreement and the Transactions.
The pre-Closing costs of any privacy ombudsman shall be borne equally between Buyer, on the
one hand, and Sellers, on the other hand, to the extent such costs are incurred in relation to the
Transactions.
                                               111
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                         Pg 133 of 1120



        Section 13.12 Non-Recourse. All Claims and Liabilities that may be based upon, in
respect of, arise under, out or by reason of, be connected with or relate in any manner to this
Agreement, the negotiation, execution or performance of this Agreement (including any
representation or warranty made in connection with or as an inducement to this Agreement) or the
Transactions may be made only against (and are those solely of) the Persons that are expressly
identified as Parties to this Agreement. No other Person, including any Buyer Related Party (other
than Buyer) or any of the Parties’ Affiliates, directors, officers, employees, incorporators,
members, partners, managers, stockholders, agents, attorneys, or representatives of, or any
financial advisors or lenders to (including the Financing Sources in their capacities as such), any
of the foregoing (together, the “Non-Recourse Parties”) shall have any liabilities for any Claims
or Liabilities arising under, out of, in connection with, or related in any manner to, this Agreement,
the Transactions or the Debt Financing or based on, in respect of, or by reason of, this Agreement
or its negotiation, execution, performance or breach, whether at law, in equity, in contract, in tort
or otherwise.

        Section 13.13 Schedules; Materiality. The inclusion of any matter in any Schedule shall
be deemed to be an inclusion for all purposes of this Agreement, to the extent that the relevance
of such disclosure to any Section is readily apparent from the text of such disclosure, but inclusion
therein shall not be deemed to constitute an admission, or otherwise imply, that any such matter is
material or creates a measure for materiality for purposes of this Agreement. The disclosure of
any particular fact or item in any Schedule shall not be deemed an admission as to whether the fact
or item is “material” or would constitute a “Material Adverse Effect.”

         Section 13.14 Specific Performance.           The Parties acknowledge and agree that
(a) irreparable injury, for which monetary damages, even if available, would not be an adequate
remedy, will occur in the event that any of the provisions of this Agreement are not performed in
accordance with the specific terms hereof or are otherwise breached, and (b) the non-breaching
Party or Parties shall therefore be entitled, in addition to any other remedies that may be available,
to obtain (without the posting of any bond) specific performance of the terms of this Agreement
by the breaching Party or Parties. If any Proceeding is brought by the non-breaching Party or
Parties to enforce this Agreement, the Party in breach shall waive the defense that there is an
adequate remedy at Law.



                                      [Signature pages follow]




                                                 112
DocuSign Envelope ID: 0524809E-09F7-412D-8EEF-34BF97D22245
              18-23538-rdd        Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                                         Pg 134 of 1120



                           IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
            and delivered by their duly authorized representatives, all as of the Effective Date.



                                                             TRANSFORM HOLDCO LLC



                                                             By:
                                                             Name:      Edward S. Lampert
                                                             Title:     Chief Executive Officer




                                         [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                    Exhibit A
                                 Pg 135 of 1120




                                          Sears Holdings Corporation



                                          By:

                                          Name:               Robert A. Riecker

                                          Title:              Chief Financial Officer




                        [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 136 of 1120




                                         Kmart Holding Corporation



                                         By;                 ^
                                         Name:               Robert A. Riecker

                                         Title:              Chief Financial Officer &
                                                             Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                 Pg 137 of 1120




                                         Kmart Operations LLC



                                         By:                                     N

                                         Name:               Robert A. Riecker

                                         Title:              Chief Financial Officer &
                                                             Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 138 of 1120




                                         Sears Operations LLC



                                         By:                  /t/L^'         ^

                                         Name:               Robert A. Riecker

                                         Title:              Chief Financial Officer &
                                                             Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                     Exhibit A
                                 Pg 139 of 1120




                                          Sears, Roebuck and Co.



                                          By:

                                          Name:               Robert A. Riecker

                                          Title:              Chief Financial Officer,
                                                              President & Director




                        [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 140 of 1120




                                         ServiceLive, Inc.




                                         By:                  /I
                                         Name:               Robert A. Riecker

                                         Title:              Chief Financial Officer &
                                                             Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                 Pg 141 of 1120




                                         SHC Licensed Business LLC



                                         By:                 /
                                         Name:               Robert A. Riecker

                                         Title:             Chief Financial Officer of Kmart Corporation,
                                                            its Member




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 142 of 1120




                                         A&E Factory Service, LLC



                                         By:                  /   <s—    —^

                                         Name:               Robert A. Riecker

                                         Title:              Vice President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                 Pg 143 of 1120




                                          A&E Home Delivery, LLC




                                          By:                /t ^       —^

                                          Name:               Robert A. Riecker

                                          Title:              Vice President & Director




                        [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                 Pg 144 of 1120




                                          A&E Lawn & Garden, LLC



                                          By:

                                          Name:               Robert A. Riecker

                                          Title:              Vice President & Director




                        [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                 Pg 145 of 1120




                                         A&E Signature Service, LLC



                                         By:                                     N

                                         Name:               Robert A. Riecker

                                         Title:              Vice President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                 Pg 146 of 1120




                                         FBA Holdings Inc.



                                         By:

                                         Name:               Robert A. Riecker

                                         Title:             Chief Financial Officer &
                                                            Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 147 of 1120




                                         Innovel Solutions, Inc.



                                         By:

                                         Name:               Robert A. Riecker

                                         Title:              Chief Financial Officer &
                                                             Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 148 of 1120




                                         Kmart Corporation



                                         By:                ^
                                         Name:               Robert A. Riecker

                                         Title:              Chief Financial Officer &
                                                             Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                 Pg 149 of 1120




                                         MaxServ, Inc.



                                         By:                                     .


                                         Name:               Robert A. Riecker

                                         Title:              Vice President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                 Pg 150 of 1120




                                         Private Brands, Ltd.



                                         By:                               ~     "

                                         Name:               Robert A. Riecker

                                         Title:              Vice President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 151 of 1120




                                         Sears Development Co.



                                         By:                 /fA—           ^

                                         Name:               Robert A. Riecker

                                         Title:              President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 152 of 1120




                                         Sears Holdings Management Corporation




                                         Name:               Robert A. Riecker

                                         Title:              President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 153 of 1120




                                         Sears Home & Business Franchises, Inc.



                                         By:                            N

                                         Name:               Robert A. Riecker

                                         Title:              Vice President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 154 of 1120




                                         Sears Home Improvement Products, Inc.




                                         Name:               Robert A. Riecker

                                         Title:              President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                   Exhibit A
                                 Pg 155 of 1120




                                         Sears Insurance Services, L.L.C.




                                         Name:               Robert A. Riecker

                                         Title:              Chief Financial Officer




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                 Pg 156 of 1120




                                         Sears Procurement Services, Inc.




                                         Name:              Robert A. Riecker

                                         Title:             Vice President




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                 Pg 157 of 1120




                                          Sears Protection Company




                                          Name:               Robert A. Riecker

                                          Title:              Vice President




                        [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                 Pg 158 of 1120




                                          Sears Protection Company (PR), Inc.


                                          By:

                                          Name:              Robert A. Riecker

                                          Title:              Vice President




                        [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 159 of 1120




                                         Sears Roebuck Acceptance Corp.



                                         By:

                                         Name:               Robert A. Riecker

                                         Title:              Chief Financial Officer &
                                                             Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 160 of 1120




                                         Sears, Roebuck de Puerto Rico, Inc.




                                         Name:               Robert A. Riecker

                                         Title:              Vice President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                 Pg 161 of 1120




                                         SYW Relay LLC




                                         Name:               Robert A. Riecker

                                         Title:              Chief Financial Officer of Sears, Roebuck
                                                             and Co., its Member




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                 Pg 162 of 1120




                                         Wally Labs LLC



                                         By:

                                         Name:               Robert A. Riecker

                                         Title:              Vice President




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                    Exhibit A
                                 Pg 163 of 1120




                                          SHC Promotions LLC



                                          By:                 fVl
                                          Name:               Robert A. Riecker

                                          Title:              Chief Financial Officer




                        [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                 Pg 164 of 1120




                                         Big Beaver of Florida Development, LLC



                                         By:

                                         Name:               Robert A. Riecker

                                         Title:              President




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 165 of 1120




                                         California Builder Appliances, Inc.



                                         By:

                                         Name:               Robert A. Riecker

                                         Title:              Chief Financial Officer &
                                                             Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 166 of 1120




                                         Florida Builder Appliances, Inc.



                                         By:

                                         Name:               Robert A. Riecker

                                         Title:              Chief Financial Officer &
                                                             Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                 Pg 167 of 1120




                                          KBL Holding Inc.



                                          By:                                  ^

                                          Name:               Robert A. Riecker

                                          Title:              Vice President & Director




                        [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 168 of 1120




                                          Kmart of Michigan, Inc.




                                          Name:              Robert A. Riecker

                                          Title:             Vice President & Director




                        [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                 Pg 169 of 1120




                                         Kmart of Washington LLC



                                         By:

                                         Name:               Robert A. Riecker

                                         Title:              Chief Financial Officer of Kmart Corporation,
                                                             its Member




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                 Pg 170 of 1120




                                          Kmart of Illinois LLC




                                          Name:               Robert A. Riecker

                                          Title:             Chief Financial Officer of Kmart Corporation,
                                                             its Member




                        [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                 Pg 171 of 1120




                                         Kmart Stores of Texas LLC



                                         By:

                                         Name:               Robert A. Riecker

                                         Title:
                                                            Chief Financial Officer of Kmart Corporation,
                                                            its Member




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                 Pg 172 of 1120




                                         MyGofer LLC



                                         By:

                                         Name:               Robert A. Riecker

                                         Title:             Chief Financial Officer of Kmart Corporation,
                                                            its Member




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                 Pg 173 of 1120




                                         Sears Brands Business Unit Corporation




                                         Name:              Robert A. Riecker

                                         Title:             Vice President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                 Pg 174 of 1120




                                         Sears Holdings Publishing Company, LLC




                                         Name:               Robert A. Riecker

                                         Title:              Vice President




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                 Pg 175 of 1120




                                         Sears Protection Company (Florida), L.L.C.




                                         Name:               Robert A. Riecker

                                         Title:              Vice President




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                 Pg 176 of 1120




                                          SHC Desert Springs, LLC




                                          Name:              Robert A. Riecker

                                          Title:             Chief Financial Officer of Kmart Corporation,
                                                             its Member




                        [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 177 of 1120




                                         SOE, Inc.



                                         By:

                                         Name:               Robert A. Riecker

                                         Title:              President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 178 of 1120




                                         StarWest, LLC




                                         Name:               Robert A. Riecker

                                         Title:              President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 179 of 1120




                                         STI Merchandising, Inc.



                                         By:

                                         Name:               Robert A. Riecker

                                         Title:              President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                 Pg 180 of 1120




                                         Troy Coolidge No. 13, LLC




                                         Name:               Robert A. Riecker

                                         Title:             Chief Financial Officer of Kmart Corporation,
                                                            its Member




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 181 of 1120




                                         BlueLight.com, Inc..




                                         Name:               Robert A. Riecker

                                         Title:              Vice President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                 Pg 182 of 1120




                                         Sears Brands, L.L.C.




                                         Name:               Robert A. Riecker

                                         Title:              Vice President & Manager




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 183 of 1120




                                         Sears Buying Services, Inc.




                                         Name:               Robert A. Riecker

                                         Title:              President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                 Pg 184 of 1120




                                         Kmart.com LLC




                                         By:

                                         Name:               Robert A

                                         Title:             Vice President of BlueLight.com, Inc.,
                                                            its Member




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 185 of 1120




                                         Sears Brands Management Corporation




                                         Name:               Robert A. Riecker

                                         Title:              Vice President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 186 of 1120




                                         KLC, Inc.




                                         Name:               Robert A. Riecker

                                         Title:              Vice President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                 Pg 187 of 1120




                                         SRe Holding Corporation



                                         By:

                                         Name:               Robert A. Riecker

                                         Title:              Vice President & Director




                       [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                 Pg 188 of 1120




                                          SRC Sparrow 2 LLC



                                          By:                              ^

                                          Name:               Robert A. Riecker

                                          Title:              President & Director




                        [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 189 of 1120
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 190 of 1120



                                   Exhibit A

                                Approval Order



                            [Intentionally Omitted]
    18-23538-rdd       Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32                       Exhibit A
                                               Pg 191 of 1120



                                                     Exhibit B

                                                    FORM OF

                                     IP ASSIGNMENT AGREEMENT

          THIS IP ASSIGNMENT A G R E E M E N T (“Assignment”), effective as of [●]
    (“Effective Date”) 1, is made and entered into by and among Sears Holdings Corporation, a
    corporation organized and existing under the laws of Delaware (“SHC”) and each of its
    Subsidiaries party hereto 2 (all such Subsidiaries and together with SHC, “Assignors”), on the
    one hand, and [●] 3, a [●] organized and existing under the laws of [●] (“Assignee”), on the other
    hand (each a “Party”, and collectively, the “Parties”).

           WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of [●], by and
    among Assignors and [Assignee together with any applicable Affiliated Designees] 4 (the
    “Purchase Agreement”), Sellers agreed to sell, transfer, assign, convey and deliver, and
    [Assignee together with any applicable Affiliated Designees] 5 agreed to purchase, the Acquired
    Assets, including the Acquired Intellectual Property, in each case on the terms and subject to
    the conditions contained in the Purchase Agreement;

            WHEREAS, Assignors are the owners of the Acquired Intellectual Property, including,
    without limitation, each of the Trademarks set forth on Exhibit A-1 hereto, each of the Business
    Names set forth on Exhibit A-2 hereto, each of the Patents set forth on Exhibit A-3 hereto, each
    of the Copyrights set forth on Exhibit A-4 hereto, each of the Domain Names set forth on Exhibit
    A-5 hereto and each of the Media Accounts set forth on Exhibit A-6 hereto (in each case, as
    applicable, together with all goodwill of the businesses in which the foregoing are used and all
    goodwill connected with the use of and symbolized by the foregoing);

           WHEREAS, the Acquired Intellectual Property is included in the Acquired Assets;

            WHEREAS, as required in the Purchase Agreement, Assignors hereby desire to sell,
    transfer, assign, convey and deliver to Assignee their entire worldwide right, title and interest
1
  Note to Draft: Effective Date of this Assignment will be the Closing Date.
2
  Note to Draft: Every Subsidiary that is party to the Purchase Agreement, should also be party to this Assignment,
as this Assignment effectuates the transfer of all Acquired Intellectual Property (whether registered or unregistered).
3
  Note to Draft: Prior to the Closing, Transform Holdco LLC may designate (i) itself as Assignee, (ii) itself and an
Affiliated Designee to each receive a portion of the Acquired Intellectual Property, in which case, a separate
assignment agreement in the form hereof will be executed for each of Transform Holdco LLC and such assignee,
(iii) itself and more than one Affiliated Designee to each receive a portion of the Acquired Intellectual Property, in
which case, a separate assignment agreement in the form hereof will be executed for each of Transform Holdco LLC
and each such assignee or (iv) more than one Affiliated Designee to each receive a portion of the Acquired
Intellectual Property, in which case, a separate assignment agreement in the form hereof will be executed for each
such Affiliate.
4
  Note to Draft: If Assignee is not Transform Holdco LLC, this bracketed language should be replaced with
“Transform Holdco LLC together with any applicable Affiliate Designees, including Assignee”.
5
  Note to Draft: If Assignee is not Transform Holdco LLC, this bracketed language should be replaced with
“Transform Holdco LLC together with any applicable Affiliate Designees, including Assignee”.
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 192 of 1120



 in, to and under the Acquired Intellectual Property; and

       WHEREAS, Assignee desires to acquire the Acquired Intellectual Property from
 Assignors.

         NOW, THEREFORE, in consideration of the premises and covenants hereinafter
 contained, in consideration of the representations, warranties and covenants contained in the
 Purchase Agreement, and for other good and valuable consideration, the receipt and sufficiency
 of which are hereby acknowledged, the Parties desire to enter into this Assignment on the terms
 set forth herein.

         Intending to be legally bound, the Parties agree as follows:

              1.     Unless otherwise defined herein, all capitalized terms used herein shall
have the meanings ascribed to such terms in the Purchase Agreement.

                2.       As of the Effective Date, Assignors hereby irrevocably sell, convey,
assign and transfer to Assignee, and its successors and assigns, their entire worldwide right, title
and interest in, to and under the Acquired Intellectual Property free and clear of all
Encumbrances (other than Permitted Encumbrances), the same to be held and enjoyed by
Assignee for its own use and enjoyment and the use and enjoyment of its successors, assigns and
other legal representatives as fully and entirely as the same would have been held and enjoyed by
Assignors if this IP Assignment Agreement had not been made, together with (A) the rights to all
causes of action (whether known or unknown or whether currently pending, filed or otherwise)
and other enforcement rights under, or on account of, any of the Acquired Intellectual Property,
including the right to sue and recover damages and obtain equitable relief for past, present and
future infringement, misappropriation, dilution or other violation, (B) all rights to collect past
and future income, royalties, damages and other payments now or hereafter due or payable under
or on account of any of the Acquired Intellectual Property, (C) the right to prosecute, register,
maintain and defend the Acquired Intellectual Property before any public or private agency,
office or registrar, (D) the right, if any, to claim priority based on the filing dates of the Acquired
Intellectual Property under any Law, including under the International Convention for the
Protection of Industrial Property, the Patent Cooperation Treaty, the European Patent
Convention, the Paris Convention and all other treaties of like purposes, (E) the right to fully and
entirely stand in the place of Assignors in all matters related to the Acquired Intellectual
Property, (F) all other rights corresponding to the Acquired Intellectual Property throughout the
respective countries in which Assignors hold rights in the Acquired Intellectual Property and (G)
all goodwill of the businesses in which the foregoing are used and all goodwill connected with
the use of and symbolized by the foregoing. This foregoing assignment is intended to be an
absolute assignment and not by way of security.

               3.      This Assignment is binding upon, and inures to the benefit of, the Parties
and their respective legal representatives, successors and assigns.

               4.      The respective rights of Assignor and Assignee with respect to the
Acquired Intellectual Property sold, conveyed, transferred, assigned and delivered hereby to the

                                                  2
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                         Pg 193 of 1120



Assignee shall be governed exclusively by the Purchase Agreement, and nothing in this
Assignment shall alter any Liability arising under the Purchase Agreement, which shall (without
limiting the generality of the foregoing) govern, and shall contain the sole and exclusive
representations and warranties of the Parties with respect to such Acquired Intellectual Property.
If there is any conflict or inconsistency between the provisions of the Purchase Agreement and
this Assignment, the provisions of the Purchase Agreement shall govern. Notwithstanding
anything to the contrary in this Assignment, nothing herein (other than Section 6, Section 7 and
Section 8) is intended to, nor shall it, extend, amplify or otherwise alter any representation,
warranty, covenant or obligation contained in the Purchase Agreement.

                5.      Except to the extent the mandatory provisions of the Bankruptcy Code
apply, this Assignment and all claims or causes of action (whether in contract or in tort, in law or
in equity or granted by statute) that may be based upon, arise out of or relate to this Assignment
or the negotiation, execution or performance of this Assignment (including any claim or cause of
action based upon, arising out of or related to any representation or warranty made in or in
connection with this Assignment or as an inducement to enter into this Assignment) shall be
governed by, and construed in accordance with, the laws of the State of Delaware applicable to
Contracts made and to be performed entirely in such state without regard to principles of
conflicts or choice of laws or any other Law that would make the laws of any other jurisdiction
other than the State of Delaware applicable hereto.

                6.      Upon reasonable request by Assignee, the applicable Assignors will timely
execute and deliver any additional documents (including those referenced in Section 7 below)
and take such other actions as may be necessary or desirable to record or memorialize the
assignments of the Acquired Intellectual Property set forth herein, or to vest or perfect in
Assignee such right, title, and interest in, to and under the Acquired Intellectual Property. If
Assignee is unable for any reason to secure any Assignor’s signature to any document it is
entitled to hereunder (including those referenced in Section 7 below), each Assignor hereby
irrevocably designates and appoints Assignee, and Assignee’s duly authorized officers, agents
and representatives, as its agents and attorneys-in-fact with full power of substitution to act for
and on the behalf and instead of such Assignor, to execute and file any such document or
documents and to do all other lawfully permitted acts to further the purposes of this Assignment
with the same legal force and effect as if executed by such Assignor. Assignors shall not enter
into any agreement in conflict with this Assignment.

                7.      Each Assignor agrees that (i) with respect to any Trademarks, Patents or
Copyrights issued, filed or registered in the United States and included in the Acquired
Intellectual Property, at Closing, it will enter into an assignment agreement substantially in the
form set forth in Schedule 1, Schedule 2 or Schedule 3, as applicable, (ii) with respect to any
Domain Names included in the Acquired Intellectual Property, at Closing, it will enter into an
agreement substantially in the form of Schedule 4 and (iii) with respect to any Intellectual
Property included in the Acquired Intellectual Property that is issued, filed or registered in a
jurisdiction outside of the United States, at Closing, it will enter into an assignment agreement
suitable for recording in the relevant jurisdictions with terms and conditions substantially similar
to those set forth in Schedule 1, Schedule 2 or Schedule 3, as applicable, except for any different


                                                 3
 18-23538-rdd      Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                         Pg 194 of 1120



terms and conditions that would be necessary in a recordable assignment agreement for the
respective local jurisdiction.

                8.      Assignee shall be responsible for the preparation and filing of such
additional documents that may be reasonably necessary to record or perfect Assignee’s right, title
and interest in, to and under the Acquired Intellectual Property (including with any applicable
Governmental Authorities) and for any and all costs, expenses and fees associated with the
recordation or perfection of the sale, conveyance, transfer and assignment to Assignee of the
Acquired Intellectual Property at the United States Patent and Trademark Office, and each of the
corresponding entities or agencies in any applicable foreign countries or multinational
authorities. Assignors and Assignee shall each pay their own costs with respect to any
notarization, legalization and other equivalent actions required on such Party’s behalf for the
execution and recordation of any document it is entitled to under Section 6 or Section 7 hereof.

                9.      No amendment, modification or discharge of this Assignment, and no
waiver hereunder, shall be valid or binding unless set forth in writing and duly executed by each
Party. Any such waiver shall constitute a waiver only with respect to the specific matter
described in such writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the Parties of a breach of
or a default under any of the provisions of this Assignment, nor the failure by any of the Parties,
on one or more occasions, to enforce any of the provisions of this Assignment or to exercise any
right or privilege hereunder shall be construed as a waiver of any other breach or default of a
similar nature, or as a waiver of any of such provisions, rights or privileges hereunder. No
course of dealing between or among the Parties shall be deemed effective to modify, amend or
discharge any part of this Assignment or any rights to payment of any Party under or by reason
of this Assignment.

               10.     This Assignment may be executed and delivered in any number of
counterparts (including by facsimile transmission or other means of electronic transmission, such
as by electronic mail in “pdf” form) with the same effect as if the signatures to each counterpart
were upon a single instrument, each of which when executed shall be deemed to be an original
and all such counterparts together shall be deemed an original of this Assignment. Delivery of
an executed counterpart hereof by means of electronic transmission in portable document format
(pdf) shall have the same effect as delivery of a physically executed counterpart in person.

               11.      Section 13.4 (Entire Agreement), Section 13.7 (Severability), Section
13.8(c) (Waiver of Jury Trial) and Section 13.14 (Specific Performance) of the Purchase
Agreement are incorporated herein by reference, mutatis mutandis. In this Assignment, (i)
whenever the word “including” is used, it is deemed to be followed by the words “without
limitation” and (ii) “or” is used in the inclusive sense of “and/or”.


                                    [Signature pages follow]




                                                 4
     18-23538-rdd       Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32                    Exhibit A
                                               Pg 195 of 1120



                  IN WITNESS WHEREOF, the Parties, through their authorized representatives,
    have caused this Assignment to be duly executed and delivered as of the Effective Date.



                                                  ASSIGNOR 6:


                                                  [●]

                                                  By:
                                                  Name:
                                                  Title:




6
 Note to Draft: This signature block should be duplicated for each applicable Assignor (each Seller under the
Purchase Agreement).
                               [Signature Page to IP Assignment Agreement]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 196 of 1120


                                  ASSIGNEE:


                                  [●]

                                  By:
                                  Name:
                                  Title:




                   [Signature Page to IP Assignment Agreement]
  18-23538-rdd     Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                        Pg 197 of 1120


                                          EXHIBIT A

                                        ACQUIRED IP

[Exhibit A to mirror the schedules of registered, issued and applied-for Trademarks, Patents,
Copyrights, Domain Names, and Business Names and Media Accounts, in each case included on
Schedule 2.1(a) of the Purchase Agreement, provided that Exhibit A shall also include any
registered, issued or applied-for Trademarks, Patents, Copyrights, Domain Names, Business Names
or Media Accounts included in the Acquired Intellectual Property identified after signing and not
listed on Schedule 2.1(a)(i)-(vi) of the Purchase Agreement.]




                            [Exhibit A to IP Assignment Agreement]
    18-23538-rdd         Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                       Exhibit A
                                               Pg 198 of 1120



                                                 SCHEDULE 1

                                                    FORM OF

                              TRADEMARK ASSIGNMENT AGREEMENT

    This TRADEMARK ASSIGNMENT AGREEMENT, effective as of [●] (“Effective Date”),
is between [●] 7 (“Assignor”) and [●] 8 (“Assignee”).

                                              W I T N E S S E T H:

    WHEREAS, Sears Holdings Corporation, a corporation organized and existing under the
laws of Delaware (“SHC”, together with each of its Subsidiaries party thereto, the “Sellers”) and
[Assignee] 9 have entered into that certain Asset Purchase Agreement, dated [●] (the “Purchase
Agreement”), pursuant to which Sellers have agreed to sell, convey, transfer, assign and deliver
to Assignee, and [Assignee together with any applicable Affiliated Designees] 10 have agreed to
purchase from Sellers, all of their respective right, title and interest in, to and under all
Trademarks included in the Acquired Intellectual Property, including without limitation those
trademark registrations and applications for registration listed in Exhibit A (such Trademarks,
the “Transferred Marks”), and all goodwill of the businesses in which the foregoing are used and all
goodwill connected with the use of and symbolized by the foregoing;

    WHEREAS, Assignor is the owner of the Transferred Marks and all goodwill of the businesses
in which the foregoing are used and all goodwill connected with the use of and symbolized by the
foregoing;

    WHEREAS, [Assignee] 11 will be, as of the Effective Date, the successor in interest to the
business of Assignor to which the Transferred Marks pertain, and such business is ongoing and
existing; and

    WHEREAS, pursuant to the Purchase Agreement, Assignor agrees to sell, convey, transfer,
assign and deliver to Assignee, and Assignee wishes to acquire from Assignor, Assignor’s entire

7
  Note to Draft: To duplicate the short-form and replace Assignor with each Assignor listed as a record owner of the
Trademarks under Schedule 2.1(a)(i) to the Purchase Agreement (or the record owner of any other registered or
applied-for Trademarks included in the Acquired Intellectual Property identified after signing and not listed on
Schedule 2.1(a)(i)).
8
  Note to Draft: Prior to the Closing, Transform Holdco LLC may designate (i) itself as Assignee, (ii) itself and an
Affiliated Designee to each receive a portion of the Transferred Marks, in which case, a separate short-form
assignment agreement in the form hereof will be executed for each of Transform Holdco LLC and such assignee,
(iii) itself and more than one Affiliated Designee to each receive a portion of the Transferred Marks, in which case, a
separate short-form assignment agreement in the form hereof will be executed for each of Transform Holdco LLC
and each such assignee or (iv) more than one Affiliated Designee to each receive a portion of the Transferred Marks,
in which case, a separate short-form assignment agreement in the form hereof will be executed for each such
Affiliate.
9
  Note to Draft: To adjust the party if Assignee is not Transform Holdco LLC.
10
   Note to Draft: If Assignee is not Transform Holdco LLC, this bracketed language should be replaced with
“Transform Holdco LLC together with any applicable Affiliate Designees”.
11
   Note to Draft: To adjust the party if Assignee is not Transform Holdco LLC.
                                 [Schedule 1 to IP Assignment Agreement]
WEIL:\96869101\5\73217.0004
 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 199 of 1120



right, title and interest in, to and under the Transferred Marks, and all goodwill of the businesses in
which the foregoing are used and all goodwill connected with the use of and symbolized by the foregoing.

    NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements contained in this Trademark Assignment Agreement, in the Purchase Agreement, in
the IP Assignment Agreement and in the other Transaction Documents, and for other good and
valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

                 1.      Assignment. Pursuant to and subject to the terms and conditions of the
Purchase Agreement, Assignor, as of the Effective Date, hereby irrevocably sells, conveys,
transfers and assigns to Assignee, and its successors and assigns, and Assignee hereby accepts,
Assignor’s entire right, title and interest in, to and under the Transferred Marks, and any
renewals thereof, all registrations that have been or may be granted thereon, all applications for
registrations thereof, all common law rights thereto and all goodwill of the businesses in which
the foregoing are used and all goodwill connected with the use of and symbolized by the
foregoing, for Assignee’s own use and enjoyment, and for the use and enjoyment of Assignee’s
successors, assigns and other legal representatives, as fully and entirely as the same would have
been held and enjoyed by Assignor if this Trademark Assignment Agreement had not been
made, together with (A) the rights to all causes of action (whether known or unknown or whether
currently pending, filed or otherwise) and other enforcement rights under, or on account of, any
of the Transferred Marks, including the right to sue and recover damages and obtain equitable
relief for past, present and future infringement, misappropriation, dilution or other violation, (B)
all rights to collect past and future income, royalties, damages and other payments now or
hereafter due or payable under or on account of any of the Transferred Marks, (C) the right, if
any, to claim priority based on the filing dates of the Transferred Marks under any Law, (D) the
right to prosecute, register, maintain and defend the Transferred Marks before any public or
private agency, office or registrar, (E) the right to fully and entirely stand in the place of
Assignor in all matters related to the Transferred Marks and (F) all other rights corresponding to
the Transferred Marks throughout the respective countries in which Assignor holds rights in the
Transferred Marks. This foregoing assignment is intended to be an absolute assignment and not
by way of security.

               2.     Cooperation. (A) Assignor shall, at its expense, timely take all reasonable
actions and execute and deliver all documents that Assignee may reasonably request to effect the
terms of this Trademark Assignment Agreement and to perfect Assignee’s title in, to and under
the Transferred Marks.

(B) If Assignee is unable for any reason to secure Assignor’s signature to any document it is
entitled to under Section 2(A) hereof, Assignor hereby irrevocably designates and appoints
Assignee, and Assignee’s duly authorized officers, agents and representatives, as its agents and
attorneys-in-fact with full power of substitution to act for and on the behalf and instead of
Assignor, to execute and file any such document or documents and to do all other lawfully
permitted acts to effect the terms of this Trademark Assignment Agreement with the same legal
force and effect as if executed by Assignor. Assignor shall not enter into any agreement in
conflict with this Trademark Assignment Agreement.


                                                   2
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                        Pg 200 of 1120



                 3.       Recordation. Assignee shall be responsible for the preparation and filing
of such additional documents that may be reasonably necessary to record or perfect Assignee’s
right, title and interest in, to and under the Transferred Marks (including with any applicable
Governmental Authorities) and for any and all costs, expenses and fees associated with the
recordation or perfection of the sale, conveyance, transfer and assignment to Assignee of the
Transferred Marks at the United States Patent and Trademark Office, and each of the
corresponding entities or agencies in any applicable foreign countries or multinational
authorities. Assignor and Assignee shall each pay its own costs with respect to any notarization,
legalization and other equivalent actions required on such party’s behalf for the execution and
recordation of this Trademark Assignment Agreement and any other document provided
pursuant to Section 2(A) hereof. Assignor hereby authorizes the Director of Patents and
Trademarks in the United States Patent and Trademark Office, and the corresponding entities or
agencies in any applicable foreign countries or multinational authorities, to record Assignee as
the assignee and owner of the Transferred Marks, and to deliver to Assignee and to Assignee’s
attorneys, agents, representatives, successors or assigns, all official documents and
communications as may be warranted by this Trademark Assignment Agreement.

                 4.      Governing Law; Venue; Jury Trial. Except to the extent the mandatory
provisions of the Bankruptcy Code apply, this Assignment and all claims or causes of action
(whether in contract or in tort, in law or in equity or granted by statute) that may be based upon,
arise out of or relate to this Assignment or the negotiation, execution or performance of this
Assignment (including any claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this Assignment or as an inducement to
enter into this Assignment) shall be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to Contracts made and to be performed entirely in such state
without regard to principles of conflicts or choice of laws or any other Law that would make the
laws of any other jurisdiction other than the State of Delaware applicable hereto. The venue and
waiver of jury trial provisions of Section 13.8 of the Purchase Agreement are incorporated herein
by reference, mutatis mutandis.

                5.      General Provisions. All capitalized terms used in this Trademark
Assignment Agreement and not defined herein shall have the meanings set forth in the Purchase
Agreement. Whenever the word “including” is used in this Trademark Assignment Agreement,
it shall be deemed to be followed by the words “without limitation” and whenever the word “or”
is used in this Trademark Assignment Agreement, it is used in the inclusive sense of “and/or.”
This Trademark Assignment Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this Trademark
Assignment Agreement by facsimile or electronic mail shall be as effective as delivery of a
manually executed counterpart of this Trademark Assignment Agreement. This Trademark
Assignment Agreement, along with its Exhibit, the IP Assignment Agreement, the other
Transaction Documents, the Purchase Agreement and the Schedules and Exhibits of the IP
Assignment Agreement, the other Transaction Documents and the Purchase Agreement,
constitute the entire understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between and among the parties
with respect to the subject matter hereof. This Trademark Assignment Agreement may not be

                                                 3
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 201 of 1120



amended, modified, supplemented, changed or waived in any manner except by a writing signed
by all parties hereto. The failure of any party to enforce any terms or provisions of this
Trademark Assignment Agreement shall not waive any of its rights under such terms or
provisions. Each of the parties shall be entitled to injunctive or other equitable relief to prevent
or cure breaches of this Trademark Assignment Agreement and, in addition to any other remedy
to which they are entitled at Law or in equity, to enforce specifically the terms and provisions
hereof, such remedy being in addition to any other remedy to which any party may be entitled at
Law or in equity. This Trademark Assignment Agreement is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns. In the event of any
conflict between the Purchase Agreement and this Trademark Assignment Agreement, the
provisions of the Purchase Agreement shall control.

                       [Remainder of this page intentionally left blank]




                                                 4
 18-23538-rdd      Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                       Pg 202 of 1120



   WHEREFORE, Assignor and Assignee have duly executed this Trademark Assignment
Agreement on the date indicated below.

Date: _____________ __, ________

                                                    ASSIGNOR

                                                    By
                                                         Name:
                                                         Title:




State of ___________     )
                         ss.:
County of _________      )

On the ___ day of ______ in the year _____ before me, the undersigned, a Notary Public in and
for said State, personally appeared, _________________personally known to me or proved to
me on the basis of satisfactory evidence to be the person whose name is signed on the preceding
instrument and acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon behalf of which this
individual acted, executed the instrument.



                                            _______________________________________
                                            Notary Public

My commission expires: _______________

Dated: __________




                    [Signature Page to Trademark Assignment Agreement]
 18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 203 of 1120




Date: _____________ __, ________

                                               ASSIGNEE

                                               By
                                                    Name:
                                                    Title:




                  [Signature Page to Trademark Assignment Agreement]
      18-23538-rdd     Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32                    Exhibit A
                                              Pg 204 of 1120




                                                  EXHIBIT A

                                        TRANSFERRED MARKS 12

Trademark                   Owner             Application          Application          Registration         Registration
                                               Number                Date                Number                 Date




 12
  Note to Draft: Exhibit A shall be populated with those Trademarks listed on Schedule 2.1(a)(i) to the Purchase
 Agreement, provided that Exhibit A shall also include any registered or applied-for Trademarks included in the
 Acquired Intellectual Property identified after signing and not listed on Schedule 2.1(a)(i).

                            [Exhibit A to Trademark Assignment Agreement]
     18-23538-rdd      Doc 2507-1          Filed 02/08/19 Entered 02/08/19 15:14:32                      Exhibit A
                                                Pg 205 of 1120



                                                  SCHEDULE 2

                                                    FORM OF

                                PATENT ASSIGNMENT AGREEMENT

   This PATENT ASSIGNMENT AGREEMENT, effective as of [●] (“Effective Date”), is
between [●] 13 (“Assignor”) and [●] 14 (“Assignee”).
                                      W I T N E S S E T H:

    WHEREAS, Sears Holdings Corporation, a corporation organized and existing under the
laws of Delaware (“SHC”, together with each of its Subsidiaries party thereto, the “Sellers”) and
[Assignee] 15 have entered into that certain Asset Purchase Agreement, dated [●] (the “Purchase
Agreement”), pursuant to which Sellers have agreed to sell, convey, transfer, assign and deliver
to Assignee, and [Assignee together with any applicable Affiliated Designees] 16 have agreed to
purchase from Sellers, all of their respective right, title and interest in, to and under all patents
and patent applications included in the Acquired Intellectual Property, including without
limitation those patent and patent applications listed in Exhibit A (such patents and patent
applications, the “Transferred Patents”);

      WHEREAS, Assignor is the owner of the Transferred Patents; and

    WHEREAS, pursuant to the Purchase Agreement, Assignor agrees to sell, convey, transfer,
assign and deliver to Assignee, and Assignee wishes to acquire from Assignor, Assignor’s entire
right, title and interest in, to and under the Transferred Patents.

    NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements contained in this Patent Assignment Agreement, in the Purchase Agreement, in the
IP Assignment Agreement and in the other Transaction Documents, and for other good and
valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:



13
   Note to Draft: To duplicate the short-form and replace Assignor with each Assignor listed as a record owner of
the Patents under Schedule 2.1(a)(iii) to the Purchase Agreement (or the record owner of any other registered or
applied-for Patents included in the Acquired Intellectual Property identified after signing and not listed on Schedule
2.1(a)(iii)).
14
   Note to Draft: Prior to the Closing, Transform Holdco LLC may designate (i) itself as Assignee, (ii) itself and an
Affiliated Designee to each receive a portion of the Transferred Patents, in which case, a separate short-form
assignment agreement in the form hereof will be executed for each of Transform Holdco LLC and such assignee,
(iii) itself and more than one Affiliated Designee to each receive a portion of the Transferred Patents, in which case,
a separate short-form assignment agreement in the form hereof will be executed for each of Transform Holdco LLC
and each such assignee or (iv) more than one Affiliated Designee to each receive a portion of the Transferred
Patents, in which case, a separate short-form assignment agreement in the form hereof will be executed for each
such Affiliate.
15
   Note to Draft: To adjust the party if Assignee is not Transform Holdco LLC.
16
   Note to Draft: If Assignee is not Transform Holdco LLC, this bracketed language should be replaced with
“Transform Holdco LLC together with any applicable Affiliate Designees”.

                                 [Schedule 2 to IP Assignment Agreement]
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 206 of 1120



                 1.     Assignment. Pursuant to and subject to the terms and conditions of the
Purchase Agreement, Assignor, as of the Effective Date, hereby irrevocably sells, conveys,
transfers and assigns to Assignee, and its successors and assigns, and Assignee hereby accepts,
Assignor’s entire right, title and interest in, to and under the Transferred Patents, including the
inventions claimed therein and any reissues, reexaminations, divisionals, continuations,
continuations-in-part, extensions, provisionals, substitutions and counterparts of such
Transferred Patents already granted and which may be granted therefrom, for Assignee’s own
use and enjoyment, and for the use and enjoyment of Assignee’s successors, assigns and other
legal representatives, as fully and entirely as the same would have been held and enjoyed by
Assignor if this Patent Assignment Agreement had not been made, together with (A) the rights to
all causes of action (whether known or unknown or whether currently pending, filed or
otherwise) and other enforcement rights under, or on account of, any of the Transferred Patents,
including the right to sue and recover damages and obtain equitable relief for past, present and
future infringement, misappropriation or other violation, (B) all rights to collect past and future
income, royalties, damages and other payments now or hereafter due or payable under or on
account of any of the Transferred Patents, (C) the right, if any, to claim priority based on the
filing dates of the Transferred Patents under any Law, including under the International
Convention for the Protection of Industrial Property, the Patent Cooperation Treaty, the
European Patent Convention, the Paris Convention and all other treaties of like purposes, (D) the
right to prosecute, register, maintain and defend the Transferred Patents before any public or
private agency, office or registrar, (E) the right to fully and entirely stand in the place of
Assignor in all matters related to the Transferred Patents and (F) all other rights corresponding to
the Transferred Patents throughout the respective countries in which Assignor holds rights in the
Transferred Patents. This foregoing assignment is intended to be an absolute assignment and not
by way of security.

               2.      Cooperation. (A) Assignor shall, at its expense, timely take all reasonable
actions and execute and deliver all documents that Assignee may reasonably request to effect the
terms of this Patent Assignment Agreement and to perfect Assignee’s title in, to and under the
Transferred Patents.

(B) If Assignee is unable for any reason to secure Assignor’s signature to any document it is
entitled to under Section 2(A) hereof, Assignor hereby irrevocably designates and appoints
Assignee, and Assignee’s duly authorized officers, agents and representatives, as its agents and
attorneys-in-fact with full power of substitution to act for and on the behalf and instead of
Assignor, to execute and file any such document or documents and to do all other lawfully
permitted acts to effect the terms of this Patent Assignment Agreement with the same legal force
and effect as if executed by Assignor. Assignor shall not enter into any agreement in conflict
with this Patent Assignment Agreement.

                 3.       Recordation. Assignee shall be responsible for the preparation and filing
of such additional documents that may be reasonably necessary to record or perfect Assignee’s
right, title and interest in, to and under the Transferred Patents (including with any applicable
Governmental Authorities), and for any and all costs, expenses and fees associated with the
recordation or perfection of the sale, conveyance, transfer and assignment to Assignee of the
Transferred Patents at the United States Patent and Trademark Office, and each of the

                                                 2
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                        Pg 207 of 1120



corresponding entities or agencies in any applicable foreign countries or multinational
authorities. Assignor and Assignee shall each pay its own costs with respect to any notarization,
legalization and other equivalent actions required on such party’s behalf for the execution and
recordation of this Patent Assignment Agreement and any other document it is entitled to under
Section 2(A) hereof. Assignor hereby authorizes the Director of Patents and Trademarks in the
United States Patent and Trademark Office, and the corresponding entities or agencies in any
applicable foreign countries or multinational authorities, to record Assignee as the assignee and
owner of the Transferred Patents, and to deliver to Assignee and to Assignee’s attorneys, agents,
representatives, successors or assigns, all official documents and communications as may be
warranted by this Patent Assignment Agreement.

                 4.      Governing Law; Venue; Jury Trial. Except to the extent the mandatory
provisions of the Bankruptcy Code apply, this Assignment and all claims or causes of action
(whether in contract or in tort, in law or in equity or granted by statute) that may be based upon,
arise out of or relate to this Assignment or the negotiation, execution or performance of this
Assignment (including any claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this Assignment or as an inducement to
enter into this Assignment) shall be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to Contracts made and to be performed entirely in such state
without regard to principles of conflicts or choice of laws or any other Law that would make the
laws of any other jurisdiction other than the State of Delaware applicable hereto.. The venue and
waiver of jury trial provisions of Section 13.8 of the Purchase Agreement are incorporated herein
by reference, mutatis mutandis.

                5.      General Provisions. All capitalized terms used in this Patent Assignment
Agreement and not defined herein shall have the meanings set forth in the Purchase Agreement.
Whenever the word “including” is used in this Patent Assignment Agreement, it shall be deemed
to be followed by the words “without limitation” and whenever the word “or” is used in this
Patent Assignment Agreement, it is used in the inclusive sense of “and/or.” This Patent
Assignment Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, and all of which together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Patent Assignment Agreement by
facsimile or electronic mail shall be as effective as delivery of a manually executed counterpart
of this Patent Assignment Agreement. This Patent Assignment Agreement, along with its
Exhibit, the IP Assignment Agreement, the other Transaction Documents, the Purchase
Agreement and the Schedules and Exhibits of the IP Assignment Agreement, the other
Transaction Documents and the Purchase Agreement, constitute the entire understanding and
agreement of the parties hereto with respect to the subject matter hereof and supersede all prior
and contemporaneous agreements or understandings, inducements or conditions, express or
implied, written or oral, between and among the parties with respect to the subject matter hereof.
This Patent Assignment Agreement may not be amended, modified, supplemented, changed or
waived in any manner except by a writing signed by all parties hereto. The failure of any party
to enforce any terms or provisions of this Patent Assignment Agreement shall not waive any of
its rights under such terms or provisions. Each of the parties shall be entitled to injunctive or
other equitable relief to prevent or cure breaches of this Patent Assignment Agreement and, in
addition to any other remedy to which they are entitled at Law or in equity, to enforce

                                                3
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                        Pg 208 of 1120



specifically the terms and provisions hereof, such remedy being in addition to any other remedy
to which any party may be entitled at Law or in equity. This Patent Assignment Agreement is
binding upon and inures to the benefit of the parties hereto and their respective successors and
assigns. In the event of any conflict between the Purchase Agreement and this Patent
Assignment Agreement, the provisions of the Purchase Agreement shall control.


                       [Remainder of this page intentionally left blank]




                                                4
 18-23538-rdd      Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                       Pg 209 of 1120



   WHEREFORE, Assignor and Assignee have duly executed this Patent Assignment
Agreement on the date indicated below.

Date: _____________ __, ________

                                                    ASSIGNOR

                                                    By
                                                         Name:
                                                         Title:




State of ___________     )
                         ss.:
County of _________      )

On the ___ day of ______ in the year _____ before me, the undersigned, a Notary Public in and
for said State, personally appeared, _________________personally known to me or proved to
me on the basis of satisfactory evidence to be the person whose name is signed on the preceding
instrument and acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon behalf of which this
individual acted, executed the instrument.



                                            _______________________________________
                                            Notary Public

My commission expires: _______________

Dated: __________




                       [Signature Page to Patent Assignment Agreement]
 18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 210 of 1120




Date: _____________ __, ________

                                                ASSIGNEE

                                                By
                                                     Name:
                                                     Title:




                    [Signature Page to Patent Assignment Agreement]
     18-23538-rdd       Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32                     Exhibit A
                                               Pg 211 of 1120


                                                   EXHIBIT A

                                       TRANSFERRED PATENTS 17

 Patent                      Owner             Application           Application             Patent              Issue Date
                                                Number                 Date                 Number




17
   Note to Draft: Exhibit A shall be populated with those Patents listed on Schedule 2.1(a)(iii) to the Purchase
Agreement Disclosure Schedules, provided that Exhibit A shall also include any issued or applied-for patents included
in the Acquired Intellectual Property identified after signing and not listed on Schedule 2.01(a).
                                [Exhibit A to Patent Assignment Agreement]
     18-23538-rdd      Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32                     Exhibit A
                                               Pg 212 of 1120



                                                 SCHEDULE 3

                                                   FORM OF

                            COPYRIGHT ASSIGNMENT AGREEMENT

    This COPYRIGHT ASSIGNMENT AGREEMENT, effective as of [●] (“Effective Date”),
is between [●] 18 (“Assignor”) and [●] 19 (“Assignee”).
                                     W I T N E S S E T H:

    WHEREAS, Sears Holdings Corporation, a corporation organized and existing under the
laws of Delaware (“SHC”, together with each of its Subsidiaries party thereto, the “Sellers”) and
[Assignee] 20 have entered into that certain Kenmore Asset Purchase Agreement, dated [●] (the
“Purchase Agreement”), pursuant to which Sellers have agreed to sell, convey, transfer, assign
and deliver to Assignee, and [Assignee together with any applicable Affiliated Designees] 21 have
agreed to purchase from Sellers, all of their respective right, title and interest in, to and under all
copyright registrations and applications for registration included in the Acquired Intellectual
Property, including without limitation those copyright registrations and applications for
registration listed in Exhibit A (such copyrights, the “Transferred Copyrights”);

      WHEREAS, Assignor is the owner of the Transferred Copyrights; and

    WHEREAS, pursuant to the Purchase Agreement, Assignor agrees to sell, convey, transfer,
assign and deliver to Assignee, and Assignee wishes to acquire from Assignor, Assignor’s entire
right, title and interest in, to and under the Transferred Copyrights.

    NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements contained in this Copyright Assignment Agreement, in the Purchase Agreement, in
the IP Assignment Agreement and in the other Transaction Documents, and for other good and
valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

             1.     Assignment. Pursuant to and subject to the terms and conditions of the
Purchase Agreement, Assignor, as of the Effective Date, hereby irrevocably sells, conveys,
18
   Note to Draft: To duplicate the short-form and replace Assignor with each Assignor listed as a record owner of
the Copyrights under Schedule 2.1(a)(iv) to the Purchase Agreement (or the record owner of any other registered or
applied-for Copyrights included in the Acquired Intellectual Property identified after signing and not listed on
Schedule 2.1(a)(iv)).
19
   Note to Draft: Prior to the Closing, Transform Holdco LLC may designate (i) itself as Assignee, (ii) itself and an
Affiliated Designee to each receive a portion of the Transferred Copyrights, in which case, a separate short-form
assignment agreement in the form hereof will be executed for each of Transform Holdco LLC and such assignee,
(iii) itself and more than one Affiliated Designee to each receive a portion of the Transferred Copyrights, in which
case, a separate short-form assignment agreement in the form hereof will be executed for each of Transform Holdco
LLC and each such assignee or (iv) more than one Affiliated Designee to each receive a portion of the Transferred
Copyrights, in which case, a separate short-form assignment agreement in the form hereof will be executed for each
such Affiliate.
20
   Note to Draft: To adjust the party if Assignee is not Transform Holdco LLC.
21
   Note to Draft: If Assignee is not Transform Holdco LLC, this bracketed language should be replaced with
“Transform Holdco LLC together with any applicable Affiliate Designees”.

                                 [Schedule 3 to IP Assignment Agreement]
 18-23538-rdd      Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                         Pg 213 of 1120



transfers and assigns to Assignee, and its successors and assigns, and Assignee hereby accepts,
Assignor’s entire right, title and interest in, to and under the Transferred Copyrights, and any
renewals or extensions thereof, all registrations that have been or may be granted thereon, all
applications for registration, together with all rights derived therefrom, including all statutory
and contractual rights and any moral rights that Assignor has the ability to assign, for Assignee’s
own use and enjoyment, and for the use and enjoyment of Assignee’s successors, assigns and
other legal representatives, as fully and entirely as the same would have been held and enjoyed
by Assignor if this Copyright Assignment Agreement had not been made, together with (A) the
rights to all causes of action (whether known or unknown or whether currently pending, filed or
otherwise) and other enforcement rights under, or on account of, any of the Transferred
Copyrights, including the right to sue and recover damages and obtain equitable relief for past,
present and future infringement, misappropriation or other violation, (B) all rights to collect past
and future income, royalties, damages and other payments now or hereafter due or payable under
or on account of any of the Transferred Copyrights, (C) the right to prosecute, register, maintain
and defend the Transferred Copyrights before any public or private agency, office or registrar,
(D) the right to fully and entirely stand in the place of Assignor in all matters related to the
Transferred Copyrights and (E) all other rights corresponding to the Transferred Copyrights
throughout the respective countries in which Assignor holds rights in the Transferred Copyrights.
This foregoing assignment is intended to be an absolute assignment and not by way of security.

               2.     Cooperation. (A) Assignor shall, at its expense, timely take all reasonable
actions and execute and deliver all documents that Assignee may reasonably request to effect the
terms of this Copyright Assignment Agreement and to perfect Assignee’s title in, to and under
the Transferred Copyrights.

(B) If Assignee is unable for any reason to secure Assignor’s signature to any document it is
entitled to under Section 2(A) hereof, Assignor hereby irrevocably designates and appoints
Assignee, and Assignee’s duly authorized officers, agents and representatives, as its agents and
attorneys-in-fact with full power of substitution to act for and on the behalf and instead of
Assignor, to execute and file any such document or documents and to do all other lawfully
permitted acts to effect the terms of this Copyright Assignment Agreement with the same legal
force and effect as if executed by Assignor. Assignor shall not enter into any agreement in
conflict with this Copyright Assignment Agreement.

                 3.       Recordation. Assignee shall be responsible for the preparation and filing
of such additional documents that may be reasonably necessary to record or perfect Assignee’s
right, title and interest in, to and under the Transferred Copyrights (including with any applicable
Governmental Authorities), and for any and all costs, expenses and fees associated with the
recordation or perfection of the sale, conveyance, transfer and assignment to Assignee of the
Transferred Copyrights at the U.S. Copyright Office, and each of the corresponding entities or
agencies in any applicable foreign countries or multinational authorities. Assignor and Assignee
shall each pay its own costs with respect to any notarization, legalization and other equivalent
actions required on such party’s behalf for the execution and recordation of this Copyright
Assignment Agreement and any other document it is entitled to under Section 2(A) hereof.
Assignor hereby authorizes the Register of Copyrights of the United States, and the
corresponding entities or agencies in any applicable foreign countries or multinational
authorities, to record Assignee as the assignee and owner of the Transferred Copyrights, and to
                                                 2
 18-23538-rdd      Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                         Pg 214 of 1120



deliver to Assignee and to Assignee’s attorneys, agents, representatives, successors or assigns, all
official documents and communications as may be warranted by this Copyright Assignment
Agreement, including Certificates of Copyright in the Transferred Copyrights.

                 4.      Governing Law; Venue; Jury Trial. Except to the extent the mandatory
provisions of the Bankruptcy Code apply, this Assignment and all claims or causes of action
(whether in contract or in tort, in law or in equity or granted by statute) that may be based upon,
arise out of or relate to this Assignment or the negotiation, execution or performance of this
Assignment (including any claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this Assignment or as an inducement to
enter into this Assignment) shall be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to Contracts made and to be performed entirely in such state
without regard to principles of conflicts or choice of laws or any other Law that would make the
laws of any other jurisdiction other than the State of Delaware applicable hereto.. The venue and
waiver of jury trial provisions of Section 13.8 of the Purchase Agreement are incorporated herein
by reference, mutatis mutandis.

                5.      General Provisions. All capitalized terms used in this Copyright
Assignment Agreement and not defined herein shall have the meanings set forth in the Purchase
Agreement. Whenever the word “including” is used in this Copyright Assignment Agreement, it
shall be deemed to be followed by the words “without limitation” and whenever the word “or” is
used in this Copyright Assignment Agreement, it is used in the inclusive sense of “and/or.” This
Copyright Assignment Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this Copyright
Assignment Agreement by facsimile or electronic mail shall be as effective as delivery of a
manually executed counterpart of this Copyright Assignment Agreement. This Copyright
Assignment Agreement, along with its Exhibit, the IP Assignment Agreement, the other
Transaction Documents, the Purchase Agreement and the Schedules and Exhibits of the IP
Assignment Agreement, the other Transaction Documents and the Purchase Agreement,
constitute the entire understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between and among the parties
with respect to the subject matter hereof. This Copyright Assignment Agreement may not be
amended, modified, supplemented, changed or waived in any manner except by a writing signed
by all parties hereto. The failure of any party to enforce any terms or provisions of this
Copyright Assignment Agreement shall not waive any of its rights under such terms or
provisions. Each of the parties shall be entitled to injunctive or other equitable relief to prevent
or cure breaches of this Copyright Assignment Agreement and, in addition to any other remedy
to which they are entitled at Law or in equity, to enforce specifically the terms and provisions
hereof, such remedy being in addition to any other remedy to which any party may be entitled at
Law or in equity. This Copyright Assignment Agreement is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns. In the event of any
conflict between the Purchase Agreement and this Copyright Assignment Agreement, the
provisions of the Purchase Agreement shall control.

                      [Remainder of this page intentionally left blank]
                                                 3
 18-23538-rdd      Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                       Pg 215 of 1120



   WHEREFORE, Assignor and Assignee have duly executed this Copyright Assignment
Agreement on the date indicated below.

Date: _____________ __, ________

                                                    ASSIGNOR

                                                    By
                                                         Name:
                                                         Title:




State of ___________     )
                         ss.:
County of _________      )

On the ___ day of ______ in the year _____ before me, the undersigned, a Notary Public in and
for said State, personally appeared, _________________personally known to me or proved to
me on the basis of satisfactory evidence to be the person whose name is signed on the preceding
instrument and acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon behalf of which this
individual acted, executed the instrument.



                                            _______________________________________
                                            Notary Public

My commission expires: _______________

Dated: __________




                     [Signature Page to Copyright Assignment Agreement]
 18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 216 of 1120




Date: _____________ __, ________

                                               ASSIGNEE

                                               By
                                                    Name:
                                                    Title:




                  [Signature Page to Copyright Assignment Agreement]
      18-23538-rdd     Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32                   Exhibit A
                                               Pg 217 of 1120



                                                  EXHIBIT A

                                   TRANSFERRED COPYRIGHTS 22

Copyright                   Owner             Application          Application          Registration          Registration
                                               Number                Date                Number                  Date




 22
  Note to Draft: Exhibit A shall be populated with those Copyrights listed on Schedule 2.1(a)(iv) to the Purchase
 Agreement, provided that Exhibit A shall also include any registered or applied-for Copyright included in the
 Acquired Intellectual Property identified after signing and not listed on Schedule 2.1(a)(iv).

                             [Exhibit A to Copyright Assignment Agreement]
     18-23538-rdd      Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32                     Exhibit A
                                               Pg 218 of 1120



                                                 SCHEDULE 4

                                                   FORM OF

                          DOMAIN NAME ASSIGNMENT AGREEMENT

   This DOMAIN NAME ASSIGNMENT AGREEMENT, effective as of [●] (“Effective
Date”), is between [●] 23 (“Assignor”) and [●] 24 (“Assignee”).
                                     W I T N E S S E T H:

    WHEREAS, Sears Holdings Corporation, a corporation organized and existing under the
laws of Delaware (“SHC”, together with each of its Subsidiaries party thereto, the “Sellers”) and
[Assignee] 25 have entered into that certain Asset Purchase Agreement, dated [●] (the “Purchase
Agreement”), pursuant to which Sellers have agreed to sell, convey, transfer, assign and deliver
to Assignee, and [Assignee together with any applicable Affiliated Designees] 26 have agreed to
purchase from Sellers, all of their respective right, title and interest in, to and under all Internet
domain names included in the Acquired Intellectual Property, including without limitation those
Internet domain names listed in Exhibit A (such Domain Names, the “Transferred Domain
Names”);
    WHEREAS, Assignor is the registered owner of the Transferred Domain Names; and

    WHEREAS, pursuant to the Purchase Agreement, Assignor agrees to sell, convey, transfer,
assign and deliver to Assignee, and Assignee wishes to acquire from Assignor, Assignor’s entire
right, title and interest in, to and under the Transferred Domain Names.

    NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements contained in this Domain Names Assignment Agreement, in the Purchase
Agreement, in the IP Assignment Agreement and in the other Transaction Documents, and for
other good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows:

               1.      Assignment. Pursuant to and subject to the terms and conditions of the
Purchase Agreement, Assignor, as of the Effective Date, hereby irrevocably sells, conveys,
transfers and assigns to Assignee, and its successors and assigns, and Assignee hereby accepts,

23
   Note to Draft: To duplicate the short-form and replace Assignor with each Assignor listed as a record owner of
the Domain Names under Schedule 2.1(a)(v) to the Purchase Agreement (or the record owner of any other Domain
Names included in the Acquired Intellectual Property identified after signing and not listed on Schedule 2.1(a)(v)).
24
   Note to Draft: Prior to the Closing, Transform Holdco LLC may designate (i) itself as Assignee, (ii) itself and an
Affiliated Designee to each receive a portion of the Transferred Domain Names, in which case, a separate short-
form assignment agreement in the form hereof will be executed for each of Transform Holdco LLC and such
assignee, (iii) itself and more than one Affiliated Designee to each receive a portion of the Transferred Domain
Names, in which case, a separate short-form assignment agreement in the form hereof will be executed for each of
Transform Holdco LLC and each such assignee or (iv) more than one Affiliated Designee to each receive a portion
of the Transferred Domain Names, in which case, a separate short-form assignment agreement in the form hereof
will be executed for each such Affiliate.
25
   Note to Draft: To adjust the party if Assignee is not Transform Holdco LLC.
26
   Note to Draft: If Assignee is not Transform Holdco LLC, this bracketed language should be replaced with
“Transform Holdco LLC together with any applicable Affiliate Designees”.

                                 [Schedule 4 to IP Assignment Agreement]
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                        Pg 219 of 1120



Assignor’s entire right, title and interest in, to and under the Transferred Domain Names,
together with all rights derived therefrom, including statutory and contractual rights, for
Assignee’s own use and enjoyment, and for the use and enjoyment of Assignee’s successors,
assigns and other legal representatives, as fully and entirely as the same would have been held
and enjoyed by Assignor if this Domain Name Assignment Agreement had not been made,
together with (A) the rights to all causes of action (whether known or unknown or whether
currently pending, filed or otherwise) and other enforcement rights under, or on account of, any
of the Transferred Domain Names (B) all rights to collect past and future income, royalties,
damages and other payments nor or hereafter due or payable under or on account of any of the
Transferred Domain Names, (C) the right to fully and entirely stand in the place of Assignor in
all matters related to the Transferred Domain Names and (D) all other rights corresponding to the
Transferred Domain Names. This foregoing assignment is intended to be an absolute assignment
and not by way of security.

                2.      Cooperation. (A) Assignor shall, at its expense, timely take all reasonable
actions and execute and deliver all documents (including affidavits, testimonies, declarations,
oaths, samples, exhibits and specimens) that Assignee may reasonably request to effect the terms
of this Domain Name Assignment Agreement and to assist Assignee in changing the registrant,
technical and administrative contact information for the Transferred Domain Names with the
applicable domain name registrars to such information of Assignee’s choice (including, without
limitation, by delivering to Assignee any and all applicable user names and passwords for any
accounts related to the Transferred Domain Names to enable Assignee to assume control of the
Transferred Domain Names) and in obtaining, securing, maintaining and enforcing its rights in,
to and under the Transferred Domain Names worldwide.

(B) If Assignee is unable for any reason to secure Assignor’s signature to any document it is
entitled to under Section 2(A) hereof, Assignor hereby irrevocably designates and appoints
Assignee, and Assignee’s duly authorized officers, agents and representatives, as its agents and
attorneys-in-fact with full power of substitution to act for and on the behalf and instead of
Assignor, to execute and file any such document or documents and to do all other lawfully
permitted acts to effect the terms of this Domain Name Assignment Agreement with the same
legal force and effect as if executed by Assignor. Assignor shall not enter into any agreement in
conflict with this Domain Name Assignment Agreement.

                 3.      Governing Law; Venue; Jury Trial. Except to the extent the mandatory
provisions of the Bankruptcy Code apply, this Assignment and all claims or causes of action
(whether in contract or in tort, in law or in equity or granted by statute) that may be based upon,
arise out of or relate to this Assignment or the negotiation, execution or performance of this
Assignment (including any claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this Assignment or as an inducement to
enter into this Assignment) shall be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to Contracts made and to be performed entirely in such state
without regard to principles of conflicts or choice of laws or any other Law that would make the
laws of any other jurisdiction other than the State of Delaware applicable hereto. The venue and
waiver of jury trial provisions of Section 13.8 of the Purchase Agreement are incorporated herein
by reference, mutatis mutandis.


                                                 2
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                        Pg 220 of 1120



                4.      General Provisions. All capitalized terms used in this Domain Name
Assignment Agreement and not defined herein shall have the meanings set forth in the Purchase
Agreement. Whenever the word “including” is used in this Domain Name Assignment
Agreement, it shall be deemed to be followed by the words “without limitation” and whenever
the word “or” is used in this Domain Name Assignment Agreement, it is used in the inclusive
sense of “and/or.” This Domain Name Assignment Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a signature page
to this Domain Name Assignment Agreement by facsimile or electronic mail shall be as effective
as delivery of a manually executed counterpart of this Domain Name Assignment Agreement.
This Domain Name Assignment Agreement, along with its Exhibit, the IP Assignment
Agreement, the other Transaction Documents, the Purchase Agreement and the Schedules and
Exhibits of the IP Assignment Agreement, the other Transaction Documents and the Purchase
Agreement, constitute the entire understanding and agreement of the parties hereto with respect
to the subject matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral, between and
among the parties with respect to the subject matter hereof. This Domain Name Assignment
Agreement may not be amended, modified, supplemented, changed or waived in any manner
except by a writing signed by all parties hereto. The failure of any party to enforce any terms or
provisions of this Domain Name Assignment Agreement shall not waive any of its rights under
such terms or provisions. Each of the parties shall be entitled to injunctive or other equitable
relief to prevent or cure breaches of this Domain Name Assignment Agreement and, in addition
to any other remedy to which they are entitled at Law or in equity, to enforce specifically the
terms and provisions hereof, such remedy being in addition to any other remedy to which any
party may be entitled at Law or in equity. This Domain Name Assignment Agreement is binding
upon and inures to the benefit of the parties hereto and their respective successors and assigns.
In the event of any conflict between the Purchase Agreement and this Domain Name Assignment
Agreement, the provisions of the Purchase Agreement shall control.


                       [Remainder of this page intentionally left blank]




                                                3
 18-23538-rdd      Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                       Pg 221 of 1120



   WHEREFORE, Assignor and Assignee have duly executed this Domain Name Assignment
Agreement on the date indicated below.

Date: _____________ __, ________

                                                    ASSIGNOR

                                                    By
                                                         Name:
                                                         Title:




State of ___________     )
                         ss.:
County of _________      )

On the ___ day of ______ in the year _____ before me, the undersigned, a Notary Public in and
for said State, personally appeared, _________________personally known to me or proved to
me on the basis of satisfactory evidence to be the person whose name is signed on the preceding
instrument and acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon behalf of which this
individual acted, executed the instrument.



                                            _______________________________________
                                            Notary Public

My commission expires: _______________

Dated: __________




                   [Signature Page to Domain Name Assignment Agreement]
 18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 222 of 1120




Date: _____________ __, ________

                                              ASSIGNEE

                                              By
                                                   Name:
                                                   Title:




                [Signature Page to Domain Name Assignment Agreement]
     18-23538-rdd      Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32                  Exhibit A
                                              Pg 223 of 1120


                                                 EXHIBIT A

                                 TRANSFERRED DOMAIN NAMES 27

                                                Domain Name




27
 Note to Draft: Exhibit A shall be populated with those Domain Names listed on Schedule 2.1(a)(v) to the Purchase
Agreement, provided that Exhibit A shall also include any registered or applied-for Domain Names included in the
Acquired Intellectual Property identified after signing and not listed on Schedule 2.1(a)(v).

                          [Exhibit A to Domain Name Assignment Agreement]
    18-23538-rdd      Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32                   Exhibit A
                                             Pg 224 of 1120



                                                  Exhibit C

                                                 FORM OF

                                       POWER OF ATTORNEY

        [●] 1 (“Assignor”) hereby appoints Transform Holdco LLC (“Assignee”) and its successors,
assigns and transferees (such appointment being coupled with an interest) as its true and lawful
agent and attorney-in-fact, with the authority and the full power of substitution, in the name and
stead of Assignor but on behalf and for the benefit of Assignee, to take and execute in the name of
Assignor any and all actions and documents that may be deemed proper to effectuate, consummate,
record, perfect or confirm the assignment, transfer, conveyance and delivery to Assignee of all
intellectual property owned by Assignor, including the trademark registrations and applications
set forth on Schedule A (the “Listed Trademarks”), the patents and patent applications set forth
on Schedule B (the “Listed Patents”), the copyright registrations and applications set forth on
Schedule C (the “Listed Copyrights”), the domain names set forth on Schedule D (the “Listed
Domain Names”), the social media accounts, identifiers and handles set forth on Schedule E (the
“Listed Media Accounts”) and the trade names, fictitious business names, corporate names and
d/b/a names set forth on Schedule F (the “Listed Business Names”). This Power of Attorney
includes the authority to delegate, and to appoint attorneys and agents.
        This document is effective as of [●] 2. This Power of Attorney does not prevent or restrict
Assignor in any manner from acting on its own behalf with respect to taking and executing any
and all actions and documents that may be deemed proper to effectuate, consummate, record,
perfect or confirm the assignment, transfer, conveyance and delivery to Assignee of all such
intellectual property.
        Assignor hereby ratifies and confirms whatever Assignee does or purports to do in good
faith in the exercise of any power conferred by this Power of Attorney. Assignor declares that a
person who deals with Assignee may accept a written statement signed by Assignee, its delegates,




1
  Note to Draft: To duplicate this Power of Attorney and replace Assignor with each Assignor listed as a record
owner of the Trademarks, Patents, Copyrights, Domain Names and Media Accounts set forth Schedule 2.1(a) to the
Purchase Agreement (or the record owner of any other registered , issued or applied-for Intellectual Property
included in the Acquired Intellectual Property identified after signing and not listed on Schedule 2.1(a)).
2
  Note to Draft: The effective date of this Power of Attorney shall be the Closing Date.
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                         Pg 225 of 1120



attorneys, or agents, to the effect that this Power of Attorney has not been revoked as conclusive
evidence of that fact.

       Assignee hereby agrees to indemnify, defend and hold harmless Assignor, for so long as
Assignor is in existence, from and against any and all losses resulting from third party claims that
arise out of Assignee’s acts in the exercise of any power conferred solely by this Power of Attorney.




                                                -2-
 18-23538-rdd      Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                       Pg 226 of 1120



               WHEREFORE, Assignor has duly executed this Power of Attorney on the date
indicated below.


Date: _____________ __, _________

                                                    ASSIGNOR

                                                    By
                                                            Name:
                                                            Title:


State of ___________     )
                         ss.:
County of _________      )

On the ___ day of ______ in the year _____ before me, the undersigned, a Notary Public in and
for said State, personally appeared, _________________personally known to me or proved to
me on the basis of satisfactory evidence to be the person whose name is signed on the preceding
instrument and acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon behalf of which this
individual acted, executed the instrument.



                                            _______________________________________
                                            Notary Public

My commission expires: _______________

Dated: __________




                             [Signature Page to Power of Attorney]
    18-23538-rdd      Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32                    Exhibit A
                                             Pg 227 of 1120



                                                 Schedule A

                                        LISTED TRADEMARKS 3




3
 Note to Draft: Schedule A shall be populated with those Trademarks listed on Schedule 2.1(a)(i) to the Purchase
Agreement, provided that Schedule A shall also include any registered or applied-for Trademark included in the
Acquired Intellectual Property identified after signing and not listed on Schedule 2.1(a)(i).

                                    [Schedule A to Power of Attorney]
    18-23538-rdd      Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32                    Exhibit A
                                              Pg 228 of 1120



                                                  Schedule B

                                            LISTED PATENTS 4




4
 Note to Draft: Schedule B shall be populated with those Patents listed on Schedule 2.1(a)(iii) to the Purchase
Agreement, provided that Schedule B shall also include any issued or applied-for Patent included in the Acquired
Intellectual Property identified after signing and not listed on Schedule 2.1(a)(iii).

                                     [Schedule B to Power of Attorney]
    18-23538-rdd      Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32                   Exhibit A
                                              Pg 229 of 1120



                                                  Schedule C

                                        LISTED COPYRIGHTS 5




5
 Note to Draft: Schedule C shall be populated with those Copyrights listed on Schedule 2.01(a)(iv) to the Purchase
Agreement, provided that Schedule C shall also include any registered or applied-for Copyright included in the
Acquired Intellectual Property identified after signing and not listed on Schedule 2.1(a)(iv).

                                    [Schedule C to Power of Attorney]
    18-23538-rdd     Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32                  Exhibit A
                                            Pg 230 of 1120



                                                Schedule D

                                     LISTED DOMAIN NAMES 6




6
 Note to Draft: Schedule D shall be populated with those Domain Names listed on Schedule 2.1(a)(v) to the
Purchase Agreement, provided that Schedule D shall also include any Domain Names included in the Acquired
Intellectual Property identified after signing and not listed on Schedule 2.1(a)(v).

                                   [Schedule D to Power of Attorney]
    18-23538-rdd      Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32                   Exhibit A
                                             Pg 231 of 1120



                                                 Schedule E

                                    LISTED MEDIA ACCOUNTS 7




7
 Note to Draft: Schedule E shall be populated with those Media Accounts listed on Schedule 2.1(a)(vi) to the
Purchase Agreement, provided that Schedule E shall also include any Media Accounts included in the Acquired
Intellectual Property identified after signing and not listed on Schedule 2.1(a)(vi).

                                    [Schedule E to Power of Attorney]
    18-23538-rdd      Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32                   Exhibit A
                                             Pg 232 of 1120



                                                 Schedule F

                                     LISTED BUSINESS NAMES 8




8
 Note to Draft: Schedule F shall be populated with those Business Names listed on Schedule 2.1(a)(ii) to the
Purchase Agreement, provided that Schedule F shall also include any Business Names included in the Acquired
Intellectual Property identified after signing and not listed on Schedule 2.1(a)(ii).

                                    [Schedule F to Power of Attorney]
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                        Pg 233 of 1120



                                           Exhibit D
                               OCCUPANCY AGREEMENT


       THIS OCCUPANCY AGREEMENT (“Occupancy Agreement”) is effective as of the
[●] day of [●], 2018, by and between Sears Holdings Corporation, a Delaware corporation
(“Licensor”) and [●] (“Licensee”).

                                          RECITALS:

        A.      Licensor and Licensee are parties to that certain Asset Purchase Agreement dated
as of [●], 2018 (the “Purchase Agreement”) pursuant to which the Licensor agreed to sell to the
Licensee the Designation Rights and the Acquired Assets and to transfer to Licensee the Assumed
Liabilities and the Licensee agreed to purchase from the Licensor the Designation Rights and the
Acquired Assets and to assume from the Licensor the Assumed Liabilities, in each case on the
terms and subject to the conditions set forth in the Purchase Agreement.


      B.      Capitalized terms used but not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Purchase Agreement.


        C.     The transactions contemplated by the Purchase Agreement were consummated on
the date hereof (“Closing Date”);


       D.     Prior to the Closing Date, the Business and one or more affiliates of Licensor
occupied the Leased Properties related to the Designatable Leases.


        E.       Pursuant to Section 5.1(c) of the Purchase Agreement, the operation of the Lease
Premises for each of the Leased Properties associated with the (x) Operating Leased Stores during
the Designation Rights Period and (y) GOB Leased Stores following the end of the applicable
GOB Period for each such GOB Leased Stores until the end of the Designation Rights Period
(collectively, the “Occupancy Leased Premises”) will be governed by the terms of this Occupancy
Agreement.


       NOW THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein, Licensor and Licensee do hereby agree as follows:


               1.      Grant of License. Licensor hereby grants to Licensee an exclusive license
to use and occupy the Occupancy Leased Premises during the Term (as defined below). It is
hereby specifically acknowledged and agreed to by both Licensor and Licensee that this


[AM_ACTIVE 401039999_2]
 18-23538-rdd       Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                        Pg 234 of 1120



Occupancy Agreement is not intended to negate or supersede the terms of the Purchase
Agreement nor are the terms of the Purchase Agreement intended to negate or supersede the
terms of this Occupancy Agreement, and to the extent of any conflict, the terms of the Purchase
Agreement shall govern and control.

               2.     Use.

                (a)     The Occupancy Leased Premises may be used by Licensee in a manner that
is substantially similar to the manner in which the Occupancy Leased Premises were used for the
operation of the Business immediately prior to the Closing Date; provided, that for the avoidance
of doubt, Licensee shall not be required to conduct business in the GOB Leased Stores in any
manner following the end of the GOB Period. Subject to the terms of the Purchase Agreement,
Licensee shall comply with all federal, state and local governmental laws, rules, regulations and
ordinances applicable to Licensee's use and/or occupancy of the Occupancy Leased Premises
during the Term (collectively, the “Applicable Laws”) and with any leases or other agreements
affecting Licensor’s rights with respect to the Occupancy Leased Premises. During the
Designation Rights Period, Licensee will be permitted to operate the Occupancy Leased Premises
pursuant to this Occupancy Agreement.

                3.     Term. The term of this Occupancy Agreement (the “Term”) shall, with
respect to each Operating Leased Store commence on the Closing Date and with respect to each
GOB Leased Store commence on the day immediately following the end of the GOB Period,
and shall, in each case case, expire with respect to each Occupancy Leased Premises upon the
expiration of the Designation Rights Period as set forth in the Purchase Agreement.

              4.      Consideration. Licensee shall not have any obligation to pay any
compensation to Licensor for the use and/or occupancy of the Occupancy Leased Premises
during the Term other than that set forth in the Purchase Agreement.

                5.      Expenses; Condition of Occupancy Leased Premises. Licensee shall pay
directly (or reimburse Licensor) for all Expenses incurred in connection with the Occupancy
Leased Premises during the Term solely in accordance with Section 5.1(b) the Purchase
Agreement. Licensee agrees, at its sole cost and expense, to (i) repair any damage to the
Occupancy Leased Premises that arises as a result of a casualty event occurring during the Term
and (ii) maintain the Occupancy Leased Premises during the Term in a condition substantially
similar to that existing as of the Closing Date; provided, that for the avoidance of doubt,
Licensee shall not be required to conduct business in the GOB Leased Stores in any manner
following the end of the GOB Period.

                6.      Alterations. During the Term, Licensee shall not make any material
alterations to or undertake any material construction at the Occupancy Leased Premises,
including modifications to the exterior of the building and signage, without the prior written
approval of Licensor, such approval not to be unreasonably withheld, delayed or conditioned.



                                                2


[AM_ACTIVE 401039999_2]
 18-23538-rdd        Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                        Pg 235 of 1120



               7.      Liens. During the Term, Licensee shall keep the Occupancy Leased
Premises and appurtenant easements free from any liens (other than Permitted Post-Closing
Encumbrances) for any labor or material furnished to Licensee in connection with any work
performed at the Occupancy Leased Premises by Licensee or its contractors or agents during the
Term, except that Licensee shall have the right to contest the validity or amount of any such lien
provided that Licensee shall maintain adequate reserves with respect to the same contest, to the
extent required in accordance with GAAP.

                8.      Surrender. If the Designatable Lease for any Occupancy Leased Premises
does not become designated for assumption and assignment pursuant to a Buyer Assumption
Notice on or before the end of the Designation Rights Period in accordance with [Section 5.2] of
the Purchase Agreement, then upon expiration of the Term, Licensee shall remove all Acquired
Inventory and other personal property from the Occupancy Leased Premises prior to expiration
of the Term and shall deliver possession of the Occupancy Leased Premises to Licensor with all
Inventory and other personal property removed and otherwise in substantially the same condition
as existed on the Closing Date. Any Licensee’s property left on the Occupancy Leased Premises
after expiration of the Term shall be deemed abandoned and Licensor shall have no Liability
with respect thereto and Licensor may dispose of and/or demolish any such property without
compensation to Licensee.

                9.      As Is. Subject to the terms of the Purchase Agreement, Licensee hereby
acknowledges that Licensee accepts the Occupancy Leased Premises in “AS IS” condition
without any representation or warranty of any kind. Licensee has performed and is relying solely
on its own investigation or independent inquires as to the condition of the Occupancy Leased
Premises or Licensee has elected to waive any right to perform its own investigation or
independent inquiries as to the condition of the Occupancy Leased Premises and agrees that,
except as set forth in the Purchase Agreement, Licensee is not relying on any representation of
Licensor regarding the physical condition of the Occupancy Leased Premises, any environmental
matters affecting the Occupancy Leased Premises or regarding the suitability of the Occupancy
Leased Premises for any particular purpose. [Subject to the terms of the Purchase Agreement,
]Licensee agrees to accept the Property from Licensor in such condition.

               10.    Risk of Loss. Licensee shall bear the responsibility and Liability for any
loss of or damage to any Inventory or any of Licensee’s property located at, on or about the
Occupancy Leased Premises during the Term.

               11.     Insurance, Indemnity.

               (a)     Licensor shall have the sole obligation to maintain insurance with respect
to the Occupancy Leased Premises during the Term and during the Term Licensor shall maintain
casualty, Liability and other insurance with respect to the Occupancy Leased Premises that is
substantially similar to the insurance coverage maintained by Licensor with respect to the
Occupancy Leased Premises prior to the date of the Purchase Agreement.



                                                 3


[AM_ACTIVE 401039999_2]
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 236 of 1120



               (b)      Licensee shall indemnify and hold Licensor and Licensor’s parents,
subsidiaries and affiliated companies and their respective officers, directors, shareholders, agents,
employees, invitees, customers, guests, contractors or subcontractors (collectively, “Licensor
Parties”) harmless from and against all claims, actions, losses, damages, costs and expenses
(including without limitation all reasonable attorney’s fees and court costs), and Liabilities (except
those caused by the willful misconduct or grossly negligent acts or omissions of Licensor after the
Closing Date), arising out of Licensee’s use and occupancy of the Occupancy Leased Premises,
including without limitation, any of same arising out of actual or alleged injury to or death of any
person or loss of or damage to property in or on the Occupancy Leased Premises, in each case
solely during the Term. The terms of this paragraph shall survive the termination of this
Occupancy Agreement.

                 12.    Destruction (Fire or Other Cause) and Eminent Domain. In the event of
casualty or taking of all of any part of the Occupancy Leased Premises under the power of
eminent domain, all insurance recoveries and all warranty and condemnation proceeds received
or receivable during the Term with respect to such Occupancy Leased Premises shall be held in
escrow with a depository institution selected by Licensor and Licensee solely in their reasonable
discretion, and immediately following the Designation Rights Period, such depository institution
shall either (i) pay any such recoveries or proceeds to Licensee to the extent relating to any
Designatable Lease that is an Acquired Lease or (ii) pay any such recoveries or proceeds to
Licensor to the extent relating to any Designatable Lease that is not an Acquired Lease. During
the Term, Licensee will use commercially reasonable efforts to provide Licensor with prompt
notice of any Casualty/Condemnation Event.

              13.     Assignment. Except as otherwise provided in the Purchase Agreement,
during the Term of this Occupancy Agreement, Licensee shall not assign this Occupancy
Agreement or further license the use and/or occupancy of all or any part of the Occupancy
Leased Premises.

                14.     Notices. Any notice, consent or other communication required or
permitted under this Agreement shall be in writing and shall be delivered (a) in person, (b) via e-
mail or (c) by a nationally recognized courier for overnight delivery service. A notice or
communication shall be deemed to have been effectively given (i) if in person, upon personal
delivery to the Party to whom the notice is directed, (ii) if via e-mail, on the date of successful
transmission and (iii) if by nationally recognized courier, one Business Day after delivery to such
courier. Rejection or other refusal to accept or inability to deliver because of changed address of
which no notice has been received shall also constitute receipt. Any such notice, election,
demand, request or response shall be addressed as follows:


                     If to Licensee:              Sears Holdings Corporation
                                                  3333 Beverly Road, Dept. 824RE
                                                  Hoffman Estates, Illinois 60179
                                                  Attn: General Counsel; Senior Vice President
                                                  and President, Real Estate
                                                  4


[AM_ACTIVE 401039999_2]
 18-23538-rdd        Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32          Exhibit A
                                         Pg 237 of 1120



                                                Email: counsel@searshc.com; [●]

                      Copy to (which shall not Sears Holdings Corporation
                      constitute notice):      3333 Beverly Road, Dept. 824RE
                                               Hoffman Estates, Illinois 60179
                                               Attn: Associate General Counsel, Real Estate
                                               Email: [●]

                                                Weil, Gotshal & Manges LLP
                                                767 Fifth Avenue
                                                New York, New York 10153
                                                Attention: Ray C. Schrock, P.C., Ellen J.
                                                Odoner, Gavin Westerman and Sunny Singh
                                                E-mail: Ray.Schrock@weil.com;
                                                Ellen.Odoner@weil.com;
                                                Gavin.Westerman@weil.com;
                                                Sunny.Singh@weil.com



                      If to Licensor:           [●]

                      Copy to (which shall not Cleary Gottlieb Steen & Hamilton LLP
                      constitute notice):      One Liberty Plaza
                                               New York, NY 10006
                                               Attention: Christopher E. Austin, Benet J.
                                               O’Reilly, Sean A. O’Neal and Joseph
                                               Lanzkron
                                               E-mail: caustin@cgsh.com;
                                               boreilly@cgsh.com; soneal@cgsh.com,
                                               jlanzkron@cgsh.com

or to any other address furnished in writing by either party, provided that, any change of address
furnished shall comply with the notice requirements of this Section 14.

               15.      Licensor Access. During the Term of this Occupancy Agreement,
Licensor shall only be permitted access to the Occupancy Leased Premises in the event of an
emergency or as otherwise reasonably requested by Licensor by reasonable notice to Licensee,
provided that there is no unreasonable interference with Licensee’s use and occupancy of the
Occupancy Leased Premises (taking into account the nature of the emergency).

               16.     Miscellaneous.



                                                5


[AM_ACTIVE 401039999_2]
 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 238 of 1120



                (c)   Voluntary Agreement. The parties have read this Occupancy Agreement
and the mutual releases contained in it, and on advice of counsel they have freely and voluntarily
entered into this Occupancy Agreement.

               (d)     Governing Law. This Occupancy Agreement shall be construed and
enforceable in accordance with the laws indicated in Section 13.8(a) of the Purchase Agreement.
Any lawsuit brought by Licensor or Licensee against the other must comply with the requirements
of [Section 13.7] of the Purchase Agreement.

                 (e)     Consent to Jurisdiction. Without limitation of any party’s right to appeal
any Order of the Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to
enforce the terms of this Occupancy Agreement and to decide any claims or disputes which may
be based upon, arise out of or relate to this Occupancy Agreement, any breach or default hereunder,
or the transactions contemplated hereby and (ii) any and all claims relating to the foregoing shall
be filed and maintained only in the Bankruptcy Court, and the parties hereby consent and submit
to the exclusive jurisdiction and venue of the Bankruptcy Court and irrevocably waive the defense
of an inconvenient forum to the maintenance of any such Proceeding; provided, however, that, if
the Bankruptcy Case is closed, all Proceedings based upon, arising out of or relating to this
Occupancy Agreement shall be heard and determined in a Delaware state court or a federal court
sitting in the State of Delaware, and the parties hereby (a) irrevocably and unconditionally submit
to the exclusive jurisdiction of the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or in the event (but only in the event) that such court does
not have subject matter jurisdiction over such Proceeding in the United States District Court for
the District of Delaware) with respect to all Proceedings based upon, arising out of or relating to
this Occupancy Agreement and the transactions contemplated hereby (whether in contract or in
tort, in law or in equity or granted by statute); (b) agree that all claims with respect to any such
Proceeding shall be heard and determined in such courts and agrees not to commence any
Proceeding relating to this Occupancy Agreement or the transactions contemplated hereby
(whether in contract or in tort, in law or in equity or granted by statute) except in such courts; (c)
irrevocably and unconditionally waive any objection to the laying of venue of any Proceeding
based upon, arising out of or relating to this Occupancy Agreement or the transactions
contemplated hereby and irrevocably and unconditionally waives the defense of an inconvenient
forum; and (d) agree that a final judgment in any such Proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner provided by Law.
The Parties agree that any violation of this Section 16(b) shall constitute a material breach of this
Occupancy Agreement and shall constitute irreparable harm. Notwithstanding anything to the
contrary contained in this Occupancy Agreement or in the Purchase Agreement, each of the Parties
agrees that it will not bring or support any person in any Proceeding of any kind or description,
whether in law or in equity, whether in contract or in tort or otherwise, against any of the Debt
Financing Sources in any way relating to this Occupancy Agreement or the Purchase Agreement
or any of the transactions contemplated by either, including any dispute arising out of or relating
in any way to the Debt Commitment Letter or the performance thereof or the financings
contemplated thereby, in any forum other than the federal and New York state courts located in
the Borough of Manhattan within the City of New York and any appellate courts therefrom. The
Debt Financing Sources are intended third party beneficiaries of this Section 16(b).
                                                  6


[AM_ACTIVE 401039999_2]
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                        Pg 239 of 1120



           (f)   WAIVER OF TRIAL BY JURY; INJUNCTION. LICENSOR AND
LICENSEE EACH HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
PROCEEDING DIRECTLY OR INDIRECTLY BASED UPON, ARISING OUT OF OR
RELATING TO THIS OCCUPANCY AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER IN CONTRACT OR IN TORT, IN LAW OR IN
EQUITY OR GRANTED BY STATUTE). EACH OF LICENSOR AND LICENSEE (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER SUCH
PARTY HAVE BEEN INDUCED TO ENTER INTO THIS OCCUPANCY AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 16(c). THE DEBT FINANCING SOURCES ARE INTENDED THIRD PARTY
BENEFICIARIES OF THIS SECTION 16(c).


                (g)    Agreements. This Occupancy Agreement together with the Purchase
Agreement and the other Transaction Documents constitutes the entire agreement between
Licensee and Licensor with respect to the subject matter hereof, and there are no other covenants,
agreements, promises, terms, provisions, conditions, undertakings, or understandings, either oral
or written, between them concerning the Occupancy Leased Premises other than those herein and
therein set forth. Nothing in this Occupancy Agreement shall alter any Liability arising under the
Purchase Agreement. If there is any conflict or inconsistency between the provisions of the
Purchase Agreement and this Occupancy Agreement, the provisions of the Purchase Agreement
shall govern.

               (h)     Amendment; Waiver. No amendment, modification or discharge of this
Occupancy Agreement, and no waiver hereunder, shall be valid or binding unless set forth in
writing and duly executed by Licensee and Licensor. Any such waiver shall constitute a waiver
only with respect to the specific matter described in such writing and shall in no way impair the
rights of the party granting such waiver in any other respect or at any other time. Neither the
waiver by any of the Licensee or Licensor of a breach of or a default under any of the provisions
of this Occupancy Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Occupancy Agreement or to exercise any right or privilege
hereunder shall be construed as a waiver of any other breach or default of a similar nature, or as a
waiver of any of such provisions, rights or privileges hereunder. No course of dealing between or
among the parties shall be deemed effective to modify, amend or discharge any part of this
Occupancy Agreement or any rights to payment of any party under or by reason of this Occupancy
Agreement.

               (i)     Headings. The headings, captions, numbering system, etc., are inserted
only as a matter of convenience and may under no circumstances be considered in interpreting the
provisions of this Occupancy Agreement.

                                                 7


[AM_ACTIVE 401039999_2]
 18-23538-rdd        Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                         Pg 240 of 1120



               (j)    Binding Effect. All of the provisions of this Occupancy Agreement are
hereby made binding upon and shall inure to the benefit of the personal representatives, heirs,
successors, and assigns of both parties hereto.

                (k)    Counterparts.     This Agreement may be executed in any number of
counterparts (including via electronic transmission in portable document format (pdf)) with the
same effect as if the signatures to each counterpart were upon a single instrument, and all such
counterparts together shall be deemed an original of this Occupancy Agreement. This Occupancy
Agreement shall become effective when, and only when, each party shall have received a
counterpart hereof signed by the other party. Delivery of an executed counterpart hereof by means
of electronic transmission in portable document format (pdf) shall have the same effect as delivery
of a physically executed counterpart in person.

                (l)    Construction. This Occupancy Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact that the Occupancy
Agreement may have been prepared primarily by counsel for one of the parties, it being recognized
that both Licensor and Licensee have contributed substantially and materially to the preparation to
this Occupancy Agreement.

                (m)     Time is of the Essence. Time is of the essence with respect to the timeliness
of all obligations of Licensor and Licensee under this Occupancy Agreement.

               (n)     No Recording. Neither Licensor nor Licensee shall record this Occupancy
Agreement.

                (o)    Exculpation. Notwithstanding anything to the contrary contained herein, no
officer, director, shareholder, employee, agent, manager, member or partner of Licensor or
Licensee or any other Non-Recourse Party shall have any personal Liability with respect to any of
the obligations contained herein. The provisions of this Section 16(n) shall survive the expiration
of the Designation Rights Period or any earlier termination of this Occupancy Agreement.

               (p)     Savings Clause. To the extent any agreement to which Licensor or its
Subsidiaries is a party prohibits or limits the ability of Licensor to enter into this Occupancy
Agreement or limits the rights which may be granted pursuant to this Occupancy Agreement, then
the rights granted pursuant to this Occupancy Agreement will automatically and without further
action be limited to the maximum rights that may be granted in compliance with such other
agreement and Licensor and Licensee will cooperate in all reasonable respects in order to grant to
Licensee the material benefits intended to be provided pursuant to this Occupancy Agreement and
remain in compliance with such other agreement.

               (q)     17.     Severability. The provisions of this Occupancy Agreement shall be
deemed severable, and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of this Occupancy
Agreement, or the application thereof to any Person or any circumstance, is invalid or
unenforceable, (a) a suitable and equitable provision shall be substituted therefor in order to carry

                                                 8


[AM_ACTIVE 401039999_2]
 18-23538-rdd      Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                        Pg 241 of 1120



out, so far as may be valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Occupancy Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such invalidity or
unenforceability.


                            [Signatures Appear on Following Page.]




                                                 9


[AM_ACTIVE 401039999_2]
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 242 of 1120




 LICENSEE:
 [_____________________], a [____]



 By:
 Name:
 Title




                                 [Signature Page to Occupancy Agreement]
[AM_ACTIVE 401039999_2]

WEIL:\96868117\7\73217.0004
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 243 of 1120



 LICENSOR:
 [SEARS HOLDINGS CORPORATION, a
 Delaware corporation]



 By:
 Name:
 Title




                                 [Signature Page to Occupancy Agreement]
[AM_ACTIVE 401039999_2]

WEIL:\96868117\7\73217.0004
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 244 of 1120



                                              Exhibit E




                        FORM ASSIGNMENT AND ASSUMPTION OF LEASE



                                Sears Store #[_____] – [City], [State]

                                               Between

                                 [____________________________]

                                              as Assignor

                                                 and



                                       Transform Holdco LLC,

                                a Delaware Limited Liability Company

                                              as Assignee



                                      Dated: [_________ __, 2019]




WEIL:\96869652\3\73217.0004
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32                  Exhibit A
                                             Pg 245 of 1120


                              ASSIGNMENT AND ASSUMPTION OF LEASE


        THIS ASSIGNMENT AND ASSUMPTION OF LEASE (the “Assignment”) is made effective as
of this ___ day of ________, 2019 (“Effective Date”), by and [______________, a _________]
(“Assignor”) and Transform Holdco LLC, a Delaware Limited Liability Company (“Assignee” and
together with Assignor, individually a “Party” and collectively, the “Parties”).

                                                 RECITALS

       WHEREAS, Assignor is a direct or indirect subsidiary of Sears Holdings Corporation, a
Delaware corporation (“Sears”);

       WHEREAS, Sears and Assignee are parties to that certain Asset Purchase Agreement dated as of
[__________ __], 2019 (the “Purchase Agreement”) (capitalized terms used but not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement);
        WHEREAS, Assignor, as tenant, is a party to that certain lease agreement described in Exhibit A
attached hereto and incorporated herein by reference (the “Assumed Lease”); and

      WHEREAS, pursuant to the Assumed Lease, Assignor leases space within certain premises (the
“Demised Premises”), as more particularly described in the Assumed Lease; and

         WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed that Assignor or one or
more of its subsidiaries shall sell, convey, transfer and assign certain assets and liabilities, including the
Assumed Lease and, subject to the provisions of the Purchase Agreement, all liabilities arising
thereunder, to the extent such liabilities arise or accrue on or after the date hereof (the “Assumed Lease
Liabilities”), and Assignee has agreed that Assignee shall purchase the Assumed Lease and assume the
Assumed Lease Liabilities.

         WHEREAS, subject to the provisions of the Purchase Agreement, Assignor shall retain and
remain responsible for all liabilities arising under the Assumed Lease, solely to the extent such liabilities
arise or accrue prior to the date hereof (the “Excluded Lease Liabilities”).

      WHEREAS, pursuant to this Assignment, Assignee shall assume and become responsible for the
Assumed Lease and the Assumed Lease Liabilities.

        NOW, THEREFORE, in consideration of the Demised Premises and covenants hereinafter
contained, in consideration of the representations, warranties and covenants contained in the Purchase
Agreement, and for other good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto desire to enter into this Assignment on the terms set forth herein.

          Intending to be legally bound, the Parties hereto agree as follows:

1.        The recitals set forth above are accurate, represent the intent of the parties hereto and are
          incorporated herein by reference.

2.        Effective as of the date hereof, Assignor does hereby irrevocably grant, bargain, sell, assign,
          transfer and set over unto Assignee and Assignee hereby purchases, acquires, and accepts from
          Assignor, all of Assignor’s right, title and interest in and to and its obligations under the Assumed
          Lease. Effective as of the date hereof, Assignee hereby assumes and becomes responsible for all



WEIL:\96869652\3\73217.0004
  18-23538-rdd           Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32                  Exhibit A
                                              Pg 246 of 1120


          of the Assumed Lease Liabilities, but not the Excluded Lease Liabilities, and does hereby assume
          and agree to perform all of the obligations of Landlord under the Assumed Lease.

3.        Assignor and the Assignee shall, and shall cause their respective affiliates to execute,
          acknowledge and deliver all further conveyances, notices, assumptions, releases, consents,
          assurances, powers of attorney and such other instruments, and shall take such further actions, as
          may reasonably be necessary or appropriate to assure fully to the Assignee and its respective
          successors or permitted assigns, all of the Assignor’s rights, titles and interests in, to and under,
          the Assumed Lease, and to assure fully to Assignor and its affiliates and their respective
          successors and permitted assigns, the assumption of the Assumed Lease Liabilities and to
          otherwise make effective and carry out the purpose and intent of this Assignment.

4.        This Assignment shall be binding upon and inure to the benefit of the Assignee and Assignor and
          their respective successors and permitted assigns.

5.        Each party hereto represents and warrants that it has full authority to enter into and perform this
          Assignment without the consent or approval of any other person or entity and it has the full and
          complete authority to bind such party.

6.        This Assignment may be executed in counterparts, each of which shall be deemed to be an
          original and all of which, collectively, shall be deemed to constitute one and the same
          Assignment. This Assignment may also be executed by.pdf file transmission via electronic mail,
          and .pdf file signatures shall have the same force and effect as originals, provided however, any
          party delivering a .pdf file signature will, upon request by the receiving party, deliver an original
          signature.

7.        No modification, waiver, amendment, discharge or change of this Assignment shall be valid
          unless the same is in writing and signed by the party against which enforcement of such
          modification, waiver, amendment, discharge or change is or may be sought.

8.        This Assignment is executed and delivered pursuant to the Purchase Agreement. In the event of a
          conflict between the terms and conditions of this Assignment and the terms and conditions of the
          Purchase Agreement, the terms and conditions of the Purchase Agreement shall govern,
          supersede and prevail.

9.        This Assignment shall be governed by the Laws of the state in which the Demised Premises are
          located, except to the extent that the Laws of such state are superseded by the Bankruptcy Code.

                [The remainder of this page is intentionally left blank; Signature Page Follows]




                                                       2
WEIL:\96869652\3\73217.0004
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                           Pg 247 of 1120


   IN WITNESS WHEREOF, the parties have executed this Assignment as of the date set forth above.


ASSIGNOR:

[_______________________]
a [____________________]


By: ________________________________
Name:
Title:




WEIL:\96869652\3\73217.0004
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                           Pg 248 of 1120


IN WITNESS WHEREOF, the parties have executed this Assignment as of the date set forth above.


ASSIGNEE:

Transform Holdco LLC,
a Delaware Limited Liability Company


By: ________________________________
Name:
Title:




WEIL:\96869652\3\73217.0004
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                           Pg 249 of 1120


                                            EXHIBIT A

                                         The Assumed Lease

Lease dated [____________] by and between [__________________], as Landlord, and [____________],
                     as Tenant, as the same may have been heretofore amended.




                                               A-1
WEIL:\96869652\3\73217.0004
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                           Pg 250 of 1120



                                            Exhibit F


                         SELLER RETAINED OCCUPANCY AGREEMENT


       THIS SELLER RETAINED OCCUPANCY AGREEMENT (“Occupancy
Agreement”) is effective as of the [●] day of [●], 2019, by and between [●] (“Licensor”) and
[Sears Holdings Corporation, a Delaware corporation] (“Licensee”).

                                           RECITALS:

         A.      Licensor and Licensee are parties to that certain Asset Purchase Agreement dated
as of [●], 2019 (the “Purchase Agreement”) pursuant to which the Licensee agreed to sell to the
Licensor (or an affiliate of Licensor) the Acquired Assets and to transfer to Licensor (or an
affiliate of Licensor) the Assumed Liabilities and the Licensor (or an affiliate of Licensor) agreed
to purchase from the Licensee the Acquired Assets and to assume from the Licensee the Assumed
Liabilities, in each case on the terms and subject to the conditions set forth in the Purchase
Agreement.


      B.      Capitalized terms used but not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Purchase Agreement.


       C.     Prior to the Closing Date, the Business and one or more affiliates of Licensee
occupied the Owned Real Property.


        D.     The transactions contemplated by the Purchase Agreement were consummated on
the date hereof (“Closing Date”) and title to all of the Owned Real Property was conveyed on the
Closing Date to Licensor or an affiliate of Licensor;


         D.      Because employees and Inventory not being transferred to Licensor and its
affiliates will remain located at those Stores included in the Owned Real Property which are
identified on Schedule 1 attached hereto (the “GOB Owned Stores”), Licensor and Licensee
desire to enter into this Occupancy Agreement in order to set forth the terms by which Licensee
shall operate the GOB Owned Stores for a period commencing on the Closing Date and ending
at the end of the GOB Period with respect to each GOB Owned Store.


       NOW THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein, Licensor and Licensee do hereby agree as follows:



[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                           Pg 251 of 1120



                1.    Grant of License. Licensor hereby grants to Licensee an exclusive license
to use and occupy the GOB Owned Stores during the Term (as defined below). It is hereby
specifically acknowledged and agreed to by both Licensor and Licensee that this Occupancy
Agreement is not intended to negate or supersede the terms of the Purchase Agreement nor are
the terms of the Purchase Agreement intended to negate or supersede the terms of this
Occupancy Agreement, and to the extent of any conflict, the terms of the Purchase Agreement
shall govern and control.

                    2.        Use.

                (a)     The GOB Owned Stores may be used by Licensee in a manner that is
substantially similar to the manner in which the GOB Owned Stores were used for the operation
of the Business immediately prior to the Closing Date and in addition Licensee may conduct
“going out of business” sales at the GOB Owned Stores. Subject to the terms of the Purchase
Agreement, Licensee shall comply with all federal, state and local governmental laws, rules,
regulations and ordinances applicable to Licensee's use and/or occupancy of the GOB Owned
Stores during the Term (collectively, the “Applicable Laws”) and with any leases or other
agreements in effect on the date hereof with respect to the GOB Owned Stores. During the period
commencing on the Closing Date and ending at the end of the GOB Period. Licensee shall be
permitted to operate the GOB Owned Stores pursuant to this Occupancy Agreement.

                3.   Term. The term of this Occupancy Agreement (the “Term”) shall
commence on the Closing Date and shall expire with respect to each GOB Owned Store upon the
expiration of the GOB Period for each such GOB Owned Store.

              4.     Consideration. Licensee shall not have any obligation to pay any
compensation to Licensor for the use and/or occupancy of the GOB Owned Stores during the
Term.

                5.     Expenses; Condition of Occupancy Leased Premises. Licensee shall pay
directly (or reimburse Licensor) for all Expenses incurred in connection with the GOB Owned
Stores in accordance with Section 5.1(a) of the Purchase Agreement during the Term with
respect to each such GOB Owned Store. Licensee agrees, at its sole cost and expense, to repair
any damage to the Occupancy Leased Premises that arises as a result of a casualty event
occurring during the Term applicable to each GOB Owned Store and to maintain the GOB
Owned Stores during the Term in a condition substantially similar to that existing as of the
Closing Date. Licensor shall not be responsible for the cost of any Expenses incurred with
respect to any GOB Owned Store during the Term applicable to each GOB Owned Store.

                6.     Alterations. During the Term of this Occupancy Agreement, Licensee
shall not make any material alterations to or undertake any material construction at the GOB
Owned Stores, including modifications to the exterior of the building and signage, without the
prior written approval of Licensor, which such approval may be withheld or granted in
Licensor’s sole discretion.

                                                2


[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
     18-23538-rdd            Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                                  Pg 252 of 1120



                   7.      Liens. During the Term, Licensee shall keep the GOB Owned Stores and
   appurtenant easements free from any liens (other than Permitted Encumbrances) for any labor or
   material furnished to Licensee in connection with any work performed at the GOB Owned Stores
   by Licensee or its contractors or agents during the Term, except that Licensee shall have the right
   to contest the validity or amount of any such lien provided that Licensee shall maintain adequate
   reserves with respect to the same contest, to the extent required in accordance with GAAP.

8. Surrender. Licensee shall remove all of its Inventory, other personal property and employees
   from each GOB Owned Store prior to expiration of the Term applicable to each GOB Owned
   Store and shall deliver possession of such GOB Owned Store to Licensor with all of Licensee’s
   Inventory, other personal property and employees removed and otherwise in substantially the
   same condition as existed on the Closing Date. Any Licensee’s property left at any GOB Owned
   Store after expiration of the Term applicable to each GOB Owned Store shall be deemed
   abandoned and Licensor shall have no Liability with respect thereto and Licensor may dispose of
   and/or demolish any such property without compensation to Licensee.

                   9.     As Is. Subject to the terms of the Purchase Agreement, Licensee hereby
   acknowledges that Licensee accepts the GOB Owned Stores in “AS IS” condition without any
   representation or warranty of any kind. Licensee is relying solely on its own investigation or
   independent inquires, or its own history as the owner of the same properties, as to the condition
   of the GOB Owned Stores and Licensee agrees that Licensee is not relying on any representation
   of Licensor regarding the physical condition of the GOB Owned Stores, any environmental
   matters affecting the GOB Owned Stores or regarding the suitability of the GOB Owned Stores
   for any particular purpose. Licensee agrees to accept the GOB Owned Stores from Licensor in
   such condition.

                  10.    Risk of Loss. Licensee shall bear the responsibility and Liability for any
   loss of or damage to any of Licensee’s Inventory or any of Licensee’s property located at, on or
   about the GOB Owned Stores during the Term.

                       11.       Insurance, Indemnity.

                    (a)    Licensor shall have the sole obligation to maintain casualty insurance with
   respect to the GOB Owned Stores during the Term and during the Term Licensor shall maintain
   casualty, liability and other insurance with respect to the GOB Owned Stores.

                  (b)      Licensee shall indemnify and hold Licensor and Licensor’s parents,
   subsidiaries and affiliated companies and their respective officers, directors, shareholders, agents,
   employees, invitees, customers, guests, contractors or subcontractors (collectively, “Licensor
   Parties”) harmless from and against all claims, actions, losses, damages, costs and expenses
   (including without limitation all reasonable attorney’s fees and court costs), and Liabilities (except
   those caused by the willful misconduct or grossly negligent acts or omissions of Licensor after the
   Closing Date), arising out of Licensee’s use and occupancy of the GOB Owned Stores, including
   without limitation, any of same arising out of actual or alleged injury to or death of any person or
   loss of or damage to property in or on the GOB Owned Stores, in each case, solely during the Term
                                                         3


   [AM_ACTIVE 401039999_2]

   WEIL:\96873966\2\73217.0004
  18-23538-rdd           Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                                 Pg 253 of 1120



applicable to each GOB Owned Store. The terms of this paragraph shall survive the termination
of this Occupancy Agreement.

                12.    Destruction (Fire or Other Cause) and Eminent Domain. In the event of
casualty or taking of all of any part of any GOB Owned Store under the power of eminent
domain, all insurance recoveries and all warranty and condemnation proceeds received or
receivable after the Closing Date with respect to such GOB Owned Store shall be paid to
Licensor and used by Licensor as it determines in its sole discretion. During the Terms of this
Occupancy Agreement, Licensee shall use commercially reasonable efforts to provide Licensor
with prompt notice of any Casualty/Condemnation Event.

                13.    Assignment. During the Term of this Occupancy Agreement, Licensee
shall not assign this Occupancy Agreement or further license the use and/or occupancy of all or
any part of the GOB Owned Stores.

                14.     Notices. Any notice, consent or other communication required or
permitted under this Agreement shall be in writing and shall be delivered (a) in person, (b) via e-
mail or (c) by a nationally recognized courier for overnight delivery service. A notice or
communication shall be deemed to have been effectively given (i) if in person, upon personal
delivery to the Party to whom the notice is directed, (ii) if via e-mail, on the date of successful
transmission and (iii) if by nationally recognized courier, one Business Day after delivery to such
courier. Rejection or other refusal to accept or inability to deliver because of changed address of
which no notice has been received shall also constitute receipt. Any such notice, election,
demand, request or response shall be addressed as follows:


                              If to Licensee:          Sears Holdings Corporation
                                                       3333 Beverly Road, Dept. 824RE
                                                       Hoffman Estates, Illinois 60179
                                                       Attn: General Counsel; Senior Vice President
                                                       and President, Real Estate
                                                       Email: counsel@searshc.com; [●]

                              Copy to (which shall not Sears Holdings Corporation
                              constitute notice):      3333 Beverly Road, Dept. 824RE
                                                       Hoffman Estates, Illinois 60179
                                                       Attn: Associate General Counsel, Real Estate
                                                       Email: [●]

                                                       Weil, Gotshal & Manges LLP
                                                       767 Fifth Avenue
                                                       New York, New York 10153
                                                       Attention: Ray C. Schrock, P.C., Ellen J.
                                                       Odoner, Gavin Westerman and Sunny Singh
                                                       E-mail: Ray.Schrock@weil.com;
                                                       4


[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
  18-23538-rdd            Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32        Exhibit A
                                                 Pg 254 of 1120



                                                        Ellen.Odoner@weil.com;
                                                        Gavin.Westerman@weil.com;
                                                        Sunny.Singh@weil.com



                              If to Licensor:          [●]

                              Copy to (which shall not Cleary Gottlieb Steen & Hamilton LLP
                              constitute notice):      One Liberty Plaza
                                                       New York, NY 10006
                                                       Attention: Christopher E. Austin, Benet J.
                                                       O’Reilly, Sean A. O’Neal and Joseph
                                                       Lanzkron
                                                       E-mail: caustin@cgsh.com;
                                                       boreilly@cgsh.com; soneal@cgsh.com,
                                                       jlanzkron@cgsh.com

or to any other address furnished in writing by either party, provided that, any change of address
furnished shall comply with the notice requirements of this Section 14.

                15.    Licensor Access. During the Term of this Occupancy Agreement,
Licensor shall be permitted access to the GOB Owned Stores in the event of an emergency or as
otherwise reasonably requested by Licensor by reasonable notice to Licensee, provided that there
is no unreasonable interference with Licensee’s use and occupancy of the GOB Owned Stores
(taking into account the nature of the emergency).

                    16.        Miscellaneous.

                (a)   Voluntary Agreement. The parties have read this Occupancy Agreement
and the mutual releases contained in it, and on advice of counsel they have freely and voluntarily
entered into this Occupancy Agreement.

               (b)     Governing Law. This Occupancy Agreement shall be construed and
enforceable in accordance with the laws indicated in Section 13.8(a) of the Purchase Agreement.
Any lawsuit brought by Licensor or Licensee against the other must comply with the requirements
of Section 13.7 of the Purchase Agreement.

                (c)     Consent to Jurisdiction. Without limitation of any party’s right to appeal
any Order of the Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to
enforce the terms of this Occupancy Agreement and to decide any claims or disputes which may
be based upon, arise out of or relate to this Occupancy Agreement, any breach or default hereunder,
or the transactions contemplated hereby and (ii) any and all claims relating to the foregoing shall
be filed and maintained only in the Bankruptcy Court, and the parties hereby consent and submit
to the exclusive jurisdiction and venue of the Bankruptcy Court and irrevocably waive the defense
                                                        5


[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
  18-23538-rdd            Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32          Exhibit A
                                            Pg 255 of 1120



of an inconvenient forum to the maintenance of any such Proceeding; provided, however, that, if
the Bankruptcy Case is closed, all Proceedings based upon, arising out of or relating to this
Occupancy Agreement shall be heard and determined in a Delaware state court or a federal court
sitting in the State of Delaware, and the parties hereby (a) irrevocably and unconditionally submit
to the exclusive jurisdiction of the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or in the event (but only in the event) that such court does
not have subject matter jurisdiction over such Proceeding in the United States District Court for
the District of Delaware) with respect to all Proceedings based upon, arising out of or relating to
this Occupancy Agreement and the transactions contemplated hereby (whether in contract or in
tort, in law or in equity or granted by statute); (b) agree that all claims with respect to any such
Proceeding shall be heard and determined in such courts and agrees not to commence any
Proceeding relating to this Occupancy Agreement or the transactions contemplated hereby
(whether in contract or in tort, in law or in equity or granted by statute) except in such courts; (c)
irrevocably and unconditionally waive any objection to the laying of venue of any Proceeding
based upon, arising out of or relating to this Occupancy Agreement or the transactions
contemplated hereby and irrevocably and unconditionally waives the defense of an inconvenient
forum; and (d) agree that a final judgment in any such Proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner provided by Law.
The Parties agree that any violation of this Section 16(b) shall constitute a material breach of this
Occupancy Agreement and shall constitute irreparable harm. Notwithstanding anything to the
contrary contained in this Occupancy Agreement or in the Purchase Agreement, each of the Parties
agrees that it will not bring or support any person in any Proceeding of any kind or description,
whether in law or in equity, whether in contract or in tort or otherwise, against any of the Debt
Financing Sources in any way relating to this Occupancy Agreement or the Purchase Agreement
or any of the transactions contemplated by either, including any dispute arising out of or relating
in any way to the Debt Commitment Letter or the performance thereof or the financings
contemplated thereby, in any forum other than the federal and New York state courts located in
the Borough of Manhattan within the City of New York and any appellate courts therefrom. The
Debt Financing Sources are intended third party beneficiaries of this Section 16(b).

                    (d)

WAIVER OF TRIAL BY JURY; INJUNCTION. LICENSOR AND LICENSEE EACH
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY PROCEEDING DIRECTLY
OR INDIRECTLY BASED UPON, ARISING OUT OF OR RELATING TO THIS
OCCUPANCY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER IN CONTRACT OR IN TORT, IN LAW OR IN EQUITY OR GRANTED BY
STATUTE). EACH OF LICENSOR AND LICENSEE (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER SUCH PARTY HAVE BEEN
INDUCED TO ENTER INTO THIS OCCUPANCY AGREEMENT BY, AMONG OTHER

                                                  6


[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32          Exhibit A
                                           Pg 256 of 1120



THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 16(c).
THE DEBT FINANCING SOURCES ARE INTENDED THIRD PARTY BENEFICIARIES OF
THIS SECTION 16(c).

               (e)      Agreements. This Occupancy Agreement together with the Purchase
Agreement and the other Transaction Documents constitutes the entire agreement between
Licensee and Licensor with respect to the subject matter hereof, and there are no other covenants,
agreements, promises, terms, provisions, conditions, undertakings, or understandings, either oral
or written, between them concerning the GOB Owned Stores other than those herein and therein
set forth. Nothing in this Occupancy Agreement shall alter any Liability arising under the Purchase
Agreement. If there is any conflict or inconsistency between the provisions of the Purchase
Agreement and this Occupancy Agreement, the provisions of the Purchase Agreement shall
govern.

               (f)     Amendment; Waiver. No amendment, modification or discharge of this
Occupancy Agreement, and no waiver hereunder, shall be valid or binding unless set forth in
writing and duly executed by Licensee and Licensor. Any such waiver shall constitute a waiver
only with respect to the specific matter described in such writing and shall in no way impair the
rights of the party granting such waiver in any other respect or at any other time. Neither the
waiver by any of the Licensee or Licensor of a breach of or a default under any of the provisions
of this Occupancy Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Occupancy Agreement or to exercise any right or privilege
hereunder shall be construed as a waiver of any other breach or default of a similar nature, or as a
waiver of any of such provisions, rights or privileges hereunder. No course of dealing between or
among the parties shall be deemed effective to modify, amend or discharge any part of this
Occupancy Agreement or any rights to payment of any party under or by reason of this Occupancy
Agreement.

               (g)     Headings. The headings, captions, numbering system, etc., are inserted
only as a matter of convenience and may under no circumstances be considered in interpreting the
provisions of this Occupancy Agreement.

               (h)    Binding Effect. All of the provisions of this Occupancy Agreement are
hereby made binding upon and shall inure to the benefit of the personal representatives, heirs,
successors, and assigns of both parties hereto.

                (i)    Counterparts.     This Agreement may be executed in any number of
counterparts (including via electronic transmission in portable document format (pdf)) with the
same effect as if the signatures to each counterpart were upon a single instrument, and all such
counterparts together shall be deemed an original of this Occupancy Agreement. This Occupancy
Agreement shall become effective when, and only when, each party shall have received a
counterpart hereof signed by the other party. Delivery of an executed counterpart hereof by means
of electronic transmission in portable document format (pdf) shall have the same effect as delivery
of a physically executed counterpart in person.

                                                 7


[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
  18-23538-rdd            Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                              Pg 257 of 1120



                (j)    Construction. This Occupancy Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact that the Occupancy
Agreement may have been prepared primarily by counsel for one of the parties, it being recognized
that both Licensor and Licensee have contributed substantially and materially to the preparation to
this Occupancy Agreement.

                (k)     Time is of the Essence. Time is of the essence with respect to the timeliness
of all obligations of Licensor and Licensee under this Occupancy Agreement.

                    (l)       No Recording. Neither Licensor nor Licensee shall record this Occupancy
Agreement.

                (m)    Exculpation. Notwithstanding anything to the contrary contained herein, no
officer, director, shareholder, employee, agent, manager, member or partner of Licensor or
Licensee or any other Non-Recourse Party shall have any personal Liability with respect to any of
the obligations contained herein. The provisions of this Section 16(n) shall survive the expiration
of the Term or any earlier termination of this Occupancy Agreement.

                (n)    Savings Clause. To the extent any agreement to which Licensor or its
Subsidiaries is a party prohibits or limits the ability of Licensor to enter into this Occupancy
Agreement or limits the rights which may be granted pursuant to this Occupancy Agreement, then
the rights granted pursuant to this Occupancy Agreement shall automatically and without further
action be limited to the maximum rights that may be granted in compliance with such other
agreement and Licensor and Licensee shall cooperate in all reasonable respects in order to grant
to Licensee the material benefits intended to be provided pursuant to this Occupancy Agreement
and remain in compliance with such other agreement.

                (o)    17.     Severability. The provisions of this Occupancy Agreement shall be
deemed severable, and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of this Occupancy
Agreement, or the application thereof to any Person or any circumstance, is invalid or
unenforceable, (a) a suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Occupancy Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such invalidity or
unenforceability.


                                   [Signatures Appear on Following Page.]




                                                      8


[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 258 of 1120




 LICENSEE:
 [SEARS HOLDINGS CORPORATION, a
 Delaware corporation]



 By:
 Name:
 Title




                                 [Signature Page to Occupancy Agreement]
[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 259 of 1120



 LICENSOR:
 [_____________________], a [____]



 By:
 Name:
 Title




                                 [Signature Page to Occupancy Agreement]
[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 260 of 1120



                                              Schedule 1

                                        [GOB Owned Stores]




                                 [Signature Page to Occupancy Agreement]
[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
    18-23538-rdd        Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32                      Exhibit A
                                                Pg 261 of 1120



                                              Exhibit G
                               ESL’s Allowed Claims Against the Debtors

                Loan Facility                       Allowed Amount Owed to ESL (as Defined in the
                                                             Asset Purchase Agreement)
                                                           Amounts as of October 15, 2018 1

    IP/Ground Lease Term Loan Facility                                     $187,327,014 2

    FILO Facility                                                          $70,560,076.93

    Real Estate Loan 2020                                                 $726,483,196.21

    Second Lien Term Loan                                                   $318,610,234

    Second Lien Line of Credit Facility                                   $507,072,878.33

    Second Lien PIK Notes                                                    $21,346,945

    Citi L/C Facility                                                     $108,410,464.44




1
  Amounts owed to ESL as to each claim listed are not less than the amounts set forth herein and may include
additional claims for post-petition interest and all reasonable out-of-pocket expenses, including legal fees incurred
by ESL by reason of the enforcement and protection of its rights in accordance with the applicable loan terms, plus
any contingent and/or unliquidated claims not presently ascertainable. In the event that the Buyer or its affiliates
purchase any additional obligations outstanding under any of the debt facilities listed in this Exhibit G prior to the
Closing, the allowed amount in the right hand column shall be increased by the amount of the additional purchased
debt obligations.
2
  On January 3, 2019, ESL purchased $31,887,343 of obligations outstanding under the IP/ Ground Lease Term
Loan Facility, which amount is included in the total of amount of ESL’s allowed claim on this Exhibit G


[AM_ACTIVE 401043136_2]
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 262 of 1120




                                            SCHEDULES
                                                TO

                                 ASSET PURCHASE AGREEMENT

                                 DATED AS OF JANUARY 17, 2019

                                          BY AND AMONG

                                      TRANSFORM HOLDCO LLC

                                                AND

                                SEARS HOLDINGS CORPORATION




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                            Pg 263 of 1120


                                              SCHEDULES


        These schedules (the “Schedules”) are being furnished by Sears Holdings Corporation ( “Seller”)
to Transform Holdco LLC (“Buyer”), in connection with the execution and delivery of that certain Asset
Purchase Agreement dated as of January 17, 2019 by and between Seller and Buyer (the “Agreement”).
All capitalized terms used in these Schedules without definition shall have the respective meanings assigned
to them in the Agreement.
        Any matter disclosed in any Schedule shall be deemed to have also been disclosed in each other
Schedule to which the applicability of such disclosure is reasonably apparent on its face. The inclusion of
any matter in any Schedule shall expressly not be deemed to constitute an admission by either Party or
otherwise imply that any such matter is material, has a Material Adverse Effect or creates a measure for, or
further defines the meaning of, materiality or Material Adverse Effect and their correlative terms for the
purposes of the Agreement. The inclusion of any matter in any Schedule shall expressly not be deemed
constitute an admission by either Party or otherwise imply that such matter will in fact exceed any
applicable threshold limitation set forth in the Agreement and shall not be construed as an admission by the
disclosing party of any non-compliance with, or violation of, any third party rights (including Intellectual
Property rights) or any applicable law of any Governmental Authority.
        These Schedules shall not be construed as, are not intended to constitute, and shall not be construed
as constituting, representations or warranties of the Seller nor shall these Schedules be construed as
expanding the scope of any of the representations or warranties of the Seller contained in the Agreement.
         The headings herein are for reference purposes only and shall not in any way affect the meaning or
interpretation of the Agreement.
        Seller does not assume any responsibility to any person that is neither a Party nor a third party
beneficiary of the Agreement for the accuracy of any information contained herein. The information
contained in the Schedules was not prepared or disclosed with a view to its potential disclosure to any such
person that is neither a Party nor a third party beneficiary of the Agreement. This information is disclosed
in confidence for the purposes contemplated in the Agreement.




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 264 of 1120


                                           Schedule 1.1(a)
                                             [Reserved]




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 265 of 1120


                                           Schedule 1.1(b)
                                             [Reserved]




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 266 of 1120


                                           Schedule 1.1(c)
                                            Excluded IT
    1. None.




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 267 of 1120


                                               Schedule 1.1(d)
                                       IP/Ground Lease Property

                                      Store
                                      Number                Locations

                               1.     1044           Jersey City/Newport, NJ

                               2.     1924              Valley Stream, NY

                               3.     1114                Brooklyn, NY

                               4.     1094               Hackensack, NJ

                               5.     1368                Concord, CA

                               6.     1378                 Orange, CA

                               7.     1288                Stockton, CA

                               8.     1304              Silver Spring, MD

                               9.     1048                Pasadena, CA

                               10.    1494               Moorestown, NJ

                               11.    1758               Escondido, CA

                               12.    1333              Poughkeepsie, NY

                               13.    2148              Kahului Maui, HI

                               14.    1765           Palm Beach Gardens, FL

                               15.    1309                Downey, CA

                               16.    30962              Groveport, OH




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                           Pg 268 of 1120


                                             Schedule 1.1(e)
                                       Seller Knowledge Parties

    1. Robert A. Riecker, Chief Financial Officer, Sears Holdings Corporation.
    2. Solely with respect to the representations and warranties contained in Section 6.6 of the
       Agreement, Jane Borden, President, Real Estate, Sears Holdings Corporation.
    3. Solely with respect to the representations and warranties contained in Section 6.10 of the
       Agreement, Peter Boutros, Chief Brand Officer, Sears Holdings Corporation and Greg Russell,
       CIO, President Member Technology, Sears Holdings Corporation.




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 269 of 1120


                                           Schedule 1.1(f)
                                         Ordered Inventory




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 270 of 1120


                                           Schedule 1.1(g)
                                           Other Payables


    1. See Annex 9, attached.




WEIL:\96826275\11\73217.0003
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 271 of 1120


     ($ in millions)
              Assumed Accounts Payable
     Assumed Accounts Payable              $166.0
     Total                                 $166.0
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 272 of 1120


                                           Schedule 1.1(h)
                                             [Reserved]




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                           Pg 273 of 1120


                                           Schedule 1.1(i)
                                 Permitted Post-Closing Encumbrances

    1. Liens with respect to consigned goods in Puerto Rico.
    2. Certain Sellers are parties to consignment agreements with respect to which no UCC filings have
       been filed.




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                           Pg 274 of 1120


                                             Schedule 1.1(j)
                                 Permitted Pre-Closing Encumbrances
    1. Any liens in favor of Cantor Fitzgerald Securities, as collateral agent for the secured parties
       pursuant to that certain Superpriority Junior Lien Secured Debtor-in-Possession Credit Agreement,
       dated November 29, 2018, among Sears Holdings Corporation, Sears Roebuck Acceptance Corp.,
       Kmart Corporation, the lenders party thereto and Cantor Fitzgerald.
    2. Any liens in favor of Bank of America, N.A., as Control Co-Collateral Agent pursuant to that
       certain Superpriority Senior Secured Debtor-in-Possession Asset-Based Credit Agreement, dated
       November 29, 2018, among Sears Holdings Corporation, Sears Roebuck Acceptance Corp., Kmart
       Corporation, the lenders party thereto, the issuing lenders party thereto, Bank of America, N.A., as
       administrative agent, co-collateral agent and swingline lender, Wells Fargo Bank, National
       Association, as co-collateral agent and syndication agent, Citigroup Global Markets Inc., as
       documentation agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Citibank, N.A., And
       Wells Fargo Bank, National Association, as joint lead arrangers and bookrunners.
    3. Any liens in favor of Pension Benefit Guaranty Corporation (“PBGC”) resulting from the Pension
       Plan Protection and Forbearance Agreement, dated March 18, 2016 (as amended, restated, amended
       and restated, supplemented or otherwise modified on or prior to the Effective Date), between,
       among others, Sears Holdings Corporation and PBGC.
    4. Any liens in favor of JPP, LLC, as collateral agent for the secured parties pursuant to that certain
       Term Loan Credit Agreement, dated as of January 4, 2018 (as amended, supplemented, or
       otherwise modified on or prior to the Effective Date), by and among, inter alios, Sears Holdings
       Corporation, as holdings, Sears, Roebuck and Co. and Kmart Corporation, as borrowers, the
       subsidiaries of Sears Holdings Corporation party thereto, the lenders party thereto from time to
       time, and JPP, LLC as administrative and collateral agent.
    5. Any liens in favor of JPP, LLC, as agent for the secured parties pursuant to that certain Third
       Amended and Restated Loan Agreement, dated as of June 4, 2018 (as amended, supplemented, or
       otherwise modified on or prior to the Effective Date), by and among, inter alios, Sears Holdings
       Corporation, as guarantor, its subsidiaries party thereto as borrowers, JPP, LLC, as agent, and the
       lenders party thereto.
    6. Any liens in favor of JPP, LLC, as administrative agent for the secured parties, as successor in
       interest to UBS AG, Stamford Branch, LLC, for the secured parties pursuant to that certain Credit
       Agreement, dated as of March 14, 2018 (as amended, supplemented, or otherwise modified on or
       prior to the Effective Date), by and among, inter alios, SRC O.P. LLC, SRC Facilities LLC and SR
       Real Estate (TX) LLC, as the borrowers, the lenders party thereto and UBS AG, Stamford Branch,
       LLC as administrative agent.
    7. Any liens in favor of JPP, LLC, as administrative agent for the secured parties pursuant to that
       certain Mezzanine Loan Agreement, dated as of March 14, 2018 (as amended, supplemented, or
       otherwise modified on or prior to the Effective Date), by and among SRC Sparrow 2 LLC, as
       borrower, JPP, LLC and JPP II, LLC as lenders, and JPP, LLC, as administrative agent.
    8. Any liens in favor of U.S. Bank National Association, as trustee for the secured parties pursuant to
       that certain Indenture, dated as of May 18, 2006 (as amended, supplemented, or otherwise modified
       on or prior to the Effective Date), by KCD IP, LLC as issuer and U.S. Bank National Association,
       as trustee with respect to 6.90% KCD IP, LLC Asset-Backed Notes.
    9. Any liens in favor of Wilmington Trust, National Association, as collateral agent for secured parties
       pursuant to (i) that certain Indenture, dated as of October 12, 2010 (as amended, supplemented, or
       otherwise modified on or prior to the Effective Date), among Sears Holdings Corporation, the


WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                            Pg 275 of 1120


         guarantors party thereto and Wilmington Trust, National Association (successor to Wells Fargo
         Bank, National Association) as trustee and collateral agent, governing the 6 5/8% Senior Secured
         Notes, (ii) that certain Indenture, dated as of March 20, 2018 (as amended, supplemented, or
         otherwise modified from time to time on or prior to the Effective Date), by and among Sears
         Holdings Corporation, the guarantors party thereto and Computershare Trust Company, N.A., as
         trustee, governing the 6 5/8% Senior Secured Convertible PIK Toggle Notes and (iii) that certain
         Second Lien Credit Agreement, dated as of September 1, 2016 (as amended, supplemented, or
         otherwise modified on or prior to the Effective Date), by and among, inter alios, Sears Holdings
         Corporation, as holdings, Sears, Roebuck and Co. and Kmart Corporation, as borrowers, the lenders
         party thereto, and JPP, LLC as administrative agent and collateral administrator.
    10. Any liens in favor of Bank of America, N.A., as co-collateral agent for the secured parties pursuant
        to that certain Third Amended and Restated Credit Agreement, dated as of July 21, 2015 (as
        amended, supplemented or otherwise modified on or prior to the Effective Date), by and among,
        inter alios, Sears Holdings Corporation, as holdings, Sears, Roebuck and Co. and Kmart
        Corporation, as borrowers, the lenders party thereto, and Bank of America, N.A., as agent.
    11. Liens with respect to consigned good in Puerto Rico.
    12. Certain Loan Parties are parties to consignment agreement with respect to which no UCC filings
        have been filed.
    13. Any liens in favor of the secured parties pursuant to that certain Letter of Credit and Reimbursement
        Agreement, dated as of December 28, 2016 (as amended, supplemented or otherwise modified on
        or prior to the Effective Date), by and among Sears Holdings Corporation, Sears, Roebuck and Co.,
        Kmart Corporation, the financial institutions party thereto from time to time as L/C lenders, and
        Citibank N.A., as administrative agent and issuing bank.
    14. Any encumbrances affecting the real properties that secure the IP/GL Loan as disclosed in the
        lenders’ loan policies for title insurance issued by Chicago Title Insurance Company and/or its
        affiliates in connection with the making of the IP/GL Loan.
    15. Any encumbrances affecting the real properties that secure that certain Third Amended and
        Restated Loan Agreement, dated as of June 4, 2018 (as amended, supplemented, or otherwise
        modified on or prior to the Effective Date), by and among, inter alios, Sears Holdings
        Corporation, as guarantor, its subsidiaries party thereto as borrowers, JPP, LLC, as agent, and the
        lenders party thereto (the loans made pursuant to such Credit Agreement, the “Dove Loan”). as
        disclosed in the lenders’ loan policies for title insurance issued by Chicago Title Insurance
        Company and/or its affiliates in connection with the making of the Dove Loan.
    16. Any encumbrances affecting the real properties that secure the Sparrow Mortgage Loan as
        disclosed in the lenders’ loan policies for title insurance issued by Chicago Title Insurance
        Company and/or its affiliates in connection with the making of the Sparrow Mortgage Loan.
    17. Any liens in favor of the secured parties pursuant to that certain Letter of Credit and Reimbursement
        Agreement, dated as of December 28, 2016 (as amended, supplemented or otherwise modified on
        or prior to the Effective Date), by and among Sears Holdings Corporation, Sears, Roebuck and Co.,
        Kmart Corporation, the financial institutions party thereto from time to time as L/C lenders, and
        Citibank N.A., as administrative agent and issuing bank.
    18. All encumbrances identified on the title policies, commitment and reports and surveys listed below:
                                  [Remainder of page intentionally left blank]




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 276 of 1120




WEIL:\96826275\11\73217.0003
                                                           Policy (P),                                      Policy or                                                      Date
         RE                                    10K        Commitment                                        Commitm                                                          of     Survey
                   ST            City                                     Title Company          Date                                                         Surveyor
         ID                                  Own/L/GL      (C), Other                                          ent                                                         Surve     No.
                                                               (R)                                           Number                                                          y
                                                                                                                                                              Dickinson
       10891                                                                                                                                                   , Oswald    10/13/




                                                                                                                                       18-23538-rdd
1.                AK      Anchorage(Sur)       Owned           P           Transamerica        1/12/1970    69-10278-0                                                                N/A
         0                                                                                                                                                        &         1969
                                                                                                                                                              Associates
2.      8106      AL        Birmingham         Owned           P           Lawyers Title       5/31/1977     J21971                                                -          -        -
       11360                                                                                                                                                               3/13/2
3.                AL         Riverchase        Owned           C               CTIC            3/30/2018    21800633                                           CARR                 18.0302
         0                                                                                                                                                                  018
4.     30957      AR         Springdale        Owned           C           Chicago Title       11/12/2018   21802099                                              -           -        -




                                                                                                                                       Doc 2507-1
5.     68235      AZ          Phoenix          Owned           C           Chicago Title        11/9/2018   21802088                                              -           -        -
                           Phoenix-Metro
6.      1588      AZ                           Owned           C           Chicago Title       11/29/2018   21800634                                              -          -         -
                                 Ctr
       22880                                                                                                                                                               3/9/20
7.                CA           Antioch         Owned           C               CTIC            3/23/2018    21800640                                           Slooten              10685-02
         0                                                                                                                                                                   18




                                                                                                                   Filed 02/08/19 Entered 02/08/19 15:14:32
8.      1228      CA            Arden         Owned            C           Chicago Title       11/21/2018   21800639                                              -           -        -
       12680                                 Owned/Leas
9.                CA         Buena Park                        P              FATIC            10/5/2016     801871                                               --         --        --




                                                                                                                        Pg 277 of 1120
         0                                      e*
                                                                         Title Insurance and
10.     1598      CA      City of Industry     Owned           P                               12/22/1972    7139913                                              -          -         -
                                                                          Trust Company
                                                                                                                                                                           3/3/20
11.    44900      CA          DELANO           Owned           C               CTIC            3/23/2018    21800635                                           Slooten              10571-01
                                                                                                                                                                             16
       48570                 Desert Hot                                                                                                                                    3/29/2
12.               CA                           Owned           C               CTIC            3/23/2018    21800644                                            ALS                  117-18
         0                    Springs                                                                                                                                        018
13.     8038      CA          El Cajon         Owned           P              Security         7/13/1970    A-452987                                              -           -         -
       12090                                                                                                                                                  Bock/Clar    11/23/   72016001
14.               CA         Long Beach        Owned           C               CTIC            3/19/2018    21800638
         0                                                                                                                                                       k          2016       60
       10680                                                                                                                                                               3/15/2
15.               CA          Palmdale         Owned           C               CTIC            3/19/2018    21800637                                          SiteTech                N/A
         0                                                                                                                                                                   018



      WEIL:\96826275\11\73217.0003

                                                                                                                                       Exhibit
                                                          Policy (P),                                 Policy or                                                       Date
         RE                                    10K       Commitment                                   Commitm                                                           of    Survey
                   ST            City                                   Title Company      Date                                                         Surveyor
         ID                                  Own/L/GL     (C), Other                                     ent                                                         Surve     No.
                                                              (R)                                      Number                                                           y
       33680                                                                                                                                                         12/23/
16.               CA          Redlands        Owned           C             CTIC         3/23/2018    21800641                                            ALS                  160-16
         0                                                                                                                                                            2016
       17880                                                                                                                                            Bock/Clar    5/26/2   20140345
17.               CA          Richmond        Owned           C            FATIC         4/24/2015    700526-62
         0                                                                                                                                                 k           015      6-056




                                                                                                                                 18-23538-rdd
18.     1788      CA         Richmond         Owned           C         Lawyers Title     9/2/1987     100717                                               -            -        -
19.     8098      CA       San Bernardino     Owned           C         Chicago Title    11/14/2018   21701755                                              -            -        -
       12780
20.               CA           Torrance      Owned/GL*        P            FATIC         8/24/2010     347950                                               --         --        --
         0
                                                                                                                                                           Lars
                                                                                                                                                        Andersen




                                                                                                                                 Doc 2507-1
                                                                                                       KER-
21.     3968      CA            Wasco         Owned           P         First American   7/20/1990                                                          &        32921     89-157
                                                                                                      1071352
                                                                                                                                                        Associates
                                                                                                                                                          , Inc.
                                                                                                      5011408-
22.     2451      CO            Greely        Owned           P         First American   11/2/2015                                                          -          -         -
                                                                                                      700526-66




                                                                                                             Filed 02/08/19 Entered 02/08/19 15:14:32
       12710                                                                                                                                             Inter-      4/2/20
23.               CO      Littleton/Denver    Owned           C             CTIC          4/2/2018    21800647                                                                18-9004
         0                                                                                                                                              Mountain       18




                                                                                                                  Pg 278 of 1120
       12810                                                                                                                                                         3/9/20
24.               CO            Pueblo        Owned           C             CTIC         3/26/2018    21800648                                            ESC                 17036-S
         0                                                                                                                                                             18
       18310                                                                                                                                              Inter-     3/12/2
25.               CO          Thornton        Owned           C             CTIC         3/30/2018    21800649                                                                17-9029
         0                                                                                                                                              Mountain      018
       14430                                                                                                                                            Flynn/CY     5/15/2
26.                CT        Manchester       Owned           C             CTIC          4/4/2018    21800652                                                                4-39-190
         0                                                                                                                                                  R         017
27.     1043       CT         Meriden         Owned           C         Chicago Title    11/30/2018   21800650                                              -           -        -
28.     1263       CT         Waterbury       Owned           C         Chicago Title    11/29/2018   21800651                                              -           -        -
       18530                                                                                                                                                         5/11/2
29.               DE         Wilmington       Owned           C             CTIC          4/4/2018    21800653                                           Spartan                N/A
         0                                                                                                                                                            017
                                                                                                       136-00-
30.     1255       FL        Citrus Park      Owned           P         Lawyers Title    7/27/1998                                                          -          -         -
                                                                                                       837327



      WEIL:\96826275\11\73217.0003

                                                                                                                                 Exhibit
                                                         Policy (P),                                 Policy or                                                      Date
         RE                                    10K      Commitment                                   Commitm                                                         of     Survey
                   ST            City                                  Title Company      Date                                                         Surveyor
         ID                                  Own/L/GL    (C), Other                                     ent                                                        Surve     No.
                                                             (R)                                      Number                                                         y
       10550                                                                                                                                                       3/13/2
31.                FL       Coral Springs     Owned          C             CTIC         3/26/2018    21800656                                          Altamax              902005
         0                                                                                                                                                          018
       10750
32.                FL      Daytona Beach      Owned          C            Lawyers       7/19/1974    N434748                                              --         --        --
         0




                                                                                                                                18-23538-rdd
                                                                                                                                                       Phillips,
                                                                                                                                                                    Not
                                                                                                                                                       Wine &                  Not
33.     1075       FL      Daytona Beach      Owned          P         Lawyers Title    7/19/1974    N434748                                                       legibl
                                                                                                                                                       Phillips,             legible
                                                                                                                                                                     e
                                                                                                                                                         Inc.
       31930
       / 4767                                                                                                                                          Ludovici




                                                                                                                                Doc 2507-1
34.                FL          Haileah        Owned          C         First American   7/30/1998    FA-C-1945                                                     34641     9028K
          /                                                                                                                                            & Orange
       52518
                                                                                                                                                        Fortin,
                                                                                                      10 5120
       7435 /                                                                                                                                           Leavy,
35.                FL          Hialeah        Owned          P             CTIC         3/17/1995       106                                                        34736    950187
        7008                                                                                                                                            Skiles,
                                                                                                     00000009




                                                                                                            Filed 02/08/19 Entered 02/08/19 15:14:32
                                                                                                                                                         Inc.
36.    31930       FL          Hialeah        Owned          C         Chicago Title    11/2/2018    21802096                                              -         -          -




                                                                                                                 Pg 279 of 1120
                                                                                                     10 044 01
37.     1635       FL        Jacksonville     Owned          P             CTIC         5/26/1981                                                          -         -          -
                                                                                                       00409
38.     4019       FL        Melbourne        Owned          C         Chicago Title    11/29/2018   21802107                                              -          -         -
       11750                                                                                                                                                       3/15/2
39.                FL       Merritt Island    Owned          C             CTIC         3/28/2018    21800657                                          Altamax              902004
         0                                                                                                                                                          016
       82920                                                                                                                                                       3/10/2
40.                FL            Ocala        Owned          C         Chicago Title    3/30/2018    21800668                                          Altamax              902007
         0                                                                                                                                                          018
       14850                                                                                                                                           Bock/Clar   3/27/2   92018001
41.                FL         Orange Pk       Owned          C             CTIC         3/28/2018    21800661
         0                                                                                                                                                k         018        00
       12850                                                                                                                                                       3/25/2
42.                FL      Orlando-South      Owned          C             CTIC         3/28/2018    21800659                                          Altamax              902015
         0                                                                                                                                                          018




      WEIL:\96826275\11\73217.0003

                                                                                                                                Exhibit
                                                       Policy (P),                                 Policy or                                                      Date
         RE                                  10K      Commitment                                   Commitm                                                         of     Survey
                   ST            City                                Title Company      Date                                                        Surveyor
         ID                                Own/L/GL    (C), Other                                     ent                                                        Surve     No.
                                                           (R)                                      Number                                                         y
       28850                                                                                                                                                     3/10/2
43.                FL        Port Richey    Owned          C             CTIC         3/19/2018    21800663                                          Altamax              901999
         0                                                                                                                                                        018
                                                                                                                                                    Profession
                                                                                                                                                         al




                                                                                                                             18-23538-rdd
                                                                                                   FL 014 04                                        Engineeri             50C-01-
44.     1555       FL          Sanford      Owned          P             CTIC         8/24/1997                                                                  34312
                                                                                                   N 58986B                                             ng                  1.8
                                                                                                                                                    Consultant
                                                                                                                                                      s, Inc.
       21350
45.                FL          Sebring      Owned          C              Ok          6/12/2018    21801223                                             --         --        --
         0




                                                                                                                             Doc 2507-1
                                                                                                   5011612-
                                                                                                     NCS-
46.     8245       FL         Seminole      Owned          C         First American   11/27/2013                                                        -          -         -
                                                                                                    646445-
                                                                                                     CHI2
       10150                                                                                                                                                     3/30/2
47.                FL        Vero Beach     Owned          C             CTIC         3/29/2018    21800655                                            ASI                  N/A




                                                                                                         Filed 02/08/19 Entered 02/08/19 15:14:32
         0                                                                                                                                                         018
48.     2815      GA            Albany      Owned          P         Lawyers Title    6/14/1974    M425873                                              -           -        -




                                                                                                              Pg 280 of 1120
       28450                                                                                                                                                     12/22/
49.               GA            Athens      Owned          C             CTIC         3/21/2018    21800677                                         Moreland              17386-90
         0                                                                                                                                                        2017
       10350                                                                                                                                                     11/17/    17349-
50.               GA           Augusta      Owned          C             CTIC         3/20/2018    21800670                                         Moreland
         0                                                                                                                                                        2017      002
51.     2065      GA         Brunswick      Owned          P             CTIC         3/21/1985    O194662                                              -           -        -
       10950                                                                                                                                                     11/15/
52.               GA        Douglasville    Owned          C             CTIC         3/20/2018    21800671                                         Moreland              11245-01
         0                                                                                                                                                        2017
       11550                                                                                                                                                     12/22/
53.               GA          Kennesaw      Owned          C             CTIC         3/20/2018    21800672                                          Garmon               2017-36
         0                                                                                                                                                        2017
                          Morrow/Southla
54.     1565      GA                        Owned          C         Chicago Title    11/25/2018   21800673                                             -          -         -
                               ke




      WEIL:\96826275\11\73217.0003

                                                                                                                             Exhibit
                                                        Policy (P),                                    Policy or                                                     Date
         RE                                   10K      Commitment                                      Commitm                                                         of     Survey
                   ST            City                                 Title Company         Date                                                        Surveyor
         ID                                 Own/L/GL    (C), Other                                        ent                                                        Surve     No.
                                                            (R)                                         Number                                                         y
                                                                                                                                                        Moreland,
       87550                                                                                                                                                         3/12/2
55.               GA          TUCKER         Owned          C              CTIC           3/26/2018    21800678                                         Altobelli             17349-04
         0                                                                                                                                                            018
                                                                                                                                                         Assoc.
       77050                                                                                                                                                         9/19/2




                                                                                                                                 18-23538-rdd
56.               GU          Tamuning       Owned          C              CTIC           7/24/2018    21801466                                          Pineda                 N/A
         0                                                                                                                                                            018
                                                                      Fidelity National
57.     7439       IA       Council Bluff    Owned          P                             4/10/1992    O-103889                                             -          -         -
                                                                            Title
        1012
                            Des Moines,
58.      and       IA                        Owned          C          Chicago Title      11/30/2018   21800679                                             -          -         -
                               Iowa
        8112




                                                                                                                                 Doc 2507-1
       11720                                                                                                                                                         11/16/
59.                IL      Bloomingdale      Owned          C              CTIC           4/10/2018    21800683                                            JLH                  N/A
          0                                                                                                                                                           2017
       61510
60.                IL       Calumet City     Owned          P              CTIC            8/3/1964    53-70-141                                            -          -         -
       / 1510
       61030
61.                IL          Chicago       Owned          P              CTIC           12/21/1984   69-74-495                                            -          -         -




                                                                                                             Filed 02/08/19 Entered 02/08/19 15:14:32
       / 1030
       30920




                                                                                                                  Pg 281 of 1120
62.                IL          Chicago       Owned          P          Lawyers Title      12/16/2003   03-10184                                             -          -         -
       / 4235
                                                                                                                                                        Landmark
       26987                                                                                                                                            Engineeri
                                                                                                                                                                               00-08-
63.    / 9824      IL          Chicago       Owned          P         First American      9/27/2001    CC200257                                            ng        36762
                                                                                                                                                                               041-R
       / 1987                                                                                                                                           Corporatio
                                                                                                                                                            n
       18400                                                                                                                                                         12/22/
64.                IL      Chicago Ridge     Owned          C              CTIC            4/3/2018    21800688                                            JLH                  N/A
         0                                                                                                                                                            2017
                                                                                                                                                         Sherrill
65.     2632       IL       Fairview Hts     Owned          C          Lawyers Title      3/20/1998    173504-1                                                      36082     21459
                                                                                                                                                        Associates
                             HOFFMAN                                                                   18006243N                                                     4/2/20   130975.1
66.    49000       IL                        Owned          C              CTIC           3/20/2018                                                       Sarko
                               EST                                                                         C                                                           18       8R00



      WEIL:\96826275\11\73217.0003

                                                                                                                                 Exhibit
                                                        Policy (P),                                 Policy or                                                      Date
         RE                                   10K      Commitment                                   Commitm                                                         of     Survey
                   ST            City                                 Title Company      Date                                                        Surveyor
         ID                                 Own/L/GL    (C), Other                                     ent                                                        Surve     No.
                                                            (R)                                      Number                                                         y
       82890                                                                                                                                          Sherrill    3/9/20
67.                IL          Manteno       Owned          C             CTIC         3/23/2018    21800693                                                               18010101
         0                                                                                                                                           Associates     18
       13210                                                                                                                                                      3/9/20
68.                IL           Peoria       Owned          C             CTIC          4/6/2018    21800684                                           Sarko                 N/A
         0                                                                                                                                                          18




                                                                                                                              18-23538-rdd
69.     2121       IL            Peru        Owned          C         Chicago Title    11/27/2018    21800689                                            -           -        -
70.     2360       IL           Quincy       Owned          C         Chicago Title    12/13/2018    21800690                                            -           -        -
                                                                                                       NCS-                                          Joseph A.
       31914                 Round Lake
71.                IL                        Owned          C         First American   11/8/2004      72282-                                         Schudt &     35590    9220-233
       / 4938                  Beach
                                                                                                       CHI1                                          Associates
       15700                                                                                        18006246N                                                     12/15/




                                                                                                                              Doc 2507-1
72.                IL       Schaumburg       Owned          C             CTIC         3/20/2018                                                     Geodetic                N/A
         0                                                                                              C                                                          2017
                             Springfield,
73.     1780       IL                        Owned          C         Chicago Title    11/30/2018   21800686                                             -          -         -
                               Illinois
                                                                                                       NCS-
       31900
74.                IL          Sterling      Owned          P         First American    1/7/2008      322276-                                            -          -         -
       / 3105




                                                                                                          Filed 02/08/19 Entered 02/08/19 15:14:32
                                                                                                       CHI1
       18200                                                                                        18006248N                                                     10/19/




                                                                                                               Pg 282 of 1120
75.                IL       West Dundee      Owned          C             CTIC         3/27/2018                                                       JLH                   N/A
          0                                                                                              C                                                         2017
76.     1600       IN         Castleton      Owned          C         Chicago Title    11/26/2018    21800695                                            -           -        -
       26185
77.                IN        Clarksville     Owned          P         First American   12/28/1999    5715753                                             -          -         -
       / 9445
       16500                                                                                                                                                      12/19/
78.                IN        Merrillville    Owned          C             CTIC         3/21/2018    21800696                                            JAS                  N/A
          0                                                                                                                                                        2017
                           Michigan City,
79.     2290       IN                        Owned          C         Chicago Title    11/16/2018   21800699                                             -          -         -
                              Indiana
       18000                                                                                                                                                      12/12/
80.                IN        Mishawaka       Owned          C             CTIC         3/23/2018    21800698                                           LFA                  133-85
          0                                                                                                                                                        2017
       26711
81.                IN      Washington Sq     Owned          P         Lawyers Title    12/21/1973    125730                                              -          -         -
       / 1680



      WEIL:\96826275\11\73217.0003

                                                                                                                              Exhibit
                                                        Policy (P),                                 Policy or                                                   Date
         RE                                   10K      Commitment                                   Commitm                                                       of     Survey
                   ST            City                                 Title Company      Date                                                        Surveyor
         ID                                 Own/L/GL    (C), Other                                     ent                                                      Surve     No.
                                                            (R)                                      Number                                                       y
82.     8171      KS       Overland Park     Owned           C         Chicago Title   11/19/2018   21802157                                            -          -        -
83.     1642      KS          Topeka         Owned           C         Chicago Title   11/12/2018   21800700                                            -         -         -
84.     1730      KY         Florence        Owned           C         Chicago Title    12/3/2018   21800701                                            -          -        -




                                                                                                                              18-23538-rdd
                            Alexandria,
85.     2087      LA                         Owned          C          Chicago Title   11/26/2018   21800707                                            -         -         -
                             Louisiana
       11470                                                                                                                                         Dading/M   4/13/2
86.               LA        Baton Rouge      Owned          C             CTIC         3/23/2018    21800705                                                               N/A
         0                                                                                                                                            arques     018
                            Bossier City,
87.     2677      LA                         Owned          C          Chicago Title   11/26/2018   21800708                                            -         -         -
                             Louisiana
       26736




                                                                                                                              Doc 2507-1
88.      or       LA           Cortana       Owned          C          Chicago Title   12/5/2018    21800703                                            -         -         -
        1086
                              Monroe,
89.     1116      LA                         Owned          C          Chicago Title   11/26/2018   21800704                                            -         -         -
                             Louisiana
90.     1077      LA         Shreveport      Owned          C          Chicago Title   11/26/2018   21800702                                            -          -        -




                                                                                                          Filed 02/08/19 Entered 02/08/19 15:14:32
       34330      M                                                                                                                                             1/4/20
91.                            Holyoke       Owned          C             CTIC          4/4/2018    21800714                                          OSM                20160998
         0         A                                                                                                                                              17




                                                                                                               Pg 283 of 1120
       11040      M                                                                                                                                  Merrimac   3/10/2   11283AL
92.                         Marlborough      Owned          C             CTIC          4/4/2018    21800711
         0         A                                                                                                                                    k        018        03
       10330      M                                                                                                                                             3/9/20
93.                          N Attleboro     Owned          C             CTIC          4/2/2018    21800709                                          OSM                20171044
         0         A                                                                                                                                              18
       92550      M
94.                             Palmer       Owned          P            Lawyers       7/27/1980    K 744046                                            --        --        --
         0         A
                            Silver City
                   M
95.     2934                 Galleria,       Owned          C          Chicago Title   12/26/2018   21800713                                            -         -         -
                   A
                           Massachusetts
                   M
96.     1093                 Springfield     Owned          P         Hampden County   11/2/1964     F1380
                   A




      WEIL:\96826275\11\73217.0003

                                                                                                                              Exhibit
                                                         Policy (P),                                Policy or                                                     Date
          RE                                   10K      Commitment                                  Commitm                                                        of     Survey
                    ST            City                                 Title Company     Date                                                        Surveyor
          ID                                 Own/L/GL    (C), Other                                    ent                                                       Surve     No.
                                                             (R)                                     Number                                                        y
        16340       M                                                                                                                                            12/21/
97.                        Baltimore-West     Owned          C             CTIC        3/30/2018    21800716                                         Precision              N/A
          0         D                                                                                                                                             2017
        18540       M                                                                                                                                            12/21/
98.                             Parkville     Owned          C             CTIC         4/4/2018    21800718                                         Precision              N/A
          0         D                                                                                                                                             2017




                                                                                                                              18-23538-rdd
        10740       M                                                                                                                                            12/14/
99.                             Waldorf       Owned          C             CTIC        3/28/2018    21800715                                         Dewberry             50099780
          0         D                                                                                                                                             2017
                    M
100.     6303                    Bangor       Owned          C         Chicago Title   11/21/2018   21802159                                             -         -         -
                    E
        21830       M                                                                                                                                 Owen       3/26/2
101.                          So Portland     Owned          C             CTIC         4/2/2018    21800314                                                              2016-098
          0         E                                                                                                                                 Haskell     018




                                                                                                                              Doc 2507-1
                             Battle Creek,
102.     2040       MI                        Owned          C         Chicago Title   11/29/2018   21800730                                             -         -         -
                              Michigan
        93850                                                                                                                                                    3/12/2
103.                MI            Clio        Owned          C             CTIC        3/29/2018    21800734                                         Geodetic               N/A
          0                                                                                                                                                       018
                               Dearborn,
104.     1700       MI                        Owned          C         Chicago Title   11/16/2018   21800727                                             -         -         -




                                                                                                          Filed 02/08/19 Entered 02/08/19 15:14:32
                               Michigan
105.     1100       MI           Flint        Owned          P         Lawyers Title   1/22/1969    F-40793                                              -           -       -




                                                                                                               Pg 284 of 1120
        10110                                                                                                                                        Michigan    3/9/20
106.                MI         Grandville     Owned          C             CTIC        3/28/2018    21800720                                                               17-167
          0                                                                                                                                          Surveying     18
107.    30918       MI          Jackson       Owned          C         Chicago Title   11/20/2018   21802110                                             -           -       -
        14600                                                                                                                                        Michigan    5/24/2     16-
108.                MI          Livonia       Owned          C             CTIC         3/2/2018    21800725
          0                                                                                                                                          Surveying     014    188.017
        11920                                                                                                                                        Williams    12/19/
109.                MI         Muskegon       Owned          C             CTIC        3/30/2018    21800724                                                                N/A
          0                                                                                                                                           &Works      2017
        17600                                                                                                                                                    12/15/
110.                MI            Novi        Owned          C             CTIC        3/26/2018    21800729                                         Geodetic               N/A
          0                                                                                                                                                       2017
        11100                                                                                                                                                    3/9/20
111.                MI          Portage       Owned          C             CTIC         5/7/2018    21800723                                         Geodetic               N/A
          0                                                                                                                                                         18




       WEIL:\96826275\11\73217.0003

                                                                                                                              Exhibit
                                                          Policy (P),                                Policy or                                                      Date
          RE                                    10K      Commitment                                  Commitm                                                         of      Survey
                    ST            City                                  Title Company     Date                                                        Surveyor
          ID                                  Own/L/GL    (C), Other                                    ent                                                        Surve      No.
                                                              (R)                                     Number                                                         y
        15900                                                                                                                                                      3/13/2
112.                MI          Saginaw        Owned          C             CTIC         4/2/2018    21800726                                         Kem-Tec                 N/A
          0                                                                                                                                                         018
113.     1720       MI     Sterling Heights    Owned          C         Chicago Title   12/17/2018   21800728                                             -           -         -




                                                                                                                               18-23538-rdd
                            Traverse City,
114.     2180       MI                         Owned          C         Chicago Title   12/28/2018   21800731                                             -          -          -
                              Michigan
115.    38480       MI           Troy          Owned          C         Chicago Title   12/17/2018   21800736                                             -           -        -
        42060                                                                                                                                         Michigan     3/29/2     18-
116.                MI           Warren        Owned          C             CTIC        3/21/2018    21800732
          0                                                                                                                                           Surveying     018     114.066
                    M
117.     1032                Brooklyn Ctr      Owned          C         Chicago Title   12/6/2018    21802229                                             -          -          -
                    N




                                                                                                                               Doc 2507-1
                                                                                                                                                        Egan,
        87020       M                                                                                                                                  Field &     12/21/
118.                       MINNEAPOLIS         Owned          C             CTIC        3/20/2018    21800738                                                                133.22
          0         N                                                                                                                                  Nowak,       2017
                                                                                                                                                         Inc.
        18220       M                                                                                                                                              3/12/2
119.                       Cape Girardeau      Owned          C             CTIC        3/30/2018    21800745                                         L.I. Smith             170392




                                                                                                           Filed 02/08/19 Entered 02/08/19 15:14:32
          0         O                                                                                                                                               018
        11210       M                                                                                                                                   Kaw        3/26/2   B18S348




                                                                                                                Pg 285 of 1120
120.                         Independence      Owned          C             CTIC         4/4/2018    21800740
          0         O                                                                                                                                  Valley       018        0
        11710       M                                                                                                                                  J-Mark      3/13/2
121.                          Springfield      Owned          C             CTIC        3/27/2018    21800741                                                                17-545
          0         O                                                                                                                                 Surveying     018
        11820       M                                                                                                                                              3/12/2   17055.00.
122.                            St Peters      Owned          C             CTIC        3/30/2018    21800742                                         Massmann
          0         O                                                                                                                                               018       001
                              Hattiesburg,
123.     1306      MS                          Owned          C         Chicago Title   11/29/2018   21800747                                             -          -          -
                              Mississippi
        61106
124.               MS           Jackson        Owned          P             CTIC        2/18/1977    JO12962                                              -          -          -
        / 1106
                              Meridian,
125.     1166      MS                         Owned/GL        C         Chicago Title   11/30/2018   21800746                                             -          -          -
                              Mississippi
126.    30949      MS          Natchez         Owned          C         Chicago Title   11/26/2018   21802162                                             -          -          -



       WEIL:\96826275\11\73217.0003

                                                                                                                               Exhibit
                                                        Policy (P),                                Policy or                                                     Date
          RE                                  10K      Commitment                                  Commitm                                                         of     Survey
                    ST            City                                Title Company     Date                                                         Surveyor
          ID                                Own/L/GL    (C), Other                                     ent                                                       Surve     No.
                                                            (R)                                     Number                                                         y
127.     3213      MS          Southaven     Owned           C        Chicago Title   11/21/2018   21802161                                              -          -        -
                   M                                                                                  Not
128.     2242                   Billings     Owned          C             CTIC        3/17/1980                                                          -         -         -
                   T                                                                                specified




                                                                                                                              18-23538-rdd
        11650                                                                                                                                        Donaldson   3/12/2
129.               NC           Concord      Owned          C             CTIC        3/20/2018    21800750                                                                N/A
          0                                                                                                                                           /Garrett    018
        14750
130.               NC           Durham       Owned          P             Ticor       7/20/2001    990027712                                            --         --       --
          0
131.    30961      NC         Greensboro     Owned          C         Chicago Title   11/19/2018   21802114                                               -         -        -
        21750                                                                                                                                        Jimmy F.    3/9/20
132.               NC          Greenville    Owned          C             CTIC        3/20/2018    21800755                                                                N/A
          0                                                                                                                                             Cain       18




                                                                                                                              Doc 2507-1
        25150                                                                                                                                        David B.    3/13/2
133.               NC           Hickory      Owned          C             CTIC        3/19/2018    21800756                                                                43.22
          0                                                                                                                                            Jordan     018
        16050                                                                                                                                                    3/9/20
134.               NC           Raleigh      Owned          C             CTIC        3/16/2018    21800752                                            KCI                 N/A
          0                                                                                                                                                        18
                             Grand Forks,
         1712      ND                        Owned          C         Chicago Title   11/27/2018   21800758                                              -         -         -




                                                                                                          Filed 02/08/19 Entered 02/08/19 15:14:32
135.
                             North Dakota
        21910                                                                                                                                                    3/9/20




                                                                                                               Pg 286 of 1120
136.               NE           Lincoln      Owned          C             CTIC         4/4/2018    21800760                                            JEO                R160856
          0                                                                                                                                                        18
137.     1022      NE          Omaha         Owned          C         Chicago Title   12/6/2018    21800759                                              -          -        -
                              Hamilton
                             Center, New
138.     1554       NJ                      Owned/GL        C         Chicago Title   11/19/2018   21800762                                              -         -         -
                               Jersey
                           (Mays Landing)
139.     1734       NJ      Lawrenceville    Owned          C         Chicago Title   11/27/2018   21802163                                              -          -        -
        16140                                                                                                                                                    3/9/20
140.                NJ        Livingston     Owned          C             CTIC         4/2/2018    21800763                                            Crest              N5623
          0                                                                                                                                                        18
        13140                                                                                                                                                    3/9/20
141.                NJ     New Brunswick     Owned          C             CTIC        3/23/2018    21800761                                          Landpoint            17-1454
          0                                                                                                                                                        18




       WEIL:\96826275\11\73217.0003

                                                                                                                              Exhibit
                                                         Policy (P),                                    Policy or                                                     Date
          RE                                   10K      Commitment                                     Commitm                                                          of     Survey
                    ST            City                                 Title Company        Date                                                         Surveyor
          ID                                 Own/L/GL    (C), Other                                       ent                                                         Surve     No.
                                                             (R)                                        Number                                                          y
                                                                                                       31-911-04-
142.     1744       NJ           Ocean        Owned          P              CTIC          11/7/1975                                                          -          -         -
                                                                                                         00266
                                                                                                                                                         Profession
        17640                                                                                                                                                         3/9/20
                    NJ         Rockaway       Owned          C              CTIC           4/8/2018    21800766                                              al                  N/A




                                                                                                                                  18-23538-rdd
143.
          0                                                                                                                                                             18
                                                                                                                                                         Surveying
                                                                                                       03-37091-
144.     2374       NJ         Vineland       Owned          C          First American    12/2/2003                                                          -          -         -
                                                                                                          110
                    N        Cottonwood,
145.     1717                                 Owned          C          Chicago Title     12/27/2018   21800769                                              -          -         -
                   M         New Mexico
146.     6298      NV          Sparks         Owned          C          Chicago Title     11/27/2018   21802163                                              -          -         -




                                                                                                                                  Doc 2507-1
                                                                       Monroe Title and
                                 De                                                                      201-
147.     1353      NY                         Owned          P           Insurance        11/13/1995                                                         -          -         -
                            Witt/Syracuse                                                               010785
                                                                        Corporation
        47260                                                                                                                                                         4/2/20
148.               NY         Jamestown       Owned          C              CTIC           3/1/2018    21800773                                            Lehr                18-C-44
          0                                                                                                                                                             18




                                                                                                              Filed 02/08/19 Entered 02/08/19 15:14:32
        13640                                                                                            7404-                                                        3/31/2
149.               NY         Lake Grove      Owned          C              CTIC          3/30/2018                                                        Lehr                16-B-83
          0                                                                                             000242                                                         018




                                                                                                                   Pg 287 of 1120
150.     1514      NY        Niagara Falls    Owned          C          Chicago Title     11/12/2018   21802116                                              -           -        -
                                                                                                                                                           MRB                 942-373-
151.     8254      NY          Rochester      Owned          P          First American    1/19/1996    Y0036980                                                       35051
                                                                                                                                                           group                 R2B
152.     1370      OH           Eastland      Owned          P         Commonwealth        9/9/1971    N247959                                               -          -         -
                                                                                                       36 062 17
153.     2940      OH           Franklin      Owned          P              CTIC          11/12/1975                                                         -          -         -
                                                                                                         00015
        20100                                                                                                                                                         3/9/20
154.               OH          Mansfield      Owned          C              CTIC          3/22/2018    21800780                                            LMS                 B-170742
          0                                                                                                                                                             18
                                                                                                                                                           North
        17100                                                                                                                                                         3/9/20    NCG
155.               OH         No Olmsted      Owned          C              CTIC          3/23/2018    21800778                                            Coast
          0                                                                                                                                                             18      1369
                                                                                                                                                         Geomatics
156.     1610      OH          Northgate      Owned          P          Lawyers Title     3/17/1971    T655887                                               -          -         -



       WEIL:\96826275\11\73217.0003

                                                                                                                                  Exhibit
                                                          Policy (P),                                 Policy or                                                    Date
          RE                                    10K      Commitment                                   Commitm                                                        of     Survey
                    ST            City                                  Title Company      Date                                                        Surveyor
          ID                                  Own/L/GL    (C), Other                                     ent                                                       Surve     No.
                                                              (R)                                      Number                                                        y
                                                                                                                                                        Judge
        23900                                                                                                                                                      10/23/
157.               OH         Springfield      Owned          C             CTIC         3/27/2018    21800781                                         Engineeri             10061
          0                                                                                                                                                         2017
                                                                                                                                                          ng
                           Strongsville/Sou




                                                                                                                                18-23538-rdd
158.     1051      OH                          Owned          C         Chicago Title    11/22/2018   21800775                                             -         -          -
                            th Park, Ohio
        11200                                                                                                                                                      3/9/20
159.               OH       Tuttle Crossing    Owned          C             CTIC          4/6/2018    21800776                                         IBI Group
          0                                                                                                                                                          18
                                                                                                       NCS-
160.     8305      OH            Warren        Owned          P         First American   10/10/2007   249329-                                              -         -          -
                                                                                                       CHI1




                                                                                                                                Doc 2507-1
161.     1261      OK        Midwest City      Owned          P         Lawyers Title     8/1/1977    K249446                                              -          -        -
        12240                                                                                                                                                      3/28/2    SRN
162.                PA        Harrisburg       Owned          C             CTIC         3/19/2018    21800785                                           SAS
          0                                                                                                                                                         018      1606
                                                                                                        101-
163.     1863       PA         Johnstown       Owned          P         Commonwealth     11/9/1992                                                         -         -          -
                                                                                                       675327




                                                                                                            Filed 02/08/19 Entered 02/08/19 15:14:32
        35290                                                                                                                                                      3/20/2
164.                PA         Pittsburgh      Owned          C             CTIC         3/12/2018    21800788                                          MDM                  7592
          0                                                                                                                                                         018




                                                                                                                 Pg 288 of 1120
                                                                                                                                                          Not                  Not
165.     1293       PA      Robinson Twp       Owned          P         First American   11/3/2000     118598                                                      36749
                                                                                                                                                        legible              legible
        13540                                                                                                                                                      3/26/2
166.                PA      Willow Grove       Owned          C             CTIC         3/26/2018    21800787                                           SAS                SRN1501
          0                                                                                                                                                         018
        93940                                                                                          53-0002-
167.                PR          Fajardo        Owned          P           Am Land        1/27/1999                                                        --         --        --
          0                                                                                           04-006203
        38530
168.                PR         Guayama         Owned          C           Hato Rey       12/7/1992     13562                                              --         --        --
          0
                           Anderson, South
169.     2305       SC                         Owned          C         Chicago Title     4/5/2018    21800792                                             -         -          -
                              Carolina




       WEIL:\96826275\11\73217.0003

                                                                                                                                Exhibit
                                                         Policy (P),                                   Policy or                                                     Date
          RE                                   10K      Commitment                                     Commitm                                                         of     Survey
                    ST            City                                  Title Company       Date                                                        Surveyor
          ID                                 Own/L/GL    (C), Other                                       ent                                                        Surve     No.
                                                             (R)                                        Number                                                         y
                                                                                                                                                           Site
        15950                                                                                                                                                        3/9/20
170.                SC         Greenville     Owned          C              CTIC          3/16/2018    21800790                                          Design,               N/A
          0                                                                                                                                                            18
                                                                                                                                                           Inc.
                                                                                                                                                        Freeland-




                                                                                                                                 18-23538-rdd
        17950                                                                                                                                                        3/19/2
171.                SC       Myrtle Beach     Owned          C              CTIC          3/31/2018    21800791                                         Clinkscale            H38114
          0                                                                                                                                                           018
                                                                                                                                                            s
                             Spartanburg,
172.     1545       SC                        Owned          C           Chicago Title    12/7/2018    21800789                                             -          -         -
                            South Carolina
     30941
173.                SD        Sioux Falls     Owned          P          First American    7/16/2007    CO 866158                                            -          -         -
     / 7306




                                                                                                                                 Doc 2507-1
174. 1315          TN        Chattanooga      Owned          C           Chicago Title    12/5/2018    21800795                                             -           -        -
     31470                                                                                                                                               Barrett     3/23/2
175.               TN          Kingsport      Owned          C              CTIC          3/30/2018    21800797                                                                N/A
        0                                                                                                                                               Surveying     018
                                                                        Title Insurance
                            Knoxville East
176.     1675      TN                         Owned          P           Company of       3/27/1986    AZ-551986                                            -          -         -
                               Town




                                                                                                             Filed 02/08/19 Entered 02/08/19 15:14:32
                                                                          Minnesota
177.      446      TN        Memphis          Owned          C          Chicago Title     11/15/2018   21701113                                             -          -         -




                                                                                                                  Pg 289 of 1120
                           Memphis/Hicko
178.    26596      TN                         Owned          C           Chicago Title    12/7/2018    21802129                                             -          -         -
                                ry
                           Memphis/Southl                               Commercie Title                  MS-
179.     1216      TN                         Owned          P                            7/31/1964                                                         -          -         -
                               and                                     Guaranty Company                 121572
        13070                                                                                                                                                        3/9/20
180.               TX           Abilene       Owned          C              CTIC          4/12/2018    21800807                                         Landpoint             17-1455
          0                                                                                                                                                            18
        14370                                                                                                                                           Benchmar     3/7/20
181.               TX      Arlington/Parks    Owned          C              CTIC          3/26/2018    21800815                                                               1730003
          0                                                                                                                                              k Group       17
182.     1487      TX        Austin, Texas    Owned          C           Chicago Title    12/12/2018   21800819                                              -          -        -
        14070                                                                                                                                            Thomas      3/9/20
183.               TX          Beaumont       Owned          C              CTIC          2/20/2018    21800814                                                                16490
          0                                                                                                                                                Land        18




       WEIL:\96826275\11\73217.0003

                                                                                                                                 Exhibit
                                                          Policy (P),                                   Policy or                                                     Date
          RE                                    10K      Commitment                                     Commitm                                                        of     Survey
                    ST            City                                   Title Company       Date                                                         Surveyor
          ID                                  Own/L/GL    (C), Other                                       ent                                                       Surve     No.
                                                              (R)                                        Number                                                        y
        24970                                                                                                                                             Guzman     3/12/2
184.               TX         Brownsville      Owned          C              CTIC           4/6/2018    21800822                                                               N/A
          0                                                                                                                                               & Munoz     018
                           College Station,
185.     2547      TX                          Owned          C           Chicago Title    11/18/2018   21800823                                             -         -         -
                                Texas




                                                                                                                                   18-23538-rdd
        12170                                                                                                                                                        3/13/2
186.               TX       Corpus Christi     Owned          C              CTIC          2/23/2018    21501922                                            SGC                N/A
          0                                                                                                                                                           018
187.     2587      TX       Denton, Texas      Owned          C           Chicago Title    11/26/2018   21800825                                             -          -        -
                                                                          Lawyers Title
                                                                                                         113-00-
188.     8247      TX          Dickinson       Owned          P             Insurance      1/21/1998                                                         -         -         -
                                                                                                         002984
                                                                           Corporation




                                                                                                                                   Doc 2507-1
189.     1027      TX      El Paso, Texas      Owned          C           Chicago Title    11/29/2018   21800800                                             -          -        -
190.     8217      TX      Ft. Worth+J209      Owned          C           Chicago Title    11/27/2018   21800828                                             -          -        -
        87170                                                                                                                                             Thomas     3/9/20
191.               TX         HOUSTON          Owned          C              CTIC          3/28/2018    21800829                                                               16397
          0                                                                                                                                                Land        18
                                                                          Lawyers Title




                                                                                                               Filed 02/08/19 Entered 02/08/19 15:14:32
192.     8137      TX           Houston        Owned          C             Insurance      5/23/1983     4876-83                                             -         -         -
                                                                           Corporation




                                                                                                                    Pg 290 of 1120
                                                                          Lawyers Title
                                                                                                         90-00-
193.     6874      TX           Houston        Owned          P             Insurance       6/9/1998                                                         -         -         -
                                                                                                         494623
                                                                           Corporation
                                                                          Steward Title
194.     8167      TX           Houston        Owned          P                            11/4/1969     9240-J                                              -         -         -
                                                                        Guaranty Company
                                                                                                        471500231
195.    61237      TX           Houston        Owned          C           Chicago Title    11/15/2018                                                        -         -         -
                                                                                                           8A
        14470                                                                                                                                             Benchmar   3/12/2
196.               TX            Hulen         Owned          C              CTIC          3/26/2018    21800818                                                              1730041
          0                                                                                                                                                k Group    018
        14170                                                                                                                                              Thomas    3/12/2
197.               TX           Humble         Owned          C              CTIC          3/28/2018    21800815                                                               16435
          0                                                                                                                                                  Land     018




       WEIL:\96826275\11\73217.0003

                                                                                                                                   Exhibit
                                                        Policy (P),                                 Policy or                                                     Date
          RE                                  10K      Commitment                                   Commitm                                                        of     Survey
                    ST            City                                Title Company      Date                                                        Surveyor
          ID                                Own/L/GL    (C), Other                                     ent                                                       Surve     No.
                                                            (R)                                      Number                                                        y
        12970                                                                                                                                        Benchmar    3/9/20
198.               TX             Hurst      Owned          C             CTIC         3/26/2018    21800806                                                              1730040
          0                                                                                                                                           k Group      18
        22470                                                                                                                                                    3/9/20
199.               TX            Laredo      Owned          C             CTIC         3/26/2018    21800821                                           SGC                 N/A
          0                                                                                                                                                        18




                                                                                                                              18-23538-rdd
        11870              Mesquite-Town                                                                                                             Benchmar    3/9/20
200.               TX                        Owned          C             CTIC         3/28/2018    21800803                                                              1730039
          0                    East                                                                                                                   k Group      18
        11760                                                                                                                                        Town and    3/12/2
201.               TX          Pasadena      Owned          C             CTIC         3/28/2018    21800802                                                              17-1516
          0                                                                                                                                           Country     018
                             Ridgmar-Fort
202.     1267      TX                        Owned          C         Chicago Title    11/27/2018   21800805                                             -         -         -
                             Worth, Texas




                                                                                                                              Doc 2507-1
        14270                                                                                                                                                    3/9/20
203.               TX        Rolling Oaks    Owned          C             CTIC         3/27/2018    21800816                                           SGC                 N/A
          0                                                                                                                                                        18
                                                                                                    354541-
204.    49027      TX        Round Rock      Owned          C         First American   5/22/2008                                                      Dupont     35453    A-609
                                                                                                      CHI2
                                                                                                    1603063-                                         ALTA/NS                Not
205.     2332      TX        San Antonio     Owned          P          Mission Title   10/13/2016                                                                42599




                                                                                                          Filed 02/08/19 Entered 02/08/19 15:14:32
                                                                                                       02                                               PS                legible
                                                                                                                                                       Rekha




                                                                                                               Pg 291 of 1120
        21970                                                                                                                                                    3/9/20    1017-
206.               TX         Texas City     Owned          C             CTIC         3/27/2018    21800820                                         Engineeri
          0                                                                                                                                                        18      3917
                                                                                                                                                        ng
     13770                                                                                                                                           Town and    3/13/2
207.               TX        Willowbook      Owned          C             CTIC         3/28/2018    21800812                                                              17-0235
       0                                                                                                                                              Country     018
     10230                                                                                                                                                       4/5/20
208.               VA      Loudoun/Dulles    Owned          C             CTIC          4/4/2018    21800832                                          Urban
       0                                                                                                                                                           16
     2671 /
209.               VA       Newport News     Owned          P         Commonwealth     11/29/1994    101792                                              -         -         -
      7518
     19740                                                                                                                                            Berkley    12/27/
210.               VA           Roanoke      Owned          C             CTIC          4/3/2018    21800833                                                              160111
       0                                                                                                                                              Howell      2016
                                                                                                     308898-
211.     3544      VA            Salem       Owned          P         First American   10/26/2007                                                        -         -         -
                                                                                                      CHI2



       WEIL:\96826275\11\73217.0003

                                                                                                                              Exhibit
                                                        Policy (P),                                Policy or                                                    Date
          RE                                  10K      Commitment                                  Commitm                                                        of     Survey
                    ST            City                                Title Company     Date                                                        Surveyor
          ID                                Own/L/GL    (C), Other                                    ent                                                       Surve     No.
                                                            (R)                                     Number                                                        y
        22990       W
212.                           Aberdeen      Owned          P            Pioneer      12/23/1980   Z177716                                             --         --       --
          0         A
        37220       W                                                                                                                                           12/2/2   5188-
213.                          Burlington     Owned          C             CTIC        3/30/2018    21800840                                         Terramark
          0         A                                                                                                                                            016     20105




                                                                                                                             18-23538-rdd
        10380       W                                                                                                                                           3/13/2
214.                            E Valley     Owned          C             CTIC        3/29/2018    21800835                                          Duryea              17-2269
          0         A                                                                                                                                            018
        22190       W                                                                                                                                           3/9/20
215.                        Lacey/Olympia    Owned          C             CTIC        3/30/2018    21800838                                         Terramark             N/A
          0         A                                                                                                                                             18
                                                                                                                                                       All
        23090       W                                                                                                                                           3/9/20
216.                           Silverdale    Owned          C             CTIC        3/30/2018    21800839                                          County               N/A




                                                                                                                             Doc 2507-1
          0         A                                                                                                                                             18
                                                                                                                                                    Surveyors
        10290       W                                                                                                                                           3/9/20   08-1375
217.                            Spokane      Owned          C             CTIC        3/29/2018    21800834                                          Duryea
          0         A                                                                                                                                             18      2017
        41470       W                                                                                                                                           3/9/20
218.                            Spokane      Owned          C             CTIC        3/15/2018    21800841                                         Terramark             N/A
          0         A                                                                                                                                             18




                                                                                                         Filed 02/08/19 Entered 02/08/19 15:14:32
                                                                      Lawyers Title
                    W
219.     6579                   Spokane      Owned          C           Insurance     10/7/1992     92-0355                                             -         -         -




                                                                                                              Pg 292 of 1120
                    A
                                                                       Corporation
        20920                                                                                                                                       Lampert-    3/28/2
220.                WI         Appleton      Owned          C             CTIC        3/27/2018    21800842                                                               18-37
          0                                                                                                                                           Lee        018
                                                                                      4/12/2004
221.     4395       WI          Cudahy       Owned          C            ALTA                      1173527                                              -         -         -
                                                                                      (mark-up)
        30880                                                                                                                                                   3/27/2   18-260-
222.                WI          Kenosha      Owned          C             CTIC        3/20/2018    21800845                                           JLH
          0                                                                                                                                                      018       105
223.     2432       WI         La Crosse     Owned          C         Chicago Title   12/3/2018    21800844                                             -          -        -
        22320                                                                                                                                                   3/29/2
224.                WI       Madison-East    Owned          C             CTIC         4/2/2018    21800843                                           Sarko               45.22
          0                                                                                                                                                      018




       WEIL:\96826275\11\73217.0003

                                                                                                                             Exhibit
                                                              Policy (P),                                         Policy or                                                       Date
           RE                                    10K         Commitment                                           Commitm                                                           of     Survey
                     ST            City                                         Title Company         Date                                                          Surveyor
           ID                                  Own/L/GL       (C), Other                                             ent                                                          Surve     No.
                                                                  (R)                                              Number                                                           y
                                                                                                                                                                     Eastham
          18040      W                                                                                                                                                            3/22/2
 225.                         Barboursville      Owned             C                CTIC             4/2/2018     21800847                                              &                   N/A
            0        V                                                                                                                                                             018
                                                                                                                                                                    Associates




                                                                                                                                             18-23538-rdd
            19. Each of the Encumbrances listed below:
        Debtor              Place of Filing   Type     Secured Party            Collateral            Original    Original File                                         Amend       Amendment/Con
                                              of                                                      File Date   Number                                                ment        tinuation File
                                              filing                                                                                                                    /Contin     Number
                                              found                                                                                                                     uation




                                                                                                                                             Doc 2507-1
                                                                                                                                                                        File
                                                                                                                                                                        Date
1.      California          CA Secretary      UCC-1    Maytag Appliances        PMSI inventory        9/22/00     0027760879                                            6/10/02     02162C0017
        Builder             of State                   Sales Company                                                                                                    7/08/02     02190C0069
        Appliances,                                                                                                                                                     7/6/05      05/70332234




                                                                                                                         Filed 02/08/19 Entered 02/08/19 15:14:32
        Inc.                                                                                                                                                            5/18/10     10-72320757
                                                                                                                                                                        3/27/15     15-74569635




                                                                                                                              Pg 293 of 1120
2.      Florida             DE Secretary      UCC-1    U.S. Bank Equipment      Specific equipment    7-16-18     20184851396                                           7-19-18     20184952046
        Builder             of State                   Finance, a division of
        Appliances,                                    U.S. Bank National
        Inc.                                           Association

3.      Innovel             DE Secretary      UCC-1    Captive Finance          Leased equipment      12/24/14    20145241856                                           N/A         N/A
        Solutions, Inc.     of State                   Solutions, LLC

4.      Innovel             DE Secretary      UCC-1    LG Electronics U.S.A.,   Inventory that the    1/13/17     20170301009                                           N/A         N/A
        Solutions, Inc.     of State                   Inc.                     Debtor holds as
                                                                                bailee under
                                                                                agreement between



        WEIL:\96826275\11\73217.0003

                                                                                                                                             Exhibit
     Debtor              Place of Filing   Type     Secured Party             Collateral           Original    Original File                                     Amend     Amendment/Con
                                           of                                                      File Date   Number                                            ment      tinuation File
                                           filing                                                                                                                /Contin   Number
                                           found                                                                                                                 uation
                                                                                                                                                                 File
                                                                                                                                                                 Date
                                                                              the Debtor and the




                                                                                                                                          18-23538-rdd
                                                                              secured party

5.   Kmart               IL Secretary of   UCC-1    Abrim Enterprises, Inc.   Consigned            09/22/16    21733199                                          N/A       N/A
     Corporation         State                                                inventory


6.   Kmart               IL Secretary of   UCC-1    Joseph Enterprises Inc.   PMSI inventory       9/27/17     22744488                                          N/A       N/A




                                                                                                                                          Doc 2507-1
     Corporation         State


7.   Kmart               IL Secretary of   UCC-1    Royal Consumer            Poster board and     11/18/14    19811727                                          N/A       N/A
     Corporation         State                      Products LLC              foam board




                                                                                                                      Filed 02/08/19 Entered 02/08/19 15:14:32
                                                                                                                           Pg 294 of 1120
8.   Kmart               MI                UCC-1    State Street Bank and     Precautionary        5-16-02     D910941                                           1-22-07   2007012057-9
     Corporation         Department of              Trust Company/U.S.        filing; parties                                                                    1-31-07   2007017707-3
                         State                      Bank National             intended to be a                                                                   1-18-12   2012009674-3
                                                    Association               true lease                                                                         1-26-17   20170126000489
                                                                                                                                                                           -4

9.   Kmart               MI                UCC-1    The Bank of New           Precautionary        5-28-02     D915512                                           2-12-07   2007024132-3
     Corporation         Department of              York, as Note Trustee     filing; parties                                                                    3-19-07   2007043214-0
                         State                                                intended to be a                                                                   1-18-12   2012009204-8
                                                                              true lease                                                                         5-27-12   2012077131-5
                                                                                                                                                                 2-3-17    20170203000169
                                                                                                                                                                           -1



     WEIL:\96826275\11\73217.0003

                                                                                                                                          Exhibit
      Debtor              Place of Filing   Type     Secured Party             Collateral   Original    Original File                                     Amend     Amendment/Con
                                            of                                              File Date   Number                                            ment      tinuation File
                                            filing                                                                                                        /Contin   Number
                                            found                                                                                                         uation
                                                                                                                                                          File
                                                                                                                                                          Date
10.   Kmart               MI                UCC-1    Horizon Group USA,        Consigned    4-13-09     2009054475-9                                      4-1-13    2013045352-7




                                                                                                                                   18-23538-rdd
      Corporation         Department of              Inc.                      inventory                                                                  11-1-13   2013157896-4
                          State

11.   Kmart               MI                UCC-1    Clover Technologies       Consigned    7-11-12     2012099717-3                                      3-3-17    20170303000786
      Corporation         Department of              Group, LLC                inventory                                                                            -1
                          State




                                                                                                                                   Doc 2507-1
12.   Kmart               MI                UCC-1    Abrim Enterprises, Inc.   Consigned    9/22/16     201609220009                                      N/A       N/A
      Corporation         Department of                                        inventory                30-0
                          State

13.   Kmart               MI                UCC-1    ACCO Brands USA           Consigned    11/1/16     201611010007                                      N/A       N/A
      Corporation         Department of              LLC                       inventory                96-0




                                                                                                               Filed 02/08/19 Entered 02/08/19 15:14:32
                          State




                                                                                                                    Pg 295 of 1120
14.   Kmart               MI                UCC-1    ACCO Brands USA           Consigned    11/2/16     201611020004                                      N/A       N/A
      Corporation         Department of              LLC                       inventory                27-2
                          State

15.   Kmart               MI                UCC-1    American Greetings        Consigned    5/6/03      2003087025-3                                      5/5/08    2008069511-2
      Corporation         Department of              Corporation               inventory                                                                  4/26/13   2013059416-9
                          State                                                                                                                           8/22/16   2016115608-1
                                                                                                                                                          4/25/18   20180425000414
                                                                                                                                                                    -7

16.   Kmart               MI                UCC-1    American Greetings        Consigned    5/7/03      2003087053-2                                      5/5/08    2008069512-4
      Corporation         Department of              Corporation               inventory                                                                  4/26/13   2013059415-7
                          State                                                                                                                                     2016115609-3



      WEIL:\96826275\11\73217.0003

                                                                                                                                   Exhibit
      Debtor              Place of Filing   Type     Secured Party            Collateral   Original    Original File                                     Amend     Amendment/Con
                                            of                                             File Date   Number                                            ment      tinuation File
                                            filing                                                                                                       /Contin   Number
                                            found                                                                                                        uation
                                                                                                                                                         File
                                                                                                                                                         Date
                                                                                                                                                         8/22/16   20180425000416




                                                                                                                                  18-23538-rdd
                                                                                                                                                         4/25/18   -5

17.   Kmart               MI                UCC-1    Aneri Jewels L.L.C.      Consigned    12/30/15    2015178917-9                                      N/A       N/A
      Corporation         Department of                                       inventory
                          State

18.   Kmart               MI                UCC-1    Aneri Jewels, L.L.C.     Consigned    9/17/14     2014135693-0                                      12/11/1   2015171608-7




                                                                                                                                  Doc 2507-1
      Corporation         Department of                                       inventory                                                                  5
                          State

19.   Kmart               MI                UCC-1    Beauty Gem, Inc.         Consigned    6/19/12     2012088753-6                                      10/04/1   20161004000429
      Corporation         Department of                                       inventory                                                                  6         -9
                          State                                                                                                                          1/31/17   20170131000492




                                                                                                              Filed 02/08/19 Entered 02/08/19 15:14:32
                                                                                                                                                                   -0




                                                                                                                   Pg 296 of 1120
20.   Kmart               MI                UCC-1    Bio-Lab, Inc.            Consigned    1/23/07     2007012556-7                                      1/23/12   2012011696-3
      Corporation         Department of                                       inventory                                                                  11/02/1   20161102000409
                          State                                                                                                                          6         -6

21.   Kmart               MI                UCC-1    Combine International,   Consigned    8/28/08     2008135282-6                                      6/26/13   2013093663-4
      Corporation         Department of              Inc. (d/b/a I.L. MFG     inventory                                                                  4/10/18   20180410000852
                          State                      Co., Shan Corporation                                                                                         -1
                                                     and/or NSM Corp.)

22.   Kmart               MI                UCC-1    Early Morning LLC        Consigned    1/19/18     201801190007                                      N/A       N/A
      Corporation         Department of                                       inventory                28-9
                          State




      WEIL:\96826275\11\73217.0003

                                                                                                                                  Exhibit
      Debtor              Place of Filing   Type     Secured Party         Collateral           Original    Original File                                     Amend     Amendment/Con
                                            of                                                  File Date   Number                                            ment      tinuation File
                                            filing                                                                                                            /Contin   Number
                                            found                                                                                                             uation
                                                                                                                                                              File
                                                                                                                                                              Date
23.   Kmart               MI                UCC-1    ET Enterprises        Consigned apparel    7/29/16     2016105914-8                                      N/A       N/A




                                                                                                                                       18-23538-rdd
      Corporation         Department of              Distributors, Inc.    and visor
                          State                                            merchandise. Total
                                                                           $54,846.00
      Sears,
      Roebuck and
      Co./Sears
      Holdings




                                                                                                                                       Doc 2507-1
      Management,
      Inc.

24.   Kmart               MI                UCC-1    Hilco Wholesale       Consigned            3/18/16     2016037312-9                                      N/A       N/A
      Corporation         Department of              Solutions, LLC        inventory
                          State




                                                                                                                   Filed 02/08/19 Entered 02/08/19 15:14:32
25.   Kmart               MI                UCC-1    Homecare Labs, Inc.   Consigned            1/23/07     2007012558-1                                      1/23/12   2012011699-9




                                                                                                                        Pg 297 of 1120
      Corporation         Department of                                    inventory                                                                          11/02/1   20161102000412
                          State                                                                                                                               6         -0

26.   Kmart               MI                UCC-1    Kama-Schachter        Consigned            9/20/16     201609200009                                      N/A       N/A
      Corporation         Department of              Jewelry, Inc.         inventory                        78-2
                          State

27.   Kmart               MI                UCC-1    LM Farms, LLC         Consigned            1/19/18     201801190007                                      N/A       N/A
      Corporation         Department of                                    inventory                        26-1
                          State




      WEIL:\96826275\11\73217.0003

                                                                                                                                       Exhibit
      Debtor              Place of Filing   Type     Secured Party           Collateral       Original    Original File                                     Amend     Amendment/Con
                                            of                                                File Date   Number                                            ment      tinuation File
                                            filing                                                                                                          /Contin   Number
                                            found                                                                                                           uation
                                                                                                                                                            File
                                                                                                                                                            Date
28.   Kmart               MI                UCC-1    Lucent Jewelers, Inc.   Consigned        2/2/17      201702020010                                      N/A       N/A




                                                                                                                                     18-23538-rdd
      Corporation         Department of                                      inventory                    80-3
                                                     N.D. Gems Inc.
                          State

29.   Kmart               MI                UCC-1    Mantua Manufacturing    Consigned        10/2/18     201810020011                                      N/A       N/A
      Corporation         Department of              Co.                     inventory                    08-6
                          State




                                                                                                                                     Doc 2507-1
30.   Kmart               MI                UCC-1    Maxcolor LLC            Consigned        9/7/17      201709070003                                      N/A       N/A
      Corporation         Department of                                      inventory                    78-6
                          State

31.   Kmart               MI                UCC-1    Mill Creek              Consigned        10/29/14    2014155704-9                                      N/A       N/A
      Corporation         Department of              Entertainment, LLC      inventory




                                                                                                                 Filed 02/08/19 Entered 02/08/19 15:14:32
                          State




                                                                                                                      Pg 298 of 1120
32.   Kmart               MI                UCC-1    MJ Holding Company,     Consigned        12/01/09    2009169240-0                                      7/13/12   2012100886-4
      Corporation         Department of              LLC                     inventory                                                                      6/28/13   2013095152-3
                          State                                                                                                                             6/3/14    2014079863-2

33.   Kmart               MI                UCC-1    NCR Corporation         PMSI inventory   3/12/09     2009037776-6                                      2/28/14   2014029466-0
      Corporation         Department of
                          State

34.   Kmart               MI                UCC-1    Plus Mark LLC           PMSI inventory   10/4/16     201610120005                                      N/A       N/A
      Corporation         Department of                                                                   41-9
                          State




      WEIL:\96826275\11\73217.0003

                                                                                                                                     Exhibit
      Debtor              Place of Filing   Type     Secured Party           Collateral         Original    Original File                                     Amend     Amendment/Con
                                            of                                                  File Date   Number                                            ment      tinuation File
                                            filing                                                                                                            /Contin   Number
                                            found                                                                                                             uation
                                                                                                                                                              File
                                                                                                                                                              Date
35.   Kmart               MI                UCC-1    Richline Group, Inc.    Consigned          10/23/14    2014153071-4                                      N/A       N/A




                                                                                                                                       18-23538-rdd
      Corporation         Department of                                      inventory
                          State

36.   Kmart               MI                UCC-1    Riverstone USA LLC      Consigned          10/31/16    201611140002                                      N/A       N/A
      Corporation         Department of                                      inventory                      97-8
                          State




                                                                                                                                       Doc 2507-1
37.   Kmart               MI                UCC-1    Rosy Blue, Inc.         Consigned          9/10/13     2013131226-5                                      3/14/18   20180314001201
      Corporation         Department of                                      inventory                                                                                  -7
                          State

38.   Kmart               MI                UCC-1    Royal Consumer          Poster board and   12/16/14    2014178469-6                                      N/A       N/A
      Corporation         Department of              Products LLC            foam board




                                                                                                                   Filed 02/08/19 Entered 02/08/19 15:14:32
                          State




                                                                                                                        Pg 299 of 1120
39.   Kmart               MI                UCC-1    S&J Diamond Corp.       Consigned          8/05/15     2015111249-3                                      N/A       N/A
      Corporation         Department of                                      inventory
                          State                      Disons GEMS, Inc.

40.   Kmart               MI                UCC-1    Sakar International,    Consigned          9/30/14     2014141770-2                                      N/A       N/A
      Corporation         Department of              Inc.                    inventory
                          State

41.   Kmart               MI                UCC-1    Scents of Worth, Inc.   Consigned          12/20/13    2013179478-4                                      N/A       N/A
      Corporation         Department of                                      inventory
                          State




      WEIL:\96826275\11\73217.0003

                                                                                                                                       Exhibit
      Debtor              Place of Filing   Type     Secured Party           Collateral       Original    Original File                                     Amend     Amendment/Con
                                            of                                                File Date   Number                                            ment      tinuation File
                                            filing                                                                                                          /Contin   Number
                                            found                                                                                                           uation
                                                                                                                                                            File
                                                                                                                                                            Date
42.   Kmart               MI                UCC-1    Shaghal Ltd.            Consigned        10/01/15    2015137503-3                                      N/A       N/A




                                                                                                                                     18-23538-rdd
      Corporation         Department of                                      inventory
                          State

43.   Kmart               MI                UCC-1    Shanti Corporation      Consigned        9/18/13     2013135456-6                                      8/07/18   20180807000509
      Corporation         Department of              D/B/A Vijay Gold        inventory                                                                                -4
                          State                      Designs




                                                                                                                                     Doc 2507-1
44.   Kmart               MI                UCC-1    The News Group, L.P.    PMSI inventory   2/23/18     201802230005                                      N/A       N/A
      Corporation         Department of                                                                   73-3
                          State

45.   Kmart               MI                UCC-1    Tiger Capital Group,    Consigned        2/08/18     201802080005                                      N/A       N/A
      Corporation         Department of              LLC                     inventory                    47-9




                                                                                                                 Filed 02/08/19 Entered 02/08/19 15:14:32
                          State




                                                                                                                      Pg 300 of 1120
46.   Kmart               MI                UCC-1    Twentieth Century Fox   Consigned        4/27/17     201704270011                                      N/A       N/A
      Corporation         Department of              Home Entertainment      inventory                    83-6
                          State                      LLC

47.   Kmart               MI                UCC-1    Verbatim Americas       Consigned        5/13/14     2014068095-0                                      N/A       N/A
      Corporation         Department of              LLC                     inventory
                          State

48.   Kmart               MI                UCC-1    Vijaydimon (USA) Inc.   Consigned        9/13/13     2013133133-0                                      8/07/18   20180807000510
      Corporation         Department of                                      inventory                                                                                -0
                          State




      WEIL:\96826275\11\73217.0003

                                                                                                                                     Exhibit
      Debtor              Place of Filing   Type     Secured Party         Collateral       Original    Original File                                     Amend     Amendment/Con
                                            of                                              File Date   Number                                            ment      tinuation File
                                            filing                                                                                                        /Contin   Number
                                            found                                                                                                         uation
                                                                                                                                                          File
                                                                                                                                                          Date
49.   Kmart               MI                UCC-1    Jacmel Jewelry Inc.   Consigned        10/27/14    2014154479-9                                      N/A       N/A




                                                                                                                                   18-23538-rdd
      Corporation/K       Department of                                    inventory
      mart of             State
      Michigan, Inc.

50.   Kmart               IL Secretary of   UCC-1    Chapal Zenray Inc.    Consigned        11/05/14    019779882                                         N/A       N/A
      Corporation/S       State                                            inventory
      ears, Roebuck




                                                                                                                                   Doc 2507-1
      and Co.,/Sears
      Holdings
      Management
      Corporation./S
      ears Holdings




                                                                                                               Filed 02/08/19 Entered 02/08/19 15:14:32
      Corporation

51.   Kmart               IL Secretary of   UCC-1    RGGD, Inc. D/B/A      Framed art and   03/26/12    17136976                                          03/08/1   9467438




                                                                                                                    Pg 301 of 1120
      Holding             State                      Crystal Art Gallery   wall décor                                                                     7
      Corporation/
      Sears
      Holdings
      Corporation

52.   Kmart of            MI                UCC-1    Bio-Lab, Inc.         Consigned        1/23/07     2007012557-9                                      1/23/12   2012011697-5
      Michigan, Inc.      Department of                                    inventory                                                                      11/02/1   20161102000414
                          State                                                                                                                           6         -8




      WEIL:\96826275\11\73217.0003

                                                                                                                                   Exhibit
      Debtor              Place of Filing   Type     Secured Party         Collateral       Original    Original File                                     Amend     Amendment/Con
                                            of                                              File Date   Number                                            ment      tinuation File
                                            filing                                                                                                        /Contin   Number
                                            found                                                                                                         uation
                                                                                                                                                          File
                                                                                                                                                          Date
53.   Kmart of            MI                UCC-1    Homecare Labs, Inc.   Consigned        1/23/07     2007012559-3                                      1/23/12   2012011701-6




                                                                                                                                   18-23538-rdd
      Michigan, Inc.      Department of                                    inventory                                                                      11/02/1   20161102000419
                          State                                                                                                                           6         -3

54.   Kmart of            WA Secretary      UCC-1    Bio-Lab, Inc.         Consigned        1/23/07     2007-024-                                         1/23/12   2012-023-5218-2
      Washington          of State                                         inventory                    4055-9                                            11/02/1   2016-307-2158-1
      LLC                                                                                                                                                 6




                                                                                                                                   Doc 2507-1
55.   Kmart of            WA Secretary      UCC-1    HomeCare Labs, Inc.   Consigned        1/23/07     2007-024-                                         1/23/12   2012-023-5219-9
      Washington          of State                                         inventory                    4054-2                                            11/02/1   2016-307-2157-4
      LLC                                                                                                                                                 6

56.   Kmart of            WA Secretary      UCC-1    Jacmel Jewelry Inc.   Consigned        10/27/14    2014-300-                                         N/A       N/A
      Washington          of State                                         inventory                    2219-2




                                                                                                               Filed 02/08/19 Entered 02/08/19 15:14:32
      LLC




                                                                                                                    Pg 302 of 1120
57.   Kmart               DE Secretary      UCC-1    American Greetings    PMSI inventory   7/1/15      2015 2834785                                      8/22/16   20165092646
      Operations          of State                   Corporation
      LLC

58.   Kmart               DE Secretary      UCC-1    RX Gear, LLC          Consigned        7/31/15     20153333670                                       N/A       N/A
      Operations          of State                                         inventory
      LLC

59.   Kmart               DE Secretary      UCC-1    Work ‘N Gear, LLC     Consigned        07/31/15    20153333647                                       N/A       N/A
      Operations          of State                                         inventory
      LLC




      WEIL:\96826275\11\73217.0003

                                                                                                                                   Exhibit
      Debtor              Place of Filing   Type     Secured Party           Collateral   Original    Original File                                     Amend     Amendment/Con
                                            of                                            File Date   Number                                            ment      tinuation File
                                            filing                                                                                                      /Contin   Number
                                            found                                                                                                       uation
                                                                                                                                                        File
                                                                                                                                                        Date
60.   Kmart               DE Secretary      UCC-1    Lucent Jewelers, Inc.   Consigned    4/18/18     20182630396                                       N/A       N/A




                                                                                                                                 18-23538-rdd
      Operations          of State                                           inventory
                                                     N.D. Gems Inc.
      LLC/Sears
      Operation
      LLC/ Sears
      Holdings
      Corporation




                                                                                                                                 Doc 2507-1
61.   Kmart               IL Secretary of   UCC-1    D-Link Systems, Inc.    Consigned    10/16/14    19726150                                          6/26/15   09363045
      Operations          state                                              inventory
      LLC/Sears
      Operations
      LLC/Sears,




                                                                                                             Filed 02/08/19 Entered 02/08/19 15:14:32
      Roebuck and
      Co.




                                                                                                                  Pg 303 of 1120
62.   Kmart Stores        IL Secretary of   UCC-1    Bio-Lab, Inc.           Consigned    1/23/07     11741681                                          1/23/12   009157193
      of Illinois         State                                              inventory                                                                  11/02/1   009444896
      LLC                                                                                                                                               6

63.   Kmart Stores        IL Secretary of   UCC-1    HomeCare Labs, Inc.     Consigned    1/23/07     11741703                                          1/23/12   009157194
      of Illinois         State                                              inventory                                                                  11/02/1   009444897
      LLC                                                                                                                                               6

64.   Kmart Stores        IL Secretary of   UCC-1    Jacmel Jewelry Inc.     Consigned    10/27/14    19751392                                          N/A       N/A
      of Illinois         State                                              inventory
      LLC




      WEIL:\96826275\11\73217.0003

                                                                                                                                 Exhibit
      Debtor              Place of Filing   Type     Secured Party         Collateral   Original    Original File                                     Amend     Amendment/Con
                                            of                                          File Date   Number                                            ment      tinuation File
                                            filing                                                                                                    /Contin   Number
                                            found                                                                                                     uation
                                                                                                                                                      File
                                                                                                                                                      Date
65.   Kmart Stores        TX Secretary      UCC-1    Bio-Lab, Inc.         Consigned    1/29/07     07-                                               1/23/12   12-00023888




                                                                                                                               18-23538-rdd
      of Texas LLC        of State                                         inventory                0003108756                                        11/02/1   16-00358725
                                                                                                                                                      6

66.   Kmart Stores        TX Secretary      UCC-1    HomeCare Labs, Inc.   Consigned    1/23/07     07-                                               1/23/12   12-00023886
      of Texas LLC        of State                                         inventory                0002446699                                        11/02/1   16-00358729
                                                                                                                                                      6




                                                                                                                               Doc 2507-1
67.   Kmart Stores        TX Secretary      UCC-1    Jacmel Jewelry Inc.   Consigned    10/27/14    14-                                               N/A       N/A
      of Texas LLC        of State                                         inventory                0034360314

68.   Sears Brand         DE Secretary      UCC-1    Early Morning LLC     Consigned    1/18/18     20180425047                                       N/A       N/A
      Management          of State                                         inventory
      Corporation




                                                                                                           Filed 02/08/19 Entered 02/08/19 15:14:32
69.   Sears Brand         DE Secretary      UCC-1    Hilco Wholesale       Consigned    3/18/16     20161652229                                       N/A       N/A




                                                                                                                Pg 304 of 1120
      Management          of State                   Solutions, LLC        inventory
      Corporation

70.   Sears Brand         DE Secretary      UCC-1    LM Farms, LLC         Consigned    1/18/18     20180424727                                       N/A       N/A
      Management          of State                                         inventory
      Corporation

71.   Sears Brand         DE Secretary      UCC-1    Riverstone USA LLC    Consigned    10/28/16    20166659104                                       N/A       N/A
      Management          of State                                         inventory
      Corporation




      WEIL:\96826275\11\73217.0003

                                                                                                                               Exhibit
      Debtor              Place of Filing   Type     Secured Party          Collateral   Original    Original File                                     Amend     Amendment/Con
                                            of                                           File Date   Number                                            ment      tinuation File
                                            filing                                                                                                     /Contin   Number
                                            found                                                                                                      uation
                                                                                                                                                       File
                                                                                                                                                       Date
72.   Sears Brand         DE Secretary      UCC-1    Shaghal Ltd.           Consigned    10/1/15     20154442397                                       N/A       N/A




                                                                                                                                18-23538-rdd
      Management          of State                                          inventory
      Corporation

73.   Sears Brand         DE Secretary      UCC-1    Tiger Capital Group,   Consigned    2/8/18      20180915161                                       N/A       N/A
      Management          of State                   LLC                    inventory
      Corporation/S
      ears Holdings




                                                                                                                                Doc 2507-1
      Management
      Corporation/S
      ears Holdings
      Corporation

74.   Sears               DE Secretary      UCC-1    Aneri Jewels, L.L.C    Consigned    12/29/15    20156311038                                       N/A       N/A




                                                                                                            Filed 02/08/19 Entered 02/08/19 15:14:32
      Holdings            of State                                          inventory
      Corporation




                                                                                                                 Pg 305 of 1120
75.   Sears               DE Secretary      UCC-1    Bracketron, Inc.       Consigned    3/22/16     20161715067                                       N/A       N/A
      Holdings            of State                                          inventory
      Corporation

76.   Sears               DE Secretary      UCC-1    Mantua Manufacturing   Consigned    10/2/18     20186813873                                       N/A       N/A
      Holdings            of State                   Co.                    inventory
      Corporation

77.   Sears               DE Secretary      UCC-1    Riverstone USA LLC     Consigned    10/28/16    20166658916                                       N/A       N/A
      Holdings            of State                                          inventory
      Corporation




      WEIL:\96826275\11\73217.0003

                                                                                                                                Exhibit
      Debtor              Place of Filing   Type     Secured Party           Collateral   Original    Original File                                     Amend     Amendment/Con
                                            of                                            File Date   Number                                            ment      tinuation File
                                            filing                                                                                                      /Contin   Number
                                            found                                                                                                       uation
                                                                                                                                                        File
                                                                                                                                                        Date
78.   Sears               DE Secretary      UCC-1    Rosy Blue, Inc.         Consigned    9/10/13     20133515278                                       3/13/18   20181727904




                                                                                                                                 18-23538-rdd
      Holdings            of State                                           inventory
      Corporation

79.   Sears               DE Secretary      UCC-1    Shaghal Ltd.            Consigned    10/1/15     20154442603                                       N/A       N/A
      Holdings            of State                                           inventory
      Corporation




                                                                                                                                 Doc 2507-1
80.   Sears               DE Secretary      UCC-1    Shanti Corporation      Consigned    9/17/13     20133616209                                       8/6/18    20185411505
      Holdings            of State                   D/B/A Vijay Gold        inventory
      Corporation                                    Designs

81.   Sears               DE Secretary      UCC-1    Soft Air USA Inc.       Consigned    5/19/17     20173319099                                       N/A       N/A
      Holdings            of State                                           inventory




                                                                                                             Filed 02/08/19 Entered 02/08/19 15:14:32
      Corporation




                                                                                                                  Pg 306 of 1120
82.   Sears               DE Secretary      UCC-1    Suberi Brothers, LLC    Consigned    3/12/13     20130947524                                       3/12/18   20181692199
      Holdings            of State                                           inventory
      Corporation

83.   Sears               DE Secretary      UCC-1    Vijaydimon (USA) Inc.   Consigned    9/12/13     20133564060                                       8/6/18    20185411547
      Holdings            of State                                           inventory
      Corporation

84.   Sears               IL Secretary of   UCC-1    MaxMark, Inc.           Consigned    3/03/17     022163000                                         N/A       N/A
      Holdings            State                                              inventory
      Corporation




      WEIL:\96826275\11\73217.0003

                                                                                                                                 Exhibit
      Debtor              Place of Filing   Type     Secured Party            Collateral   Original    Original File                                     Amend     Amendment/Con
                                            of                                             File Date   Number                                            ment      tinuation File
                                            filing                                                                                                       /Contin   Number
                                            found                                                                                                        uation
                                                                                                                                                         File
                                                                                                                                                         Date
85.   Sears               DE Secretary      UCC-1    RGGD, Inc. d/b/a         Consigned    3/16/12     20121026733                                       3/06/17   20171481271




                                                                                                                                  18-23538-rdd
      Holdings            of State                   Crystal Art Gallery      inventory
      Corporation/K
      mart Holding
      Corporation

86.   Sears               IL Secretary of   UCC-1    RGGD, Inc., d/b/a        Consigned    3/26/14     01713697                                          3/8/17    009467438
      Holdings            State                      Crystal Art Gallery      inventory




                                                                                                                                  Doc 2507-1
      Corporation/K
      mart Holding
      Corporation

87.   Sears               DE Secretary      UCC-1    Aneri Jewels, L.L.C.     Consigned    9/17/14     20143714227                                       12/10/1   20155946255
      Holdings            of State                                            inventory                                                                  5




                                                                                                              Filed 02/08/19 Entered 02/08/19 15:14:32
      Corporation/S
      ears Holdings




                                                                                                                   Pg 307 of 1120
      Management
      Corporation

88.   Sears               DE Secretary      UCC-1    Combine International,   Consigned    8/28/08     20082932810                                       5/19/09   20091581823
      Holdings            of State                   Inc.(d/b/a I.L. MFG      inventory                                                                  6/26/13   20132463777
      Corporation/S                                  Co., Shan Corporation                                                                               4/10/18   20182435051
      ears Holdings                                  and/or NSM Corp.)
      Management
      Corporation

89.   Sears               DE Secretary      UCC-1    Sun Diamond, Inc.        Consigned    8/13/14     20143244829                                       N/A       N/A
      Holdings            of State                   d/b/a Sun Source         inventory
      Corporation/S



      WEIL:\96826275\11\73217.0003

                                                                                                                                  Exhibit
      Debtor              Place of Filing   Type     Secured Party             Collateral   Original    Original File                                     Amend     Amendment/Con
                                            of                                              File Date   Number                                            ment      tinuation File
                                            filing                                                                                                        /Contin   Number
                                            found                                                                                                         uation
                                                                                                                                                          File
                                                                                                                                                          Date
      ears Holdings




                                                                                                                                   18-23538-rdd
      Management
      Corporation

90.   Sears               DE Secretary      UCC-1    Suberi Brothers, LLC      Consigned    3/12/18     20181687009                                       N/A       N/A
      Holdings            of State                                             inventory
      Corporation/S
      ears Holdings




                                                                                                                                   Doc 2507-1
      Management
      Corporation

91.   Sears               DE Secretary      UCC-1    The Luxe Group Inc.       Consigned    12/05/16    20167514852                                       N/A       N/A
      Holdings            of State                                             inventory
      Corporation/S




                                                                                                               Filed 02/08/19 Entered 02/08/19 15:14:32
      ears Holdings
      Management




                                                                                                                    Pg 308 of 1120
      Corporation/S
      ears Holdings
      Inc.

92.   Sears               DE Secretary      UCC-1    Abrim Enterprises, Inc.   Consigned    9/23/16     20165840119                                       N/A       N/A
      Holdings            of State                                             inventory
      Management
      Corporation

93.   Sears               DE Secretary      UCC-1    Aneri Jewels, L.L.C       Consigned    12/29/15    20156311178                                       N/A       N/A
      Holdings            of State                                             inventory




      WEIL:\96826275\11\73217.0003

                                                                                                                                   Exhibit
      Debtor              Place of Filing   Type     Secured Party             Collateral           Original    Original File                                     Amend     Amendment/Con
                                            of                                                      File Date   Number                                            ment      tinuation File
                                            filing                                                                                                                /Contin   Number
                                            found                                                                                                                 uation
                                                                                                                                                                  File
                                                                                                                                                                  Date
      Management




                                                                                                                                           18-23538-rdd
      Corporation

94.   Sears               DE Secretary      UCC-1    Canon Financial           Leased or financed   12/19/14    20145172150                                       N/A       N/A
      Holdings            of State                   Services, Inc.            equipment
      Management
      Corporation




                                                                                                                                           Doc 2507-1
95.   Sears               DE Secretary      UCC-1    Canon Financial           Leased or financed   12/29/15    20156308844                                       N/A       N/A
      Holdings            of State                   Services, Inc.            equipment
      Management
      Corporation

96.   Sears               DE Secretary      UCC-1    Cross Country Home        Receivables under    11/1/17     20177234570                                       N/A       N/A




                                                                                                                       Filed 02/08/19 Entered 02/08/19 15:14:32
      Holdings            of State                   Services, Inc., on        THM program
      Management                                     behalf of itself and as   documents (with




                                                                                                                            Pg 309 of 1120
      Corporation                                    Agent                     HomeSure
                                                                               vendors)

97.   Sears               DE Secretary      UCC-1    Hewlett-Packard           Leased or financed   8/4/14      20143096716                                       N/A       N/A
      Holdings            of State                   Financial Services        equipment
      Management                                     Company
      Corporation

98.   Sears               DE Secretary      UCC-1    Jacmel Jewelry Inc.       Consigned            10/27/14    20144299681                                       N/A       N/A
      Holdings            of State                                             inventory
      Management
      Corporation




      WEIL:\96826275\11\73217.0003

                                                                                                                                           Exhibit
      Debtor              Place of Filing   Type     Secured Party             Collateral           Original    Original File                                     Amend     Amendment/Con
                                            of                                                      File Date   Number                                            ment      tinuation File
                                            filing                                                                                                                /Contin   Number
                                            found                                                                                                                 uation
                                                                                                                                                                  File
                                                                                                                                                                  Date
99.   Sears               DE Secretary      UCC-1    Kama-Schachter            Consigned            9/19/16     20165726466                                       N/A       N/A




                                                                                                                                           18-23538-rdd
      Holdings            of State                   Jewelry, Inc.             inventory
      Management
      Corporation

100   Sears               DE Secretary      UCC-1    Mantua Manufacturing      Consigned            10/2/18     20186813626                                       N/A       N/A
.     Holdings            of State                   Co.                       inventory
      Management




                                                                                                                                           Doc 2507-1
      Corporation

101   Sears               DE Secretary      UCC-1    Plymouth Packaging,       Specific machinery   10/13/16    20166295644                                       N/A       N/A
.     Holdings            of State                   Inc. dba Box on
      Management                                     Demand
      Corporation




                                                                                                                       Filed 02/08/19 Entered 02/08/19 15:14:32
102   Sears               DE Secretary      UCC-1    Three Point Capital,      Tax credit from      10/5/16     20166110884                                       N/A       N/A




                                                                                                                            Pg 310 of 1120
.     Holdings            of State                   LLC                       State of IL
      Management
      Corporation

103   Sears               DE Secretary      UCC-1    Twentieth Century Fox     Consigned            4/27/17     20172761630                                       N/A       N/A
.     Holdings            of State                   Home Entertainment        inventory
      Management                                     LLC
      Corporation

104   Sears               IL Secretary of   UCC-1    Abrim Enterprises, Inc.   Consigned            9/22/16     21733121                                          N/A       N/A
.     Holdings            State                                                inventory
      Management
      Corporation



      WEIL:\96826275\11\73217.0003

                                                                                                                                           Exhibit
      Debtor              Place of Filing   Type     Secured Party            Collateral           Original    Original File                                     Amend     Amendment/Con
                                            of                                                     File Date   Number                                            ment      tinuation File
                                            filing                                                                                                               /Contin   Number
                                            found                                                                                                                uation
                                                                                                                                                                 File
                                                                                                                                                                 Date
105   Sears               IL Secretary of   UCC-1    Allure Gems LLC          Consigned            10/21/16    21810061                                          N/A       N/A




                                                                                                                                          18-23538-rdd
.     Holdings            State                                               inventory
      Management
      Corporation

106   Sears               IL Secretary of   UCC-1    MaxMark Inc.             Consigned            10/17/13    18685485                                          N/A       N/A
.     Holdings            State                                               inventory
      Management




                                                                                                                                          Doc 2507-1
      Corporation

107   Sears               DE Secretary      UCC-1    Suberi Brothers, LLC     Consigned            3/12/13     20130947813                                       3/12/18   2018 1692199
.     Holdings            of State                                            inventory                                                                          5
      Management                                                                                                                                                           2018 1733290
      Corporation/S                                                                                                                                              3/13/18




                                                                                                                      Filed 02/08/19 Entered 02/08/19 15:14:32
      ears Holdings
      Corporation




                                                                                                                           Pg 311 of 1120
108   Sears Home &        DE Secretary      UCC-1    U.S. Bank Equipment      Specific equipment   12-8-15     20155868921                                       N/A       N/A
.     Business            of State                   Finance, a division of
      Franchises,                                    U.S. Bank National
      Inc.                                           Association

109   Sears Home &        DE Secretary      UCC-1    VAR Resources, LLC       Specific equipment   3-22-17     20171866307                                       N/A       N/A
.     Business            of State
      Franchises,
      Inc.




      WEIL:\96826275\11\73217.0003

                                                                                                                                          Exhibit
      Debtor              Place of Filing   Type     Secured Party             Collateral           Original    Original File                                     Amend     Amendment/Con
                                            of                                                      File Date   Number                                            ment      tinuation File
                                            filing                                                                                                                /Contin   Number
                                            found                                                                                                                 uation
                                                                                                                                                                  File
                                                                                                                                                                  Date
110   Sears Home          PA Secretary      UCC-1    Toyota Industries         Specific machinery   1/20/17     201701200085                                      N/A       N/A




                                                                                                                                           18-23538-rdd
.     Improvement         of                         Commercial Finance,                                        4
      Products, Inc.      Commonwealt                Inc.
                          h

111   Sears               DE Secretary      UCC-1    American Greetings        PMSI inventory       7/1/2015    20152834777                                       8/22/16   2016 5092653
.     Operations          of State                   Corporation
      LLC




                                                                                                                                           Doc 2507-1
112   Sears               DE Secretary      UCC-1    RX Gear, LLC              Consigned            7/31/15     20153333522                                       N/A       N/A
.     Operations          of State                                             inventory
      LLC

113   Sears               DE Secretary      UCC-1    Seiko Corporation of      Consigned            8/26/15     20153752911                                       N/A       N/A




                                                                                                                       Filed 02/08/19 Entered 02/08/19 15:14:32
.     Operations          of State                   America                   inventory
      LLC




                                                                                                                            Pg 312 of 1120
114   Sears               DE Secretary      UCC-1    Work ‘N Gear, LLC         Consigned            7/31/15     20153333423                                       N/A       N/A
.     Operations          of State                                             inventory
      LLC

115   Sears Roebuck       NY                UCC-1    Seiko Corporation of      Consigned            9-20-13     201309208382                                      8-10-18   20180910841199
.     and Co.             Department of              America                   inventory                        954                                                         4
                          State

116   Sears,              IL Secretary of   UCC-1    Abrim Enterprises, Inc.   Consigned            9/22/16     021732508                                         N/A       N/A
.     Roebuck and         State                                                inventory
      Co.




      WEIL:\96826275\11\73217.0003

                                                                                                                                           Exhibit
      Debtor              Place of Filing   Type     Secured Party              Collateral       Original    Original File                                     Amend     Amendment/Con
                                            of                                                   File Date   Number                                            ment      tinuation File
                                            filing                                                                                                             /Contin   Number
                                            found                                                                                                              uation
                                                                                                                                                               File
                                                                                                                                                               Date
117   Sears,              IL Secretary of   UCC-1    Crown Credit               Equipment        10/6/14     019695123                                         N/A       N/A




                                                                                                                                        18-23538-rdd
.     Roebuck and         State                      Company
      Co.

118   Sears,              IL Secretary of   UCC-1    Dell Financial Services,   Computer         6/23/00     004231060                                         5/26/05   008764570
.     Roebuck and         State                      L.P.                       equipment                                                                      4/30/10   009042080
      Co.                                                                                                                                                      11/18/1   009078848
                                                                                                                                                               0         009359027




                                                                                                                                        Doc 2507-1
                                                                                                                                                               5/29/15

119   Sears,              IL Secretary of   UCC-1    Richline Group, Inc.       Consigned        10/23/14    019744515                                         N/A       N/A
.     Roebuck and         State                                                 inventory
      Co.




                                                                                                                    Filed 02/08/19 Entered 02/08/19 15:14:32
120   Sears,              NY                UCC-1    Abrim Enterprises, Inc.    Consigned        9/22/16     201609228377                                      N/A       N/A
.     Roebuck and         Department of                                         inventory                    179




                                                                                                                         Pg 313 of 1120
      Co.                 State

121   Sears,              NY                UCC-1    American Greetings         PMSI inventory   7/1/15      201507015725                                      8/22/16   20160822600174
.     Roebuck and         Department of              Corporation                                             202                                                         0
      Co.                 State

122   Sears,              NY                UCC-1    Aneri Jewels, Inc.         Consigned        12/29/15    201512296458                                      N/A       N/A
.     Roebuck and         Department of                                         inventory                    142
      Co.                 State

123   Sears,              NY                UCC-1    Lucent Jewelers, Inc.      Consigned        9/11/14     201409118353                                      8/10/15   20150810830606
.     Roebuck and         Department of                                         inventory                    324                                                         8
      Co.                 State



      WEIL:\96826275\11\73217.0003

                                                                                                                                        Exhibit
      Debtor              Place of Filing   Type     Secured Party             Collateral          Original    Original File                                     Amend     Amendment/Con
                                            of                                                     File Date   Number                                            ment      tinuation File
                                            filing                                                                                                               /Contin   Number
                                            found                                                                                                                uation
                                                                                                                                                                 File
                                                                                                                                                                 Date
124   Sears,              NY                UCC-1    Beauty Gem, Inc.          Consigned           8/10/11     201108100433                                      4/15/16   20160415017693




                                                                                                                                          18-23538-rdd
.     Roebuck and         Department of                                        inventory                       869                                               10/4/16   0
      Co.                 State                                                                                                                                            20161004047734
                                                                                                                                                                           4

125   Sears,              NY                UCC-1    Bio-Lab, Inc.             Consigned           1/23/07     200701230055                                      1/23/12   20120123508723
.     Roebuck and         Department of                                        inventory                       253                                               12/2/16   2
      Co.                 State                                                                                                                                            20161202057156




                                                                                                                                          Doc 2507-1
                                                                                                                                                                           0

126   Sears,              NY                UCC-1    Combine International,    Consigned           8/28/08     200808280601                                      6/27/13   20130627035956
.     Roebuck and         Department of              Inc. (d/b/a I.L. Mft.     inventory                       486                                               4/10/18   3
      Co.                 State                      Co., Shan Corporation                                                                                                 20180410016628
                                                     and/or NSM Corp.                                                                                                      6




                                                                                                                      Filed 02/08/19 Entered 02/08/19 15:14:32
127   Sears,              NY                UCC-1    Cross Countrv Home        Receivables under   11/1/17     201711010534                                      N/A       N/A




                                                                                                                           Pg 314 of 1120
.     Roebuck and         Department of              Services, Inc., on        THM program                     407
      Co.                 State                      behalf of itself and as   documents (with
                                                     agent                     HomeSure
                                                                               vendors)

128   Sears,              NY                UCC-1    Early Morning LLC         Consigned           1/19/18     201801190029                                      N/A       N/A
.     Roebuck and         Department of                                        inventory                       719
      Co.                 State

129   Sears,              NY                UCC-1    Envisions LLC             Consigned           3/31/17     201703318132                                      N/A       N/A
.     Roebuck and         Department of                                        inventory                       790
      Co.                 State




      WEIL:\96826275\11\73217.0003

                                                                                                                                          Exhibit
      Debtor              Place of Filing   Type     Secured Party         Collateral           Original    Original File                                     Amend     Amendment/Con
                                            of                                                  File Date   Number                                            ment      tinuation File
                                            filing                                                                                                            /Contin   Number
                                            found                                                                                                             uation
                                                                                                                                                              File
                                                                                                                                                              Date
130   Sears,              NY                UCC-1    ET Enterprises        Consigned apparel    8/11/16     201608110386                                      N/A       N/A




                                                                                                                                       18-23538-rdd
.     Roebuck and         Department of              Distributors, Inc.    and visor                        101
      Co.                 State                                            merchandise, total
                                                                           $54,846.00

131   Sears,              NY                UCC-1    Gold LLC              Consigned            6/20/13     201306205672                                      5/11/18   20180511558040
.     Roebuck and         Department of                                    inventory                        669                                                         9
      Co.                 State




                                                                                                                                       Doc 2507-1
132   Sears,              NY                UCC-1    Hilco Wholesale       Consigned            3/18/16     201603188106                                      N/A       N/A
.     Roebuck and         Department of              Solutions, LLC        inventory                        670
      Co.                 State

133   Sears,              NY                UCC-1    HomeCare Labs, Inc.   Consigned            1/23/07     200701230055                                      1/23/12   20120123508724




                                                                                                                   Filed 02/08/19 Entered 02/08/19 15:14:32
.     Roebuck and         Department of                                    inventory                        241                                               12/2/16   4
      Co.                 State                                                                                                                                         20161202057152




                                                                                                                        Pg 315 of 1120
                                                                                                                                                                        2

134   Sears,              NY                UCC-1    Jacmel Jewelry Inc.   Consigned            10/27/14    201410270600                                      N/A       N/A
.     Roebuck and         Department of                                    inventory                        834
      Co.                 State

135   Sears,              NY                UCC-1    Kama-Schachter        Consigned            9/19/16     201609196110                                      N/A       N/A
.     Roebuck and         Department of              Jewelry, Inc.         inventory                        859
      Co.                 State

136   Sears,              NY                UCC-1    Lands’ End Inc.       Consigned            1/27/17     201701270037                                      N/A       N/A
.     Roebuck and         Department of                                    inventory                        999
      Co.                 State



      WEIL:\96826275\11\73217.0003

                                                                                                                                       Exhibit
      Debtor              Place of Filing   Type     Secured Party          Collateral         Original    Original File                                     Amend     Amendment/Con
                                            of                                                 File Date   Number                                            ment      tinuation File
                                            filing                                                                                                           /Contin   Number
                                            found                                                                                                            uation
                                                                                                                                                             File
                                                                                                                                                             Date
137   Sears,              NY                UCC-1    LM Farms, LLC          Consigned          1/19/18     201801190029                                      N/A       N/A




                                                                                                                                      18-23538-rdd
.     Roebuck and         Department of                                     inventory                      721
      Co.                 State

138   Sears,              NY                UCC-1    Mantua Manufacturing   Consigned          10/2/18     201810028451                                      N/A       N/A
.     Roebuck and         Department of              Co.                    inventory                      499
      Co.                 State




                                                                                                                                      Doc 2507-1
139   Sears,              NY                UCC-1    Maxcolor LLC           Consigned          9/6/17      201709068382                                      N/A       N/A
.     Roebuck and         Department of                                     inventory                      318
      Co.                 State

140   Sears,              NY                UCC-1    NMHG Financial         Leased equipment   1/14/10     201001145039                                      8/19/14   20140819588547
.     Roebuck and         Department of              Services, Inc.                                        567                                                         3




                                                                                                                  Filed 02/08/19 Entered 02/08/19 15:14:32
      Co.                 State




                                                                                                                       Pg 316 of 1120
141   Sears,              NY                UCC-1    PAJ, Inc.              Consigned          10/23/13    201310238426                                      5/20/14   20140520819205
.     Roebuck and         Department of                                     inventory                      034                                               7/28/14   6
      Co.                 State                                                                                                                              9/25/14   20140728829082
                                                                                                                                                             12/12/1   6
                                                                                                                                                             4         20140925837439
                                                                                                                                                             1/20/15   1
                                                                                                                                                             2/11/15   20141212848668
                                                                                                                                                             2/25/15   9
                                                                                                                                                             4/1/15    20150120802118
                                                                                                                                                             5/26/15   6
                                                                                                                                                                       20150211805141
                                                                                                                                                                       1
                                                                                                                                                                       20150225806729



      WEIL:\96826275\11\73217.0003

                                                                                                                                      Exhibit
      Debtor              Place of Filing   Type     Secured Party          Collateral   Original    Original File                                     Amend     Amendment/Con
                                            of                                           File Date   Number                                            ment      tinuation File
                                            filing                                                                                                     /Contin   Number
                                            found                                                                                                      uation
                                                                                                                                                       File
                                                                                                                                                       Date
                                                                                                                                                                 7




                                                                                                                                18-23538-rdd
                                                                                                                                                                 20150401811448
                                                                                                                                                                 2
                                                                                                                                                                 20150526819726
                                                                                                                                                                 4

142   Sears,              NY                UCC-1    Riverstone USA LLC     Consigned    11/10/16    201611100538                                      N/A       N/A
.     Roebuck and         Department of                                     inventory                286




                                                                                                                                Doc 2507-1
      Co.                 State

144   Sears,              NY                UCC-1    Rosy Blue, Inc.        Consigned    8/23/13     201308230481                                      2/28/18   20180228009656
.     Roebuck and         Department of                                     inventory                633                                                         9
      Co.                 State




                                                                                                            Filed 02/08/19 Entered 02/08/19 15:14:32
146   Sears,              NY                UCC-1    S&J Diamond Corp.      Consigned    8/5/15      201508050398                                      N/A       N/A
.     Roebuck and         Department of                                     inventory                618




                                                                                                                 Pg 317 of 1120
                                                     Disons Gems, Inc.
      Co.                 State

147   Sears,              NY                UCC-1    Sakar International,   Consigned    9/30/14     201409308380                                      N/A       N/A
.     Roebuck and         Department of              Inc.                   inventory                725
      Co.                 State

148   Sears,              NY                UCC-1    Shaghal Ltd.           Consigned    10/1/15     201510018378                                      N/A       N/A
.     Roebuck and         Department of                                     inventory                394
      Co.                 State

149   Sears,              NY                UCC-1    Shanti Corporation     Consigned    9/17/13     201309170529                                      8/7/18    20180807037182
.     Roebuck and         Department of              d/b/a Vijay Gold       inventory                052                                                         6
      Co.                 State                      Designs



      WEIL:\96826275\11\73217.0003

                                                                                                                                Exhibit
      Debtor              Place of Filing   Type     Secured Party           Collateral            Original    Original File                                     Amend     Amendment/Con
                                            of                                                     File Date   Number                                            ment      tinuation File
                                            filing                                                                                                               /Contin   Number
                                            found                                                                                                                uation
                                                                                                                                                                 File
                                                                                                                                                                 Date
150   Sears,              NY                UCC-1    Suberi Brothers, LLC    Consigned             3/12/13     201303125262                                      3/12/18   20180312529547




                                                                                                                                          18-23538-rdd
.     Roebuck and         Department of                                      inventory                         415                                                         6
      Co.                 State

151   Sears,              NY                UCC-1    Aneri Jewels, L.L.C.    Consigned             9/17/14     201409175988                                      12/10/1   20151210638870
.     Roebuck and         Department of                                      inventory                         722                                               5         2
      Co.                 State




                                                                                                                                          Doc 2507-1
152   Sears,              NY                UCC-1    Sun Diamond, Inc.       Consigned             10/08/09    200910085908                                      8/13/14   20140813586134
.     Roebuck and         Department of                                      inventory                         309                                                         4
      Co.                 State

153   Sears,              NY                UCC-1    Thompson Tractor Co.,   Caterpillar tractor   3/5/15      201503058082                                      N/A       N/A
.     Roebuck and         Department of              Inc.                                                      566




                                                                                                                      Filed 02/08/19 Entered 02/08/19 15:14:32
      Co.                 State




                                                                                                                           Pg 318 of 1120
154   Sears,              NY                UCC-1    Tiger Capital Group,    Consigned             2/8/18      201802080062                                      N/A       N/A
.     Roebuck and         Department of              LLC                     inventory                         302
      Co.                 State

155   Sears,              NY                UCC-1    Twentieth Century Fox   Consigned             4/27/17     201704270202                                      N/A       N/A
.     Roebuck and         Department of              Home Entertainment      inventory                         869
      Co.                 State                      LLC

156   Sears,              NY                UCC-1    Vijaydimon (USA) Inc.   Consigned             6/22/15     201506220309                                      N/A       N/A
.     Roebuck and         Department of                                      inventory                         221
      Co.                 State




      WEIL:\96826275\11\73217.0003

                                                                                                                                          Exhibit
      Debtor              Place of Filing   Type     Secured Party           Collateral   Original    Original File                                     Amend     Amendment/Con
                                            of                                            File Date   Number                                            ment      tinuation File
                                            filing                                                                                                      /Contin   Number
                                            found                                                                                                       uation
                                                                                                                                                        File
                                                                                                                                                        Date
157   Sears,              NY                UCC-1    Vijaydimon (USA) Inc.   Consigned    9/13/13     201309130523                                      8/7/18    20180807037181




                                                                                                                                 18-23538-rdd
.     Roebuck and         Department of                                      inventory                646                                                         4
      Co.                 State




                                                                                                                                 Doc 2507-1
                                                                                                             Filed 02/08/19 Entered 02/08/19 15:14:32
      WEIL:\96826275\11\73217.0003                                                                                Pg 319 of 1120
                                                                                                                                 Exhibit
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 320 of 1120




                                           Schedule 1.1(k)
                                        Specified Receivables
    1. See Annex 11, attached.




WEIL:\96826275\11\73217.0003
18-23538-rdd     Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                        Pg 321 of 1120


   ($ in millions)
               Assumed Vendor Receivables
   Account Name                           Amount
   A/P Vendor Reclass Post                 $52.6
   Return Merchandise Receivable           59.9
   A/R Customer Receivables                41.5

   Wholesale A/R Receivables                      22.8
   A/R Ncc-Oem                                    10.3
   09987 Sears One Card Clearance                 6.3
   08500 Finance Related Exp                      6.8


   A/R Wex Commercial Credit                      3.4
   A/R - Other Companies                          3.5
   A/R New Account Bounty                         2.7
   A/R Credit Sales Revenue                       2.5
   A/R Ncc-Ae                                     2.8
   Parts Direct                                   2.3
   A/R - Merchandise Allowance                    2.1
   A/R Vendor Allowance - Import                  1.7
   A/R - Sub-Tenants                              1.9
   A/R - Coupons                                  1.0
   A/R - Store Receivable                         1.3

   A/R 3Rd Party Retail Installat                 0.6
   Accrued Over/Shortages                         0.5
   A/R - Freight Claims                           0.5

   A/R - Wic                                      0.2
   A/R - Loans And Advances                       0.1
   Service Contracts Pa                           0.1
   A/R - Bad Checks                               0.1
   All Other Recievables                          30.0
   Total Available Receivables 1                 $255.2

   1. Net of Allowance for Bad Debt
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 322 of 1120


                                           Schedule 1.1(l)
                                        Warranty Receivables


    1. See Annex 12, attached.




WEIL:\96826275\11\73217.0003
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 323 of 1120


   ($ in millions)
      Assumed CCHS Receivable

   Total
  18-23538-rdd           Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                              Pg 324 of 1120


                                              Schedule 1.1(m)
                                                 GOB Leases


                         Store#   City                          State   Fee Type
                         9711     Russellville                  AR      Lease
                         1169     Chandler                      AZ      Lease
                         1078     Mesa/East                     AZ      Lease
                         1768     Paradise Vly                  AZ      Lease
                         1708     Phoenix-Desert Sky            AZ      Lease
                         2047     Sierra Vista                  AZ      Lease
                         4996     Tucson                        AZ      GL
                         4996     Tucson                        AZ      GL
                         2078     Yuma                          AZ      Lease
                         9608     Auburn                        CA      Lease
                         1318     Bakersfield                   CA      Lease
                         3834     Burbank                       CA      Lease
                         3834     Burbank                       CA      Lease
                         1518     Cerritos                      CA      Lease
                         3945     Delano                        CA      Lease
                         1988     El Centro                     CA      Lease
                         1408     Florin                        CA      Lease
                         2298     Merced                        CA      Lease
                         1618     Modesto                       CA      Lease
                         2138     Santa Barbara                 CA      Lease
                         1658     Santa Rosa                    CA      Lease
                         3174     Stockton                      CA      Lease
                         3828     Temecula                      CA      GL
                         1221     Chapel Hills                  CO      Lease
                         1221     Chapel Hills                  CO      Lease
                         1111     Colorado Springs              CO      GL
                         1111     Colorado Springs              CO      GL
                         1071     Lakewood                      CO      Lease


WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                             Pg 325 of 1120



                         3216    Vernon                  CT        Lease
                         1193    Waterford               CT        Lease
                         1755    Boynton Beach           FL        Lease
                         2565    Bradenton               FL        Lease
                         4893    Ellenton                FL        Lease
                         4893    Ellenton                FL        Lease
                         2315    Jensen Bch(Stuart)      FL        Lease
                         1955    Lakeland                FL        Lease
                         2245    Melbourne               FL        Lease
                         1006    Ocala                   FL        Lease
                         2145    Port Charlotte          FL        Lease
                         2145    Port Charlotte          FL        Lease
                         1585    Tallahassee             FL        GL
                         1745    Tampa/Westshore         FL        Lease
                         2505    Covington               GA        Lease
                         2505    Covington               GA        Lease
                         2422    Sioux City              IA        Lease
                         9309    Webster City            IA        Lease
                         1229    Boise                   ID        Lease
                         2278    Idaho Falls             ID        Lease
                         3371    Chicago                 IL        Lease
                         1640    Elk Grove Vlg           IL        GL
                         1640    Elk Grove Vlg           IL        GL
                         1740    Joliet                  IL        Lease
                         4297    Mokena                  IL        Lease
                         2990    Rockford-Cherryvale     IL        Lease
                         2990    Rockford-Cherryvale     IL        Lease
                         9030    Peru                    IN        Lease
                         9030    Peru                    IN        Lease
                         1161    Wichita-Town East       KS        GL
                         1226    Metairie                LA        Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 326 of 1120



                         1226    Metairie              LA        Lease
                         4810    Metairie              LA        Lease
                         4810    Metairie              LA        Lease
                         1403    Natick                MA        Lease
                         3256    Baltimore             MD        Lease
                         1424    Bethesda              MD        Lease
                         2034    Bowie                 MD        Lease
                         1844    Columbia              MD        Lease
                         1773    Prince Frederick      MD        Lease
                         1773    Prince Frederick      MD        Lease
                         9521    Madawaska             ME        Lease
                         3380    Waterville            ME        Lease
                         1390    Ann Arbor             MI        Lease
                         1250    Lincoln Park          MI        Lease
                         1722    Bloomington           MN        GL
                         1112    Minnetonka            MN        Lease
                         4351    Rochester             MN        Lease
                         4351    Rochester             MN        Lease
                         1052    St Paul               MN        Lease
                         9353    Crystal City          MO        Lease
                         9353    Crystal City          MO        Lease
                         4304    Florissant            MO        Lease
                         9520    Gulfport              MS        Lease
                         9520    Gulfport              MS        Lease
                         2106    Tupelo                MS        Lease
                         3886    Asheville             NC        Lease
                         3886    Asheville             NC        Lease
                         1045    Durham-Northgate      NC        Lease
                         9619    Morehead City         NC        Lease
                         9619    Morehead City         NC        Lease
                         9549    Morganton             NC        Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 327 of 1120



                         9549    Morganton             NC        Lease
                         1375    Winston Salem         NC        Lease
                         4022    Grand Forks           ND        Lease
                         4022    Grand Forks           ND        Lease
                         9319    Alliance              NE        Lease
                         9319    Alliance              NE        Lease
                         2421    Grand Island          NE        Lease
                         1041    Omaha                 NE        GL
                         2663    Portsmouth            NH        Lease
                         1464    Deptford              NJ        Lease
                         1574    Middletown            NJ        Lease
                         3071    Toms River            NJ        Lease
                         3071    Toms River            NJ        Lease
                         1287    Coronado              NM        Lease
                         1828    Las Vegas             NV        GL
                         1328    Las Vegas(Blvd)       NV        Lease
                         1328    Las Vegas(Blvd)       NV        Lease
                         9274    Greenwich             NY        Lease
                         9274    Greenwich             NY        Lease
                         7065    Horseheads            NY        Lease
                         9381    Huntington            NY        Lease
                         1414    Nanuet                NY        Lease
                         1894    Rochester             NY        GL
                         2173    Saratoga              NY        Lease
                         2683    Watertown             NY        Lease
                         7677    Wellsville            NY        Lease
                         1944    Yorktown Hts          NY        Lease
                         3013    Cleveland             OH        Lease
                         3013    Cleveland             OH        Lease
                         9096    Fostoria              OH        Lease
                         9096    Fostoria              OH        Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                             Pg 328 of 1120



                         2001    Piqua                   OH        GL
                         1210    Polaris                 OH        Lease
                         2311    Norman                  OK        Lease
                         1151    Tulsa Woodland Hls      OK        Lease
                         3839    Corvallis               OR        Lease
                         3839    Corvallis               OR        Lease
                         2179    Medford                 OR        Lease
                         1079    Washington Sq           OR        Lease
                         2494    Altoona                 PA        Lease
                         2494    Altoona                 PA        Lease
                         7746    Carlisle                PA        Lease
                         4113    Erie                    PA        Lease
                         4113    Erie                    PA        Lease
                         1714    Greensburg              PA        GL
                         1644    Lancaster               PA        GL
                         4064    North Versailles        PA        Lease
                         3527    Philadelphia            PA        Lease
                         1484    Reading                 PA        Lease
                         2074    Stroudsburg             PA        Lease
                         4858    Caguas                  PR        Lease
                         3896    San German              PR        Lease
                         4490    San Juan                PR        Lease
                         2807    Rock Hill               SC        Lease
                         7043    Rock Hill               SC        Lease
                         7062    Sumter                  SC        Lease
                         7062    Sumter                  SC        Lease
                         4170    Rapid City              SD        Lease
                         4170    Rapid City              SD        Lease
                         1146    Cordova                 TN        Lease
                         1386    Goodlettsville          TN        GL
                         2036    Jackson                 TN        Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 329 of 1120



                         2036    Jackson               TN        Lease
                         2156    Maryville             TN        Lease
                         2226    Murfreesboro          TN        Lease
                         9735    Sevierville           TN        Lease
                         9735    Sevierville           TN        Lease
                         1387    Amarillo              TX        Lease
                         1387    Amarillo              TX        Lease
                         1357    Austin/Barton Creek   TX        Lease
                         1080    Frisco                TX        Lease
                         1277    Ingram                TX        Lease
                         2147    Irving                TX        Lease
                         2487    Killeen               TX        Lease
                         2487    Killeen               TX        Lease
                         2557    Longview              TX        Lease
                         1247    Lubbock               TX        Lease
                         2637    Port Arthur           TX        Lease
                         1207    Richardson            TX        Lease
                         1227    Southwest Ctr         TX        Lease
                         1367    Waco                  TX        Lease
                         1367    Waco                  TX        Lease
                         2435    Charlottesville       VA        Lease
                         2435    Charlottesville       VA        Lease
                         1575    Hampton               VA        Lease
                         2329    Kennewick(Pasco)      WA        Lease
                         2329    Richland              WA        Lease
                         1130    Janesville            WI        GL
                         3692    Oconomowoc            WI        Lease
                         3692    Oconomowoc            WI        Lease
                         4188    Charleston            WV        Lease
                         4736    Casper                WY        Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 330 of 1120


                                            Schedule 1.1(n)
                                          GOB Owned Stores


                               Store #           City         State
                                1075       Daytona Beach       FL
                                2885         Port Richey       FL
                                1475           Durham          NC
                                2191           Lincoln         NE
                                1216     Memphis/Southland     TN
                                2092          Appleton         WI
                                4395           Cudahy          WI




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 331 of 1120


                                             Schedule 1.1(o)
                                            Operating Leases


                         Store#             City               State   Fee Type
                          2027            Wasilla              AK        GL
                          8706          Birmingham             AL       Lease
                          2306            Gadsden              AL       Lease
                         49003             Mobile              AL       Lease
                          2796           Tuscaloosa            AL        GL
                          2126          Hot Springs            AR       Lease
                          8941           Little Rock           AR       Lease
                          1206        North Little Rock        AR       Lease
                          1798            Glendale             AZ       Lease
                         30938            Glendale             AZ       Lease
                          3707        Lake Havasu City         AZ       Lease
                          7088             Mesa                AZ       Lease
                          8778            Phoenix              AZ       Lease
                          2218            Prescott             AZ       Lease
                          5865           Scottsdale            AZ       Lease
                         61901           Scottsdale            AZ        GL
                         49028             Tempe               AZ       Lease
                          5880             Tempe               AZ       Lease
                          1728            Tucson               AZ        GL
                         49011            Tucson               AZ       Lease
                          8937            Tucson               AZ       Lease
                          5866        Tucson (Marana)          AZ       Lease
                          4762            Antioch              CA       Lease
                          7619           Atascadero            CA       Lease
                          1018         Baldwin Hills           CA       Lease
                          8901            Benicia              CA       Lease
                          7653         Big Bear Lake           CA       Lease
                          7756             Bishop              CA       Lease


WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 332 of 1120



                          1008             Boyle            CA       Lease
                          1638              Brea            CA       Lease
                          1268           Buena Park         CA       Lease
                          1838            Burbank           CA        GL
                          7165           Camarillo          CA       Lease
                          1678            Carlsbad          CA        GL
                          3086             Chico            CA       Lease
                          1358          Chula Vista         CA       Lease
                          1098             Clovis           CA       Lease
                          1368            Concord           CA        GL
                          7098            Concord           CA       Lease
                          5798        Concord-Mcphails      CA       Lease
                          1388          Costa Mesa          CA       Lease
                          4047          Costa Mesa          CA       Lease
                          5382          Costa Mesa          CA       Lease
                          1309            Downey            CA        GL
                          2728            Downey            CA        GL
                          1758           Escondido          CA        GL
                          2628            Eureka            CA       Lease
                          3725            Freedom           CA        GL
                          1208             Fresno           CA       Lease
                          8366             Fresno           CA       Lease
                          8913             Fresno           CA       Lease
                          1088            Glendale          CA        GL
                          9746          Grass Valley        CA       Lease
                          2656            Hanford           CA       Lease
                          1248            Hayward           CA       Lease
                          4457            Hayward           CA        GL
                          5689            Hayward           CA       Lease
                          2028             Hemet            CA        GL
                          3748            Hollister         CA        GL




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 333 of 1120



                          4819           Lakeport           CA       Lease
                          8258           Lakewood           CA       Lease
                          3982           Lemoore            CA       Lease
                          9328          Long Beach          CA        GL
                          8253           Mcclellan          CA       Lease
                          7390         Mckinleyville        CA       Lease
                          8868           Milpitas           CA       Lease
                          8780          Mira Loma           CA       Lease
                          8928   Mira Loma(Jurupa Vl)       CA       Lease
                          3345           Modesto            CA       Lease
                          1748           Montclair          CA       Lease
                          1998          Montebello          CA       Lease
                          1868          Moreno Vly          CA       Lease
                          1168         No Hollywood         CA       Lease
                          4421        North Hollywood       CA       Lease
                          1508          Northridge          CA       Lease
                          3842           Oakdale            CA       Lease
                          3483            Ontario           CA       Lease
                          8287            Ontario           CA       Lease
                          8729            Ontario           CA       Lease
                          1378            Orange            CA        GL
                          1968          Palm Desert         CA       Lease
                          2798          Palm Desert         CA        GL
                          9551           Paradise           CA       Lease
                          1048           Pasadena           CA        GL
                          3501           Petaluma           CA       Lease
                          3531            Pinole            CA       Lease
                          7471          Placerville         CA       Lease
                          1019          Pleasanton          CA       Lease
                          3678           Ramona             CA       Lease
                          5668        Rancho Cordova        CA       Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                             Pg 334 of 1120



                          1818    Rancho Cucamonga           CA        GL
                          4349          Redwood City         CA       Lease
                          1298            Riverside          CA       Lease
                          4706            Riverside          CA       Lease
                          7175            Riverside          CA       Lease
                          5784          Rohnert Park         CA       Lease
                          8768           Sacramento          CA       Lease
                          1688             Salinas           CA       Lease
                          3412             Salinas           CA       Lease
                          1398         San Bernardino        CA       Lease
                          1478           San Bruno           CA       Lease
                         62529            San Diego          CA       Lease
                          8748            San Diego          CA       Lease
                         31882           San Diego           CA       Lease
                          5000          San Francisco        CA       Lease
                          8398            San Jose           CA       Lease
                          1488        San Jose-Eastridge     CA       Lease
                         30969          San Leandro          CA       Lease
                          5787    San Rafael - Mcphails      CA       Lease
                          8369            Santa Ana          CA       Lease
                          8808            Santa Ana          CA       Lease
                          5764           Santa Clara         CA       Lease
                          2088           Santa Maria         CA       Lease
                          7639           Santa Paula         CA       Lease
                          9797          Scotts Valley        CA        GL
                          9153        South Lake Tahoe       CA       Lease
                          1288            Stockton           CA        GL
                          8708            Stockton           CA       Lease
                          8758             Sylmar            CA       Lease
                          4751            Tehachapi          CA       Lease
                          1108            Temecula           CA       Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 335 of 1120



                          3127         Temple City         CA       Lease
                          1278           Torrance          CA        GL
                          2059            Tracy            CA       Lease
                         62538            Tustin           CA       Lease
                          3018           Valencia          CA       Lease
                          1148           Ventura           CA       Lease
                          2829          Victorville        CA       Lease
                          2068            Visalia          CA       Lease
                          9761            Visalia          CA       Lease
                          1189         West Covina         CA       Lease
                          3235         West Covina         CA       Lease
                          9489          West Hills         CA       Lease
                          1149           Whittier          CA       Lease
                          2238          Yuba City          CA       Lease
                          1141            Aurora           CO       Lease
                          8290           Brighton          CO       Lease
                          1131          Centennial         CO       Lease
                          4224           Denver            CO       Lease
                          1467          Ft Collins         CO        GL
                          7329           Loveland          CO       Lease
                          4453            Pueblo           CO       Lease
                          1303           Danbury           CT       Lease
                          1014           Enfield           CT       Lease
                          1134           Milford           CT       Lease
                          3495           Milford           CT       Lease
                          7109          Watertown          CT       Lease
                          4807             Bear            DE       Lease
                          4456          Bridgeville        DE       Lease
                          2654            Dover            DE       Lease
                          7725        Rehoboth Beach       DE       Lease
                          3873         Wilmington          DE       Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                             Pg 336 of 1120



                          3317           Boca Raton          FL       Lease
                          5958         Bonita Springs        FL       Lease
                                        Showroom
                          6820         Boynton Beach         FL        GL
                          7321           Bradenton           FL       Lease
                          1007            Brandon            FL       Lease
                          2485           Brooksville         FL        GL
                          1125          Coral Gables         FL       Lease
                          1715          Doral(Miami)         FL       Lease
                          7067           Fort Myers          FL       Lease
                          1195          Ft Lauderdale        FL        GL
                          1495            Ft Myers           FL       Lease
                          5863            Ft Myers           FL       Lease
                          8972            Ft Myers           FL       Lease
                          8990            Ft Pierce          FL       Lease
                          3424           Gainesville         FL       Lease
                          1345        Hialeah/Westland       FL       Lease
                          3818           Hollywood           FL       Lease
                           425          Jacksonville         FL       Lease
                          7979          Jacksonville         FL       Lease
                          9614           Key Largo           FL       Lease
                          2215           Key West            FL       Lease
                          4725           Key West            FL       Lease
                         49012           Lake Mary           FL       Lease
                          3269            Lantana            FL       Lease
                          2745            Leesburg           FL       Lease
                          9224            Marathon           FL       Lease
                          3074             Miami             FL       Lease
                          3793             Miami             FL       Lease
                          4728             Miami             FL       Lease
                          8065             Miami             FL       Lease
                          5991        Miami - Showroom       FL       Lease



WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 337 of 1120



                          1365        Miami/Cutler Rdg      FL       Lease
                          2056    Mry Est/Ft Wltn Bch       FL       Lease
                          2695            Naples            FL       Lease
                          5237          Oakland Park        FL       Lease
                          8864             Ocala            FL       Lease
                          1456            Oviedo            FL        GL
                          1765    Palm Beach Gardens        FL        GL
                          2805          Panama City         FL       Lease
                          1775        Pembroke Pines        FL       Lease
                         31918        Pembroke Pines        FL       Lease
                          8066           Pensacola          FL       Lease
                          8957           Pensacola          FL       Lease
                          1205        Pompano Beach         FL       Lease
                          5962        Pompano Beach         FL       Lease
                          5976            Sarasota          FL       Lease
                          4355         St. Petersburg       FL       Lease
                          8815            Sunrise           FL       Lease
                          8895            Tampa             FL       Lease
                          1066          The Avenues         FL       Lease
                          7294          Vero Beach          FL       Lease
                          5959         West Palm Bch        FL       Lease
                          5185          Winter Park         FL       Lease
                          8825          Winter Park         FL       Lease
                          1385            Atlanta           GA       Lease
                          3713           Covington          GA       Lease
                          3978         Peachtree City       GA       Lease
                          8872          Pendergrass         GA       Lease
                          1305           Savannah           GA       Lease
                          8902           Savannah           GA       Lease
                          1578    Aiea Oahu-Pearl Rdg       HI       Lease
                          8049              Hilo            HI        GL




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 338 of 1120



                          2388            Hilo(Sur)         HI       Lease
                          1681            Honolulu          HI       Lease
                          8158            Honolulu          HI        GL
                          2148        Kahului Maui(Sur)     HI        GL
                          1738          Kaneohe(Sur)        HI        GL
                          8818            Pearl City        HI        GL
                          9220             Algona           IA       Lease
                          7767          Charles City        IA       Lease
                          9222            Cherokee          IA       Lease
                          3447              Clive           IA       Lease
                          3097         Council Bluffs       IA       Lease
                         45113           Des Moines         IA       Lease
                          8711              Boise           ID       Lease
                          7033            Lewiston          ID       Lease
                          7006           Twin Falls         ID       Lease
                          8844          Bloomington         IL       Lease
                          4381           Bridgeview         IL       Lease
                          2936            Chicago           IL        GL
                          4214           Des Plaines        IL       Lease
                          8555        Elk Grove Village     IL       Lease
                          8730          Granite City        IL       Lease
                          8720          Melrose Park        IL       Lease
                          1212           N Riverside        IL       Lease
                          8262           Naperville         IL       Lease
                          1290              Niles           IL       Lease
                          9348            Norridge          IL       Lease
                          1300            Oakbrook          IL       Lease
                          4433             Quincy           IL       Lease
                          8871           Romeoville         IL       Lease
                          8934           Romeoville         IL       Lease
                          7289             Steger           IL       Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                             Pg 339 of 1120



                         30936           Tinley Park         IL        GL
                          8017             Elwood            IN       Lease
                          9124             Elwood            IN       Lease
                          8013           Fort Wayne          IN       Lease
                          1830            Ft Wayne           IN       Lease
                          1470           Greenwood           IN       Lease
                          9354             Griffith          IN       Lease
                          3251           Indianapolis        IN        GL
                          8750           Indianapolis        IN       Lease
                          3823              Jasper           IN       Lease
                          7243            Kokomo             IN       Lease
                          7246            Richmond           IN       Lease
                          8014           South Bend          IN       Lease
                          2600           Terre Haute         IN       Lease
                          7042            Valparaiso         IN        GL
                          9122             Warsaw            IN       Lease
                          4215           Kansas City         KS       Lease
                          8273            Lawrence           KS       Lease
                          8420             Olathe            KS       Lease
                          7169              Salina           KS       Lease
                          8081             Wichita           KS       Lease
                          2546         Bowling Green         KY       Lease
                          3029             Erlanger          KY       Lease
                          7229             Grayson           KY       Lease
                         24015            Louisville         KY       Lease
                          8920            Louisville         KY       Lease
                          1790        Louisville-Okolona     KY       Lease
                          3941         Russell Springs       KY       Lease
                          7255            Somerset           KY       Lease
                          8896            Gonzales           LA       Lease
                          8736             Harahan           LA       Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                             Pg 340 of 1120



                          7223            Metairie           LA       Lease
                          7104              Acton            MA       Lease
                          1213             Auburn            MA       Lease
                          3288            Billerica         MA        Lease
                          1283            Braintree          MA        GL
                          4407            Brockton           MA       Lease
                          1223        Brockton-Westgate      MA        GL
                          4444            Fitchburg         MA        Lease
                          1243            Hanover            MA       Lease
                          2323            Hyannis            MA       Lease
                          3040            Hyannis            MA       Lease
                          1133           Leominster         MA        Lease
                          2373          No Dartmouth        MA        Lease
                          1053             Saugus           MA        Lease
                          3486           Somerville         MA        Lease
                          9692            Webster            MA       Lease
                          8851           Westwood            MA       Lease
                          1725            Annapolis         MD        Lease
                          2823         Baltimore/E Pt       MD        Lease
                          1374             Bel Air           MD        GL
                          8814            Columbia          MD        Lease
                          2774           Cumberland         MD        Lease
                          7713           Edgewater           MD       Lease
                          2664            Frederick         MD        Lease
                          3131            Frederick         MD        Lease
                          1754          Gaithersburg         MD       Lease
                          1013           Glen Burnie         MD        GL
                          3172           Hagerstown         MD        Lease
                          3798           Hyattsville        MD        Lease
                          3654            Oxon Hill          MD       Lease
                          3807         Prince Frederick     MD        Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 341 of 1120



                          1304          Silver Spring       MD        GL
                          4399          Silver Spring       MD       Lease
                          7673           Stevensville       MD       Lease
                          2963          Westminster         MD       Lease
                          3021             Auburn           ME       Lease
                          7133             Augusta          ME       Lease
                          2203           Brunswick          ME       Lease
                          3155            Belleville        MI       Lease
                          3820           Charlevoix         MI       Lease
                          9557            Grayling          MI       Lease
                          3819            Hastings          MI       Lease
                          2050             Jackson          MI       Lease
                          3308           Lake Orion         MI       Lease
                          1170             Lansing          MI       Lease
                          8830             Livonia          MI       Lease
                          9693           Marine City        MI       Lease
                          3841            Marshall          MI       Lease
                          7031           Menominee          MI        GL
                          7068             Midland          MI       Lease
                          9593             Oscoda           MI       Lease
                          6232            Roseville         MI       Lease
                          8982             Saginaw          MI       Lease
                          3379         Waterford Twp.       MI       Lease
                          8949            Wayland           MI       Lease
                          1092            Westland          MI        GL
                          8134            Wyoming           MI       Lease
                          8162           Eden Prairie       MN       Lease
                          9689        International Falls   MN       Lease
                          3405           Minneapolis        MN        GL
                          3059             St. Paul         MN       Lease
                         30956          West St. Paul       MN        GL




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 342 of 1120



                          7021        Cape Girardeau      MO        Lease
                          7323            Fenton           MO       Lease
                          1042            Joplin           MO        GL
                          3239         Kansas City         MO        GL
                          7324           O'Fallon          MO       Lease
                          8701           Riverside         MO       Lease
                         62707          Springfield        MO        GL
                          4026          St. Joseph        MO        Lease
                          7719          Columbus           MS       Lease
                         88776         Olive Branch        MS       Lease
                          9808           Hamilton          MT       Lease
                          7030           Kalispell         MT       Lease
                          4112           Asheville         NC       Lease
                          2105          Burlington         NC       Lease
                          8319           Charlotte         NC       Lease
                          8822           Charlotte         NC       Lease
                          7208          Clemmons           NC       Lease
                          1405         Fayetteville        NC       Lease
                          2225          Goldsboro          NC       Lease
                          1335         Greensboro          NC        GL
                          8704         Greensboro          NC       Lease
                          2755         Jacksonville        NC       Lease
                          3744        Kill Devil Hills     NC        GL
                          1646           Pineville         NC       Lease
                          3667           Raleigh           NC       Lease
                          4450           Raleigh           NC       Lease
                          7385           Raleigh           NC       Lease
                          3808          Statesville        NC       Lease
                          7626         Waynesville         NC       Lease
                          3116         Wilmington          NC       Lease
                          4272           Bismarck          ND       Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                             Pg 343 of 1120



                          4057              Fargo            ND       Lease
                          4353              Minot            ND       Lease
                         45114             Omaha             NE       Lease
                          2023             Concord           NH       Lease
                          3175            Hooksett           NH       Lease
                          8703            Kingston           NH       Lease
                          2443           Manchester          NH       Lease
                          1313             Nashua            NH       Lease
                          1003              Salem            NH       Lease
                          4448              Salem            NH       Lease
                          7048          West Lebanon         NH       Lease
                          3438             Avenel            NJ       Lease
                          7177            Belleville         NJ       Lease
                          1204            Freehold           NJ       Lease
                          3393            Glassboro          NJ       Lease
                          1094           Hackensack          NJ        GL
                          1044        Jersey Cty/Newport     NJ        GL
                          3499             Kearny            NJ       Lease
                          1494           Moorestown          NJ        GL
                         78714            Secaucus           NJ       Lease
                          9463          Somers Point         NJ        GL
                          8835           Swedesboro          NJ       Lease
                          4478             Trenton           NJ       Lease
                          7602              Wall             NJ       Lease
                          8380         Wall Township         NJ       Lease
                          1434             Wayne             NJ       Lease
                          3056             Wayne             NJ       Lease
                          4470        West Long Branch       NJ       Lease
                          9413           West Orange         NJ       Lease
                          3202            Westwood           NJ       Lease
                          1684           Woodbridge          NJ        GL




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                             Pg 344 of 1120



                          8905          Albuquerque          NM       Lease
                          2597           Farmington         NM        Lease
                          7035           Farmington         NM        Lease
                          7016             Hobbs             NM       Lease
                          2527           Las Cruces          NM       Lease
                          3301            Santa Fe           NM       Lease
                          1709           Henderson           NV        GL
                          2754           Henderson           NV        GL
                          3592           Las Vegas           NV       Lease
                          5864           Las Vegas           NV       Lease
                          8970           Las Vegas           NV       Lease
                          1668    Las Vegas(Meadows)         NV       Lease
                          5779         Reno - Mcphails       NV       Lease
                         26741            Amherst            NY        GL
                          4741             Batavia           NY       Lease
                          9589              Bath             NY       Lease
                          3862            Bohemia            NY        GL
                          9423         Bridgehampton         NY       Lease
                          7654             Bronx             NY        GL
                          9420             Bronx             NY       Lease
                          1114            Brooklyn           NY        GL
                          3415             Buffalo           NY       Lease
                          1984        Buffalo/Hamburg        NY       Lease
                          8854          Cheektowaga          NY       Lease
                          2626          College Point        NY        GL
                          4871          Farmingville         NY        GL
                          2744        Horseheads/Elmira      NY        GL
                          2584           Lakewood            NY       Lease
                          9415            Mahopac            NY       Lease
                          1404           Massapequa          NY        GL
                          2741           Massapequa          NY        GL




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                             Pg 345 of 1120



                          4034            Mattydale          NY       Lease
                          8959             Menands           NY       Lease
                          7749            New York           NY       Lease
                          7777            New York           NY       Lease
                          2593            Newburgh           NY       Lease
                          4123           Niagara Falls       NY       Lease
                          1333          Poughkeepsie         NY        GL
                          8102            Rochester          NY       Lease
                          3600           Schenectady         NY       Lease
                          7676              Sidney           NY       Lease
                          1624           Staten Island       NY       Lease
                          8753             Syosset           NY       Lease
                          1924          Valley Stream        NY        GL
                          1584              Victor           NY       Lease
                          9392           West Seneca         NY       Lease
                          1674           White Plains        NY       Lease
                          9416           White Plains        NY       Lease
                          1733             Yonkers           NY       Lease
                          9414        Yorktown Heights       NY       Lease
                          7383            Barberton          OH       Lease
                          3286            Brunswick          OH       Lease
                          1410              Canton           OH       Lease
                          1810        Cincinnati-Eastgate    OH       Lease
                          8790            Cleveland          OH       Lease
                          8712            Columbus           OH       Lease
                          8862            Columbus           OH       Lease
                          1560           Dayton Mall         OH       Lease
                          7209          East Liverpool       OH       Lease
                          7595             Gahanna           OH       Lease
                          7397            Grove City         OH       Lease
                         30962            Groveport          OH       Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 346 of 1120



                          7644            Harrison          OH       Lease
                          1081             Heath            OH        GL
                          7477            Marietta          OH       Lease
                          4257    Middleburg Heights        OH       Lease
                          8918            Monroe            OH       Lease
                          1564              Niles           OH       Lease
                          3243         North Canton         OH       Lease
                          3243         North Canton         OH       Lease
                          1280           Springdale         OH        GL
                          2104          St Clairsville      OH       Lease
                          3142           Tallmadge          OH       Lease
                          4782            Clinton           OK       Lease
                          8931         Oklahoma City        OK       Lease
                          4363              Tulsa           OK       Lease
                          4455           Beaverton          OR       Lease
                          8883             Eugene           OR       Lease
                          1119         Happy Valley         OR       Lease
                          8228            Portland          OR       Lease
                          8841            Portland          OR       Lease
                          2715             Salem            OR       Lease
                          2119        Salem(Lancaster)      OR       Lease
                          3888           The Dalles         OR       Lease
                          3361           Allentown          PA       Lease
                          8744           Allentown          PA       Lease
                          4150            Altoona           PA       Lease
                          8875            Altoona           PA       Lease
                          1454    Bensalem/Crnwls Hts       PA       Lease
                          9161            Berwick           PA       Lease
                         24411           Bridgeville        PA       Lease
                          1711           Camp Hill          PA       Lease
                          3225         Chambersburg         PA       Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 347 of 1120



                          8781        Chambersburg         PA       Lease
                          7293        Clifton Heights      PA       Lease
                          3911           Columbia          PA       Lease
                          3737          Doylestown         PA       Lease
                          2124            Dubois           PA       Lease
                          7192            Easton           PA       Lease
                          3266         Edwardsville        PA       Lease
                          3963         Elizabethtown       PA       Lease
                          9662            Ephrata          PA       Lease
                          1073            Exton            PA        GL
                          8873          Gouldsboro         PA       Lease
                          2244           Hanover           PA       Lease
                          3597            Holmes           PA       Lease
                          7470        Hummelstown          PA       Lease
                          1064    Langhrn/Oxford Vly       PA       Lease
                          7699           Lebanon           PA       Lease
                          7372          Leechburg          PA       Lease
                          3884          Matamoras          PA       Lease
                          1654            Media            PA        GL
                           433          Middletown         PA       Lease
                          8275          Morrisville        PA       Lease
                          7083          New Castle         PA       Lease
                          4054        New Kensington       PA       Lease
                          1834         North Wales         PA        GL
                          9409         Phoenixville        PA       Lease
                          4010          Pittsburgh         PA       Lease
                          8724          Pittsburgh         PA       Lease
                          9438         Pleasant Hills      PA       Lease
                          1034          Ross Park          PA       Lease
                          8976          Royersford         PA       Lease
                          3136          Shillington        PA       Lease




WEIL:\96826275\11\73217.0003
    18-23538-rdd         Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                 Pg 348 of 1120



                          2605               State College         PA     Lease
                          8962                  Steelton           PA     Lease
                          9539                Thorndale            PA     Lease
                          4713                 Towanda             PA     Lease
                          3954                Walnutport           PA     Lease
                          2114               Washington            PA     Lease
                          7374               West Chester          PA     Lease
                          1154                 Whitehall           PA     Lease
                           443              Wilkes-Barre1          PA     Lease
                          3268               Wilkes-Barre          PA     Lease
                          3390               Williamsport          PA     Lease
                          3810              Willow Street          PA     Lease
                          3949                Wind Gap             PA     Lease
                          4732                 Aguadilla           PR     Lease
                          7566                  Arecibo            PR     Lease
                          1915                 Bayamon             PR      GL
                          7570                 Bayamon             PR     Lease
                          7788                 Bayamon             PR     Lease
                          1085                  Caguas             PR     Lease
                          7419                  Caguas             PR     Lease
                          1925                 Carolina            PR     Lease
                          7665                 Carolina            PR     Lease
                          7446                   Cayey             PR     Lease
                          2085                  Fajardo            PR     Lease
                          2675                 Guayama             PR     Lease
                          7768                Guaynabo             PR     Lease
                          2355             Hatillo(Arecibo)        PR      GL
                          1905                 Hato Rey            PR      GL
                          7783                 Hato Rey            PR      GL
                          7842                 Hato Rey            PR     Lease


1
    Note to Draft: This store will be a GOB store as of Closing.


WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 349 of 1120



                          3993         Juana Diaz          PR       Lease
                          1935          Mayaguez           PR        GL
                          1935          Mayaguez           PR       Lease
                          3882          Mayaguez           PR       Lease
                          2385          Naranjito          PR       Lease
                          1945            Ponce            PR       Lease
                          1945            Ponce            PR       Lease
                          7741            Ponce            PR       Lease
                          4844         Rio Piedras         PR       Lease
                          4494         Trujillo Alto       PR       Lease
                          7784          Vega Alta          PR       Lease
                          7752            Yauco            PR       Lease
                          4016          Greenville         SC       Lease
                          8846          Greenville         SC       Lease
                          8858           Ladson            SC       Lease
                          7616          Lexington          SC       Lease
                          7274           Mauldin           SC       Lease
                          4141        West Columbia        SC       Lease
                          7241           Bartlett          TN       Lease
                          1115         Chattanooga         TN       Lease
                          8037         Chattanooga         TN       Lease
                          2335         Clarksville         TN       Lease
                          2265         Johnson City        TN       Lease
                          7460          Knoxville          TN       Lease
                          8947          Knoxville          TN       Lease
                          9621           Lebanon           TN       Lease
                          8756          Memphis            TN       Lease
                          8206          Nashville          TN       Lease
                          1395         West Town           TN       Lease
                          1137            Austin           TX       Lease
                          1327          Baytown            TX       Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 350 of 1120



                         30954         Brownsville         TX       Lease
                          8870            Dallas           TX       Lease
                          1317           El Paso           TX       Lease
                          8021           El Paso           TX       Lease
                          8907           Garland           TX       Lease
                          8807          Grapevine          TX       Lease
                          2537          Harlingen          TX       Lease
                          4389           Mcallen           TX       Lease
                          7972           Mcallen           TX       Lease
                          1067          Memorial           TX       Lease
                          8922         Pflugersville       TX       Lease
                          1629            Pharr            TX       Lease
                          1097         San Antonio         TX       Lease
                          8747         San Antonio         TX       Lease
                          9507         San Antonio         TX       Lease
                          1127          Shepherd           TX       Lease
                          2077            Tyler            TX       Lease
                          2617           Victoria          TX       Lease
                          8948        Salt Lake Cty        UT       Lease
                          9794          St. George         UT       Lease
                          1888         West Jordan         UT       Lease
                          1284         Alexandria          VA       Lease
                          3471         Chesapeake          VA       Lease
                          8838         Chesapeake          VA       Lease
                          1274         Chesterfield        VA        GL
                          8823            Dulles           VA       Lease
                          1814           Fairfax           VA       Lease
                          1024         Falls Church        VA       Lease
                          2694        Fredericksburg       VA       Lease
                          2395          Manassas           VA        GL
                          8836          Richmond           VA       Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 351 of 1120



                          7415         Springfield         VA       Lease
                          3785            Tabb             VA       Lease
                          7717        Waynesboro           VA       Lease
                          7259        Williamsburg         VA       Lease
                          2784         Winchester          VA       Lease
                          7413        Frederiksted         VI       Lease
                          3972          St. Croix          VI       Lease
                          3829         St. Thomas          VI       Lease
                          7793         St. Thomas          VI       Lease
                          1463         Burlington          VT        GL
                         45061         Colchester          VT       Lease
                          3133         Bellingham         WA        Lease
                          2049           Everett          WA        Lease
                          8709            Kent            WA        Lease
                          8897            Kent            WA        Lease
                          2330          Puyallup          WA        Lease
                         36692           Seattle          WA        Lease
                          8004          Spokane           WA        Lease
                          9480          Spokane           WA        Lease
                          1139          Tukwila           WA         GL
                          2029         Union Gap          WA         GL
                          7034        Walla Walla         WA        Lease
                          8968         Janesville          WI       Lease
                          7648          Mauston            WI       Lease
                          8220         New Berlin          WI       Lease
                          3851           Racine            WI       Lease
                          7649           Ripon             WI       Lease
                          3750          Waupaca            WI       Lease
                          8782          Waupaca            WI       Lease
                          6375         Bridgeport         WV        Lease
                          4442         Charleston         WV        Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 352 of 1120



                          3484          Elkview           WV        Lease
                          3724         Scott Depot        WV        Lease
                          2304   Westover/Morgantown      WV        Lease
                          2341           Casper           WY        Lease
                          7139          Jackson           WY        Lease




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                             Pg 353 of 1120


                                              Schedule 1.1(p)
                                        Operating Owned Properties
                               Store#              City              State
                               8722          Anchorage(Sur)          AK
                               8106            Birmingham            AL
                               1136            Riverchase            AL
                               30957            Springdale           AR
                               68235             Phoenix             AZ
                               1588         Phoenix-Metro Ctr        AZ
                               2288              Antioch             CA
                               1598          City of Industry        CA
                                449              Delano              CA
                               4857         Desert Hot Springs       CA
                               8038              El Cajon            CA
                               1209            Long Beach            CA
                               1068             Palmdale             CA
                               3368             Redlands             CA
                               1788             Richmond             CA
                               8098          San Bernardino          CA
                               3968               Wasco              CA
                               2451              Greeley             CO
                               1271          Littleton/Denver        CO
                               1443            Manchester             CT
                               1853            Wilmington            DE
                               1255            Citrus Park            FL
                               1055           Coral Springs           FL
                               31930             Hialeah              FL
                               7435              Hialeah              FL
                               1635            Jacksonville           FL
                               4019             Melbourne             FL
                               1175           Merritt Island          FL
                               8292               Ocala               FL


WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 354 of 1120



                               1485          Orange Pk          FL
                               1285         Orlando-South       FL
                               1555            Sanford          FL
                               2135            Sebring          FL
                               8245           Seminole          FL
                               1015          Vero Beach         FL
                               2815            Albany           GA
                               2065          Brunswick          GA
                               8035         College Park        GA
                               3978         Peachtree City      GA
                               7705           Tamuning          GU
                               7439         Council Bluff       IA
                               61510        Calumet City        IL
                               26987           Chicago          IL
                               30920           Chicago          IL
                               61030           Chicago          IL
                               2632         Fairview Hts        IL
                                490          Hoffman Est        IL
                               30927          Macomb            IL
                                470           Manteno           IL
                               8289           Manteno           IL
                               30900         New Lenox          IL
                               31914      Round Lake Beach      IL
                               31900           Sterling         IL
                               26185         Clarksville        IN
                               61540         Indianapolis       IN
                               8171         Overland Park       KS
                               3433           Holyoke           MA
                               9255            Palmer           MA
                               1093          Springfield        MA
                               6303            Bangor           ME




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 355 of 1120



                               2183          So Portland        ME
                               9385              Clio           MI
                               1100             Flint           MI
                               30918           Jackson          MI
                               1460            Livonia          MI
                               1590            Saginaw          MI
                               38480            Troy            MI
                               4206            Warren           MI
                               1032        Brooklyn Center      MN
                               2500            Duluth           MN
                               1121         Independence        MO
                               61106           Jackson          MS
                               30949           Natchez          MS
                               3213           Southaven         MS
                               2242            Billings         MT
                               30961         Greensboro         NC
                               30961         Greensboro         NC
                               1744             Ocean           NJ
                               2374           Vineland          NJ
                               6298            Sparks           NV
                               1353        De Witt/Syracuse     NY
                               4726          Jamestown          NY
                               1364          Lake Grove         NY
                               1514         Niagara Falls       NY
                               8254           Rochester         NY
                               26731           Dublin           OH
                               1370            Eastland         OH
                               2940            Franklin         OH
                               1610           Northgate         OH
                               8305            Warren           OH
                               1261         Midwest City        OK




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 356 of 1120



                               1224           Harrisburg        PA
                               1863           Johnstown         PA
                               1293         Robinson Twp        PA
                               1354         Willow Grove        PA
                               9394            Fajardo          PR
                               3853           Guayama           PR
                               8935          Rio Piedras        PR
                               8975          Rio Piedras        PR
                               1795         Myrtle Beach        SC
                               30941         Sioux Falls        SD
                               1675      Knoxville East Town    TN
                               30934          Memphis           TN
                               26596      Memphis/Hickory       TN
                               1437        Arlington/Parks      TX
                               8247           Dickinson         TX
                               61237           Houston          TX
                               6874            Houston          TX
                               8137            Houston          TX
                               8167            Houston          TX
                               49027         Round Rock         TX
                               2332          San Antonio        TX
                               1023        Loudoun/Dulles       VA
                               26717        Newport News        VA
                               1974           Roanoke           VA
                               3544             Salem           VA
                               8345         Virginia Beach      VA
                               2299           Aberdeen          WA
                               3722           Burlington        WA
                               6579            Spokane          WA
                               3088           Kenosha           WI
                               2432           La Crosse         WI




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 357 of 1120



                               2232        Madison-East        WI
                               8725        Vandenbroek         WI
                               1804        Barboursville       WV




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 358 of 1120


                                           Schedule 1.1(q)
                                         Sparrow Properties
                               Store #   City                 State
                               1228      Arden                CA
                               1281      Pueblo               CO
                               1831      Thornton             CO
                               1043      Meriden              CT
                               1263      Waterbury            CT
                               2845      Athens               GA
                               1035      Augusta              GA
                               1095      Douglasville         GA
                               1155      Kennesaw             GA
                               1565      Morrow(Southlake) GA
                               8755      Tucker               GA
                               2760      Davenport            IA
                               1012      Des Moines           IA
                               1172      Bloomingdale         IL
                               1840      Chicago Ridge        IL
                               1321      Peoria               IL
                               2121      Peru                 IL
                               2360      Quincy               IL
                               1570      Schaumburg           IL
                               1780      Springfield          IL
                               1820      West Dundee          IL
                               1600      Indianapolis         IN
                               1680      Indianapolis         IN
                               1650      Merrillville         IN
                               2290      Michigan City        IN
                               1800      Mishawaka            IN
                               1642      Topeka               KS
                               1730      Florence             KY
                               2087      Alexandria           LA


WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 359 of 1120



                               1086      Baton Rouge         LA
                               1147      Baton Rouge         LA
                               2677      Bossier City        LA
                               1116      Monroe              LA
                               1077      Shreveport          LA
                               1223      Brockton-Westgate   MA
                               1104      Marlborough         MA
                               1033      N Attleboro         MA
                               2934      Taunton             MA
                               1634      Baltimore-West      MD
                               1854      Parkville           MD
                               1074      Waldorf             MD
                               2040      Battle Creek        MI
                               1700      Dearborn            MI
                               1011      Grandville          MI
                               9693      Marine City         MI
                               1192      Muskegon            MI
                               1760      Novi                MI
                               1110      Portage             MI
                               1720      Sterling Hts        MI
                               2180      Traverse City       MI
                               1092      Westland            MI
                               8702      Minneapolis         MN
                               1822      Cape Girardeau      MO
                               1042      Joplin              MO
                               1171      Springfield         MO
                               1182      St Peters           MO
                               1222      St. Louis           MO
                               1306      Hattiesburg         MS
                               1166      Meridian            MS
                               1165      Concord             NC




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 360 of 1120



                               2175      Greenville        NC
                               2515      Hickory           NC
                               1605      Raleigh           NC
                               1712      Grand Forks       ND
                               1022      Oakview           NE
                               1734      Lawrenceville     NJ
                               1614      Livingston        NJ
                               1554      Mays Landing      NJ
                               1314      New Brunswick     NJ
                               1764      Rockaway          NJ
                               1717      Albuquerque       NM
                               2010      Mansfield         OH
                               1710      No Olmsted        OH
                               2390      Springfield       OH
                               1051      Strongsville      OH
                               1120      Tuttle Crossing   OH
                               2305      Anderson          SC
                               1595      Greenville        SC
                               1545      Spartanburg       SC
                               1315      Chattanooga       TN
                               1307      Abilene           TX
                               1487      Austin            TX
                               1407      Beaumont          TX
                               2497      Brownsville       TX
                               2547      College Station   TX
                               1217      Corpus Christi    TX
                               2587      Denton            TX
                               1027      El Paso           TX
                               1317      El Paso           TX
                               1267      Fort Worth        TX
                               8217      Fort Worth        TX




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 361 of 1120



                               8717      Houston           TX
                               1447      Hulen             TX
                               1417      Humble            TX
                               1297      Hurst             TX
                               2247      Laredo            TX
                               1187      Mesquite-Town     TX
                                         East
                               1176      Pasadena          TX
                               1427      Rolling Oaks      TX
                               8147      San Antonio       TX
                               2197      Texas City        TX
                               1377      Willowbook        TX
                               1038      E Valley          WA
                               2219      Lacey/Olympia     WA
                               2309      Silverdale        WA
                               1029      Spokane           WA
                               1139      Tukwila           WA
                               2029      Union Gap         WA




WEIL:\96826275\11\73217.0003
    18-23538-rdd         Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32                   Exhibit A
                                              Pg 362 of 1120


                                                Schedule 2.1(a)
                                      Acquired Intellectual Property2


Schedule 2.1(a)(i) - Trademarks
      1. See Annex 1, attached.


Schedule 2.1(a)(ii) – Business Names
      1.   See Annex 2, attached.


Schedule 2.1(a)(iii) - Patents
      1. See Annex 3, attached.


Schedule 2.1(a)(iv) - Copyrights
      1. See Annex 4, attached.


Schedule 2.1(a)(v) – Domain Names
      1. See Annex 5, attached.


Schedule 2.1(a)(vi) – Media Accounts


Facebook
    https://www.facebook.com/sears
    https://www.facebook.com/kmart
    https://www.facebook.com/shopyourway/
    https://www.facebook.com/searsauto/
    https://www.facebook.com/SearsHomeServices
    https://www.facebook.com/SearsPartsDirect
    https://www.facebook.com/kenmore/
    https://www.facebook.com/DieHard/



Instagram
    https://www.instagram.com/kenmoreappliances/
    https://www.instagram.com/sears/

2
 Note to Draft: Each of the items of Intellectual Property in each of the tabs of Annex 1, Annex 2, Annex 3, Annex
4 and Annex 5 shall be included in the Acquired Intellectual Property.


WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 363 of 1120


 https://www.instagram.com/kmart/
 https://www.instagram.com/shopyourway/
 https://www.instagram.com/searsauto/
 https://www.instagram.com/searsholdings/


LinkedIn
 https://www.linkedin.com/company/sears-roebuck-and-co./
 https://www.linkedin.com/company/kmart/
 https://www.linkedin.com/company/shop-yourway/
 https://www.linkedin.com/company/sears-auto-centers/
 https://www.linkedin.com/company/sears-home-services/
 https://www.linkedin.com/company/innovel-solutions/
 https://www.linkedin.com/company/sears-holdings-corporation/


Pinterest
 https://www.pinterest.com/Sears/
 https://www.pinterest.com/Kmart/
 https://www.pinterest.com/searshomeexpert/
 https://www.pinterest.com/Kenmore/


Twitter
 https://twitter.com/sears
 https://twitter.com/kmart
 https://twitter.com/ShopYourWay
 https://twitter.com/SearsAuto
 https://twitter.com/SearsHomeExpert
 https://twitter.com/partsdirect
 https://twitter.com/SearsHoldings
 https://twitter.com/SearsOutlet
 https://twitter.com/SearsCares
 https://twitter.com/KmartCares
 https://twitter.com/SearsDeals
 https://twitter.com/KmartDeals
 https://twitter.com/kenmore
 https://twitter.com/DieHardBattery


YouTube
 https://www.youtube.com/user/Sears
 https://www.youtube.com/user/Kmart
 https://www.youtube.com/user/shopyourway
 https://www.youtube.com/user/SearsAuto



WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                           Pg 364 of 1120


 https://www.youtube.com/user/SearsHomeService
 https://www.youtube.com/channel/UCyneGks78mAm0QCLMPTmAaA
 https://www.youtube.com/user/SearsHoldingsVideo
 https://www.youtube.com/user/Kenmore
 https://www.youtube.com/user/diehard


All social media handles and other social media identifiers for the foregoing social media accounts (e.g.,
@Sears) are hereby incorporated.




WEIL:\96826275\11\73217.0003
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 365 of 1120


     Image                  Country          MarkName        Application Number



                        United States     1-800-4-MY-HOME        75/307136



                        United States     1-800-4-MY-HOME        85/164590



                        United States     1-800-MY-SEARS         78/134461



                        United States     1-888-SU-HOGAR         76/207909



                        United States       A (STYLIZED)         78/803773


                                        A BRIGHTER WAY TO
                        United States      MANAGE YOUR           85/599013
                                              MONEY


                        United States           A&E              76/410644



                                           A&E FACTORY
                        United States                            78/097160
                                             SERVICE


                                           A&E FACTORY
                        United States                            78/313706
                                             SERVICE



                        United States      A&E with Design       76/410645



                        United States      ACCOUNTCARE           76/163594



                        United States   ACCOUNTCARE PLUS         77/308236



                        United States        ADRIANNE            87/060732
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 366 of 1120


                        United States        ALPHALINE          85/977174



                                            ALPHALINE
                        United States                           85/282683
                                          ENTERTAINMENT


                                           ALWAYS PUSH
                        United States                           85/707423
                                             FORWARD



                        United States         AMARA             87/060735



                        United States     AMERICAN FARE         74/706615



                                        AMERICA'S CAR CARE
                        United States                           77/639153
                                              PLACE


                                        AMERICA'S CAR CARE
                        United States                           76/192255
                                              PLACE



                        United States         AMPLIFY           77/862811



                        United States         AMPLIFY           77/982942



                        United States         AMPLIFY           77/924766



                                         AMPLIFY (STYLIZED
                        United States                           77/983024
                                           WITH DESIGN)


                                         AMPLIFY (STYLIZED
                        United States                           77/931566
                                           WITH DESIGN)

                                           AMPLIFY LOGO
                        United States     (LIGHTNING BOLT       77/983023
                                              DESIGN)

                                           AMPLIFY LOGO
                        United States     (LIGHTNING BOLT       77/931573
                                              DESIGN)
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 367 of 1120


                        United States         ANDREA            87/060733



                        United States      APOSTROPHE           73/748679



                        United States      APOSTROPHE           76/194554


                                         APPLIANCE SELECT
                        United States   (STYLIZED WITH ARCH     78/587789
                                               DESIGN)

                                         APPLIANCE SELECT
                        United States      (STYLIZED WITH       74/578279
                                              DESIGN)


                        United States       ASSURELINK          85/349259



                        United States       ATHLETECH           78/801436



                                            ATHLETECH
                        United States                           75/795788
                                            (STYLIZED)



                        United States        ATTENTION          76/612023



                        United States        ATTENTION          77/322859



                        United States        B (Stylized)       87/085472



                        United States     BASIC EDITIONS        76/625908



                        United States        BBQ PRO            78/778433



                        United States          BDAAS            85/513024
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 368 of 1120

                                        BECAUSE PICTURES
                        United States    ARE MADE TO BE         76/097531
                                            SHARED

                                         BETTER PROCESS,
                        United States                           87/294932
                                           BIGGER BUZZ


                                         BIG K MART (Stylized
                        United States                           75/502210
                                             with Design)



                        United States        BLUELIGHT          76/132609



                        United States        BLUELIGHT          76/132660



                        United States        BLUELIGHT          77/047108



                        United States        BLUELIGHT          77/832265



                        United States    BLUELIGHT SPECIAL      73/279158



                        United States      BOGO A GOGO          86/907032



                        United States       BOLD SPIRIT         73/784127



                        United States    BOTANICAL DREAM        86/043320



                        United States           BRAG            86/652797



                        United States           BUB             87/149155



                        United States         BUB HUB           87/182748
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 369 of 1120


                        United States         BUB logo          87/182711



                        United States       BUNDLE UP           85/922978



                        United States         BUNDLZ            87/033557



                        United States    BUTTERFLY DESIGN       77/233710



                        United States    CAMPSIDE FLANNEL       85/555278



                                           CANYON RIVER
                        United States                           74/370050
                                              BLUES


                                           CANYON RIVER
                        United States                           73/826577
                                              BLUES


                                           CANYON RIVER
                        United States                           75/009479
                                              BLUES



                        United States   CANYONRIVERBLUES        76/361344



                                         CARE BEYOND THE
                        United States                           87/060754
                                            COUNTER



                        United States        CAT & CO.          86/982641



                        United States        CAT & CO.          86/406354



                        United States        CAT & CO.          86/406352



                        United States   CAT & CO. and Design    86/982643
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 370 of 1120


                        United States     CAT & CO. and Design    86/406370



                        United States     CAT & CO. and Design    86/406361



                        United States      CHAMPION BREED         77/857500



                        United States      CHAMPION BREED         85/013530



                                            CLEARWATER and
                        United States                             86/403189
                                                Design



                        United States           COBBIE            71/147573



                        United States      COBBIE CUDDLERS        73/247509



                            Puerto Rico    COBBIE CUDDLERS          68606



                        United States     COLOR SWITCH PLUS       85/884403



                                          COLOR SWITCH PLUS
                        United States                             86/427224
                                              with Design



                        United States         COLORMATE           75/208617



                        United States         COLORMATE           75/209542



                        United States         COLORMATE           77/056410



                        United States         COMPANION           76/377333
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 371 of 1120


                                            CONNECTED
                        United States                           86/208110
                                            SOLUTIONS


                                            CONNECTED
                        United States                           86/274141
                                        SOLUTIONS and Design



                        United States      COVERSHIELD          86/324717



                                         COVERSHIELD ESTD
                        United States                           86/589194
                                           2015 and Design



                        United States       COVINGTON           78/088021



                        United States       COVINGTON           78/092912


                                             COVINGTON
                        United States      (STYLIZED WITH       76/397341
                                              DESIGN)


                        United States        COZY UPS           86/607166



                        United States           CRB             75/430924



                        United States        CUPCAKE            85/349185



                        United States       DATATOUCH           85/482642



                        United States      DAVID TAYLOR         74/531139



                        United States       DEAL FLASH          86/255505



                        United States       DEAL HEIST          86/045441
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 372 of 1120


                        United States      DEALS CENTER         85/770583



                                            DECORATE IT
                        United States                           85/634189
                                             FORWARD



                        United States    DEFENSE COTTON         85/591268

                                          DESIGNED AND
                                         CREATED TO MEET
                        United States                           85/418988
                                         THE DEMANDS OF
                                           CHAMPIONS
                                           DESIGNED TO
                        United States      PERFORM AND          85/507855
                                             EXPLORE


                        United States     DESTINATION DAD       86/293906



                        United States        DIET-TRIM          75/441180



                        United States      DIRECT DRIVE         75/712612



                                        DISCOUNTS & DOLLAR
                        United States                           85/779529
                                           DEALS & MORE


                                         DOG WITH COLLAR
                        United States                           85/198561
                                             DESIGN



                        United States     DOLLARPALOOZA         86/803216



                                         DONNER & BLITZEN,
                        United States                           85/981160
                                          INCORPORATED



                        United States        DR. SMART          86/764531



                        United States     DREAMS MATTER         86/679495
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 373 of 1120


                                        DREAMSMATTER (with
                        United States                           86/679534
                                           Eyelash Logo)



                        United States     EARN YOUR WAY         85/505026



                                          EARN. REDEEM.
                        United States                           85/548566
                                             REPEAT.



                        United States     EASTER JUBILEE        85/369359



                        United States       EASY LIVING         73/009577



                        United States       ELK WOODS           78/879618



                        United States       ELLA ROSE           85/348388



                                            ENCHANTED
                        United States                           85/209007
                                            BRILLIANCE

                                         ENDLESS SMILES.
                        United States       AMAZING             85/513235
                                          POSSIBILITIES.


                        United States      ENDURA-FOAM          85/122011



                                           ERECEIPTS with
                        United States                           85/506513
                                              Design



                        United States    ESSENTIAL GARDEN       86/035431



                        United States     ESSENTIAL HOME        76/617219



                        United States     ESSENTIAL HOME        77/403121
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 374 of 1120


                        United States     ESSENTIAL HOME        77/980108



                                         EVERY PAIR EARNS
                        United States                           86/045425
                                             POINTS


                                         EVERYTHING YOU
                        United States                           85/349239
                                         NEED. SAME DAY.


                                           EXPLORING MY
                        United States                           85/348235
                                             AMERICA



                        United States      EXPRESSIONS          75/796250



                        United States        FITSTUDIO          85/211768



                        United States     FLAVOR FACTOR         85/113209



                        United States     FLEETHANDLER          77/570357



                        United States     FLEETHANDLER          85/351301



                        United States        FLEXCORE           78/088156



                        United States       FLEXJEANS           73/393223



                        United States        FLEXSLAX           73/392354



                        United States        FORECAST           72/129412



                                             FORECAST
                        United States                           87/288897
                                             MONTREAL
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 375 of 1120


                                           FORECAST ST.
                        United States                           87/288932
                                           PETERSBURG



                        United States         FOUNT             86/819680



                        United States     FREE FRIDAY FIX       86/862074



                        United States    FREEBIE SATURDAY       86/780449



                        United States       FRESH LOOK          73/163343



                        United States     FUN ON THE RUN!       86/273202



                        United States      GARAGE HEAD          87/488349



                        United States   GARAGE HEAD CLUB        87/488419



                        United States    GARAGE HEAD DIY        87/488524



                        United States    GARAGE HEAD LIFE       87/488431



                        United States    GARAGE HEAD PRO        87/488507



                        United States     GARAGE HEADS          87/488538



                        United States     GARAGE HEADZ          87/488546



                        United States      GARDEN OASIS         78/164545
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 376 of 1120


                        United States      GARDEN OASIS         78/164844



                        United States    GET IN. GET MORE.      86/040313


                                         GIVE BACK TO THE
                        United States    STREET. GIVE BACK      85/552350
                                           TO THE GAME.


                        United States         GOPASS            85/456576



                        United States     GRAND HARBOR          86/029205



                        United States       GRAND LUXE          85/661217



                        United States     GRAND RESORT          85/687818



                        United States     GRAND RESORT          85/929977



                                          GRAND RESORT
                        United States                           85/432798
                                           COLLECTION

                                        GREEN LEADERSHIP
                        United States      TEAM SEARS           85/137760
                                        HOLDINGS and Design


                        United States       GREY WOLF           86/551640



                                            GRILLING IS
                        United States                           85/427246
                                            HAPPINESS



                        United States       GUARDSMAN           72/298253



                        United States        HALOGEN            85/370513
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 377 of 1120


                        United States      HAUNTED HALL         85/970532



                        United States    HERITAGE NATION        85/198586



                        United States    HEROES AT HOME         77/150797



                        United States    HEROES AT HOME         77/887701



                                        HOUSE EXPERTS FOR
                        United States                           86/725743
                                          HOMEOWNERS


                                        HOW TO-DO IS DONE
                        United States                           77/843129
                                             TODAY


                                        I COMFORT (with Heart
                        United States                           73/453800
                                              Design)



                        United States    IMAGE ESSENTIALS       76/056084



                        United States    IMAGE ESSENTIALS       77/276403



                        United States     IMX COLLECTIVE        87/402685



                        United States       ISLAND CLUB         74/345672



                        United States        ISLANDER           85/646335



                        United States     IT'S ABOUT TIME       76/136939



                        United States    JEWELED JUBILEE        85/214346
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                   Pg 378 of 1120


                         United States                JOSIE            87/060738



                         United States            JUST CRAFTZ          86/227446



                         United States           JUST DREAMZ           85/619304



                         United States             JUST KIDZ           78/816929



                         United States            JUST SPLASH          87/586160



                         United States            K (STYLIZED)         78/456446



                         United States             K DOLLAR            85/772905



                                              K DOLLAR and Design
                         United States                                 85/772890
                                                    (B&W)


                                              K DOLLAR and Design
                         United States                                 85/772813
                                                    (Color)


                                              K KMART and Design
                         United States                                 78/425206
                                                  (2004 Logo)

                                                    K KMART
                         United States         SUPERCENTER and         77/547439
                                              Design (2004 Logo Red)


                      Virgin Islands (U.S.)          K MART              8038



                         United States               K MART            72/139867



                            Puerto Rico              K MART              6949
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                 Pg 379 of 1120


                         United States            K WASH         77/896580



                         United States           KIDS PLAY       75/929084



                         United States            KMART          78/647764



                         United States            KMART          78/724261



                         United States            KMART          78/920275



                         United States        KMART (STYLIZED)   86/565441



                         United States        KMART (STYLIZED)   78/459322



                                              KMART and Design
                         United States                           74/088966
                                               (1990 Logo Red)


                                              KMART and Design
                      Virgin Islands (U.S.)                         n/a
                                                (1990 Logo)


                                              KMART and Design
                         United States                           85/942361
                                                (1990 Logo)


                                              KMART and Design
                         United States                           74/088961
                                                (1990 Logo)



                         United States        KMART FOR KIDS     77/734680



                         United States         KMART KARES       86/035423



                         United States        KNIGHTS BRIDGE     73/470384
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 380 of 1120


                        United States     KNIGHTSBRIDGE         73/426604



                        United States      LAURA SCOTT          86/642458



                        United States      LAURA SCOTT          77/983156



                        United States      LAURA SCOTT          77/871268



                        United States     LAYAWAY & GO          87/008539



                        United States    LAYAWAY ANGELS         85/502063



                                             LEATHER
                        United States                           76/114299
                                            CONNECTION



                        United States    LET THE FUN BEGIN      85/514155



                        United States      LIE LIKE A RUG       85/629837



                                        LIFE IS RIDICULOUSLY
                        United States                           86/780605
                                              AWESOME



                        United States        LIQR LOGO          86/460239



                        United States       LITTLE ONES         74/102348



                        United States       LITTLE ONES         75/922300



                        United States       LITTLE ONES         85/072681
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 381 of 1120


                        United States     LITTLE WONDERS        75/409982



                                           LIVE. EXPLORE.
                        United States                           85/524113
                                             DISCOVER.



                        United States    LOCAL AD FACEOFF       85/405105



                        United States        LOVE, ME           85/358510



                                        LOVE, ME (STYLIZED
                        United States                           85/358519
                                          WITH DESIGN)


                                            MADRES Y
                        United States                           85/976382
                                            COMADRES

                                            MADRES Y
                        United States   COMADRES (STYLIZED      85/976390
                                           WITH DESIGN)


                        United States       MARK JASON          75/572833



                        United States      MASON GREEN          86/029202



                        United States     MEMBER ASSIST         85/851315



                        United States   MEMBER ASSIST ICON      85/886915



                        United States       MEMO-TECH           85/122020



                        United States       METAPHOR            76/008200



                        United States       METAPHOR            86/642417
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 382 of 1120


                        United States       METAPHOR            85/453435



                        United States       METASCALE           85/513037


                                             METASCALE
                        United States      (STYLIZED WITH       85/539466
                                              DESIGN)


                        United States     MIDNIGHT CLEAR        85/273167



                        United States   MONARK (MONARCH)        86/534583



                        United States   MONARK [MONARCH]        85/498892



                        United States      MONARK Logo          87/808891



                                         MONEY CAN'T BUY
                        United States                           85/300993
                                             STYLE



                        United States       MONEYHUB            85/976422



                        United States       MONEYHUB            85/363426



                                        MONEYHUB (STYLIZED
                        United States                           85/976611
                                           WITH DESIGN)


                                        MONEYHUB (STYLIZED
                        United States                           85/539489
                                           WITH DESIGN)



                        United States    MOUNTAIN RAPIDS        85/534876



                                         MY (STYLIZED WITH
                        United States                           77/983092
                                              DESIGN)
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 383 of 1120


                        United States        MY SEARS           77/694158



                        United States        MYGOFER            78/908508



                        United States        MYGOFER            77/462221



                        United States        MYGOFER            77/628420



                        United States        MYGOFER            77/578637



                                        MYGOFER (STYLIZED
                        United States                           77/654166
                                          WITH DESIGN)



                        United States   MYGOFER EXPRESS         86/037645



                                        MYGOFER EXPRESS
                        United States                           86/037660
                                           and Design



                        United States      MYTHOUGHTS           77/982025



                                          NEW ADDITIONS
                        United States                           87/288829
                                            MATERNITY



                        United States       NICE TOUCH          73/392292



                                            NORTHWEST
                        United States                           74/315754
                                             TERRITORY


                                            NORTHWEST
                        United States                           85/932526
                                             TERRITORY


                                            NORTHWEST
                        United States                           85/378846
                                             TERRITORY
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 384 of 1120


                        United States       NOW + HERE          86/356869



                        United States       NOW + HERE          85/349280



                        United States        OCEAN AIR          87/087280



                        United States        OCEAN AIR          87/082864



                                         ONE LESS TRIP TO
                        United States                           86/219117
                                        GET WHAT YOU NEED

                                         ONE STORE. ONE
                        United States    STOP. ONE SUPER        77/605366
                                               IDEA.

                                           PARTNERS IN
                        United States                           86/273288
                                         TRANSFORMATION



                        United States      PARTS DIRECT         76/223501



                        United States      PARTSDIRECT          77/514782



                                           PARTSDIRECT
                        United States                           75/527476
                                             (Stylized)



                        United States       PASSALONG           85/461610



                        United States    PASSION FOREVER        77/522707



                                          PERFORMANCE
                        United States                           86/327069
                                            SNAPSHOT



                        United States       PERFORMER           73/163344
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 385 of 1120


                        United States   PERSONAL IDENTITY       75/328511



                                        PERSONAL SHOPPER
                        United States                           85/565643
                                        BY SHOP YOUR WAY

                                        PERSONAL SHOPPER
                                        BY SHOP YOUR WAY
                        United States                           85/565617
                                          (STYLIZED WITH
                                             DESIGN)

                        United States          PETK             77/178268



                        United States          PIPER            85/349093



                        United States      PIPER & BLUE         77/318986



                        United States      PLATINUM 1460        86/285514



                                           PLATINUM 1460
                        United States                           86/285529
                                              (Stylized)



                        United States   PLAYTIME. ANYTIME.      85/445091



                        United States          PLUS             78/073600



                        United States       PLUS START          75/231650



                        United States       PLUS START          85/768127



                                            POINTS FOR
                        United States                           85/969544
                                            PROGRESS


                                          POINTS. PRIZES.
                        United States                           85/944180
                                              PLAY!
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 386 of 1120


                        United States      POWER AHEAD          87/686154



                                           POWERED BY
                        United States                           87/085872
                                           SERVICELIVE



                        United States      PRAIRIE STONE        74/221666



                        United States     PRETTY IN PAVÉ        85/286586



                        United States       PRISM WHITE         86/147467



                        United States          R1893            86/941824



                                         REAL LEADS. REAL
                        United States                           85/565557
                                        WORK. REAL MONEY!



                        United States       REAL SPORT          86/652820



                        United States   REDEEM YOUR WAY         85/565573



                        United States       RESPONSE            73/782928



                        United States      ROADHANDLER          85/680989



                        United States     ROEBUCK & CO.         85/270351



                        United States     ROEBUCK & CO.         85/977422



                        United States       ROEBUCKS            75/111087
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 387 of 1120


                        United States   RULES OF THE ROAD        86/077076



                        United States        SAFETRAX            74/635389



                                          SAFETRAX SHOE
                        United States                            77/199075
                                           SOLE DESIGN



                        United States       SCARY SUITE          85/947946



                        United States         SEARS              86/259405



                        United States         SEARS              86/152834



                        United States         SEARS              73/733829



                        United States         SEARS              78/190585



                        United States         SEARS              78/315317



                        United States         SEARS              78/315345



                        United States         SEARS              78/315357



                        United States         SEARS              74/160857



                            Guam              SEARS            SM-800-92-133



                                          sears (Stylized in
                        United States                            85/706978
                                           lowercase font)
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 388 of 1120


                                          SEARS (STYLIZED
                        United States                           78/496792
                                           WITH DESIGN)

                                          SEARS (STYLIZED
                        United States    WITH DESIGN; BLUE      78/496864
                                             AND RED)

                                         SEARS (Stylized with
                        United States                           75/698498
                                          Storefront Design)



                        United States     SEARS (stylized)      86/843757



                        United States    SEARS (STYLIZED)       73/733998



                        United States    SEARS (STYLIZED)       76/341374



                        United States    SEARS (STYLIZED)       78/504405



                        United States    SEARS (STYLIZED)       77/615019



                                         SEARS (STYLIZED;
                        United States                           77/600304
                                         BLUE AND WHITE)


                                         SEARS (STYLIZED;
                        United States                           77/614972
                                         BLUE AND WHITE)

                                         SEARS (STYLIZED;
                        United States    WHITE WITH BLUE        77/600298
                                          BACKGROUND)

                                        SEARS APPLIANCE &
                        United States                           85/086881
                                           HARDWARE


                                        SEARS AUTHORIZED
                        United States                           77/589720
                                        HOMETOWN STORES



                        United States   SEARS AUTO CENTER       77/854654
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 389 of 1120


                                           SEARS BLUE
                        United States                           77/558243
                                         APPLIANCE CREW


                                           SEARS BLUE
                        United States                           77/558253
                                        ELECTRONICS CREW


                                           SEARS BLUE
                        United States                           77/558337
                                          SERVICE CREW



                        United States       SEARS CARD          75/767723



                        United States     SEARS CENTRE          78/557517


                                          SEARS CENTRE
                        United States     (STYLIZED WITH        78/660159
                                             DESIGN)

                                        SEARS COMMERCIAL
                        United States                           78/718875
                                               ONE



                        United States     SEARS CONNECT         78/146411



                                          SEARS GLOBAL
                        United States                           86/345488
                                           TECHNOLOGY



                        United States      SEARS GRAND          78/205115



                        United States    SEARS HARDWARE         85/576053


                                           SEARS HOME
                        United States       APPLIANCE           77/718790
                                           SHOWROOM

                                           SEARS HOME
                        United States       APPLIANCE           77/718929
                                           SHOWROOM

                                         SEARS HOMETOWN
                        United States                           77/623993
                                              STORE
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 390 of 1120


                                        SEARS MAINTENANCE
                        United States                           77/813386
                                           ADVANTAGE


                                              SEARS
                        United States                           77/899157
                                           MARKETPLACE


                                          SEARS PREMIER
                        United States                           75/706773
                                              CARD



                        United States    SEARS ULTRA CARE       75/342022



                        United States     SEARS-O-PEDIC         76/189785



                        United States     SEARS-O-PEDIC         72/023841



                        United States         SEGNO             86/408751



                        United States     SEGNO SYSTEMS         86/408760



                        United States         SENSES            78/630024



                        United States        SERITAGE           85/982134



                        United States     SERVEYOURWAY          85/629853


                                          SERVICE WITH A
                        United States    HEALTHY DOSE OF        86/501243
                                              CARE


                        United States       SERVICELIVE         77/832260



                        United States       SERVICELIVE         85/351671
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 391 of 1120


                        United States   SERVICELIVE DIRECT      86/631093


                                          SERVING YOUR
                        United States    COMMUNITY YOUR         85/629862
                                              WAY


                        United States     SHEER INTRIGUE        76/233896



                        United States     SHIP MY PANTS         85/906035



                        United States          SHO              86/244913



                                          SHOP SMARTER
                        United States                           87/288956
                                             (Stylized)



                        United States     SHOP YOUR WAY         85/968007



                        United States     SHOP YOUR WAY         85/519001



                        United States     SHOP YOUR WAY         85/814301



                                        SHOP YOUR WAY and
                        United States                           85/814007
                                              Design


                                        SHOP YOUR WAY and
                        United States                           85/814269
                                              Design


                                        SHOP YOUR WAY and
                        United States                           85/968005
                                          Design (new logo)


                                        SHOP YOUR WAY and
                        United States                           85/968274
                                          Design (new logo)


                                          SHOP YOUR WAY
                        United States                           86/164233
                                             HEALTH
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 392 of 1120


                                          SHOP YOUR WAY
                        United States                           85/588080
                                               MAX


                                         SHOP YOUR WAY
                        United States                           85/565631
                                        PERSONAL SHOPPER


                                         SHOP YOUR WAY
                        United States                           85/470521
                                        REWARDS with Design



                        United States       SHOPARAZZI          86/854138



                        United States        SHOPBOLT           87/021883



                        United States         SHOPIN            85/784614



                        United States         SHOP'IN           85/787396



                        United States    SHOP'IN and Design     85/811470



                        United States     SHOPYOURWAY           77/807216



                        United States     SHOPYOURWAY           77/962501



                        United States          SHOS             86/244916



                        United States      SIMPLY EMMA          86/849562



                        United States      SIMPLY EMMA          86/754384



                        United States    SIMPLY OUTDOORS        85/604126
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 393 of 1120


                        United States    SIMPLY OUTDOORS        78/694895



                        United States      SIMPLY SATIN         87/085488



                        United States     SIMPLY STYLED         86/849574



                        United States           SK2             85/714282



                                          SK2 APPAREL &
                        United States                           85/714285
                                              Design



                        United States     SMALL WONDERS         76/620528



                        United States       SMART PLAN          76/555654



                        United States       SMART PLAN          77/843134



                        United States       SMART PLAN          85/144984



                        United States      SMART SENSE          86/408705



                        United States      SMART SENSE          77/983048



                        United States      SMART SENSE          77/982852



                        United States      SMART SENSE          85/976167



                        United States      SMART SENSE          77/735593
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 394 of 1120


                        United States      SMART SENSE          77/983567


                                            SMART SENSE
                        United States      (STYLIZED WITH       77/983371
                                              DESIGN)
                                            SMART SENSE
                                           (STYLIZED WITH
                        United States                           77/983270
                                              DESIGN)


                        United States       SOFT SHAPE          73/752726



                        United States     SOLE DESIGN (1)       78/632155



                        United States      SOUNDBOARD           86/977877



                                         SOUNDBOARD and
                        United States                           86/977876
                                             Design



                        United States     SPARKLE & TUX         86/907030



                        United States     SPECTRUM PLUS         78/477583



                        United States     SPECTRUM PLUS         77/022344



                                          STANDARDS OF
                        United States                           78/477718
                                           EXCELLENCE



                        United States   STEER HEAD DESIGN       74/589858



                        United States   STERLING CREATIONS      74/161306



                        United States       STRATABEE           87/294924
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                 Pg 395 of 1120


                         United States          STREET LIGHTS       75/278964



                      Virgin Islands (U.S.)       STRUCTURE            n/a



                      Virgin Islands (U.S.)       STRUCTURE            n/a



                         United States            STRUCTURE         73/789164



                         United States            STRUCTURE         74/027665



                         United States            STRUCTURE         85/924102



                         United States             STUDIO S         85/349464



                         United States             STUDIO S         85/349475



                                              STYLE SIP (STYLIZED
                         United States                              85/080459
                                                 WITH DESIGN)



                         United States             STYLESIP         85/080448



                         United States         SUMMER SIZZLERS      85/516315



                         United States             SUPER 6          86/948344

                                                SUPER KMART
                                               (STYLIZED WITH
                         United States                              75/509608
                                              DESIGN; RED, BLUE
                                                AND ORANGE)
                                                 SUSTAINABLE
                         United States         SOLUTIONS FROM       85/209015
                                              OUR HOME TO YOURS
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 396 of 1120


                        United States      SUTTON ROWE          87/517824



                        United States        SYW MAX            85/588089



                        United States    TASKER BEE LOGO        87/288810



                        United States       TASKERBEE           87/294881



                        United States       TEAM PRIDE          73/708625



                        United States       TEAR-A-SIZE         85/244119



                        United States      TEXAS STEER          74/269368



                        United States   THE BORROWING HUB       87/182729



                        United States     THE GIVING HAT        86/704679



                        United States     THE GREAT FIND        86/095722



                        United States   THE GREAT INDOORS       75/284245



                                        THE GREAT INDOORS
                        United States                           76/341382
                                             STYLIZED


                                         THE PET BOUTIQUE
                        United States                           86/600986
                                             AT SEARS



                        United States     THE PETITE SUITE      85/013550
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                   Pg 397 of 1120


                         United States        THE ROAD IS YOURS    85/874268



                                                 THE TOP 10
                         United States                             85/434202
                                                 ADVANTAGE



                         United States          THERMO CORE        87/067087



                         United States        THIS IS HOW I MALL   86/924287



                         United States           THOM MCAN         75/434542



                            Puerto Rico          THOM MCAN           8616



                                                 THOM MCAN
                      Virgin Islands (U.S.)                           n/a
                                                  (STYLIZED)


                                                 THOM MCAN
                         United States                             71/287086
                                                  (STYLIZED)


                                                 THOM MCAN
                         United States                             72/148742
                                                  (STYLIZED)


                                              THOM MCAN ULTRA
                         United States                             78/435424
                                                    FLEX

                                              THREE SILHOUETTES
                         United States         OF FLYING DUCKS     85/516337
                                                    DESIGN

                                                TIME SAVED,
                         United States                             85/349221
                                               MOMENTS MADE.



                         United States               TKS           77/205552


                                                 TKS THE KIDS
                         United States         SOURCE THE KIDS     77/209995
                                                   SOURCE
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 398 of 1120


                        United States       TM (Stylized)       75/814058



                        United States     TOOL TERRITORY        75/611075



                        United States     TOTALLY GHOUL         77/022035



                        United States       TOUGHSKINS          73/298156



                        United States       TOUGHSKINS          78/647760



                        United States       TRADER BAY          78/912398



                        United States        TRADITION          85/076386



                        United States    TRADITION CHARMS       85/169937



                        United States      TRAILHANDLER         87/486168



                        United States     TRENDS READER         86/039396



                        United States       TRIM A HOME         77/334679



                                         TRIM A HOME WITH
                        United States                           77/833228
                                              DESIGN



                        United States   TRIMMING TRADITIONS     85/981161



                        United States    TROPICAL ESCAPE        75/251598
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 399 of 1120

                                          TRUSTED SERVICE
                        United States    EXPERTS, CONNECT       85/932531
                                          WITH CONFIDENCE


                        United States    TRY ON and Design      86/019064



                        United States     TURBO HEAT DRY        85/972556



                        United States       TWO HEARTS          78/322216



                        United States       TWO HEARTS          85/984136



                                        ULTIMATE FOOTBALL
                        United States                           77/212224
                                            EXPERIENCE



                        United States     UNSUNG HEROES         85/070482


                                           UPSIDE DOWN
                        United States     SHOPPING CART         77/982632
                                             DESIGN

                                           UPSIDE DOWN
                        United States     SHOPPING CART         77/983088
                                             DESIGN

                                           UPSIDE DOWN
                        United States     SHOPPING CART         77/667432
                                             DESIGN


                        United States    VEDERE LE STELLE       85/208986



                        United States       VITA-SMART          74/093561



                        United States         WALLY             87/049921



                        United States         WALLY             86/130188
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 400 of 1120


                        United States         WALLY             86/130185



                        United States     WALLY (Stylized)      87/049968



                                           WALLY RAPID
                        United States                           87/085865
                                            RESPONSE



                        United States       WALLYHOME           87/050054



                        United States   WE DO GOOD BETTER       87/289105



                                         WE DRIVE GREEN.
                        United States                           85/568910
                                         WE USE PROPANE.


                                         WEATHERBEATER
                        United States                           73/170774
                                           (SLANTED)


                                         WEATHERBEATER
                        United States                           76/010359
                                             ULTRA



                        United States    WEATHERHANDLER         73/174892



                        United States    WEATHERHANDLER         76/069899



                        United States      WEATHERWISE          75/314243



                                         WHERE AMERICA
                        United States                           75/767722
                                         LEARNS TO DRIVE

                                          WHEREVER YOU
                        United States    BOUGHT IT - WE'LL      77/914675
                                            REPAIR IT


                        United States          WIN IT!          86/862101
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 401 of 1120


                        United States     WIN YOUR WAY          85/675988



                        United States       WISH BOOK           73/452509



                        United States      WONDERKIDS           76/620348



                        United States      WONDERKIDS           77/319086



                                         WONDERKIDS (WITH
                        United States                           85/198573
                                           DOG DESIGN)


                                        SEARS MAINTENANCE
                        United States                           77/812463
                                           ADVANTAGE



                        United States    WEATHERBEATER          78/272774



                        United States    WEATHERBEATER          78/302869



                        United States       WONDERLITE          75/389690



                        United States    WORK YOUR WAY          85/707419



                                         WRAP YOURSELF IN
                        United States                           75/921212
                                          PURE COMFORT


                                            WRAPPED IN
                        United States                           86/754428
                                             RADIANCE



                        United States        X-CARGO            85/294388



                        United States     XTREME REDEEM         85/045168
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 402 of 1120


                        United States           ZOE             87/060747



                        United States    FABULOUSLY SIZED       87/657788



                                            SEARS HOME
                        United States                           87/648226
                                           IMPROVEMENT

                                            SEARS HOME
                        United States      IMPROVEMENT          87/648261
                                             PRODUCTS
                                           SEARS HOME
                                          IMPROVEMENT
                        United States                           87/648245
                                        PRODUCTS with House
                                              Design
                                           SEARS HOME
                        United States    IMPROVEMENT with       87/648219
                                            House Design

                                           SEARS HOME
                        United States                           87/628969
                                            SERVICES

                                           SEARS HOME
                        United States    SERVICES (Stylized     87/628983
                                            with Design)

                                          SHOP YOUR WAY
                        United States                           87/245749
                                              RELAY



                        United States       SYW RELAY           87/245703



                        United States       WALLYPRO            87/626806



                        United States     GARAGE READY          87/310023



                        United States        LIVEMORE           87/632835



                        United States         INNOVEL           88/097921
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 403 of 1120


                                         LOVE WHERE YOU
                        United States                           88/185361
                                            LIVE LOGO

                                          MMMM MONARK
                        United States   PREMIUM APPLIANCE       87/808924
                                               CO


                        United States     MMMM MONARK           87/809191



                        United States     MMMM MONARK           87/812053


                                            AMERICA'S
                        United States       WORKBOOT            87/876858
                                          HEADQUARTERS


                        United States   SO, SEARS THE DEAL      88/037092



                        United States    SEARING HOT SALE       88/037119



                        United States   SEARS PARTSDIRECT       88/050631



                        United States   SEARS PARTSDIRECT       88/050661



                        United States         INNOVEL           88/097894



                        United States      SATIN CARESS         75/192037



                        United States     TRICYCLE DESIGN       85/976799



                        United States    TROPICAL ESCAPE        75/251596



                        United States    HERITAGE NATION        85/976800
  18-23538-rdd        Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                            Pg 404 of 1120


*- items denoted with an asterisk are assigned solely to the extent of Sellers' right, title or interest therein. No represent
   18-23538-rdd    Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                       Pg 405 of 1120


Application Date   Registration Number   Registration Date          Owner



   06/11/1997           2382062             09/05/2000       SEARS BRANDS, L.L.C.



   10/29/2010           4050628             11/01/2011       SEARS BRANDS, L.L.C.



   06/10/2002           2691207             02/25/2003       SEARS BRANDS, L.L.C.



   02/09/2001           2620231             09/17/2002       SEARS BRANDS, L.L.C.



   01/31/2006           3232805             04/24/2007       SEARS BRANDS, L.L.C.



   04/16/2012           4463390             01/07/2014       SEARS BRANDS, L.L.C.



   05/21/2002           2811413             02/03/2004       SEARS BRANDS, L.L.C.



   12/07/2001           2748806             08/05/2003       SEARS BRANDS, L.L.C.



   10/15/2003           2941732             04/19/2005       SEARS BRANDS, L.L.C.



   05/21/2002           2811414             02/03/2004       SEARS BRANDS, L.L.C.



   11/10/2000           2610542             08/20/2002       SEARS BRANDS, L.L.C.



   10/19/2007           3677156             09/01/2009       SEARS BRANDS, L.L.C.



   06/05/2016                                                SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 406 of 1120


05/28/2010         4203780            09/04/2012       SEARS BRANDS, L.L.C.



03/31/2011         4056014            11/15/2011       SEARS BRANDS, L.L.C.



08/20/2012         4429782            11/05/2013       SEARS BRANDS, L.L.C.



06/05/2016         5297538            09/26/2017       SEARS BRANDS, L.L.C.



07/27/1995         2091873            08/26/1997       SEARS BRANDS, L.L.C.



12/23/2008         3738907            01/19/2010       SEARS BRANDS, L.L.C.



01/10/2001         2667384            12/24/2002       SEARS BRANDS, L.L.C.



11/02/2009         4096586            02/07/2012       SEARS BRANDS, L.L.C.



02/01/2010         4119054            03/27/2012       SEARS BRANDS, L.L.C.



02/01/2010         4415096            10/08/2013       SEARS BRANDS, L.L.C.



02/08/2010         4126018            04/10/2012       SEARS BRANDS, L.L.C.



02/09/2010         4418845            10/15/2013       SEARS BRANDS, L.L.C.



02/09/2010         4135999            05/01/2012       SEARS BRANDS, L.L.C.



02/09/2010         4418846            10/15/2013       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 407 of 1120


06/05/2016         5282352            09/05/2017       SEARS BRANDS, L.L.C.



08/29/1988         1540405            05/23/1989       SEARS BRANDS, L.L.C.



01/16/2001         2664261            12/17/2002       SEARS BRANDS, L.L.C.



03/15/2005         3070804            03/21/2006       SEARS BRANDS, L.L.C.



09/26/1994         1922712            09/26/1995       SEARS BRANDS, L.L.C.



06/17/2011         4317745            04/09/2013       SEARS BRANDS, L.L.C.



01/27/2006         3236497            05/01/2007       SEARS BRANDS, L.L.C.



09/10/1999         2355382            06/06/2000       SEARS BRANDS, L.L.C.



09/13/2004         3069838            03/21/2006       SEARS BRANDS, L.L.C.



11/06/2007         3680515            09/08/2009       SEARS BRANDS, L.L.C.



06/27/2016                                             SEARS BRANDS, L.L.C.



12/21/2004         3350644            12/11/2007       SEARS BRANDS, L.L.C.



12/21/2005         3232768            04/24/2007       SEARS BRANDS, L.L.C.



01/10/2012         4560681            07/01/2014       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 408 of 1120


07/26/2000         2586341            06/25/2002       SEARS BRANDS, L.L.C.



01/10/2017                                             SEARS BRANDS, L.L.C.



06/15/1998         2288771            10/26/1999       SEARS BRANDS, L.L.C.



09/20/2000         2592739            07/09/2002       SEARS BRANDS, L.L.C.



09/20/2000         2650295            11/12/2002       SEARS BRANDS, L.L.C.



11/17/2006         3600811            04/07/2009       SEARS BRANDS, L.L.C.



09/22/2009         3862866            10/19/2010       SEARS BRANDS, L.L.C.



09/24/1980         1179644            11/24/1981       SEARS BRANDS, L.L.C.



02/12/2016         5346916            11/28/2017       SEARS BRANDS, L.L.C.



03/02/1989         1631672            01/15/1991       SEARS BRANDS, L.L.C.



08/20/2013         4501791            03/25/2014       SEARS BRANDS, L.L.C.



06/05/2015         5138248            02/07/2017       SEARS BRANDS, L.L.C.



08/24/2016         5254478            08/01/2017       SEARS BRANDS, L.L.C.



09/26/2016                                             SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 409 of 1120


09/26/2016         5254603            08/01/2017       SEARS BRANDS, L.L.C.



05/03/2013         4554532            06/24/2014       SEARS BRANDS, L.L.C.



05/11/2016                                             SEARS BRANDS, L.L.C.



07/19/2007         3531920            11/11/2008       SEARS BRANDS, L.L.C.



02/28/2012         4625300            10/21/2014       SEARS BRANDS, L.L.C.



03/22/1993         1836244            05/10/1994       SEARS BRANDS, L.L.C.



09/21/1989         1687912            05/19/1992       SEARS BRANDS, L.L.C.



10/24/1995         2006147            10/08/1996       SEARS BRANDS, L.L.C.



01/21/2002         2666208            12/24/2002       SEARS BRANDS, L.L.C.



06/06/2016         5282354            09/05/2017       SEARS BRANDS, L.L.C.



09/25/2014         5365661            12/26/2017       SEARS BRANDS, L.L.C.



09/25/2014         5541235            08/14/2018       SEARS BRANDS, L.L.C.



09/25/2014         5111890            01/03/2017       SEARS BRANDS, L.L.C.



09/25/2014         5267027            08/15/2017       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 410 of 1120


09/25/2014         5541236            08/14/2018       SEARS BRANDS, L.L.C.



09/25/2014         5111891            01/03/2017       SEARS BRANDS, L.L.C.



10/26/2009         3872292            11/09/2010       SEARS BRANDS, L.L.C.



04/14/2010         3986818            06/28/2011       SEARS BRANDS, L.L.C.



09/23/2014         4839704            10/27/2015       SEARS BRANDS, L.L.C.



05/12/1921          151287            01/24/1922       SEARS BRANDS, L.L.C.



01/24/1980         1168509            09/08/1981       SEARS BRANDS, L.L.C.



04/26/2006          68606             06/21/2007       SEARS BRANDS, L.L.C.



03/22/2013         4645857            11/25/2014       SEARS BRANDS, L.L.C.



10/17/2014         4865521            12/08/2015       SEARS BRANDS, L.L.C.



12/05/1996         2353952            05/30/2000       SEARS BRANDS, L.L.C.



12/06/1996         2191817            09/29/1998       SEARS BRANDS, L.L.C.



12/04/2006         3257650            07/03/2007       SEARS BRANDS, L.L.C.



03/02/2002         2645755            11/05/2002       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 411 of 1120


02/28/2014         4640090            11/18/2014       SEARS BRANDS, L.L.C.



05/07/2014         4715039            04/07/2015       SEARS BRANDS, L.L.C.



06/30/2014         4788635            08/11/2015       SEARS BRANDS, L.L.C.



04/07/2015         4858512            11/24/2015       SEARS BRANDS, L.L.C.



10/11/2001         2804694            01/13/2004       SEARS BRANDS, L.L.C.



11/13/2001         2791051            12/09/2003       SEARS BRANDS, L.L.C.



04/18/2002         2744641            07/29/2003       SEARS BRANDS, L.L.C.



04/23/2015         5037407            09/06/2016       SEARS BRANDS, L.L.C.



02/09/1998         2289907            11/02/1999       SEARS BRANDS, L.L.C.



06/17/2011         4269013            01/01/2013       SEARS BRANDS, L.L.C.



11/29/2011         4290035            02/12/2013       SEARS BRANDS, L.L.C.



05/31/1994         2065389            05/27/1997       SEARS BRANDS, L.L.C.



04/17/2014         4740601            05/19/2015       SEARS BRANDS, L.L.C.



08/22/2013         4630880            11/04/2014       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 412 of 1120


11/02/2012         4435081            11/19/2013       SEARS BRANDS, L.L.C.



05/24/2012         4401203            09/10/2013       SEARS BRANDS, L.L.C.



04/06/2012         4485739            02/18/2014       SEARS BRANDS, L.L.C.



09/09/2011         4339415            05/21/2013       SEARS BRANDS, L.L.C.



01/03/2012         4296419            02/26/2013       SEARS BRANDS, L.L.C.



05/28/2014         4681141            02/03/2015       SEARS BRANDS, L.L.C.



02/26/1998         2249344            06/01/1999       SEARS BRANDS, L.L.C.



05/24/1999         2381986            08/29/2000       SEARS BRANDS, L.L.C.



11/14/2012         4367824            07/16/2013       SEARS BRANDS, L.L.C.



12/15/2010         4172424            07/10/2012       SEARS BRANDS, L.L.C.



10/29/2015         5125523            01/17/2017       SEARS BRANDS, L.L.C.



11/15/2012         4512718            04/08/2014       SEARS BRANDS, L.L.C.



09/22/2015         5062226            10/18/2016       SEARS BRANDS, L.L.C.



06/30/2015         4881655            01/05/2016       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 413 of 1120


06/30/2015         4991536            07/05/2016       SEARS BRANDS, L.L.C.



12/28/2011         4290104            02/12/2013       SEARS BRANDS, L.L.C.



02/21/2012         4437125            11/19/2013       SEARS BRANDS, L.L.C.



07/12/2011         4303576            03/19/2013       SEARS BRANDS, L.L.C.



12/26/1973         1000445            12/31/1974       SEARS BRANDS, L.L.C.



05/09/2006         3209198            02/13/2007       SEARS BRANDS, L.L.C.



06/16/2011         4505705            04/01/2014       SEARS BRANDS, L.L.C.



01/03/2011         4061492            11/22/2011       SEARS BRANDS, L.L.C.



01/10/2012         4419180            10/15/2013       SEARS BRANDS, L.L.C.



09/02/2010         4013837            08/16/2011       SEARS BRANDS, L.L.C.



12/30/2011         4294497            02/26/2013       SEARS BRANDS, L.L.C.



08/12/2013         4650055            12/02/2014       SEARS BRANDS, L.L.C.



10/21/2004         3655079            07/14/2009       SEARS BRANDS, L.L.C.



02/21/2008         4035294            10/04/2011       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 414 of 1120


02/21/2008         3862126            10/12/2010       SEARS BRANDS, L.L.C.



08/22/2013         4630878            11/04/2014       SEARS BRANDS, L.L.C.



06/17/2011         4215050            09/25/2012       SEARS BRANDS, L.L.C.



06/16/2011         4174140            07/17/2012       SEARS BRANDS, L.L.C.



09/10/1999         2408351            11/28/2000       SEARS BRANDS, L.L.C.



01/06/2011         4071896            12/13/2011       SEARS BRANDS, L.L.C.



08/23/2010         4013792            08/16/2011       SEARS BRANDS, L.L.C.



09/15/2008         3998531            07/19/2011       SEARS BRANDS, L.L.C.



06/21/2011         4196883            08/28/2012       SEARS BRANDS, L.L.C.



10/12/2001         2660906            12/10/2002       SEARS BRANDS, L.L.C.



09/29/1982         1260083            12/06/1983       SEARS BRANDS, L.L.C.



09/29/1982         1260080            12/06/1983       SEARS BRANDS, L.L.C.



10/07/1961          735838            08/14/1962       SEARS BRANDS, L.L.C.



01/04/2017         5586933            10/16/2018       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 415 of 1120


01/04/2017         5586934            10/16/2018       SEARS BRANDS, L.L.C.



11/13/2015         5324434            10/31/2017       SEARS BRANDS, L.L.C.



12/30/2015         5117464            01/10/2017       SEARS BRANDS, L.L.C.



10/07/2015         5197525            05/02/2017       SEARS BRANDS, L.L.C.



03/23/1978         1115105            03/20/1979       SEARS BRANDS, L.L.C.



05/06/2014         4645256            11/25/2014       SEARS BRANDS, L.L.C.



06/14/2017                                             SEARS BRANDS, L.L.C.



06/14/2017                                             SEARS BRANDS, L.L.C.



06/14/2017                                             SEARS BRANDS, L.L.C.



06/14/2017                                             SEARS BRANDS, L.L.C.



06/14/2017                                             SEARS BRANDS, L.L.C.



06/14/2017                                             SEARS BRANDS, L.L.C.



06/14/2017                                             SEARS BRANDS, L.L.C.



09/16/2002         2814970            02/17/2004       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 416 of 1120


09/17/2002         2810511            02/03/2004       SEARS BRANDS, L.L.C.



08/16/2013         4642219            11/18/2014       SEARS BRANDS, L.L.C.



02/24/2012         4311799            04/02/2013       SEARS BRANDS, L.L.C.



10/26/2011         4396822            09/03/2013       SEARS BRANDS, L.L.C.



08/05/2013         4881990            01/05/2016       SEARS BRANDS, L.L.C.



06/26/2012         4377586            07/30/2013       SEARS BRANDS, L.L.C.



07/26/2012         4402575            09/17/2013       SEARS BRANDS, L.L.C.



05/13/2013         4700440            03/10/2015       SEARS BRANDS, L.L.C.



09/27/2011         4255023            12/04/2012       SEARS BRANDS, L.L.C.



09/24/2010         4321400            04/16/2013       SEARS BRANDS, L.L.C.



03/03/2015         5464869            05/08/2018       SEARS BRANDS, L.L.C.



09/20/2011         4258798            12/11/2012       SEARS BRANDS, L.L.C.



05/15/1968          865339            02/25/1969       SEARS BRANDS, L.L.C.



07/13/2011         4193131            08/21/2012       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 417 of 1120


06/26/2013         4720816            04/14/2015       SEARS BRANDS, L.L.C.



12/15/2010         4292824            02/19/2013       SEARS BRANDS, L.L.C.



04/06/2007         3481593            08/05/2008       SEARS BRANDS, L.L.C.



12/07/2009         4016471            08/23/2011       SEARS BRANDS, L.L.C.



08/14/2015         5009775            07/26/2016       SEARS BRANDS, L.L.C.



10/07/2009         3923915            02/22/2011       SEARS BRANDS, L.L.C.



11/21/1983         1325978            03/19/1985       SEARS BRANDS, L.L.C.



05/24/2000         2623010            09/24/2002       SEARS BRANDS, L.L.C.



09/11/2007         3803588            06/15/2010       SEARS BRANDS, L.L.C.



04/07/2017                                             SEARS BRANDS, L.L.C.



01/06/1993         1792700            09/14/1993       SEARS BRANDS, L.L.C.



06/07/2012         4686597            02/17/2015       SEARS BRANDS, L.L.C.



09/29/2000         2590786            07/09/2002       SEARS BRANDS, L.L.C.



01/10/2011         4214668            09/25/2012       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 418 of 1120


06/06/2016         5297539            09/26/2017       SEARS BRANDS, L.L.C.



03/20/2014         4778276            07/21/2015       SEARS BRANDS, L.L.C.



05/08/2012         4389161            08/20/2013       SEARS BRANDS, L.L.C.



02/16/2006         3260401            07/10/2007       SEARS BRANDS, L.L.C.



08/28/2017                                             SEARS BRANDS, L.L.C.



07/26/2004         3514052            10/07/2008       SEARS BRANDS, L.L.C.



11/06/2012         4367646            07/16/2013       SEARS BRANDS, L.L.C.



11/06/2012         4367644            07/16/2013       SEARS BRANDS, L.L.C.



11/06/2012         4338821            05/21/2013       SEARS BRANDS, L.L.C.



05/26/2004         3048959            01/24/2006       SEARS BRANDS, L.L.C.



08/14/2008         3630204            06/02/2009       SEARS BRANDS, L.L.C.



01/15/2003           8038             01/15/2003       SEARS BRANDS, L.L.C.



03/14/1962          743912            01/15/1963       SEARS BRANDS, L.L.C.



01/15/2003           6949             01/15/2003       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 419 of 1120


12/18/2009         3929806            03/08/2011       SEARS BRANDS, L.L.C.



02/28/2000         2414215            12/19/2000       SEARS BRANDS, L.L.C.



06/09/2005         3093223            05/16/2006       SEARS BRANDS, L.L.C.



09/30/2005         3141789            09/12/2006       SEARS BRANDS, L.L.C.



06/29/2006         3297947            09/25/2007       SEARS BRANDS, L.L.C.



03/16/2015         4831893            10/13/2015       SEARS BRANDS, L.L.C.



07/30/2004         3366601            01/08/2008       SEARS BRANDS, L.L.C.



08/17/1990         1695014            06/16/1992       SEARS BRANDS, L.L.C.



                     7996             08/25/1992       SEARS BRANDS, L.L.C.



05/24/2013         4443914            12/03/2013       SEARS BRANDS, L.L.C.



08/17/1990         1710545            08/25/1992       SEARS BRANDS, L.L.C.



05/12/2009         4006632            08/02/2011       SEARS BRANDS, L.L.C.



08/12/2013         4553309            06/17/2014       SEARS BRANDS, L.L.C.



03/15/1984         1516436            12/13/1988       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 420 of 1120


05/19/1983         1508211            10/11/1988       SEARS BRANDS, L.L.C.



05/27/2015         4926040            03/29/2016       SEARS BRANDS, L.L.C.



11/12/2009         4161660            06/19/2012       SEARS BRANDS, L.L.C.



11/12/2009         4206318            09/11/2012       SEARS BRANDS, L.L.C.



04/20/2016         5174921            04/04/2017       SEARS BRANDS, L.L.C.



12/22/2011         4518202            04/22/2014       SEARS BRANDS, L.L.C.



08/22/2000         2487368            09/11/2001       SEARS BRANDS, L.L.C.



01/11/2012         4419183            10/15/2013       SEARS BRANDS, L.L.C.



05/18/2012         4250202            11/27/2012       SEARS BRANDS, L.L.C.



10/07/2015         5228845            06/20/2017       SEARS BRANDS, L.L.C.



11/20/2014                                             SEARS BRANDS, L.L.C.



10/01/1990         1653420            08/13/1991       SEARS BRANDS, L.L.C.



02/18/2000         2414190            12/19/2000       SEARS BRANDS, L.L.C.



06/28/2010         3925185            03/01/2011       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 421 of 1120


12/23/1997         2439772            04/03/2001       SEARS BRANDS, L.L.C.



01/24/2012         4329155            04/30/2013       SEARS BRANDS, L.L.C.



08/23/2011         4212695            09/25/2012       SEARS BRANDS, L.L.C.



06/28/2011         4203416            09/04/2012       SEARS BRANDS, L.L.C.



06/28/2011         4203417            09/04/2012       SEARS BRANDS, L.L.C.



05/12/2011         4133253            04/24/2012       SEARS BRANDS, L.L.C.



05/12/2011         4286356            02/05/2013       SEARS BRANDS, L.L.C.



10/19/1998         2305971            01/04/2000       SEARS BRANDS, L.L.C.



08/05/2013         4874847            12/22/2015       SEARS BRANDS, L.L.C.



02/15/2013         4406773            09/24/2013       SEARS BRANDS, L.L.C.



03/26/2013         4472552            01/21/2014       SEARS BRANDS, L.L.C.



09/02/2010         4605715            09/16/2014       SEARS BRANDS, L.L.C.



03/24/2000         2729666            06/24/2003     SEARS, ROEBUCK AND CO.



05/27/2015         4966231            05/24/2016       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 422 of 1120


10/21/2011         4377125            07/30/2013       SEARS BRANDS, L.L.C.



01/10/2012         4411684            10/01/2013       SEARS BRANDS, L.L.C.



02/10/2012         4411724            10/01/2013       SEARS BRANDS, L.L.C.



03/22/2011         4111143            03/13/2012       SEARS BRANDS, L.L.C.



02/13/2015         5223609            06/13/2017       SEARS BRANDS, L.L.C.



12/19/2011         4146821            05/22/2012       SEARS BRANDS, L.L.C.



02/23/2018         5575256            10/02/2018       SEARS BRANDS, L.L.C.



04/21/2011         4172732            07/10/2012       SEARS BRANDS, L.L.C.



07/05/2011         4155828            06/05/2012       SEARS BRANDS, L.L.C.



07/05/2011         4269048            01/01/2013       SEARS BRANDS, L.L.C.



02/10/2012         4484627            02/18/2014       SEARS BRANDS, L.L.C.



02/10/2012         4483318            02/18/2014       SEARS BRANDS, L.L.C.



02/06/2012         4311676            04/02/2013       SEARS BRANDS, L.L.C.



01/13/2010         4147410            05/22/2012       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 423 of 1120


03/18/2009         4006597            08/02/2011       SEARS BRANDS, L.L.C.



06/14/2006         3559110            01/06/2009       SEARS BRANDS, L.L.C.



04/30/2008         3530939            11/11/2008       SEARS BRANDS, L.L.C.



12/08/2008         3929026            03/08/2011       SEARS BRANDS, L.L.C.



09/25/2008         4342790            05/28/2013       SEARS BRANDS, L.L.C.



01/22/2009         3931620            03/15/2011       SEARS BRANDS, L.L.C.



08/14/2013         4517532            04/22/2014       SEARS BRANDS, L.L.C.



08/14/2013         4517533            04/22/2014       SEARS BRANDS, L.L.C.



04/29/2009         3986747            06/28/2011       SEARS BRANDS, L.L.C.



01/04/2017         5444362            04/10/2018       SEARS BRANDS, L.L.C.



09/29/1982         1260079            12/06/1983       SEARS BRANDS, L.L.C.



09/21/1992         1770115            05/11/1993       SEARS BRANDS, L.L.C.



05/15/2013         4898921            02/09/2016       SEARS BRANDS, L.L.C.



07/22/2011         4234937            10/30/2012       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 424 of 1120


08/04/2014         4667747            01/06/2015       SEARS BRANDS, L.L.C.



06/17/2011         4621448            10/14/2014       SEARS BRANDS, L.L.C.



06/28/2016         5262423            08/08/2017       SEARS BRANDS, L.L.C.



06/24/2016         5257625            08/01/2017       SEARS BRANDS, L.L.C.



03/12/2014         4597296            09/02/2014       SEARS BRANDS, L.L.C.



10/31/2008         3631185            06/02/2009       SEARS BRANDS, L.L.C.



05/06/2014         4767115            07/07/2015       SEARS BRANDS, L.L.C.



03/12/2001         2590073            07/02/2002       SEARS BRANDS, L.L.C.



07/03/2008         3662758            08/04/2009       SEARS BRANDS, L.L.C.



07/29/1998         2341996            04/11/2000       SEARS BRANDS, L.L.C.



11/01/2011         4219701            10/02/2012       SEARS BRANDS, L.L.C.



07/15/2008         3775568            04/13/2010       SEARS BRANDS, L.L.C.



07/02/2014         4914554            03/08/2016       SEARS BRANDS, L.L.C.



03/23/1978         1114324            03/06/1979       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 425 of 1120


07/22/1997         2239671            04/13/1999       SEARS BRANDS, L.L.C.



03/09/2012         4440882            11/26/2013       SEARS BRANDS, L.L.C.



03/09/2012         4440881            11/26/2013       SEARS BRANDS, L.L.C.



05/10/2007         3499758            09/09/2008       SEARS BRANDS, L.L.C.



06/17/2011         4739289            05/19/2015       SEARS BRANDS, L.L.C.



11/01/2007         3673722            08/25/2009       SEARS BRANDS, L.L.C.



05/19/2014         4758664            06/23/2015       SEARS BRANDS, L.L.C.



05/19/2014         4767195            07/07/2015       SEARS BRANDS, L.L.C.



10/12/2011         4142753            05/15/2012       SEARS BRANDS, L.L.C.



07/12/2001         2603010            07/30/2002       SEARS BRANDS, L.L.C.



01/27/1997         2217728            01/12/1999       SEARS BRANDS, L.L.C.



10/31/2012         4431246            11/12/2013       SEARS BRANDS, L.L.C.



06/25/2013         4696679            03/03/2015       SEARS BRANDS, L.L.C.



05/28/2013         4462589            01/07/2014       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 426 of 1120


11/15/2017         5464681            05/08/2018       SEARS BRANDS, L.L.C.



06/28/2016                                             SEARS BRANDS, L.L.C.



11/15/1991         1779400            06/29/1993       SEARS BRANDS, L.L.C.



04/05/2011         4234728            10/30/2012       SEARS BRANDS, L.L.C.



12/18/2013         4713612            03/31/2015       SEARS BRANDS, L.L.C.



03/16/2016         5336121            11/14/2017       SEARS BRANDS, L.L.C.



03/09/2012         4315894            04/09/2013       SEARS BRANDS, L.L.C.



06/05/2015         5138249            02/07/2017       SEARS BRANDS, L.L.C.



03/09/2012         4315895            04/09/2013       SEARS BRANDS, L.L.C.



02/27/1989         1609697            08/14/1990       SEARS BRANDS, L.L.C.



07/18/2012         4341399            05/28/2013       SEARS BRANDS, L.L.C.



03/18/2011         4739275            05/19/2015       SEARS BRANDS, L.L.C.



03/18/2011         4223428            10/09/2012       SEARS BRANDS, L.L.C.



05/28/1996         2040785            02/25/1997       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 427 of 1120


09/27/2013         4633890            11/04/2014       SEARS BRANDS, L.L.C.



02/18/1995         2007108            10/08/1996       SEARS BRANDS, L.L.C.



06/07/2007         3411150            04/08/2008       SEARS BRANDS, L.L.C.



05/31/2013         4606604            09/16/2014       SEARS BRANDS, L.L.C.



04/22/2014         4771363            07/14/2015       SEARS BRANDS, L.L.C.



12/26/2013         4797713            08/25/2015       SEARS BRANDS, L.L.C.



06/13/1988         1563683            10/31/1989       SEARS BRANDS, L.L.C.



12/03/2002         2764442            09/16/2003       SEARS BRANDS, L.L.C.



10/17/2003         2982911            08/09/2005       SEARS BRANDS, L.L.C.



10/17/2003         2922885            02/01/2005       SEARS BRANDS, L.L.C.



10/17/2003         2916293            01/04/2005       SEARS BRANDS, L.L.C.



04/27/1991         1726260            10/20/1992       SEARS BRANDS, L.L.C.



04/06/2010       SM-800-92-133        04/06/2010       SEARS BRANDS, L.L.C.



08/17/2012         4327638            04/30/2013       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 428 of 1120


10/08/2004         2985557            08/16/2005       SEARS BRANDS, L.L.C.



10/08/2004         2989790            08/30/2005       SEARS BRANDS, L.L.C.



05/05/1999         2321954            02/22/2000       SEARS BRANDS, L.L.C.



12/09/2015         4946363            04/26/2016       SEARS BRANDS, L.L.C.



06/13/1988         1529006            03/07/1989       SEARS BRANDS, L.L.C.



11/23/2001         2621139            09/17/2002       SEARS BRANDS, L.L.C.



10/22/2004         2985558            08/16/2005       SEARS BRANDS, L.L.C.



11/14/2008         3809026            06/29/2010       SEARS BRANDS, L.L.C.



10/24/2008         3711219            11/17/2009       SEARS BRANDS, L.L.C.



11/14/2008         3721025            12/08/2009       SEARS BRANDS, L.L.C.



10/24/2008         3707791            11/10/2009       SEARS BRANDS, L.L.C.



07/16/2010         4008504            08/09/2011       SEARS BRANDS, L.L.C.



10/09/2008         4056660            11/15/2011       SEARS BRANDS, L.L.C.



10/22/2009         3872281            11/09/2010       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 429 of 1120


08/28/2008         4368761            07/16/2013       SEARS BRANDS, L.L.C.



08/28/2008         4368762            07/16/2013       SEARS BRANDS, L.L.C.



08/28/2008         4358242            06/25/2013       SEARS BRANDS, L.L.C.



08/03/1999         2472234            07/24/2001       SEARS BRANDS, L.L.C.



02/01/2005         3269333            07/24/2007       SEARS BRANDS, L.L.C.



06/28/2005         3269653            07/24/2007       SEARS BRANDS, L.L.C.



09/22/2005         3138842            09/05/2006       SEARS BRANDS, L.L.C.



07/23/2002         2849347            06/01/2004       SEARS BRANDS, L.L.C.



07/23/2014         4923563            03/22/2016       SEARS BRANDS, L.L.C.



01/20/2003         2858971            06/29/2004       SEARS BRANDS, L.L.C.



03/21/2012         4459694            12/31/2013       SEARS BRANDS, L.L.C.



04/21/2009         3911703            01/25/2011       SEARS BRANDS, L.L.C.



04/21/2009         3795495            06/01/2010       SEARS BRANDS, L.L.C.



12/01/2008         3850796            09/21/2010       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 430 of 1120


08/26/2009         3849503            09/21/2010       SEARS BRANDS, L.L.C.



12/22/2009         4214341            09/25/2012       SEARS BRANDS, L.L.C.



05/14/1999         2478456            08/14/2001       SEARS BRANDS, L.L.C.



08/16/1997         2162240            06/02/1998       SEARS BRANDS, L.L.C.



01/04/2001         2580209            06/11/2002       SEARS BRANDS, L.L.C.



02/06/1957          649324            07/30/1957     SEARS, ROEBUCK AND CO.



09/29/2014         5023146            08/16/2016       SEARS BRANDS, L.L.C.



09/29/2014         5256637            08/01/2017       SEARS BRANDS, L.L.C.



05/14/2005         4176116            07/17/2012       SEARS BRANDS, L.L.C.



01/08/2013         4577331            07/29/2014       SEARS BRANDS, L.L.C.



05/18/2012         4356650            06/25/2013       SEARS BRANDS, L.L.C.



01/12/2015         4777269            07/21/2015       SEARS BRANDS, L.L.C.



09/22/2009         4103467            02/28/2012       SEARS BRANDS, L.L.C.



06/21/2011         4096095            02/07/2012       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 431 of 1120


05/15/2015         4994597            07/05/2016       SEARS BRANDS, L.L.C.



05/18/2012         4393548            08/27/2013       SEARS BRANDS, L.L.C.



04/03/2001         2760739            09/09/2003       SEARS BRANDS, L.L.C.



04/16/2013         4436525            11/19/2013       SEARS BRANDS, L.L.C.



04/07/2014                                             SEARS BRANDS, L.L.C.



01/04/2017                                             SEARS BRANDS, L.L.C.



06/24/2013         4902260            02/16/2016       SEARS BRANDS, L.L.C.



01/18/2012         4491639            03/04/2014       SEARS BRANDS, L.L.C.



01/02/2013         4729840            05/05/2015       SEARS BRANDS, L.L.C.



01/02/2013         4368595            07/16/2013       SEARS BRANDS, L.L.C.



01/02/2013         4729839            05/05/2015       SEARS BRANDS, L.L.C.



06/24/2013         5241716            07/11/2017       SEARS BRANDS, L.L.C.



06/24/2013         4729909            05/05/2015       SEARS BRANDS, L.L.C.



01/13/2014         4698239            03/10/2015       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 432 of 1120


04/03/2012         4437175            11/19/2013       SEARS BRANDS, L.L.C.



03/09/2012         4437148            11/19/2013       SEARS BRANDS, L.L.C.



11/11/2011         4142804            05/15/2012       SEARS BRANDS, L.L.C.



12/18/2015         5271986            08/22/2017       SEARS BRANDS, L.L.C.



05/02/2016         5226232            06/20/2017       SEARS BRANDS, L.L.C.



11/20/2012         4473621            01/28/2014       SEARS BRANDS, L.L.C.



11/26/2012         4468884            01/21/2014       SEARS BRANDS, L.L.C.



12/27/2012         4468999            01/21/2014       SEARS BRANDS, L.L.C.



08/18/2009         3843975            09/07/2010       SEARS BRANDS, L.L.C.



03/18/2010         3860725            10/12/2010       SEARS BRANDS, L.L.C.



04/07/2014                                             SEARS BRANDS, L.L.C.



12/15/2015         5481492            05/29/2018       SEARS BRANDS, L.L.C.



09/11/2015         5106143            12/20/2016       SEARS BRANDS, L.L.C.



04/20/2012         4574204            07/29/2014       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 433 of 1120


08/17/2005         3123600            08/01/2006       SEARS BRANDS, L.L.C.



06/27/2016         5267401            08/15/2017       SEARS BRANDS, L.L.C.



12/15/2015         5106414            12/20/2016       SEARS BRANDS, L.L.C.



08/27/2012         4363730            07/09/2013       SEARS BRANDS, L.L.C.



08/27/2012         4413310            10/08/2013       SEARS BRANDS, L.L.C.



11/15/2004         3125410            08/08/2006       SEARS BRANDS, L.L.C.



10/10/2003         3104379            06/13/2006       SEARS BRANDS, L.L.C.



10/07/2009         4107195            03/06/2012       SEARS BRANDS, L.L.C.



10/05/2010         4206585            09/11/2012       SEARS BRANDS, L.L.C.



09/29/2014         4735230            05/12/2015       SEARS BRANDS, L.L.C.



05/13/2009         4191082            08/14/2012       SEARS BRANDS, L.L.C.



05/13/2009         4109427            03/06/2012       SEARS BRANDS, L.L.C.



02/16/2011         4113165            03/13/2012       SEARS BRANDS, L.L.C.



05/13/2009         4641406            11/18/2014       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 434 of 1120


05/13/2009         4436788            11/19/2013       SEARS BRANDS, L.L.C.



02/09/2010         4429072            11/05/2013       SEARS BRANDS, L.L.C.



02/09/2010         4268601            01/01/2013       SEARS BRANDS, L.L.C.



09/19/1988         1538257            05/09/1989       SEARS BRANDS, L.L.C.



05/19/2005         3214242            02/27/2007       SEARS BRANDS, L.L.C.



02/26/2015         4960435            05/17/2016       SEARS BRANDS, L.L.C.



02/26/2015         4960434            05/17/2016       SEARS BRANDS, L.L.C.



02/12/2016         5125730            01/17/2017       SEARS BRANDS, L.L.C.



09/02/2004         3005980            10/11/2005       SEARS BRANDS, L.L.C.



10/16/2006         3458667            07/01/2008       SEARS BRANDS, L.L.C.



09/02/2004         3070314            03/21/2006       SEARS BRANDS, L.L.C.



10/25/1994         1923802            10/03/1995       SEARS BRANDS, L.L.C.



04/26/1991         1688984            05/26/1992       SEARS BRANDS, L.L.C.



01/10/2017                                             SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 435 of 1120


04/22/1997         2191991            09/29/1998       SEARS BRANDS, L.L.C.



07/21/1994           6788             08/08/1994       SEARS BRANDS, L.L.C.



12/11/2009           7730             12/11/2009       SEARS BRANDS, L.L.C.



03/24/1989         1567276            11/21/1989       SEARS BRANDS, L.L.C.



02/12/1990         1673086            01/21/1992       SEARS BRANDS, L.L.C.



05/06/2013         4685367            02/10/2015       SEARS BRANDS, L.L.C.



06/17/2011         4196865            08/28/2012       SEARS BRANDS, L.L.C.



06/17/2011         4196866            08/28/2012       SEARS BRANDS, L.L.C.



07/08/2010         4226185            10/16/2012       SEARS BRANDS, L.L.C.



07/08/2010         4222361            10/09/2012       SEARS BRANDS, L.L.C.



01/13/2012         4534001            05/20/2014       SEARS BRANDS, L.L.C.



03/22/2016         5201343            05/09/2017       SEARS BRANDS, L.L.C.



06/29/1998         2270689            08/17/1999       SEARS BRANDS, L.L.C.



01/03/2011         4218552            10/02/2012       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 436 of 1120


07/06/2017                                             SEARS BRANDS, L.L.C.



04/03/2012         4467083            01/14/2014       SEARS BRANDS, L.L.C.



01/04/2017                                             SEARS BRANDS, L.L.C.



01/10/2017                                             SEARS BRANDS, L.L.C.



02/02/1988         1521334            01/17/1989       SEARS BRANDS, L.L.C.



02/16/2011         4136676            05/01/2012       SEARS BRANDS, L.L.C.



04/28/1992         1741441            12/22/1992       SEARS BRANDS, L.L.C.



09/26/2016         5425390            03/13/2018       SEARS BRANDS, L.L.C.



07/25/2015         5023930            08/16/2016       SEARS BRANDS, L.L.C.



10/18/2013         4547429            06/10/2014       SEARS BRANDS, L.L.C.



05/01/1997         2279783            09/21/1999     SEARS, ROEBUCK AND CO.



11/24/2001         2621140            09/17/2002     SEARS, ROEBUCK AND CO.



04/17/2015         4859015            11/24/2015       SEARS BRANDS, L.L.C.



04/14/2010         4050134            11/01/2011       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 437 of 1120


03/12/2013         4507642            04/01/2014       SEARS BRANDS, L.L.C.



09/28/2011         4289842            02/12/2013       SEARS BRANDS, L.L.C.



06/10/2016                                             SEARS BRANDS, L.L.C.



03/01/2016         5045566            09/20/2016       SEARS BRANDS, L.L.C.



11/27/1997         2226046            02/23/1999       SEARS BRANDS, L.L.C.



04/13/1953           8616             04/13/1953       SEARS BRANDS, L.L.C.



03/23/1953           8083             03/23/1953       SEARS BRANDS, L.L.C.



07/13/1929          263939            11/12/1929       SEARS BRANDS, L.L.C.



07/11/1962          751033            06/11/1963       SEARS BRANDS, L.L.C.



06/16/2004         3107818            06/20/2006       SEARS BRANDS, L.L.C.



01/13/2012         4310294            03/26/2013       SEARS BRANDS, L.L.C.



06/17/2011         4222815            10/09/2012       SEARS BRANDS, L.L.C.



06/13/2007         3465829            07/15/2008       SEARS BRANDS, L.L.C.



06/19/2007         3474921            07/29/2008       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 438 of 1120


10/04/1999         2459206            06/12/2001       SEARS BRANDS, L.L.C.



12/22/1998         2396430            10/17/2000       SEARS BRANDS, L.L.C.



10/16/2006         3429201            05/20/2008       SEARS BRANDS, L.L.C.



02/23/1981         1226733            02/08/1983       SEARS BRANDS, L.L.C.



06/09/2005         3395928            03/11/2008       SEARS BRANDS, L.L.C.



06/20/2006         3607740            04/14/2009       SEARS BRANDS, L.L.C.



07/01/2010         3991156            07/05/2011       SEARS BRANDS, L.L.C.



11/05/2010         4007644            08/02/2011       SEARS BRANDS, L.L.C.



06/13/2017                                             SEARS BRANDS, L.L.C.



08/15/2013         4693574            02/24/2015       SEARS BRANDS, L.L.C.



11/20/2007         3909451            01/18/2011       SEARS BRANDS, L.L.C.



09/23/2009         3956492            05/10/2011       SEARS BRANDS, L.L.C.



11/15/2012         4516470            04/15/2014       SEARS BRANDS, L.L.C.



03/04/1997         2116473            11/25/1997       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 439 of 1120


05/15/2013         4554579            06/24/2014       SEARS BRANDS, L.L.C.



07/24/2013         4475342            01/28/2014       SEARS BRANDS, L.L.C.



06/28/2013         4693036            02/24/2015       SEARS BRANDS, L.L.C.



11/03/2003         3117924            07/18/2006       SEARS BRANDS, L.L.C.



05/31/2013         4993737            07/05/2016       SEARS BRANDS, L.L.C.



06/21/2007         3603303            04/07/2009       SEARS BRANDS, L.L.C.



06/24/2010         4014794            08/23/2011       SEARS BRANDS, L.L.C.



02/10/2009         4091582            01/24/2012       SEARS BRANDS, L.L.C.



02/10/2009         4154584            06/05/2012       SEARS BRANDS, L.L.C.



02/10/2009         4338948            05/21/2013       SEARS BRANDS, L.L.C.



01/03/2011         4071885            12/13/2011       SEARS BRANDS, L.L.C.



09/04/1990         1757532            03/09/1993       SEARS BRANDS, L.L.C.



05/25/2016                                             SEARS BRANDS, L.L.C.



11/26/2013         4724745            04/21/2015       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 440 of 1120


11/26/2013         4724744            04/21/2015       SEARS BRANDS, L.L.C.



05/25/2016                                             SEARS BRANDS, L.L.C.



06/28/2016                                             SEARS BRANDS, L.L.C.



05/25/2016                                             SEARS BRANDS, L.L.C.



01/04/2017                                             SEARS BRANDS, L.L.C.



03/14/2012         4365549            07/09/2013       SEARS BRANDS, L.L.C.



05/17/1978         1119042            05/29/1979       SEARS BRANDS, L.L.C.



03/28/2000         2495828            10/09/2001     SEARS, ROEBUCK AND CO.



06/19/1978         1130813            02/12/1980       SEARS BRANDS, L.L.C.



06/14/2000         2652443            11/19/2002       SEARS BRANDS, L.L.C.



06/24/1997         2206735            12/01/1998       SEARS BRANDS, L.L.C.



08/03/1999         2488741            09/11/2001       SEARS BRANDS, L.L.C.



01/19/2010         3948853            04/19/2011       SEARS BRANDS, L.L.C.



12/30/2015         5341343            11/21/2017       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 441 of 1120


07/13/2012         4437309            11/19/2013       SEARS BRANDS, L.L.C.



11/14/1983         1380332            01/28/1986       SEARS BRANDS, L.L.C.



11/12/2004         3361170            01/01/2008       SEARS BRANDS, L.L.C.



11/01/2007         3873766            11/09/2010       SEARS BRANDS, L.L.C.



12/15/2010         4195344            08/21/2012       SEARS BRANDS, L.L.C.



08/25/2009         3849502            09/21/2010       SEARS BRANDS, L.L.C.



07/10/2003         3303363            10/02/2007       SEARS BRANDS, L.L.C.



09/19/2003         3349266            12/04/2007       SEARS BRANDS, L.L.C.



11/13/1997         2464800            07/03/2001       SEARS BRANDS, L.L.C.



08/20/2012         4313078            04/02/2013       SEARS BRANDS, L.L.C.



02/17/2000         2583188            06/18/2002       SEARS BRANDS, L.L.C.



09/11/2015         5065637            10/18/2016       SEARS BRANDS, L.L.C.



04/13/2011         4042174            10/18/2011       SEARS BRANDS, L.L.C.



05/21/2010         4429091            11/05/2013       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 442 of 1120


06/06/2016         5282353            09/05/2017       SEARS BRANDS, L.L.C.



10/24/2017         5598823            11/06/2018       SEARS BRANDS, L.L.C.



10/17/2017         5620299            12/04/2018       SEARS BRANDS, L.L.C.



10/17/2017         5625398            12/11/2018       SEARS BRANDS, L.L.C.



10/17/2017         5625397            12/11/2018       SEARS BRANDS, L.L.C.



10/17/2017         5620298            12/04/2018       SEARS BRANDS, L.L.C.



09/29/2017         5609736            11/20/2018       SEARS BRANDS, L.L.C.



09/29/2017         5609737            11/20/2018       SEARS BRANDS, L.L.C.



11/22/2016         5640229            01/01/2019       SEARS BRANDS, L.L.C.



11/22/2016         5640229            01/01/2019       SEARS BRANDS, L.L.C.



09/28/2017         5604496            11/13/2018       SEARS BRANDS, L.L.C.



01/23/2017                                             SEARS BRANDS, L.L.C.



10/04/2017                                             SEARS BRANDS, L.L.C.



08/29/2018                                             SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 443 of 1120


11/07/2018                                              SEARS BRANDS, L.L.C.



02/23/2018                                              SEARS BRANDS, L.L.C.



02/23/2018                                              SEARS BRANDS, L.L.C.



02/27/2018                                              SEARS BRANDS, L.L.C.



04/13/2018                                              SEARS BRANDS, L.L.C.



07/13/2018                                              SEARS BRANDS, L.L.C.



07/13/2018                                              SEARS BRANDS, L.L.C.



07/24/2018                                              SEARS BRANDS, L.L.C.



07/24/2018                                              SEARS BRANDS, L.L.C.



08/29/2018                                              SEARS BRANDS, L.L.C.



11/04/1996         2177884*            08/04/1998       SEARS BRANDS, L.L.C.



04/01/2011         4188173*            08/07/2012       SEARS BRANDS, L.L.C.



03/04/1997         2191477*            09/22/1998       SEARS BRANDS, L.L.C.



12/15/2010         4180918*            07/24/2012       SEARS BRANDS, L.L.C.
                 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                                         Pg 444 of 1120


interest therein. No representation or warranty is made with respect to the Trademarks denoted with an asterisk.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 445 of 1120


     Image                  Country            MarkName         Application Number



                            Albania             KMART                    168



                            Argentina           COEXIST                3080417



                            Argentina           COEXIST                3080416



                            Argentina           COEXIST                3080414



                            Argentina           COEXIST                3080412



                            Argentina           KMART                  2973687



                            Argentina           SEARS                  2965251



                            Argentina           SEARS                  2965250



                            Argentina           SEARS                  2977273



                            Argentina           SEARS                  2965249



                            Argentina       SHOP YOUR WAY              3221969



                            Argentina       SHOP YOUR WAY              3221970



                             Aruba              K MART                 89120413
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 446 of 1120


                             Aruba              KMART                  94081517



                             Aruba              KMART                  110421.18



                             Aruba         KMART (1990 LOGO)           94081519



                             Aruba              SEARS             IM-961105.14



                             Aruba            STRUCTURE                94062323



                            Australia           ALL-PRO                 331313



                            Australia       ASHLEY TAYLOR               498369



                            Australia         BLUELIGHT                 868989



                            Australia       BLUELIGHT.COM               840688



                            Australia           COBBIE                  112326



                            Australia           COBBIE                    n/a



                            Australia      COBBIE CUDDLERS              363277



                            Australia       COMFORT LITES               836259



                            Australia         E.Z. STRIDER              772253
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 447 of 1120


                            Australia           FOCAL                  334637



                            Australia        GUARDSMAN                 1534600



                            Australia        KSUPERFOOD                427546



                            Australia        KSUPERFOOD                427545



                            Australia         PERFORMER                324240



                            Australia        PURE BEACH                836260



                            Australia        ROADHANDLER               1534591



                                         RX FOR COMFORT (AND
                            Australia                                  839432
                                               DESIGN)



                            Australia          SAFETRAX                772251



                                          SHOP YOUR WAY and
                            Australia                                  1627586
                                            Design (new logo)



                            Australia          SUPER K                 427547



                            Australia         THOM MCAN                871193



                            Australia         THOM MCAN                772252



                            Australia        TOUGHSKINS                1426754
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                  Pg 448 of 1120


                                               WALKABLES
                             Australia                                  836261
                                                (STYLIZED)



                             Austria         COBBIE STYLIZED        AM4626/88



                             Austria        KMART (1990 LOGO)           421890



                             Austria             SEARS                  263543A



                            Bahamas         COBBIE CUDDLERS              11450



                            Bahamas              KMART                   15340



                            Bahamas              KMART                   15341



                            Bahamas          SEARS ROEBUCK               3316



                            Bahamas          SEARS ROEBUCK               3127



                            Bahamas          SEARS ROEBUCK               3357



                            Bahamas            STRUCTURE                 17295



                            Bahamas            STRUCTURE                 16596



                             Bahrain             KMART                  847/93



                            Bangladesh           KMART                   37312
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                  Pg 449 of 1120


                            Bangladesh      KMART (1990 LOGO)           37311



                            Bangladesh         STRUCTURE                40455



                            Barbados             KMART                  2097



                            Barbados             KMART                  2098



                            Barbados             KMART                  2107



                            Barbados             KMART                  2102



                            Barbados             KMART                  2106



                            Barbados             KMART                  2099



                            Barbados             KMART                  2105



                            Barbados             KMART                  2104



                            Barbados         KMART & DESIGN             2108



                            Barbados      SUPER KMART CENTER            2109



                             Belarus             KMART                  133482



                             Benelux             COBBIE                 64503
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 450 of 1120


                            Benelux             KMART                   801993



                                           KMART (1990 LOGO
                            Benelux                                     750685
                                                RED)



                            Benelux             SEARS                  263543A



                            Benelux           STRUCTURE                 829 435



                            Benelux       THOM MCAN (Stylized)           607



                            Bermuda             KMART                   25464



                                           SEARS HOMETOWN
                            Bermuda                                     51975
                                                STORE



                            Bolivia             GALAXY                 C-85144



                            Bolivia             GALAXY             387C-85143



                            Bolivia             K MART                 3093-2001



                            Bolivia             SEARS                  C-37075



                            Bolivia             SEARS              00352-2010



                            Bolivia         SEARS ROEBUCK               RC-773



                            Bolivia           STRUCTURE                  1728
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 451 of 1120


                             Bolivia            STRUCTURE               1728



                       Bosnia-Herzegovina        GALAXY            UP-5490/00



                       Bosnia-Herzegovina         SEARS                263543A



                             Brazil         CANYON RIVER BLUES     830424679



                             Brazil          COBBIE CUDDLERS       812471032



                             Brazil               KMART            817866574



                             Brazil               KMART            818213752



                             Brazil               SEARS            811234940



                             Brazil               SEARS            910112053



                             Brazil               SEARS            910112100



                             Brazil               SEARS            910112169



                             Brazil               SEARS            910112193



                             Brazil               SEARS            910112231



                             Brazil               SEARS            910207364
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 452 of 1120


                             Brazil             SEARS              910207372



                             Brazil             SEARS              910207399



                             Brazil         SHOP YOUR WAY          840393261



                             Brazil         SHOP YOUR WAY          840393288



                             Brazil           STRUCTURE            830413618



                                              THOM MCAN
                             Brazil                                    474080
                                               (STYLIZED)



                             Brazil          TOUGHSKINS            830427910



                            Bulgaria       KMART (1990 LOGO)           21301



                            Bulgaria          STRUCTURE                12547



                            Cambodia         KMART (LOGO)               2867



                            Canada          1.800.4.MY.HOME            1518349



                            Canada          1.800.LE.FOYER             1518350



                            Canada          1-800-LE-FOYER             1060010



                            Canada          1-866-FLY-SEARS            1209836
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 453 of 1120


                                            A&E FACTORY
                            Canada                                     1377718
                                          SERVICE & DESIGN 1


                                            A&E FACTORY
                            Canada                                     1377719
                                          SERVICE & DESIGN 2


                                            A&E FACTORY
                            Canada                                     1377769
                                          SERVICE & DESIGN 3

                                               ALARMES
                            Canada          RÉSIDENTIELLES             1351746
                                                SEARS

                                               ALARMES
                            Canada          RÉSIDENTIELLES             1366755
                                          SEARS (AND DESIGN)


                            Canada            ALPHALINE                1483437



                                            ASHLEY TAYLOR
                            Canada                                     586151
                                              COLLECTION


                                           ATTENDEZ-VOUS A
                            Canada                                     728497
                                                PLUS



                            Canada           AVANTAJEUNE               696537



                            Canada            BALLOONS                 1192249


                                              BATH SHOP
                            Canada         COLORMATES (AND             406333
                                               DESIGN)

                                          BECAUSE LIFE JUST
                            Canada                                     1087205
                                            GETS BETTER



                            Canada            BENCHMADE                416445


                                              BILLETTERIE
                            Canada         PREMIÈRE DU CLUB            1015596
                                          SEARS (AND DESIGN)
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 454 of 1120


                            Canada            BLUEPRINT                1815233



                            Canada        BLUEPRINT @ SEARS            1815235



                            Canada        BLUEPRINT AT SEARS           1815234



                                         BONNES AFFAIRES DE
                            Canada                                     1399122
                                          TOUTE CONFIANCE



                            Canada          BRAND CENTRAL              626437



                                            BRAND CENTRAL
                            Canada                                     626438
                                          SEARS (AND DESIGN)


                                          CAFÉ DU CATALOGUE
                            Canada                                     1168445
                                          SEARS (AND DESIGN)


                                          CANADA'S NATIONAL
                            Canada                                     683278
                                          CATALOGUE SEARS



                            Canada         CARRIAGE COURT              526851



                                           CENTRE DU FOYER
                            Canada                                     862771
                                               SEARS


                                           CENTRE DU FOYER
                            Canada                                     1024794
                                          SEARS (AND DESIGN)

                                               CENTRE
                            Canada          MULTIMARQUES               802137
                                               SEARS

                                           CHAQUE VOYAGE
                            Canada          APPORTE UNE                1407946
                                            RÉCOMPENSE

                                           CHOIX. SERVICES.
                            Canada                                     1105456
                                            RÉCOMPENSES.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 455 of 1120


                            Canada           CLEANSCAPE                1465339



                            Canada            CLEARPATH                1469878



                                          CLUB DES FUTURES
                            Canada                                     698156
                                              MAMANS

                                          CLUB DES FUTURES
                            Canada       MAMANS (AND DESIGN)           752157
                                                  1

                                          CLUB DES FUTURES
                            Canada       MAMANS (AND DESIGN)           1134639
                                                  2
                                          CLUB DES FUTURES
                                              MAMANS
                            Canada                                     1018548
                                          AVANTAJEUNE (AND
                                               DESIGN)

                                           CLUB FAMILLE EN
                            Canada                                     1122829
                                             FÊTE SEARS

                                           CLUB FAMILLE EN
                            Canada         FÊTE SEARS (AND             1122828
                                               DESIGN)

                                           CLUB SEARS (AND
                            Canada                                     808663
                                               DESIGN)

                                           CLUB SEARS C'EST
                            Canada           TOUT A VOTRE              675975
                                              AVANTAGE


                            Canada       CLUB-VACANCE KMART            725037



                            Canada         COBBIE CUDDLERS             464954



                            Canada         COBBIE CUDDLERS             1192250



                            Canada             COBBIES                 299744
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 456 of 1120


                            Canada            COLORMATE                1465152



                            Canada       COLORMATE and Design          1474751



                            Canada         COLORMATE KIDS              1465326



                                         COLORMATE KIDS (AND
                            Canada                                     1465332
                                              DESIGN)



                            Canada           COLORMATES                435299



                            Canada             COLOURS                 1150246



                                          COME SEE THE MANY
                            Canada                                     853113
                                            SIDES OF SEARS

                                             COME SEE THE
                            Canada          SOFTER SIDE OF             853112
                                                SEARS


                            Canada          COMFORT TOUCH              1091228



                            Canada            COMPANION                1034472



                                           COMPANION AND
                            Canada                                     1034471
                                           DESIGN (HAMMER)



                            Canada        CONCEPT @ SEARS              1812996



                            Canada        CONCEPT AT SEARS             1812993



                                           CONFIANCE. ENTRE
                            Canada                                     1472005
                                              VOS MAINS.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 457 of 1120


                            Canada            COULEURS                 1150247



                            Canada           COUNTRY INN               216959



                            Canada            COVINGTON                1140681


                                            DÉCOUVREZ LES
                            Canada         JOYEUX CÔTÉS DE             866723
                                                SEARS

                                         DÉCOUVREZ TOUS LES
                            Canada                                     866718
                                           CÔTÉS DE SEARS

                                          DÉCOUVREZ TOUT CE
                            Canada         QUI EST EN SOLDE            866719
                                             CHEZ SEARS

                                         DÉCOUVREZ UN AUTRE
                            Canada                                     866720
                                           CÔTÉ DE SEARS



                            Canada            DEFI CLIMAT              442506

                                           DES MARQUES DE
                                            CHOIX A VOTRE
                            Canada                                     815546
                                             MAGASIN DE
                                             CONFIANCE

                            Canada        DES PRIX HORS PAIR!!         1215599


                                           DES PRODUITS ET
                            Canada        SERVICES DE TOUTE            892159
                                             CONFIANCE


                            Canada          DIRT DETECTOR              778349


                                                DIVISION
                            Canada         COMMERCIALE DES             836031
                                             PIECES SEARS


                            Canada            DOCKMATES                844136
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 458 of 1120


                            Canada       DOCKMATES & DESIGN            844135



                                          DO-IT YOURSELF (AND
                            Canada                                     490849
                                                 DESIGN)



                            Canada          DRAGON DESIGN              636284



                            Canada             ECO CARE                1177812



                            Canada            ELEGANCE                 778508

                                          EN TOUTE SÉCURITÉ
                                           GRÂCE Â VOTRE
                            Canada                                     1367250
                                            ENTREPRISE DE
                                              CONFIANCE

                                          EVERY TRIP HAS ITS
                            Canada                                     1407947
                                              REWARDS



                            Canada           EXPECT MORE               723337



                                          EXPECT MORE FROM
                            Canada                                     723339
                                               SEARS



                            Canada          FABRIC MASTER              341044



                                         FAITES-LE VOUS-MÊME
                            Canada                                     490847
                                             (AND DESIGN)

                                         FESTIVAL DE THEATRE
                            Canada        SEARS DE L'ONTARIO           827530
                                             (AND DESIGN)


                            Canada          FLOWER DESIGN              1428821



                            Canada        FLOWERS BY SEARS             715789
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 459 of 1120


                                         FONDS DE CREANCES
                            Canada                                     696398
                                          DE SEARS CANADA



                            Canada       FRANCPARLER SEARS             881682



                            Canada          FRESH'N CLEAN              1339654



                            Canada         FSX (AND DESIGN)            1115431



                            Canada          FUTURES MAMAN              765558



                            Canada              GALAXY                 887285



                            Canada          GARDEN OASIS               1395956



                                          GARDEN OASIS (AND
                            Canada                                     1460949
                                              DESIGN)

                                         GRATIFICATION SEARS
                            Canada         QUELQUE CHOSE               1156327
                                         POUR TOUS (STYLIZED)

                                          GREAT NEWS FROM
                            Canada                                     623815
                                          SEARS (AND DESIGN)

                                          GREAT VALUE FROM
                            Canada        THE COMPANY YOU              1399124
                                               TRUST


                            Canada           GUARDSMAN                 0241275



                            Canada         HARMONY HOUSE               0234946



                            Canada               HE4T                  1265726
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 460 of 1120


                            Canada              HILLARY                447064



                            Canada           HO HO BEANS               882503



                            Canada              HOMART                 196289



                            Canada          I LOVE COMFORT             1465513


                                            I LOVE COMFORT
                            Canada            (STYLIZED AND            1344534
                                                 DESIGN)


                            Canada            INCREDICELL              506799



                            Canada         INTERPLAN SEARS             781995



                                          INTERPLAN SEARS &
                            Canada                                     787759
                                               DESIGN



                            Canada           JACLYN SMITH              563328



                            Canada             K (Stylized)            1227015



                                           K KMART and Design
                            Canada                                     1227016
                                               (2004 Logo)



                            Canada              K MART                 287994



                            Canada        K MART ADVERTISING           673439



                                          K MART ASSISTANCE
                            Canada                                     690008
                                              ROUTIÈRE
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 461 of 1120


                            Canada           K MART FOOD               287993



                            Canada            KIDVANTAGE               694929



                            Canada              KMART                  699045



                                         KMART and Design (1990
                            Canada                                     680983
                                                Logo)



                            Canada           KMART DESIGN              699046



                                          KMART TRAVEL CLUB
                            Canada                                     715366
                                               DESIGN

                                           LA GARANTIE POUR
                            Canada          TOUJOURS (AND              1039694
                                                DESIGN)

                                          LA JOIE DU PARTAGE
                            Canada                                     742980
                                              CHEZ SEARS


                                             LA VIE À SON
                            Canada                                     1087206
                                              MEILLEUR



                            Canada          LAUNDRY PLUS +             1434631



                                         L'AVENIR DES JEUNES
                            Canada                                     1159440
                                         SEARS (AND DESIGN)


                                           LE CATALOGUE DU
                            Canada                                     683279
                                            CANADA SEARS


                                          LE GRAND COFFRE A
                            Canada                                     423213
                                               JOUETS



                            Canada         LE MEILLEUR CHOIX           762957
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 462 of 1120


                                            LE MONDE EST A
                            Canada                                     892157
                                                 VOUS

                                            LE RESTAURANT
                            Canada         COUNTRY INN (AND            400837
                                                DESIGN)


                            Canada        LES BELLES ANNEES            688995



                                          LES BELLES ANNÉES
                            Canada                                     1087052
                                               (STYLIZED)


                                             LOCATION DE
                            Canada                                     493825
                                           VOITURES SEARS



                            Canada               LOUIS                 1033409



                                         LUNETTERIE BOUTIQUE
                            Canada                                     1010206
                                               SEARS



                            Canada         LUNETTERIE SEARS            1013102



                            Canada             LXI SERIES              453163



                            Canada          MAILBOX DESIGN             1178569



                            Canada           MASTERPIECE               727095



                            Canada           MATCHMATES                455925



                            Canada         MATURE OUTLOOK              688996



                                           MATURE OUTLOOK
                            Canada                                     1087033
                                              (STYLIZED)
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 463 of 1120


                            Canada           MODEL'S CLUB              859361



                            Canada           MOTHER TO BE              765282


                                            MOTHER TO BE
                            Canada        FUTURE MAMAN (AND            807251
                                               DESIGN)


                            Canada         MOUNTAIN DESIGN             1465329



                                         MW (AND MAPLE LEAF
                            Canada                                     428298
                                               DESIGN)



                            Canada           NEW OUTLOOK               1090112



                            Canada              OAKTON                 568640



                            Canada              OASIS                  1433187



                                               OFF PRICE
                            Canada                                     1081070
                                              EVERYDAY!!


                                            PASSEPORT DE
                            Canada                                     1226707
                                           VOYAGES SEARS

                                           PASSEPORT DE
                            Canada       VOYAGES SEARS (AND            1232115
                                              DESIGN)


                            Canada             PET DRUM                1465336



                                            PET DRUM (AND
                            Canada                                     1465319
                                               DESIGN)



                            Canada          PET HANDI-MATE             1465515
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 464 of 1120


                            Canada         PET POWER MATE              1465516



                                            PETPOWERMATE
                            Canada                                     1465697
                                               (STYLIZED)



                            Canada          POLAR FREEZE               1344326



                            Canada       POWER PATH SYSTEM             778350

                                             PRODUITS DE
                                             RENOVATION
                            Canada                                REGISTERED
                                         GARANTIS PAR SEARS
                                            PARLEZ A UNE
                                             PRODUITS DE
                                            CONNAISSANCE
                                             RENOVATION
                                           DELONGUE  DATE
                            Canada                                REGISTERED
                                         GARANTIS PAR SEARS
                                          UNE CONNAISSANCE
                                           DE LONGUEDATE
                                         PROGRAMME L'AVENIR
                            Canada                                     862373
                                          DES JEUNES SEARS



                            Canada           PURESOURCE                1339655



                                            QUELQUE CHOSE
                            Canada                                     1170127
                                              POUR TOUS


                                          RECOMPENSEZ-VOUS
                            Canada                                     1557255
                                          PARTEZ EN VOYAGE!



                            Canada           ROADHANDLER               0391151



                                            ROADHANDLER
                            Canada                                     1123058
                                            MAXIMIZER PLUS



                            Canada            ROADMATES                453603



                            Canada         ROUGH HOUSERS               451201
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 465 of 1120


                            Canada           S.S. KRESGE               418261



                            Canada         SCCF (AND DESIGN)           699196



                            Canada           SCORE TRUST               1103773



                            Canada              SEARS                  601282



                            Canada              SEARS                  671397



                            Canada              SEARS                  699587



                            Canada              SEARS                  634750



                            Canada              SEARS                  758681



                            Canada              SEARS                  724229



                            Canada              SEARS                  513788



                            Canada              SEARS                  645101



                            Canada              SEARS                  769071



                            Canada              SEARS                  476403



                            Canada              SEARS                  373353
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 466 of 1120


                            Canada              SEARS                  664146



                            Canada              SEARS                  817112



                            Canada              SEARS                  898411



                                         SEARS & MAPLE LEAF
                            Canada                                     1810585
                                               DESIGN


                                          SEARS (AND DEALER
                            Canada                                     1012452
                                            STORE DESIGN)


                                          SEARS (AND MAPLE
                            Canada                                     1379825
                                            LEAF DESIGN)

                                            SEARS (STYLIZED
                            Canada             W/BLACK                 535349
                                             BACKGROUND)


                            Canada        SEARS (STYLIZED) 2           1141474



                            Canada           SEARS ACTIVE              1831464



                            Canada           SEARS ACTIVE              1800770



                                           SEARS AUTO CARE
                            Canada                                     1103370
                                             (AND DESIGN)



                            Canada           SEARS BABY            1225301-01



                            Canada           SEARS BABY                1225301



                                           SEARS BABY (AND
                            Canada                                     1110612
                                               DESIGN)
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 467 of 1120


                            Canada          SEARS BEAUTY               1802379



                            Canada            SEARS BEST               369899



                                            SEARS BRAND
                            Canada                                     830617
                                          CENTRAL and Design

                                            SEARS CANADA
                            Canada           CHARITABLE                699195
                                             FOUNDATION

                                            SEARS CANADA
                            Canada                                     693388
                                          RECEIVABLES TRUST


                                          SEARS CATALOGUE
                            Canada                                     1168444
                                          CAFÉ (AND DESIGN)


                                          SEARS CATALOGUE
                            Canada                                     409132
                                             CLEARANCE


                                         SEARS CATALOGUE DE
                            Canada                                     409133
                                             LIQUIDATION



                            Canada         SEARS CHEZ NOUS             1226705


                                           SEARS CHEZ NOUS
                            Canada           (STYLIZED AND             1232121
                                                DESIGN)


                            Canada          SEARS CLASSIC              1800769



                                           SEARS CLUB (AND
                            Canada                                     808662
                                               DESIGN)


                                         SEARS CLUB JUST FOR
                            Canada                                     1034199
                                                YOU

                                            SEARS CLUB
                            Canada       MEMBERSHIP IS VERY            675976
                                            REWARDING
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 468 of 1120

                                              SEARS CLUB
                                          PRESENTS PREMIÈRE
                            Canada                                     1015595
                                            BOX OFFICE (AND
                                                DESIGN)
                                          SEARS COLLECTION
                            Canada        POUR ENFANTS (AND            858199
                                               DESIGN)

                                          SEARS COMMERCIAL
                            Canada                                     836032
                                            PARTS DIVISION


                                         SEARS CONNECT (AND
                            Canada                                     1420490
                                              DESIGN) 3



                            Canada           SEARS DÉCOR               1184490

                                           SEARS DIRECT AU
                                           CLIENT! À TEMPS, À
                            Canada                                     1377128
                                             DOMICILE! (AND
                                                DESIGN)

                                         SEARS DIRECT TO YOU
                            Canada                                     880101
                                            (AND DESIGN)

                                           SEARS DIRECT TO
                                          YOU! RIGHT TO YOU,
                            Canada                                     1377131
                                          RIGHT ON TIME! (AND
                                               DESIGN)

                                          SEARS DIRECTEMENT
                            Canada                                     880102
                                          À VOUS (AND DESIGN)



                            Canada          SEARS DIVISION             514049



                            Canada         SEARS EASYTALK              876636



                            Canada            SEARS ECO                759778



                                          SEARS ELECTRONICS
                            Canada                                     755033
                                             (AND DESIGN)


                                         SEARS ÉLECTRONIQUE
                            Canada                                     755032
                                            (AND DESIGN)
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 469 of 1120


                                          SEARS FAMILY FIRST
                            Canada                                     1119889
                                                CLUB


                                          SEARS FAMILY FIRST
                            Canada                                     1119890
                                           CLUB (AND DESIGN)



                            Canada       SEARS FOR MY HOME             1108775



                                         SEARS FOR MY HOME
                            Canada                                     1108784
                                            (AND DESIGN)

                                          SEARS GUARANTEED
                            Canada       HOME IMPROVEMENTS             697493
                                         SOMEONE YOU KNOW
                                          SEARS GUARANTEED
                                         HOME IMPROVEMENTS
                            Canada                                     697496
                                           TALK TO SOMEONE
                                              YOU KNOW

                            Canada           SEARS HOME                1164110



                            Canada           SEARS HOME            1164110-01



                            Canada        SEARS HOME ALARM             1351745



                                          SEARS HOME ALARM
                            Canada                                     1366754
                                             (AND DESIGN)

                                             SEARS HOME
                            Canada          SHOPPING (AND              749441
                                               DESIGN)


                            Canada       SEARS HOMECENTRAL             862778



                                         SEARS HOMECENTRAL
                            Canada                                     1024793
                                            (AND DESIGN)

                                               SEARS
                            Canada        HOMESECURITY (AND            1144131
                                              DESIGN)
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 470 of 1120

                                           SEARS INCENTIVES
                                            SOMETHING FOR
                            Canada                                     1156326
                                            EVERYONE (AND
                                               DESIGN)

                            Canada            SEARS KIDS               1800773


                                             SEARS KIDS
                            Canada         COLLECTION (AND             858198
                                               DESIGN)
                                             SEARS KIDS
                                           COLLECTION POUR
                            Canada                                     1018549
                                            ENFANTS (AND
                                               DESIGN)

                                          SEARS LABORATORY
                            Canada                                     556750
                                          TESTED (AND DESIGN)



                            Canada            SEARS MAN                1800772


                                           SEARS ONTARIO
                            Canada       DRAMA FESTIVAL (AND           827531
                                              DESIGN)

                                            SEARS OPTICAL
                            Canada                                     1105458
                                               CENTRE



                            Canada          SEARS OUTDOOR              1800768


                                            SEARS OUTLET
                            Canada        STORE....OFF PRICE           892464
                                              EVERDAY!!

                                          SEARS PASSPORT TO
                            Canada                                     1226706
                                               TRAVEL


                                          SEARS PASSPORT TO
                            Canada                                     1232113
                                          TRAVEL (AND DESIGN)



                            Canada        SEARS PHONEPLAN              780267

                                          SEARS PHONEPLAN
                                            GUARANTEED
                            Canada                                     787760
                                              SERVICE.
                                            GUARANTEED
                                            SAVINGS. (AND
                                               DESIGN)
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 471 of 1120


                                            SEARS POUR MA
                            Canada                                     1108783
                                               MAISON


                                           SEARS POUR MA
                            Canada                                     1108782
                                         MAISON (AND DESIGN)

                                            SEARS REQUEST
                            Canada        BABY REGISTRY (AND           889806
                                               DESIGN)

                                         SEARS REQUEST GIFT
                            Canada         REGISTRY (AND               1012451
                                              DESIGN)

                                           SEARS REQUEST
                            Canada        WEDDING REGISTRY             889804
                                            (AND DESIGN)

                                          SEARS SATISFACTION
                            Canada         GUARANTEED (AND             742900
                                               DESIGN)


                            Canada         SEARS SIGNATURE             1132811



                                          SEARS TRAVEL (AND
                            Canada                                     1178572
                                              DESIGN)


                                         SEARS VACATION HOT
                            Canada                                     1156330
                                               SPOTS


                                           SEARS WELCOME
                            Canada                                     1226704
                                               HOME

                                           SEARS WELCOME
                            Canada        HOME (STYLIZED AND           1232114
                                               DESIGN)

                                           SEARS WHERE WE
                            Canada         CARE ENOUGH TO              710877
                                               SHARE

                                            SEARS with 5 Star
                            Canada                                     892465
                                                Design



                            Canada          SEARS WOMAN                1800771
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 472 of 1120

                                             SEARS YOUNG
                            Canada           FUTURES (AND              1159441
                                                DESIGN)

                                            SEARS YOUNG
                            Canada                                     862374
                                          FUTURES PROGRAM


                                            SEARS-0-PEDIC
                            Canada                                     1034201
                                            COMFORT PLUS



                            Canada          SEARSCONNECT               871798



                                          SEARSCONNECT (AND
                            Canada                                     1122827
                                              DESIGN) 2


                                          SEARS-O-PEDIC (AND
                            Canada                                     1031015
                                               DESIGN)


                                            SEARS-O-PEDIC
                            Canada                                     1034202
                                              COMFORT


                                          SEARSXPRESS (AND
                            Canada                                     1156324
                                              DESIGN)


                                          SÉCURITÉ AU FOYER
                            Canada                                     1144132
                                          SEARS (AND DESIGN)

                                           SECURITY ... FROM
                            Canada         THE COMPANY YOU             1367249
                                                TRUST


                            Canada          SENSOR TOUCH               414303



                                         SERVICE AUTO SEARS
                            Canada                                     1107210
                                            (AND DESIGN)


                                          SERVICE FROM THE
                            Canada                                     1105459
                                         COMPANY YOU TRUST


                                           SERVICE YOU CAN
                            Canada                                     774959
                                                TRUST
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 473 of 1120


                            Canada           SERVICELIVE               1919628



                            Canada           SILVERGUARD               429380



                            Canada        SILVERGUARD ESPRIT           728498



                            Canada          SIMPLE & FACILE            421695



                                           SIMPSONS-SEARS
                            Canada                                     0219812
                                               (Stylized)



                            Canada          SK (AND DESIGN)            1161880



                            Canada           SK (STYLIZED)             1429531



                            Canada          SLUICEMASTER               626278



                            Canada             SMARTFIT                1339661



                            Canada            SOFT HEAT                589110



                                            SOMETHING FOR
                            Canada                                     1170215
                                              EVERYONE

                                           SOUHAITS SEARS
                            Canada          (STYLIZED AND              886992
                                               DESIGN)
                                            SOUHAITS SEARS
                                           LISTE DE CADEAUX
                            Canada                                     1012450
                                             (STYLIZED AND
                                                DESIGN)
                                            SOUHAITS SEARS
                                           LISTE DE MARIAGE
                            Canada                                     889805
                                             (STYLIZED AND
                                                DESIGN)
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 474 of 1120

                                           SOUHAITS SEARS
                                           LISTE POUR BEBE
                            Canada                                     889807
                                             (STYLIZED AND
                                                DESIGN)

                            Canada             SPLIT2FIT               1265725



                            Canada          STEADYRIDER RT             473638



                            Canada           STITCH'N TIME             879040



                                          SUPERPLUSH II (AND
                            Canada                                     449484
                                              DESIGN)



                            Canada            SURF ZONE                625915



                            Canada           TEXAS STEER               1092736



                            Canada        THE BIG TOY CHEST            423212


                                           THE BRANDS YOU
                            Canada        WANT AT THE STORE            756240
                                             YOU TRUST


                            Canada        THE FASHION PLACE            422887



                                             THE LABEL OF
                            Canada                                     406335
                                              CONFIDENCE


                                          THE SLEEP SHOP BY
                            Canada                                     1800767
                                                SEARS



                            Canada            THOM MCAN                1022277



                            Canada           TOUGHMATES                451155
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 475 of 1120


                                            TREE AND TENT
                            Canada                                     447065
                                               DESIGN



                            Canada         TRIO (AND DESIGN)           1178571



                                           TROUVEZ TOUT @
                            Canada                                     1377137
                                              SEARS.CA



                            Canada            TWIN SKINS               439465



                            Canada            ULTRACARE                1171570



                                         UN SERVICE DE TOUTE
                            Canada                                     1105457
                                              CONFIANCE


                                           VACANCES SEARS
                            Canada                                     1156331
                                            POINTS CHAUDS


                                         VOYAGES SEARS (AND
                            Canada                                     1178570
                                              DESIGN)



                            Canada        WAITING GAME CLUB            372428



                                          WAITING GAME CLUB
                            Canada                                     752158
                                          (AND BABY DESIGN)

                                          WAITING GAME CLUB
                            Canada         (AND TEDDY BEAR             1134640
                                                DESIGN)


                            Canada              WALLY                  1678377



                                           WE GIVE YOU THE
                            Canada                                     866797
                                               WORLD



                            Canada         WEATHERBEATER          REGISTERED
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 476 of 1120


                            Canada         WEATHERHANDLER              744017



                            Canada           WHISPER BELT              1053100



                            Canada           WHISPERTONE               1335828



                            Canada           WONDERLITE                1409866



                            Canada          WWW.SEARS.CA               1033410



                                            YOU'LL FIND IT @
                            Canada                                     1377135
                                              SEARS.CA


                                            YOUR CARD OF
                            Canada                                     738196
                                               CHOICE


                                          YOUR LOWEST PRICE
                            Canada                                     711246
                                           IS A KMART PRICE



                             Chile              GALAXY                 512112



                             Chile              KMART                  265372



                             Chile              KMART                  265369



                             Chile              KMART                  265371



                             Chile              KMART                  265373



                             Chile              KMART                  265370
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 477 of 1120


                              Chile               KMART                 265368



                              Chile       SEARS ROEBUCK S.A.            824.934



                              Chile             SEARS.CL                  n/a



                              Chile            STRUCTURE                285617



                              Chile            STRUCTURE                256616



                            China P.R.         ALPHALINE                11987659



                            China P.R.         ALPHALINE                11987658



                            China P.R.           COBBIE                 598198



                                           COBBIE (IN CHINESE
                            China P.R.                                  659719
                                             CHARACTERS)



                            China P.R.      COBBIE CUDDLERS             3682844



                            China P.R.         COVINGTON                1040197



                            China P.R.          K (Stylized)            4248712



                            China P.R.          K (Stylized)            4248710



                            China P.R.         K STYLIZED               4248711
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 478 of 1120


                            China P.R.            KMART                 766745



                            China P.R.            KMART                 1065000



                            China P.R.            KMART                 4248708



                            China P.R.            KMART                 23444553



                            China P.R.          KMART & K               4248714



                            China P.R.          KMART & K               4248715



                                           KMART (Stylized; Lower
                            China P.R.                                  4248709
                                                  Case)


                                           KMART (Stylized; Lower
                            China P.R.                                  4248707
                                                  Case)



                            China P.R.       KMART K DESIGN             4248713



                            China P.R.          METAPHOR                10267766



                            China P.R.          METAPHOR                14006761



                            China P.R.          METAPHOR                14006762



                            China P.R.          METAPHOR                14006763



                            China P.R.          METAPHOR                14006764
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 479 of 1120


                            China P.R.     METAPHOR (Stylized)          14006758



                            China P.R.     METAPHOR (Stylized)          14006759



                            China P.R.     METAPHOR (Stylized)          14006760



                            China P.R.     METAPHOR (Stylized)          10268152



                            China P.R.     METAPHOR STYLIZED            10268155



                            China P.R.        NORTH PASS                3412026



                            China P.R.          SAFETRAX                25300544



                            China P.R.           SEARS                  138316



                            China P.R.           SEARS                  22780333



                            China P.R.       SEARS ROEBUCK              138315



                                           SHOP YOUR WAY and
                            China P.R.                                  14648785
                                                 Design


                                           SHOP YOUR WAY and
                            China P.R.                                  26984288
                                                 Design



                            China P.R.         STRUCTURE                90022554


                                          THOM MCAN (CHINESE
                            China P.R.    CHARACTERS - TUO MA           1557252
                                                 KEN)
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 480 of 1120


                                               THOM MCAN
                            China P.R.                                  1280743
                                                (STYLIZED)



                            China P.R.        TWO HEARTS                4051084



                            China P.R.        TWO HEARTS                6387456



                            China P.R.        TWO HEARTS                15529051



                            Colombia      CANYON RIVER BLUES            9113199



                            Colombia        COBBIE CUDDLERS             01-28008



                            Colombia             KMART                  94058937



                            Colombia             KMART                   58980



                            Colombia             SEARS                   261916



                            Colombia       SEARS (AND DEVICE)            350206



                            Colombia       SEARS (AND DEVICE)           92 350207



                            Colombia       SEARS (AND DEVICE)           92 350208



                                             SEARS (ENSEÑA)
                            Colombia                                     231168
                                           [COMMERCIAL NAME]

                                             SEARS (ENSEÑA)
                            Colombia         RAILROAD DESIGN             237260
                                           [COMMERCIAL NAME]
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 481 of 1120


                                           SEARS [COMMERCIAL
                            Colombia                                   133927
                                                 NAME]



                            Colombia          STRUCTURE                96022689



                            Colombia          STRUCTURE                  n/a



                            Colombia          THOM MCAN                4071932



                     Community Trademark   BLUELIGHT SPECIAL           2203347



                     Community Trademark CANYON RIVER BLUES             17707



                     Community Trademark      COVINGTON                1040197



                     Community Trademark        DELVER                 8562829



                     Community Trademark        GALAXY                 1890227



                                           K KMART and Design
                     Community Trademark                               3975737
                                               (2004 Logo)



                     Community Trademark        KMART                  235556



                     Community Trademark    KMART (STYLIZED)           3975497



                     Community Trademark       SAFETRAX                7433981



                     Community Trademark      SAFETYTRAX               7216518
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 482 of 1120


                     Community Trademark          SEARS                 3406279



                     Community Trademark     SEARS (STYLIZED)            917369



                     Community Trademark    THE GREAT INDOORS           1685395



                     Community Trademark        THOM MCAN               7216575



                     Community Trademark       TOUGHSKINS               1017889



                     Community Trademark          WALLY             012907465



                            Costa Rica        BASIC EDITIONS            8053-2001



                            Costa Rica      COBBIE CUDDLERS             8060-2001



                            Costa Rica         EXPRESSIONS              8063-2001



                            Costa Rica         JOX STYLIZED              49226



                            Costa Rica            KMART                 2011-3569



                                            KMART (1990 LOGO)
                            Costa Rica                                   77042
                                           [COMMERCIAL NAME]


                                           KMART [COMMERCIAL
                            Costa Rica                                   87324
                                                 NAME]


                                           KMART and Design (1990
                            Costa Rica                              20020006830
                                                Logo Red)
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 483 of 1120


                            Costa Rica        NORTH PASS                8085-2001



                                               NORTHWEST
                            Costa Rica                                  8084-2001
                                                TERRITORY



                            Costa Rica          SAFETRAX                8069-2001



                            Costa Rica           SEARS                     n/a



                            Costa Rica           SEARS                   54573



                            Costa Rica           SEARS                   37770



                            Costa Rica           SEARS                   37773



                            Costa Rica           SEARS                   37763



                            Costa Rica           SEARS                     n/a



                            Costa Rica        TEXAS STEER               8075-2001



                            Costa Rica         THOM MCAN                5176-2002



                             Croatia           COVINGTON                1040197



                             Croatia             SEARS                  Z980551A



                             Croatia             SEARS                  263543A
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 484 of 1120


                            Croatia             STRUCTURE              Z934064A



                             Cuba                 KMART                 125594



                             Cuba            KMART & DESIGN             129894



                            Cyprus                GALAXY                58229



                            Cyprus                GALAXY                58230



                        Czech Republic            GALAXY                159419



                        Czech Republic            SEARS                0-132339



                        Czech Republic            SEARS                263543A



                        Czech Republic          STRUCTURE               59805



                            Denmark               COBBIE               6242/1988



                            Denmark                 JOX             VA 1976 05089



                                           KMART and Design (1990
                            Denmark                                 VA199006333
                                                  Logo)



                            Denmark             STRUCTURE           VA 2000 04635



                      Dominican Republic    COBBIE CUDDLERS          2003-36078
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 485 of 1120


                      Dominican Republic          JOX                   n/a



                      Dominican Republic        KMART                   n/a



                      Dominican Republic        KMART                   n/a



                      Dominican Republic        KMART                   n/a



                      Dominican Republic    KMART & DESIGN              n/a



                                           KMART (1990 LOGO
                      Dominican Republic                           200281116
                                                RED)



                      Dominican Republic        SEARS                   n/a



                      Dominican Republic        SEARS                   n/a



                      Dominican Republic        SEARS                   n/a



                                           SEARS HOMETOWN
                      Dominican Republic                           2011-16844
                                                STORE



                      Dominican Republic      THOM MCAN            2003-36079



                            Ecuador           COLORMATE                87161



                            Ecuador             KMART                  177559



                            Ecuador         KMART & DESIGN             5454
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 486 of 1120


                            Ecuador           LIFE STYLER               87165



                            Ecuador             SEARS                    8



                            Ecuador             SEARS                    45



                            Ecuador             SEARS                  225452



                                         SEARS, ROEBUCK AND
                            Ecuador                                      18
                                                 CO.



                            Ecuador           STRUCTURE                 48354



                            Ecuador           THOM MCAN                 74906



                             Egypt            COVINGTON                1040197



                             Egypt              SEARS                   57757



                             Egypt              SEARS                   57768



                             Egypt              SEARS                   57761



                             Egypt              SEARS                  263543A



                             Egypt            STRUCTURE                135454



                             Egypt           TEXAS STEER               122475
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 487 of 1120


                            El Salvador      BASIC EDITIONS         E-16737/01



                            El Salvador     COBBIE CUDDLERS         E-16739/01



                            El Salvador       EXPRESSIONS           E-16740/01



                            El Salvador       ISLAND CLUB           E-16680-01



                            El Salvador         JUST KIDZ           2010101667



                            El Salvador          KMART                   475494



                                           KMART [COMMERCIAL
                            El Salvador                                 E-1366-93
                                                 NAME]


                                            KMART [Commercial
                            El Salvador                                 E-409-93
                                                 Name]



                            El Salvador       NORTH PASS            E-16683-01



                                               NORTHWEST
                            El Salvador                             E-16741/01
                                                TERRITORY



                            El Salvador         SAFETRAX            E-16685-01



                            El Salvador          SEARS                   762-97



                            El Salvador          SEARS                     n/a



                            El Salvador          SEARS                    230
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 488 of 1120


                            El Salvador      SEARS ROEBUCK          2009095844



                            El Salvador        STRUCTURE            1994001583



                            El Salvador        STRUCTURE            1994001584



                            El Salvador        STRUCTURE            1994001586



                            El Salvador        STRUCTURE            1994001587



                            El Salvador       TEXAS STEER           E-41970-04



                            El Salvador        THOM MCAN                97Book94



                             Estonia             SEARS                  9801076



                             Finland             SEARS              T198101940



                             Finland           STRUCTURE            T200003612



                              France        COBBIE CUDDLERS             96652167



                              France           COMPANION                33203778



                              France             K MART                  663190



                                          KMART and Design (1990
                              France                                    1728755
                                                 Logo)
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 489 of 1120


                            France              SEARS                   10131



                            France              SEARS                  959887



                            France              SEARS                  263543A



                            France            STRUCTURE                293590



                       French Polynesia    COBBIE CUDDLERS             96652167



                       French Polynesia         SEARS                   10131



                             Gaza             STRUCTURE                 4892



                             Gaza             STRUCTURE                 4893



                            Germany        COBBIE CUDDLERS        U 7337 25WZ



                            Germany           COMPANION           30328599.0/12



                            Germany         KMART & DESIGN             1188406



                            Germany             SEARS                  263543A



                                            STRUCTURE AND
                            Germany                               L34 679/25 Wz
                                               DESIGN



                            Germany           THOM MCAN          M 37 392/25 WZ
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                   Pg 490 of 1120


                               Ghana              SEARS                  21479



                            Great Britain       BLUELIGHT                2264462



                            Great Britain     BLUELIGHT.COM                n/a



                            Great Britain    COBBIE CUDDLERS             2115174



                                             K MART STYLIZED &
                            Great Britain                                1002366
                                                KEY DESIGN



                            Great Britain      ROADHANDLER               1444231



                            Great Britain     SEARS ROEBUCK              1102481



                                            SEARS, ROEBUCK AND
                            Great Britain                                1272841
                                                    CO.


                                            SEARS, ROEBUCK AND
                            Great Britain                                1292023
                                                    CO.



                            Great Britain       STRUCTURE                1468446



                            Great Britain       THOM MCAN                2309532



                              Greece            STRUCTURE                120461



                              Grenada        KMART & KEY LOGO              n/a



                               Guam               SEARS             SM-800-92-133
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 491 of 1120


                            Guatemala       BASIC EDITIONS         2001-07296



                            Guatemala      COBBIE CUDDLERS         2001-07300



                            Guatemala         COLORMATE                2000-5887



                            Guatemala         COLORMATE                 144445



                            Guatemala         DOCKMATES            2001-07301



                            Guatemala           GALAXY                  143953



                            Guatemala           GALAXY                  143998



                            Guatemala        ISLAND CLUB           2001-07305



                            Guatemala             JOX             R-002592-2009



                            Guatemala           KMART              1997-003323



                            Guatemala           KMART             M-002316-2011



                            Guatemala       KMART & DESIGN               2009



                                           KMART (1990 LOGO
                            Guatemala                                   36967
                                                RED)



                            Guatemala         LIFESTYLER           1999-03892
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 492 of 1120


                            Guatemala        NORTH PASS            2001-07308



                                              NORTHWEST
                            Guatemala                              2001-07309
                                               TERRITORY



                            Guatemala          SAFETRAX            2001-07311



                            Guatemala           SEARS                   48279



                            Guatemala           SEARS                   48290



                            Guatemala           SEARS                   48339



                            Guatemala           SEARS              M-1786-2000



                            Guatemala           SEARS              1999-03884



                            Guatemala           SEARS                  3610-2000



                            Guatemala           SEARS                   48275



                            Guatemala           SEARS                   48283



                            Guatemala           SEARS              1977-009749



                                          SEARS [COMMERCIAL
                            Guatemala                              1999-04966
                                                NAME]


                                          STRUCTURE (TRADE
                            Guatemala                                  1041-2000
                                               NAME)
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 493 of 1120


                            Guatemala        TEXAS STEER           2001-07315



                            Guatemala         THOM MCAN            2001-07316



                              Haiti             K MART                   n/a



                                         SEARS, ROEBUCK AND
                              Haiti                                     204/16
                                                 CO.



                              Haiti           STRUCTURE                  n/a



                            Honduras        BASIC EDITIONS             4226-01



                            Honduras       COBBIE CUDDLERS             4230-01



                            Honduras         ISLAND CLUB               4236-01



                            Honduras            K MART                   n/a



                            Honduras            KMART                  1023994



                            Honduras        KMART & DESIGN             1025994



                                              NORTHWEST
                            Honduras                                   4240-01
                                               TERRITORY



                            Honduras           SAFETRAX                4243-01



                            Honduras            SEARS                  33619-09
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 494 of 1120


                            Honduras           STRUCTURE                 2776/94



                            Honduras           THOM MCAN                29508-11



                            Honduras           THOM MCAN                5075-2001



                            Hong Kong          ALPHALINE           302484252AA



                            Hong Kong          ALPHALINE           302484252AB



                            Hong Kong       CARRIAGE COURT          B2333/1988



                            Hong Kong           COBBIES                 780/1978



                            Hong Kong            GALAXY             21412/2000



                            Hong Kong            GALAXY             21411/2000



                            Hong Kong       K MART AND LOGO         2001B06061



                            Hong Kong            KMART                  9212390



                            Hong Kong            SEARS                  833/1978



                            Hong Kong          STRUCTURE                 3689/90



                            Hong Kong          THOM MCAN            199813030
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 495 of 1120


                            Hong Kong          TRADER BAY               1593/87



                             Hungary             SEARS                  M9801322



                             Hungary             SEARS                  263543A



                             Hungary           STRUCTURE                4388/90



                             Iceland             KMART                  105/1994



                              India              KMART                  1500838



                              India              SEARS                  437376B



                              India              SEARS                  1239290



                                             SEARS GLOBAL
                              India                                     1225053
                                              TECHNOLOGY


                                             STRUCTURE AND
                              India                                      571183
                                                DESIGN


                                          KMART and Design (1990
                            Indonesia                            R00200402349-02351
                                                 Logo)


                                          KMART and Design (1990
                            Indonesia                            V00200402347-02349
                                                 Logo)


                                          KMART and Design (1990
                            Indonesia                            R00200402348-02350
                                                 Logo)



                            Indonesia          STRUCTURE           R002011006969
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                  Pg 496 of 1120


                                            STRUCTURE (stylized
                             Indonesia                            R002008006380
                                                with design)



                            International       COVINGTON               1040197



                            International         SEARS                 263543A



                                              SEARS GLOBAL
                            International                               1225053
                                               TECHNOLOGY



                            International    SHOP YOUR WAY              1151272



                            International      TOUGHSKINS               1017889



                              Ireland             KMART             1993/04267



                              Ireland           STRUCTURE               94/3592



                               Israel             K MART                 48676



                                             KMART (1990 LOGO
                               Israel                                    77328
                                                  RED)


                                            SHOP YOUR WAY and
                               Israel                                   266654
                                              Design (new logo)



                               Israel           STRUCTURE                80147



                                Italy        COBBIE CUDDLERS      MI2014C007825



                                Italy             K MART            36975C/88
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 497 of 1120


                             Italy              SEARS            MI2006C003597



                             Italy              SEARS                  263543A



                             Italy          SEARS ROEBUCK        MI2006C003596



                             Italy            STRUCTURE          MI2000C006374



                             Italy            STRUCTURE            20714 C/90



                             Italy            THOM MCAN          MI2006C004588



                            Jamaica             KMART                   27289



                            Jamaica             SEARS                   60866



                            Jamaica           STRUCTURE                25/1551



                             Japan            BLUELIGHT            2001-023843



                             Japan            COVINGTON                1040197



                             Japan              KMART              871971994



                                           KMART (1990 LOGO)
                             Japan                                 872051994
                                            WITH KATAKANA



                             Japan           NORTH PASS            2002-99054
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 498 of 1120


                             Japan             SAFETRAX            2008-101226



                             Japan              SEARS                  25045/97



                             Japan              SEARS                  187345/97



                                           SEARS (KATAKANA
                             Japan                                     23862/98
                                             CHARACTERS)



                             Japan          SEARS ROEBUCK          H09-035087



                             Japan          SHOP YOUR WAY              1151272



                             Japan            STRUCTURE                65336/94



                             Japan          SUPER DIEHARD              21192/95



                             Japan            THOM MCAN                56-012859



                             Japan            THOM MCAN            2001-33165



                             Japan            THOM MCAN                62-026864



                                              THOM MCAN
                             Japan                                        n/a
                                               (STYLIZED)



                            Jordan           KMART (LOGO)               33493



                            Jordan            STRUCTURE                 61449
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                   Pg 499 of 1120


                               Jordan           STRUCTURE                 35879



                               Kenya              GALAXY                  50864



                               Kenya              GALAXY                  50865



                               Kenya              HILLARY                 55114



                               Kuwait           STRUCTURE                 29446



                               Latvia             SEARS                  M-98-671



                               Liberia            SEARS                     n/a



                               Liberia            SEARS                  91078/853



                            Liechtenstein         SEARS                  263543A



                                             SEARS FINANCIAL
                            Liechtenstein                           91 1029 WZ L
                                                NETWORK



                               Macao              K MART                  8797-M



                               Macao              KMART                   14327



                               Macao            STRUCTURE                10818-M



                             Macedonia            GALAXY             Z-20001174
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 500 of 1120


                            Macedonia           KMART                   99994



                            Macedonia           SEARS                  263543A



                            Malaysia            K MART                 MB92910



                            Malaysia            SEARS                  87/05633



                            Malaysia        SEARS ROEBUCK              87/05535



                            Malaysia        SEARS ROEBUCK              87005536



                            Malaysia        SEARS ROEBUCK              87005534



                            Malaysia        SEARS ROEBUCK              87005530



                            Malaysia        SEARS ROEBUCK              87005533



                            Malaysia        SEARS ROEBUCK              87005537



                            Malaysia          STRUCTURE                94/07750



                                              THOM MCAN
                            Malaysia                                   85002007
                                               (STYLIZED)



                              Malta             GALAXY                  32318



                              Malta             GALAXY                  32319
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 501 of 1120


                             Malta           KMART LOGO                 22286



                            Mauritius         STRUCTURE                99119225



                            Mexico            ALPHALINE                1096865



                            Mexico            ALPHALINE                1096867



                            Mexico           APOSTROPHE                238992



                            Mexico           APOSTROPHE                1663592



                            Mexico            ATHLETECH                181148



                            Mexico          BASIC EDITIONS             181152



                            Mexico       CANYON RIVER BLUES             92911



                                          CLUB INFANTIL SEARS
                            Mexico                                     1035246
                                             (AND DESIGN)



                            Mexico            COVINGTON                550114



                            Mexico            COVINGTON                550115



                            Mexico               CRB                   1102962



                            Mexico           CROSSROADS                1035250
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 502 of 1120


                            Mexico              DELVER                 1021703



                            Mexico              DELVER                 1021718



                            Mexico            ELK WOODS                1035245



                            Mexico           GUARDSMAN                 1337701



                                               INTIMATE
                            Mexico                                     142359
                                             EXPRESSIONS



                            Mexico             JUST KIDZ               1079108



                            Mexico         K MART and Design           169904



                            Mexico              KMART                  586078



                            Mexico            LIFE STYLER              247202



                            Mexico            LIFE STYLER              247205



                                              NORTHWEST
                            Mexico                                     180993
                                               TERRITORY


                                              NORTHWEST
                            Mexico                                     181338
                                               TERRITORY

                                            PIO PIO PIO PIO
                            Mexico        PABELLON PALANCO             1035258
                                             (AND DESIGN)

                                            PIO PIO PIO PIO
                            Mexico        PABELLON PALANCO             1035257
                                             (AND DESIGN)
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 503 of 1120


                                             PRIME FIT (AND
                            Mexico                                     1035259
                                                DESIGN)



                            Mexico             S & Design              1659865



                            Mexico             S & Design              1659867



                            Mexico             S & Design              1659866



                            Mexico              SEARS                  1035292



                            Mexico              SEARS                  1035293



                            Mexico              SEARS                  290802



                            Mexico              SEARS                  1035266



                            Mexico              SEARS                  1035285



                            Mexico              SEARS                  1035284



                            Mexico              SEARS                  1035283



                            Mexico              SEARS                  1035281



                            Mexico              SEARS                  1035280



                            Mexico              SEARS                  1035275
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 504 of 1120


                            Mexico              SEARS                  1035276



                            Mexico              SEARS                  1035291



                            Mexico              SEARS                  1035267



                            Mexico              SEARS                  1035286



                            Mexico              SEARS                  1035260



                            Mexico              SEARS                  1035278



                            Mexico              SEARS                  1035265



                            Mexico              SEARS                  1035264



                            Mexico              SEARS                  1035263



                            Mexico              SEARS                  1035262



                            Mexico              SEARS                  1035261



                            Mexico              SEARS                  1035272



                            Mexico              SEARS                  1035271



                            Mexico              SEARS                  1035270
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                  Pg 505 of 1120


                             Mexico              SEARS                  1035279



                             Mexico              SEARS                  1035273



                             Mexico              SEARS                  1035288



                             Mexico              SEARS                  1035287



                             Mexico           Sears & Design            1659862



                             Mexico           Sears & Design            1659864



                             Mexico           SEARS GOLD                46395



                             Mexico          SEARS GOLDEN               46397



                             Mexico          SEARS O PEDIC              92880



                             Mexico          SEARS ROEBUCK              290803



                             Mexico          SHOP YOUR WAY              1339116



                             Mexico          SHOP YOUR WAY              1339117



                             Mexico       THOM MCAN & DESIGN            557420



                                                KENMORE
                            Micronesia                                    n/a
                                            (CAUTIONARY PUB.)
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 506 of 1120


                             Moldova             KMART                   001518



                             Moldova             KMART                    1517



                             Moldova        KMART (1990 Logo)            001519



                             Monaco            COVINGTON                1040197



                             Monaco              SEARS                  263543A



                             Monaco            STRUCTURE                 15605



                            Montenegro         STRUCTURE            Z-2126/1990



                             Morocco           COVINGTON                1040197



                             Morocco             KMART                   51562



                             Morocco             KMART                    9177



                             Morocco             SEARS                  263543A



                             Morocco           STRUCTURE                   n/a



                             Namibia        COBBIE CUDDLERS              79/739



                             Namibia             K MART                 1983/0788
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 507 of 1120


                               Nepal           STRUCTURE                11392/052



                            New Zealand         5-WAY FIT                666864



                            New Zealand     COBBIE CUDDLERS              141058



                            New Zealand        FREE SPIRIT               176999



                            New Zealand       PURE BEACH                 670295



                            New Zealand         SAFETRAX                 298061



                            New Zealand      SHOP YOUR WAY              1151272



                                           SHOP YOUR WAY and
                            New Zealand                                  999377
                                             Design (new logo)



                            New Zealand        STRUCTURE                 238135



                            New Zealand        STRUCTURE                 238134



                            New Zealand      THE PERFORMER               194540



                            New Zealand        THOM MCAN                 298062



                            New Zealand       TOUGHSKINS                 814691



                             Nicaragua       BASIC EDITIONS         2001/03609
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 508 of 1120


                            Nicaragua      COBBIE CUDDLERS         2001/03613



                            Nicaragua         COLORMATE            2000/05079



                            Nicaragua         DOCKMATES            2001/03614



                            Nicaragua        EXPRESSIONS           2001/03615



                            Nicaragua        ISLAND CLUB           2001/03619



                            Nicaragua             JOX              2001-03798



                            Nicaragua           K MART                 2003/0996



                            Nicaragua    KMART (1990 Logo Red)     1990-01137



                            Nicaragua         LIFESTYLER           2000/05080



                            Nicaragua        NORTH PASS            2001/03622



                                              NORTHWEST
                            Nicaragua                              2001/03623
                                               TERRITORY



                            Nicaragua          SAFETRAX            2001/03626



                            Nicaragua           SEARS              2000/05081



                            Nicaragua         THOM MCAN            2001/04384
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 509 of 1120


                            Nicaragua         THOM MCAN            2001/03631



                             Nigeria             K MART                34017



                             Nigeria             K MART                34018



                             Nigeria             K MART                34015



                             Nigeria             SEARS                 25440



                             Nigeria             SEARS                 32722



                             Nigeria             SEARS                 32724



                             Nigeria        SEARS ROEBUCK          32734/78/3



                             Norway              KMART                 832491



                             Norway         KMART & DESIGN             912714



                             Norway        KMART (2004 LOGO)       200408218



                                          KMART (Stylized; Lower
                             Norway                                200408196
                                                 Case)


                                          SHOP YOUR WAY and
                             Norway                                201407430
                                            Design (new logo)



                             Oman                K MART                4257
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 510 of 1120


                            Pakistan            SEARS                  88198



                            Pakistan            SEARS                  88202



                            Pakistan            SEARS                  88207



                            Pakistan            SEARS                  87695



                            Pakistan            SEARS                  88205



                            Pakistan            SEARS                  88257



                            Pakistan            SEARS                  88200



                            Pakistan            SEARS                  88254



                            Pakistan            SEARS                  88209



                            Pakistan          STRUCTURE                139484



                            Pakistan          STRUCTURE                139483



                            Pakistan          STRUCTURE                139620



                            Panama             ACTIVES                 118098



                            Panama          BAYBERRY & CO.             118100
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 511 of 1120


                                           BLUE HILL TRADING
                            Panama                                     118102
                                                  CO.



                            Panama             BODY CO.                118101



                            Panama             CARA MIA                118898



                            Panama         COBBIE CUDDLERS             118103



                            Panama            COLORMATE                75364



                            Panama            COLORMATE                88958



                            Panama            DOCKMATES                118104



                            Panama            E.Z. STRIDER             118105



                            Panama            EXPLORERS                118106



                            Panama           EXPRESSIONS               118107



                            Panama             FIRESIDE                118108



                            Panama            FUN STEPS                118109



                            Panama           ISLAND CLUB               118110



                            Panama             KINSMAN                 118111
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 512 of 1120


                            Panama              KMART                  24363



                                           KMART (1990 LOGO
                            Panama                                     57674
                                                RED)



                            Panama           LOVE MATES                118112



                            Panama           NORTH PASS                118113



                                              NORTHWEST
                            Panama                                     118114
                                               TERRITORY



                            Panama             OLYMPIAN                118115



                            Panama             SAFETRAX                118116



                            Panama              SEARS                  84159



                            Panama              SEARS                  88963



                            Panama            SOFT KICKS               118117



                            Panama            STRUCTURE                75577



                            Panama             SURF MOC                118118



                            Panama           TEXAS STEER               118119



                            Panama            THOM MCAN                118120
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 513 of 1120


                            Panama             UPSTAGE                 118121



                                              WALKABLES
                            Panama                                     118122
                                               (STYLIZED)



                            Panama             WINDHAM                 118123



                            Panama           WOODBRIDGE                118124



                            Paraguay          FOOTACTION               19503



                            Paraguay          FOOTACTION               19502



                            Paraguay            K MART                 266130



                            Paraguay            KMART              36634/2005



                            Paraguay            SEARS                  31617



                            Paraguay            SEARS                  31618



                            Paraguay            SEARS                  31620



                            Paraguay            SEARS                  31619



                            Paraguay          STRUCTURE                29884



                              Peru       CANYON RIVER BLUES            402141
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 514 of 1120


                             Peru               KMART                   163836



                             Peru          KMART (1990 LOGO)            163837



                             Peru               SEARS                   721000



                             Peru               SEARS                   721002



                             Peru               SEARS                   721001



                             Peru           SEARS (Stylized)            721003



                             Peru             THOM MCAN                 611724



                            Poland          COBBIE STYLIZED            Z106034



                            Poland              SEARS                  Z-185921



                            Poland            STRUCTURE                 228309



                            Portugal           JUST KIDZ                480354



                            Portugal      JUST KIDZ BY SEARS            480355



                            Portugal            SEARS                   11175



                            Portugal            SEARS                  124569 W
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 515 of 1120


                             Portugal            SEARS                  124568 Z



                             Portugal            SEARS                  124567 Y



                             Portugal            SEARS                  263543A



                             Portugal       SEARS (STYLIZED)            124585 W



                             Portugal       SEARS (STYLIZED)            124574 X



                             Portugal       SEARS (STYLIZED)            124573 V



                             Portugal       SEARS (STYLIZED)            124570 S



                            Puerto Rico     COBBIE CUDDLERS              68606



                            Puerto Rico          K MART                   6949



                            Puerto Rico        THOM MCAN                  8616



                             Romania             K MART                  14020



                             Romania        SEARS (STYLIZED)             25547



                             Romania           STRUCTURE            M200002244



                       Russian Federation        SEARS                   140225
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 516 of 1120


                       Russian Federation           SEARS               98708030



                       Russian Federation        STRUCTURE             2000726294



                            San Marino              SEARS               263543A



                            Saudi Arabia         COLORMATE                8045



                                            K MART and Design (in
                            Saudi Arabia                                 245/17
                                                   Red)



                            Saudi Arabia           K-MART                133/83



                                             SEARS (English and
                            Saudi Arabia                                 10097
                                            Arabic/Latin Characters)


                                             SEARS (English and
                            Saudi Arabia                                 10098
                                            Arabic/Latin Characters)



                            Saudi Arabia         STRUCTURE               26711



                       Serbia-Montenegro         COVINGTON              1040197



                       Serbia-Montenegro            SEARS               263543A



                       Serbia-Montenegro         STRUCTURE             Z-2126/1990



                             Singapore           COVINGTON              1040197



                             Singapore             GALAXY              T00/18300B
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 517 of 1120


                             Singapore         STRUCTURE                T9106133I



                             Singapore         STRUCTURE            T99/00463F



                             Singapore         THOM MCAN                 275/85



                        Slovak Republic          SEARS                  263543A



                        Slovak Republic        STRUCTURE                 59805



                             Slovenia            SEARS                  Z-9870498



                            South Africa    COBBIE CUDDLERS              79/2744



                            South Africa        JUST KIDZ           2011/05283



                            South Africa        JUST KIDZ           2011/05282



                            South Africa        JUST KIDZ           2011/05281



                            South Africa        JUST KIDZ           2011/04048



                            South Africa        JUST KIDZ           2011/05284



                            South Africa   JUST KIDZ BY SEARS       2011/04049



                            South Africa   JUST KIDZ BY SEARS       2011/05288
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                  Pg 518 of 1120


                            South Africa   JUST KIDZ BY SEARS       2011/05285



                            South Africa   JUST KIDZ BY SEARS       2011/05286



                            South Africa   JUST KIDZ BY SEARS       2011/05287



                            South Africa         K MART             1976/03638



                            South Africa         KMART                  92/3370



                            South Africa         KMART              1976/03640



                            South Africa     KMART & DESIGN             90/7115



                            South Africa     KMART & DESIGN             90/7116



                            South Africa      KMART LOGO                92/3141



                            South Africa         SEARS                  B77/4884



                            South Africa         SEARS                  B77/4885



                            South Africa         SEARS                  B77/4882



                            South Africa         SEARS              2017/02359



                            South Africa     SHOP YOUR WAY          2013/00659
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                  Pg 519 of 1120


                            South Africa     SHOP YOUR WAY          2013/00660



                            South Africa       STRUCTURE            2000/02680



                            South Korea     COBBIE CUDDLERS        40-2003-18555



                            South Korea         COBBIES                 741/1983



                            South Korea        COVINGTON                1040197



                            South Korea          KMART              5120081952



                            South Korea          SEARS                  87-19613



                            South Korea          SEARS                  87-19615



                            South Korea          SEARS              50-2008-256



                            South Korea          SEARS             50-2009-2226



                            South Korea          SEARS                  87-19612



                            South Korea          SEARS             50-2008-01414



                            South Korea          SEARS                  87-1743



                            South Korea          SEARS                  87-20455
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                  Pg 520 of 1120


                            South Korea        STRUCTURE           40-2011-40648



                              Spain             JUST KIDZ           2973551(3)



                              Spain             JUST KIDZ               2971507



                              Spain        JUST KIDZ BY SEARS       2971508(3)



                              Spain        JUST KIDZ BY SEARS       2973554(8)



                              Spain              KMART                  1779391



                                            KMART (1990 LOGO
                              Spain                                     2449497
                                                 RED)



                              Spain              SEARS                  528667



                              Spain          SEARS ROEBUCK              528670



                              Spain            STRUCTURE                2356116



                              Spain        THOM MCAN (Stylized)         455887



                             Sri Lanka           SEARS                  47248



                             Sri Lanka         STRUCTURE                70144



                             St. Lucia           KMART                  761994
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 521 of 1120


                             St. Lucia           KMART                  741994



                             St. Lucia           KMART                  751994



                             St. Lucia      KMART (1990 LOGO)           971994



                             St. Lucia      KMART (1990 LOGO)           961994



                             St. Lucia    SUPER KMART CENTER            88/1994



                             St. Lucia    SUPER KMART CENTER            89/1994



                             Sweden              K MART                 82-1360



                             Sweden            THOM MCAN                1665/66



                            Switzerland          COBBIE                  6407



                            Switzerland          GALAXY             11542/2000



                            Switzerland          KMART                  28482004



                            Switzerland          KMART              414219949



                            Switzerland        KMART & K                28492004



                            Switzerland          SEARS                  263543A
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 522 of 1120


                                            SEARS FINANCIAL
                            Switzerland                             7247/1991.6
                                               NETWORK



                            Switzerland      SHOP YOUR WAY              1151272



                                           SHOP YOUR WAY and
                            Switzerland                             57982/2014
                                             Design (new logo)



                            Switzerland        STRUCTURE            4120/1994.0



                              Taiwan        CARRIAGE COURT              86010075



                                            COBBIE CUDDLER
                              Taiwan                                    8122654
                                              COLLECTION



                              Taiwan        COBBIE CUDDLERS             7032047



                              Taiwan           COLORMATE                90052394



                              Taiwan           COLORMATE                91053303



                              Taiwan           COLORMATE                90052395



                              Taiwan           COLORMATE                90052393



                              Taiwan         COMFORT LITES              8834226



                              Taiwan         COMFORT LITES               77329



                              Taiwan            K (Stylized)            93039796
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 523 of 1120


                            Taiwan              KMART                  93039798



                            Taiwan              KMART                  83056599



                            Taiwan              KMART                  83055678



                                          KMART & DESIGN (KAI
                            Taiwan                                     83056598
                                            MA IN CHINESE)



                            Taiwan         KMART & K DESIGN            93039793



                            Taiwan         MARIO DE GERARD         077000862



                            Taiwan              SEARS                  86012366



                            Taiwan              SEARS                  87043482



                            Taiwan              SEARS              690013488



                            Taiwan              SEARS                  69003689



                            Taiwan              SEARS                  86006787



                            Taiwan          SHOP YOUR WAY          102002926



                                          SHOP YOUR WAY and
                            Taiwan                                 103032711
                                            Design (new logo)



                            Taiwan               SOHO                  8834225
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 524 of 1120


                            Taiwan               SOHO                   414294



                            Taiwan            STRUCTURE                79/020039



                            Taiwan            STRUCTURE                89027192



                            Taiwan            THOM MCAN                7413476



                            Thailand            COBBIE                  228688



                            Thailand          ROEBUCKS                  357987



                            Thailand            SEARS                   308730



                            Thailand          STRUCTURE                 269367



                                              THOM MCAN
                            Thailand                                    278854
                                               (STYLIZED)



                       Trinidad & Tobago       SAFETRAX                 32611



                       Trinidad & Tobago        SEARS                   B11396



                       Trinidad & Tobago        SEARS                   42012



                                           SEARS HOMETOWN
                       Trinidad & Tobago                                42011
                                                STORE



                       Trinidad & Tobago     TEXAS STEER                32613
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 525 of 1120


                       Trinidad & Tobago      THOM MCAN                 32615



                             Turkey           COVINGTON                1040197



                             Turkey             SEARS                  113365



                             Turkey           STRUCTURE                 35886



                             Ukraine          COVINGTON                1040197



                             Ukraine            SEARS              98051885/T



                             Ukraine          STRUCTURE                94083024



                      United Arab Emirates      KMART                   15489



                      United Arab Emirates    STRUCTURE                 8517



                            Uruguay             K MART                   n/a



                            Uruguay             SEARS                  324796



                            Uruguay           STRUCTURE                333633



                            Venezuela           K MART             1986-001784



                            Venezuela           KMART                  1515194
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 526 of 1120


                            Venezuela                KMART             1994-015147



                            Venezuela                SEARS               9240/83



                             Vietnam                 COBBIE              11148



                             Vietnam               COVINGTON            1040197



                             Vietnam                 KMART                8492



                             Vietnam            KMART (1990 Logo)         8494



                             Vietnam                 SEARS              263543A



                             Vietnam               STRUCTURE             20922



                      Virgin Islands (U.S.)          K MART               8038



                                              KMART and Design (1990
                      Virgin Islands (U.S.)                                n/a
                                                     Logo)



                      Virgin Islands (U.S.)        STRUCTURE               n/a



                      Virgin Islands (U.S.)        STRUCTURE               n/a



                                                   THOM MCAN
                      Virgin Islands (U.S.)                                n/a
                                                    (STYLIZED)



                            West Bank              STRUCTURE              5514
18-23538-rdd       Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                          Pg 527 of 1120


                                   West Bank                 STRUCTURE                       5513



                                     Grenada            KMART & KEY LOGO



                                     Panama                   OLYMPIAN



                                                        STRUCTURE (stylized
                                    Indonesia
                                                            with design)



                                     Canada               WEATHERBEATER



                                Trinidad & Tobago        KMART (1990 LOGO)



                                    St. Lucia            KMART (KEY LOGO)



                                    Malaysia                 STRUCTURE

*- items denoted with an asterisk are assigned solely to the extent of Sellers' right, title or interest therein. No represe
  18-23538-rdd     Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                       Pg 528 of 1120


Application Date   Registration Number   Registration Date          Owner



  03/11/1992              5367              10/04/1994       SEARS BRANDS, L.L.C.



  04/15/2011            2512982             07/06/2012       SEARS BRANDS, L.L.C.



  04/15/2011            2597520             10/07/2013       SEARS BRANDS, L.L.C.



  04/15/2011            2512981             07/06/2012       SEARS BRANDS, L.L.C.



  04/15/2011            2512980             07/06/2012       SEARS BRANDS, L.L.C.



  01/21/2010            2406374             11/12/2010       SEARS BRANDS, L.L.C.



  04/18/1997            2438056             05/03/2011       SEARS BRANDS, L.L.C.



  04/18/1997            2438057             05/03/2011       SEARS BRANDS, L.L.C.



  04/18/1997            2519523             08/21/2012       SEARS BRANDS, L.L.C.



  04/18/1997            2502478             05/07/2012       SEARS BRANDS, L.L.C.



  01/16/2013            2643765             04/25/2014       SEARS BRANDS, L.L.C.



  01/16/2013            2643766             04/25/2014       SEARS BRANDS, L.L.C.



  12/04/1989             14654              03/14/1990       KMART CORPORATION
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 529 of 1120


08/15/1994          16965            09/26/1994       SEARS BRANDS, L.L.C.



04/21/2011          29749            10/03/2011       SEARS BRANDS, L.L.C.



08/15/1994          16967            09/26/1994       SEARS BRANDS, L.L.C.



11/05/1996          18269            01/15/1997       SEARS BRANDS, L.L.C.



06/23/1994          16817            07/11/1994       SEARS BRANDS, L.L.C.



04/10/1979         331313            04/10/1979       KMART CORPORATION



10/27/1988         498369            10/27/1988       KMART CORPORATION



03/13/2001         868989            08/13/2001       SEARS BRANDS, L.L.C.



06/28/2000         840688            01/08/2001       SEARS BRANDS, L.L.C.



12/01/1952         112326            12/01/1952       SEARS BRANDS, L.L.C.



04/21/1958         136638            04/21/1958       SEARS BRANDS, L.L.C.



07/23/1981         363277            07/23/1981       SEARS BRANDS, L.L.C.



05/23/2000         836259            05/23/2000       SEARS BRANDS, L.L.C.



09/04/1998         772253            01/21/2002       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 530 of 1120


06/27/1979         334637             06/27/1979       SEARS BRANDS, L.L.C.



01/08/2013         1534600            08/20/2013       SEARS BRANDS, L.L.C.



05/28/1985         427546             05/28/1985       SEARS BRANDS, L.L.C.



05/28/1985         427545             05/28/1985       SEARS BRANDS, L.L.C.



11/20/1978         324240             11/20/1978       SEARS BRANDS, L.L.C.



05/23/2000         836260             04/30/2001       SEARS BRANDS, L.L.C.



01/08/2013         1534591            09/04/2013       SEARS BRANDS, L.L.C.



06/19/2000         839432             06/19/2000       SEARS BRANDS, L.L.C.



09/04/1998         772251             09/04/1998       SEARS BRANDS, L.L.C.



06/10/2014         1627586            02/06/2015       SEARS BRANDS, L.L.C.



05/28/1985         427547             05/28/1985       SEARS BRANDS, L.L.C.



03/30/2001         871193             12/17/2001       SEARS BRANDS, L.L.C.



09/04/1998         772252             04/30/1999       SEARS BRANDS, L.L.C.



05/23/2011         1426754            10/30/2013       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 531 of 1120


05/23/2000         836261             04/17/2001       SEARS BRANDS, L.L.C.



10/14/1988         123638             01/25/1989       SEARS BRANDS, L.L.C.



08/17/1990         133342             10/29/1990       KMART CORPORATION



12/18/1962         263543A            12/18/1962       SEARS BRANDS, L.L.C.



10/29/1984          11450             10/29/1984       SEARS BRANDS, L.L.C.



06/18/1992          15340             06/18/1992       KMART CORPORATION



06/18/1992          15341             06/18/1992       KMART CORPORATION



05/20/1960          3316              05/20/1960     SEARS, ROEBUCK AND CO.



08/05/1987          3127              08/05/1987       SEARS BRANDS, L.L.C.



07/22/1960          3357              07/22/1960       SEARS BRANDS, L.L.C.



05/24/1995          17295             10/28/1996       SEARS BRANDS, L.L.C.



07/15/1994          16596             07/15/1994       SEARS BRANDS, L.L.C.



07/28/1993          1197              07/28/1993       SEARS BRANDS, L.L.C.



03/21/1993          37312             03/21/1993       KMART CORPORATION
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 532 of 1120


03/21/1993          37311             03/21/1993       KMART CORPORATION



04/27/1994          40455             04/27/1994       SEARS BRANDS, L.L.C.



10/19/1994         81/7816            09/09/1998       KMART CORPORATION



10/19/1994         81/7819            09/09/1998       KMART CORPORATION



10/19/1994         81/7820            09/09/1998       KMART CORPORATION



10/19/1994         81/7825            09/09/1998       KMART CORPORATION



10/19/1994         81/7821            09/09/1998       KMART CORPORATION



10/19/1994         81/7818            09/09/1998       KMART CORPORATION



10/19/1994         81/7822            09/09/1998       KMART CORPORATION



10/19/1994         81/7823            09/09/1998       KMART CORPORATION



10/19/1994         817828             09/09/1998       SEARS BRANDS, L.L.C.



10/19/1994         81/7827            09/09/1998     SEARS, ROEBUCK AND CO.



12/24/1993          2690              12/24/1993       SEARS BRANDS, L.L.C.



09/09/1988         453259             09/09/1988       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 533 of 1120


08/18/1993         536624             08/18/1993       SEARS BRANDS, L.L.C.



08/17/1990         487749             08/17/1990       KMART CORPORATION



12/18/1962         263543A            12/18/1962       SEARS BRANDS, L.L.C.



06/22/1994         552634             06/22/1994       SEARS BRANDS, L.L.C.



02/05/1971          9062              02/05/1971       SEARS BRANDS, L.L.C.



10/13/1993          25464             02/13/1997       SEARS BRANDS, L.L.C.



08/20/2012          51975             05/03/2013       SEARS BRANDS, L.L.C.



01/15/2001         80959-A            10/01/2001       SEARS BRANDS, L.L.C.



01/15/2001         80958-A            10/01/2001       SEARS BRANDS, L.L.C.



09/04/2001         91275-A            01/22/2004       SEARS BRANDS, L.L.C.



01/15/2001         84339A             03/25/1980       SEARS BRANDS, L.L.C.



02/04/2010        124567-C            12/15/2010       SEARS BRANDS, L.L.C.



02/06/1980         82885-A            07/14/1980       SEARS BRANDS, L.L.C.



06/09/1994         C-60662            02/26/1996       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 534 of 1120


06/09/1994         C-60663             02/26/1996       SEARS BRANDS, L.L.C.



09/28/2000        BAZ004530            09/28/2000       SEARS BRANDS, L.L.C.



12/18/1962         263543A             12/18/1962       SEARS BRANDS, L.L.C.



10/16/2009        830424679            10/09/2012       SEARS BRANDS, L.L.C.



03/18/1986        812471032            05/10/1988       SEARS BRANDS, L.L.C.



05/11/1994        817866574            07/02/1996       KMART CORPORATION



12/13/1994        818213752            10/01/1996       KMART CORPORATION



07/14/1983        811234940            10/23/1984       SEARS BRANDS, L.L.C.



10/09/2015                                              SEARS BRANDS, L.L.C.



10/09/2015                                              SEARS BRANDS, L.L.C.



10/09/2015                                              SEARS BRANDS, L.L.C.



10/09/2015                                              SEARS BRANDS, L.L.C.



10/09/2015                                              SEARS BRANDS, L.L.C.



10/30/2015                                              SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 535 of 1120


10/30/2015                                              SEARS BRANDS, L.L.C.



10/30/2015                                              SEARS BRANDS, L.L.C.



01/16/2013        840393261            12/29/2015       SEARS BRANDS, L.L.C.



01/16/2013        840393288            12/29/2015       SEARS BRANDS, L.L.C.



10/06/2009        830413618            11/21/2017       SEARS BRANDS, L.L.C.



12/11/1968         3859223             12/11/1968       SEARS BRANDS, L.L.C.



10/22/2009        830427910            10/09/2012       SEARS BRANDS, L.L.C.



08/31/1992          2241               06/01/1993       SEARS BRANDS, L.L.C.



11/01/1990          19662              12/18/1992       SEARS BRANDS, L.L.C.



04/19/1993          2865               04/23/1993       SEARS BRANDS, L.L.C.



03/09/2011        TMA873032            03/11/2014       SEARS BRANDS, L.L.C.



03/09/2011        TMA873035            03/11/2014       SEARS BRANDS, L.L.C.



05/23/2000         561970              05/14/2002       SEARS BRANDS, L.L.C.



03/16/2004         639520              05/10/2005       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 536 of 1120


01/02/2008       TMA 741665            06/09/2009       SEARS BRANDS, L.L.C.



01/02/2008       TMA 741664            06/09/2009       SEARS BRANDS, L.L.C.



01/02/2008        TMA741663            06/09/2009       SEARS BRANDS, L.L.C.



06/14/2007         730126              12/04/2008       SEARS BRANDS, L.L.C.



10/09/2007         730519              12/09/2008       SEARS BRANDS, L.L.C.



06/02/2010        TMA853024            06/11/2013       SEARS BRANDS, L.L.C.



06/16/1987        TMA347774            11/10/1988       KMART CORPORATION



05/10/1993         433706              09/23/1994       SEARS BRANDS, L.L.C.



01/07/1992         409539              03/12/1993       SEARS BRANDS, L.L.C.



09/30/2003        TMA640549            05/26/2005       SEARS BRANDS, L.L.C.



01/19/1977         235816              09/07/1979       SEARS BRANDS, L.L.C.



01/22/2001         606486              03/29/2004       SEARS BRANDS, L.L.C.



10/11/1977         236367              10/05/1979       SEARS BRANDS, L.L.C.



05/18/1999         544506              05/04/2001       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 537 of 1120


12/20/2016                                              SEARS BRANDS, L.L.C.



12/20/2016                                              SEARS BRANDS, L.L.C.



12/20/2016                                              SEARS BRANDS, L.L.C.



06/11/2008         747226              09/09/2009       SEARS BRANDS, L.L.C.



03/01/1989         407864              02/12/1993       SEARS BRANDS, L.L.C.



03/01/1989         418403              10/22/1993       SEARS BRANDS, L.L.C.



02/18/2003         607281              04/07/2004       SEARS BRANDS, L.L.C.



06/04/1991         408390              02/19/1993       SEARS BRANDS, L.L.C.



08/14/1984         302634              05/10/1985       SEARS BRANDS, L.L.C.



11/28/1997         538436              12/07/2000       SEARS BRANDS, L.L.C.



08/05/1999        TMA545014            05/14/2001       SEARS BRANDS, L.L.C.



01/19/1996         491793              03/23/1998       SEARS BRANDS, L.L.C.



08/20/2008         797522              05/13/2011       SEARS BRANDS, L.L.C.



06/07/2001         584217              06/23/2003       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 538 of 1120


01/11/2010         782659              11/17/2010       SEARS BRANDS, L.L.C.



02/17/2010         799411              06/07/2011       SEARS BRANDS, L.L.C.



02/03/1992         409556              03/12/1993       SEARS BRANDS, L.L.C.



04/12/1994         442881              05/12/1995       SEARS BRANDS, L.L.C.



03/19/2002         600166              01/21/2004       SEARS BRANDS, L.L.C.



06/10/1999         595363              11/20/2003       SEARS BRANDS, L.L.C.



11/21/2001         618520              09/02/2004       SEARS BRANDS, L.L.C.



11/21/2001         618234              08/31/2004       SEARS BRANDS, L.L.C.



04/01/1996         479473              08/04/1997       SEARS BRANDS, L.L.C.



02/01/1991         398089              05/08/1992       SEARS BRANDS, L.L.C.



03/18/1993        TMA428368            06/03/1994      STI MERCHANDISING, INC.



02/04/1981         266514              02/12/1982       SEARS BRANDS, L.L.C.



09/30/2003         640264              05/20/2005       SEARS BRANDS, L.L.C.



09/22/1966        TMA155543            02/16/1968       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 539 of 1120


01/08/2010         782661              11/17/2010       SEARS BRANDS, L.L.C.



03/26/2010        TMA831916            09/13/2012       SEARS BRANDS, L.L.C.



01/11/2010        TMA842327            02/05/2013       SEARS BRANDS, L.L.C.



01/11/2010        TMA842272            02/05/2013       SEARS BRANDS, L.L.C.



02/02/1979         253558              12/05/1980       SEARS BRANDS, L.L.C.



08/20/2002         607210              04/07/2004       SEARS BRANDS, L.L.C.



08/08/1997         511359              04/29/1999       SEARS BRANDS, L.L.C.



08/08/1997         512861              07/15/1999       SEARS BRANDS, L.L.C.



01/30/2001         664336              05/16/2006       SEARS BRANDS, L.L.C.



11/02/1999        TMA587532            08/20/2003       SEARS BRANDS, L.L.C.



11/02/1999        TMA545837            05/30/2001       SEARS BRANDS, L.L.C.



12/07/2016                                              SEARS BRANDS, L.L.C.



12/07/2016                                              SEARS BRANDS, L.L.C.



03/05/2010        TMA802236            07/15/2011       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 540 of 1120


08/20/2002         606991              04/05/2004       SEARS BRANDS, L.L.C.



10/20/1952          45377              10/20/1952       SEARS BRANDS, L.L.C.



05/10/2002        TMA659194            02/16/2006       SEARS BRANDS, L.L.C.



01/20/1998         502276              10/15/1998       SEARS BRANDS, L.L.C.



01/20/1998         502305              10/15/1998       SEARS BRANDS, L.L.C.



01/20/1998         508223              02/22/1999       SEARS BRANDS, L.L.C.



01/20/1998         502873              10/26/1998       SEARS BRANDS, L.L.C.



07/25/1979         244316              05/02/1980       SEARS BRANDS, L.L.C.



06/18/1996         479051              07/25/1997       SEARS BRANDS, L.L.C.



05/04/2004         634544              03/07/2005       SEARS BRANDS, L.L.C.



10/02/1998         527250              05/02/2000       SEARS BRANDS, L.L.C.



03/22/1995         467480              12/11/1996       SEARS BRANDS, L.L.C.



02/10/1997         533301              09/25/2000       SEARS BRANDS, L.L.C.



05/02/1997        TMA499080            08/24/1998       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 541 of 1120


05/02/1997        TMA498989            08/24/1998       SEARS BRANDS, L.L.C.



08/12/1982         285893              12/16/1983       SEARS BRANDS, L.L.C.



07/14/1989         398146              05/15/1992       SEARS BRANDS, L.L.C.



05/13/2003         614647              07/12/2004       SEARS BRANDS, L.L.C.



03/22/1995         456102              03/22/1996       SEARS BRANDS, L.L.C.



10/12/2007        TMA822375            04/18/2012       SEARS BRANDS, L.L.C.



08/20/2008         797523              05/13/2011       SEARS BRANDS, L.L.C.



02/24/1993         429988              07/01/1994       SEARS BRANDS, L.L.C.



02/24/1993         429989              07/01/1994       SEARS BRANDS, L.L.C.



03/17/1971        TMA182308            04/07/1972       SEARS BRANDS, L.L.C.



08/12/1982         285892              12/16/1983       SEARS BRANDS, L.L.C.



11/01/1996         489877              02/13/1998       SEARS BRANDS, L.L.C.



02/24/2009         767394              05/19/2010       SEARS BRANDS, L.L.C.



10/29/1992         431035              07/29/1994       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 542 of 1120


01/06/1992         424938              03/11/1994       SEARS BRANDS, L.L.C.



06/17/1998         531048              08/11/2000       SEARS BRANDS, L.L.C.



03/16/2007         719896              07/30/2008       SEARS BRANDS, L.L.C.



09/13/2001         621673              10/05/2004       SEARS BRANDS, L.L.C.



09/30/1994         454897              03/01/1996       SEARS BRANDS, L.L.C.



08/13/1998         549344              08/06/2001       SEARS BRANDS, L.L.C.



05/16/2008         751207              10/27/2009       SEARS BRANDS, L.L.C.



11/30/2009         781059              10/28/2010       SEARS BRANDS, L.L.C.



10/21/2002         606906              04/02/2004       SEARS BRANDS, L.L.C.



01/24/1989         390772              11/29/1991       SEARS BRANDS, L.L.C.



06/11/2008         746266              08/26/2009       SEARS BRANDS, L.L.C.



06/17/1957        TMA109125            01/17/1958       SEARS BRANDS, L.L.C.



03/17/1956        TMA106021            03/08/1957       SEARS BRANDS, L.L.C.



07/21/2005         664613              05/18/2006       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 543 of 1120


11/22/1979         254014              12/19/1980       SEARS BRANDS, L.L.C.



06/24/1998         522936              02/11/2000       SEARS BRANDS, L.L.C.



08/05/1947          27884              08/05/1947         GGP/HOMART, INC.



01/12/2010         782712              11/17/2010       SEARS BRANDS, L.L.C.



04/23/2007         708082              02/22/2008       SEARS BRANDS, L.L.C.



07/14/1983         306220              08/23/1985       SEARS BRANDS, L.L.C.



05/04/1995         465859              11/06/1996       SEARS BRANDS, L.L.C.



07/18/1995         469536              01/23/1997       SEARS BRANDS, L.L.C.



05/27/1986         346108              10/07/1988       KMART CORPORATION



08/16/2004        TMA695625            09/05/2007      STI MERCHANDISING, INC.



08/16/2004         695626              09/05/2007      STI MERCHANDISING, INC.



03/11/1965         142039              09/24/1965      STI MERCHANDISING, INC.



01/04/1991         404525              11/06/1992      STI MERCHANDISING, INC.



09/20/1991         413398              06/11/1993      STI MERCHANDISING, INC.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 544 of 1120


03/11/1965         153151            09/15/1967      STI MERCHANDISING, INC.



12/05/1991         409519            03/12/1993       SEARS BRANDS, L.L.C.



02/17/1992         425575            03/25/1994      STI MERCHANDISING, INC.



04/29/1991         440725            03/24/1995      STI MERCHANDISING, INC.



02/17/1992         419190            11/05/1993      STI MERCHANDISING, INC.



10/23/1992         425360            03/18/1994      STI MERCHANDISING, INC.



12/15/1999         577926            03/21/2003       SEARS BRANDS, L.L.C.



12/07/1993         437002            12/09/1994       SEARS BRANDS, L.L.C.



12/22/2000         577820            03/20/2003       SEARS BRANDS, L.L.C.



04/15/2009         767540            05/20/2010       SEARS BRANDS, L.L.C.



11/19/2002         607183            04/07/2004       SEARS BRANDS, L.L.C.



06/04/1991         408011            02/12/1993       SEARS BRANDS, L.L.C.



04/06/1978         241765            03/21/1980       SEARS BRANDS, L.L.C.



09/01/1994         451256            12/01/1995       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 545 of 1120


10/02/1998         523230            02/16/2000       SEARS BRANDS, L.L.C.



08/03/1976         229253            07/28/1978       SEARS BRANDS, L.L.C.



08/30/1991         433311            09/16/1994       SEARS BRANDS, L.L.C.



12/21/2000         608096            04/20/2004       SEARS BRANDS, L.L.C.



11/02/1982         282491            08/19/1983       SEARS BRANDS, L.L.C.



10/25/1999         546456            06/12/2001       SEARS BRANDS, L.L.C.



03/29/1999         539641            01/15/2001       SEARS BRANDS, L.L.C.



04/23/1999         539857            01/17/2001       SEARS BRANDS, L.L.C.



05/01/1980         259394            05/29/1981       SEARS BRANDS, L.L.C.



05/21/2003         622397            10/13/2004       SEARS BRANDS, L.L.C.



04/20/1993         433108            09/09/1994       SEARS BRANDS, L.L.C.



07/09/1980         254732            01/09/1981       SEARS BRANDS, L.L.C.



08/30/1991         417562            10/01/1993       SEARS BRANDS, L.L.C.



12/21/2000         606455            03/29/2004       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 546 of 1120


10/22/1997        TMA563036            06/05/2002       SEARS BRANDS, L.L.C.



09/30/1994         484165              10/17/1997       SEARS BRANDS, L.L.C.



03/15/1996         470844              02/12/1997       SEARS BRANDS, L.L.C.



01/11/2010        TMA840600            01/18/2013       SEARS BRANDS, L.L.C.



08/08/1978         254269              12/24/1980       SEARS BRANDS, L.L.C.



01/24/2001         602243              02/16/2004       SEARS BRANDS, L.L.C.



08/29/1986         352515              03/03/1989       SEARS BRANDS, L.L.C.



04/01/2009         767973              05/27/2010       SEARS BRANDS, L.L.C.



11/01/2000         595398              11/21/2003       SEARS BRANDS, L.L.C.



08/11/2004         649697              10/05/2005       SEARS BRANDS, L.L.C.



09/29/2004         645719              08/16/2005       SEARS BRANDS, L.L.C.



01/11/2010         782713              11/17/2010       SEARS BRANDS, L.L.C.



01/11/2010         782715              11/17/2010       SEARS BRANDS, L.L.C.



01/12/2010         782710              11/17/2010       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 547 of 1120


01/12/2010         782709              11/17/2010       SEARS BRANDS, L.L.C.



01/13/2010         782707              11/17/2010       SEARS BRANDS, L.L.C.



04/20/2007         706946              02/08/2008       SEARS BRANDS, L.L.C.



03/22/1995         462620              08/30/1996       SEARS BRANDS, L.L.C.



 ISSUED            697497              01/23/1992       SEARS BRANDS, L.L.C.



 ISSUED            697500              01/23/1992       SEARS BRANDS, L.L.C.



11/25/1997         532287              09/07/2000       SEARS BRANDS, L.L.C.



03/16/2007         708104              02/22/2008       SEARS BRANDS, L.L.C.



03/06/2003         615729              07/26/2004       SEARS BRANDS, L.L.C.



12/20/2011        TMA853207            06/12/2013       SEARS BRANDS, L.L.C.



10/31/1975        TMA215679            08/27/1976       SEARS BRANDS, L.L.C.



11/23/2001         606937              04/02/2004       SEARS BRANDS, L.L.C.



05/13/1980         262256              09/04/1981       SEARS BRANDS, L.L.C.



03/13/1980         250307              09/12/1980       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 548 of 1120


11/25/1977        TMA243658            04/18/1980      STI MERCHANDISING, INC.



02/19/1992         409249              03/05/1993       SEARS BRANDS, L.L.C.



05/24/2001         608521              04/26/2004       SEARS BRANDS, L.L.C.



02/22/1988         366768              03/16/1990       SEARS BRANDS, L.L.C.



11/15/1990         429302              06/24/1994       SEARS BRANDS, L.L.C.



02/24/1992         416030              08/27/1993       SEARS BRANDS, L.L.C.



06/19/1989         395780              03/20/1992       SEARS BRANDS, L.L.C.



07/06/1994         444167              06/16/1995       SEARS BRANDS, L.L.C.



03/09/1993         423143              02/04/1994       SEARS BRANDS, L.L.C.



12/13/1983         304115              06/28/1985       SEARS BRANDS, L.L.C.



11/17/1989         390462              11/22/1991       SEARS BRANDS, L.L.C.



11/21/1994         454374              02/16/1996       SEARS BRANDS, L.L.C.



10/05/1981         320300              11/07/1986       SEARS BRANDS, L.L.C.



03/13/1974         419045              11/05/1993       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 549 of 1120


08/10/1990         406731              01/08/1993       SEARS BRANDS, L.L.C.



07/05/1996         489566              02/10/1998       SEARS BRANDS, L.L.C.



12/03/1998         523013              02/14/2000       SEARS BRANDS, L.L.C.



11/22/2016        TMA996101            05/07/2018       SEARS BRANDS, L.L.C.



04/19/1999         538454              12/07/2000       SEARS BRANDS, L.L.C.



01/18/2008         740924              05/28/2009       SEARS BRANDS, L.L.C.



01/24/1985        TMA329344            06/26/1987       SEARS BRANDS, L.L.C.



05/22/2002         612209              06/07/2004       SEARS BRANDS, L.L.C.



04/06/2017                                              SEARS BRANDS, L.L.C.



09/16/2016                                              SEARS BRANDS, L.L.C.



05/22/2001         590672              09/24/2003       SEARS BRANDS, L.L.C.



09/16/2016                                              SEARS BRANDS, L.L.C.



07/29/2004         647642              09/08/2005       SEARS BRANDS, L.L.C.



07/25/2001         619322              09/13/2004       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 550 of 1120


09/28/2016                                            SEARS BRANDS, L.L.C.



11/15/1973         351165            02/10/1989       SEARS BRANDS, L.L.C.



12/03/1996         484196            10/17/1997       SEARS BRANDS, L.L.C.



02/19/1992         416026            08/27/1993       SEARS BRANDS, L.L.C.



11/12/1991         424092            03/04/1994       SEARS BRANDS, L.L.C.



02/18/2003         607280            04/07/2004       SEARS BRANDS, L.L.C.



04/04/1977         346003            10/07/1988       SEARS BRANDS, L.L.C.



04/04/1977         346004            10/07/1988       SEARS BRANDS, L.L.C.



08/11/2004         642987            06/27/2005       SEARS BRANDS, L.L.C.



09/29/2004         679131            01/09/2007       SEARS BRANDS, L.L.C.



09/16/2016                                            SEARS BRANDS, L.L.C.



04/01/1996         480689            08/15/1997       SEARS BRANDS, L.L.C.



10/29/1999         547033            06/21/2001       SEARS BRANDS, L.L.C.



02/01/1991         403252            10/02/1992       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 551 of 1120


05/18/1999         553832            11/15/2001       SEARS BRANDS, L.L.C.



10/08/1997         505250            12/08/1998       SEARS BRANDS, L.L.C.



02/10/1997         529328            06/16/2000       SEARS BRANDS, L.L.C.



12/03/2008         783876            12/01/2010       SEARS BRANDS, L.L.C.



07/28/2003         634801            03/09/2005       SEARS BRANDS, L.L.C.



12/21/2007         740193            05/14/2009       SEARS BRANDS, L.L.C.



06/01/1998         521304            01/12/2000       SEARS BRANDS, L.L.C.



12/21/2007         740029            05/13/2009       SEARS BRANDS, L.L.C.



06/01/1998         521267            01/11/2000       SEARS BRANDS, L.L.C.



12/19/1983         304882            07/19/1985       SEARS BRANDS, L.L.C.



04/29/1998         522533            01/31/2000       SEARS BRANDS, L.L.C.



07/19/1994         459976            07/05/1996       SEARS BRANDS, L.L.C.



05/19/1994         460694            08/02/1996       SEARS BRANDS, L.L.C.



05/19/1994         460693            08/02/1996       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 552 of 1120


10/30/2001         618951            09/08/2004       SEARS BRANDS, L.L.C.



10/30/2001         619302            09/13/2004       SEARS BRANDS, L.L.C.



07/06/2001         595467            11/21/2003       SEARS BRANDS, L.L.C.



07/06/2001         621576            10/04/2004       SEARS BRANDS, L.L.C.



01/23/1992         411539            04/23/1993       SEARS BRANDS, L.L.C.



01/23/1992         411540            04/23/1993       SEARS BRANDS, L.L.C.



01/08/2003         607140            04/06/2004       SEARS BRANDS, L.L.C.



09/16/2016                                            SEARS BRANDS, L.L.C.



06/14/2007         730125            12/04/2008       SEARS BRANDS, L.L.C.



10/09/2007         730517            12/09/2008       SEARS BRANDS, L.L.C.



03/15/1994         454618            02/23/1996       SEARS BRANDS, L.L.C.



11/28/1997         551400            09/24/2001       SEARS BRANDS, L.L.C.



08/05/1999         551428            09/24/2001       SEARS BRANDS, L.L.C.



06/18/2002         607316            04/08/2004       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 553 of 1120


10/21/2002         606907            04/02/2004       SEARS BRANDS, L.L.C.



09/16/2016                                            SEARS BRANDS, L.L.C.



10/08/1997         505142            12/07/1998       SEARS BRANDS, L.L.C.



06/10/1999         587350            08/19/2003       SEARS BRANDS, L.L.C.



02/03/1986         391065            12/06/1991       SEARS BRANDS, L.L.C.



09/16/2016                                            SEARS BRANDS, L.L.C.



11/01/1996         489920            02/13/1998       SEARS BRANDS, L.L.C.



06/07/2001         590596            09/23/2003       SEARS BRANDS, L.L.C.



09/16/2016                                            SEARS BRANDS, L.L.C.



10/06/1998         542101            03/08/2001       SEARS BRANDS, L.L.C.



08/11/2004         645726            08/16/2005       SEARS BRANDS, L.L.C.



09/29/2004         646221            08/19/2005       SEARS BRANDS, L.L.C.



04/12/1995         469209            01/21/1997       SEARS BRANDS, L.L.C.



07/18/1995         472070            03/05/1997       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 554 of 1120


07/06/2001         595354            11/20/2003       SEARS BRANDS, L.L.C.



07/06/2001         619321            09/13/2004       SEARS BRANDS, L.L.C.



09/09/1998         525034            03/15/2000       SEARS BRANDS, L.L.C.



04/19/1999         534577            10/13/2000       SEARS BRANDS, L.L.C.



09/09/1998         525409            03/21/2000       SEARS BRANDS, L.L.C.



12/08/1993         456215            03/29/1996       SEARS BRANDS, L.L.C.



03/04/2002         608769            04/28/2004       SEARS BRANDS, L.L.C.



05/21/2003         619091            09/10/2004       SEARS BRANDS, L.L.C.



10/21/2002         592132            10/10/2003       SEARS BRANDS, L.L.C.



08/11/2004         642438            06/20/2005       SEARS BRANDS, L.L.C.



09/29/2004         677480            11/22/2006       SEARS BRANDS, L.L.C.



08/12/1992         425004            03/11/1994       SEARS BRANDS, L.L.C.



10/06/1998         517818            10/13/1999       SEARS BRANDS, L.L.C.



09/16/2016                                            SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 555 of 1120


11/19/2002         607181            04/07/2004       SEARS BRANDS, L.L.C.



11/25/1997         532213            09/06/2000       SEARS BRANDS, L.L.C.



10/29/1999         548015            07/12/2001       SEARS BRANDS, L.L.C.



03/10/1998         540775            02/05/2001       SEARS BRANDS, L.L.C.



11/21/2001         591785            10/07/2003       SEARS BRANDS, L.L.C.



10/01/1999         547865            07/09/2001       SEARS BRANDS, L.L.C.



10/29/1999         548016            07/12/2001       SEARS BRANDS, L.L.C.



10/21/2002         587318            08/18/2003       SEARS BRANDS, L.L.C.



06/18/2002         607487            04/13/2004       SEARS BRANDS, L.L.C.



10/12/2007         730521            12/09/2008       SEARS BRANDS, L.L.C.



08/16/1977         227608            05/05/1978       SEARS BRANDS, L.L.C.



06/21/2001         590806            09/25/2003       SEARS BRANDS, L.L.C.



06/07/2001         595182            11/19/2003       SEARS BRANDS, L.L.C.



02/08/1995         455088            03/08/1996       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 556 of 1120


09/12/2018                                             SEARS BRANDS, L.L.C.



09/06/1978         246310             06/06/1980       SEARS BRANDS, L.L.C.



05/10/1993         434015             09/30/1994       SEARS BRANDS, L.L.C.



03/01/1978         252029             11/04/1980       SEARS BRANDS, L.L.C.



05/21/1953        UCA45597            05/21/1953       SEARS BRANDS, L.L.C.



12/11/2002         619355             09/14/2004       SEARS BRANDS, L.L.C.



03/03/2009         793962             03/28/2011       SEARS BRANDS, L.L.C.



02/28/1989         371257             07/27/1990       SEARS BRANDS, L.L.C.



03/16/2007         708134             02/22/2008       SEARS BRANDS, L.L.C.



08/05/1987         351285             02/10/1989       SEARS BRANDS, L.L.C.



03/06/2003         622755             10/19/2004       SEARS BRANDS, L.L.C.



08/11/1998         541627             02/27/2001       SEARS BRANDS, L.L.C.



04/19/1999         538456             12/07/2000       SEARS BRANDS, L.L.C.



09/09/1998         525410             03/21/2000       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 557 of 1120


09/09/1998         526174            03/30/2000       SEARS BRANDS, L.L.C.



07/21/2005         664611            05/18/2006       SEARS BRANDS, L.L.C.



08/05/1981         268026            04/08/1982       SEARS BRANDS, L.L.C.



05/21/1998         523213            02/16/2000       SEARS BRANDS, L.L.C.



01/31/1980         254189            12/24/1980       SEARS BRANDS, L.L.C.



02/22/1989         379147            02/01/1991       SEARS BRANDS, L.L.C.



02/14/2001         674089            10/03/2006       SEARS BRANDS, L.L.C.



04/06/1978         241764            03/21/1980       SEARS BRANDS, L.L.C.



06/06/1994         457795            05/24/1996       SEARS BRANDS, L.L.C.



03/30/1978         232713            04/12/1979       SEARS BRANDS, L.L.C.



01/19/1977         229082            07/14/1978       SEARS BRANDS, L.L.C.



09/16/2016                                            SEARS BRANDS, L.L.C.



07/14/1999         623117            10/21/2004       SEARS BRANDS, L.L.C.



03/12/1980         253658            12/05/1980       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 558 of 1120


11/22/1979         258020            04/24/1981       SEARS BRANDS, L.L.C.



05/21/2003         730515            12/09/2008       SEARS BRANDS, L.L.C.



12/21/2007         740083            05/13/2009       SEARS BRANDS, L.L.C.



05/09/1979         248650            07/25/1980       SEARS BRANDS, L.L.C.



03/19/2003         610063            05/11/2004       SEARS BRANDS, L.L.C.



06/07/2001         595153            11/19/2003       SEARS BRANDS, L.L.C.



10/21/2002         592131            10/10/2003       SEARS BRANDS, L.L.C.



05/21/2003         619056            09/09/2004       SEARS BRANDS, L.L.C.



02/12/1974         224623            12/09/1977       SEARS BRANDS, L.L.C.



04/12/1994         442882            05/12/1995       SEARS BRANDS, L.L.C.



03/19/2002         598940            01/09/2004       SEARS BRANDS, L.L.C.



05/26/2014                                            SEARS BRANDS, L.L.C.



01/15/1998         509778            03/22/1999       SEARS BRANDS, L.L.C.



 ISSUED            485357            04/06/1982       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 559 of 1120


12/22/1993         448571              10/06/1995       SEARS BRANDS, L.L.C.



03/31/2000         582493              05/27/2003       SEARS BRANDS, L.L.C.



02/16/2007         705724              01/25/2008       SEARS BRANDS, L.L.C.



09/08/2008        TMA820603            03/23/2012       SEARS BRANDS, L.L.C.



10/25/1999         546988              06/21/2001       SEARS BRANDS, L.L.C.



12/21/2007         740028              05/13/2009       SEARS BRANDS, L.L.C.



10/01/1993         451066              12/01/1995       SEARS BRANDS, L.L.C.



08/18/1992        TMA418342            10/15/1993      STI MERCHANDISING, INC.



12/20/2000         927237              09/28/2001       SEARS BRANDS, L.L.C.



11/23/1994         817899              12/18/1997       SEARS BRANDS, L.L.C.



11/23/1994         824988              11/04/1997       SEARS BRANDS, L.L.C.



11/23/1994         814508              11/04/1997       SEARS BRANDS, L.L.C.



11/23/1994         817898              12/18/1997       SEARS BRANDS, L.L.C.



11/23/1994         814507              11/04/2007       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 560 of 1120


11/23/1994         825091             01/21/1998       SEARS BRANDS, L.L.C.



06/18/2008         841638             02/17/2009       SEARS BRANDS, L.L.C.



06/14/2011         636.588            06/14/2011       SEARS BRANDS, L.L.C.



09/13/1994         848549             11/10/1998       SEARS BRANDS, L.L.C.



09/13/1994         937988             11/26/2001       SEARS BRANDS, L.L.C.



01/04/2013        11987659            06/21/2014       SEARS BRANDS, L.L.C.



01/04/2013        11987658            11/14/2017       SEARS BRANDS, L.L.C.



06/20/1991         598198             06/10/1992       SEARS BRANDS, L.L.C.



08/27/1992         659719             09/28/1993       SEARS BRANDS, L.L.C.



08/21/2003         3682844            04/14/2006       SEARS BRANDS, L.L.C.



05/18/2010                                             SEARS BRANDS, L.L.C.



09/01/2004         4248712            12/21/2007       SEARS BRANDS, L.L.C.



09/01/2004         4248710            04/28/2008       SEARS BRANDS, L.L.C.



09/01/2004         4248711            10/07/2008       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 561 of 1120


12/30/1993         766745             09/14/1995       SEARS BRANDS, L.L.C.



12/11/1993         1065000            07/28/1997       SEARS BRANDS, L.L.C.



09/01/2004         4248708            10/07/2008       SEARS BRANDS, L.L.C.



04/07/2017        23444553            03/21/2018       SEARS BRANDS, L.L.C.



09/01/2004         4248714            10/07/2008       SEARS BRANDS, L.L.C.



09/01/2004         4248715            12/21/2007       SEARS BRANDS, L.L.C.



09/01/2004         4248709            08/28/2007       SEARS BRANDS, L.L.C.



09/01/2004         4248707            02/07/2008       SEARS BRANDS, L.L.C.



09/01/2004         4248713            04/28/2008       SEARS BRANDS, L.L.C.



12/05/2011        10267766            08/14/2014       SEARS BRANDS, L.L.C.



02/10/2014        14006761            10/28/2015       SEARS BRANDS, L.L.C.



02/10/2014        14006762            09/21/2016       SEARS BRANDS, L.L.C.



02/10/2014        14006763            02/28/2016       SEARS BRANDS, L.L.C.



02/10/2014        14006764            08/21/2016       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 562 of 1120


02/10/2014        14006758            10/28/2015       SEARS BRANDS, L.L.C.



02/10/2014        14006759            06/07/2015       SEARS BRANDS, L.L.C.



02/10/2014        14006760            02/28/2016       SEARS BRANDS, L.L.C.



12/05/2011        10268152            10/14/2015       SEARS BRANDS, L.L.C.



12/05/2011        10268155            04/07/2014       SEARS BRANDS, L.L.C.



12/20/2002         3412026            11/14/2004       SEARS BRANDS, L.L.C.



07/13/2017        25300544            07/14/2018       SEARS BRANDS, L.L.C.



02/20/1979         138316             07/05/1980       SEARS BRANDS, L.L.C.



02/09/2017        22780333            02/21/2018       SEARS BRANDS, L.L.C.



                   138315             07/05/1980       SEARS BRANDS, L.L.C.



07/03/2014        14648785            02/21/2016       SEARS BRANDS, L.L.C.



10/20/2017                                             SEARS BRANDS, L.L.C.



06/11/1990         555868             06/20/1991       SEARS BRANDS, L.L.C.



03/21/2000         1557252            04/21/2001       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 563 of 1120


10/20/1997         1280743            06/07/1999       SEARS BRANDS, L.L.C.



05/08/2004         4051084            11/07/2007       SEARS BRANDS, L.L.C.



11/19/2007         6387456            05/14/2010       SEARS BRANDS, L.L.C.



10/17/2014        15529051            12/07/2015       SEARS BRANDS, L.L.C.



10/13/2009         400302             04/13/2010       SEARS BRANDS, L.L.C.



04/09/2001         270945             06/26/2003       SEARS BRANDS, L.L.C.



12/29/1994         181671             06/29/1995       SEARS BRANDS, L.L.C.



12/29/1994         248717             02/28/2002       SEARS BRANDS, L.L.C.



10/21/1986          96850             02/14/1987       SEARS BRANDS, L.L.C.



11/06/1991         143314             10/25/1993       SEARS BRANDS, L.L.C.



11/06/1991         143315             10/25/1993       SEARS BRANDS, L.L.C.



11/06/1991         143323             10/25/1993       SEARS BRANDS, L.L.C.



04/06/1984          3693              05/28/1986       SEARS BRANDS, L.L.C.



09/26/1984          3692              05/28/1986       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 564 of 1120


06/16/1972           216              10/20/1972       SEARS BRANDS, L.L.C.



05/07/1996         242760             08/23/2001       SEARS BRANDS, L.L.C.



                   235149             02/05/2001       SEARS BRANDS, L.L.C.



07/27/2004         294977             02/23/2005       SEARS BRANDS, L.L.C.



04/24/2001         2203347            06/11/2002       SEARS BRANDS, L.L.C.



04/01/1996          17707             04/01/1996       SEARS BRANDS, L.L.C.



05/18/2010         1040197            05/18/2010       SEARS BRANDS, L.L.C.



09/21/2009         8562829            03/16/2010       SEARS BRANDS, L.L.C.



10/06/2000         1890227            10/06/2000       SEARS BRANDS, L.L.C.



08/09/2004         3975737            03/27/2008       SEARS BRANDS, L.L.C.



04/01/1996         235556             12/11/1998       KMART CORPORATION



08/09/2004         3975497            11/04/2005       SEARS BRANDS, L.L.C.



12/03/2008         7433981            01/26/2011       SEARS BRANDS, L.L.C.



09/05/2008         7216518            05/22/2009       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 565 of 1120


10/21/2003         3406279             04/11/2008       SEARS BRANDS, L.L.C.



08/27/1998         917369              09/27/2000       SEARS BRANDS, L.L.C.



06/01/2000         1685395             03/20/2002     SEARS, ROEBUCK AND CO.



09/05/2008         7216575             05/21/2009       SEARS BRANDS, L.L.C.



10/20/2009         1017889             10/20/2009       SEARS BRANDS, L.L.C.



05/26/2014        012907465            10/17/2014       SEARS BRANDS, L.L.C.



10/26/2001         134464              08/16/2002       SEARS BRANDS, L.L.C.



10/26/2001         134469              08/16/2002       SEARS BRANDS, L.L.C.



10/26/2001         135214              09/17/2002       SEARS BRANDS, L.L.C.



01/26/1979          59512              10/13/1981       SEARS BRANDS, L.L.C.



04/14/2011         214683              12/14/2011       SEARS BRANDS, L.L.C.



08/23/1990          77042              09/10/1991       SEARS BRANDS, L.L.C.



09/14/1994          87324              06/10/1994       SEARS BRANDS, L.L.C.



09/30/2002         149936              10/08/2004       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 566 of 1120


10/26/2001         134561             08/20/2002       SEARS BRANDS, L.L.C.



10/26/2001         135215             09/17/2002       SEARS BRANDS, L.L.C.



10/26/2001         134434             08/16/2002       SEARS BRANDS, L.L.C.



05/18/1988          46773             10/22/1988       SEARS BRANDS, L.L.C.



04/17/1988          54573             10/17/1988       SEARS BRANDS, L.L.C.



05/18/1988          46771             10/22/1988       SEARS BRANDS, L.L.C.



05/18/1988          46673             10/03/1988       SEARS BRANDS, L.L.C.



05/18/1988          46764             10/19/1988       SEARS BRANDS, L.L.C.



05/13/1988          46671             10/03/1988       SEARS BRANDS, L.L.C.



10/26/2001         134558             08/20/2002       SEARS BRANDS, L.L.C.



07/31/2002         140152             08/19/2003       SEARS BRANDS, L.L.C.



05/18/2010         1040197            05/18/2010       SEARS BRANDS, L.L.C.



05/07/1998         Z980551            11/11/1998       SEARS BRANDS, L.L.C.



12/18/1962         263543A            12/18/1962       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 567 of 1120


10/31/1990         Z934064             10/31/1990       SEARS BRANDS, L.L.C.



12/20/1994         122048              06/22/1995       SEARS BRANDS, L.L.C.



12/23/1994         122057              06/22/1995       SEARS BRANDS, L.L.C.



10/27/2000          58229              10/27/2000       SEARS BRANDS, L.L.C.



10/27/2000          58230              10/27/2000       SEARS BRANDS, L.L.C.



09/26/2000         236976              09/20/2001       SEARS BRANDS, L.L.C.



04/29/1998        219788 CR            08/23/1999       SEARS BRANDS, L.L.C.



12/18/1962         263543A             12/18/1962       SEARS BRANDS, L.L.C.



12/20/1990         169848              12/20/1990       SEARS BRANDS, L.L.C.



09/09/1988        2204/1990            04/06/1990       SEARS BRANDS, L.L.C.



11/29/1976      VR1978 03242           10/06/1978       SEARS BRANDS, L.L.C.



08/16/1990       VR199105092           08/16/1991       SEARS BRANDS, L.L.C.



11/06/2000      VR 2001 03089          07/19/2001       SEARS BRANDS, L.L.C.



06/05/2003         137031              08/30/2003       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 568 of 1120


07/24/1978          27751            07/24/1978       SEARS BRANDS, L.L.C.



                    76825            03/15/1995       SEARS BRANDS, L.L.C.



                    76900            03/15/1995       KMART CORPORATION



                    76809            03/15/1995       SEARS BRANDS, L.L.C.



                    76934            03/15/1995       KMART CORPORATION



01/29/2002         129505            04/30/2002       SEARS BRANDS, L.L.C.



                    18438            03/13/1970       SEARS BRANDS, L.L.C.



                    1070             06/15/1971       SEARS BRANDS, L.L.C.



                    18441            03/16/1970       SEARS BRANDS, L.L.C.



07/08/2011         190553            10/18/2011       SEARS BRANDS, L.L.C.



06/05/2003         137033            08/30/2003       SEARS BRANDS, L.L.C.



04/29/1998          2663             12/23/1999       SEARS BRANDS, L.L.C.



11/10/2006         200807            08/13/2007       SEARS BRANDS, L.L.C.



07/31/1986         612-87            11/26/1987       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 569 of 1120


04/29/1998          2664              12/23/1999       SEARS BRANDS, L.L.C.



07/13/1966           3                03/27/1967     SEARS, ROEBUCK AND CO.



11/04/1966          2908              08/03/1982       SEARS BRANDS, L.L.C.



01/25/2010         1893-11            01/25/2010       SEARS BRANDS, L.L.C.



11/04/1966          2907              01/28/1983     SEARS, ROEBUCK AND CO.



06/17/1994         1086/95            11/30/1995       SEARS BRANDS, L.L.C.



01/08/1997         5747-98            10/06/1998     SEARS, ROEBUCK AND CO.



05/18/2010         1040197            05/18/2010       SEARS BRANDS, L.L.C.



07/24/1980          57757             07/24/1980       SEARS BRANDS, L.L.C.



07/24/1980          57768             07/24/1980       SEARS BRANDS, L.L.C.



07/24/1980          57761             04/14/1988       SEARS BRANDS, L.L.C.



12/18/1962         263543A            12/18/1962       SEARS BRANDS, L.L.C.



08/19/2000         135454             07/15/2007       SEARS BRANDS, L.L.C.



03/20/1999         122475             03/20/1999     SEARS, ROEBUCK AND CO.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 570 of 1120


08/10/2001        81Book184            06/07/2004       SEARS BRANDS, L.L.C.



08/10/2001       234Book181            01/22/2004       SEARS BRANDS, L.L.C.



08/10/2001       221Book181            01/21/2004       SEARS BRANDS, L.L.C.



08/08/2001        80Book184            06/07/2004       SEARS BRANDS, L.L.C.



06/14/2010        24Book169            06/01/2011       SEARS BRANDS, L.L.C.



12/15/1994        10Book38             10/22/1996       SEARS BRANDS, L.L.C.



04/27/1993         44Book8             07/13/2000       KMART CORPORATION



11/08/1993         16Book6             08/31/1998       KMART CORPORATION



08/08/2001       107Book182            02/23/2004       SEARS BRANDS, L.L.C.



08/08/2001       135Book182            02/26/2004       SEARS BRANDS, L.L.C.



08/08/2001        23Book183            03/25/2004       SEARS BRANDS, L.L.C.



02/03/1997        170Book73            03/25/1998       SEARS BRANDS, L.L.C.



02/07/1986       162Book115            05/16/1988       SEARS BRANDS, L.L.C.



12/01/1980        230Book90            10/20/1981       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                   Pg 571 of 1120


09/09/2009        37Book150            05/13/2010       SEARS BRANDS, L.L.C.


                                                       Structureco, Inc. (Record
05/03/1994        188Book75            04/27/1998     Owner); Sears Brands, L.L.C.
                                                             (Legal Owner)

                                                       Structureco, Inc. (Record
05/03/1994        187Book75            04/27/1998     Owner); Sears Brands, L.L.C.
                                                             (Legal Owner)

                                                       Structureco, Inc. (Record
05/03/1994        185Book75            04/27/1998     Owner); Sears Brands, L.L.C.
                                                             (Legal Owner)

                                                       Structureco, Inc. (Record
05/03/1994        186Book75            04/27/1998     Owner); Sears Brands, L.L.C.
                                                             (Legal Owner)


07/20/2004        100Book37            04/18/2005       SEARS BRANDS, L.L.C.



06/24/1982        97Book94             06/24/1982       SEARS BRANDS, L.L.C.



05/19/1998          30504              03/27/2000       SEARS BRANDS, L.L.C.



05/05/1981          88274              03/05/1984       SEARS BRANDS, L.L.C.



10/13/2000         225170              09/30/2002       SEARS BRANDS, L.L.C.



11/10/2006        96652167             11/10/2006       SEARS BRANDS, L.L.C.



01/13/2003        33203778             01/13/2003       SEARS BRANDS, L.L.C.



05/02/1983         1234789             10/14/1983       SEARS BRANDS, L.L.C.



09/25/1990         1728755             09/25/1990       KMART CORPORATION
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 572 of 1120


03/30/1966         1342550            02/13/1986       SEARS BRANDS, L.L.C.



10/10/1988         1493043            10/10/1988       SEARS BRANDS, L.L.C.



12/18/1962         263543A            12/18/1962       SEARS BRANDS, L.L.C.



06/24/1991         1673013            06/24/1991       SEARS BRANDS, L.L.C.



11/10/2006        96652167            11/10/2006       SEARS BRANDS, L.L.C.



03/30/1966         1342550            02/13/1986       SEARS BRANDS, L.L.C.



07/21/1997          4892              06/03/1998       SEARS BRANDS, L.L.C.



07/21/1997          4893              06/03/1998       SEARS BRANDS, L.L.C.



09/13/1988         1140415            05/30/1989       SEARS BRANDS, L.L.C.



06/05/2003      30328599.0/12         09/22/2003       SEARS BRANDS, L.L.C.



08/17/1990         1188406            08/17/1993       KMART CORPORATION



12/18/1962         263543A            12/18/1962       SEARS BRANDS, L.L.C.



05/22/1991         2032785            03/19/1993       SEARS BRANDS, L.L.C.



03/16/1973         927538             02/04/1975       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 573 of 1120


10/27/1978          21479             10/27/1978     SEARS, ROEBUCK AND CO.



03/16/2001         2264462            05/30/2003       SEARS BRANDS, L.L.C.



01/09/2001        2257427B            12/14/2001       SEARS BRANDS, L.L.C.



11/08/1996         2115174            05/30/1997       SEARS BRANDS, L.L.C.



11/25/1972         1002371            11/25/1972       SEARS BRANDS, L.L.C.



10/17/1990         1444231            07/23/1993       SEARS BRANDS, L.L.C.



10/05/1978         1102481            10/05/1978       SEARS BRANDS, L.L.C.



10/01/1986         1272841            10/01/1986       SEARS BRANDS, L.L.C.



11/18/1986         1292023            11/18/1986       SEARS BRANDS, L.L.C.



06/25/1991         1468446            08/16/1996       SEARS BRANDS, L.L.C.



09/02/2002         2309532            09/02/2002       SEARS BRANDS, L.L.C.



08/12/1994         120461             09/17/1997       SEARS BRANDS, L.L.C.



11/25/1972         61/1992            11/25/1972       SEARS BRANDS, L.L.C.



04/06/2010      SM-800-92-133         04/06/2010       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 574 of 1120


10/05/2001         118138              06/11/2002       SEARS BRANDS, L.L.C.



10/05/2001         118131              06/11/2002       SEARS BRANDS, L.L.C.



07/20/2000         119931              09/11/2002       SEARS BRANDS, L.L.C.



01/24/2006         144445              08/21/2006       SEARS BRANDS, L.L.C.



10/05/2001         118132              06/11/2002       SEARS BRANDS, L.L.C.



01/13/2006         143953              08/01/2006       SEARS BRANDS, L.L.C.



01/13/2006         143998              08/02/2006       SEARS BRANDS, L.L.C.



10/05/2001         118135              06/11/2002       SEARS BRANDS, L.L.C.



                 3710120089            06/05/1979       SEARS BRANDS, L.L.C.



05/05/1997       90389198192           05/05/1998       KMART CORPORATION



03/21/2011         186951              02/04/2013       SEARS BRANDS, L.L.C.



03/16/1995          83132              03/02/1997       SEARS BRANDS, L.L.C.



08/16/1990          65073              09/17/1991       SEARS BRANDS, L.L.C.



05/18/1999          99402              10/01/1999     SEARS, ROEBUCK AND CO.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 575 of 1120


10/05/2001         118479               06/25/2002     SEARS, ROEBUCK AND CO.



10/05/2001         118142               06/11/2002     SEARS, ROEBUCK AND CO.



10/05/2001         118126               06/11/2002       SEARS BRANDS, L.L.C.



04/21/1978       34389/10/84            04/21/1978     SEARS, ROEBUCK AND CO.



04/21/1978       34394/15/84            04/21/1978     SEARS, ROEBUCK AND CO.



04/28/1978       34482/103/84           04/28/1978     SEARS, ROEBUCK AND CO.



03/09/2000         108278               11/21/2000     SEARS, ROEBUCK AND CO.



05/14/1999          99403               10/01/1999       SEARS BRANDS, L.L.C.



05/12/2000         107055               10/18/2000     SEARS, ROEBUCK AND CO.



04/21/1978        34386/7/84            04/21/1978     SEARS, ROEBUCK AND CO.



04/21/1978        34388/9/84            04/21/1978     SEARS, ROEBUCK AND CO.



01/01/1977       34390/11/84            04/21/1978     SEARS, ROEBUCK AND CO.



06/21/1999          10780               06/21/2000       SEARS BRANDS, L.L.C.



02/10/2000          11155               02/16/2001       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 576 of 1120


10/05/2001         118124             06/11/2002     SEARS, ROEBUCK AND CO.



10/05/2001         118115             06/11/2002       SEARS BRANDS, L.L.C.



10/10/1979         174/177            03/29/1982       SEARS BRANDS, L.L.C.



10/04/1980         204/16             10/04/1980       SEARS BRANDS, L.L.C.



11/05/2006         379/152            11/05/2006       SEARS BRANDS, L.L.C.



10/02/2001          84384             06/07/2002       SEARS BRANDS, L.L.C.



10/05/2001          84396             06/07/2002       SEARS BRANDS, L.L.C.



10/02/2001          84397             06/07/2002       SEARS BRANDS, L.L.C.



08/29/1980           132              11/04/1981       SEARS BRANDS, L.L.C.



12/29/1994          62896             09/14/1995       SEARS BRANDS, L.L.C.



12/29/1994          2226              09/14/1995       SEARS BRANDS, L.L.C.



10/05/2001          84386             06/07/2002       SEARS BRANDS, L.L.C.



10/02/2001          84282             05/31/2002       SEARS BRANDS, L.L.C.



11/23/2009          16933             10/18/2011       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 577 of 1120


04/13/1994          60933               01/11/1995       SEARS BRANDS, L.L.C.



07/07/2000          82549               09/12/2001       SEARS BRANDS, L.L.C.



12/07/2001          93048               01/11/2005       SEARS BRANDS, L.L.C.



01/02/2013       302484252AA            03/26/2014       SEARS BRANDS, L.L.C.



01/02/2013       302484252AB            06/04/2014       SEARS BRANDS, L.L.C.



04/27/1988        1989B3148             10/20/1989       SEARS BRANDS, L.L.C.



04/27/1978        19790220              04/27/1978       SEARS BRANDS, L.L.C.



09/26/2000        01912/2002            09/26/2000       SEARS BRANDS, L.L.C.



09/26/2000        13675/2001            09/26/2000       SEARS BRANDS, L.L.C.



06/17/1992       2001B06061             05/23/2001       SEARS BRANDS, L.L.C.



06/17/1992       1995B10607             12/18/1995       SEARS BRANDS, L.L.C.



05/05/1978        19810059              05/05/1985       SEARS BRANDS, L.L.C.



05/08/1990       1995B08541             10/12/1995       SEARS BRANDS, L.L.C.



08/27/1997        199813030             08/27/1997       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 578 of 1120


04/01/1987        1988B0240            04/01/1987     SEARS, ROEBUCK AND CO.



04/08/1998         159648              02/10/2000       SEARS BRANDS, L.L.C.



12/18/1962         263543A             12/18/1962       SEARS BRANDS, L.L.C.



11/05/1990         131978              07/23/1992       SEARS BRANDS, L.L.C.



02/07/1994         794/1994            09/27/1994       SEARS BRANDS, L.L.C.



11/02/2006         1500838             03/23/2010       KMART CORPORATION



05/06/1985         437376B             05/06/1985       SEARS BRANDS, L.L.C.



09/23/2003         1239290             09/23/2003       SEARS BRANDS, L.L.C.



07/28/2014         1225053             07/28/2014       SEARS BRANDS, L.L.C.



04/13/1992         571183              08/31/1992       SEARS BRANDS, L.L.C.



04/25/2004      IDM000017905           09/29/2004       KMART CORPORATION



04/25/2004      IDM000016299           09/16/2004       KMART CORPORATION



04/25/2004      IDM000017904           09/29/2004       KMART CORPORATION



07/29/1991      IDM000332406           04/04/2001       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 579 of 1120


07/27/2008      IDM000197801          03/12/2009       SEARS BRANDS, L.L.C.



05/18/2010         1040197            05/18/2010       SEARS BRANDS, L.L.C.



12/18/1962         263543A            12/18/1962       SEARS BRANDS, L.L.C.



07/28/2014         1225053            07/28/2014       SEARS BRANDS, L.L.C.



01/09/2013         1151272            01/09/2013       SEARS BRANDS, L.L.C.



10/20/2009         1017889            10/20/2009       SEARS BRANDS, L.L.C.



07/01/1996         216089             07/01/1996       SEARS BRANDS, L.L.C.



06/14/1994         160612             10/25/1995       SEARS BRANDS, L.L.C.



09/20/1979          48676             09/20/1986       SEARS BRANDS, L.L.C.



08/21/1990          77328             11/03/1994       SEARS BRANDS, L.L.C.



07/09/2014         266654             05/05/2016       SEARS BRANDS, L.L.C.



06/24/1991          80147             09/04/1994       SEARS BRANDS, L.L.C.



10/31/1984         1603798            10/31/1984       SEARS BRANDS, L.L.C.



10/19/1988         1324140            10/16/1991       KMART CORPORATION
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 580 of 1120


03/20/1986     302006901401623        07/16/2009       SEARS BRANDS, L.L.C.



12/18/1962         263543A            12/18/1962       SEARS BRANDS, L.L.C.



03/20/1986     302006901401622        07/16/2009       SEARS BRANDS, L.L.C.



05/31/2000         1255574            05/03/2000       SEARS BRANDS, L.L.C.



05/24/1990         1255573            12/10/1992       SEARS BRANDS, L.L.C.



04/27/1966     302006901409068        07/23/2009       SEARS BRANDS, L.L.C.



10/18/1994          27289             10/18/1994       SEARS BRANDS, L.L.C.



07/30/2012          60866             03/18/2013       SEARS BRANDS, L.L.C.



06/14/1994         B28060             06/14/1994       SEARS BRANDS, L.L.C.



03/15/2001         4618051            11/01/2002       SEARS BRANDS, L.L.C.



05/18/2010         1040197            05/18/2010       SEARS BRANDS, L.L.C.



08/30/1994         4042216            08/15/1997       SEARS BRANDS, L.L.C.



08/30/1994         4042217            08/15/1997       SEARS BRANDS, L.L.C.



11/22/2002         4695424            07/25/2003       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 581 of 1120


12/16/2008         5246433            07/10/2009       SEARS BRANDS, L.L.C.



03/07/1997         4163354            07/03/1998       SEARS BRANDS, L.L.C.



12/18/1997         4361477            02/10/2000       SEARS BRANDS, L.L.C.



03/20/1998         4364822            03/03/2000       SEARS BRANDS, L.L.C.



03/31/1997         4158863            06/19/1998       SEARS BRANDS, L.L.C.



01/09/2013         1151272            01/09/2013       SEARS BRANDS, L.L.C.



06/30/1994         3317277            05/30/1997       SEARS BRANDS, L.L.C.



03/07/1995         3370595            10/23/1998     SEARS, ROEBUCK AND CO.



02/20/1981         1922852            12/24/1986       SEARS BRANDS, L.L.C.



04/10/2001         4577190            06/14/2002     SEARS, ROEBUCK AND CO.



03/12/1987         2237471            06/28/1990     SEARS, ROEBUCK AND CO.



                   2281132            11/30/1990       SEARS BRANDS, L.L.C.



02/08/1993          33493             10/26/1993       KMART CORPORATION



06/20/2000          61449             09/15/2002       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 582 of 1120


08/15/1994          35879               06/29/1995       SEARS BRANDS, L.L.C.



11/15/2000          50864               02/01/2003       SEARS BRANDS, L.L.C.



11/15/2000          50865               11/15/2000     SEARS, ROEBUCK AND CO.



10/06/2003          55114               10/06/2003       SEARS BRANDS, L.L.C.



09/26/1994          27143               12/16/1997       SEARS BRANDS, L.L.C.



04/09/1998         M44186               08/20/1999       SEARS BRANDS, L.L.C.



10/09/1978        00286/2008            10/09/1978       SEARS BRANDS, L.L.C.



10/09/1978        91078/853             10/09/1978       SEARS BRANDS, L.L.C.



12/18/1962         263543A              12/18/1962       SEARS BRANDS, L.L.C.



12/20/1991          8292                06/15/1992       SEARS BRANDS, L.L.C.



01/11/1988         8797-M               09/29/1988       SEARS BRANDS, L.L.C.



12/19/1994          14327               10/04/1995       SEARS BRANDS, L.L.C.



06/28/1991          11025               05/05/1999       SEARS BRANDS, L.L.C.



09/27/2000          9847                01/01/2002     SEARS, ROEBUCK AND CO.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 583 of 1120


04/05/1994          03618              04/05/1994       SEARS BRANDS, L.L.C.



12/18/1962         263543A             12/18/1962       SEARS BRANDS, L.L.C.



11/10/1981        MB92910              06/05/2003       SEARS BRANDS, L.L.C.



11/25/1987         87/05633            11/25/1987       SEARS BRANDS, L.L.C.



11/18/1987         87/05535            11/18/1987       SEARS BRANDS, L.L.C.



11/18/1987        87005536             11/18/1987       SEARS BRANDS, L.L.C.



11/18/1987        87005534             11/18/1987       SEARS BRANDS, L.L.C.



11/18/1987        87005530             11/18/1987       SEARS BRANDS, L.L.C.



11/18/1987        87005533             11/18/1987       SEARS BRANDS, L.L.C.



11/18/1987        87005537             11/18/1987       SEARS BRANDS, L.L.C.



08/27/1994         94/07750            10/11/1996       SEARS BRANDS, L.L.C.



05/14/1985        85002007             07/30/1991       SEARS BRANDS, L.L.C.



09/29/2000          32318              09/29/2000       SEARS BRANDS, L.L.C.



09/29/2000          32319              09/29/2000       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 584 of 1120


04/05/1993          22286               04/05/1993       SEARS BRANDS, L.L.C.



08/18/1995        12992/1995            03/29/1996       SEARS BRANDS, L.L.C.



06/15/2010         1182835              10/06/2010       SEARS BRANDS, L.L.C.



06/15/2010         1182836              10/06/2010       SEARS BRANDS, L.L.C.



08/01/1995         503119               08/31/1995       SEARS BRANDS, L.L.C.



10/01/2015         1609516              02/02/2016       SEARS BRANDS, L.L.C.



10/21/1993         472608               09/07/1994       KMART CORPORATION



10/21/1993         447589               11/29/1993       KMART CORPORATION



08/03/1990         415249               06/02/1992       SEARS BRANDS, L.L.C.



09/22/2009         1141922              02/09/2010       SEARS BRANDS, L.L.C.



06/05/2002         788088               06/05/2002       SEARS BRANDS, L.L.C.



06/05/2002         788089               06/05/2002       SEARS BRANDS, L.L.C.



07/08/2010         1170021              07/22/2010       SEARS BRANDS, L.L.C.



03/11/2010         1160991              05/28/2010       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 585 of 1120


07/22/2009         1143028            02/15/2010       SEARS BRANDS, L.L.C.



07/22/2009         1115890            08/17/2009       SEARS BRANDS, L.L.C.



09/25/2009         1141645            02/08/2010       SEARS BRANDS, L.L.C.



01/08/2013         1367607            05/15/2013       SEARS BRANDS, L.L.C.



06/17/1992         435048             06/02/1993       SEARS BRANDS, L.L.C.



03/31/2010         1324752            10/30/2012       SEARS BRANDS, L.L.C.



06/08/1993         441408             09/07/1993       SEARS BRANDS, L.L.C.



01/31/2003         791848             05/21/2003       SEARS BRANDS, L.L.C.



11/03/1995         512770             12/12/1995       SEARS BRANDS, L.L.C.



11/03/1995         512772             12/12/1995       SEARS BRANDS, L.L.C.



10/20/1993         462594             06/06/1994       KMART CORPORATION



10/22/1993         447606             11/29/1993       KMART CORPORATION



09/22/2009         1141923            02/09/2010       SEARS BRANDS, L.L.C.



09/22/2009         1142186            02/10/2010       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 586 of 1120


09/22/2009         1141924            02/09/2010       SEARS BRANDS, L.L.C.



09/22/2015         1598893            12/11/2015       SEARS BRANDS, L.L.C.



09/22/2015         1598895            12/11/2015       SEARS BRANDS, L.L.C.



09/22/2015         1598894            12/11/2015       SEARS BRANDS, L.L.C.



09/22/2009         1141668            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141669            02/08/2010       SEARS BRANDS, L.L.C.



03/25/1997         547639             04/29/1997       SEARS BRANDS, L.L.C.



09/22/2009         1184148            10/15/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141664            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141663            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1184149            10/15/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141662            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141661            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141657            02/08/2010       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 587 of 1120


09/22/2009         1141658            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141667            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141652            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141665            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141648            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141659            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141651            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141650            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1184147            10/15/2010       SEARS BRANDS, L.L.C.



09/22/2009         1184146            10/15/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141649            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141655            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141654            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141653            02/08/2010       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 588 of 1120


09/22/2009         1141660            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141656            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141666            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1184425            10/18/2010       SEARS BRANDS, L.L.C.



09/22/2015         1598891            12/11/2015       SEARS BRANDS, L.L.C.



09/22/2015         1598892            12/11/2015       SEARS BRANDS, L.L.C.



08/02/1988         404735             02/04/1992       SEARS BRANDS, L.L.C.



12/19/1990         413131             12/19/2000       SEARS BRANDS, L.L.C.



08/20/1975         202152             04/26/1977       SEARS BRANDS, L.L.C.



03/25/1997         547640             04/29/1997       SEARS BRANDS, L.L.C.



01/11/2013         1418362            12/06/2013       SEARS BRANDS, L.L.C.



01/11/2013         1457141            05/26/2014       SEARS BRANDS, L.L.C.



07/29/2002         766674             10/31/2002       SEARS BRANDS, L.L.C.



03/21/2011           15               08/26/2013       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 589 of 1120


04/01/1994          2520               11/13/1995       SEARS BRANDS, L.L.C.



04/01/1994           470               04/01/1994       SEARS BRANDS, L.L.C.



04/01/1994          2521               11/13/1995       SEARS BRANDS, L.L.C.



05/18/2010         1040197             05/18/2010       SEARS BRANDS, L.L.C.



12/18/1962         263543A             12/18/1962       SEARS BRANDS, L.L.C.



07/13/1994         94.15554            09/15/1994       SEARS BRANDS, L.L.C.



10/31/1990         06486PP             06/29/1992       SEARS BRANDS, L.L.C.



05/18/2010         1040197             05/18/2010       SEARS BRANDS, L.L.C.



06/18/1993          51562              06/18/1993       SEARS BRANDS, L.L.C.



07/07/1993          9177               11/30/1993       SEARS BRANDS, L.L.C.



12/18/1962         263543A             12/18/1962       SEARS BRANDS, L.L.C.



07/25/1994          54395              07/25/1994       SEARS BRANDS, L.L.C.



06/14/1979          79/739             06/14/1979       SEARS BRANDS, L.L.C.



08/10/1983        1983/0788            08/10/1983       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 590 of 1120


02/23/1996        11392/052             02/23/1996       SEARS BRANDS, L.L.C.



10/23/2002         666864               04/24/2003       SEARS BRANDS, L.L.C.



03/09/1982         141058               03/06/1991       SEARS BRANDS, L.L.C.



01/13/1988         176999               01/13/1988     SEARS, ROEBUCK AND CO.



12/16/2002         670295               06/19/2003       SEARS BRANDS, L.L.C.



09/10/1998         298061               11/12/1999       SEARS BRANDS, L.L.C.



01/09/2013         1151272              01/09/2013       SEARS BRANDS, L.L.C.



06/10/2014         999377               12/11/2014       SEARS BRANDS, L.L.C.



06/21/1994         238135               06/19/1998       SEARS BRANDS, L.L.C.



06/21/1994         238134               06/19/1998       SEARS BRANDS, L.L.C.



07/10/1989         194540               07/10/1989       KMART CORPORATION



09/10/1998         298062               02/17/1999       SEARS BRANDS, L.L.C.



10/22/2009         814691               04/22/2010       SEARS BRANDS, L.L.C.



10/04/2001        53903 C.C.            05/21/2002       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 591 of 1120


10/04/2001        54238 C.C.            06/06/2002       SEARS BRANDS, L.L.C.



11/20/2000        51578 C.C.            10/16/2001       SEARS BRANDS, L.L.C.



10/04/2001        53899 C.C.            05/21/2002       SEARS BRANDS, L.L.C.



10/04/2001        53898 C.C.            05/21/2002       SEARS BRANDS, L.L.C.



10/04/2001        54137 C.C.            05/28/2002       SEARS BRANDS, L.L.C.



10/16/2001        54476 C.C.            06/14/2002       SEARS BRANDS, L.L.C.



06/12/2003          15482               09/05/1983       SEARS BRANDS, L.L.C.



01/28/1994        24918 C.C.            01/28/1994       SEARS BRANDS, L.L.C.



11/20/2000          51577               10/16/2001       SEARS BRANDS, L.L.C.



10/04/2001        54141 C.C.            05/28/2002     SEARS, ROEBUCK AND CO.



10/04/2001        54140 C.C.            05/28/2002     SEARS, ROEBUCK AND CO.



10/04/2001        54144 C.C.            05/28/2002       SEARS BRANDS, L.L.C.



11/20/2000        51576 C.C.            10/16/2001       SEARS BRANDS, L.L.C.



12/10/2001        54508 LM              06/19/2002     SEARS, ROEBUCK AND CO.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 592 of 1120


10/04/2001        54150 C.C.            05/28/2002     SEARS, ROEBUCK AND CO.



10/18/1978         34017/78             01/18/1984       KMART CORPORATION



10/18/1978         34018/78             03/06/1986       KMART CORPORATION



10/18/1978         34015/78             10/18/1978       KMART CORPORATION



04/09/1982          25440               04/09/1982       SEARS BRANDS, L.L.C.



05/01/1978          32722               05/01/1978       SEARS BRANDS, L.L.C.



05/01/1978          32724               05/01/1978       SEARS BRANDS, L.L.C.



05/01/1978          32734               05/01/1978       SEARS BRANDS, L.L.C.



08/04/1983         118558               09/13/1984       SEARS BRANDS, L.L.C.



05/30/1991         154079               12/23/1992       SEARS BRANDS, L.L.C.



08/10/2004         227885               08/29/2005       SEARS BRANDS, L.L.C.



08/10/2004         227993               09/06/2005       SEARS BRANDS, L.L.C.



06/26/2014         279686               01/07/2015       SEARS BRANDS, L.L.C.



05/13/1990          4257                04/11/2000       KMART CORPORATION
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 593 of 1120


11/11/1985          88198             11/11/1985       SEARS BRANDS, L.L.C.



11/11/1985          88202             11/11/1985       SEARS BRANDS, L.L.C.



11/11/1985          88207             11/11/1985       SEARS BRANDS, L.L.C.



09/29/1985          87695             09/29/1985       SEARS BRANDS, L.L.C.



11/11/1985          88205             11/11/1985       SEARS BRANDS, L.L.C.



11/17/1985          88257             11/17/1985       SEARS BRANDS, L.L.C.



11/11/1985          88200             11/11/1985       SEARS BRANDS, L.L.C.



11/11/1985          88254             11/11/1985       SEARS BRANDS, L.L.C.



11/11/1985          88209             11/11/1985       SEARS BRANDS, L.L.C.



01/16/1997         139484             01/16/1997       SEARS BRANDS, L.L.C.



01/16/1997         139483             05/11/2004       SEARS BRANDS, L.L.C.



01/27/1997         139620             02/21/2003       SEARS BRANDS, L.L.C.



11/13/2001        11809801            11/13/2001       SEARS BRANDS, L.L.C.



11/13/2001         118100             06/02/2003       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 594 of 1120


11/13/2001         118102              06/02/2003       SEARS BRANDS, L.L.C.



11/13/2001         118101              11/13/2001       SEARS BRANDS, L.L.C.



12/28/2001         118898              06/19/2003       SEARS BRANDS, L.L.C.



11/13/2001         118103              06/02/2003       SEARS BRANDS, L.L.C.



04/28/1995          75364              08/06/1996       SEARS BRANDS, L.L.C.



07/23/1997          88958              07/09/1999       SEARS BRANDS, L.L.C.



11/13/2001        118104 01            06/02/2003       SEARS BRANDS, L.L.C.



11/13/2001         118105              06/02/2003       SEARS BRANDS, L.L.C.



11/13/2001         118106              06/02/2003       SEARS BRANDS, L.L.C.



11/13/2001        118107 01            06/02/2003       SEARS BRANDS, L.L.C.



11/13/2001        118108 01            06/02/2003       SEARS BRANDS, L.L.C.



11/13/2001         118109              06/07/2003       SEARS BRANDS, L.L.C.



11/13/2001        118110 01            06/02/2003       SEARS BRANDS, L.L.C.



11/13/2001         118111              11/13/2001       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 595 of 1120


04/16/1980          1556               09/09/1980       KMART CORPORATION



08/12/1991          57674              10/02/1992       SEARS BRANDS, L.L.C.



11/13/2001         118112              06/02/2003       SEARS BRANDS, L.L.C.



11/13/2001         118113              06/02/2003       SEARS BRANDS, L.L.C.



11/13/2001         118114              05/22/2003       SEARS BRANDS, L.L.C.



11/13/2001         118115              05/22/2003       SEARS BRANDS, L.L.C.



11/13/2001         118116              05/22/2003       SEARS BRANDS, L.L.C.



11/15/1996          84159              08/11/1998       SEARS BRANDS, L.L.C.



07/23/1997          88963              07/09/1999       SEARS BRANDS, L.L.C.



11/13/2001         118117              02/12/2003       SEARS BRANDS, L.L.C.



05/15/1995          75577              05/15/1995       SEARS BRANDS, L.L.C.



11/13/2001         118118              05/22/2003       SEARS BRANDS, L.L.C.



11/13/2001         118119              07/07/2003       SEARS BRANDS, L.L.C.



11/13/2001        118120 01            05/22/2003       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 596 of 1120


11/13/2001        118121 01            05/22/2003       SEARS BRANDS, L.L.C.



11/13/2001        118122 01            05/23/2003       SEARS BRANDS, L.L.C.



11/13/2001        118123 01            05/22/2003       SEARS BRANDS, L.L.C.



11/13/2001         118124              05/22/2003       SEARS BRANDS, L.L.C.



08/27/1998         330454              09/03/1999       SEARS BRANDS, L.L.C.



08/27/1998         330455              09/03/1999       SEARS BRANDS, L.L.C.



12/15/2003         412767              12/15/2003       KMART CORPORATION



11/29/2005         453693              12/27/2005       SEARS BRANDS, L.L.C.



11/02/1981         362520              11/02/1981       SEARS BRANDS, L.L.C.



11/02/1981         362521              11/02/1981       SEARS BRANDS, L.L.C.



11/02/1981         362523              11/02/1981       SEARS BRANDS, L.L.C.



11/02/1981         362522              11/02/1981       SEARS BRANDS, L.L.C.



06/08/1994         448357              10/11/1996       SEARS BRANDS, L.L.C.



10/13/2009         163079              04/15/2010       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 597 of 1120


10/10/2002          6264               08/10/1992       SEARS BRANDS, L.L.C.



10/10/2002          9964               08/10/1992       SEARS BRANDS, L.L.C.



09/19/2017         259123              12/18/2017       SEARS BRANDS, L.L.C.



09/19/2017         104760              12/19/2017       SEARS BRANDS, L.L.C.



09/19/2017                                              SEARS BRANDS, L.L.C.



09/19/2017         104759              12/19/2017       SEARS BRANDS, L.L.C.



10/14/2004         105094              04/29/2005       SEARS BRANDS, L.L.C.



02/13/1992          77531              04/30/1994       SEARS BRANDS, L.L.C.



04/16/1998         138438              05/29/2002       SEARS BRANDS, L.L.C.



12/04/2000         155778              10/01/2004       SEARS BRANDS, L.L.C.



03/11/2011         480354              08/11/2011       SEARS BRANDS, L.L.C.



03/11/2011         480355              03/11/2011       SEARS BRANDS, L.L.C.



05/22/1964         124566 X            11/06/1968       SEARS BRANDS, L.L.C.



05/22/1964         124569              11/07/1968       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 598 of 1120


05/22/1964         124568 Z            11/07/1968       SEARS BRANDS, L.L.C.



05/22/1964        124567 Y             11/06/1968       SEARS BRANDS, L.L.C.



12/18/1962         263543A             12/18/1962       SEARS BRANDS, L.L.C.



05/22/1964         124585              11/07/1968       SEARS BRANDS, L.L.C.



05/22/1964         124574              11/07/1968       SEARS BRANDS, L.L.C.



05/22/1964         124573              11/07/1968       SEARS BRANDS, L.L.C.



05/22/1964         124570              11/07/1968       SEARS BRANDS, L.L.C.



04/26/2006          68606              06/21/2007       SEARS BRANDS, L.L.C.



01/15/2003          6949               01/15/2003       SEARS BRANDS, L.L.C.



04/13/1953          8616               04/13/1953       SEARS BRANDS, L.L.C.



12/12/1983          13201              12/12/1983       SEARS BRANDS, L.L.C.



10/30/1991          19386              10/30/1991       SEARS BRANDS, L.L.C.



05/16/2000          43498              05/16/2000       SEARS BRANDS, L.L.C.



07/24/1991         102951              03/05/1992       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 599 of 1120


05/12/1998         185597               05/07/2000       SEARS BRANDS, L.L.C.



10/17/2000         217700               07/25/2002       SEARS BRANDS, L.L.C.



12/18/1962         263543A              12/18/1962       SEARS BRANDS, L.L.C.



12/23/2002          705/7               11/30/2003       SEARS BRANDS, L.L.C.



06/03/1991        141101575             12/02/1991       KMART CORPORATION



06/17/1986          133/83              07/25/1994       SEARS BRANDS, L.L.C.



10/15/1989          220/37              06/19/1990     SEARS, ROEBUCK AND CO.



10/15/1989          236/44              04/30/1991     SEARS, ROEBUCK AND CO.



10/07/1994          341/70              05/29/1995       SEARS BRANDS, L.L.C.



05/18/2010         1040197              05/18/2010       SEARS BRANDS, L.L.C.



12/18/1962         263543A              12/18/1962       SEARS BRANDS, L.L.C.



10/31/1990          37046               06/29/1992       SEARS BRANDS, L.L.C.



05/18/2010         1040197              05/18/2010       SEARS BRANDS, L.L.C.



10/18/2000        T00/18300B            01/01/2002       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 600 of 1120


06/28/1991        T9106133I             06/28/1991       SEARS BRANDS, L.L.C.



01/15/1999        T99/00463F            05/05/2003       SEARS BRANDS, L.L.C.



01/22/1982        T8500278D             01/22/1982     SEARS, ROEBUCK AND CO.



12/18/1962         263543A              12/18/1962       SEARS BRANDS, L.L.C.



12/20/1990         169848               04/20/1992       SEARS BRANDS, L.L.C.



04/14/1998         9870498              12/30/1998       SEARS BRANDS, L.L.C.



05/28/1979         79/2744              12/03/1980       SEARS BRANDS, L.L.C.



03/08/2011        2011/05283            01/14/2013       SEARS BRANDS, L.L.C.



03/08/2011        2011/05282            01/14/2013       SEARS BRANDS, L.L.C.



03/08/2011        2011/05281            01/14/2013       SEARS BRANDS, L.L.C.



02/24/2011        2011/04048            01/02/2013       SEARS BRANDS, L.L.C.



03/08/2011        2011/05284            01/14/2013       SEARS BRANDS, L.L.C.



02/24/2011        2011/04049            10/01/2012       SEARS BRANDS, L.L.C.



03/08/2011        2011/05288            01/14/2013       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 601 of 1120


03/08/2011        2011/05285            01/14/2013       SEARS BRANDS, L.L.C.



03/08/2011        2011/05286            01/14/2013       SEARS BRANDS, L.L.C.



03/08/2011        2011/05287            01/14/2013       SEARS BRANDS, L.L.C.



07/19/1976        1976/03638            07/19/1976       SEARS BRANDS, L.L.C.



04/22/1992         92/3370              04/22/1992       SEARS BRANDS, L.L.C.



07/19/1976        1976/03640            03/13/1979       SEARS BRANDS, L.L.C.



08/17/1990         90/7115              06/30/1994       SEARS BRANDS, L.L.C.



08/17/1990         90/7116              07/13/1994       SEARS BRANDS, L.L.C.



04/13/1992         92/3141              11/22/1994       SEARS BRANDS, L.L.C.



11/03/1977        B77/4884              11/03/1977       SEARS BRANDS, L.L.C.



11/03/1977        B77/4885              11/03/1977       SEARS BRANDS, L.L.C.



11/03/1977        B77/4882              11/03/1977       SEARS BRANDS, L.L.C.



01/27/2017                                               SEARS BRANDS, L.L.C.



01/11/2013        2013/00659            09/26/2014       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 602 of 1120


01/11/2013        2013/00660            09/26/2014       SEARS BRANDS, L.L.C.



02/21/2000        2000/02680            02/21/2000       SEARS BRANDS, L.L.C.



04/24/2003         595518               10/11/2004       SEARS BRANDS, L.L.C.



01/20/1983          96502               11/11/1983       SEARS BRANDS, L.L.C.



05/18/2010         1040197              05/18/2010       SEARS BRANDS, L.L.C.



04/06/1995          42427               06/02/1998       KMART CORPORATION



10/15/1987        40-160950             10/18/1988       SEARS BRANDS, L.L.C.



10/15/1987        40-161096             10/20/1988       SEARS BRANDS, L.L.C.



12/31/1987          52231               01/04/1988       SEARS BRANDS, L.L.C.



10/15/1987         166701               01/18/1989       SEARS BRANDS, L.L.C.



10/15/1987        40-162088             11/11/1988       SEARS BRANDS, L.L.C.



12/31/1987        40-052415             01/12/1978       SEARS BRANDS, L.L.C.



12/31/1987        40-052416             01/12/1978       SEARS BRANDS, L.L.C.



10/28/1987         169812               05/11/1989       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 603 of 1120


07/27/2011        XX-XXXXXXX            10/26/2012       SEARS BRANDS, L.L.C.



03/09/2011         2973551              10/03/2011       SEARS BRANDS, L.L.C.



02/25/2011         2971507              06/21/2011       SEARS BRANDS, L.L.C.



02/25/2011         2971508              06/14/2011       SEARS BRANDS, L.L.C.



03/09/2011         2973554              10/03/2011       SEARS BRANDS, L.L.C.



09/10/1993         1779391              02/03/1995       SEARS BRANDS, L.L.C.



01/18/2002         2449497              06/20/2002       SEARS BRANDS, L.L.C.



03/22/1967         528667               07/29/1976       SEARS BRANDS, L.L.C.



03/22/1967         528670               09/25/1968       SEARS BRANDS, L.L.C.



11/07/2000         2356116              05/21/2001       SEARS BRANDS, L.L.C.



09/25/1964         455887               03/06/1965       SEARS BRANDS, L.L.C.



03/01/1984          47248               03/01/1984       SEARS BRANDS, L.L.C.



05/03/1994          70144               12/22/1995       SEARS BRANDS, L.L.C.



04/07/1994         761994               07/21/1994       KMART CORPORATION
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 604 of 1120


04/07/1994         741994             07/21/1994       KMART CORPORATION



04/07/1994         751994             07/21/1994       KMART CORPORATION



04/12/1994         971994             07/25/1994       KMART CORPORATION



04/12/1994         961994             07/25/1994       KMART CORPORATION



04/08/1994         88/1994            07/25/1994       KMART CORPORATION



04/08/1994         89/1994            07/25/1994       KMART CORPORATION



03/03/1982         182642             08/06/1982       KMART CORPORATION



04/19/1966         120076             06/22/1967       SEARS BRANDS, L.L.C.



09/09/1988        P-366533            07/24/2001       SEARS BRANDS, L.L.C.



09/25/2000         483765             09/25/2000       SEARS BRANDS, L.L.C.



08/12/2004         528218             12/14/2004       SEARS BRANDS, L.L.C.



06/15/1994         423732             06/15/1994       SEARS BRANDS, L.L.C.



08/12/2004         528219             12/14/2004       SEARS BRANDS, L.L.C.



12/18/1962         263543A            12/18/1962       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 605 of 1120


10/28/1991         395116             10/28/1991       SEARS BRANDS, L.L.C.



01/09/2013         1151272            01/09/2013       SEARS BRANDS, L.L.C.



07/09/2014         667733             12/23/2014       SEARS BRANDS, L.L.C.



06/15/1994         422912             06/15/1994       SEARS BRANDS, L.L.C.



03/04/1997         793285             01/16/1998       SEARS BRANDS, L.L.C.



04/16/1992         576016             05/11/1992       SEARS BRANDS, L.L.C.



09/11/1991         177413             04/16/1992       SEARS BRANDS, L.L.C.



12/24/2001         1025143            12/01/2002       SEARS BRANDS, L.L.C.



12/19/2002         1063938            11/01/2003       SEARS BRANDS, L.L.C.



12/24/2001         1030558            01/16/2003       SEARS BRANDS, L.L.C.



12/24/2001         1028485            01/01/2003       SEARS BRANDS, L.L.C.



07/14/1999         917913             12/01/2000       SEARS BRANDS, L.L.C.



10/01/1988         416354             10/01/1988       SEARS BRANDS, L.L.C.



08/27/2004         1188100            12/16/2005       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 606 of 1120


08/27/2004         1184933            12/01/2005       SEARS BRANDS, L.L.C.



09/02/1994          80831             02/01/1996       SEARS BRANDS, L.L.C.



08/29/1994          81565             03/01/1996       KMART CORPORATION



09/02/1994          84593             08/01/1996       SEARS BRANDS, L.L.C.



08/27/2004         1188099            12/16/2005       SEARS BRANDS, L.L.C.



01/09/1988         414302             09/16/1988       SEARS BRANDS, L.L.C.



03/14/1997         797937             03/01/1998       SEARS BRANDS, L.L.C.



09/03/1998         118471             12/01/1999       SEARS BRANDS, L.L.C.



06/11/1980         142720             11/01/1980       SEARS BRANDS, L.L.C.



02/21/1980         135797             07/01/1980       SEARS BRANDS, L.L.C.



02/11/1997         794749             02/01/1998       SEARS BRANDS, L.L.C.



01/16/2013        01682717            12/16/2014       SEARS BRANDS, L.L.C.



06/10/2014         1698227            03/16/2015       SEARS BRANDS, L.L.C.



12/01/2000         917912             12/01/2000       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 607 of 1120


06/22/1998         414294              09/16/1998       SEARS BRANDS, L.L.C.



05/10/1990         515780              02/28/1991       SEARS BRANDS, L.L.C.



05/16/2000         969121              11/16/2001       SEARS BRANDS, L.L.C.



04/04/1985         345394              11/16/1986       SEARS BRANDS, L.L.C.



06/02/1992        KOR8095              06/02/1992       SEARS BRANDS, L.L.C.



04/09/1998        Kor 96876            04/09/1998       SEARS BRANDS, L.L.C.



05/24/1996         SM5327              05/24/1996       SEARS BRANDS, L.L.C.



07/29/1994        Kor34422             09/18/1995       SEARS BRANDS, L.L.C.



01/18/1985        Kor24490             01/18/1985       SEARS BRANDS, L.L.C.



01/22/2002          32611              04/18/2006       SEARS BRANDS, L.L.C.



06/13/1979         B11396              04/11/1985       SEARS BRANDS, L.L.C.



03/12/2010          42012              01/28/2011       SEARS BRANDS, L.L.C.



03/12/2010          42011              01/21/2011       SEARS BRANDS, L.L.C.



01/22/2002          32613              05/23/2005     SEARS, ROEBUCK AND CO.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 608 of 1120


01/22/2002          32615             01/06/2005     SEARS, ROEBUCK AND CO.



05/18/2010         1040197            05/18/2010       SEARS BRANDS, L.L.C.



10/01/1989         113365             10/01/1989       SEARS BRANDS, L.L.C.



10/14/1994         155685             10/14/1994       SEARS BRANDS, L.L.C.



05/18/2010         1040197            05/18/2010       SEARS BRANDS, L.L.C.



05/15/1998          22444             01/15/2002       SEARS BRANDS, L.L.C.



08/23/1994          12104             06/07/1999       SEARS BRANDS, L.L.C.



03/27/1996          34261             10/28/2002       SEARS BRANDS, L.L.C.



11/16/1994          7100              11/25/1996       SEARS BRANDS, L.L.C.



                   431820             01/31/2002       SEARS BRANDS, L.L.C.



07/28/2000         419150             02/02/2001       SEARS BRANDS, L.L.C.



08/30/2001         430588             01/17/2002       SEARS BRANDS, L.L.C.



02/17/1986         D023917            06/06/1988       KMART CORPORATION



11/14/1994          3762              02/09/1996       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 609 of 1120


11/14/1994         P188735            04/26/1996       SEARS BRANDS, L.L.C.



11/16/1983         20670D             05/19/1986       SEARS BRANDS, L.L.C.



03/12/1993          9362              03/12/1993       SEARS BRANDS, L.L.C.



05/18/2010         1040197            05/18/2010       SEARS BRANDS, L.L.C.



07/24/1992          7417              02/12/1993       SEARS BRANDS, L.L.C.



07/24/1992          7419              02/12/1993       SEARS BRANDS, L.L.C.



12/18/1962         263543A            12/18/1962       SEARS BRANDS, L.L.C.



12/06/1994          33197             01/28/2000       SEARS BRANDS, L.L.C.



01/15/2003          8038              01/15/2003       SEARS BRANDS, L.L.C.



                    7996              08/25/1992       SEARS BRANDS, L.L.C.



07/21/1994          6788              08/08/1994       SEARS BRANDS, L.L.C.



12/11/2009          7730              12/11/2009       SEARS BRANDS, L.L.C.



03/23/1953          8083              03/23/1953       SEARS BRANDS, L.L.C.



08/30/1997          5514              09/11/2001       SEARS BRANDS, L.L.C.
                 18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                                          Pg 610 of 1120


                 08/30/1997                5513                 09/11/2001           SEARS BRANDS, L.L.C.



                                          611992                11/25/1972            KMART CORPORATION



                                          118115                5/22/2003            SEARS BRANDS, L.L.C.



                                      IDM000197801              3/12/2009            SEARS BRANDS, L.L.C.



                                          274233                11/26/1982           SEARS BRANDS, L.L.C.



                                          22528*                 6/7/1997            SEARS BRANDS, L.L.C.



                                         153/1988*              12/30/1988            KMART CORPORATION



                                         97018575*              3/30/2002            SEARS BRANDS, L.L.C.

erest therein. No representation or warranty is made with respect to the Trademarks denoted with an asterisk.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 611 of 1120


     Image                  Country          MarkName       Application Number



                        United States         GALAXY            88/003014



                        United States         GALAXY            88/031954



                        United States       COOL EDGE           87/601358



                        United States      ACCELA CHILL         86/227419



                        United States      ACCELA HEAT          86/411788



                        United States       ACCELA ICE          86/227429



                        United States      ACCELA SOAK          86/453248



                        United States     ACCELA STEAM          86/906903



                        United States      ACCELA WASH          86/227412



                        United States      ACCELA-WASH          85/382224



                        United States       ACCELER-ICE         78/496339



                        United States      ACTIVE FINISH        86/227551



                        United States      ACTIVE RINSE         85/489737
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 612 of 1120


                        United States      ACTIVE SPRAY         85/489722



                        United States     ADAPT-N-STORE         86/246179



                        United States        AIR GUARD          77/154867



                                        AIR GUARD (STYLIZED
                        United States                           77/753455
                                            WITH DESIGN)



                        United States         AIRFLOW           85/661207



                        United States          ALFIE            86/792218



                        United States    ANSWERS ON CALL        85/977243



                        United States       BE AMAZING          87/180244



                        United States       CAPTIVE AIR         73/114194



                        United States       CLEANFLOW           85/169947



                                          CLOUD OF STEAM
                        United States                           77/767338
                                              DESIGN



                        United States       COLD CLEAN          77/730518



                        United States    COLDSPOT (Stylized)    71/573683



                        United States       COOKMORE            86/032969
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 613 of 1120


                        United States     CRISPERKEEPER         85/564238



                        United States       CROSSOVER           86/398483



                        United States       DUAL ACTION         73/158390



                        United States        EASYCUT            86/662277



                        United States          ELITE            76/399091



                        United States        EVENHEAT           75/390201



                        United States          EVO              78/143440



                        United States        EVOFLEX            86/396155



                                            EVOLUTION
                        United States                           77/076327
                                           TECHNOLOGY



                        United States      FREEZE FRESH         86/669838



                        United States       GENIUSCOOL          77/966829



                        United States       HANDI-MATE          85/642716



                        United States       ILLUMALIGHT         85/053995



                        United States        INTUITION          76/407395
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                   Pg 614 of 1120


                                            K and Semi-Circle
                        United States                             77/154297
                                                 Design



                            Puerto Rico        KENMORE              13039



                            Puerto Rico        KENMORE              13040



                            Puerto Rico        KENMORE              13038



                            Puerto Rico        KENMORE              13042



                            Puerto Rico        KENMORE              13041



                              Guam             KENMORE               n/a



                       Northern Mariana        KENMORE
                                                                     n/a
                           Islands         (CAUTIONARY PUB.)


                                          LEAF WITH DRIPPING
                        United States                             77/769048
                                          WATER DROP DESIGN

                                              LEAF WITH
                        United States      ELECTRICAL PLUG        77/753489
                                               DESIGN


                        United States         MAGIC BLUE          76/097515



                        United States       MAGNA-TORQUE          86/411800



                        United States         MICROCLEAN          86/476987



                                            PERFORMANCE
                        United States                             86/408719
                                             STARTS HERE
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 615 of 1120

                                          PLUS SIGN INSIDE
                        United States      TWO ROTATING         77/767113
                                          CIRCLES DESIGN


                        United States        POP-N-GO           86/907022



                        United States       POWERMATE           85/642743



                        United States      POWER-MATE           72/086338



                        United States      PROGRESSIVE          78/304580



                        United States        QUIET PAK          86/411791



                        United States     RECIPE RECALL         76/095556


                                        S INSIDE STARBURST
                        United States      DESIGN (Sanitize     85/028602
                                            Design No. 2)


                        United States      SEAL-N-SAVE          76/247920



                        United States      SELECT CLEAN         76/095557



                        United States     SIMPLE SELECT         86/411812



                        United States     SMART DISPLAY         77/819884



                        United States      SMART MOTION         77/829997



                        United States      SMART REACH          75/307422
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 616 of 1120


                        United States      SMART WASH           86/906917



                        United States      SMARTSENSE           78/622986



                        United States       SMARTWASH           76/282061



                        United States       STAINBOOST          77/947131



                        United States       STAIR GRIP          78/242631



                        United States       STAY FRESH          85/002247



                        United States      STEAM TREAT          85/421259



                        United States      STEAM TREAT          77/385888



                        United States       STEAMCARE           77/147053



                        United States        STRATUS            86/408698



                                         SWIVEL+ STEERING
                        United States                           85/121993
                                             SYSTEM



                        United States    TESTED FOR LIVING      85/913837



                        United States       TILT-N-STORE        86/067326



                        United States       TILT-N-TAKE         85/351304
  18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                           Pg 617 of 1120


                                                       TIME WASH/DRY ICON
                                   United States                                       85/440015
                                                             DESIGN



                                   United States              TIMED OXI                77/156001



                                   United States       TREAT DIRT LIKE DIRT            85/675810



                                   United States             TURBO BOIL                77/154883



                                   United States            TURBOZONE                  78/308091



                                                       TURBOZONE (Stylized
                                   United States                                       78/397278
                                                           with Design)



                                   United States        TURBOZONE REACH                86/460285



                                   United States            ULTRA CARE                 78/816888



                                   United States            ULTRA PLUS                 76/341381



                                   United States            ULTRA PLUSH                86/871697



                                   United States            ULTRA WASH                 75/214562



                                   United States          WRINKLE GUARD                72/327960




*- items denoted with an asterisk are assigned solely to the extent of Sellers' right, title or interest therein. No represen
   18-23538-rdd    Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                       Pg 618 of 1120


Application Date   Registration Number   Registration Date          Owner



   06/15/2018                                                SEARS BRANDS, L.L.C.



   07/10/2018                                                SEARS BRANDS, L.L.C.



   09/08/2017                                                SEARS BRANDS, L.L.C.



   03/20/2014           5301801             10/03/2017       SEARS BRANDS, L.L.C.



   10/01/2014           5151614             02/28/2017       SEARS BRANDS, L.L.C.



   03/20/2014           4983742             06/21/2016       SEARS BRANDS, L.L.C.



   11/13/2014           5124846             01/17/2017       SEARS BRANDS, L.L.C.



   02/12/2016           5272077             08/22/2017       SEARS BRANDS, L.L.C.



   03/20/2014           4863867             12/01/2015       SEARS BRANDS, L.L.C.



   07/27/2011           4227123             10/16/2012       SEARS BRANDS, L.L.C.



   10/07/2004           3028145             12/13/2005       SEARS BRANDS, L.L.C.



   03/20/2014           4860404             11/24/2015       SEARS BRANDS, L.L.C.



   12/07/2011           4332616             05/07/2013       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 619 of 1120


12/07/2011         4266970             01/01/2013       SEARS BRANDS, L.L.C.



04/08/2014         4951925             05/03/2016       SEARS BRANDS, L.L.C.



04/12/2007         3613002             04/28/2009       SEARS BRANDS, L.L.C.



06/05/2009         4032058             09/27/2011       SEARS BRANDS, L.L.C.



06/26/2012         4272370             01/08/2013       SEARS BRANDS, L.L.C.



10/19/2015         5092644             11/29/2016       SEARS BRANDS, L.L.C.



07/29/2010         4223418             10/09/2012       SEARS BRANDS, L.L.C.



09/22/2016         5351693             12/05/2017       SEARS BRANDS, L.L.C.



01/31/1977         1076806             11/08/1977       SEARS BRANDS, L.L.C.



11/05/2010         4054033             11/08/2011       SEARS BRANDS, L.L.C.



06/24/2009         4023220             09/06/2011       SEARS BRANDS, L.L.C.



05/06/2009         3942338             04/05/2011       SEARS BRANDS, L.L.C.



02/10/1949          538081             02/20/1951       SEARS BRANDS, L.L.C.



08/08/2013         4497940             03/18/2014       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 620 of 1120


03/08/2012         4210047             09/18/2012       SEARS BRANDS, L.L.C.



09/18/2014         4723772             04/21/2015       SEARS BRANDS, L.L.C.



02/13/1978         1120878             06/26/1979       SEARS BRANDS, L.L.C.



06/15/2015         5042320             09/13/2016       SEARS BRANDS, L.L.C.



04/23/2002         2878325             08/31/2004       SEARS BRANDS, L.L.C.



11/14/1997         2241382             04/20/1999       SEARS BRANDS, L.L.C.



07/12/2002         2713614             05/06/2003       SEARS BRANDS, L.L.C.



09/16/2014         4864205             12/01/2015       SEARS BRANDS, L.L.C.



01/04/2007         4045617             10/25/2011       SEARS BRANDS, L.L.C.



06/22/2015         4994701             07/05/2016       SEARS BRANDS, L.L.C.



03/24/2010         4102869             02/21/2012       SEARS BRANDS, L.L.C.



06/04/2012         4288457             02/12/2013       SEARS BRANDS, L.L.C.



06/03/2010         4099720             02/14/2012       SEARS BRANDS, L.L.C.



05/09/2002         2795795             12/16/2003       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 621 of 1120


04/11/2007         3676954             09/01/2009       SEARS BRANDS, L.L.C.



01/29/1964          13039              05/14/1965       SEARS BRANDS, L.L.C.



01/29/1964          13040              05/14/1965       SEARS BRANDS, L.L.C.



01/29/1964          13038              05/14/1965       SEARS BRANDS, L.L.C.



01/29/1964          13042              05/14/1965       SEARS BRANDS, L.L.C.



01/29/1964          13041              05/14/1965       SEARS BRANDS, L.L.C.



04/06/2010       TPC800270824          04/06/2010       SEARS BRANDS, L.L.C.



02/18/2011            19               02/18/2011       SEARS BRANDS, L.L.C.



06/26/2009         4023226             09/06/2011       SEARS BRANDS, L.L.C.



06/05/2009         4313296             04/02/2013       SEARS BRANDS, L.L.C.



07/27/2000         2611585             08/27/2002       SEARS BRANDS, L.L.C.



10/01/2014         5129499             01/24/2017       SEARS BRANDS, L.L.C.



12/10/2014         5073860             11/01/2016       SEARS BRANDS, L.L.C.



09/29/2014         4735231             05/12/2015       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 622 of 1120


06/24/2009         4023219             09/06/2011       SEARS BRANDS, L.L.C.



02/12/2016         5272078             08/22/2017       SEARS BRANDS, L.L.C.



06/04/2012         4323302             04/23/2013       SEARS BRANDS, L.L.C.



11/30/1959          698071             05/24/1960       SEARS BRANDS, L.L.C.



09/24/2003         2881790             09/07/2004       SEARS BRANDS, L.L.C.



10/01/2014         4998957             07/12/2016       SEARS BRANDS, L.L.C.



07/24/2000         2590642             07/09/2002       SEARS BRANDS, L.L.C.



05/03/2010         4210511             09/18/2012       SEARS BRANDS, L.L.C.



04/28/2001         2684527             02/04/2003       SEARS BRANDS, L.L.C.



07/24/2000         2590643             07/09/2002       SEARS BRANDS, L.L.C.



10/01/2014         4865470             12/08/2015       SEARS BRANDS, L.L.C.



09/03/2009         4251703             11/27/2012       SEARS BRANDS, L.L.C.



09/18/2009         3930216             03/08/2011       SEARS BRANDS, L.L.C.



06/12/1997         2223731             02/16/1999       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 623 of 1120


02/12/2016                                              SEARS BRANDS, L.L.C.



05/04/2005         3442322             06/03/2008       SEARS BRANDS, L.L.C.



07/09/2001         2719906             05/27/2003       SEARS BRANDS, L.L.C.



03/01/2010         4007011             08/02/2011       SEARS BRANDS, L.L.C.



04/28/2003         3046762             01/17/2006       SEARS BRANDS, L.L.C.



03/30/2010         4347065             06/04/2013       SEARS BRANDS, L.L.C.



09/13/2011         4284713             02/05/2013       SEARS BRANDS, L.L.C.



01/31/2008         3641402             06/16/2009       SEARS BRANDS, L.L.C.



04/03/2007         3612995             04/28/2009       SEARS BRANDS, L.L.C.



09/29/2014         4864269             12/01/2015       SEARS BRANDS, L.L.C.



09/02/2010         4136256             05/01/2012       SEARS BRANDS, L.L.C.



04/24/2013         4554474             06/24/2014       SEARS BRANDS, L.L.C.



09/17/2013         4642336             11/18/2014       SEARS BRANDS, L.L.C.



06/21/2011         4101906             02/21/2012       SEARS BRANDS, L.L.C.
                18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                                        Pg 624 of 1120


                10/05/2011               4174493                 07/17/2012           SEARS BRANDS, L.L.C.



                04/13/2007               3570427                 02/03/2009           SEARS BRANDS, L.L.C.



                07/12/2012               4508896                 04/08/2014           SEARS BRANDS, L.L.C.



                04/12/2007               3616587                 05/05/2009           SEARS BRANDS, L.L.C.



                10/01/2003               2988131                 08/23/2005           SEARS BRANDS, L.L.C.



                04/06/2004               2993358                 09/06/2005           SEARS BRANDS, L.L.C.



                11/20/2014               4914889                 03/08/2016           SEARS BRANDS, L.L.C.



                02/16/2006               3290551                 09/11/2007           SEARS BRANDS, L.L.C.



                11/23/2001               2996264                 09/20/2005           SEARS BRANDS, L.L.C.



                01/11/2016               5083962                 11/15/2016           SEARS BRANDS, L.L.C.



                12/17/1996               2150459                 04/14/1998           SEARS BRANDS, L.L.C.



                05/21/1969                885824                 02/10/1970           SEARS BRANDS, L.L.C.




interest therein. No representation or warranty is made with respect to the Trademarks denoted with an asterisk.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 625 of 1120

     Image                  Country            MarkName        Application Number

                            Anguilla           KENMORE                  4718



                            Antigua            DIEHARD                  2025



                            Argentina          KENMORE                 3181489



                            Argentina          KENMORE                 3181488



                             Aruba             KENMORE            IM-961105.15



                             Aruba             KENMORE                 81127.22



                            Australia          DIEHARD                 734577



                            Australia          DIEHARD                 663683



                            Australia          DIEHARD                 1324203



                            Australia          KENMORE                 1380865



                            Australia          KENMORE                 736708



                            Australia          KENMORE                 575457



                            Australia          KENMORE                 575458
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 626 of 1120


                            Australia     KENMORE STYLIZED              128520



                             Austria           DIEHARD             AM 3148/86



                             Austria           KENMORE                 AM876/63



                            Bahamas            KENMORE                  32261



                            Bahamas            KENMORE                   9468



                            Bahrain            KENMORE                  21137



                            Barbados           KENMORE                   6930



                            Barbados           KENMORE                 81/25232



                             Belize            KENMORE                   4874



                             Belize            KENMORE                   4871



                             Belize            KENMORE                 5902.08



                             Belize            KENMORE                   4872



                            Benelux            KENMORE                  561407



                            Bermuda            DIEHARD                   9934
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 627 of 1120


                            Bermuda            KENMORE                  8910



                            Bermuda            KENMORE                  9938



                            Bermuda            KENMORE                  9939



                             Bolivia           DIEHARD                 C-79060



                             Bolivia           KENMORE           C-37051/55959A



                             Bolivia           KENMORE                 C-85142



                             Bolivia           KENMORE                 C-85144



                             Bolivia           KENMORE                  390



                       Bosnia-Herzegovina      KENMORE             UP-5491/00



                       Bosnia-Herzegovina      KENMORE                 240688



                             Brazil            DIEHARD             819434701



                             Brazil            DIEHARD             830410740



                             Brazil            KENMORE             200011910



                             Brazil            KENMORE             831113197
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 628 of 1120


                             Brazil                 KENMORE           831113219



                             Brazil                 KENMORE           820947911



                             Brazil                 KENMORE           200011871



                             Brazil                 KENMORE           820907944



                      British Virgin Islands        KENMORE             3700



                            Bulgaria                KENMORE            51576



                            Canada                 ACCELER-ICE         1144398



                            Canada              COLDSPOT (Stylized)    539500



                            Canada                   DIEHARD           334797



                            Canada                DIEHARD GOLD         670641



                            Canada                 DUAL-ACTION         593050



                            Canada                    ELITE            409142


                                                ENVIRONNEMENT DU
                            Canada             FOYER KENMORE (AND      862677
                                                     DESIGN)


                            Canada                 HANDI-CLEAN         770089
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 629 of 1120


                            Canada          HANDI-MATE JR.             1465514



                            Canada             INTUITION               1465324



                            Canada             KENMORE                 196285



                                            KENMORE (AND
                            Canada                                     832789
                                               DESIGN)


                                           KENMORE CLASSIC
                            Canada                                     694930
                                               CHOICES


                                               KENMORE
                            Canada                                     699191
                                             ECONOMIZER 5


                                           KENMORE ELITE &
                            Canada                                     1467007
                                          DESIGN (HORIZONTAL)


                                          KENMORE ELITE (AND
                            Canada                                     1035068
                                              DESIGN) 3


                                         KENMORE HANDI-MATE
                            Canada                                     1105978
                                                JR.


                                         KENMORE HANDI-MATE
                            Canada                                     741392
                                              JUNIOR

                                           KENMORE HOME
                                            ENVIRONMENT
                            Canada                                     862679
                                         CLEANER AIR & WATER
                                             (AND DESIGN)

                            Canada       KENMORE PREMALITE             1392258



                            Canada           KENMORE PRO               1344331



                                           KENMORE SMART
                            Canada                                     1026517
                                               REACH
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 630 of 1120


                            Canada           KENMORE STYLIZED V2       1467006



                                               KENMORE TRUE
                            Canada                                     0324769
                                                  SIMMER



                            Canada             KENMORE ULTIMA          751331



                                               KENMORE ULTRA
                            Canada                                     1110041
                                                   FILTER



                            Canada           KENMORE ULTRA SOFT        1110042



                            Canada               POWERMATE             435994



                            Canada              POWER-MATE             473237


                                                 QUICKCLEAN
                            Canada             PERFORMANCE &           1735612
                                                    Design


                            Canada               QUIETGUARD            1225018



                            Canada               STAIR GRIP            1465519



                            Canada               TURBOZONE             1265727



                            Canada               ULTRA WAVE            1144397



                            Canada             WRINKLE GUARD           341048



                     Caribbean Netherlands        KENMORE               5216
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                  Pg 631 of 1120


                     Caribbean Netherlands        KENMORE                5215



                              Chile                DIEHARD              426536



                              Chile               KENMORE               837780



                              Chile          KENMORE and Design         626735



                              Chile          KENMORE and Design         626738



                              Chile              KENMORE.CL               n/a



                            China P.R.             DIEHARD              1917550



                            China P.R.             DIEHARD              1150179



                                             DIEHARD & DIEHARD IN
                            China P.R.                                  3382156
                                             CHINESE CHARACTERS


                                             DIEHARD & DIEHARD IN
                            China P.R.                                  1714027
                                             CHINESE CHARACTERS



                            China P.R.            KENMORE               380084



                            China P.R.            KENMORE               380083



                            China P.R.            KENMORE               3656132



                            China P.R.            KENMORE               138314
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 632 of 1120


                            China P.R.          KENMORE                 1166880



                                            KENMORE (Chinese
                            China P.R.                                  12171982
                                               Characters)


                                            KENMORE (Chinese
                            China P.R.                                  12182532
                                               Characters)


                                            KENMORE (Chinese
                            China P.R.                                  12182531
                                               Characters)


                                            KENMORE (Chinese
                            China P.R.                                  12182530
                                               Characters)



                            China P.R.         ULTRA CARE               12476817



                            China P.R.         ULTRA CARE               12476818



                            Colombia            DIEHARD             1996-006859



                            Colombia            KENMORE                 274217



                            Colombia            KENMORE                 274209



                            Colombia            KENMORE                 274218



                            Colombia            KENMORE                 274219



                     Community Trademark        DIEHARD                 9308933



                     Community Trademark        DIEHARD                  89946
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 633 of 1120


                     Community Trademark        KENMORE                  90845



                            Costa Rica          DIEHARD                  105632



                            Costa Rica          KENMORE                  93590



                            Costa Rica          KENMORE                  93944



                            Costa Rica          KENMORE                  17287



                            Costa Rica          KENMORE                  17288



                            Costa Rica          KENMORE                  17289



                            Costa Rica          KENMORE             10362-2008



                             Croatia            DIEHARD                 Z980552A



                             Croatia            KENMORE             Z20001348A



                             Croatia            KENMORE                  240688



                             Curacao            KENMORE                 D-900164



                             Curacao            KENMORE                   3444



                             Cyprus             KENMORE                  58231
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 634 of 1120


                            Cyprus             KENMORE                  58232



                        Czech Republic         DIEHARD                  112614



                        Czech Republic         KENMORE                 O-159420



                        Czech Republic         KENMORE                  240688



                            Denmark            DIEHARD                 6124/1986



                            Denmark            KENMORE            VA200004049



                      Dominican Republic       DIEHARD                    n/a



                      Dominican Republic       KENMORE             2008-36936



                      Dominican Republic       KENMORE                  29598



                      Dominican Republic       KENMORE                   9427



                      Dominican Republic       KENMORE                   9424



                      Dominican Republic       KENMORE                   9421



                            Ecuador            DIEHARD                   851



                            Ecuador            KENMORE                   2012
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 635 of 1120


                             Ecuador            KENMORE                   9811



                             Ecuador            KENMORE                  207753



                              Egypt             KENMORE                  57779



                              Egypt             KENMORE                  57777



                            El Salvador        COLDSPOT                   5385



                            El Salvador         DIEHARD                 E-1030/96



                            El Salvador         KENMORE                   5371



                            El Salvador         KENMORE                   5372



                            El Salvador    MY FIRST KENMORE         2010101665



                             Estonia            DIEHARD                 9801074



                             Estonia            KENMORE                 9801075



                             Finland            DIEHARD             T198603477



                              France            KENMORE                 4410482



                       French Polynesia         KENMORE                 4410482
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                   Pg 636 of 1120


                             Germany             DIEHARD                 S43751



                               Ghana             KENMORE                  21398



                               Ghana             KENMORE                  21399



                            Great Britain        DIEHARD                 1279455



                            Great Britain        DIEHARD                 2527954



                            Great Britain        KENMORE                 836755



                            Great Britain        KENMORE                 836753



                              Grenada            KENMORE                 85/2005



                              Grenada            KENMORE                 84/2005



                                                 KENMORE
                            Guadeloupe                                     n/a
                                             (CAUTIONARY PUB.)



                               Guam              KENMORE                   n/a



                            Guatemala            DIEHARD                 M-9182-5



                            Guatemala            DIEHARD                 M-9135-5



                            Guatemala            KENMORE             1955-09026
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 637 of 1120


                            Guatemala          KENMORE             1955-09016



                            Guatemala          KENMORE                  7801



                            Guatemala          KENMORE             1955-09017



                             Guyana            DIEHARD                 17071A



                             Guyana            KENMORE                  21019



                             Guyana            KENMORE                  21018



                              Haiti            DIEHARD                   N/A



                            Honduras           DIEHARD                 1718/96



                            Honduras           KENMORE                 22573-11



                            Honduras           KENMORE                  29676



                            Honduras           KENMORE                 27246-10



                            Honduras           KENMORE                  41962



                            Honduras           KENMORE                 135010



                            Honduras           KENMORE                 135210
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 638 of 1120


                            Honduras            KENMORE                  135310



                            Honduras            KENMORE                  135410



                            Hong Kong           DIEHARD             27931/2000



                            Hong Kong           KENMORE                  228/83



                                           KENMORE (CHINESE
                            Hong Kong                                   15716/92
                                             CHARACTERS)



                             Hungary            DIEHARD             M96 02008



                             Hungary            KENMORE                 M0005184



                             Hungary            KENMORE                  240688



                              India             DIEHARD                 3484480



                              India             DIEHARD                 3484478



                              India             DIEHARD                 3484477



                              India             DIEHARD                 3484479



                              India             KENMORE                  979440



                              India             KENMORE                 1678006
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                  Pg 639 of 1120


                               India            KENMORE                 979441



                               India            KENMORE                 2159108



                             Indonesia          DIEHARD           D002014047556



                             Indonesia          DIEHARD           D002014047559



                             Indonesia          KENMORE           D002008042433



                             Indonesia          KENMORE           D002014047553



                             Indonesia          KENMORE           D002014047555



                            International       DIEHARD                 1150179



                            International       KENMORE                 240688



                            International       KENMORE                 1166880



                               Israel           DIEHARD                 78887



                               Israel           KENMORE                 121227



                               Israel           KENMORE                 121226



                                Italy           KENMORE           MI2013C001664
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 640 of 1120


                             Italy             KENMORE             41837C/89



                            Jamaica            DIEHARD                  9/1824



                            Jamaica            KENMORE                  52865



                            Jamaica            KENMORE                  11821



                            Jamaica            KENMORE                  13509



                            Jamaica            KENMORE                  11823



                             Japan             DIEHARD             216518/1988



                             Japan             DIEHARD                 1150179



                             Japan             KENMORE             703546/1992



                             Japan             KENMORE                 555799-2



                             Japan             KENMORE                 879197



                             Japan          KENMORE ELITE              4398086



                                              KENMORE IN
                             Japan                                 225339/1987
                                               KATAKANA



                            Jordan             KENMORE                  23530
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                   Pg 641 of 1120


                               Kenya             KENMORE                  50926



                               Kenya             KENMORE                  50925



                               Kuwait            DIEHARD                  35425



                               Kuwait            KENMORE                  98734



                               Kuwait            KENMORE                  36606



                               Kuwait            KENMORE                  35423



                               Kuwait            KENMORE                  36605



                               Latvia            DIEHARD                 M-98-656



                               Latvia            KENMORE                 M-98-657



                               Liberia           DIEHARD                  20493



                            Liechtenstein        KENMORE                 240688



                              Lithuania          DIEHARD                 ZP-16197



                              Lithuania          KENMORE                 98-1376



                               Macao             DIEHARD                   728
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 642 of 1120


                            Macedonia          KENMORE             Z-20001175



                            Macedonia          KENMORE                 240688



                            Malaysia           KENMORE                 8021171



                            Malaysia           KENMORE                 85002356



                            Malaysia           KENMORE                 85002357



                            Malaysia           KENMORE                 85002359



                                           KENMORE (CHINESE
                            Malaysia                                   92-06679
                                             CHARACTERS)



                              Malta            KENMORE                  32320



                              Malta            KENMORE                  32321



                                               KENMORE
                        Marshall Islands                                 n/a
                                           (CAUTIONARY PUB.)



                             Mexico            DIEHARD                 1038482



                             Mexico            DIEHARD                 247195



                             Mexico            KENMORE                 1035252



                             Mexico            KENMORE                 1035256
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                  Pg 643 of 1120


                              Mexico            KENMORE                 1035253



                              Mexico            KENMORE                 67576



                              Mexico            KENMORE                 67577



                              Mexico            KENMORE                 1035255



                              Mexico       MY FIRST KENMORE             1079110



                                                KENMORE
                            Micronesia                                    n/a
                                            (CAUTIONARY PUB.)



                              Monaco            KENMORE                 240688



                            Montenegro          KENMORE                 240688



                             Morocco            KENMORE                 240688



                            New Zealand         DIEHARD                 813754



                            New Zealand         DIEHARD                 246109



                            New Zealand         KENMORE                 830497



                             Nicaragua          DIEHARD             1996-04266



                             Nicaragua          KENMORE                 2015260
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                 Pg 644 of 1120


                            Nicaragua          KENMORE                 1012535



                            Nicaragua          KENMORE             2008-03817



                             Nigeria           KENMORE                 25505



                             Nigeria           KENMORE                 32727



                       Northern Mariana        KENMORE
                                                                         n/a
                           Islands         (CAUTIONARY PUB.)



                             Norway            DIEHARD                 863619



                             Norway            KENMORE                 80824



                             Oman              KENMORE                 14934



                            Pakistan           KENMORE                 335432



                            Pakistan           KENMORE                 335434



                            Pakistan           KENMORE                 335433



                            Panama             DIEHARD                 74287



                            Panama             DIEHARD                 74283



                            Panama             KENMORE                  873
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                  Pg 645 of 1120


                             Panama             KENMORE                 177855



                             Panama             KENMORE                  74530



                             Panama             KENMORE                  74531



                             Panama             KENMORE                  6583



                             Panama             KENMORE                  6630



                            Paraguay            DIEHARD                  17161



                               Peru             DIEHARD                 156540



                               Peru             KENMORE                 628615



                               Peru             KENMORE                 628616



                               Peru             KENMORE                 628617



                            Philippines         KENMORE           4-2014-00012593



                              Poland            DIEHARD                 Z-185922



                              Poland            KENMORE                 Z-98126



                             Portugal           KENMORE                 143869 N
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 646 of 1120


                             Portugal           KENMORE                 124368 P



                             Portugal           KENMORE                 124369 R



                            Puerto Rico         KENMORE                  13039



                            Puerto Rico         KENMORE                  13040



                            Puerto Rico         KENMORE                  13038



                            Puerto Rico         KENMORE                  13042



                            Puerto Rico         KENMORE                  13041



                              Qatar             KENMORE                  16091



                             Romania            KENMORE                 240688



                       Russian Federation       DIEHARD                 95702819



                       Russian Federation       KENMORE                 140227



                       Russian Federation       KENMORE             2000724724



                              Samoa             KENMORE                  5547



                            San Marino          KENMORE                 240688
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                  Pg 647 of 1120


                                           DIEHARD (English and
                            Saudi Arabia                                 10119
                                           Arabic/Latin Characters)



                            Saudi Arabia         KENMORE                136301


                                           KENMORE (English and
                            Saudi Arabia      in Arabic/Latin            10106
                                                Characters)

                                           KENMORE (English and
                            Saudi Arabia      in Arabic/Latin            220/45
                                                Characters)

                                           KENMORE (English and
                            Saudi Arabia      in Arabic/Latin            220/44
                                                Characters)


                       Serbia-Montenegro         KENMORE                240688



                             Singapore            DIEHARD             T01/00050E



                             Singapore           KENMORE              T0017203E



                             Singapore           KENMORE                S/71282



                             Singapore           KENMORE                S/71281



                             Singapore           KENMORE              T00/17204C



                             Singapore           KENMORE                S/71283



                                           KENMORE (CHINESE
                             Singapore                                  B6646/92
                                             CHARACTERS)


                                           KENMORE (CHINESE
                             Singapore                                  7049/92
                                             CHARACTERS)
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                   Pg 648 of 1120


                            Sint Maarten         KENMORE                   6230



                            Sint Maarten         KENMORE                  12916



                        Slovak Republic          DIEHARD            O-POZ-1281-9



                        Slovak Republic          KENMORE             O-3752-2000



                        Slovak Republic          KENMORE                  240688



                              Slovenia           DIEHARD                 Z-9670996



                              Slovenia           KENMORE             Z-200071481



                              Slovenia           KENMORE                  240688



                            South Africa         DIEHARD                  83/4595



                            South Africa         KENMORE                 B77/4878



                            South Africa         KENMORE             B77/B4880



                            South Africa         KENMORE                 B77/4879



                            South Korea          DIEHARD                 99-16526



                            South Korea          DIEHARD                  87-1716
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                  Pg 649 of 1120


                            South Korea         KENMORE                 96-4534



                            South Korea         KENMORE           40-2011-0017287



                            South Korea         KENMORE                 96-4533



                            South Korea         KENMORE                 85-9067



                              Spain             DIEHARD                 1163657



                              Spain             KENMORE                 423434



                             St. Lucia          KENMORE                   n/a



                            St. Vincent         KENMORE                 216/2010



                             Surinam            KENMORE                  19939



                             Sweden             DIEHARD                 86-6984



                             Sweden             KENMORE                 2928/62



                            Switzerland         DIEHARD                  5997



                            Switzerland         KENMORE                  1658



                              Taiwan            DIEHARD                 82033570
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 650 of 1120


                            Taiwan             DIEHARD                 82033569



                            Taiwan             DIEHARD                 82033568



                            Taiwan             DIEHARD                 80004890


                                           DIEHARD (ENGLISH
                            Taiwan           AND CHINESE               79017139
                                             CHARACTERS)


                            Taiwan             KENMORE                 86029253



                            Taiwan             KENMORE             650002452



                            Taiwan             KENMORE                 71006294



                            Taiwan             KENMORE                 86029260



                            Taiwan             KENMORE                 65002451



                                          KENMORE (CHINESE
                            Taiwan                                     80051623
                                            CHARACTERS)


                                         KENMORE (IN ENGLISH
                            Taiwan                                     86029261
                                            AND CHINESE)


                                         KENMORE (IN ENGLISH
                            Taiwan                                     86029254
                                            AND CHINESE)


                                         KENMORE (IN ENGLISH
                            Taiwan                                     79037247
                                            AND CHINESE)



                            Taiwan          KENMORE ELITE              89064124
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 651 of 1120


                                           SEARS KENMORE (in
                            Taiwan                                     92058794
                                            Chinese Characters)


                                           SEARS KENMORE (in
                            Taiwan                                     92058790
                                            Chinese Characters)


                                           SEARS KENMORE (in
                            Taiwan                                     92058792
                                            Chinese Characters)


                                           SEARS KENMORE (in
                            Taiwan                                     92058796
                                            Chinese Characters)



                            Taiwan             ULTRA PLUS          100011535



                            Thailand            DIEHARD                357174



                            Thailand            KENMORE                513821



                             Tonga              KENMORE           TO/M/09/02084



                       Trinidad & Tobago        DIEHARD                 28928



                       Trinidad & Tobago        KENMORE                 40411



                       Trinidad & Tobago        KENMORE                 11395



                            Turkey              KENMORE            2000027611



                            Ukraine             DIEHARD            98051887/T



                            Ukraine             KENMORE                98051886
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                 Pg 652 of 1120


                      United Arab Emirates     KENMORE                  20472



                      United Arab Emirates     KENMORE                  126070



                      United Arab Emirates     KENMORE                  40624



                      United Arab Emirates   KENMORE ELITE              159968



                            Uruguay            DIEHARD                  486.542



                            Uruguay            KENMORE                  421153



                            Uruguay            KENMORE                  222742



                            Uruguay            KENMORE                  395.472



                            Venezuela          COLDSPOT                 24257



                            Venezuela          DIEHARD                 002864-84



                            Venezuela          KENMORE                   6389



                            Venezuela          KENMORE                  22617



                            Venezuela          KENMORE                   222



                            Venezuela          KENMORE                   6390
18-23538-rdd       Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                          Pg 653 of 1120


                                     Vietnam                  KENMORE                       240688




                                 Cayman Islands               KENMORE                       836755




*- items denoted with an asterisk are assigned solely to the extent of Sellers' right, title or interest therein. No represe
   18-23538-rdd    Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                       Pg 654 of 1120

Application Date   Registration Number   Registration Date          Owner

   02/26/2009             4718              11/08/2011       SEARS BRANDS, L.L.C.



   02/18/1999             2025              03/08/2000       SEARS BRANDS, L.L.C.



   08/02/2012           2607863             11/19/2013       SEARS BRANDS, L.L.C.



   08/02/2012           2607862             11/19/2013       SEARS BRANDS, L.L.C.



   11/04/1996            18270              01/15/1997       SEARS BRANDS, L.L.C.



   11/27/2008            27721              01/29/2009       SEARS BRANDS, L.L.C.



   05/15/1997            734577             05/15/1997       SEARS BRANDS, L.L.C.



   06/09/1995            663683             06/09/1995       SEARS BRANDS, L.L.C.



   10/02/2009           1324203             05/12/2010       SEARS BRANDS, L.L.C.



   08/30/2010           1380865             04/14/2011       SEARS BRANDS, L.L.C.



   06/12/1997            736708             06/12/1997       SEARS BRANDS, L.L.C.



   03/27/1992            575457             03/27/1992       SEARS BRANDS, L.L.C.



   03/27/1992            575458             03/27/1992       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 655 of 1120


07/23/1956         A128520             07/23/1956       SEARS BRANDS, L.L.C.



10/01/1986         115126              01/21/1987       SEARS BRANDS, L.L.C.



04/08/1963          50499              06/27/1983       SEARS BRANDS, L.L.C.



11/24/2008          32261              07/18/2013       SEARS BRANDS, L.L.C.



06/07/1979          9468               06/07/1979       SEARS BRANDS, L.L.C.



10/22/1996          21137              10/22/1996     SEARS, ROEBUCK AND CO.



06/08/1979         81/5153             06/08/1996       SEARS BRANDS, L.L.C.



10/20/2008         81/25232            05/17/2012       SEARS BRANDS, L.L.C.



07/11/1962          4874               07/11/1962       SEARS BRANDS, L.L.C.



07/11/1962          4871               07/11/1962       SEARS BRANDS, L.L.C.



12/17/2008         5902.08             04/20/2009       SEARS BRANDS, L.L.C.



07/11/1962          4872               07/11/1962       SEARS BRANDS, L.L.C.



12/09/1983         109904              12/09/1983       SEARS BRANDS, L.L.C.



03/05/1982          9934               03/05/1982       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 656 of 1120


08/31/1979          8910               09/05/1979       SEARS BRANDS, L.L.C.



03/05/1989          9938               03/05/1989       SEARS BRANDS, L.L.C.



03/05/1982          9939               03/05/1982       SEARS BRANDS, L.L.C.



09/11/1997         77554-A             06/06/2000       SEARS BRANDS, L.L.C.



01/15/2001         A-40699             03/25/1980       SEARS BRANDS, L.L.C.



01/15/2001         80960-A             10/01/2001       SEARS BRANDS, L.L.C.



01/15/2001         84658-A             03/25/1980       SEARS BRANDS, L.L.C.



01/15/2001         80961-A             10/01/2001       SEARS BRANDS, L.L.C.



09/28/2000        BAZ004531            04/16/2006       SEARS BRANDS, L.L.C.



02/27/1961         240688              02/27/1961       SEARS BRANDS, L.L.C.



08/26/1996        819434701            04/06/1999       SEARS BRANDS, L.L.C.



09/29/2009        830410740            08/14/2012       SEARS BRANDS, L.L.C.



07/16/1998        200011910            07/17/2001       SEARS BRANDS, L.L.C.



07/07/2011        831113197            09/02/2014       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 657 of 1120


07/07/2011        831113219            09/02/2014       SEARS BRANDS, L.L.C.



07/31/1998        820947911            07/17/2001       SEARS BRANDS, L.L.C.



07/16/1998        200011871            07/17/2001       SEARS BRANDS, L.L.C.



07/16/1998        820907944            07/17/2001       SEARS BRANDS, L.L.C.



12/30/2008          5007               06/28/2009       SEARS BRANDS, L.L.C.



09/27/2000          40767              01/01/2002       SEARS BRANDS, L.L.C.



06/20/2002         592070              10/09/2003       SEARS BRANDS, L.L.C.



04/03/1985         313292              04/18/1986       SEARS BRANDS, L.L.C.



07/20/1970        TMA179516            11/12/1971       SEARS BRANDS, L.L.C.



11/16/1990        TMA396704            04/03/1992       SEARS BRANDS, L.L.C.



10/08/1987         345429              09/30/1988       SEARS BRANDS, L.L.C.



04/04/1977         296265              10/19/1984       SEARS BRANDS, L.L.C.



11/27/1997         533136              09/21/2000       SEARS BRANDS, L.L.C.



12/05/1994         456001              03/22/1996       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 658 of 1120


01/12/2010         782711              11/17/2010       SEARS BRANDS, L.L.C.



01/11/2010         782714              11/17/2010       SEARS BRANDS, L.L.C.



08/05/1947          27933              08/05/1947       SEARS BRANDS, L.L.C.



01/03/1997         490679              03/02/1998       SEARS BRANDS, L.L.C.



12/05/1991         428087              06/03/1994       SEARS BRANDS, L.L.C.



02/19/1992         424594              03/04/1994       SEARS BRANDS, L.L.C.



01/26/2010        TMA942914            07/11/2016       SEARS BRANDS, L.L.C.



11/05/1999         634375              03/04/2005       SEARS BRANDS, L.L.C.



06/11/2001         594715              11/13/2003       SEARS BRANDS, L.L.C.



11/15/1993         444974              07/07/1995       SEARS BRANDS, L.L.C.



11/27/1997         533304              09/25/2000       SEARS BRANDS, L.L.C.



04/21/2008         744624              08/04/2009       SEARS BRANDS, L.L.C.



04/20/2007         708081              02/22/2008       SEARS BRANDS, L.L.C.



08/23/1999        TMA569192            10/21/2002       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 659 of 1120


01/26/2010        tma942907            07/11/2016       SEARS BRANDS, L.L.C.



08/01/1969        TMA169885            07/03/1970       SEARS BRANDS, L.L.C.



04/06/1994         442197              04/21/1995       SEARS BRANDS, L.L.C.



07/20/2001         583479              06/11/2003       SEARS BRANDS, L.L.C.



07/20/2001         607359              04/08/2004       SEARS BRANDS, L.L.C.



02/19/1979         251850              10/24/1980       SEARS BRANDS, L.L.C.



07/27/1981         274802              12/10/1982       SEARS BRANDS, L.L.C.



07/03/2015                                              KMART CORPORATION



07/27/2004         650971              10/20/2005       SEARS BRANDS, L.L.C.



01/12/2010         782708              11/17/2010       SEARS BRANDS, L.L.C.



07/21/2005         664614              05/18/2006       SEARS BRANDS, L.L.C.



06/20/2002         607484              04/13/2004       SEARS BRANDS, L.L.C.



03/17/1971        TMA182309            04/07/1972       SEARS BRANDS, L.L.C.



10/09/2011          5216               10/09/2011     SEARS, ROEBUCK AND CO.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 660 of 1120


10/09/2011          5215              10/09/2011       SEARS BRANDS, L.L.C.



09/08/1998         848551             11/10/1998     SEARS, ROEBUCK AND CO.



08/04/1998         859677             09/23/1998       SEARS BRANDS, L.L.C.



10/31/2003         1159754            02/17/2005       SEARS BRANDS, L.L.C.



10/31/2003         1156538            01/18/2005       SEARS BRANDS, L.L.C.



07/06/2010           n/a              07/06/2010       SEARS BRANDS, L.L.C.



02/01/2001         1917550            04/28/2005       SEARS BRANDS, L.L.C.



08/10/2012                                             SEARS BRANDS, L.L.C.



11/26/2002         3382156            03/14/2004       SEARS BRANDS, L.L.C.



01/31/2001         1714027            02/14/2002       SEARS BRANDS, L.L.C.



07/05/1980         380084             07/05/1980       SEARS BRANDS, L.L.C.



07/05/1980         380083             07/05/1980       SEARS BRANDS, L.L.C.



08/01/2003         3656132            03/14/2005       SEARS BRANDS, L.L.C.



07/05/1980         138314             07/05/1980       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 661 of 1120


10/25/2012                                             SEARS BRANDS, L.L.C.



02/16/2013        12171982            07/28/2014       SEARS BRANDS, L.L.C.



02/21/2013        12182532            08/07/2014       SEARS BRANDS, L.L.C.



02/21/2013        12182531            08/07/2014       SEARS BRANDS, L.L.C.



02/21/2013        12182530            08/07/2014       SEARS BRANDS, L.L.C.



04/24/2013        12476817            09/28/2014       SEARS BRANDS, L.L.C.



04/24/2013        12476818            09/28/2014       SEARS BRANDS, L.L.C.



08/21/1996         188471             08/21/1996       SEARS BRANDS, L.L.C.



08/05/1987          23378             01/26/1988       SEARS BRANDS, L.L.C.



08/05/1987         23378-C            01/26/1988       SEARS BRANDS, L.L.C.



08/05/1987         23378-B            01/26/1988       SEARS BRANDS, L.L.C.



08/05/1987         23378-A            01/26/1988       SEARS BRANDS, L.L.C.



08/11/2010         9308933            02/03/2011       SEARS BRANDS, L.L.C.



04/01/1996          89946             07/16/1999       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 662 of 1120


04/01/1996          90845              07/19/1999       SEARS BRANDS, L.L.C.



01/17/1997         101383              05/27/1997       SEARS BRANDS, L.L.C.



10/25/1995          93590              10/25/1995       SEARS BRANDS, L.L.C.



11/22/1995          93944              11/22/1995       SEARS BRANDS, L.L.C.



12/03/1985          17287              12/03/1985       SEARS BRANDS, L.L.C.



12/03/1985          17288              12/03/1985       SEARS BRANDS, L.L.C.



11/03/1955          17289              12/03/1985       SEARS BRANDS, L.L.C.



10/16/2008         186498              02/09/2009       SEARS BRANDS, L.L.C.



05/07/1998         Z980552             11/18/1998       SEARS BRANDS, L.L.C.



09/28/2000        Z20001348            09/28/2000       SEARS BRANDS, L.L.C.



02/27/1961         240688              02/27/1961       SEARS BRANDS, L.L.C.



04/14/2009          14421              04/14/2009       SEARS BRANDS, L.L.C.



06/13/1957          07458              06/13/1957       SEARS BRANDS, L.L.C.



10/27/2000          58231              10/27/2000     SEARS, ROEBUCK AND CO.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 663 of 1120


10/27/2000          58232              10/27/2000     SEARS, ROEBUCK AND CO.



06/27/1996         204946              10/31/1997       SEARS BRANDS, L.L.C.



09/26/2000         240124              09/26/2000       SEARS BRANDS, L.L.C.



02/27/1961         240688              02/27/1961       SEARS BRANDS, L.L.C.



09/23/1986        2264/1988            06/10/1988       SEARS BRANDS, L.L.C.



09/27/2000       VR200005431           11/23/2000       SEARS BRANDS, L.L.C.



01/15/1996          81515              01/15/1996       SEARS BRANDS, L.L.C.



10/17/2008         171976              01/15/2009       SEARS BRANDS, L.L.C.



10/17/1979          29598              10/17/1979       SEARS BRANDS, L.L.C.



03/30/1956          9427               03/30/1956       SEARS BRANDS, L.L.C.



03/31/1956          9424               03/31/1956       SEARS BRANDS, L.L.C.



03/31/1956          9421               03/31/1956       SEARS BRANDS, L.L.C.



01/07/1982          3816               05/17/1982       SEARS BRANDS, L.L.C.



05/16/1967          3817               02/12/1968       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 664 of 1120


04/03/1990           175               07/25/1995       SEARS BRANDS, L.L.C.



11/27/2008          82793              04/06/2009       SEARS BRANDS, L.L.C.



07/24/1980          57779              07/24/1980       SEARS BRANDS, L.L.C.



07/24/1980          57777              01/31/1988       SEARS BRANDS, L.L.C.



03/03/1958       5385Book23            03/03/1958       SEARS BRANDS, L.L.C.



03/05/1996       104Book191            01/09/2007       SEARS BRANDS, L.L.C.



02/10/1958       5371Book23            02/20/1958       SEARS BRANDS, L.L.C.



02/10/1958       5372Book23            02/20/1958       SEARS BRANDS, L.L.C.



06/14/2010       237Book171            07/18/2011       SEARS BRANDS, L.L.C.



05/19/1998          30003              01/10/2000       SEARS BRANDS, L.L.C.



05/19/1998          30004              01/10/2000       SEARS BRANDS, L.L.C.



09/02/1986         101349              04/20/1988       SEARS BRANDS, L.L.C.



12/05/2017        174410482            12/05/2017       SEARS BRANDS, L.L.C.



12/05/2017        174410482            12/05/2017       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 665 of 1120


09/01/1986         1114454            11/17/1987       SEARS BRANDS, L.L.C.



10/27/1978          21398             10/27/1985       SEARS BRANDS, L.L.C.



10/27/1978          21399             10/27/1985       SEARS BRANDS, L.L.C.



09/15/1986         1279455            10/21/1988       SEARS BRANDS, L.L.C.



10/06/2009         2527954            04/09/2010       SEARS BRANDS, L.L.C.



07/11/1962         836755             07/11/1962       SEARS BRANDS, L.L.C.



07/11/1962         836753             07/11/1962       SEARS BRANDS, L.L.C.



07/11/2007         85/2005            07/11/2007       SEARS BRANDS, L.L.C.



07/11/2007         84/2005            07/11/2007       SEARS BRANDS, L.L.C.



03/09/2011           918              03/09/2011       SEARS BRANDS, L.L.C.



04/06/2010      TPC800270824          04/06/2010       SEARS BRANDS, L.L.C.



12/12/1995          97303             08/10/1999       SEARS BRANDS, L.L.C.



12/11/1995          96401             06/15/1999       SEARS BRANDS, L.L.C.



                    9604              03/23/1956       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 666 of 1120


                 9561 B/34/34         03/15/1956       SEARS BRANDS, L.L.C.



07/07/1980          40715             01/05/1981       SEARS BRANDS, L.L.C.



                    9562              03/15/1956       SEARS BRANDS, L.L.C.



11/10/1998         17071A             02/24/2004     SEARS, ROEBUCK AND CO.



09/06/2005          21019             08/31/2009       SEARS BRANDS, L.L.C.



09/06/2005          21018             08/31/2009       SEARS BRANDS, L.L.C.



10/25/1989         254/169            07/09/1990       SEARS BRANDS, L.L.C.



02/20/1996          70273             12/16/1997       SEARS BRANDS, L.L.C.



07/07/2011         117817             11/07/2011       SEARS BRANDS, L.L.C.



04/10/1979          29676             07/02/1981       SEARS BRANDS, L.L.C.



09/08/2010         114850             01/17/2011       SEARS BRANDS, L.L.C.



07/07/1983          41962             07/07/1983       SEARS BRANDS, L.L.C.



02/10/1970          16584             02/10/1970       SEARS BRANDS, L.L.C.



02/10/1970          16583             02/10/1970       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 667 of 1120


02/10/1970          16582              02/10/1970       SEARS BRANDS, L.L.C.



02/10/1970          16592              02/10/1970       SEARS BRANDS, L.L.C.



12/28/2000        200109457            12/28/2000       SEARS BRANDS, L.L.C.



01/25/1983       1986B0677AA           01/25/1983       SEARS BRANDS, L.L.C.



09/11/1992      1997B02083AA           09/11/1992       SEARS BRANDS, L.L.C.



06/21/1996         145821              07/18/1997       SEARS BRANDS, L.L.C.



09/29/2000         175319              01/01/2002       SEARS BRANDS, L.L.C.



02/27/1961         240688              02/27/1961       SEARS BRANDS, L.L.C.



02/15/2017         3484480             10/10/2017       SEARS BRANDS, L.L.C.



02/15/2017         3484478             08/01/2017       SEARS BRANDS, L.L.C.



02/15/2017                                              SEARS BRANDS, L.L.C.



02/15/2017                                              SEARS BRANDS, L.L.C.



12/26/2000         979440              06/21/2005       SEARS BRANDS, L.L.C.



04/21/2008         1678006             07/20/2011       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 668 of 1120


12/26/2000         979441             12/26/2000       SEARS BRANDS, L.L.C.



06/13/2011         2159108            09/25/2016       SEARS BRANDS, L.L.C.



10/17/2014      IDM000551103          11/07/2016       SEARS BRANDS, L.L.C.



10/17/2014      IDM000551104          11/07/2016       SEARS BRANDS, L.L.C.



11/28/2008      IDM000259992          07/19/2010       SEARS BRANDS, L.L.C.



10/17/2014      IDM000551102          11/07/2016       SEARS BRANDS, L.L.C.



10/17/2014                                             SEARS BRANDS, L.L.C.



08/10/2012         1150179            08/10/2012       SEARS BRANDS, L.L.C.



02/27/1961         240688             02/27/1961       SEARS BRANDS, L.L.C.



10/25/2012         1166880            10/25/2012       SEARS BRANDS, L.L.C.



01/29/1991          78887             02/02/1994       SEARS BRANDS, L.L.C.



07/23/1998         121227             12/15/1999       SEARS BRANDS, L.L.C.



07/23/1998         121226             12/15/1999       SEARS BRANDS, L.L.C.



02/22/1983         1530581            10/27/1986       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 669 of 1120


09/27/1989         1254835             05/18/1992       SEARS BRANDS, L.L.C.



03/01/1996         B30500              05/06/1998       SEARS BRANDS, L.L.C.



10/17/2008          52865              04/22/2010       SEARS BRANDS, L.L.C.



03/18/1967          11821              03/18/1967       SEARS BRANDS, L.L.C.



03/18/1967          13509              03/18/1967       SEARS BRANDS, L.L.C.



03/18/1967          11823              03/18/1967       SEARS BRANDS, L.L.C.



06/06/1975         1374730             02/27/1979       SEARS BRANDS, L.L.C.



08/10/2012         1150179             08/10/2012       SEARS BRANDS, L.L.C.



07/04/1982         970301              07/04/1982       SEARS BRANDS, L.L.C.



09/21/1960         555799-2            09/21/1960       SEARS BRANDS, L.L.C.



11/11/1970         879197              11/11/1970       SEARS BRANDS, L.L.C.



07/07/2000         4398086             07/07/2000       SEARS BRANDS, L.L.C.



08/08/1974         1334521             05/15/1978       SEARS BRANDS, L.L.C.



01/28/1988          25174              01/28/1988       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 670 of 1120


11/15/2000          50926               11/15/2000       SEARS BRANDS, L.L.C.



11/15/2000          50925               11/15/2000       SEARS BRANDS, L.L.C.



12/24/1996          32200               06/16/2001       SEARS BRANDS, L.L.C.



10/26/2008          81389               08/25/2009       SEARS BRANDS, L.L.C.



05/21/1997          32912               06/16/2001       SEARS BRANDS, L.L.C.



12/24/1996          32234               12/24/1996       SEARS BRANDS, L.L.C.



05/21/1997          32879               06/16/2001       SEARS BRANDS, L.L.C.



04/08/1998         M43889               06/20/1999       SEARS BRANDS, L.L.C.



04/08/1998         M43890               06/20/1999       SEARS BRANDS, L.L.C.



04/17/1978        00125/2008            04/17/1978       SEARS BRANDS, L.L.C.



02/27/1961         240688               02/27/1961       SEARS BRANDS, L.L.C.



07/08/1994          25931               11/13/1997       SEARS BRANDS, L.L.C.



04/30/1998          37282               02/18/2000       SEARS BRANDS, L.L.C.



09/03/1987         00728-M              11/06/1995       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 671 of 1120


09/27/2000          10032             01/01/2002     SEARS, ROEBUCK AND CO.



02/27/1961         240688             02/27/1961     SEARS, ROEBUCK AND CO.



10/23/2008         8021171            04/29/2010       SEARS BRANDS, L.L.C.



05/31/1985        85002356            05/31/1985       SEARS BRANDS, L.L.C.



05/31/1985        85002357            05/31/1985       SEARS BRANDS, L.L.C.



05/31/1985        85002359            05/31/1985       SEARS BRANDS, L.L.C.



09/22/1992        92006679            09/22/1992       SEARS BRANDS, L.L.C.



09/29/2000          32320             09/29/2000       SEARS BRANDS, L.L.C.



09/29/2000          32321             09/29/2000       SEARS BRANDS, L.L.C.



03/11/2011           31               08/23/2013       SEARS BRANDS, L.L.C.



10/05/2009         1168276            07/13/2010       SEARS BRANDS, L.L.C.



11/03/1995         511093             11/28/1995       SEARS BRANDS, L.L.C.



09/22/2009         1141646            02/08/2010       SEARS BRANDS, L.L.C.



09/22/2009         1141647            02/08/2010       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 672 of 1120


09/22/2009         1184144            10/15/2010       SEARS BRANDS, L.L.C.



03/31/1955          83344             01/01/1956       SEARS BRANDS, L.L.C.



03/31/1955          81992             03/06/1956       SEARS BRANDS, L.L.C.



09/22/2009         1184145            10/15/2010       SEARS BRANDS, L.L.C.



03/31/2010         1153992            04/21/2010       SEARS BRANDS, L.L.C.



03/21/2011           15               08/26/2013       SEARS BRANDS, L.L.C.



02/27/1981         240688             02/27/1961       SEARS BRANDS, L.L.C.



02/27/1961         240688             02/27/1961       SEARS BRANDS, L.L.C.



02/27/1961         240688             02/27/1961       SEARS BRANDS, L.L.C.



10/05/2009         813754             04/08/2010       SEARS BRANDS, L.L.C.



02/23/1995         246109             02/23/1995       SEARS BRANDS, L.L.C.



09/15/2010         830497             05/15/2011       SEARS BRANDS, L.L.C.



12/06/1996         36620CC            02/27/1998       SEARS BRANDS, L.L.C.



07/16/1980         15260CC            06/25/1983       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 673 of 1120


03/15/1963          12535            06/10/1963       SEARS BRANDS, L.L.C.



10/23/2008      2010089492LM         03/04/2010       SEARS BRANDS, L.L.C.



05/14/1975          25505            05/14/1975       SEARS BRANDS, L.L.C.



05/01/1978          32727            12/05/1991       SEARS BRANDS, L.L.C.



02/18/2011           19              02/18/2011       SEARS BRANDS, L.L.C.



09/12/1986         131307            01/07/1988       SEARS BRANDS, L.L.C.



11/04/1963          70394            11/09/1986       SEARS BRANDS, L.L.C.



12/22/1996          14934            12/22/1996       SEARS BRANDS, L.L.C.



03/01/2013         335432            02/02/2016       SEARS BRANDS, L.L.C.



03/01/2013                                            SEARS BRANDS, L.L.C.



03/01/2013                                            SEARS BRANDS, L.L.C.



05/20/1996          74287            05/20/1996       SEARS BRANDS, L.L.C.



05/20/1996          74283            05/20/1996       SEARS BRANDS, L.L.C.



03/21/1990          24441            03/21/1990       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 674 of 1120


12/12/2008          177855            12/12/2008       SEARS BRANDS, L.L.C.



01/20/1990          74530             01/20/1990       SEARS BRANDS, L.L.C.



01/20/1990          74531             01/20/1990       SEARS BRANDS, L.L.C.



01/20/1960           6583             01/20/2000       SEARS BRANDS, L.L.C.



05/04/1960           6630             05/04/1960       SEARS BRANDS, L.L.C.



08/20/1996          337511            01/19/2000       SEARS BRANDS, L.L.C.



04/13/1982          45735             09/17/1982       SEARS BRANDS, L.L.C.



09/07/1995          33971             09/07/1990       SEARS BRANDS, L.L.C.



05/23/1990          36315             08/10/1990       SEARS BRANDS, L.L.C.



07/31/1990          33670             08/10/1990       SEARS BRANDS, L.L.C.



10/10/2014      4-2014-00012593       05/21/2015       SEARS BRANDS, L.L.C.



04/16/1998          128602            03/30/2001       SEARS BRANDS, L.L.C.



04/05/1991         R-72556            12/23/1993       SEARS BRANDS, L.L.C.



07/26/1967          143869            08/20/1968       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 675 of 1120


05/13/1964         124368            04/18/1968       SEARS BRANDS, L.L.C.



05/13/1964         124369            04/18/1968       SEARS BRANDS, L.L.C.



01/29/1964          13039            05/14/1965       SEARS BRANDS, L.L.C.



01/29/1964          13040            05/14/1965       SEARS BRANDS, L.L.C.



01/29/1964          13038            05/14/1965       SEARS BRANDS, L.L.C.



01/29/1964          13042            05/14/1965       SEARS BRANDS, L.L.C.



01/29/1964          13041            05/14/1965       SEARS BRANDS, L.L.C.



12/12/1996          16091            12/12/1996       SEARS BRANDS, L.L.C.



02/27/1961         240688            02/27/1961       SEARS BRANDS, L.L.C.



03/16/1995         141794            05/17/1996       SEARS BRANDS, L.L.C.



07/24/1991         102953            03/05/1992       SEARS BRANDS, L.L.C.



09/27/2000         213339            01/01/2002       SEARS BRANDS, L.L.C.



01/05/2009          5547             01/21/2010       SEARS BRANDS, L.L.C.



02/27/1961         240688            02/27/1961       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 676 of 1120


10/15/1989          220/46              06/19/1990       SEARS BRANDS, L.L.C.



10/18/2008         1113/19              12/14/2009       SEARS BRANDS, L.L.C.



10/15/1989          220/43              06/19/1990       SEARS BRANDS, L.L.C.



10/16/1989          220/45              06/19/1990       SEARS BRANDS, L.L.C.



10/16/1989          220/44              06/19/1990       SEARS BRANDS, L.L.C.



02/27/1961         240688               02/27/1961       SEARS BRANDS, L.L.C.



01/02/2001        T01/00050E            01/01/2002       SEARS BRANDS, L.L.C.



09/29/2000        T0017203E             09/29/2000       SEARS BRANDS, L.L.C.



04/22/1977        T7771282D             04/22/1984       SEARS BRANDS, L.L.C.



04/22/1977        T7771281F             04/22/1984       SEARS BRANDS, L.L.C.



09/29/2000        T00/17204C            09/29/2000       SEARS BRANDS, L.L.C.



04/22/1977        T7771283B             04/22/1984       SEARS BRANDS, L.L.C.



08/31/1992        T9206646F             08/31/1992       SEARS BRANDS, L.L.C.



09/16/1992        T9207049H             09/16/1992       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 677 of 1120


12/31/2001          6230               01/16/2002       SEARS BRANDS, L.L.C.



04/14/2009          12916              12/16/2009       SEARS BRANDS, L.L.C.



07/04/1996         185092              04/19/1999       SEARS BRANDS, L.L.C.



12/15/2000         200283              12/15/2000       SEARS BRANDS, L.L.C.



02/27/1961         240688              02/27/1961       SEARS BRANDS, L.L.C.



07/22/1996         9670996             06/20/1997       SEARS BRANDS, L.L.C.



09/27/2000        200071481            09/27/2000       SEARS BRANDS, L.L.C.



02/27/1961         240688              02/27/1961       SEARS BRANDS, L.L.C.



07/08/1983         83/4595             07/08/1983       SEARS BRANDS, L.L.C.



11/03/1977        B77/4878             11/03/1987       SEARS BRANDS, L.L.C.



11/03/1977        B77/4880             11/03/1987       SEARS BRANDS, L.L.C.



11/03/1977        B77/4879             11/03/1977       SEARS BRANDS, L.L.C.



05/17/1999         466232              03/07/2000       SEARS BRANDS, L.L.C.



01/27/1987         153955              05/06/1998       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 678 of 1120


02/08/1996         378839               10/21/1997       SEARS BRANDS, L.L.C.



04/04/2011        XX-XXXXXXX            07/11/2012       SEARS BRANDS, L.L.C.



02/08/1996         393949               02/03/1998       SEARS BRANDS, L.L.C.



05/29/1985         125821               05/20/1986       SEARS BRANDS, L.L.C.



10/13/1986         1163657              08/20/1987       SEARS BRANDS, L.L.C.



05/10/1963         423434               11/24/1964       SEARS BRANDS, L.L.C.



12/11/2008      TM/2008/000361          09/02/2009       SEARS BRANDS, L.L.C.



11/17/2010         216/2010             07/28/2011       SEARS BRANDS, L.L.C.



12/01/2005          19939               12/01/2005       SEARS BRANDS, L.L.C.



09/16/1986         209490               03/11/1988       SEARS BRANDS, L.L.C.



04/26/1983         105983               04/26/1983       SEARS BRANDS, L.L.C.



09/25/1986        P-349920              09/25/1986       SEARS BRANDS, L.L.C.



03/29/1963         326771               03/28/1983       SEARS BRANDS, L.L.C.



07/12/1993         627610               01/16/1994       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 679 of 1120


07/12/1993         635941            03/16/1994       SEARS BRANDS, L.L.C.



07/12/1993         634030            03/01/1994       SEARS BRANDS, L.L.C.



01/31/1991         530755            08/01/1991       SEARS BRANDS, L.L.C.



04/24/1990         501213            10/01/1990       SEARS BRANDS, L.L.C.



06/12/1997         819260            10/01/1998       SEARS BRANDS, L.L.C.



03/22/1976          83661            08/01/1976       SEARS BRANDS, L.L.C.



03/04/1982         195999            11/01/1982       SEARS BRANDS, L.L.C.



06/12/1997         826293            11/16/1998       SEARS BRANDS, L.L.C.



03/22/1976          84840            10/02/1976       SEARS BRANDS, L.L.C.



11/14/1991         558005            04/15/1992       SEARS BRANDS, L.L.C.



06/12/1997         826294            11/16/1998       SEARS BRANDS, L.L.C.



06/12/1997         819261            10/01/1998       SEARS BRANDS, L.L.C.



08/23/1990         522364            05/01/1991       SEARS BRANDS, L.L.C.



11/03/2000         978809            01/01/2002       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 680 of 1120


10/03/2003         1110615             07/16/2004       SEARS BRANDS, L.L.C.



10/03/2003         1111143             07/16/2004       SEARS BRANDS, L.L.C.



10/03/2003         1111144             07/16/2004       SEARS BRANDS, L.L.C.



10/03/2003         1111145             07/16/2004       SEARS BRANDS, L.L.C.



03/10/2011         1483705             11/16/2011       SEARS BRANDS, L.L.C.



05/29/1978        KOR72504             05/29/1978       SEARS BRANDS, L.L.C.



03/18/2003        Kor187736            03/18/2003       SEARS BRANDS, L.L.C.



01/13/2009          1747               12/03/2010       SEARS BRANDS, L.L.C.



11/05/1998          28928              11/25/1999     SEARS, ROEBUCK AND CO.



10/24/2008          40411              11/27/2009       SEARS BRANDS, L.L.C.



06/13/1979          11395              07/18/1983       SEARS BRANDS, L.L.C.



12/20/2000       2000027611            01/01/2002       SEARS BRANDS, L.L.C.



05/15/1998          22446              01/15/2002       SEARS BRANDS, L.L.C.



05/15/1998          22445              01/15/2002       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 681 of 1120


03/01/1997          14228             03/21/1998       SEARS BRANDS, L.L.C.



02/19/2009         148774             12/27/2011       SEARS BRANDS, L.L.C.



01/21/2001          30758             02/12/2002       SEARS BRANDS, L.L.C.



07/14/2011         148775             09/25/2012       SEARS BRANDS, L.L.C.



08/08/2017                                             SEARS BRANDS, L.L.C.



09/26/2000         421153             04/05/2001       SEARS BRANDS, L.L.C.



09/06/1988         395.463            09/06/1988       SEARS BRANDS, L.L.C.



08/04/1998         306069             09/06/1988       SEARS BRANDS, L.L.C.



11/20/1991        F-167370            08/19/1994     SEARS, ROEBUCK AND CO.



04/04/1984        123348-F            05/16/1986       SEARS BRANDS, L.L.C.



09/20/1979         F103059            09/06/1983       SEARS BRANDS, L.L.C.



05/11/1965          22617             05/11/1965       SEARS BRANDS, L.L.C.



01/14/1981         F110129            09/11/1984       SEARS BRANDS, L.L.C.



09/20/1979         F103055            09/06/1983       SEARS BRANDS, L.L.C.
                 18-23538-rdd       Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                                         Pg 682 of 1120


                 02/27/1961               240688                02/27/1961           SEARS BRANDS, L.L.C.




                   39274                  836755*                 39904              SEARS BRANDS, L.L.C.




erest therein. No representation or warranty is made with respect to the Trademarks denoted with an asterisk.
      18-23538-rdd             Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                  Pg 683 of 1120



Entity Name
A&E Factory Service, LLC
A&E Home Delivery, LLC
A&E Lawn & Garden, LLC
A&E Signature Service, LLC
Big Beaver Development Corporation
Big Beaver of Florida Development, LLC
BlueLight.com, Inc.
Bub, LLC
California Builder Appliances, Inc.
Crystal Lake JV LLC
FBA Holdings Inc.
Florida Builder Appliances, Inc.
Inmuebles SROM, S.A. de C.V.
Innovel Solutions, Inc.
International Sourcing & Logistics Limited
KBL Holding Inc.
KCD IP, LLC
KLC, Inc.
Kmart Corporation
Kmart Corporation of Illinois, Inc.
Kmart Holding Corporation
Kmart International Services, Inc.
Kmart of Michigan, Inc.
Kmart of Washington LLC
Kmart Operations LLC
Kmart Operations of Michigan LLC
Kmart Overseas Corporation
Kmart Stores of Illinois LLC
Kmart Stores of Texas LLC
Kmart.com LLC
Manage My Home Inc.
MaxServ, Inc.
MetaScale LLC
MyGofer LLC
Naples Joint Venture
Private Brands, Ltd.
Quality Assurance Laboratory Limited
Ravenswood1010, LLC
Red Road Joint Venture
RichRelevance, Inc.
S.F.P.R., Inc.
Sears Authorized Independent Auto Centers LLC
Sears Brands Business Unit Corporation
Sears Brands Management Corporation
Sears Brands, L.L.C.
      18-23538-rdd            Doc 2507-1          Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                       Pg 684 of 1120



Sears Buying Services, Inc.
Sears Canada Holdings Corp.
Sears Canada Inc.
Sears Development Co.
Sears Financial Holding Corporation
Sears Global Technologies India Private Limited
Sears Global Technology Services LLC
Sears Grand, LLC
Sears Holdings Corporation
Sears Holdings Global Sourcing Limited
Sears Holdings Management Corporation
Sears Holdings Mauritius Holding Company
Sears Holdings Publishing Company, LLC
Sears Home & Business Franchises, Inc.
Sears Home Improvement Products, Inc.
Sears Home Services, L.L.C.
Sears Insurance Services, L.L.C.
Sears International (Barbados), Inc.
Sears International Holdings Corp.
Sears IT & Management Services India Private Limited
Sears Mexico Holdings Corp.
Sears Operadora Mexico, S.A. de C.V.
Sears Operations LLC
Sears Procurement Services, Inc.
Sears Protection Company
Sears Protection Company (Florida), L.L.C.
Sears Protection Company (PR), Inc.
Sears Reinsurance Company Ltd.
Sears Roebuck Acceptance Corp.
Sears Shop at Home Services, Inc.
Sears Sourcing India Private Limited
Sears World Trade Comercial Limitada
Sears, Roebuck and Co.
Sears, Roebuck de Puerto Rico, Inc.
Searsvale Acquisition LLC
ServiceLive Solutions Ltd.
ServiceLive, Inc.
SHC Charitable Promotions LLC
SHC Desert Springs, LLC
SHC Financial, LLC
SHC Israel Ltd.
SHC Licensed Business LLC
SHC Promotions LLC
SHMC Beverly Group LLC
Shop Your Way, Inc.
SOE, Inc.
      18-23538-rdd          Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                  Pg 685 of 1120



SRC Crystal Lake LLC
SRC Facilities LLC
SRC Harlem North Redevelopment, LLC
SRC O.P. LLC
SRC Real Estate (TX), LLC
SRC Sparrow 1 LLC
SRC Sparrow 2 LLC
SRe Holding Corporation
ST Holdings, Inc.
StarWest, LLC
STATE INTERACTIVE LLC
STI Merchandising, Inc.
SYW Relay LLC
The Sears-Roebuck Foundation
Troy Coolidge No. 1, LLC
Troy Coolidge No. 10, LLC
Troy Coolidge No. 12, LLC
Troy Coolidge No. 13, LLC
Troy Coolidge No. 14, LLC
Troy Coolidge No. 15, LLC
Troy Coolidge No. 17, LLC
Troy Coolidge No. 18, LLC
Troy Coolidge No. 2, LLC
Troy Coolidge No. 22, LLC
Troy Coolidge No. 30, LLC
Troy Coolidge No. 32, LLC
Troy Coolidge No. 4, LLC
Troy Coolidge No. 42, LLC
Troy Coolidge No. 46, LLC
Troy Coolidge No. 5, LLC
Troy Coolidge No. 50, LLC
Troy Coolidge No. 53, LLC
Troy Coolidge No. 62, LLC
Troy Coolidge No. 7, LLC
Wally Labs LLC
Monark of California
Monark Premium Appliance Co. of California
Monark Holdings Inc.
Monark
Monark Premium Appliance Co.
Big Kmart
Little Caesars
Super K
Super Kmart Center
KMI, Inc.
Big Kmart
      18-23538-rdd         Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                               Pg 686 of 1120



Austin Technology Center
MXSV, Inc.
Evoke Productions
SHMC, Inc.
Kenmore Direct
Sears Home Services
Sears New York Insurance Agency
Sears Oklahoma Insurance Agency
Sears #1284
Sears Auto Center
Sears Auto Center #6582
Sears Protection Company Inc.
A&E Factory Service
FitStudio by Sears
Kenmore Direct
Sears Auto Centers
Sears Grand
Sears Home&Life
Sears Merchandise Group
ServiceLive Direct
shopyourway.com
The Great Indoors
Monark Premium Appliance Co. of Arizona
Westar Kitchen and Bath
Westar Kitchen and Bath, LLC
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                   Pg 687 of 1120


   Country           Application Number Application Date Patent Number Grant Date

 United States            13/926383        06/25/2013

 United States            14/620311        02/12/2015

 United States            14/943192        11/17/2015

 United States            15/236077        08/12/2016

 United States            15/293273        10/13/2016

 United States            15/295822        10/17/2016

 United States            15/652781        07/18/2017

 United States            09/943095        08/30/2001      6519874       02/18/2003

 United States            09/636181        08/10/2000      6523840       02/25/2003

 United States            09/894157        06/27/2001      6543601       04/08/2003

 United States            09/750529        12/28/2000      6557285       05/06/2003

 United States            09/833329        04/12/2001      6677689       01/13/2004

 United States            10/340024        01/10/2003      6679506       01/20/2004

 United States            09/833316        04/12/2001      6698597       03/02/2004

 United States            10/155977        05/28/2002      6708874       03/23/2004

 United States            10/350656        01/24/2003      6725999       04/27/2004

 United States            09/713868        11/16/2000      6980969       12/27/2005

 United States            10/278343        10/23/2002      7072884       07/04/2006

 United States            10/877131        06/25/2004      7152343       12/26/2006

 United States            10/462240        06/16/2003      7334852       02/26/2008

 United States            12/038315        02/27/2008      7963441       06/21/2011

 United States            12/539219        08/11/2009      8015068       09/06/2011

 United States            11/809825        06/01/2007      8033034       10/11/2011

 United States            12/360879        01/28/2009      8146268       04/03/2012

 United States            12/500924        07/10/2009      8215500       07/10/2012
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                   Pg 688 of 1120


 United States            13/194406        07/29/2011      8301504       10/30/2012

 United States            12/175298        07/17/2008      8417552       04/09/2013

 United States            12/268103        11/10/2008      8438070       05/07/2013

 United States            13/191918        07/27/2011      8566167       10/22/2013

 United States            13/086903        04/14/2011      8590786       11/26/2013

 United States            13/298762        11/17/2011      8626348       01/07/2014

 United States            12/476370        06/02/2009      8651374       02/18/2014

 United States            13/004331        01/11/2011      8676660       03/18/2014

 United States            13/889023        05/07/2013      8744921       06/03/2014

 United States            12/850722        08/05/2010      8789750       07/29/2014

 United States            12/180247        07/25/2008      8813398       08/26/2014

 United States            12/962947        12/08/2010      8818876       08/26/2014

 United States            12/579913        10/15/2009      8863409       10/21/2014

 United States            13/494758        06/12/2012      8930134       01/06/2015

 United States            13/584540        08/13/2012      9037559       05/19/2015

 United States            13/756206        01/31/2013      9047631       06/02/2015

 United States            13/589689        08/20/2012      9058367       06/16/2015

 United States            12/645639        12/23/2009      9141989       09/22/2015

 United States            13/273459        10/14/2011      9143896       09/22/2015

 United States            13/545243        07/10/2012      9256472       02/09/2016

 United States            14/183123        02/18/2014      9256872       02/09/2016

 United States            13/442501        04/09/2012      9256902       02/09/2016

 United States            14/039955        09/27/2013      9294554       03/22/2016

 United States            13/826128        03/14/2013      9330413       05/03/2016

 United States            12/718376        03/05/2010      9361637       06/07/2016

 United States            13/971431        08/20/2013      9390459       07/12/2016
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                   Pg 689 of 1120


 United States            14/663805        03/20/2015      9443262       09/13/2016

 United States            13/364441        02/02/2012      9451576       09/20/2016

 United States            12/622803        11/20/2009      9460422       10/04/2016

 United States            14/476935        09/04/2014      9558503       01/31/2017

 United States            12/886060        09/20/2010      9576323       02/21/2017

 United States            13/523050        06/14/2012      9672559       06/06/2017

 United States            13/494426        06/12/2012      9704166       07/11/2017

 United States            13/886065        05/02/2013      9710844       07/18/2017

 United States            13/757485        02/01/2013      9799057       10/24/2017

 United States            15/177570        06/09/2016      9811853       11/07/2017

 United States            14/330894        07/14/2014      9898771       02/20/2018

 United States            13/547910        07/12/2012      9959567       05/01/2018

 United States            13/248155        09/29/2011      9971388       05/15/2018

 United States            14/206913        03/12/2014      9972042       05/15/2018

 United States            13/483959        05/30/2012      9978048       05/22/2018

 United States            15/084001        03/29/2016      9996869       06/12/2018

 United States            15/175740        06/07/2016     10064062       08/28/2018

 United States            14/705570        05/06/2015     10089588       10/02/2018

 United States            14/933243        11/05/2015     10107709       10/23/2018

 United States            14/966701        12/11/2015     10127590       11/13/2018

 United States            14/087601        11/22/2013     10135749       11/20/2018

 United States            15/077792        03/22/2016     10135912       11/20/2018

 United States            29/147600        08/31/2001      D494346       08/17/2004

 United States            29/209636        07/19/2004      D509654       09/20/2005

 United States            29/209221        07/12/2004      D563086       03/04/2008

 United States            29/280236        05/22/2007      D571089       06/17/2008
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                   Pg 690 of 1120


 United States            29/288177        06/01/2007      D584032       01/06/2009

 United States            29/296842        10/30/2007      D597748       08/11/2009

 United States            29/337956        06/02/2009      D619603       07/13/2010

 United States            29/337957        06/02/2009      D619604       07/13/2010

 United States            29/337959        06/02/2009      D619605       07/13/2010

 United States            29/337960        06/02/2009      D619606       07/13/2010

 United States            29/337964        06/02/2009      D619607       07/13/2010

 United States            29/337962        06/02/2009      D620021       07/20/2010

 United States            29/357461        03/12/2010      D633570       03/01/2011

 United States            29/358023        03/22/2010      D644649       09/06/2011

 United States            29/344266        09/25/2009      D669087       10/16/2012

 United States            29/423926        06/06/2012      D681325       05/07/2013

 United States            29/417672        04/06/2012      D698136       01/28/2014

 United States            29/417677        04/06/2012      D717033       11/11/2014

 United States            29/417680        04/06/2012      D718921       12/09/2014

 United States            29/417673        04/06/2012      D724296       03/17/2015

 United States            29/462243        07/31/2013      D730399       05/26/2015

 United States            29/453694        05/01/2013      D731540       06/09/2015

 United States            29/462327        08/01/2013      D731551       06/09/2015

 United States            29/462232        07/31/2013      D731553       06/09/2015

 United States            29/462347        08/01/2013      D733743       07/07/2015

 United States            29/462352        08/01/2013      D733749       07/07/2015

 United States            29/462241        07/31/2013      D733755       07/07/2015

 United States            29/462325        08/01/2013      D734345       07/14/2015

 United States            29/462343        08/01/2013      D734767       07/21/2015

 United States            29/462344        08/01/2013      D734777       07/21/2015
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                   Pg 691 of 1120


 United States            29/462345        08/01/2013      D734778       07/21/2015

 United States            29/453693        05/01/2013      D736805       08/18/2015

 United States            29/462986        08/12/2013      D737322       08/25/2015

 United States            29/465600        08/29/2013      D739436       09/22/2015

 United States            29/464419        08/15/2013      D739876       09/29/2015

 United States            29/453690        05/01/2013      D741883       10/27/2015

 United States            29/462329        08/01/2013      D746298       12/29/2015

 United States            29/462334        08/01/2013      D746299       12/29/2015

 United States            29/462331        08/01/2013      D746842       01/05/2016

 United States            29/462341        08/01/2013      D746843       01/05/2016

 United States            29/462349        08/01/2013      D748117       01/26/2016

 United States            29/462328        08/01/2013      D750657       03/01/2016

 United States            29/537079        08/21/2015      D752642       03/29/2016

 United States            29/537083        08/21/2015      D753180       04/05/2016

 United States            29/462326        08/01/2013      D755813       05/10/2016

 United States            29/462311        08/01/2013      D758379       06/07/2016

 United States            29/462308        08/01/2013      D759035       06/14/2016

 United States            29/462310        08/01/2013      D759036       06/14/2016

 United States            29/462324        08/01/2013      D759037       06/14/2016

 United States            29/462337        08/01/2013      D759038       06/14/2016

 United States            29/464418        08/15/2013      D759112       06/14/2016

 United States            29/462296        08/01/2013      D759715       06/21/2016

 United States            29/462303        08/01/2013      D761848       07/19/2016

 United States            29/462306        08/01/2013      D761849       07/19/2016

 United States            29/462323        08/01/2013      D761850       07/19/2016

 United States            29/462354        08/01/2013      D761851       07/19/2016
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                   Pg 692 of 1120


 United States            29/462355        08/01/2013      D761852       07/19/2016

 United States            29/462357        08/01/2013      D761853       07/19/2016

 United States            29/462249        07/31/2013      D762235       07/26/2016

 United States            29/462351        08/01/2013      D763313       08/09/2016

 United States            29/462333        08/01/2013      D764537       08/23/2016

 United States            29/462245        07/31/2013      D764545       08/23/2016

 United States            29/550609        01/05/2016      D765123       08/30/2016

 United States            29/462342        08/01/2013      D771121       11/08/2016

 United States            29/554484        02/11/2016      D773516       12/06/2016

 United States            29/554476        02/11/2016      D789946       06/20/2017

 United States            29/554480        02/11/2016      D789947       06/20/2017

 United States            29/554492        02/11/2016      D789948       06/20/2017

 United States            29/554493        02/11/2016      D789949       06/20/2017

 United States            29/550612        01/05/2016      D789961       06/20/2017

 United States            29/554483        02/11/2016      D789984       06/20/2017

 United States            29/554501        02/11/2016      D790587       06/27/2017

 United States            29/554470        02/11/2016      D791168       07/04/2017

 United States            29/554489        02/11/2016      D791169       07/04/2017

 United States            29/554494        02/11/2016      D791170       07/04/2017

 United States            29/554503        02/11/2016      D791171       07/04/2017

 United States            29/554459        02/11/2016      D791180       07/04/2017

 United States            29/554469        02/11/2016      D791181       07/04/2017

 United States            29/554481        02/11/2016      D791816       07/11/2017

 United States            29/554487        02/11/2016      D791817       07/11/2017

 United States            29/554497        02/11/2016      D791818       07/11/2017

 United States            29/554496        02/11/2016      D792445       07/18/2017
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                   Pg 693 of 1120


 United States            29/554500        02/11/2016      D792446       07/18/2017

 United States            29/462987        08/12/2013      D792454       07/18/2017

 United States            29/462305        08/01/2013      D792461       07/18/2017

 United States            29/554475        02/11/2016      D793425       08/01/2017

 United States            29/554479        02/11/2016      D793426       08/01/2017

 United States            29/554499        02/11/2016      D793427       08/01/2017

 United States            29/554843        02/16/2016      D795287       08/22/2017

 United States            29/583673        11/08/2016      D795924       08/29/2017

 United States            29/554472        02/11/2016      D797117       09/12/2017

 United States            29/554463        02/11/2016      D801388       10/31/2017

 United States            29/556548        03/01/2016      D815122       04/10/2018

 United States            12/011106        01/23/2008

 United States            12/175250        07/17/2008

 United States            12/175210        07/17/2008

 United States            11/875354        10/19/2007

 United States            13/086949        04/14/2011

 United States            12/261441        10/30/2008

 United States            12/755702        04/07/2010

 United States            12/859625        08/19/2010

 United States            14/060327        10/22/2013

 United States            13/284162        10/28/2011

 United States            13/323037        12/12/2011

 United States            13/249588        09/30/2011

 United States            13/248513        09/29/2011

 United States            13/486831        06/01/2012

 United States            13/443613        04/10/2012
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 694 of 1120


 United States            13/668256        11/03/2012

 United States            13/526013        06/18/2012

 United States            13/495228        06/13/2012

 United States            13/664104        10/30/2012

 United States            13/956978        08/01/2013

 United States            14/218319        03/18/2014

 United States            13/910216        06/05/2013

 United States            13/896841        05/17/2013

 United States            14/831218        08/20/2015

 United States            14/321450        07/01/2014

 United States            14/034875        09/24/2013

 United States            14/036359        09/25/2013

 United States            14/750507        06/25/2015

 United States            14/024318        09/11/2013

 United States            14/815524        07/31/2015

 United States            14/062040        10/24/2013

 United States            13/800722        03/13/2013

 United States            13/770142        02/19/2013

 United States            13/844814        03/16/2013

 United States            14/202980        03/10/2014

 United States            14/212977        03/14/2014

 United States            14/268425        05/02/2014

 United States            14/288530        05/28/2014

 United States            14/025336        09/12/2013

 United States            14/059204        10/21/2013

 United States            14/335540        07/18/2014
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 695 of 1120


 United States            14/496794        09/25/2014

 United States            29/611042        07/18/2017

 United States            14/136095        12/20/2013

 United States            14/075121        11/08/2013

 United States            14/148042        01/06/2014

 United States            14/166064        01/28/2014

 United States            14/178348        02/12/2014

 United States            14/104070        12/12/2013

 United States            14/083815        11/19/2013

 United States            14/084903        11/20/2013

 United States            14/321328        07/01/2014

 United States            14/693263        04/22/2015

 United States            14/286270        05/23/2014

 United States            14/201363        03/07/2014

 United States            14/638256        03/04/2015

 United States            14/444457        07/28/2014

 United States            14/660034        03/17/2015

 United States            14/509777        10/08/2014

 United States            14/940389        11/13/2015

 United States            14/644689        03/11/2015

 United States            15/010891        01/29/2016

 United States            14/800111        07/15/2015

 United States            15/147537        05/05/2016

 United States            15/153965        05/13/2016

 United States           14/928460*          42307

 United States           29/554467*        02/11/2016
18-23538-rdd     Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32                  Exhibit A
                                     Pg 696 of 1120


 United States             62/594196*             12/04/2017



                     *- items denoted with an asterisk are assigned solely to the extent of Sellers' right, title or int
 18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 697 of 1120


       Owner

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.
 18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 698 of 1120


SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.
 18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 699 of 1120


SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.
 18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 700 of 1120


SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.
 18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 701 of 1120


SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.
 18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 702 of 1120


SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.
 18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 703 of 1120


SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.
 18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 704 of 1120


SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.
 18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 705 of 1120


SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.
                  18-23538-rdd        Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                                            Pg 706 of 1120


                SEARS BRANDS, L.L.C.



tent of Sellers' right, title or interest therein. No representation or warranty is made with respect to the Patents denoted with an asterisk
    18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 707 of 1120


                                              Title

                        SYSTEMS AND METHODS FOR SCAN, TRY AND BUY

   SYSTEM, APPARATUS, AND MEDIA FOR CHANGING STATE OF AN INTERNET OF THINGS (IOT) DEVICE

SENSOR FOR DETECTING PRESENSE, OCCUPANCY, AND/OR MOTION AND RELATED SYSTEMS AND METHODS

                     SYSTEMS AND METHODS FOR ONLINE FRAUD DETECTION

                                 SMART HOME DELIVERY SERVICES

              BROADCASE MODE FOR NON-PAIRED DEVICES AND CRITICAL MESSAGES

                                    OBJECT DRIVEN NEWSFEED

                           SHOCK ABSORBENT FOOTWEAR ASSEMBLY

                                COMBINED SHOPPING CART/STROLLER

                                      UNLOADING APPARATUS

                                   HANGING SIGN AND SUPPORT

                          STORE FIXTURE POWER DISTRIBUTION SYSTEM

                                COMBINED SHOPPING CART/STROLLER

                                VERTICAL MERCHANDISE DISPLAY UNIT

                                    CARTON WITH FINGER HOLES

                                      UNLOADING APPARATUS
 METHOD AND APPARATUS FOR ALLOWING INTERNET BASED PURCHASES BASED ON TEMPORARY CREDIT
                                     CARD NUMBER
           COMPUTER SYSTEM AND METHOD OF DISPLAYING PRODUCT SEARCH RESULTS

                                       FOOTWEAR SYSTEM

      MULTIPLE CONFIGURATION SHELVING SYSTEM FOR DISPLAYING AUDIO VISUAL COMPONENTS
SYSTEM AND METHOD FOR PROVIDING SELF SERVICE CHECKOUT AND PRODUCT DELIVERY USING A MOBILE
                                         DEVICE
         SYSTEMS AND METHODS FOR MANAGING ORDERS MADE VIA A COMPUTER NETWORK

                       SHOE WITH DETACHABLE AND FLEXIBLE HEEL STRAP

                           SHOE HAVING AN AIR CUSHIONING SYSTEM

                       HANGING DEVICE FOR RESEALABLE STORAGE BAGS
    18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 708 of 1120


         SYSTEMS AND METHODS FOR MANAGING ORDERS MADE VIA A COMPUTER NETWORK

                            ELECTRONIC SELECT PROVIDER NETWORK

            EXCHANGING VALUE BETWEEN A SERVICE BUYER AND A SERVICE PROVIDER
 SYSTEM AND METHOD FOR USING DATA POINTS COLLECTED FROM A CUSTOMER TO PROVIDE CUSTOMER
                                   SPECIFIC OFFERINGS
  SYSTEM AND METHOD FOR USING A MOBILE DEVICE TO LOCATE A FOLLOWED ITEM IN A RETAIL STORE

                   METHODS AND SYSTEMS FOR COMMUNITY ENERGY MANAGEMENT

   SYSTEM AND METHOD FOR PAYMENT CARD INDUSTRY ENTERPRISE ACCOUNT NUMBER ELIMINATION

            SYSTEM AND METHOD FOR PROVIDING A STREAMLINED CHECKOUT PROCESS

            EXCHANGING VALUE BETWEEN A SERVICE BUYER AND A SERVICE PROVIDER

        SYSTEM AND METHOD FOR USING A MOBILE DEVICE TO FOLLOW A PRICE FOR AN ITEM

                            THREE-DIMENSION GIFT CARD ASSEMBLY
SYSTEM AND METHOD FOR FACILITATING THE PURCHASE OF PRODUCTS DETERMINED TO BE USEFUL IN THE
                                  PERFORMANCE OF A TASK
                                SHOE HAVING AN AIR CUSHIONING BED
    SYSTEMS AND METHODS FOR HIGH-PRECISION INDOOR POSITIONING, NAVIGATION AND SHOPPING
                                   BEHAVIOR PROFILING
                                       FILE SYSTEM QUEUE

                                 CUSTOMER ASSISTANCE PLATFORM

                   METHODS AND SYSTEMS FOR STAGING AND PROPAGATING DATA

 SYSTEMS AND METHODS FOR USING A SOCIAL NETWORK TO PROVIDE PRODUCT RELATED INFORMATION
    SYSTEMS AND METHODS FOR PROVIDING A DISTRIBUTED MOBILE CALL CENTER FOR A SERVICE
                                    ESTABLISHMENT
 SYSTEM AND METHOD FOR ECONOMICAL MIGRATION OF LEGACY APPLICATIONS FROM MAINFRAME AND
                               DISTRIBUTED PLATFORMS
   SYSTEM AND METHOD FOR PAYMENT CARD INDUSTRY ENTERPRISE ACCOUNT NUMBER ELIMINATION

    NON-TRANSITORY COMPUTER-READABLE MEDIA FOR PRESENTING PRODUCT RECOMMENDATIONS

            INTEGRATED EXPERIENCE FOR APPLICATIONS WITHIN A MOBILE APPLICATION

                       CHECKOUT AND/OR ORDERING SYSTEMS AND METHODS

                    SYSTEM AND METHOD FOR PROVIDING DIAGNOSTIC SERVICES

                         METHOD AND SYSTEM FOR USER BASED ROUTING
    18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 709 of 1120


                    MERCHANDISE RESERVATION SYSTEM, APPARATUS, AND MEDIA

     METHODS AND SYSTEMS FOR PROVIDING LOCATION BASED ASSISTANCE VIA A MOBILE DEVICE
SYSTEMS AND METHODS FOR MANAGING TO-DO LIST TASK ITEMS TO AUTOMATICALLY SUGGEST AND ADD
                      PURCHASING ITEMS VIA A COMPUTER NETWORK
             MATCHING MOBILE DEVICE TO TRANSACTION AND/OR CUSTOMER ACCOUNT

           SYSTEM FOR FACILITATING MULTI-CHANNEL PURCHASE OF FSA ELIGIBLE ITEMS

     METHODS AND SYSTEMS FOR A DIGITAL INTERFACE FOR DISPLAYING RETAIL SEARCH RESULTS

      METHODS AND SYSTEMS FOR PROVIDING CUSTOM ERROR PAGES FOR RETAIL APPLICATIONS

                                   OBJECT DRIVEN NEWSFEED
     SYSTEMS AND METHODS FOR CREATING AND MANAGING MARKETING APPLICATIONS, EVENTS,
                            PROMOTIONS, AND PUBLICATIONS
                         METHOD AND SYSTEM FOR USER BASED ROUTING
SYSTEM AND METHOD FOR FACILITATING THE PURCHASE OF PRODUCTS DETERMINED TO BE USEFUL IN THE
                                  PERFORMANCE OF A TASK
     SYSTEMS AND METHODS OF TARGETED INTERACTIONS FOR INTEGRATED RETAIL APPLICATIONS

                     ENERGY MANAGEMENT UNIT WITH DIAGNOSTIC CAPABILITIES

                      RECOMMENDATIONS BASED ON EXPLICIT USER SIMILARITY

              METHODS AND SYSTEMS FOR CONNECTED SALES ASSOCIATE SERVICES

             METHODS AND SYSTEMS FOR PROVIDING PERSONAL SHOPPING SERVICES

SYSTEM AND METHOD FOR AUTOMATICALLY AND SECURELY REGISTERING AN INTERNET OF THINGS DEVICE

                   SYSTEM AND METHOD SUPPORTING ONGOING WORKER FEEDBACK

       WATER SENSORS WITH MULTI-VALUE OUTPUTS AND ASSOCIATED SYSTEMS AND METHODS

     METHODS AND SYSTEMS SUPPORTING ONLINE SHOPPING AS A SHARED AND SOCIAL ACTIVITY

                                  MAINFRAME MIGRATION TOOLS

            INTEGRATED EXPERIENCE FOR APPLICATIONS WITHIN A MOBILE APPLICATION

                                    PATTERN ON A SHOE SOLE

                                         CARD HOLDER

                                         TREAD PATTERN

                                      FOOTWEAR OUTSOLE
   18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                    Pg 710 of 1120


                   SHOE UPPER WITH DETACHABLE AND FLEXIBLE HEEL STRAP

                                      GARMENT HANGER

                      COMPUTER USER INTERFACE FOR A DISPLAY SCREEN

                      COMPUTER USER INTERFACE FOR A DISPLAY SCREEN

                      COMPUTER USER INTERFACE FOR A DISPLAY SCREEN

                      COMPUTER USER INTERFACE FOR A DISPLAY SCREEN

                      COMPUTER USER INTERFACE FOR A DISPLAY SCREEN

                      COMPUTER USER INTERFACE FOR A DISPLAY SCREEN

                                    IN-STORE DISPLAY SIGN

                               USER INTERFACE FOR A SCHEDULER
COMPUTER DISPLAY SCREEN PORTION WITH GRAPHICAL USER INTERFACE FOR MANAGING A COMPUTER-
                                 SUPPORTED TO-DO-LIST
                                HOLSTER FOR A MOBILE DEVICE

                                      SHOE SOLE INSERT

                                  SHOE OUTSOLE AND INSERT

                                  SHOE MIDSOLE AND INSERT

                                       SHOE OUTSOLE

                     DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                     DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                     DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                     DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                  DISPLAY SCREEN OR PORTION THEREOF WITH A SET OF ICONS

            DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

                  DISPLAY SCREEN OR PORTION THEREOF WITH A SET OF ICONS

                     DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

            DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

            DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 711 of 1120


         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

    DISPLAY SCREEN OR PORTION THEREOF WITH ANIMATED GRAPHICAL USER INTERFACE

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

                    DISPLAY SCREEN OR PORTION THEREOF WITH ICON

                    DISPLAY SCREEN OR PORTION THEREOF WITH ICON

                    DISPLAY SCREEN OR PORTION THEREOF WITH ICON

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                    DISPLAY SCREEN OR PORTION THEREOF WITH ICON

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 712 of 1120


                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

               DISPLAY SCREEN OR PORTION THEREOF WITH A SET OF ICONS

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

                  DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

  DISPLAY SCREEN OR PORTION THEREOF WITH TRANSITIONAL GRAPHICAL USER INTERFACE

  DISPLAY SCREEN OR PORTION THEREOF WITH TRANSITIONAL GRAPHICAL USER INTERFACE

  DISPLAY SCREEN OR PORTION THEREOF WITH TRANSITIONAL GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

                    DISPLAY SCREEN OR PORTION THEREOF WITH ICON

                    DISPLAY SCREEN OR PORTION THEREOF WITH ICON

  DISPLAY SCREEN OR PORTION THEREOF WITH TRANSITIONAL GRAPHICAL USER INTERFACE

  DISPLAY SCREEN OR PORTION THEREOF WITH TRANSITIONAL GRAPHICAL USER INTERFACE

  DISPLAY SCREEN OR PORTION THEREOF WITH TRANSITIONAL GRAPHICAL USER INTERFACE

  DISPLAY SCREEN OR PORTION THEREOF WITH TRANSITIONAL GRAPHICAL USER INTERFACE
   18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 713 of 1120


     DISPLAY SCREEN OR PORTION THEREOF WITH TRANSITIONAL GRAPHICAL USER INTERFACE

                    DISPLAY SCREEN OR PORTION THEREOF WITH A SET OF ICONS

                       DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

            DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

            DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

            DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

     DISPLAY SCREEN OR PORTION THEREOF WITH TRANSITIONAL GRAPHICAL USER INTERFACE

                       DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

            DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

                         DISPLAY SCREEN OR PORTION THEREOF WITH ICON

            DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

                        SOCIAL NETWORK SEARCHING WITH BREADCRUMBS

           ESTABLISHING A BUYER/SERVICE PROVIDER RELATIONSHIP ELECTRONICALLY

                     PROFILING SERVICE PROVIDER COMPANIES & TECHNICIANS

     SYSTEM AND METHOD FOR MAKING THIRD PARTY PICKUP AVAILABLE TO RETAIL CUSTOMERS

         SYSTEM AND METHOD FOR HANDLING AN OFFER TO PURCHASE A FOLLOWED ITEM

            GROUPING SERVICE ORDERS IN AN ELECTRONIC SERVICES MARKETPLACE

                  ONLINE SOCIAL NETWORKING SYSTEM FOR CONDUCTING COMMERCE

       SYSTEMS AND METHODS FOR PROVIDING A MULTI-CHANNEL RETAIL LAYAWAY SERVICE
SYSTEM AND METHOD FOR USING DATA POINTS COLLECTED FROM A CUSTOMER TO PROVIDE CUSTOMER
                                  SPECIFIC OFFERINGS
SYSTEM AND METHOD FOR USING DATA POINTS COLLECTED FROM A CUSTOMER TO PROVIDE CUSTOMER
                                  SPECIFIC OFFERINGS
    SYSTEMS AND METHODS FOR DISTRIBUTING CUSTOMIZABLE AND SHAREABLE TIERED OFFERS

       SYSTEM AND METHOD FOR PROVIDING LOCALIZED PRODUCT OFFERINGS PUBLICATIONS

SYSTEMS AND METHODS FOR MANAGING RETURNS OR EXCHANGES MADE VIA A COMPUTER NETWORK

             METHODS AND SYSTEMS FOR CONNECTED SALES ASSOCIATE SERVICES

          METHODS AND SYSTEMS FOR PROVIDING ONLINE GROUP SHOPPING SERVICES
   18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                     Pg 714 of 1120


                                         GIFT REGISTRY

              METHODS AND SYSTEMS FOR REPORTING ORGANIZATIONAL HIERARCHY
SYSTEMS AND METHODS FOR DETERMINING OFFER ELIGIBILITY USING A PREDICATE LOGIC TREE AGAINST
                                  SETS OF INPUT DATA
                    METHOD AND SYSTEM FOR EMERGENT DATA PROCESSING

                                 CONTESTS AND SWEEPSTAKES

               OUT-OF-STORE PURCHASE ROUTING SYSTEMS, METHODS, AND MEDIA

               SYSTEMS AND METHODS FOR PROVIDING AN E-COMMERCE SLIP CART

                  SYSTEMS AND METHODS FOR MANAGING LAYAWAY PAYMENTS

        ORDER FULFILLMENT SYSTEMS AND METHODS WITH CUSTOMER LOCATION TRACKING

             METHODS AND SYSTEMS FOR AN E-COMMERCE PROMOTIONS PLATFORM
METHOD AND SYSTEM FOR PROVIDING ALTERNATIVE RESULT FOR AN ONLINE SEARCH PREVIOUSLY WITH
                                      NO RESULT
     METHOD AND SYSTEM FOR GESTURE-BASED CROSS CHANNEL COMMERCE AND MARKETING

                       SALES PROMOTION USING PRODUCT COMPARISON

                               APPLICATIONS ON TOP OF A WEB SITE

                                  SOCIAL PRODUCT PROMOTION

                                      SCALABLE TRAINING

                                     PROXIMITY NAVIGATION

                                   TRUCK INVENTORY LOCATOR

                                        E-PUB CREATOR
 SYSTEMS AND METHODS FOR PROVIDING AND ACCESSING VISUAL PRODUCT REPRESENTATIONS OF A
                                      PROJECT
                                      JOINT GIFT REGISTRY

                                LEARNING MANAGEMENT SYSTEM

                                   CONSUMER GAME SYSTEM

                               PLANOGRAM ATTRIBUTE RESOLUTION

              METHOD AND SYSTEM FOR OPTIMIZING VALUE OF CONSUMER OFFERS

       METHOD AND SYSTEM FOR MIGRATING DATA BETWEEN SYSTEMS WITHOUT DOWNTIME
    18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 715 of 1120

 METHOD AND SYSTEM FOR USING SOCIAL MEDIA FOR PREDICTIVE ANALYTICS IN AVAILABLE-TO-PROMISE
                                        SYSTEMS
                   DISPLAY SCREEN OR PORTION THEREOF WITH A SET OF ICONS

                   METHOD AND SYSTEM FOR CREATING STEP BY STEP PROJECTS

           WIRELESS IDENTIFIER DEVICE ENABLED INTERACTIVE CONSUMER EXPERIENCE

                                        CONSUMER GAME

             METHOD AND SYSTEM FOR AUTOMATED SELECTION OF TARGETED PRIZES

METHOD AND SYSTEM FOR DETERMINING LEVEL OF INFLUENCE IN A SOCIAL E-COMMERCE ENVIRONMENT

                                PRODUCT AND CONTENT ASSOCIATION

                                 HEURISTIC CUSTOMER CLUSTERING

                      CUSTOMER CLUSTERING USING INTEGER PROGRAMMING

                   SYSTEM AND METHOD FOR PERSONALIZED ADD-ON PURCHASE

               SYSTEM AND METHOD FOR PROVIDING DYNAMIC PRODUCT OFFERINGS

           MERCHANDISE PICKUP SYSTEM, METHOD, AND MEDIA FOR ALLIED MERCHANTS

            MERCHANDISE RETURN AND/OR EXCHANGE SYSTEMS, METHODS, AND MEDIA

                   SYSTEM AND METHOD PROVIDING EXPERT AUDIENCE TARGETING

METHOD AND SYSTEM FOR AUTOMATED TARGETED POLLING VIA AN E-COMMERCE PROMOTIONS PLATFORM

               SYSTEM AND METHOD PROVIDING PERSONALIZED RECOMMENDATIONS

               MEMBER PROFILES AND ASSOCIATED SYSTEMS, METHODS, AND MEDIA
   METHODS AND SYSTEMS SUPPORTING CROWD-SOURCED PROXY SHOPPING VIA AN E-COMMERCE
                                     PLATFORM
                       LOYALTY PROGRAM SYSTEM, APPARATUS, AND MEDIA

       SYSTEM AND METHOD FOR USING CROWDSOURCED PERSONALIZED RECOMMENDATIONS

             SYSTEM AND METHOD FOR ON-LINE GAME BASED ON CONSUMER WISH LIST

                       REQUEST FULFILLMENT SYSTEM, METHOD, AND MEDIA

         METHOD AND SYSTEM ENABLING CROWDSOURCED PEER TO PEER PRODUCT RENTAL

              METHOD AND SYSTEM FOR PROVIDING BENEFITS TO RETAIL CONSUMERS

                        DISPLAY SCREEN OR PORTION THEREOF WITH ICON
                  18-23538-rdd      Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                                          Pg 716 of 1120


                                                       AIR AGITATOR NOZZLE SYSTEM



st therein. No representation or warranty is made with respect to the Patents denoted with an asterisk.
18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                   Pg 717 of 1120


   Country                  Status      Application Number Application Date

   Australia                FILED           2013274744        05/29/2013

   Australia                FILED           2018256665        05/29/2013

   Australia                FILED           2015215908        08/20/2015

   Australia           DOCKETED

   Australia           DOCKETED

   Australia           DOCKETED

    Brazil             DOCKETED

    Brazil             DOCKETED

    Brazil             DOCKETED

    Canada                  FILED            2883081          05/02/2013

    Canada             GRANTED               2715547          09/27/2010

    Canada                  FILED            2714783          09/14/2010

    Canada             GRANTED               2744629          06/28/2011

    Canada             GRANTED               2756215          10/24/2011

    Canada             GRANTED               2756174          10/24/2011

    Canada                  FILED            2771743          03/19/2012

    Canada                  FILED            2853789          10/19/2012

    Canada             GRANTED               2771745          03/19/2012

    Canada                  FILED            2860020          01/29/2013

    Canada                  FILED            2853459          10/19/2012

    Canada             GRANTED               2792131          10/11/2012

    Canada                  FILED            2862861          02/01/2013

    Canada                  FILED            2880895          04/08/2013

    Canada             GRANTED                147791          10/04/2012

    Canada             GRANTED                147792          10/04/2012
18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                  Pg 718 of 1120


    Canada             GRANTED              147793          10/04/2012

    Canada             GRANTED              147794          10/04/2012

    Canada                  FILED           2878463         04/09/2013

    Canada                  FILED           2841332         01/30/2014

    Canada             GRANTED              148884          12/04/2012

    Canada                  FILED           2876423         05/29/2013

    Canada                  FILED           2880492         08/01/2013

    Canada             GRANTED              2853539         06/05/2014

    Canada             GRANTED              2853029         05/30/2014

    Canada             GRANTED              2855476         07/02/2014

    Canada                  FILED           2853035         05/30/2014

    Canada                  FILED           2846025         03/13/2014

    Canada             GRANTED              2845268         03/10/2014

    Canada                  FILED           2850938         05/05/2014

    Canada             GRANTED              153722          11/01/2013

    Canada             GRANTED              153721          11/01/2013

    Canada             GRANTED              153723          11/01/2013

    Canada                  FILED           2868196         10/21/2014

    Canada             GRANTED              2869053         10/30/2014

    Canada                  FILED           2935414         01/05/2015

    Canada                  FILED           2880206         01/27/2015

    Canada                  FILED           2874614         12/12/2014

    Canada             GRANTED              2901395         08/24/2015

    Canada                  FILED           2898218         07/23/2015

    Canada                  FILED           2907052         10/05/2015

    Canada                  FILED           2936121         07/14/2016
    18-23538-rdd    Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                       Pg 719 of 1120


         Canada             DOCKETED

         Canada             DOCKETED

         Canada             DOCKETED

         Canada             DOCKETED

       China P.R.                FILED        2014105156514      09/29/2014

       China P.R.           DOCKETED

       China P.R.           DOCKETED

       China P.R.                FILED        2018306626893      11/21/2018

       China P.R.                FILED        2018306627330      11/21/2018

          EPC                    FILED          13784468.4       05/02/2013

          EPC                    FILED          18206602.7       05/02/2013

          EPC                    FILED          13744232.3       02/01/2013

          EPC                    FILED          13776283.7       04/08/2013

          EPC                    FILED          13776245.6       04/09/2013

          EPC                    FILED          14153301.8       01/30/2014

          EPC                    FILED          13804077.9       05/29/2013

          EPC                    FILED          13831386.1       08/07/2013

          EPC                    FILED          14158945.7       03/11/2014

          EPC                    FILED          15182750.8       08/27/2015

          EPC                    FILED          15157798.8       03/05/2015

European Community Design   GRANTED           001388631-0001     11/01/2013

European Community Design   GRANTED           001388631-0002     11/01/2013

European Community Design   GRANTED           001388631-0003     11/01/2013

European Community Design   GRANTED           001388631-0004     11/01/2013

European Community Design   GRANTED           001388631-0005     11/01/2013

European Community Design   GRANTED           001388631-0006     11/01/2013
    18-23538-rdd    Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                       Pg 720 of 1120


European Community Design   DOCKETED

European Community Design   DOCKETED

European Community Design   DOCKETED

European Community Design   DOCKETED

          India                  FILED       6458/DELNP/2014     02/01/2013

          India                  FILED       199/DELNP/2015      07/01/2013

          India                  FILED        2046/DEL/2014      07/19/2014

          India                  FILED        3718/DEL/2015      11/13/2015

          India                  FILED         201614008678      03/11/2016

         Mexico             GRANTED          MX/a/2014/012278    04/09/2013

         Mexico                  FILED       MX/a/2014/002932    03/11/2014

         Mexico                  FILED       MX/a/2015/009659    07/27/2015

         Mexico                  FILED       MX/a/2016/009277    07/15/2016

         Mexico             DOCKETED

         Mexico             DOCKETED

         Mexico             DOCKETED

         Mexico             DOCKETED

          PCT                    FILED      PCT/US2013/039307    05/02/2013

          PCT                    FILED      PCT/US2012/061021    10/19/2012

          PCT                    FILED      PCT/US2013/023551    01/29/2013

          PCT                    FILED      PCT/US2013/023563    01/29/2013

          PCT                    FILED      PCT/US2012/061024    10/19/2012

          PCT                    FILED      PCT/US2012/069064    12/12/2012

          PCT                    FILED      PCT/US2013/024326    02/01/2013

          PCT                    FILED      PCT/US2013/035591    04/08/2013

          PCT                    FILED      PCT/US2013/035708    04/09/2013
18-23538-rdd     Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                    Pg 721 of 1120


     PCT                      FILED         PCT/US2013/042994           05/29/2013

     PCT                      FILED         PCT/US2013/053218           08/01/2013

     PCT                      FILED         PCT/US2013/048926           07/01/2013

     PCT                      FILED         PCT/US2013/053968           08/07/2013

     PCT                      FILED         PCT/US2015/010150           01/05/2015

     PCT                      FILED         PCT/US2017/051144           09/12/2017

  South Africa                FILED             A2018/01740             11/12/2018

  South Africa                FILED             A2018/01741             11/12/2018

  South Africa                FILED             A2018/01736             11/12/2018

  South Africa                FILED             A2018/01742             11/12/2018

   Australia

     EPC                                        14199354.3*             12/19/2014

    Mexico                                   MX/a/2015/014120*          10/07/2015

     PCT                                   PCT/US2015/060982*           11/17/2015

     PCT                                   PCT/US2015/059175*           11/05/2015



                          *- items denoted with an asterisk are assigned solely to the extent of Sellers' right, titl
    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                     Pg 722 of 1120


Patent Number Grant Date          Owner

                           SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

   2715547    01/02/2018   SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

   2744629    10/11/2016   SEARS BRANDS, L.L.C.

   2756215    02/28/2017   SEARS BRANDS, L.L.C.

   2756174    11/08/2016   SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

   2771745    10/11/2016   SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

   2792131    10/25/2016   SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

                           SEARS BRANDS, L.L.C.

   147791     10/10/2013   SEARS BRANDS, L.L.C.

   147792     10/10/2013   SEARS BRANDS, L.L.C.
 18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 723 of 1120


147793    10/10/2013   SEARS BRANDS, L.L.C.

147794    10/10/2013   SEARS BRANDS, L.L.C.

                       SEARS BRANDS, L.L.C.

                       SEARS BRANDS, L.L.C.

148884    07/24/2014   SEARS BRANDS, L.L.C.

                       SEARS BRANDS, L.L.C.

                       SEARS BRANDS, L.L.C.

2853539   11/07/2017   SEARS BRANDS, L.L.C.

2853029   10/24/2017   SEARS BRANDS, L.L.C.

2855476   01/03/2017   SEARS BRANDS, L.L.C.

                       SEARS BRANDS, L.L.C.

                       SEARS BRANDS, L.L.C.

2845268   03/28/2017   SEARS BRANDS, L.L.C.

                       SEARS BRANDS, L.L.C.

153722    08/18/2014   SEARS BRANDS, L.L.C.

153721    08/18/2014   SEARS BRANDS, L.L.C.

153723    08/18/2014   SEARS BRANDS, L.L.C.

                       SEARS BRANDS, L.L.C.

2869053   01/02/2018   SEARS BRANDS, L.L.C.

                       SEARS BRANDS, L.L.C.

                       SEARS BRANDS, L.L.C.

                       SEARS BRANDS, L.L.C.

2901395   10/24/2017   SEARS BRANDS, L.L.C.

                       SEARS BRANDS, L.L.C.

                       SEARS BRANDS, L.L.C.

                       SEARS BRANDS, L.L.C.
    18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 724 of 1120


                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

                            SEARS BRANDS, L.L.C.

001388631-0001 11/01/2013   SEARS BRANDS, L.L.C.

001388631-0002 11/01/2013   SEARS BRANDS, L.L.C.

001388631-0003 11/01/2013   SEARS BRANDS, L.L.C.

001388631-0004 11/01/2013   SEARS BRANDS, L.L.C.

001388631-0005 11/01/2013   SEARS BRANDS, L.L.C.

001388631-0006 11/01/2013   SEARS BRANDS, L.L.C.
    18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                       Pg 725 of 1120


                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

2046/DEL/2014                SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

     n/a        05/04/2018   SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.

                             SEARS BRANDS, L.L.C.
                   18-23538-rdd       Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                                            Pg 726 of 1120


                                                SEARS BRANDS, L.L.C.

                                                SEARS BRANDS, L.L.C.

                                                SEARS BRANDS, L.L.C.

                                                SEARS BRANDS, L.L.C.

                                                SEARS BRANDS, L.L.C.

                                                SEARS BRANDS, L.L.C.

                                                SEARS BRANDS, L.L.C.

                                                SEARS BRANDS, L.L.C.

                                                SEARS BRANDS, L.L.C.

                                                SEARS BRANDS, L.L.C.

                 150144*       12/16/2002       SEARS BRANDS, L.L.C.

                                                SEARS BRANDS, L.L.C.

                                                SEARS BRANDS, L.L.C.

                                                SEARS BRANDS, L.L.C.

                                                SEARS BRANDS, L.L.C.



solely to the extent of Sellers' right, title or interest therein. No representation or warranty is made with respect to the Patents denoted w
  18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 727 of 1120


                                       Title
SYSTEMS AND METHODS FOR DETERMINING OFFER ELIGIBILITY USING A PREDICATE LOGIC TREE
                          AGAINST SETS OF INPUT DATA
SYSTEMS AND METHODS FOR DETERMINING OFFER ELIGIBILITY USING A PREDICATE LOGIC TREE
                          AGAINST SETS OF INPUT DATA
         MATCHING MOBILE DEVICE TO TRANSACTION AND/OR CUSTOMER ACCOUNT

                                   STAND MIXER

                                    MIXER BOWL

                                MIXER SPLASH GUARD

                                   STAND MIXER

                                    MIXER BOWL

                                MIXER SPLASH GUARD

                              OBJECT DRIVEN NEWSFEED

    SYSTEM AND METHOD FOR USING A MOBILE DEVICE TO FOLLOW A PRICE FOR AN ITEM
  SYSTEMS AND METHODS FOR USING A SOCIAL NETWORK TO PROVIDE PRODUCT RELATED
                                 INFORMATION
   SYSTEMS AND METHODS FOR PROVIDING A MULTI-CHANNEL RETAIL LAYAWAY SERVICE
 SYSTEM AND METHOD FOR FACILITATING THE PURCHASE OF PRODUCTS DETERMINED TO BE
                     USEFUL IN THE PERFORMANCE OF A TASK
       SYSTEM AND METHOD FOR PROVIDING A STREAMLINED CHECKOUT PROCESS
   METHODS AND SYSTEMS FOR DEVICE MANAGEMENT WITH SHARING AND PROGRAMMING
                                 CAPABILITIES
 SYSTEM AND METHOD FOR USING DATA POINTS COLLECTED FROM A CUSTOMER TO PROVIDE
                         CUSTOMER SPECIFIC OFFERINGS
             METHODS AND SYSTEMS FOR COUPON SERVICE APPLICATIONS

         METHODS AND SYSTEMS FOR PROVIDING PERSONAL SHOPPING SERVICES

SYSTEMS AND METHODS FOR DISTRIBUTING CUSTOMIZABLE AND SHAREABLE TIERED OFFERS
SYSTEMS AND METHODS FOR PROVIDING A DISTRIBUTED MOBILE CALL CENTER FOR A SERVICE
                                ESTABLISHMENT
 SYSTEMS AND METHOD FOR CREATING AND MANAGING MARKETING APPLICATIONS, EVENTS,
                        PROMOTIONS, AND PUBLICATIONS
          SYSTEM AND METHOD FOR PRESENTING PRODUCT RECOMMENDATIONS

                        COMBINED SHOE OUTSOLE AND INSERT

                                 SHOE SOLE INSERT
    18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 728 of 1120


                                      SHOE OUTSOLE

                          COMBINED SHOE OUTSOLE AND INSERT

        METHODS AND SYSTEMS FOR PROVIDING ONLINE GROUP SHOPPING SERVICES

                            CUSTOMER ASSISTANCE PLATFORM

                             HOLSTER FOR A MOBILE DEVICE
 SYSTEMS AND METHODS FOR DETERMINING OFFER ELIGIBILITY USING A PREDICATE LOGIC TREE
                           AGAINST SETS OF INPUT DATA
                                CONTESTS AND SWEEPSTAKES

            SYSTEMS AND METHODS FOR PROVIDING AN E-COMMERCE SLIP CART

      ORDER FULFILLMENT SYSTEMS AND METHODS WITH CUSTOMER LOCATION TRACKING

                   METHODS AND SYSTEMS FOR SWEEPSTAKES PLATFORM

                      SYSTEMS AND METHODS FOR SCAN, TRY AND BUY

                   RECOMMENDATIONS BASED ON EXPLICIT USER SIMILARITY
SYSTEMS AND METHODS FOR PROVIDING AND ACCESSING VISUAL PRODUCT REPRESENTATIONS OF
                                    A PROJECT
                             LEARNING MANAGEMENT SYSTEM

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

                    DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

            METHOD AND SYSTEM FOR OPTIMIZING VALUE OF CONSUMER OFFERS

              METHOD AND SYSTEM FOR CREATING STEP BY STEP PROJECTS

                                     CONSUMER GAME

          METHOD AND SYSTEM FOR AUTOMATED SELECTION OF TARGETED PRIZES

                           PRODUCT AND CONTENT ASSOCIATION

          MATCHING MOBILE DEVICE TO TRANSACTION AND/OR CUSTOMER ACCOUNT
 METHOD AND SYSTEM FOR AUTOMATED TARGETED POLLING VIA AN E-COMMERCE PROMOTIONS
                                   PLATFORM
           MEMBER PROFILES AND ASSOCIATED SYSTEMS, METHODS, AND MEDIA

         SYSTEM AND METHOD FOR ON-LINE GAME BASED ON CONSUMER WISH LIST
    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                     Pg 729 of 1120


                                     STAND MIXER

                                  OVATION STAND MIXER

                                      MIXER BOWL

                                  MIXER SPLASH GUARD
 METHOD AND SYSTEM FOR USING SOCIAL MEDIA FOR PREDICTIVE ANALYTICS IN AVAILABLE-TO-
                               PROMISE SYSTEMS
                                     STAND MIXER

                                  OVATION STAND MIXER

                                      MIXER BOWL

                                    SPLASH GUARD

                                OBJECT DRIVEN NEWSFEED

                                OBJECT DRIVEN NEWSFEED
   SYSTEMS AND METHOD FOR CREATING AND MANAGING MARKETING APPLICATIONS, EVENTS,
                          PROMOTIONS, AND PUBLICATIONS
           SYSTEM AND METHOD FOR PRESENTING PRODUCT RECOMMENDATIONS

        METHODS AND SYSTEMS FOR PROVIDING ONLINE GROUP SHOPPING SERVICES

                           CUSTOMER ASSISTANCE PLATFORM
 SYSTEMS AND METHODS FOR DETERMINING OFFER ELIGIBILITY USING A PREDICATE LOGIC TREE
                           AGAINST SETS OF INPUT DATA
              METHODS AND SYSTEMS FOR STAGING AND PROPAGATING DATA
SYSTEMS AND METHODS FOR PROVIDING AND ACCESSING VISUAL PRODUCT REPRESENTATIONS OF
                                    A PROJECT
          MATCHING MOBILE DEVICE TO TRANSACTION AND/OR CUSTOMER ACCOUNT

              SYSTEM AND METHOD PROVIDING EXPERT AUDIENCE TARGETING

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

         DISPLAY SCREEN OR PORTION THEREOF WITH GRAPHICAL USER INTERFACE

                   DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON

                   DISPLAY SCREEN OR PORTION THEREOF WITH AN ICON
    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                     Pg 730 of 1120


                                      STAND MIXER

                                  OVATION STAND MIXER

                                      MIXER BOWL

                                  MIXER SPLASH GUARD
  SYSTEMS AND METHOD FOR CREATING AND MANAGING MARKETING APPLICATIONS, EVENTS,
                         PROMOTIONS, AND PUBLICATIONS
SYSTEM AND METHOD FOR ECONOMICAL MIGRATION OF LEGACY APPLICATIONS FROM MAINFRAME
                           AND DISTRIBUTED PLATFORMS
     METHOD AND SYSTEM FOR MIGRATING DATA BETWEEN SYSTEMS WITHOUT DOWNTIME
METHODS AND SYSTEMS SUPPORTING CROWD-SOURCED PROXY SHOPPING VIA AN E-COMMERCE
                                  PLATFORM
                   LOYALTY PROGRAM SYSTEM, APPARATUS, AND MEDIA

        METHODS AND SYSTEMS FOR PROVIDING ONLINE GROUP SHOPPING SERVICES
SYSTEMS AND METHODS FOR PROVIDING AND ACCESSING VISUAL PRODUCT REPRESENTATIONS OF
                                    A PROJECT
 METHOD AND SYSTEM FOR AUTOMATED TARGETED POLLING VIA AN E-COMMERCE PROMOTIONS
                                    PLATFORM
         SYSTEM AND METHOD FOR ON-LINE GAME BASED ON CONSUMER WISH LIST

                                      STAND MIXER

                                  OVATION STAND MIXER

                                      MIXER BOWL

                                  MIXER SPLASH GUARD

                                OBJECT DRIVEN NEWSFEED
  SYSTEM AND METHOD FOR USING DATA POINTS COLLECTED FROM A CUSTOMER TO PROVIDE
                          CUSTOMER SPECIFIC OFFERINGS
   SYSTEMS AND METHODS FOR DISCLOSING TARGET ELEMENTS IN HIGH DEFINITION IMAGES

          METHODS AND SYSTEMS FOR PROVIDING PERSONAL SHOPPING SERVICES

                                SHAREABLE TIERED OFFERS

  SYSTEMS AND METHODS FOR DISTRIBUTING CUSTOMIZABLE AND SHAREABLE TIERED OFFERS
   SYSTEMS AND METHOD FOR CREATING AND MANAGING MARKETING APPLICATIONS, EVENTS,
                          PROMOTIONS, AND PUBLICATIONS
           SYSTEM AND METHOD FOR PRESENTING PRODUCT RECOMMENDATIONS

        METHODS AND SYSTEMS FOR PROVIDING ONLINE GROUP SHOPPING SERVICES
                  18-23538-rdd      Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                          Pg 731 of 1120

              SYSTEMS AND METHODS FOR DETERMINING OFFER ELIGIBILITY USING A PREDICATE LOGIC TREE
                                        AGAINST SETS OF INPUT DATA
                                                  CONTESTS AND SWEEPSTAKES
             SYSTEM AND METHOD FOR ECONOMICAL MIGRATION OF LEGACY APPLICATIONS FROM MAINFRAME
                                        AND DISTRIBUTED PLATFORMS
                               METHODS AND SYSTEMS FOR STAGING AND PROPAGATING DATA

                                                          CONSUMER GAME

                               REFRIGERATION DEVICE WITH GESTURE-CONTROLLED DISPENSER

                                                            STAND MIXER

                                                            STAND MIXER

                                                             MIXER BOWL

                                                       MIXER SPLASH GUARD

                                                          INSOLE CUSHION

                                METHOD AND SYSTEM FOR CREATING STEP BY STEP PROJECTS

                            MEMBER PROFILES AND ASSOCIATED SYSTEMS, METHODS, AND MEDIA
             SENSOR FOR DETECTING PRESENSE, OCCUPANCY, AND/OR MOTION AND RELATED SYSTEMS AND
                                                METHODS
                 WATER SENSORS WITH MULTI-VALUE OUTPUTS AND ASSOCIATED SYSTEMS AND METHODS



epresentation or warranty is made with respect to the Patents denoted with an asterisk.
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 732 of 1120


   Country           Application Number Application Date Patent Number Grant Date

 United States            15/967017        04/30/2018

 United States            16/020237        06/27/2018

 United States            16/158952        10/12/2018

 United States            62/594472        12/04/2017

 United States            62/593593        12/01/2017

 United States            16/012317        06/19/2018

 United States            29/648576        05/22/2018

 United States            29/648578        05/22/2018

 United States            29/648579        05/22/2018

 United States            29/663880        09/19/2018

 United States            29/663882        09/19/2018

 United States            29/664089        09/21/2018

 United States            13/998540        11/07/2013

 United States            13/735865        01/07/2013

 United States            13/953436        07/29/2013

 United States            16/029902        07/09/2018

 United States            14/559692        12/03/2014

 United States            14/927932        10/30/2015

 United States            15/820664        11/22/2017

 United States            14/980369        12/28/2015

 United States            15/041434        02/11/2016

 United States            15/413664        01/24/2017

 United States            15/471514        03/28/2017

 United States            15/486130        04/12/2017

 United States            15/486148        04/12/2017
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                   Pg 733 of 1120


 United States            15/581843        04/28/2017

 United States            14/517640        10/17/2014

 United States            13/438592        04/03/2012

 United States            15/205298        07/08/2016

 United States            15/408686        01/18/2017

 United States            09/161335        09/25/1998      6202425       03/20/2001

 United States            12/778269        05/12/2010      8349430       01/08/2013

 United States            12/476721        06/02/2009      8362906       01/29/2013

 United States            12/728389        03/22/2010      8397406       03/19/2013

 United States            13/692321        12/03/2012      8558686       10/15/2013

 United States            12/841592        07/22/2010      8683645       04/01/2014

 United States            13/692016        12/03/2012      8752311       06/17/2014

 United States            13/351918        01/17/2012      8761361       06/24/2014

 United States            12/851340        08/05/2010      8813287       08/26/2014

 United States            12/951883        11/22/2010      8876366       11/04/2014

 United States            13/421603        03/15/2012      9129302       09/08/2015

 United States            13/351880        01/17/2012      9203263       12/01/2015

 United States            13/661762        10/26/2012      9206985       12/08/2015

 United States            13/283943        10/28/2011      9225766       12/29/2015

 United States            13/421423        03/15/2012      9438678       09/06/2016

 United States            13/834157        03/15/2013      9474430       10/25/2016

 United States            12/852250        08/06/2010      9585520       03/07/2017

 United States            14/332136        07/15/2014      9617675       04/11/2017

 United States            15/355551        11/18/2016      9774195       09/26/2017

 United States            14/840893        08/31/2015      9778010       10/03/2017

 United States            14/970047        12/15/2015      9810524       11/07/2017
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                   Pg 734 of 1120


 United States            15/000486        01/19/2016      9844175       12/19/2017

 United States            13/462474        05/02/2012      9953278       04/24/2018

 United States            14/491703        09/19/2014      9958893       05/01/2018

 United States            15/485930        04/12/2017      9970229       05/15/2018

 United States            15/260635        09/09/2016     10010955       07/03/2018

 United States            14/146450        01/02/2014     10027078       07/17/2018

 United States            15/147588        05/05/2016     10036588       07/31/2018

 United States            15/355345        11/18/2016     10128668       11/13/2018

 United States            29/321001        07/09/2008      D593509       06/02/2009

 United States            29/320998        07/09/2008      D594423       06/16/2009

 United States            29/321000        07/09/2008      D595670       07/07/2009

 United States            29/321004        07/09/2008      D595671       07/07/2009

 United States            29/320999        07/09/2008      D597038       07/28/2009

 United States            29/321002        07/09/2008      D600216       09/15/2009

 United States            29/341573        08/07/2009      D612195       03/23/2010

 United States            29/341569        08/07/2009      D613009       03/30/2010

 United States            29/343685        09/17/2009      D614012       04/20/2010

 United States            29/343694        09/17/2009      D614013       04/20/2010

 United States            29/335848        04/23/2009      D614925       05/04/2010

 United States            29/341605        08/10/2009      D617512       06/08/2010

 United States            29/341604        08/10/2009      D618871       06/29/2010

 United States            29/355331        02/05/2010      D623468       09/14/2010

 United States            29/366653        07/28/2010      D631691       02/01/2011

 United States            29/368384        08/23/2010      D645484       09/20/2011

 United States            29/341572        08/07/2009      D646859       10/11/2011

 United States            29/368385        08/23/2010      D654516       02/21/2012
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                   Pg 735 of 1120


 United States            29/385306        02/11/2011      D654757       02/28/2012

 United States            29/385309        02/11/2011      D654758       02/28/2012

 United States            29/390665        04/28/2011      D683739       06/04/2013

 United States            29/390667        04/28/2011      D683740       06/04/2013

 United States            29/446428        02/22/2013      D693175       11/12/2013

 United States            29/446430        02/22/2013      D694581       12/03/2013

 United States            29/391504        05/10/2011      D695977       12/17/2013

 United States            29/449478        03/15/2013      D709725       07/29/2014

 United States            29/468858        10/03/2013      D715044       10/14/2014

 United States            29/341555        08/07/2009      D721918       02/03/2015

 United States            29/448645        03/13/2013      D739618       09/22/2015

 United States            29/528358        05/28/2015      D764230       08/23/2016

 United States            29/528307        05/28/2015      D764890       08/30/2016

 United States            29/528342        05/28/2015      D765459       09/06/2016

 United States            29/528308        05/28/2015      D767326       09/27/2016

 United States            29/528304        05/28/2015      D767648       09/27/2016

 United States            29/528367        05/28/2015      D769673       10/25/2016

 United States            29/528397        05/28/2015      D770839       11/08/2016

 United States            29/528382        05/28/2015      D773232       12/06/2016

 United States            29/528339        05/28/2015      D773917       12/13/2016

 United States            29/528355        05/28/2015      D776703       01/17/2017

 United States            29/528311        05/28/2015      D778099       02/07/2017

 United States            29/528310        05/28/2015      D778111       02/07/2017

 United States            29/568155        06/15/2016      D779303       02/21/2017

 United States            29/528374        05/28/2015      D781127       03/14/2017

 United States            29/465402        08/27/2013      D781510       03/14/2017
18-23538-rdd     Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32                  Exhibit A
                                     Pg 736 of 1120


 United States              29/528384             05/28/2015            D781648        03/21/2017

 United States              29/528337             05/28/2015            D782873        04/04/2017

 United States              29/569849             06/30/2016            D786651        05/16/2017

 United States              29/528402             05/28/2015            D789740        06/20/2017

 United States              29/528371             05/28/2015            D790946        07/04/2017

 United States              29/571792             07/21/2016            D795312        08/22/2017

 United States              29/528391             05/28/2015            D797504        09/19/2017

 United States              29/528377             05/28/2015            D798108        09/26/2017

 United States              29/528345             05/28/2015            D798661        10/03/2017

 United States              29/528347             05/28/2015            D798662        10/03/2017

 United States              29/573448             08/05/2016            D802230        11/07/2017

 United States              29/586727             12/06/2016            D817066        05/08/2018

 United States              29/583675             11/08/2016            D817067        05/08/2018

 United States              29/648605             05/22/2018

 United States              29/648572             05/22/2018

 United States              29/472441             11/12/2013            D748431        02/02/2016

 United States             14/323585*             07/03/2014

 United States             15/637250*             06/29/2017

 United States             62/594328*             12/04/2017

 United States             62/594211*             12/04/2017

 United States             14/948575*             11/23/2015



                     *- items denoted with an asterisk are assigned solely to the extent of Sellers' right, title or int
 18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 737 of 1120


       Owner

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.
 18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 738 of 1120


SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.
 18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 739 of 1120


SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.
 18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 740 of 1120


SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.

SEARS BRANDS, L.L.C.
                  18-23538-rdd        Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                                            Pg 741 of 1120


                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.

                SEARS BRANDS, L.L.C.



tent of Sellers' right, title or interest therein. No representation or warranty is made with respect to the Patents denoted with an asterisk
  18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 742 of 1120


                                           Title
 METHOD AND SYSTEM FOR ENABLING WIRELESS CONTROL IN TOOLS BY USE OF PORTABLE POWER
             SUPPLY SYSTEMS WITH EMBEDDED COMMUNICATION COMPONENTS
                      DOOR ALARM SYSTEM AND REFRIGERATION DEVICE

                   CHARGER, CHARGE INDICATOR, AND ASSOCIATED METHODS

                                    PERSONAL HEATER

                                     HEATING DEVICE

    SIMPLE AND ASSISTED MECHANISM FOR REGISTERING AN INTERNET-OF-THINGS (IOT) DEVICE

                                     EGG SEPARATOR

                                      MIXER FUNNEL

                                         GRATER

                                       STAND MIXER

                                       STAND MIXER

                                       MIXER BOWL

METHODS AND SYSTEMS FOR DEVICE MANAGEMENT WITH SHARING AND PROGRAMMING CAPABILITIES

                  PROGRAMMABLE POWER TOOL WITH BRUSHLESS DC MOTOR

                        SLIDABLE BIN WITHIN A REFRIGERATOR DRAWER

       SLIDE BATTERY AND POWER TOOL FOR USE WITH BOTH SLIDE AND POST BATTERIES

                               BUCKET WASHING ATTACHMENT

                   POSITION FEEDBACK CONTROL METHOD AND POWER TOOL

             LAWN MOWING APPARATUS WITH MOWER DECK ALIGNMENT SENSORS

                 APPARATUS WITH HAND GRIP AND METHOD MOUNTING HAND GRIP

                   MULTI-MODE AIR COMPRESSOR PRESSURE POWER SWITCH

           REDUNDANT ACTUATION LOCK DECOUPLING SYSTEM AND METHODS OF USE

        PORTABLE POWER TOOL, BATTERY PACK, AND CELL CONFIGURATIONS FOR SAME

        ERGONOMIC GRIPPING MECHANISMS OF A HANDHELD AIR MOVEMENT APPARATUS

           ERGONOMIC GRIPPING MECHANISMS OF AN ELECTRIC CUTTING APPARATUS
   18-23538-rdd    Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 743 of 1120


        POWER TOOL WITH INTEGRATED MEASUREMENT DEVICE AND ASSOCIATED METHODS

                                      BUCKET MIXER INSERT

              METHODS AND SYSTEMS FOR CONNECTED SALES ASSOCIATE SERVICES

          METHOD AND SYSTEM TO DYNAMICALLY OBFUSCATE A WEB SERVICE INTERFACE

                      COMPRESSIBLE CONTACTS FOR INTERFACING CHARGER

    NON-COMPRESSION CASCADE REFRIGERATION SYSTEM FOR CLOSED REFRIGERATED SPACES

                      PADDING SYSTEM FOR PROTECTING A HOME APPLIANCE

           REMOTE CONTROL DEVICE THAT USES COLOR TO INDICATE CHANGE IN STATUS

SYSTEM AND METHOD FOR USING COLOR TO INDICATE A STATE OF A HOME APPLIANCE, SUCH AS AN IRON

           REMOTE CONTROL DEVICE THAT USES COLOR TO INDICATE CHANGE IN STATUS

                  VACUUM CLEANING DEVICE WITH AIR QUALITY MONITORING SYSTEM

SYSTEM AND METHOD FOR USING COLOR TO INDICATE A STATE OF A HOME APPLIANCE, SUCH AS AN IRON

                                MANAGEMENT UNIT WITH MICROPHONE

                                   AUTOMATED LAUNDRY SYSTEM

                                   THROUGH-HEAD STAND MIXER

                   METHODS AND SYSTEMS FOR COUPON SERVICE APPLICATIONS

              METHODS AND SYSTEMS FOR PROVIDING AN APPLIANCE HYBRID MODE

                                 INTEGRATED COOKTOP ASSEMBLY

                    SYSTEMS AND METHODS FOR PROVIDING SMART APPLIANCES

           METHODS AND SYSTEMS FOR APPLIANCE COMMUNITY SERVICE MANAGEMENT

                     FIXED FULL COVERAGE WASH SYSTEM FOR DISHWASHERS

                        STAND MIXER WITH CORDLESS KITCHEN APPLIANCE

                                   AUTOMATED LAUNDRY SYSTEM
     SYSTEMS AND METHODS FOR PROVIDING CONDUCTIVE CHARGING WITH MULTIPLE TERMINAL
                                   CONSTELLATIONS
                        RETRACTABLE TAPE MEASURE AND SECURING SAME

                        POWER TOOL WITH OPTICAL MEASUREMENT DEVICE
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 744 of 1120


           LAWN MOWING APPARATUS WITH MOWER DECK ALIGNMENT SENSORS

       SYSTEM AND METHODS FOR INTERACTING WITH NETWORKED HOME APPLIANCES
METHOD AND SYSTEM FOR ENABLING WIRELESS CONTROL IN TOOLS BY USE OF PORTABLE POWER
            SUPPLY SYSTEMS WITH EMBEDDED COMMUNICATION COMPONENTS
                   GARAGE DOOR OPENER SYSTEM WITH AUTO-CLOSE

                 MITER SAW ASSEMBLY WITH DETACHABLE CIRCULAR SAW

      SLIDE BATTERY AND POWER TOOL FOR USE WITH BOTH SLIDE AND POST BATTERIES

                   DOOR ALARM SYSTEM AND REFRIGERATION DEVICE

                CHARGER, CHARGE INDICATOR, AND ASSOCIATED METHODS

                                   REMOTE CONTROL

                                   REMOTE CONTROL

                                   REMOTE CONTROL

                                   REMOTE CONTROL

                                   REMOTE CONTROL

                                   REMOTE CONTROL

                                     STAND MIXER

                                  WASHING MACHINE

                                  APPLIANCE HANDLE

                                  APPLIANCE HANDLE

                               DUAL WHEEL PIZZA CUTTER

                                  WASHING MACHINE

                                  WASHING MACHINE

                                  STAND MIXER HEAD

                                     STAND MIXER

                                ICE DISPENSER PADDLE

                        WASHING MACHINE DOOR AND WINDOW

                                ICE DISPENSER PADDLE
18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 745 of 1120


                                         GRILL

                                         GRILL

               APPLIANCE DISPLAY SCREEN WITH A GRAPHICAL USER INTERFACE

               APPLIANCE DISPLAY SCREEN WITH A GRAPHICAL USER INTERFACE

                                       COOKTOP

                              COOKTOP - MULTIPLE BURNER

                                   WASHING MACHINE

                                  MOBILE GRILLING UNIT

                             HOLSTER FOR A MOBILE DEVICE

                   COLORED ACCENT FOR AN APPLIANCE USER INTERFACE

                              DISHWASHER CONTROL PANEL

                                   WARMER DRAWER

                                   APPLIANCE HANDLE

                                       COOKTOP

                                       COOKTOP

                                     REFRIGERATOR

                                      MICROWAVE

                                         OVEN

                                         OVEN

                                      OVEN KNOB

                        DISHWASHER GRAPHICAL USER INTERFACE

                                       COOKTOP

                                    COOKTOP GRATE

                                      OVEN KNOB

                               APPLIANCE HANDLE ENDCAP

                                   WASHING MACHINE
                  18-23538-rdd      Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                                          Pg 746 of 1120


                                                           OVEN CONTROL PANEL

                                                              RADIANT COOKTOP

                                                                 OVEN KNOB

                                                           OVEN CONTROL PANEL

                                                             APPLIANCE HANDLE

                                                        REFRIDGERATOR DISPENSER

                                                           OVEN COOKTOP GRATE

                                                               OVEN COOKTOP

                                                               COOKTOP GRATE

                                                                   COOKTOP

                                                                 DISHWASHER

                                                                     OVEN

                                                                     OVEN

                                                                 MIXER BOWL

                                                               SPLASH GUARD

                                                                   COOKTOP
             REFRIGERATOR WITH A TOP SURFACE HAVING A NOTCHED PROFILE FOR PROVIDING ADDITIONAL STORAGE
                                                     CAPACITY
                                            ONBOARD MEASURING SYSTEM FOR MITER SAWS

                                        STICK VACUUM WITH INDEXING VACUUM HEAD ASSEMBLY

                                                       TWO-IN-ONE UPRIGHT VACUUM

                                                     INTEGRATED COOKTOP ASSEMBLY



st therein. No representation or warranty is made with respect to the Patents denoted with an asterisk.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 747 of 1120


   Country             Status     Application Number Application Date Patent Number


   Australia           FILED          2015258168        11/16/2015


   Australia           FILED          2016222406        08/31/2016


   Australia           FILED          2016244217        10/11/2016


   Australia           FILED          2016250420        10/27/2016


   Australia           FILED          2016273904        12/14/2016


   Australia           FILED          2017200518        01/25/2017


   Australia         DOCKETED


   Australia         DOCKETED


   Australia         DOCKETED


    Brazil           DOCKETED


    Brazil           DOCKETED


    Brazil           DOCKETED


    Canada            GRANTED           136371          07/15/2010       136371


    Canada            GRANTED           136370          07/15/2010       136370


    Canada            GRANTED           136376          07/15/2010       136376


    Canada            GRANTED           141174          06/28/2011       141174
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 748 of 1120


    Canada            GRANTED           141173         06/28/2011        141173


    Canada            GRANTED           2714804        09/14/2010       2714804


    Canada            GRANTED           2744650        06/28/2011       2744650


    Canada            GRANTED           137295         09/27/2010        137295


    Canada            GRANTED           2722201        11/23/2010       2722201


    Canada            GRANTED           2754233        09/29/2011       2754233


    Canada             FILED            2788352        08/30/2012


    Canada            GRANTED           142795         10/20/2011        142795


    Canada            GRANTED           142796         10/20/2011        142796


    Canada            GRANTED           2758814        11/18/2011       2758814


    Canada            GRANTED           2771471        03/19/2012       2771471


    Canada            GRANTED           2756475        10/31/2011       2756475


    Canada            GRANTED           2800792        01/04/2013       2800792


    Canada             FILED            2941582        01/04/2013


    Canada            GRANTED           2801725        01/14/2013       2801725


    Canada            GRANTED           2912079        11/16/2015       2912079


    Canada            GRANTED           2940626        08/30/2016       2940626
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 749 of 1120


    Canada            GRANTED           2944209        10/04/2016       2944209


    Canada             FILED            2946915        10/28/2016


    Canada             FILED            2951613        12/13/2016


    Canada             FILED            2955963        01/24/2017


    Canada           DOCKETED


    Canada           DOCKETED


    Canada           DOCKETED


    Canada           DOCKETED


    Canada           DOCKETED


    Canada           DOCKETED


  China P.R.           FILED         2015106051069     09/21/2015


  China P.R.           FILED         2015107925991     11/17/2015


  China P.R.           FILED         201610798018X     08/31/2016


  China P.R.           FILED         2016108877561     10/11/2016


  China P.R.           FILED         2015108502778     11/27/2015


  China P.R.           FILED         2016111613643     12/15/2016


  China P.R.           FILED         2017100632522     01/25/2017
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 750 of 1120


  China P.R.           FILED             N/A           09/12/2017


  China P.R.           FILED             N/A           09/12/2017


  China P.R.         DOCKETED


  China P.R.         DOCKETED


  China P.R.           FILED         2018306627877     11/21/2018


     EPC              GRANTED         11187324.6       10/31/2011       2448220


     EPC               FILED          15156791.4       02/26/2015


     EPC              GRANTED         16172686.4       02/26/2015       3088113


     EPC               FILED          16172700.3       02/26/2015


     EPC               FILED          15185473.4       09/16/2015


     EPC               FILED          15194982.3       11/17/2015


     EPC               FILED          16186661.1       08/31/2016


     EPC              GRANTED         16193401.3       10/11/2016       3165871


     EPC               FILED          16195989.5       10/27/2016


     EPC               FILED          16204082.8       12/14/2016


     EPC               FILED          17153121.3       01/25/2017


     EPC               FILED             N/A           09/12/2017
    18-23538-rdd       Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                         Pg 751 of 1120


           EPC                 FILED              N/A          09/12/2017


European Community Design    DOCKETED


European Community Design    DOCKETED


European Community Design    DOCKETED


European Community Design    DOCKETED


European Community Design    DOCKETED


European Community Design    DOCKETED


        Germany               GRANTED       602011041858.0     10/31/2011         2448220


        Germany               GRANTED         16172686.4       02/26/2015      602015015290.5


        Germany               GRANTED         16193401.3       10/11/2016      602016004262.2


       Great Britain          GRANTED         11187324.6       10/31/2011         2448220


           India               FILED         201611007792      03/05/2016


         Mexico                FILED        MX/a/2015/015865   11/17/2015


         Mexico                FILED        MX/a/2016/011269   08/31/2016


         Mexico                FILED        MX/a/2016/013316   10/10/2016


         Mexico                FILED        MX/a/2016/014196   10/28/2016


         Mexico               GRANTED       MX/a/2016/016559   12/14/2016           n/a
18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 752 of 1120


    Mexico             DOCKETED


    Mexico             DOCKETED


    Mexico             DOCKETED


    Mexico             DOCKETED


    Mexico             DOCKETED


    Mexico             DOCKETED


     PCT                 FILED       PCT/US2017/027581   04/14/2017


     PCT                 FILED       PCT/US2017/027585   04/14/2017


     PCT                 FILED       PCT/US2017/051100   09/12/2017


     PCT                 FILED       PCT/US2017/51103    09/12/2017


     PCT                 FILED       PCT/US2018/027044   04/11/2018


     PCT                 FILED       PCT/US2018/12023    01/02/2018


     PCT                 FILED       PCT/US2018/026880   04/10/2018


  South Africa           FILED          A2018/01737      11/12/2018


  South Africa           FILED          A2018/01738      11/12/2018


  South Africa           FILED          A2018/01743      11/12/2018


  South Korea            FILED        10-2015-0094992    07/03/2015

     EPC                 FILED          13849710.2       10/04/2013
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 753 of 1120

     PCT               FILED       PCT/US2013/063395   10/04/2013
    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                     Pg 754 of 1120


Grant Date          Owner


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


02/07/2011   SEARS BRANDS, L.L.C.


02/07/2011   SEARS BRANDS, L.L.C.


02/07/2011   SEARS BRANDS, L.L.C.


01/20/2012   SEARS BRANDS, L.L.C.
    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                     Pg 755 of 1120


01/20/2012   SEARS BRANDS, L.L.C.


04/25/2017   SEARS BRANDS, L.L.C.


08/12/2014   SEARS BRANDS, L.L.C.


04/28/2011   SEARS BRANDS, L.L.C.


02/10/2015   SEARS BRANDS, L.L.C.


11/24/2015   SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


05/16/2012   SEARS BRANDS, L.L.C.


05/16/2012   SEARS BRANDS, L.L.C.


07/14/2015   SEARS BRANDS, L.L.C.


04/25/2017   SEARS BRANDS, L.L.C.


05/24/2016   SEARS BRANDS, L.L.C.


10/25/2016   SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


05/17/2016   SEARS BRANDS, L.L.C.


12/12/2017   SEARS BRANDS, L.L.C.


10/02/2018   SEARS BRANDS, L.L.C.
    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                     Pg 756 of 1120


10/02/2018   SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.
    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                     Pg 757 of 1120


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


09/27/2017   SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


08/22/2018   SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


07/25/2018   SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.
    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                     Pg 758 of 1120


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


09/27/2017   SEARS BRANDS, L.L.C.


08/22/2018   SEARS BRANDS, L.L.C.


07/25/2018   SEARS BRANDS, L.L.C.


09/27/2017   SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


             SEARS BRANDS, L.L.C.


09/10/2018   SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 759 of 1120


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.


       SEARS BRANDS, L.L.C.

       SEARS BRANDS, L.L.C.
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 760 of 1120

       SEARS BRANDS, L.L.C.
18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                  Pg 761 of 1120


                                      Title


                  ONBOARD MEASURING SYSTEM FOR MITER SAWS


                 RETRACTABLE TAPE MEASURE AND SECURING SAME


                        HORIZONTAL-REEL TAPE MEASURE


               POSITION FEEDBACK CONTROL METHOD AND POWER TOOL


                 POWER TOOL WITH OPTICAL MEASUREMENT DEVICE


                REDUNDANT ACTUATION LOCK DECOUPLING MECHANISM


                                 EGG SEPARATOR


                                  MIXER FUNNEL


                                     GRATER


                                 EGG SEPARATOR


                                  MIXER FUNNEL


                                     GRATER


                      WASHING MACHINE DOOR AND WINDOW


                                WASHING MACHINE


                      WASHING MACHINE DOOR AND WINDOW


                                      GRILL
18-23538-rdd    Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                   Pg 762 of 1120


                                        GRILL


           SYSTEM AND METHOD FOR PROVIDING DIAGNOSTIC SERVICES


         VACUUM CLEANING DEVICE WITH AIR QUALITY MONITORING SYSTEM


                             STAND MIXER (WITH BOWL LIFT)


                             THROUGH-HEAD STAND MIXER


               ENERGY MANAGEMENT UNIT WITH DIAGNOSTIC CAPABILITIES


       SYSTEM AND METHOD FOR REMOVING DENTS FROM A DENTED SURFACE


                                  WASHING MACHINE


                                  WASHING MACHINE


         METHODS AND SYSTEMS FOR COMMUNITY ENERGY MANAGEMENT


    METHODS AND SYSTEMS FOR APPLIANCE COMMUNITY SERVICE MANAGEMENT


           SYSTEMS AND METHODS FOR PROVIDING SMART APPLIANCES


       PROGRAMMABLE PORTABLE POWER TOOL WITH BRUSHLESS DC MOTOR


       PROGRAMMABLE PORTABLE POWER TOOL WITH BRUSHLESS DC MOTOR


                        MANAGEMENT UNIT WITH MICROPHONE


                   ONBOARD MEASURING SYSTEM FOR MITER SAWS


                  RETRACTABLE TAPE MEASURE AND SECURING SAME
    18-23538-rdd    Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                        Pg 763 of 1120


                            HORIZONTAL-REEL TAPE MEASURE


                   POSITION FEEDBACK CONTROL METHOD AND POWER TOOL


                     POWER TOOL WITH OPTICAL MEASUREMENT DEVICE


         REDUNDANT ACTUATION LOCK DECOUPLING SYSTEM AND METHODS OF USE


                                       EGG SEPARATOR


                                        MIXER FUNNEL


                                           GRATER


               UPPER PORTION OF MIXER IN LOWERED AND RAISED POSITION


                                 STAND MIXER (LOWER PORTION)


                                         MIXER BOWL


METHOD AND SYSTEM FOR ENABLING WIRELESS CONTROL IN TOOLS BY USE OF PORTABLE POWER
            SUPPLY SYSTEMS WITH EMBEDDED COMMUNICATION COMPONENTS


                      ONBOARD MEASURING SYSTEM FOR MITER SAWS


                     RETRACTABLE TAPE MEASURE AND SECURING SAME


                            HORIZONTAL-REEL TAPE MEASURE


                                 POSITION FEEDBACK CONTROL


                     POWER TOOL WITH OPTICAL MEASUREMENT DEVICE


                        A REDUNDANT ACTUATION LOCK APPARATUS
    18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 764 of 1120


   SYSTEMS AND METHODS FOR PROVIDING CONDUCTIVE CHARGING WITH MULTIPLE TERMINAL
                                 CONSTELLATIONS


                   CHARGER, CHARGE INDICATOR, AND ASSOCIATED METHODS


                                     EGG SEPARATOR


                                      MIXER FUNNEL


                                         GRATER


               SYSTEMS AND METHODS FOR PROVIDING SMART APPLIANCES


                   MITER SAW ASSEMBLY WITH DETACHABLE CIRCULAR SAW


                   MITER SAW ASSEMBLY WITH DETACHABLE CIRCULAR SAW


                   MITER SAW ASSEMBLY WITH DETACHABLE CIRCULAR SAW


METHOD AND SYSTEM FOR ENABLING WIRELESS CONTROL IN TOOLS BY USE OF PORTABLE POWER
            SUPPLY SYSTEMS WITH EMBEDDED COMMUNICATION COMPONENTS


                       ONBOARD MEASURING SYSTEM FOR MITER SAWS


                     RETRACTABLE TAPE MEASURE AND SECURING SAME


                             HORIZONTAL-REEL TAPE MEASURE


                   POSITION FEEDBACK CONTROL METHOD AND POWER TOOL


                      POWER TOOL WITH OPTICAL MEASUREMENT DEVICE


                    REDUNDANT ACTUATION LOCK DECOUPLING MECHANISM


   SYSTEMS AND METHODS FOR PROVIDING CONDUCTIVE CHARGING WITH MULTIPLE TERMINAL
                                 CONSTELLATIONS
    18-23538-rdd    Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                        Pg 765 of 1120


                   CHARGER, CHARGE INDICATOR, AND ASSOCIATED METHODS


                                       EGG SEPARATOR


                                        MIXER FUNNEL


                                           GRATER


               UPPER PORTION OF MIXER IN LOWERED AND RAISED POSITION


                                 STAND MIXER (LOWER PORTION)


                                         MIXER BOWL


               SYSTEMS AND METHODS FOR PROVIDING SMART APPLIANCES


                   MITER SAW ASSEMBLY WITH DETACHABLE CIRCULAR SAW


                             HORIZONTAL-REEL TAPE MEASURE


               SYSTEMS AND METHODS FOR PROVIDING SMART APPLIANCES

   METHOD AND SYSTEM TO DYNAMICALLY GENERATE A WEB SERVICES INTERFACE THEREBY
PREVENTING UNSOLICITED REQUESTS FROM REACHING THE WEB SERVICE RUNNING IN APPLICATION
            SERVER AND NEGATIVELY IMPACTING THE APPLICATION PERFORMANCE

                       ONBOARD MEASURING SYSTEM FOR MITER SAWS


                     RETRACTABLE TAPE MEASURE AND SECURING SAME


                             HORIZONTAL-REEL TAPE MEASURE


                   POSITION FEEDBACK CONTROL METHOD AND POWER TOOL


                      POWER TOOL WITH OPTICAL MEASUREMENT DEVICE
  18-23538-rdd    Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 766 of 1120


                                     EGG SEPARATOR


                                      MIXER FUNNEL


                                         GRATER


              UPPER PORTION OF MIXER IN LOWERED AND RAISED POSITION


                               STAND MIXER (LOWER PORTION)


                                       MIXER BOWL


     ERGONOMIC GRIPPING MECHANISMS OF A HANDHELD AIR MOVEMENT APPARATUS


        ERGONOMIC GRIPPING MECHANISMS OF AN ELECTRIC CUTTING APPARATUS


 SYSTEMS AND METHODS FOR PROVIDING CONDUCTIVE CHARGING WITH MULTIPLE TERMINAL
                               CONSTELLATIONS


                 CHARGER, CHARGE INDICATOR, AND ASSOCIATED METHODS


    POWER TOOL WITH INTEGRATED MEASUREMENT DEVICE AND ASSOCIATED METHODS


                  COMPRESSIBLE CONTACTS FOR INTERFACING CHARGER


                    GARAGE DOOR OPENER SYSTEM WITH AUTO-CLOSE


                                     EGG SEPARATOR


                                      MIXER FUNNEL


                                         GRATER


REFRIGERATOR WITH A TOP SURFACE HAVING A NOTCHED PROFILE FOR PROVIDING ADDITIONAL
                               STORAGE CAPACITY

                           INTEGRATED COOKTOP ASSEMBLY
18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                 Pg 767 of 1120

                       INTEGRATED COOKTOP ASSEMBLY
                18-23538-rdd    Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                                     Pg 768 of 1120

       Owner                                                   Full Title                                  Registration Number
                               Interpretation of consumer credit : prepared by Economic Research and
Sears, Roebuck and Co.                                                                                         CSN0003864
                                      Business Analysis Division, Sears, Roebuck and Company.
                               Interpretation of consumer credit / prepared by Economic Research and
Sears, Roebuck and Co.                                                                                         CSN0003864
                                      Business Analysis Division, Sears, Roebuck and Company.
                               Interpretation of consumer credit / prepared by Economic Research and
Sears, Roebuck and Co.                                                                                         CSN0003864
                                      Business Analysis Division, Sears, Roebuck and Company.
                               Interpretation of consumer credit / prepared by Economic Research and
Sears, Roebuck and Co.                                                                                         CSN0003864
                                      Business Analysis Division, Sears, Roebuck and Company.
                               Interpretation of consumer credit / prepared by Economic Research and
Sears, Roebuck and Co.                                                                                         CSN0003864
                                      Business Analysis Division, Sears, Roebuck and Company.
                               Interpretation of consumer credit / prepared by Economic Research and
Sears, Roebuck and Co.                                                                                         CSN0003864
                                      Business Analysis Division, Sears, Roebuck and Company.
                               Interpretation of consumer credit / prepared by Economic Research and
Sears, Roebuck and Co.                                                                                         CSN0003864
                                      Business Analysis Division, Sears, Roebuck, and Company.
                               Interpretation of consumer credit / prepared by Economic Research and
Sears, Roebuck and Co.                                                                                         CSN0003864
                                      Business Analysis Division, Sears, Roebuck, and Company.
                               Interpretation of consumer credit / prepared by Economic Research and
Sears, Roebuck and Co.                                                                                         CSN0003864
                                      Business Analysis Division, Sears, Roebuck, and Company.
                               Interpretation of consumer credit / prepared by Economic Research and
Sears, Roebuck and Co.                                                                                         CSN0003864
                                      Business Analysis Division, Sears, Roebuck, and Company.
                               Interpretation of consumer credit / prepared by Economic Research and
Sears, Roebuck and Co.                                                                                         CSN0003864
                                      Business Analysis Division, Sears, Roebuck, and Company.
                               Interpretation of consumer credit / prepared by Economic Research and
Sears, Roebuck and Co.                                                                                         CSN0003864
                                      Business Analysis Division, Sears, Roebuck, and Company.
                               Interpretation of consumer credit / prepared by Economic Research and
Sears, Roebuck and Co.                                                                                         CSN0003864
                                      Business Analysis Division, Sears, Roebuck, and Company.
Sears, Roebuck and Co.                                    Sears : [catalog].                                   CSN0006950
Sears, Roebuck and Co.                                    Sears : [catalog].                                   CSN0006950
Sears, Roebuck and Co.                                    Sears : [catalog].                                   CSN0006950
Sears, Roebuck and Co.                                    Sears : [catalog].                                   CSN0006950
Sears, Roebuck and Co.                                     Sears : catalog.                                    CSN0006951
Sears, Roebuck and Co.                                     Sears : catalog.                                    CSN0006951
Sears, Roebuck and Co.                                     Sears : catalog.                                    CSN0006951
Sears, Roebuck and Co.                                     Sears : catalog.                                    CSN0006951
Sears, Roebuck and Co.                                     Sears : [catalog.                                   CSN0006951
Sears, Roebuck and Co.                                     Sears : [catalog.                                   CSN0006951



                                                         Page 1 of 60
                18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                                    Pg 769 of 1120

        Owner                                                 Full Title                                  Registration Number
Sears, Roebuck and Co.               Sears ... apparel catalog of half sizes and women's sizes.               CSN0006952
Sears, Roebuck and Co.               Sears ... apparel catalog of half sizes and women's sizes.               CSN0006952
Sears, Roebuck and Co.                 Sears ... camera and photographic supplies catalog.                    CSN0006955
                           Sears catalog of accessories for mobile homes : our most complete selection
Sears, Roebuck and Co.                                                                                        CSN0006956
                             ever of accessories to help beautify your mobile home, inside and out.
Sears, Roebuck and Co.          Sears ... catalog of camping and recreational vehicle equipment.              CSN0006957
Sears, Roebuck and Co.        Sears ... catalog of imported car accessories and replacement parts.            CSN0006958
                           Sears ... catalog of replacement parts and accessories for Jeep and other 4-
Sears, Roebuck and Co.                                                                                        CSN0006959
                                                   wheel drive vehicles and vans.
Sears, Roebuck and Co.                             Sears ... farm and ranch catalog.                          CSN0006962
Sears, Roebuck and Co.                             Sears ... farm and ranch catalog.                          CSN0006962
Sears, Roebuck and Co.                             Sears ... farm and ranch catalog.                          CSN0006962
Sears, Roebuck and Co.                             Sears ... farm and ranch catalog.                          CSN0006962
Sears, Roebuck and Co.                                       Sears summer.                                    CSN0006966
Sears, Roebuck and Co.                                       Sears summer.                                    CSN0006966
Sears, Roebuck and Co.        Sears spring/summer men's apparel catalog for . : big and tall sizes.           CSN0006967
Sears, Roebuck and Co.        Sears spring/summer men's apparel catalog for . : big and tall sizes.           CSN0006967
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013578
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013578
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013579
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013579
Sears, Roebuck and Co.                                       Sears : catalog.                                 CSN0013580
Sears, Roebuck and Co.                                       Sears : catalog.                                 CSN0013580
Sears, Roebuck and Co.                                      Sears : [catalog].                                CSN0013580
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013581
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013581
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013582
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013582
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013583
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013583
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013584
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013584
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013585
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013585
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                     CSN0013586



                                                         Page 2 of 60
                18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                 Pg 770 of 1120

        Owner                                          Full Title                          Registration Number
Sears, Roebuck and Co.                              Sears : catalog.                           CSN0013587
Sears, Roebuck and Co.                              Sears : catalog.                           CSN0013587
Sears, Roebuck and Co.                             Sears : [catalog].                          CSN0013587
Sears, Roebuck and Co.                              Sears : catalog.                           CSN0013588
Sears, Roebuck and Co.                              Sears : catalog.                           CSN0013588
Sears, Roebuck and Co.                             Sears : [catalog].                          CSN0013588
Sears, Roebuck and Co.                              Sears : catalog.                           CSN0013589
Sears, Roebuck and Co.                              Sears : catalog.                           CSN0013589
Sears, Roebuck and Co.                              Sears : catalog.                           CSN0013589
Sears, Roebuck and Co.                              Sears : catalog.                           CSN0013589
Sears, Roebuck and Co.                              Sears : catalog.                           CSN0013589
Sears, Roebuck and Co.                              Sears : catalog.                           CSN0013589
Sears, Roebuck and Co.                              Sears : catalog.                           CSN0013589
Sears, Roebuck and Co.                              Sears : catalog.                           CSN0013589
Sears, Roebuck and Co.                             Sears : [catalog].                          CSN0013589
Sears, Roebuck and Co.                                  Sears.                                 CSN0013590
Sears, Roebuck and Co.                                  Sears.                                 CSN0013590
Sears, Roebuck and Co.                                  Sears.                                 CSN0013590
Sears, Roebuck and Co.                                  Sears.                                 CSN0013591
Sears, Roebuck and Co.                                  Sears.                                 CSN0013591
Sears, Roebuck and Co.                                  Sears.                                 CSN0013591
Sears, Roebuck and Co.                                  Sears.                                 CSN0013592
Sears, Roebuck and Co.                                  Sears.                                 CSN0013592
Sears, Roebuck and Co.                                  Sears.                                 CSN0013592
Sears, Roebuck and Co.                                  Sears.                                 CSN0013593
Sears, Roebuck and Co.                                  Sears.                                 CSN0013593
Sears, Roebuck and Co.                                  Sears.                                 CSN0013593
Sears, Roebuck and Co.                              Sears : catalog.                           CSN0013593
Sears, Roebuck and Co.                                  Sears.                                 CSN0013594
Sears, Roebuck and Co.                                  Sears.                                 CSN0013594
Sears, Roebuck and Co.                                  Sears.                                 CSN0013594
Sears, Roebuck and Co.                                  Sears.                                 CSN0013595
Sears, Roebuck and Co.                                  Sears.                                 CSN0013595
Sears, Roebuck and Co.                                  Sears.                                 CSN0013595
Sears, Roebuck and Co.                                  Sears.                                 CSN0013595
Sears, Roebuck and Co.                                  Sears.                                 CSN0013596



                                                   Page 3 of 60
                18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                                   Pg 771 of 1120

        Owner                                               Full Title                               Registration Number
Sears, Roebuck and Co.                                       Sears.                                      CSN0013596
Sears, Roebuck and Co.                                       Sears.                                      CSN0013596
Sears, Roebuck and Co.                                 Sears : [catalog].                                CSN0013597
Sears, Roebuck and Co.                                 Sears : [catalog].                                CSN0013597
Sears, Roebuck and Co.                                 Sears : [catalog].                                CSN0013597
Sears, Roebuck and Co.                             Sears hunting ... catalog.                            CSN0013601
Sears, Roebuck and Co.                             Sears hunting ... catalog.                            CSN0013601
Sears, Roebuck and Co.                             Sears hunting ... catalog.                            CSN0013601
Sears, Roebuck and Co.                             Sears hunting ... catalog.                            CSN0013601
Sears, Roebuck and Co.               Sears ... men's apparel catalog of big and tall sizes.              CSN0013602
Sears, Roebuck and Co.               Sears ... men's apparel catalog of big and tall sizes.              CSN0013602
Sears, Roebuck and Co.                              Sears western catalog.                               CSN0013606
Sears, Roebuck and Co.                              Sears western catalog.                               CSN0013606
Sears, Roebuck and Co.                              Sears western catalog.                               CSN0013607
Sears, Roebuck and Co.                              Sears western catalog.                               CSN0013607
Sears, Roebuck and Co.                 Winter sprots apparel and equipment catalog.                      CSN0014595
Sears, Roebuck and Co.              Boating and fishing catalog for . : sports center / Sears.           CSN0015335
Sears, Roebuck and Co.              Boating and fishing catalog for . : sports center / Sears.           CSN0015335
Sears, Roebuck and Co.              Boating and fishing catalog for . : sports center / Sears.           CSN0015336
Sears, Roebuck and Co.              Boating and fishing catalog for . : sports center / Sears.           CSN0015336
Sears, Roebuck and Co.              Boating and fishing catalog for . : sports center / Sears.           CSN0015337
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018465
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018465
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018465
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018466
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018466
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018466
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018467
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018467
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018467
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018468
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018468
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018469
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018469
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018469
Sears, Roebuck and Co.                            Sears : summer ... : catalog.                          CSN0018470



                                                       Page 4 of 60
                18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                                    Pg 772 of 1120

        Owner                                                  Full Title                                 Registration Number
Sears, Roebuck and Co.                               Sears : summer ... : catalog.                            CSN0018470
Sears, Roebuck and Co.                     Sears business equipment and supply catalog ..                     CSN0018476
Sears, Roebuck and Co.                     Sears business equipment and supply catalog ..                     CSN0018476
Sears, Roebuck and Co.                     Sears business equipment and supply catalog ..                     CSN0018476
Sears, Roebuck and Co.                     Sears business equipment and supply catalog ..                     CSN0018477
Sears, Roebuck and Co.                     Sears business equipment and supply catalog ..                     CSN0018477
Sears, Roebuck and Co.                     Sears business equipment and supply catalog ..                     CSN0018477
Sears, Roebuck and Co.                     Sears business equipment and supply catalog ..                     CSN0018478
Sears, Roebuck and Co.                     Sears business equipment and supply catalog ..                     CSN0018478
Sears, Roebuck and Co.                     Sears business equipment and supply catalog ..                     CSN0018478
Sears, Roebuck and Co.                     Sears business equipment and supply catalog ..                     CSN0018479
Sears, Roebuck and Co.                     Sears business equipment and supply catalog ..                     CSN0018479
                           Sears ... catalog of accessories and replacement parts for imported cars and
Sears, Roebuck and Co.                                                                                        CSN0018480
                                                            pickup trucks.
                           Sears ... catalog of accessories and replacement parts for imported cars and
Sears, Roebuck and Co.                                                                                        CSN0018481
                                                            pickup trucks.
                            Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                        CSN0018482
                             items to help make your mobile home more functional, more beautiful.
                            Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                        CSN0018482
                             items to help make your mobile home more functional, more beautiful.
                            Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                        CSN0018482
                             items to help make your mobile home more functional, more beautiful.
                            Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                        CSN0018483
                             items to help make your mobile home more functional, more beautiful.
                            Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                        CSN0018483
                             items to help make your mobile home more functional, more beautiful.
                            Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                        CSN0018483
                             items to help make your mobile home more functional, more beautiful.
                            Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                        CSN0018484
                             items to help make your mobile home more functional, more beautiful.
                            Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                        CSN0018484
                             items to help make your mobile home more functional, more beautiful.
                            Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                        CSN0018484
                             items to help make your mobile home more functional, more beautiful.
                            Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                        CSN0018485
                             items to help make your mobile home more functional, more beautiful.



                                                        Page 5 of 60
                18-23538-rdd     Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                                       Pg 773 of 1120

       Owner                                                        Full Title                               Registration Number
                               Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                           CSN0018485
                                items to help make your mobile home more functional, more beautiful.
                               Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                           CSN0018485
                                items to help make your mobile home more functional, more beautiful.
                               Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                           CSN0018486
                                items to help make your mobile home more functional, more beautiful.
                               Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                           CSN0018486
                                items to help make your mobile home more functional, more beautiful.
                               Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                           CSN0018486
                                items to help make your mobile home more functional, more beautiful.
                               Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                           CSN0018487
                                items to help make your mobile home more functional, more beautiful.
                               Sears ... catalog of accessories for mobile homes : a complete selection of
Sears, Roebuck and Co.                                                                                           CSN0018487
                                items to help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.             Sears ... catalog of parts and accessories for recreational vehicles.         CSN0018488
Sears, Roebuck and Co.             Sears ... catalog of parts and accessories for recreational vehicles.         CSN0018489
Sears, Roebuck and Co.                                     Sears floorcoverings ..                               CSN0018491
Sears, Roebuck and Co.                                 Sears ... farm and ranch catalog.                         CSN0018492
Sears, Roebuck and Co.                                 Sears ... farm and ranch catalog.                         CSN0018492
Sears, Roebuck and Co.                                 Sears ... farm and ranch catalog.                         CSN0018493
Sears, Roebuck and Co.                                 Sears ... farm and ranch catalog.                         CSN0018493
Sears, Roebuck and Co.                                 Sears ... farm and ranch catalog.                         CSN0018494
Sears, Roebuck and Co.                                 Sears ... farm and ranch catalog.                         CSN0018494
Sears, Roebuck and Co.                                 Sears ... farm and ranch catalog.                         CSN0018495
Sears, Roebuck and Co.                                 Sears ... farm and ranch catalog.                         CSN0018495
Sears, Roebuck and Co.                                 Sears ... farm and ranch catalog.                         CSN0018495
Sears, Roebuck and Co.                                             Uniforms ..                                   CSN0019020
Sears, Roebuck and Co.                                             Uniforms ..                                   CSN0019020
Sears, Roebuck and Co.                                             Uniforms ..                                   CSN0019021
Sears, Roebuck and Co.                                             Uniforms ..                                   CSN0019021
Sears, Roebuck and Co.                           Men's apparel catalog of big and tall sizes.                    CSN0021878
Sears, Roebuck and Co.                          Sears : wish book for the ... holiday season.                    CSN0022957
Sears, Roebuck and Co.                      Sears ... camera and photographic supplies catalog.                  CSN0022961
Sears, Roebuck and Co.                      Sears ... camera and photographic supplies catalog.                  CSN0022961
Sears, Roebuck and Co.                      Sears ... camera and photographic supplies catalog.                  CSN0022961
Sears, Roebuck and Co.                      Sears ... camera and photographic supplies catalog.                  CSN0022961



                                                           Page 6 of 60
                18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                                   Pg 774 of 1120

        Owner                                                    Full Title                             Registration Number
Sears, Roebuck and Co.                   Sears ... camera and photographic supplies catalog.                CSN0022961
Sears, Roebuck and Co.              Sears Craftman tools : ... catalog of power and hand tools.             CSN0022963
Sears, Roebuck and Co.              Sears ... home health care / Sears, Roebuck and Company.                CSN0022965
Sears, Roebuck and Co.           Winter sports apparel and equipment catalog : [catalog F7562].             CSN0023688
Sears, Roebuck and Co.                     Winter sports apparel and equipment catalog.                     CSN0023688
Sears, Roebuck and Co.                         Boating and fishing catalog for . / Sears.                   CSN0024365
Sears, Roebuck and Co.           Catalog of parts and accessories for vans, pickups, R V's, 4 W D's.        CSN0024611
Sears, Roebuck and Co.           Catalog of parts and accessories for vans, pickups, R V's, 4 W D's.        CSN0024612
Sears, Roebuck and Co.           Catalog of parts and accessories for vans, pickups, R V's, 4 W D's.        CSN0024613
Sears, Roebuck and Co.                                            Sears.                                    CSN0027419
Sears, Roebuck and Co.                                            Sears.                                    CSN0027419
Sears, Roebuck and Co.                                            Sears.                                    CSN0027420
Sears, Roebuck and Co.                                            Sears.                                    CSN0027420
Sears, Roebuck and Co.                                            Sears.                                    CSN0027421
Sears, Roebuck and Co.                                            Sears.                                    CSN0027421
Sears, Roebuck and Co.                                            Sears.                                    CSN0027422
Sears, Roebuck and Co.                                            Sears.                                    CSN0027422
Sears, Roebuck and Co.                Sears ... catalog of made to measure window fashions.                 CSN0027427
Sears, Roebuck and Co.                Sears ... catalog of made to measure window fashions.                 CSN0027427
Sears, Roebuck and Co.                                  Sears floorcoverings ...                            CSN0027429
Sears, Roebuck and Co.                                  Sears floorcoverings ...                            CSN0027429
Sears, Roebuck and Co.                                  Sears floorcoverings ...                            CSN0027429
Sears, Roebuck and Co.                              Sears ... farm and ranch catalog.                       CSN0027430
Sears, Roebuck and Co.                   Sears ... men's apparel catalog of big and tall sizes.             CSN0027435
Sears, Roebuck and Co.                   Sears ... men's apparel catalog of big and tall sizes.             CSN0027435
                           Uniforms . : for women and men engaged in medical, laboratory, restaurant,
Sears, Roebuck and Co.                                                                                      CSN0027973
                                                    and hair styling services / Sears.
                           Uniforms . : for women and men engaged in medical, laboratory, restaurant,
Sears, Roebuck and Co.                                                                                      CSN0027973
                                                    and hair styling services / Sears.
                           Uniforms . : for women and men engaged in medical, laboratory, restaurant,
Sears, Roebuck and Co.                                                                                      CSN0027973
                                                    and hair styling services / Sears.
                           Uniforms . : for women and men engaged in medical, laboratory, restaurant,
Sears, Roebuck and Co.                                                                                      CSN0027973
                                                    and hair styling services / Sears.
                           Uniforms . : for women and men engaged in medical, laboratory, restaurant,
Sears, Roebuck and Co.                                                                                      CSN0027973
                                                    and hair styling services / Sears.




                                                       Page 7 of 60
                18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                                    Pg 775 of 1120

       Owner                                                  Full Title                                   Registration Number
                          Uniforms . : for women and men engaged in medical, laboratory, restaurant,
Sears, Roebuck and Co.                                                                                         CSN0027973
                                                  and hair styling services / Sears.
                          Uniforms . : for women and men engaged in medical, laboratory, restaurant,
Sears, Roebuck and Co.                                                                                         CSN0027973
                                                  and hair styling services / Sears.
                            Uniforms . : our complete selection in the sizes, styles, and fabrics you
Sears, Roebuck and Co.                                                                                         CSN0027973
                                                                want!.
                            Uniforms . : our complete selection in the sizes, styles, and fabrics you
Sears, Roebuck and Co.                                                                                         CSN0027973
                                                                want!.
                            Uniforms . : our complete selection in the sizes, styles, and fabrics you
Sears, Roebuck and Co.                                                                                         CSN0027973
                                                                want!.
Sears, Roebuck and Co.                         Apparel catalog for big and tall men.                           CSN0028549
Sears, Roebuck and Co.                         Apparel catalog for big and tall men.                           CSN0028549
Sears, Roebuck and Co.            Home health care : catalog / Sears, Roebuck and Company.                     CSN0029828
Sears, Roebuck and Co.            Home health care : catalog / Sears, Roebuck and Company.                     CSN0029828
Sears, Roebuck and Co.            Home health care : catalog / Sears, Roebuck and Company.                     CSN0029828
Sears, Roebuck and Co.            Home health care : catalog / Sears, Roebuck and Company.                     CSN0029828
Sears, Roebuck and Co.            Home health care : catalog / Sears, Roebuck and Company.                     CSN0029828
Sears, Roebuck and Co.            Home health care : catalog / Sears, Roebuck and Company.                     CSN0029828
                          Home health care : America's largest catalog of hospital-quality items for the
Sears, Roebuck and Co.                                                                                         CSN0029828
                                                                home.
Sears, Roebuck and Co.             Pacific coaster / editor, Veronica F. Gunnerson ... [et al.].               CSN0030758
Sears, Roebuck and Co.             Pacific coaster / editor, Veronica F. Gunnerson ... [et al.].               CSN0030758
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                      CSN0031224
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                      CSN0031225
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                      CSN0031226
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                      CSN0031227
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                      CSN0031228
Sears, Roebuck and Co.                                    Sears : [catalog].                                   CSN0031229
Sears, Roebuck and Co.                                    Sears : [catalog].                                   CSN0031229
Sears, Roebuck and Co.                                    Sears : [catalog].                                   CSN0031230
Sears, Roebuck and Co.                                    Sears : [catalog].                                   CSN0031230
Sears, Roebuck and Co.                                    Sears : [catalog].                                   CSN0031230
Sears, Roebuck and Co.                                Sears western catalog ..                                 CSN0031237
Sears, Roebuck and Co.                  Sears western catalog .. [Philadelphia-Boston ed.].                    CSN0031238
Sears, Roebuck and Co.                       Office supplies and equipment ... catalog.                        CSN0034564
Sears, Roebuck and Co.                       Office supplies and equipment ... catalog.                        CSN0034564



                                                        Page 8 of 60
                18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32        Exhibit A
                                                 Pg 776 of 1120

        Owner                                              Full Title                           Registration Number
Sears, Roebuck and Co.                   Office supplies and equipment ... catalog.                 CSN0034565
Sears, Roebuck and Co.                   Office supplies and equipment ... catalog.                 CSN0034565
Sears, Roebuck and Co.                   Office supplies and equipment ... catalog.                 CSN0034566
Sears, Roebuck and Co.                   Office supplies and equipment ... catalog.                 CSN0034566
Sears, Roebuck and Co.                           Sears : summer ... : catalog.                      CSN0035129
Sears, Roebuck and Co.                     Sears boating and fishing catalog for ..                 CSN0035133
Sears, Roebuck and Co.                     Sears boating and fishing catalog for ..                 CSN0035133
Sears, Roebuck and Co.                     Sears boating and fishing catalog for ..                 CSN0035134
Sears, Roebuck and Co.                     Sears boating and fishing catalog for ..                 CSN0035134
Sears, Roebuck and Co.                     Sears boating and fishing catalog for ..                 CSN0035135
Sears, Roebuck and Co.                     Sears boating and fishing catalog for ..                 CSN0035135
Sears, Roebuck and Co.                         Sears ... farm & ranch catalog.                      CSN0035137
Sears, Roebuck and Co.                         Sears ... farm & ranch catalog.                      CSN0035138
Sears, Roebuck and Co.                         Sears ... farm & ranch catalog.                      CSN0035139
Sears, Roebuck and Co.               Sears Rec ... vehicle parts and accessories catalog.           CSN0035142
Sears, Roebuck and Co.               Sears Rec ... vehicle parts and accessories catalog.           CSN0035143
Sears, Roebuck and Co.                  Sears West / editor, Veronica F. Gunnerson.                 CSN0035147
Sears, Roebuck and Co.                  Sears West / editor, Veronica F. Gunnerson.                 CSN0035147
Sears, Roebuck and Co.                  Sears West / editor, Veronica F. Gunnerson.                 CSN0035147
Sears, Roebuck and Co.                  Sears West / editor, Veronica F. Gunnerson.                 CSN0035147
Sears, Roebuck and Co.                           Sears : Wish Book : catalog.                       CSN0038929
Sears, Roebuck and Co.                           Sears : Wish Book : catalog.                       CSN0038929
Sears, Roebuck and Co.                           Sears : Wish Book : catalog.                       CSN0038929
Sears, Roebuck and Co.                           Sears : Wish Book : catalog.                       CSN0038930
Sears, Roebuck and Co.                           Sears : Wish Book : catalog.                       CSN0038930
Sears, Roebuck and Co.                           Sears : Wish Book : catalog.                       CSN0038931
Sears, Roebuck and Co.                           Sears : Wish Book : catalog.                       CSN0038931
Sears, Roebuck and Co.                           Sears : Wish Book : catalog.                       CSN0038931
Sears, Roebuck and Co.                           Sears : Wish Book : catalog.                       CSN0038931
Sears, Roebuck and Co.                           Sears : Wish Book : catalog.                       CSN0038931
Sears, Roebuck and Co.                           Sears : Wish Book : catalog.                       CSN0038931
Sears, Roebuck and Co.                                 Sears : [catalog].                           CSN0038932
Sears, Roebuck and Co.                                 Sears : [catalog].                           CSN0038932
Sears, Roebuck and Co.                                 Sears : [catalog].                           CSN0038932
Sears, Roebuck and Co.                                 Sears : [catalog].                           CSN0038932
Sears, Roebuck and Co.                                 Sears : [catalog].                           CSN0038932



                                                      Page 9 of 60
                18-23538-rdd    Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                    Exhibit A
                                                      Pg 777 of 1120

        Owner                                                 Full Title                                         Registration Number
Sears, Roebuck and Co.                                    Sears : [catalog].                                         CSN0038932
Sears, Roebuck and Co.                                    Sears : [catalog].                                         CSN0038932
Sears, Roebuck and Co.                                    Sears : [catalog].                                         CSN0038932
Sears, Roebuck and Co.                                    Sears : [catalog].                                         CSN0038932
                                Winter sports apparel and equipment catalog / Sears, Roebuck, and
Sears, Roebuck and Co.                                                                                               CSN0039616
                                                              Company.
Sears, Roebuck and Co.                            Accessories for mobile homes.                                      CSN0039757
Sears, Roebuck and Co.                            Accessories for mobile homes.                                      CSN0039757
Sears, Roebuck and Co.                         Apparel for big and tall men : catalog.                               CSN0039897
Sears, Roebuck and Co.                         Apparel for big and tall men : catalog.                               CSN0039897
Sears, Roebuck and Co.                         Apparel for big and tall men : catalog.                               CSN0039897
Sears, Roebuck and Co.                            Especially for mother and baby.                                    CSN0040699
Sears, Roebuck and Co.                                     Floorcoverings.                                           CSN0040814
Sears, Roebuck and Co.                  Made-to-your-measure window fashions : catalog.                              CSN0041423
Sears, Roebuck and Co.                                      Rec vehicles.                                            CSN0042081
Sears, Roebuck and Co.                                     Sears : catalog.                                          CSN0042220
Sears, Roebuck and Co.                                     Sears : catalog.                                          CSN0042220
Sears, Roebuck and Co.                                     Sears : catalog.                                          CSN0042221
Sears, Roebuck and Co.                                     Sears : catalog.                                          CSN0042221
Sears, Roebuck and Co.                                     Sears : catalog.                                          CSN0042221
Sears, Roebuck and Co.                                     Sears : catalog.                                          CSN0042222
Sears, Roebuck and Co.                                     Sears : catalog.                                          CSN0042222
Sears, Roebuck and Co.                              Sears : summer ... : catalog.                                    CSN0042223
Sears, Roebuck and Co.                              Sears : summer ... : catalog.                                    CSN0042223
Sears, Roebuck and Co.                              Sears : summer ... : catalog.                                    CSN0042224
Sears, Roebuck and Co.                              Sears : summer ... : catalog.                                    CSN0042225
Sears, Roebuck and Co.                              Sears : summer ... : catalog.                                    CSN0042225
                               Apparel plus hard-to-find items for big and tall men : [GJ ... key letter :
Sears, Roebuck and Co.                                                                                               CSN0043029
                                                               catalog].
Sears, Roebuck and Co.                                  Boating and fishing.                                         CSN0043206
Sears, Roebuck and Co.                                  Boating and fishing.                                         CSN0043206
Sears, Roebuck and Co.                                  Boating and fishing.                                         CSN0043206
Sears, Roebuck and Co.                                  Boating and fishing.                                         CSN0043206
Sears, Roebuck and Co.                                  Boating and fishing.                                         CSN0043207
Sears, Roebuck and Co.                                  Boating and fishing.                                         CSN0043207
Sears, Roebuck and Co.                                  Boating and fishing.                                         CSN0043207



                                                          Page 10 of 60
                18-23538-rdd    Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                  Exhibit A
                                                      Pg 778 of 1120

        Owner                                                  Full Title                                      Registration Number
Sears, Roebuck and Co.                                   Boating and fishing.                                      CSN0043207
Sears, Roebuck and Co.                                   Boating and fishing.                                      CSN0043207
Sears, Roebuck and Co.                                   Boating and fishing.                                      CSN0043207
Sears, Roebuck and Co.                                   Especially for cooks.                                     CSN0043844
Sears, Roebuck and Co.                                   Especially for cooks.                                     CSN0043844
Sears, Roebuck and Co.                                     Farm and ranch.                                         CSN0043878
Sears, Roebuck and Co.                                     Farm and ranch.                                         CSN0043878
Sears, Roebuck and Co.                                     Farm and ranch.                                         CSN0043878
Sears, Roebuck and Co.                                     Farm and ranch.                                         CSN0043878
Sears, Roebuck and Co.                           Fashions in women's and half sizes.                               CSN0043889
Sears, Roebuck and Co.                           Fashions in women's and half sizes.                               CSN0043889
Sears, Roebuck and Co.                           Fashions in women's and half sizes.                               CSN0043889
Sears, Roebuck and Co.                           Fashions in women's and half sizes.                               CSN0043889
Sears, Roebuck and Co.                             Office supplies and equipment.                                  CSN0044920
Sears, Roebuck and Co.                             Office supplies and equipment.                                  CSN0044920
Sears, Roebuck and Co.                             Office supplies and equipment.                                  CSN0044920
Sears, Roebuck and Co.                             Office supplies and equipment.                                  CSN0044920
Sears, Roebuck and Co.                                    Western : catalog.                                       CSN0045781
Sears, Roebuck and Co.                                    Western : catalog.                                       CSN0045781
Sears, Roebuck and Co.               Accessories for your mobile home or manufactured home.                        CSN0045954
Sears, Roebuck and Co.               Accessories for your mobile home or manufactured home.                        CSN0045954
Sears, Roebuck and Co.                                   Boating and fishing.                                      CSN0046215
Sears, Roebuck and Co.                                        Carpeting.                                           CSN0046346
                               Carpeting : and decorator rugs, vinyl sheet goods, cushions, installation
Sears, Roebuck and Co.                                                                                             CSN0046346
                                                  accessories : ideas for your home.
                               Carpeting : and decorator rugs, vinyl sheet goods, cushions, installation
Sears, Roebuck and Co.                                                                                             CSN0046346
                                                  accessories : ideas for your home.
Sears, Roebuck and Co.                               Especially for home owners.                                   CSN0046792
Sears, Roebuck and Co.                                    Farm and garden.                                         CSN0046833
Sears, Roebuck and Co.                                    Farm and garden.                                         CSN0046834
Sears, Roebuck and Co.                 Recreational vehicle and camping equipment. --1983-.                        CSN0047948
Sears, Roebuck and Co.                 Recreational vehicle and camping equipment. --1983-.                        CSN0047948
Sears, Roebuck and Co.                 Recreational vehicle and camping equipment. --1983-.                        CSN0047948
Sears, Roebuck and Co.                 Recreational vehicle and camping equipment. --1983-.                        CSN0047948
Sears, Roebuck and Co.                                     Sears : [catalog].                                      CSN0048076
Sears, Roebuck and Co.                                     Sears : [catalog].                                      CSN0048076



                                                          Page 11 of 60
                18-23538-rdd     Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                                        Pg 779 of 1120

        Owner                                                      Full Title                                  Registration Number
Sears, Roebuck and Co.                                         Sears : [catalog].                                  CSN0048076
Sears, Roebuck and Co.                                         Sears : [catalog].                                  CSN0048076
Sears, Roebuck and Co.                                   Sears : summer catalog ....                               CSN0048077
Sears, Roebuck and Co.                              Especially for mother to be & baby.                            CSN0049734
Sears, Roebuck and Co.                              Especially for mother to be & baby.                            CSN0049734
Sears, Roebuck and Co.                                     Power and hand tools.                                   CSN0051019
Sears, Roebuck and Co.                                     Power and hand tools.                                   CSN0051019
Sears, Roebuck and Co.                                     Power and hand tools.                                   CSN0051019
Sears, Roebuck and Co.                                     Power and hand tools.                                   CSN0051019
Sears, Roebuck and Co.                                     Power and hand tools.                                   CSN0051019
Sears, Roebuck and Co.                                     Power and hand tools.                                   CSN0051019
Sears, Roebuck and Co.                                     Power and hand tools.                                   CSN0051019
Sears, Roebuck and Co.                                 Sears : Wish Book : [catalog].                              CSN0051314
                               Sears calling : featuring over 250 phone products from Sears, A T & T, I T T,
Sears, Roebuck and Co.                                                                                             CSN0051316
                                          Magnavox, Panasonic, Phone-Mate, G T E, and others.
Sears, Roebuck and Co.                         Sear, Roebuck, and Company annual report ...                        CSN0051320
Sears, Roebuck and Co.                         Sear, Roebuck, and Company annual report ...                        CSN0051320
Sears, Roebuck and Co.                                      Stitch 'n' latch crafts.                               CSN0051469
Sears, Roebuck and Co.                                               Toys.                                         CSN0051646
Sears, Roebuck and Co.                                        Big and tall men.                                    CSN0052269
Sears, Roebuck and Co.                                        Big and tall men.                                    CSN0052269
Sears, Roebuck and Co.                                        Big and tall men.                                    CSN0052269
Sears, Roebuck and Co.                                        Big and tall men.                                    CSN0052269
Sears, Roebuck and Co.                                        Big and tall men.                                    CSN0052269
Sears, Roebuck and Co.                                    Farm, ranch, and garden.                                 CSN0052916
Sears, Roebuck and Co.                                    Farm, ranch, and garden.                                 CSN0052916
Sears, Roebuck and Co.           Fix it up headquarters for your mobile home or manufactured home.                 CSN0052965
Sears, Roebuck and Co.                               Ideas for your home : appliances.                             CSN0053307
Sears, Roebuck and Co.                             Ideas for your home : kitchen & bath.                           CSN0053308
Sears, Roebuck and Co.                            Ideas for your home : kitchen and bath.                          CSN0053308
Sears, Roebuck and Co.                            Ideas for your home : kitchen and bath.                          CSN0053308
Sears, Roebuck and Co.                            Ideas for your home : kitchen and bath.                          CSN0053308
Sears, Roebuck and Co.                               Sears : spring, summer : [catalog].                           CSN0054425
Sears, Roebuck and Co.                               Sears : spring, summer : [catalog].                           CSN0054425
Sears, Roebuck and Co.                      Sears : spectacular spring/summer catalog values.                      CSN0054426
Sears, Roebuck and Co.                               Sears : spring, summer : [catalog].                           CSN0054427



                                                            Page 12 of 60
                18-23538-rdd    Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                                      Pg 780 of 1120

        Owner                                                    Full Title                                   Registration Number
Sears, Roebuck and Co.                             Sears : spring, summer : [catalog].                            CSN0054427
Sears, Roebuck and Co.                             Sears : spring, summer : [catalog].                            CSN0054427
Sears, Roebuck and Co.                             Sears : spring, summer : [catalog].                            CSN0054427
                               Sears : spectacular winter catalog : apparel, home fashions, appliances,
Sears, Roebuck and Co.                                                                                            CSN0054428
                                                             electronics sale.
                               Sears : spectacular winter catalog : apparel, home fashions, appliances,
Sears, Roebuck and Co.                                                                                            CSN0054428
                                                             electronics sale.
                               Sears : spectacular winter catalog : apparel, home fashions, appliances,
Sears, Roebuck and Co.                                                                                            CSN0054429
                                                             electronics sale.
                               Sears : spectacular winter catalog : apparel, home fashions, appliances,
Sears, Roebuck and Co.                                                                                            CSN0054429
                                                             electronics sale.
Sears, Roebuck and Co.                     Cameras and photo/video equipment : catalog.                           CSN0055372
Sears, Roebuck and Co.                             Fashions, women's and half sizes.                              CSN0055886
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056110
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056111
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056112
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056113
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056114
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056115
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056116
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056117
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056118
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056119
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056120
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056121
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056122
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056123
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056124
Sears, Roebuck and Co.                           Home health care resource : catalog.                             CSN0056125
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056126
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056127
Sears, Roebuck and Co.                                Home health care resource.                                  CSN0056128
Sears, Roebuck and Co.                               Men's work clothes : catalog.                                CSN0056570
Sears, Roebuck and Co.                                 Mother-to-be and baby.                                     CSN0056657
Sears, Roebuck and Co.                                 Mother-to-be and baby.                                     CSN0056657
Sears, Roebuck and Co.                                 Mother-to-be and baby.                                     CSN0056657



                                                         Page 13 of 60
                18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                                    Pg 781 of 1120

        Owner                                                    Full Title                              Registration Number
Sears, Roebuck and Co.                               Sears : Wish Book : [catalog].                          CSN0057258
Sears, Roebuck and Co.                               Sears : Wish Book : [catalog].                          CSN0057258
Sears, Roebuck and Co.                               Sears : Wish Book : [catalog].                          CSN0057258
Sears, Roebuck and Co.                               Sears : Wish Book : [catalog].                          CSN0057258
Sears, Roebuck and Co.                                 Stith, latch & other crafts.                          CSN0057423
                               America's catalog headquarters for replacement merchandise for your
Sears, Roebuck and Co.                                                                                       CSN0058008
                                                              mobile home.
Sears, Roebuck and Co.                                  Farm, ranch, and estate.                             CSN0058939
Sears, Roebuck and Co.                                  Farm, ranch, and estate.                             CSN0058939
Sears, Roebuck and Co.                                  Farm, ranch, and estate.                             CSN0058939
Sears, Roebuck and Co.                                Home health care resource.                             CSN0059196
Sears, Roebuck and Co.                                Home health care resource.                             CSN0059196
Sears, Roebuck and Co.                    Industrial products catalog : Sears contract sales.                CSN0059323
Sears, Roebuck and Co.                    Industrial products catalog : Sears contract sales.                CSN0059323
Sears, Roebuck and Co.                             Office equipment and supplies.                            CSN0059949
Sears, Roebuck and Co.                             Office equipment and supplies.                            CSN0059949
Sears, Roebuck and Co.                             Office equipment and supplies.                            CSN0059949
Sears, Roebuck and Co.                             Office equipment and supplies.                            CSN0059949
Sears, Roebuck and Co.                                       Sears : [catalog].                              CSN0060448
Sears, Roebuck and Co.                                       Sears : [catalog].                              CSN0060448
Sears, Roebuck and Co.                                       Sears : [catalog].                              CSN0060448
Sears, Roebuck and Co.                                       Sears : [catalog].                              CSN0060448
Sears, Roebuck and Co.                                       Sears : [catalog].                              CSN0060448
Sears, Roebuck and Co.                                            Crafts.                                    CSN0061775
Sears, Roebuck and Co.                          Ideas for your home : home comfort.                          CSN0062384
Sears, Roebuck and Co.                       In your size : for men 5 ft. 7 in. and under.                   CSN0062408
Sears, Roebuck and Co.                               In your size big and tall men.                          CSN0062409
Sears, Roebuck and Co.                               In your size big and tall men.                          CSN0062409
Sears, Roebuck and Co.                               In your size big and tall men.                          CSN0062409
Sears, Roebuck and Co.                                     In your size petites.                             CSN0062410
Sears, Roebuck and Co.                                     In your size petites.                             CSN0062410
Sears, Roebuck and Co.                                     In your size petites.                             CSN0062410
Sears, Roebuck and Co.                           In your size women's and half sizes.                        CSN0062411
Sears, Roebuck and Co.                           In your size women's and half sizes.                        CSN0062411
Sears, Roebuck and Co.                           In your size women's and half sizes.                        CSN0062411
Sears, Roebuck and Co.                                   In your size workwear.                              CSN0062412



                                                       Page 14 of 60
                18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                                  Pg 782 of 1120

        Owner                                               Full Title                               Registration Number
Sears, Roebuck and Co.                               In your size workwear.                              CSN0062412
Sears, Roebuck and Co.                    Motorcycle and A T V parts and accessories.                    CSN0062813
Sears, Roebuck and Co.            Ideas for your home : carpeting and no-wax vinyl flooring.             CSN0065294
Sears, Roebuck and Co.                    Ideas for your home : heating and cooling.                     CSN0065295
Sears, Roebuck and Co.                        Ideas for your home : mobile home.                         CSN0065296
Sears, Roebuck and Co.                 In your size for men 5 feet, 7 inches and under.                  CSN0065317
Sears, Roebuck and Co.                                In your size uniforms.                             CSN0065318
Sears, Roebuck and Co.                                In your size uniforms.                             CSN0065318
Sears, Roebuck and Co.                                In your size uniforms.                             CSN0065318
Sears, Roebuck and Co.                   Motorcycle accessories and apparel : catalog.                   CSN0065782
Sears, Roebuck and Co.                   Motorcycle accessories and apparel : catalog.                   CSN0065782
Sears, Roebuck and Co.                   Motorcycle accessories and apparel : catalog.                   CSN0065782
Sears, Roebuck and Co.                Van, R V trailer and camping equipment : catalog.                  CSN0066673
Sears, Roebuck and Co.              4x4, off-road pickup and camping equipment : catalog.                CSN0066835
Sears, Roebuck and Co.              4x4, off-road pickup and camping equipment : catalog.                CSN0066835
Sears, Roebuck and Co.                                 Infants 'n' toddlers.                             CSN0068093
Sears, Roebuck and Co.                                 Infants 'n' toddlers.                             CSN0068093
Sears, Roebuck and Co.                                   Cooling : catalog.                              CSN0070301
Sears, Roebuck and Co.                            Home health care products.                             CSN0070869
Sears, Roebuck and Co.                            Home health care products.                             CSN0070869
Sears, Roebuck and Co.                         Sears : home, hardware & leisure.                         CSN0072137
Sears, Roebuck and Co.                         Sears : home, hardware & leisure.                         CSN0072137
Sears, Roebuck and Co.                         Sears : home, hardware & leisure.                         CSN0072137
Sears, Roebuck and Co.                         Sears : home, hardware & leisure.                         CSN0072138
Sears, Roebuck and Co.                         Sears : home, hardware & leisure.                         CSN0072138
Sears, Roebuck and Co.                                        Sears.                                     CSN0072139
Sears, Roebuck and Co.                                        Sears.                                     CSN0072139
Sears, Roebuck and Co.                    Van, R V and camping equipment : catalog.                      CSN0072574
Sears, Roebuck and Co.                    Van, R V and camping equipment : catalog.                      CSN0072574
Sears, Roebuck and Co.                                   Heating : catalog.                              CSN0073862
Sears, Roebuck and Co.                                       Petites.                                    CSN0074643
Sears, Roebuck and Co.            Sears : wish book for kids : America's greatest toy catalog.           CSN0074944
Sears, Roebuck and Co.                                  Sears : wish book.                               CSN0074944
Sears, Roebuck and Co.                                  Sears : wish book.                               CSN0074944
Sears, Roebuck and Co.                              Women's and half sizes.                              CSN0075429




                                                      Page 15 of 60
                18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                                    Pg 783 of 1120

       Owner                                                  Full Title                                 Registration Number
                             Health care : America's largest catalog assortment of hospital-quality
Sears, Roebuck and Co.                                                                                       CSN0076694
                                                           merchandise.
                             Health care : America's largest catalog assortment of hospital-quality
Sears, Roebuck and Co.                                                                                       CSN0076694
                                                           merchandise.
                             Health care : America's largest catalog assortment of hospital-quality
Sears, Roebuck and Co.                                                                                       CSN0076694
                                                           merchandise.
                             Mobile home accessories : the largest catalog selection anywhere of
Sears, Roebuck and Co.                                                                                       CSN0077241
                                     products specifically designed for your mobile home.
Sears, Roebuck and Co.                          Sears : America's favorite catalog.                          CSN0077872
Sears, Roebuck and Co.                          Sears : America's favorite catalog.                          CSN0077873
Sears, Roebuck and Co.                          Sears : America's favorite catalog.                          CSN0077873
Sears, Roebuck and Co.                          Sears : America's favorite catalog.                          CSN0080621
Sears, Roebuck and Co.                          Sears : America's favorite catalog.                          CSN0080621
Sears, Roebuck and Co.                          Sears : America's favorite catalog.                          CSN0080621
Sears, Roebuck and Co.                   Mature Outlook / editor, Ed Kittrell ... [et al.].                  CSN0082660
Sears, Roebuck and Co.                   Mature Outlook / editor, Ed Kittrell ... [et al.].                  CSN0082660
                           Mobile home : the largest catalog selection of products designed for mobile
Sears, Roebuck and Co.                                                                                       CSN0082725
                                                         homes : specialog.
                           Mobile home : the largest catalog selection of products designed for mobile
Sears, Roebuck and Co.                                                                                       CSN0082725
                                                         homes : specialog.
Sears, Roebuck and Co.              Office : essentials for your home or business : specialog.               CSN0082876
                            Sears boating : we sell more boats and motors than any other retailer in
Sears, Roebuck and Co.                                                                                       CSN0083306
                                                              America!.
Sears, Roebuck and Co.                                  Style : Sears catalog.                               CSN0083447
Sears, Roebuck and Co.                                  Style : Sears catalog.                               CSN0083447
Sears, Roebuck and Co.                                  Style : Sears catalog.                               CSN0083447
Sears, Roebuck and Co.                       Sears : home, hardware, auto & leisure.                         CSN0085913
Sears, Roebuck and Co.                Sears : home, hardware, auto, and leisure : catalog.                   CSN0085913
Sears, Roebuck and Co.                                    Focus big & tall.                                  CSN0087265
Sears, Roebuck and Co.                         Focus, home update : Sears catalog.                           CSN0087266
Sears, Roebuck and Co.                         Focus, home update : Sears catalog.                           CSN0087266
Sears, Roebuck and Co.                        Sears : the great American Wish Book.                          CSN0088355
Sears, Roebuck and Co.                        Sears : the great American Wish Book.                          CSN0088355
Sears, Roebuck and Co.                        Sears : the great American Wish Book.                          CSN0088355
Sears, Roebuck and Co.                                   Sears catalog style.                                CSN0088356
Sears, Roebuck and Co.                        Focus back to summer : Sears catalog.                          CSN0089562



                                                       Page 16 of 60
                       18-23538-rdd      Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32                  Exhibit A
                                                                Pg 784 of 1120

              Owner                                                        Full Title                                     Registration Number
      Sears, Roebuck and Co.                                            Sears : catalog.                                      CSN0090609
      Sears, Roebuck and Co.                                             Sears today.                                         CSN0090611
      Sears, Roebuck and Co.           Big and tall : styles to fit your size, big & tall plus regular : Sears catalog.       CSN0093593
      Sears, Roebuck and Co.                                             Automotive.                                          CSN0095661
      Sears, Roebuck and Co.                                      Sears ... annual : catalog.                                 CSN0097366
      Sears, Roebuck and Co.                                      Sears ... annual : catalog.                                 CSN0097366
      Sears, Roebuck and Co.                              Sears : the great American Wish Book.                               CSN0099567
      Sears, Roebuck and Co.                           Sears connection : your link to the good life.                         CSN0135867
      Sears, Roebuck and Co.                           Sears connection : your link to the good life.                         CSN0135867
Sears, Roebuck de Puerto Rico, Inc.                                  Sears tiene de todo.                                    PA0000021096
                                      Growing up, growing older / produced by Richard Whiting ; directed by Phil
    Sears-Roebuck Foundation                                                                                                 PA0000108820
                                                                       Alden Robinson.
     Sears, Roebuck and Co.               Not the triumph, but the struggle / produced by Universal Studios.                 PA0000195521
                                      USArt--the gift of ourselves / produced by Universal Studios ; produced by
    Sears-Roebuck Foundation                                                                                                 PA0000228198
                                         Bruce Seth Green ; written, directed, and edited by Stephen Judson.
     Sears, Roebuck and Co.                                     "Should be" grand opening.                                   PA0000594541
     Sears, Roebuck and Co.                                       "Incredible"--sustaining.                                  PA0000594542
     Sears, Roebuck and Co.                        National home appliance sale / arr. Gerald Alters.                        PAu000101135
     Sears, Roebuck and Co.                        National home appliance sale / arr. Gerald Alters.                        PAu000101135
     Sears, Roebuck and Co.                                          Road talker : 30 sec.                                   PAu000101136
     Sears, Roebuck and Co.                                          Road talker : 30 sec.                                   PAu000101136
     Sears, Roebuck and Co.                                   Sears national home appliance.                                 PAu000118786
     Sears, Roebuck and Co.                                   Sears national home appliance.                                 PAu000118786
     Sears, Roebuck and Co.                    Sears Open Home--City girl : City girl / arr. Gerald Alters.                  PAu000522936
     Sears, Roebuck and Co.                    Sears Open Home--City girl : City girl / arr. Gerald Alters.                  PAu000522936
     Sears, Roebuck and Co.                                           Take another look.                                     PAu002364362
     Sears, Roebuck and Co.                                           Take another look.                                     PAu002364362
     Sears, Roebuck and Co.                                Sears 1951 Christmas book--Chicago.                               RE0000040181
     Sears, Roebuck and Co.                             Sears 1951 Christmas book--Minneapolis.                              RE0000040182
     Sears, Roebuck and Co.                              Sears 1951 Christmas book--Kansas City.                             RE0000040183
     Sears, Roebuck and Co.                             Sears 1951 Christmas book--Philadelphia.                             RE0000040184
     Sears, Roebuck and Co.                                Sears 1951 Christmas book--Boston.                                RE0000040185
     Sears, Roebuck and Co.                                Sears 1951 Christmas book--Atlanta.                               RE0000040186
     Sears, Roebuck and Co.                               Sears 1951 Christmas book--Memphis.                                RE0000040187
     Sears, Roebuck and Co.                                 Sears 1951 Christmas book--Dallas.                               RE0000040188
     Sears, Roebuck and Co.                                Sears 1951 Christmas book--Seattle.                               RE0000040189



                                                                    Page 17 of 60
                18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                                    Pg 785 of 1120

        Owner                                                   Full Title                             Registration Number
Sears, Roebuck and Co.                          Sears 1951 Christmas book--LosAngeles.                    RE0000040190
Sears, Roebuck and Co.         Sears, Roebuck and Company, spring and summer 1951--Minneapolis.           RE0000041164
Sears, Roebuck and Co.           Sears, Roebuck and Company, spring and summer 1951--Memphis.             RE0000041165
Sears, Roebuck and Co.         Sears, Roebuck and Company, spring and summer 1951--Greensboro.            RE0000041166
Sears, Roebuck and Co.            Sears, Roebuck and Company, spring and summer 1951--Chicago.            RE0000041167
Sears, Roebuck and Co.            Sears, Roebuck and Company, spring and summer 1951--Seattle.            RE0000041168
Sears, Roebuck and Co.             Sears, Roebuck and Company, spring and summer 1951--Dallas.            RE0000041169
Sears, Roebuck and Co.            Sears, Roebuck and Company, spring and summer 1951--Boston.             RE0000041170
Sears, Roebuck and Co.            Sears, Roebuck and Company, spring and summer 1951--Atlanta.            RE0000041171
Sears, Roebuck and Co.          Sears, Roebuck and Company, spring and summer 1951--Kansas City.          RE0000041172
Sears, Roebuck and Co.         Sears, Roebuck and Company, spring and summer 1951--Philadelphia.          RE0000041173
Sears, Roebuck and Co.          Sears, Roebuck and Company, spring and summer 1951--LosAngeles.           RE0000041174
Sears, Roebuck and Co.                         Sears 1951 spring-summer catalog--Dallas.                  RE0000041175
Sears, Roebuck and Co.                       Sears 1951 spring-summer catalog--Memphis.                   RE0000041176
Sears, Roebuck and Co.                      Sears 1951 spring-summer catalog--Greensboro.                 RE0000041177
Sears, Roebuck and Co.                        Sears 1951 spring-summer catalog--Seattle.                  RE0000041178
Sears, Roebuck and Co.                     Sears 1951 spring-summer catalog--Philadelphia.                RE0000041179
Sears, Roebuck and Co.                      Sears 1951 spring-summer catalog--Kansas City.                RE0000041180
Sears, Roebuck and Co.                        Sears 1951 spring-summer catalog--Boston.                   RE0000041181
Sears, Roebuck and Co.                        Sears 1951 spring-summer catalog--Atlanta.                  RE0000041182
Sears, Roebuck and Co.                        Sears 1951 spring-summer catalog--Chicago.                  RE0000041183
Sears, Roebuck and Co.                     Sears 1951 spring-summer catalog--Minneapolis.                 RE0000041184
Sears, Roebuck and Co.                      Sears 1951 spring-summer catalog--LosAngeles.                 RE0000041185
Sears, Roebuck and Co.               Fall and winter 1951-Sears, Roebuck and Company, Chicago.            RE0000041186
Sears, Roebuck and Co.              Fall and winter 1951-Sears, Roebuck and Company, Memphis.             RE0000041187
Sears, Roebuck and Co.            Fall and winter 1951-Sears, Roebuck and Company, Greensboro.            RE0000041188
Sears, Roebuck and Co.               Fall and winter 1951-Sears, Roebuck and Company, Atlanta.            RE0000041189
Sears, Roebuck and Co.               Fall and winter 1951-Sears, Roebuck and Company, Boston.             RE0000041190
Sears, Roebuck and Co.             Fall and winter 1951-Sears, Roebuck and Company, LosAngeles.           RE0000041191
Sears, Roebuck and Co.                Fall and winter 1951-Sears, Roebuck and Company, Dallas.            RE0000041192
Sears, Roebuck and Co.             Fall and winter 1951-Sears, Roebuck and Company, Kansas City.          RE0000041193
Sears, Roebuck and Co.               Fall and winter 1951-Sears, Roebuck and Company, Seattle.            RE0000041194
Sears, Roebuck and Co.            Fall and winter 1951-Sears, Roebuck and Company, Philadelphia.          RE0000041195
Sears, Roebuck and Co.            Fall and winter 1951-Sears, Roebuck and Company, Minneapolis.           RE0000041196
Sears, Roebuck and Co.                 Sears 1951 Christmas book, Greensboro, North Carolina.             RE0000045480
Sears, Roebuck and Co.            Sears, Roebuck and Company, spring and summer 1952--Chicago.            RE0000067700



                                                       Page 18 of 60
                18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                                    Pg 786 of 1120

        Owner                                                   Full Title                              Registration Number
Sears, Roebuck and Co.          Sears, Roebuck and Company, spring and summer 1952--Kansas City.           RE0000067701
Sears, Roebuck and Co.            Sears, Roebuck and Company, spring and summer 1952--Seattle.             RE0000067702
Sears, Roebuck and Co.            Sears, Roebuck and Company, spring and summer 1952--Boston.              RE0000067703
Sears, Roebuck and Co.          Sears, Roebuck and Company, spring and summer 1952--Greensboro.            RE0000067704
Sears, Roebuck and Co.            Sears, Roebuck and Company, spring and summer 1952--Atlanta.             RE0000067705
Sears, Roebuck and Co.         Sears, Roebuck and Company, spring and summer 1952--Philadelphia.           RE0000067706
Sears, Roebuck and Co.             Sears, Roebuck and Company, spring and summer 1952--Dallas.             RE0000067707
Sears, Roebuck and Co.         Sears, Roebuck and Company, spring and summer 1952--Minneapolis.            RE0000067708
Sears, Roebuck and Co.           Sears, Roebuck and Company, spring and summer 1952--Memphis.              RE0000067709
Sears, Roebuck and Co.          Sears, Roebuck and Company, spring and summer 1952--LosAngeles.            RE0000067710
Sears, Roebuck and Co.            Sears, Roebuck and Company (Minneapolis) fall and winter 1952.           RE0000067711
Sears, Roebuck and Co.               Sears, Roebuck and Company (Chicago) fall and winter 1952.            RE0000067712
Sears, Roebuck and Co.                Sears, Roebuck and Company (Dallas) fall and winter 1952.            RE0000067713
Sears, Roebuck and Co.               Sears, Roebuck and Company (Atlanta) fall and winter 1952.            RE0000067714
Sears, Roebuck and Co.            Sears, Roebuck and Company (Greensboro) fall and winter 1952.            RE0000067715
Sears, Roebuck and Co.              Sears, Roebuck and Company (Memphis) fall and winter 1952.             RE0000067716
Sears, Roebuck and Co.            Sears, Roebuck and Company (Philadelphia) fall and winter 1952.          RE0000067717
Sears, Roebuck and Co.             Sears, Roebuck and Company (LosAngeles) fall and winter 1952.           RE0000067718
Sears, Roebuck and Co.               Sears, Roebuck and Company (Seattle) fall and winter 1952.            RE0000067719
Sears, Roebuck and Co.             Sears, Roebuck and Company (Kansas City) fall and winter 1952.          RE0000067720
Sears, Roebuck and Co.               Sears, Roebuck and Company (Boston) fall and winter 1952.             RE0000067721
Sears, Roebuck and Co.                             Sears 1952 Christmas book--Dallas.                      RE0000067722
Sears, Roebuck and Co.                          Sears 1952 Christmas book--Kansas City.                    RE0000067723
Sears, Roebuck and Co.                          Sears 1952 Christmas book--LosAngeles.                     RE0000067724
Sears, Roebuck and Co.                            Sears 1952 Christmas book--Boston.                       RE0000067725
Sears, Roebuck and Co.                         Sears 1952 Christmas book--Minneapolis.                     RE0000067726
Sears, Roebuck and Co.                         Sears 1952 Christmas book--Greensboro.                      RE0000067727
Sears, Roebuck and Co.                        Sears 1952 Christmas book--Philadelphia.                     RE0000067728
Sears, Roebuck and Co.                            Sears 1952 Christmas book--Atlanta.                      RE0000067729
Sears, Roebuck and Co.                            Sears 1952 Christmas book--Seattle.                      RE0000067730
Sears, Roebuck and Co.                            Sears 1952 Christmas book--Chicago.                      RE0000067731
Sears, Roebuck and Co.                           Sears 1952 Christmas book--Memphis.                       RE0000067732
Sears, Roebuck and Co.            Sears, Roebuck and Company--spring and summer 1953--Atlanta.             RE0000078705
Sears, Roebuck and Co.         Sears, Roebuck and Company--spring and summer 1953--Minneapolis.            RE0000078706
Sears, Roebuck and Co.          Sears, Roebuck and Company--spring and summer 1953--Kansas City.           RE0000078707
Sears, Roebuck and Co.            Sears, Roebuck and Company--spring and summer 1953--Boston.              RE0000078708



                                                       Page 19 of 60
                18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                                    Pg 787 of 1120

        Owner                                                    Full Title                             Registration Number
Sears, Roebuck and Co.         Sears, Roebuck and Company--spring and summer 1953--Philadelphia.           RE0000078709
Sears, Roebuck and Co.            Sears, Roebuck and Company--spring and summer 1953--Chicago.             RE0000078710
Sears, Roebuck and Co.             Sears, Roebuck and Company--spring and summer 1953--Dallas.             RE0000078711
Sears, Roebuck and Co.           Sears, Roebuck and Company--spring and summer 1953--Memphis.              RE0000078712
Sears, Roebuck and Co.            Sears, Roebuck and Company--spring and summer 1953--Seattle.             RE0000078713
Sears, Roebuck and Co.         Sears, Roebuck and Company--spring and summer 1953--Greensboro.             RE0000078714
Sears, Roebuck and Co.          Sears, Roebuck and Company--spring and summer 1953--LosAngeles.            RE0000078715
Sears, Roebuck and Co.               Sears, Roebuck and Company--fall and winter 1953--Boston.             RE0000078716
Sears, Roebuck and Co.            Sears, Roebuck and Company--fall and winter 1953--Philadelphia.          RE0000078717
Sears, Roebuck and Co.               Sears, Roebuck and Company--fall and winter 1953--Chicago.            RE0000078718
Sears, Roebuck and Co.             Sears, Roebuck and Company--fall and winter 1953--LosAngeles.           RE0000078719
Sears, Roebuck and Co.               Sears, Roebuck and Company--fall and winter 1953--Atlanta.            RE0000078720
Sears, Roebuck and Co.            Sears, Roebuck and Company--fall and winter 1953--Greensboro.            RE0000078721
Sears, Roebuck and Co.              Sears, Roebuck and Company--fall and winter 1953--Memphis.             RE0000078722
Sears, Roebuck and Co.             Sears, Roebuck and Company--fall and winter 1953--Kansas City.          RE0000078723
Sears, Roebuck and Co.            Sears, Roebuck and Company--fall and winter 1953--Minneapolis.           RE0000078724
Sears, Roebuck and Co.                Sears, Roebuck and Company--fall and winter 1953--Dallas.            RE0000078725
Sears, Roebuck and Co.               Sears, Roebuck and Company--fall and winter 1953--Seattle.            RE0000078726
Sears, Roebuck and Co.                         Sears 1953 Christmas book--Minneapolis.                     RE0000078727
Sears, Roebuck and Co.                            Sears 1953 Christmas book--Chicago.                      RE0000078728
Sears, Roebuck and Co.                             Sears 1953 Christmas book--Boston.                      RE0000078729
Sears, Roebuck and Co.                          Sears 1953 Christmas book--Kansas City.                    RE0000078730
Sears, Roebuck and Co.                            Sears 1953 Christmas book--Atlanta.                      RE0000078731
Sears, Roebuck and Co.                         Sears, Roebuck and Company--Memphis.                        RE0000078732
Sears, Roebuck and Co.                             Sears 1953 Christmas book--Seattle.                     RE0000078733
Sears, Roebuck and Co.                          Sears 1953 Christmas book--Greensboro.                     RE0000078734
Sears, Roebuck and Co.                         Sears 1953 Christmas book--Philadelphia.                    RE0000078735
Sears, Roebuck and Co.                              Sears 1953 Christmas book--Dallas.                     RE0000078736
Sears, Roebuck and Co.                          Sears 1953 Christmas book--LosAngeles.                     RE0000078737
Sears, Roebuck and Co.                       Sears 1954 spring and summer (Minneapolis)                    RE0000118304
Sears, Roebuck and Co.                        Sears 1954 spring and summer (Greensboro)                    RE0000118305
Sears, Roebuck and Co.                        Sears 1954 spring and summer (LosAngeles)                    RE0000118306
Sears, Roebuck and Co.                           Sears 1954 spring and summer (Boston)                     RE0000118307
Sears, Roebuck and Co.                           Sears 1954 spring and summer (Seattle)                    RE0000118308
Sears, Roebuck and Co.                         Sears 1954 spring and summer (Memphis)                      RE0000118309
Sears, Roebuck and Co.                    Sears 1954 Christmas book (Philadelphia, abridged)               RE0000118310



                                                       Page 20 of 60
                18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                                 Pg 788 of 1120

        Owner                                                Full Title                        Registration Number
Sears, Roebuck and Co.                  Sears 1954 Christmas book (Boston, abridged)              RE0000118311
Sears, Roebuck and Co.                          Sears 1954 fall and winter (Seattle)              RE0000118312
Sears, Roebuck and Co.                         Sears 1954 fall and winter (Atlanta)               RE0000118313
Sears, Roebuck and Co.                      Sears 1954 spring and summer (Atlanta)                RE0000118314
Sears, Roebuck and Co.                     Sears 1954 Christmas book (Minneapolis)                RE0000118315
Sears, Roebuck and Co.                         Sears 1954 Christmas book (Boston)                 RE0000118316
Sears, Roebuck and Co.                      Sears 1954 Christmas book (Kansas City)               RE0000118317
Sears, Roebuck and Co.                     Sears 1954 Christmas book (Philadelphia)               RE0000118318
Sears, Roebuck and Co.                        Sears 1954 Christmas book (Chicago)                 RE0000118319
Sears, Roebuck and Co.                     Sears 1954 Christmas book (Greensboro)                 RE0000118320
Sears, Roebuck and Co.                         Sears 1954 fall and winter (Chicago)               RE0000118321
Sears, Roebuck and Co.                      Sears 1954 spring and summer (Chicago)                RE0000118322
Sears, Roebuck and Co.                        Sears 1954 fall and winter (Memphis)                RE0000118323
Sears, Roebuck and Co.                      Sears 1954 fall and winter (LosAngeles)               RE0000118324
Sears, Roebuck and Co.                      Sears 1954 fall and winter--Kansas City.              RE0000118325
Sears, Roebuck and Co.                          Sears 1954 fall and winter--Dallas.               RE0000118326
Sears, Roebuck and Co.                     Sears 1954 fall and winter--Philadelphia.              RE0000118327
Sears, Roebuck and Co.                     Sears 1954 fall and winter--Minneapolis.               RE0000118328
Sears, Roebuck and Co.                          Sears 1954 fall and winter--Boston.               RE0000118329
Sears, Roebuck and Co.                      Sears 1954 fall and winter--Greensboro.               RE0000118330
Sears, Roebuck and Co.                       Sears 1954 spring and summer--Dallas.                RE0000118331
Sears, Roebuck and Co.                Sears 1954 spring and summer--Philadelphia, Pa.             RE0000118332
Sears, Roebuck and Co.                   Sears 1954 spring and summer--Kansas City.               RE0000118333
Sears, Roebuck and Co.                      Sears 1954 Christmas book--LosAngeles.                RE0000118334
Sears, Roebuck and Co.                         Sears 1954 Christmas book--Seattle.                RE0000118335
Sears, Roebuck and Co.                          Sears 1954 Christmas book--Dallas.                RE0000118336
Sears, Roebuck and Co.                       Sears 1954 Christmas book--Memphis.                  RE0000118337
Sears, Roebuck and Co.                         Sears 1954 Christmas book--Atlanta.                RE0000118338
Sears, Roebuck and Co.                Sears 1955, spring and summer (Atlanta, Georgia)            RE0000152657
Sears, Roebuck and Co.                      Sears 1955, spring and summer (Seattle)               RE0000152658
Sears, Roebuck and Co.                  Sears 1955, spring and summer (Greensboro)                RE0000152659
Sears, Roebuck and Co.            Sears 1955, spring and summer (Minneapolis, Minnesota)          RE0000152660
Sears, Roebuck and Co.                  Sears 1955, spring and summer (Philadelphia)              RE0000152661
Sears, Roebuck and Co.                     Sears 1955, spring and summer (Chicago)                RE0000152662
Sears, Roebuck and Co.                    Sears 1955, spring and summer (Memphis)                 RE0000152663
Sears, Roebuck and Co.                       Sears 1955, spring and summer (Dallas)               RE0000152664



                                                    Page 21 of 60
                18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                                  Pg 789 of 1120

        Owner                                               Full Title                            Registration Number
Sears, Roebuck and Co.                      Sears 1955, spring and summer (Boston)                   RE0000152665
Sears, Roebuck and Co.                   Sears 1955, spring and summer (Kansas City)                 RE0000152666
Sears, Roebuck and Co.                   Sears 1955, spring and summer (LosAngeles)                  RE0000152667
Sears, Roebuck and Co.                 Pattern for progress. Fall & winter 1955 (Chicago)            RE0000152668
Sears, Roebuck and Co.                 Pattern for progress. Fall & winter 1955 (Atlanta)            RE0000152669
Sears, Roebuck and Co.               Pattern for progress. Fall & winter 1955 (LosAngeles)           RE0000152670
Sears, Roebuck and Co.                 Pattern for progress. Fall & winter 1955 (Boston)             RE0000152671
Sears, Roebuck and Co.               Pattern for progress. Fall & winter 1955 (Kansas City)          RE0000152672
Sears, Roebuck and Co.                  Pattern for progress. Fall & winter 1955 (Dallas)            RE0000152673
Sears, Roebuck and Co.              Pattern for progress. Fall & winter 1955 (Philadelphia)          RE0000152674
Sears, Roebuck and Co.                 Pattern for progress. Fall & winter 1955 (Seattle)            RE0000152675
Sears, Roebuck and Co.              Pattern for progress. Fall & winter 1955 (Minneapolis)           RE0000152676
Sears, Roebuck and Co.                Pattern for progress. Fall & winter 1955 (Memphis)             RE0000152677
Sears, Roebuck and Co.              Pattern for progress. Fall & winter 1955 (Greensboro)            RE0000152678
Sears, Roebuck and Co.                     Sears 1955 Christmas book (Philadelphia)                  RE0000152679
Sears, Roebuck and Co.                     Sears 1955 Christmas book (Philadelphia)                  RE0000152680
Sears, Roebuck and Co.                         Sears 1955 Christmas book (Dallas)                    RE0000152681
Sears, Roebuck and Co.                     Sears 1955 Christmas book (Greensboro)                    RE0000152682
Sears, Roebuck and Co.                        Sears 1955 Christmas book (Chicago)                    RE0000152683
Sears, Roebuck and Co.                        Sears 1955 Christmas book (Chicago)                    RE0000152684
Sears, Roebuck and Co.                     Sears 1955 Christmas book (Minneapolis)                   RE0000152685
Sears, Roebuck and Co.                     Sears 1955 Christmas book (Minneapolis)                   RE0000152686
Sears, Roebuck and Co.                        Sears 1955 Christmas book (Seattle)                    RE0000152687
Sears, Roebuck and Co.                        Sears 1955 Christmas book (Seattle)                    RE0000152688
Sears, Roebuck and Co.                       Sears 1955 Christmas book (Memphis)                     RE0000152689
Sears, Roebuck and Co.                       Sears 1955 Christmas book (Memphis)                     RE0000152690
Sears, Roebuck and Co.                        Sears 1955 Christmas book (Atlanta)                    RE0000152691
Sears, Roebuck and Co.                        Sears 1955 Christmas book (Boston)                     RE0000152692
Sears, Roebuck and Co.                      Sears 1955 Christmas book (LosAngeles)                   RE0000152693
Sears, Roebuck and Co.                      Sears 1955 Christmas book (Kansas City)                  RE0000152694
Sears, Roebuck and Co.                      Sears 1956 spring and summer (Chicago)                   RE0000191469
Sears, Roebuck and Co.                   Sears 1956 spring and summer (Philadelphia)                 RE0000191470
Sears, Roebuck and Co.                      Sears 1956 spring and summer (Boston)                    RE0000191471
Sears, Roebuck and Co.                    Sears 1956 spring and summer (LosAngeles)                  RE0000191472
Sears, Roebuck and Co.                   Sears 1956 spring and summer (Greensboro)                   RE0000191473
Sears, Roebuck and Co.                      Sears 1956 spring and summer (Seattle)                   RE0000191474



                                                      Page 22 of 60
                18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                                    Pg 790 of 1120

        Owner                                                   Full Title                                 Registration Number
Sears, Roebuck and Co.                         Sears 1956 spring and summer--Dallas.                          RE0000191475
Sears, Roebuck and Co.                      Sears 1956 spring and summer--Kansas City.                        RE0000191476
Sears, Roebuck and Co.                     Sears 1956 spring and summer--Minneapolis.                         RE0000191477
Sears, Roebuck and Co.                        Sears 1956 spring and summer--Atlanta.                          RE0000191478
Sears, Roebuck and Co.                       Sears 1956 spring and summer--Memphis.                           RE0000191479
Sears, Roebuck and Co.                        Sears 1956 fall and winter--Philadelphia.                       RE0000191480
Sears, Roebuck and Co.                            Sears 1956 fall and winter--Atlanta.                        RE0000191481
Sears, Roebuck and Co.                         Sears 1956 fall and winter--Kansas City.                       RE0000191482
Sears, Roebuck and Co.                            Sears 1956 fall and winter--Seattle.                        RE0000191483
Sears, Roebuck and Co.                           Sears 1956 fall and winter--Chicago.                         RE0000191484
Sears, Roebuck and Co.                             Sears 1956 fall and winter--Dallas.                        RE0000191485
Sears, Roebuck and Co.                        Sears 1956 fall and winter--Minneapolis.                        RE0000191486
Sears, Roebuck and Co.                        Sears 1956 fall and winter--Greensboro.                         RE0000191487
Sears, Roebuck and Co.                         Sears 1956 fall and winter--LosAngeles.                        RE0000191488
Sears, Roebuck and Co.                          Sears 1956 fall and winter--Memphis.                          RE0000191489
Sears, Roebuck and Co.                            Sears 1956 fall and winter--Boston.                         RE0000191490
Sears, Roebuck and Co.                          Sears 1956 Christmas book--Memphis.                           RE0000191491
Sears, Roebuck and Co.                       Sears 1956 Christmas book--Philadelphia.                         RE0000191492
Sears, Roebuck and Co.                        Sears 1956 Christmas book--Greensboro.                          RE0000191493
Sears, Roebuck and Co.                        Sears 1956 Christmas book--Kansas City.                         RE0000191494
Sears, Roebuck and Co.                           Sears 1956 Christmas book--Seattle.                          RE0000191495
Sears, Roebuck and Co.                           Sears 1956 Christmas book--Chicago.                          RE0000191496
Sears, Roebuck and Co.                            Sears 1956 Christmas book--Dallas.                          RE0000191497
Sears, Roebuck and Co.                        Sears 1956 Christmas book--LosAngeles.                          RE0000191498
Sears, Roebuck and Co.                       Sears 1956 Christmas book--Minneapolis.                          RE0000191499
Sears, Roebuck and Co.                           Sears 1956 Christmas book--Atlanta.                          RE0000191500
Sears, Roebuck and Co.                           Sears 1956 Christmas book--Boston.                           RE0000191501
                                 It's always in fashion to shop at Sears. Spring and summer 1957
Sears, Roebuck and Co.                                                                                        RE0000243002
                                                            (Minneapolis)
Sears, Roebuck and Co.     It's always in fashion to shop at Sears. Spring and summer 1957 (Kansas City)      RE0000243003
                                   It's always in fashion to shop at Sears. Spring and summer 1957
Sears, Roebuck and Co.                                                                                        RE0000243004
                                                             (Philadelphia)
Sears, Roebuck and Co.     It's always in fashion to shop at Sears. Spring and summer 1957 (Memphis)          RE0000243005
Sears, Roebuck and Co.       It's always in fashion to shop at Sears. Spring and summer 1957 (Boston)         RE0000243006
Sears, Roebuck and Co.       It's always in fashion to shop at Sears. Spring and summer 1957 (Atlanta)        RE0000243007



                                                        Page 23 of 60
                18-23538-rdd     Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                                       Pg 791 of 1120

        Owner                                                   Full Title                                    Registration Number
Sears, Roebuck and Co.         It's always in fashion to shop at Sears. Spring and summer 1957 (Dallas)          RE0000243008
Sears, Roebuck and Co.     It's always in fashion to shop at Sears. Spring and summer 1957 (LosAngeles)          RE0000243009
Sears, Roebuck and Co.         It's always in fashion to shop at Sears. Spring and summer 1957 (Chicago)         RE0000243010
Sears, Roebuck and Co.          It's always in fashion to shop at Sears. Spring and summer 1957 (Seattle)        RE0000243011
Sears, Roebuck and Co.     It's always in fashion to shop at Sears. Spring and summer 1957 (Greensboro)          RE0000243012
Sears, Roebuck and Co.               Sears, Roebuck, and Company. Fall and winter 1957 (Atlanta)                 RE0000243013
Sears, Roebuck and Co.             Sears, Roebuck, and Company. Fall and winter 1957 (Kansas City)               RE0000243014
Sears, Roebuck and Co.            Sears, Roebuck, and Company. Fall and winter 1957 (Philadelphia)               RE0000243015
Sears, Roebuck and Co.              Sears, Roebuck, and Company. Fall and winter 1957 (Memphis)                  RE0000243016
Sears, Roebuck and Co.               Sears, Roebuck, and Company. Fall and winter 1957 (Chicago)                 RE0000243017
Sears, Roebuck and Co.            Sears, Roebuck, and Company. Fall and winter 1957 (Minneapolis)                RE0000243018
Sears, Roebuck and Co.               Sears, Roebuck, and Company. Fall and winter 1957 (Seattle)                 RE0000243019
Sears, Roebuck and Co.                Sears, Roebuck, and Company. Fall and winter 1957 (Dallas)                 RE0000243020
Sears, Roebuck and Co.               Sears, Roebuck, and Company. Fall and winter 1957 (Boston)                  RE0000243021
Sears, Roebuck and Co.            Sears, Roebuck, and Company. Fall and winter 1957 (Greensboro)                 RE0000243022
Sears, Roebuck and Co.             Sears, Roebuck, and Company. Fall and winter 1957 (LosAngeles)                RE0000243023
Sears, Roebuck and Co.                         Sears Christmas book 1957 (Philadelphia)                          RE0000243024
Sears, Roebuck and Co.                            Sears Christmas book 1957 (Seattle)                            RE0000243025
Sears, Roebuck and Co.                          Sears Christmas book 1957, LosAngeles.                           RE0000243026
Sears, Roebuck and Co.                          Sears Christmas book 1957, Greensboro.                           RE0000243027
Sears, Roebuck and Co.                            Sears Christmas book 1957, Chicago.                            RE0000243028
Sears, Roebuck and Co.                            Sears Christmas book 1957, Boston.                             RE0000243029
Sears, Roebuck and Co.                          Sears Christmas book 1957, Kansas City.                          RE0000243030
Sears, Roebuck and Co.                         Sears Christmas book 1957, Minneapolis.                           RE0000243031
Sears, Roebuck and Co.                            Sears Christmas book 1957, Atlanta.                            RE0000243032
Sears, Roebuck and Co.                           Sears Christmas book 1957, Memphis.                             RE0000243033
Sears, Roebuck and Co.                             Sears Christmas book 1957, Dallas.                            RE0000243034
Sears, Roebuck and Co.                          Sears spring and summer 1958 (Chicago)                           RE0000280603
Sears, Roebuck and Co.                       Sears spring and summer 1958 (Philadelphia)                         RE0000280604
Sears, Roebuck and Co.                          Sears spring and summer 1958 (Boston)                            RE0000280605
Sears, Roebuck and Co.                          Sears spring and summer 1958 (Seattle)                           RE0000280606
Sears, Roebuck and Co.                         Sears spring and summer 1958 (Memphis)                            RE0000280607
Sears, Roebuck and Co.                          Sears spring and summer 1958 (Atlanta)                           RE0000280608
Sears, Roebuck and Co.                        Sears spring and summer 1958 (Kansas City)                         RE0000280609



                                                          Page 24 of 60
                18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32    Exhibit A
                                                 Pg 792 of 1120

        Owner                                                 Full Title                    Registration Number
Sears, Roebuck and Co.                       Sears spring and summer 1958 (Dallas)             RE0000280610
Sears, Roebuck and Co.                  Sears spring and summer 1958 (Los Angeles)             RE0000280611
Sears, Roebuck and Co.                  Sears spring and summer 1958 (Greensboro)              RE0000280612
Sears, Roebuck and Co.                     Sears fall and winter (Greensboro) 1958.            RE0000280613
Sears, Roebuck and Co.                  Sears spring and summer 1958 (Minneapolis)             RE0000280614
Sears, Roebuck and Co.                         Sears fall and winter (Seattle) 1958.           RE0000280615
Sears, Roebuck and Co.                          Sears fall and winter (Dallas) 1958.           RE0000280616
Sears, Roebuck and Co.                    Sears fall and winter (Philadelphia) 1958.           RE0000280617
Sears, Roebuck and Co.                    Sears fall and winter (Minneapolis) 1958.            RE0000280618
Sears, Roebuck and Co.                     Sears fall and winter (Los Angeles) 1958.           RE0000280619
Sears, Roebuck and Co.                        Sears fall and winter (Chicago) 1958.            RE0000280620
Sears, Roebuck and Co.                         Sears fall and winter (Boston) 1958.            RE0000280621
Sears, Roebuck and Co.                       Sears fall and winter (Memphis) 1958.             RE0000280622
Sears, Roebuck and Co.                         Sears fall and winter 1958 (Atlanta)            RE0000280623
Sears, Roebuck and Co.                      Sears fall and winter (Kansas City) 1958.          RE0000280624
Sears, Roebuck and Co.                 Sears Christmas book, 1958 (Philadelphia, Pa.)          RE0000280625
Sears, Roebuck and Co.                      Sears Christmas book 1958, Chicago, IL.            RE0000280626
Sears, Roebuck and Co.                      Sears Christmas book 1958, Boston, Ma.             RE0000280627
Sears, Roebuck and Co.                  Sears Christmas book 1958, Kansas City, Mo.            RE0000280628
Sears, Roebuck and Co.                 Sears Christmas book 1958, Greensboro, N. C.            RE0000280629
Sears, Roebuck and Co.                 Sears Christmas book 1958, Minneapolis, Mn.             RE0000280630
Sears, Roebuck and Co.                   Sears Christmas book 1958, Los Angeles, Ca.           RE0000280631
Sears, Roebuck and Co.                     Sears Christmas book 1958, Seattle, Wa.             RE0000280632
Sears, Roebuck and Co.                    Sears Christmas book 1958, Memphis, Tn.              RE0000280633
Sears, Roebuck and Co.                      Sears Christmas book 1958, Atlanta, Ga.            RE0000280634
Sears, Roebuck and Co.                          Sears Christmas book 1958, Dallas.             RE0000280635
Sears, Roebuck and Co.                        Sears Christmas book, 1959 (Atlanta)             RE0000324823
Sears, Roebuck and Co.                      Sears Christmas book, 1959 (Memphis)               RE0000324824
Sears, Roebuck and Co.                    Sears Christmas book, 1959 (Greensboro)              RE0000324825
Sears, Roebuck and Co.                    Sears Christmas book, 1959 (Minneapolis)             RE0000324826
Sears, Roebuck and Co.                     Sears Christmas book, 1959 (Kansas City)            RE0000324827
Sears, Roebuck and Co.                        Sears Christmas book, 1959 (Chicago)             RE0000324828
Sears, Roebuck and Co.                    Sears Christmas book, 1959 (Philadelphia)            RE0000324829
Sears, Roebuck and Co.                        Sears Christmas book, 1959 (Boston)              RE0000324830
Sears, Roebuck and Co.                     Sears Christmas book, 1959, Los Angeles.            RE0000324831
Sears, Roebuck and Co.                        Sears Christmas book, 1959, Seattle.             RE0000324832



                                                    Page 25 of 60
                18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                 Pg 793 of 1120

        Owner                                               Full Title                     Registration Number
Sears, Roebuck and Co.                        Sears Christmas book, 1959, Dallas.             RE0000324833
Sears, Roebuck and Co.                     Sears spring and summer 1959, Seattle.             RE0000324834
Sears, Roebuck and Co.                  Sears spring and summer 1959, Philadelphia.           RE0000324835
Sears, Roebuck and Co.                  Sears spring and summer 1959, Greensboro.             RE0000324836
Sears, Roebuck and Co.                  Sears spring and summer 1959, Philadelphia.           RE0000324837
Sears, Roebuck and Co.                     Sears spring and summer 1959, Chicago.             RE0000324838
Sears, Roebuck and Co.                      Sears spring and summer 1959, Dallas.             RE0000324839
Sears, Roebuck and Co.                     Sears spring and summer 1959, Atlanta.             RE0000324840
Sears, Roebuck and Co.                  Sears spring and summer 1959, Los Angeles.            RE0000324841
Sears, Roebuck and Co.                   Sears spring and summer 1959, Kansas City.           RE0000324842
Sears, Roebuck and Co.                      Sears spring and summer 1959, Boston.             RE0000324843
Sears, Roebuck and Co.                  Sears spring and summer 1959, Minneapolis.            RE0000324844
Sears, Roebuck and Co.                    Sears spring and summer 1959, Memphis.              RE0000324845
Sears, Roebuck and Co.                     Sears fall and winter 1959, Greensboro.            RE0000324846
Sears, Roebuck and Co.                        Sears fall and winter 1959, Seattle.            RE0000324847
Sears, Roebuck and Co.                      Sears fall and winter 1959, Kansas City.          RE0000324848
Sears, Roebuck and Co.                     Sears fall and winter 1959, Minneapolis.           RE0000324849
Sears, Roebuck and Co.                     Sears fall and winter 1959, Los Angeles.           RE0000324850
Sears, Roebuck and Co.                        Sears fall and winter 1959, Atlanta.            RE0000324851
Sears, Roebuck and Co.                       Sears fall and winter 1959, Memphis.             RE0000324852
Sears, Roebuck and Co.                        Sears fall and winter 1959, Chicago.            RE0000324853
Sears, Roebuck and Co.                     Sears fall and winter 1959, Philadelphia.          RE0000324854
Sears, Roebuck and Co.                        Sears fall and winter 1959, Boston.             RE0000324855
Sears, Roebuck and Co.                        Sears (Dallas) Fall and winter 1959.            RE0000324856
Sears, Roebuck and Co.                Sears spring through summer 1960 (Kansas City)          RE0000366076
Sears, Roebuck and Co.                   Sears spring through summer 1960 (Boston)            RE0000366077
Sears, Roebuck and Co.                   Sears spring through summer 1960 (Dallas)            RE0000366078
Sears, Roebuck and Co.                  Sears spring through summer 1960 (Seattle)            RE0000366079
Sears, Roebuck and Co.               Sears spring through summer 1960 (Minneapolis)           RE0000366080
Sears, Roebuck and Co.                  Sears spring through summer 1960 (Atlanta)            RE0000366081
Sears, Roebuck and Co.                 Sears spring through summer 1960 (Memphis)             RE0000366082
Sears, Roebuck and Co.                  Sears spring through summer 1960 (Chicago)            RE0000366083
Sears, Roebuck and Co.               Sears spring through summer 1960 (Greensboro)            RE0000366084
Sears, Roebuck and Co.               Sears spring through summer 1960 (Los Angeles)           RE0000366085
Sears, Roebuck and Co.               Sears spring through summer 1960 (Philadelphia)          RE0000366086
Sears, Roebuck and Co.                     Sears fall and winter 1960 (Greensboro)            RE0000366087



                                                   Page 26 of 60
                18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                 Pg 794 of 1120

        Owner                                              Full Title                      Registration Number
Sears, Roebuck and Co.                   Sears fall and winter 1960 (Philadelphia)            RE0000366088
Sears, Roebuck and Co.                       Sears fall and winter 1960 (Dallas)              RE0000366089
Sears, Roebuck and Co.                       Sears fall and winter 1960 (Boston)              RE0000366090
Sears, Roebuck and Co.                   Sears fall and winter 1960 (Los Angeles)             RE0000366091
Sears, Roebuck and Co.                      Sears fall and winter 1960 (Atlanta)              RE0000366092
Sears, Roebuck and Co.                    Sears fall and winter 1960 (Kansas City)            RE0000366093
Sears, Roebuck and Co.                      Sears fall and winter 1960 (Seattle)              RE0000366094
Sears, Roebuck and Co.                   Sears fall and winter 1960 (Minneapolis)             RE0000366095
Sears, Roebuck and Co.                     Sears fall and winter 1960 (Memphis)               RE0000366096
Sears, Roebuck and Co.                      Sears fall and winter 1960 (Chicago)              RE0000366097
Sears, Roebuck and Co.                       Sears 1960 Christmas book (Dallas)               RE0000366098
Sears, Roebuck and Co.                   Sears 1960 Christmas book (Greensboro)               RE0000366099
Sears, Roebuck and Co.                      Sears 1960 Christmas book (Seattle)               RE0000366100
Sears, Roebuck and Co.                  Sears 1960 Christmas book (Minneapolis)               RE0000366101
Sears, Roebuck and Co.                      Sears 1960 Christmas book (Atlanta)               RE0000366102
Sears, Roebuck and Co.                    Sears 1960 Christmas book (Memphis)                 RE0000366103
Sears, Roebuck and Co.                   Sears 1960 Christmas book (Los Angeles)              RE0000366104
Sears, Roebuck and Co.                     Sears 1960 Christmas book (Chicago)                RE0000366105
Sears, Roebuck and Co.                  Sears 1960 Christmas book (Philadelphia)              RE0000366106
Sears, Roebuck and Co.                      Sears 1960 Christmas book (Boston)                RE0000366107
Sears, Roebuck and Co.                   Sears 1960 Christmas book (Kansas City)              RE0000366108
Sears, Roebuck and Co.                   Sears fall and winter, 1961 (Los Angeles)            RE0000429528
Sears, Roebuck and Co.                   Sears fall and winter, 1961 (Kansas City)            RE0000429529
Sears, Roebuck and Co.                   Sears fall and winter, 1961 (Boston, Ma.)            RE0000429530
Sears, Roebuck and Co.                       Sears fall and winter, 1961 (Dallas)             RE0000429531
Sears, Roebuck and Co.                    Sears fall and winter, 1961 (Chicago, IL)           RE0000429532
Sears, Roebuck and Co.                    Sears Christmas book, 1961 (Memphis)                RE0000429533
Sears, Roebuck and Co.                  Sears Christmas book, 1961 (Los Angeles)              RE0000429534
Sears, Roebuck and Co.                  Sears Christmas book, 1961 (Greensboro)               RE0000429535
Sears, Roebuck and Co.                     Sears Christmas book, 1961 (Seattle)               RE0000429536
Sears, Roebuck and Co.                     Sears Christmas book, 1961 (Atlanta)               RE0000429537
Sears, Roebuck and Co.                      Sears Christmas book, 1961 (Dallas)               RE0000429538
Sears, Roebuck and Co.                   Sears Christmas book, 1961 (Kansas City)             RE0000429539
Sears, Roebuck and Co.                  Sears Christmas book, 1961 (Minneapolis)              RE0000429540
Sears, Roebuck and Co.                   Sears Christmas book, 1961 (Chicago, IL)             RE0000429541
Sears, Roebuck and Co.                  Sears Christmas book, 1961 (Philadelphia)             RE0000429542



                                                    Page 27 of 60
                       18-23538-rdd      Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                                               Pg 795 of 1120

              Owner                                                       Full Title                                 Registration Number
      Sears, Roebuck and Co.                              Sears Christmas book, 1961 (Boston)                           RE0000429543
      Sears, Roebuck and Co.                             Sears fall and winter, 1961 (Memphis)                          RE0000429544
      Sears, Roebuck and Co.                               Sears fall and winter, 1961 (Seattle)                        RE0000429545
      Sears, Roebuck and Co.                            Sears fall and winter, 1961 (Minneapolis)                       RE0000429546
      Sears, Roebuck and Co.                               Sears fall and winter, 1961 (Atlanta)                        RE0000429547
      Sears, Roebuck and Co.                         Sears fall and winter, 1961 (Philadelphia, Pa.)                    RE0000429548
      Sears, Roebuck and Co.                            Sears fall and winter, 1961 (Greensboro)                        RE0000429549
Sears, Roebuck de Puerto Rico, Inc.                                 Sears tiene de todo.                                SR0000005368
      Sears, Roebuck and Co.                             Voyage of Columbus in his own words.                           SR0000144926
      Sears, Roebuck and Co.                       Handbook of taps, dies and threading accessories.                    TX0000085545
      Sears, Roebuck and Co.                              Sears home health care : [no. F7308].                         TX0000211222
      Sears, Roebuck and Co.                             Quick facts, router bits and accessories.                      TX0000377530
      Sears, Roebuck and Co.                                            Car service.                                    TX0000548526
                                      Interpretation of consumer credit : no. 100, February 23, 1983 / prepared by
     Sears, Roebuck and Co.           Economic Research and Business Analysis Division, Department 902P, Sears,         TX0001087068
                                                                  Roebuck, and Company.
     Sears, Roebuck and Co.                       Handbook of taps, dies, and threading accessories.                    TX0001529143
     Sears, Roebuck and Co.                                      Personnel policy manual.                               TX0001625263
     Sears, Roebuck and Co.                                       ERC procedures manual.                                TX0001663083
     Sears, Roebuck and Co.                            Focus toys, games & more : Sears catalog.                        TX0002707558
     Sears, Roebuck and Co.                           Sear catalog focus, the complete baby store.                      TX0002763385
     Sears, Roebuck and Co.                                    Sears catalog focus boating.                             TX0002763386
     Sears, Roebuck and Co.                                 Sears catalog focus farm & ranch.                           TX0002763387
     Sears, Roebuck and Co.                                   Sears catalog focus interiors.                            TX0002789928
     Sears, Roebuck and Co.                                         Sears catalog focus.                                TX0002789929
     Sears, Roebuck and Co.                             Sears catalog focus great American style.                       TX0002789930
     Sears, Roebuck and Co.                                         Sears catalog--style.                               TX0002895538
     Sears, Roebuck and Co.                                  Sears catalog--focus, big & tall.                          TX0002895539
     Sears, Roebuck and Co.                               Complete baby store : Sears catalog.                          TX0002925907
     Sears, Roebuck and Co.                                Sears catalog style for the holidays.                        TX0002925915
     Sears, Roebuck and Co.                                          Sears catalog style.                               TX0002925916
     Sears, Roebuck and Co.                                       Sears catalog workwear.                               TX0002925917
     Sears, Roebuck and Co.                                      Sears catalog health care.                             TX0002925918
     Sears, Roebuck and Co.                                     Sears today, October 1990.                              TX0002931518
     Sears, Roebuck and Co.                                  Great American autumn book.                                TX0003277084




                                                                  Page 28 of 60
                18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                                    Pg 796 of 1120

       Owner                                                     Full Title                                 Registration Number
                           Viaje de Colon en sus propias palabras : un libro tridimensional / escrito por
                             Stacie Strong ; ilustrado por Michael Welply ; disenado por Jon Z. Haber ;
Sears, Roebuck and Co.                                                                                         TX0003464499
                              ingenieria de papel por Rodger Smith ; traducido al espanol por Susana
                                                             Agami-Serrano.
                            Voyage of Columbus in his own words : a pop-up book / written by Stacie
Sears, Roebuck and Co.       Strong ; illustrated by Michael Welply ; designed by Jon Z. Haber ; paper         TX0003464500
                                                     engineering by Rodger Smith.
Sears, Roebuck and Co.                           [Sears sales circular/November 1997]                          TX0004753145
Sears, Roebuck and Co.                    Fill your home with beautiful music & memories.                      TX0005529102
  Sears Brands, L.L.C.       Tribute to military families : letters of thanks from our nation's children.      TX0006002926
  Sears Brands, L.L.C.                           Power sport battery feature benefits.                         TX0006439630
  Sears Brands, L.L.C.                         June 7, 2005--message from the chairman.                        TX0006580007
  Sears Brands, L.L.C.                    September 8, 2005--message from the chairman.                        TX0006580008
  Sears Brands, L.L.C.                     December 6, 2005--message from the chairman.                        TX0006580009
  Sears Brands, L.L.C.                       March 15, 2006--message from the chairman.                        TX0006580010
Sears, Roebuck and Co.                  Sears property tax system III : SPTS PRGS PRN ver. 1.0.                TXu000325166
  Sears Brands, L.L.C.                                   Early opening specials.                               TXu001268424
Sears, Roebuck and Co.                                     Kirkland : no. 4855.                                VA0000053286
Sears, Roebuck and Co.                                     Kirkland : no. 4855.                                VA0000053286
Sears, Roebuck and Co.                                  Gobi desert : [no. D-5004]                             VA0000087481
Sears, Roebuck and Co.                                  Gobi desert : [no. D-5004]                             VA0000087481
Sears, Roebuck and Co.                                   Rose stripe : [no. 5016]                              VA0000087482
Sears, Roebuck and Co.                                   Rose stripe : [no. 5016]                              VA0000087482
Sears, Roebuck and Co.                                   Rose garden : [no. 5015]                              VA0000087483
Sears, Roebuck and Co.                                   Rose garden : [no. 5015]                              VA0000087483
Sears, Roebuck and Co.                                    Mums : [no. D-5006]                                  VA0000087484
Sears, Roebuck and Co.                                    Mums : [no. D-5006]                                  VA0000087484
Sears, Roebuck and Co.                                     Gobi : [no. D-5002]                                 VA0000087485
Sears, Roebuck and Co.                                     Gobi : [no. D-5002]                                 VA0000087485
Sears, Roebuck and Co.                                  Gobi stripe : [no. D-5003]                             VA0000087487
Sears, Roebuck and Co.                                  Gobi stripe : [no. D-5003]                             VA0000087487
Sears, Roebuck and Co.                                Winter flower : [no. D-5005]                             VA0000087488
Sears, Roebuck and Co.                                Winter flower : [no. D-5005]                             VA0000087488
Sears, Roebuck and Co.                                   Seascape : [no. D-5007]                               VA0000087489
Sears, Roebuck and Co.                                   Seascape : [no. D-5007]                               VA0000087489
  Kmart Corporation                                             Crazy bird.                                    VA0000207055



                                                        Page 29 of 60
              18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                               Pg 797 of 1120

     Owner                                           Full Title                          Registration Number
Kmart Corporation                                  Handy dog.                               VA0000207056
Kmart Corporation                                  Sleepy dog.                              VA0000207057
Kmart Corporation                                   Inept dog.                              VA0000207058
Kmart Corporation                               Loveable monkey.                            VA0000207059




                                                Page 30 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 798 of 1120

Registration Date
      1978

      1979

      1980

      1981

      1982

      1983

      1984

      1985

      1986

      1987

      1988

      1989

      1990
      1978
      1979
      1980
      1981
      1979
      1980
      1981
      1984
      1977
      1978



                                                      Page 31 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 799 of 1120

Registration Date
      1979
      1978
      1978

      1978

      1978
      1978
      1978
      1979
      1980
      1981
      1978
      1978
      1978
      1978
      1978
      1978
      1979
      1978
      1979
      1979
      1980
      1978
      1978
      1979
      1978
      1979
      1978
      1979
      1978
      1979
      1978
      1979
      1978



                                                      Page 32 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 800 of 1120

Registration Date
      1979
      1980
      1978
      1979
      1980
      1978
      1979
      1980
      1981
      1982
      1983
      1984
      1985
      1986
      1978
      1977
      1978
      1979
      1979
      1977
      1978
      1977
      1978
      1979
      1977
      1978
      1979
      1980
      1979
      1977
      1978
      1977
      1978
      1979
      1980
      1977



                                                      Page 33 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 801 of 1120

Registration Date
      1978
      1979
      1978
      1979
      1980
      1978
      1979
      1980
      1981
      1979
      1978
      1979
      1978
      1978
      1979
      1978
      1979
      1980
      1979
      1980
      1979
      1979
      1980
      1981
      1979
      1980
      1981
      1979
      1980
      1981
      1979
      1980
      1979
      1980
      1981
      1979



                                                      Page 34 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 802 of 1120

Registration Date
      1980
      1978
      1979
      1980
      1978
      1979
      1980
      1978
      1979
      1980
      1978
      1979
      1979

      1979

      1979

      1980

      1981

      1979

      1980

      1981

      1979

      1980

      1981

      1979




                                                      Page 35 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 803 of 1120

Registration Date
      1980

      1981

      1979

      1980

      1981

      1979

      1980
      1979
      1979
      1979
      1979
      1980
      1979
      1980
      1979
      1980
      1979
      1980
      1981
      1978
      1979
      1978
      1979
      1979
      1979
      1979
      1980
      1981
      1982



                                                      Page 36 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 804 of 1120

Registration Date
      1983
      1979
      1979
      1979
      1980
      1980
      1980
      1980
      1980
      1979
      1980
      1979
      1980
      1979
      1980
      1979
      1980
      1980
      1981
      1979
      1980
      1981
      1980
      1979
      1980
      1979

      1980

      1981

      1982

      1983




                                                      Page 37 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 805 of 1120

Registration Date
      1984

      1985

      1987

      1988

      1989
      1980
      1981
      1980
      1981
      1982
      1984
      1985
      1986
      1991
      1980
      1981
      1980
      1980
      1980
      1980
      1980
      1980
      1981
      1980
      1981
      1982
      1980
      1980
      1980
      1981



                                                      Page 38 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 806 of 1120

Registration Date
      1980
      1981
      1980
      1981
      1981
      1980
      1981
      1980
      1981
      1980
      1981
      1981
      1981
      1981
      1981
      1981
      1981
      1982
      1983
      1985
      1981
      1982
      1983
      1981
      1982
      1981
      1982
      1983
      1984
      1986
      1987
      1981
      1982
      1983
      1984
      1985



                                                      Page 39 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 807 of 1120

Registration Date
      1986
      1987
      1990
      1992
      1981
      1981
      1982
      1981
      1982
      1983
      1982
      1982
      1982
      1982
      1981
      1982
      1981
      1982
      1983
      1981
      1982
      1982
      1983
      1982
      1982
      1983
      1982
      1981
      1982
      1987
      1988
      1981
      1982
      1983



                                                      Page 40 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 808 of 1120

Registration Date
      1984
      1985
      1986
      1982
      1983
      1982
      1986
      1987
      1989
      1982
      1983
      1984
      1985
      1981
      1982
      1983
      1984
      1982
      1983
      1983
      1987
      1983
      1983
      1984

      1985
      1983
      1983
      1983
      1983
      1984
      1985
      1986
      1982
      1983



                                                      Page 41 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 809 of 1120

Registration Date
      1984
      1985
      1983
      1983
      1983
      1983
      1984
      1985
      1986
      1989
      1990
      1991
      1983
      1983
      1983
      1984
      1983
      1983
      1983
      1984
      1985
      1987
      1989
      1983
      1984
      1984
      1984
      1984
      1985
      1986
      1987
      1984
      1985
      1984
      1983



                                                      Page 42 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 810 of 1120

Registration Date
      1984
      1985
      1986
      1983

      1984

      1983

      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1984
      1985
      1986



                                                      Page 43 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 811 of 1120

Registration Date
      1984
      1985
      1986
      1987
      1984
      1985
      1984
      1985
      1986
      1984
      1985
      1984
      1985
      1984
      1985
      1986
      1987
      1984
      1985
      1986
      1987
      1988
      1985
      1985
      1985
      1985
      1986
      1987
      1985
      1986
      1987
      1985
      1986
      1987
      1985



                                                      Page 44 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 812 of 1120

Registration Date
      1986
      1985
      1986
      1986
      1986
      1986
      1985
      1986
      1987
      1986
      1987
      1988
      1986
      1986
      1987
      1986
      1987
      1987
      1986
      1987
      1987
      1988
      1989
      1986
      1987
      1986
      1987
      1987
      1988
      1987
      1987
      1987
      1988
      1990
      1987




                                                      Page 45 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 813 of 1120

Registration Date
      1988

      1989

      1990

      1988
      1988
      1988
      1993
      1988
      1991
      1992
      2000
      2001
      1989

      1990
      1989
      1989
      1988
      1989
      1990
      1989
      1990
      1990
      1989
      1990
      1989
      1990
      1991
      1990
      1990



                                                      Page 46 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 814 of 1120

Registration Date
      1990
      1990
      1991
      1992
      1991
      1992
      1992
      2001
      2002
      1978
      1981
      1978
      1976
      1992
      1992
      1979
      1979
      1979
      1979
      1979
      1979
      1983
      1983
      1998
      1998
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951



                                                      Page 47 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 815 of 1120

Registration Date
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1951
      1952



                                                      Page 48 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 816 of 1120

Registration Date
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1952
      1953
      1953
      1953
      1953



                                                      Page 49 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 817 of 1120

Registration Date
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1953
      1954
      1954
      1954
      1954
      1954
      1954
      1954



                                                      Page 50 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 818 of 1120

Registration Date
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1954
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955



                                                      Page 51 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 819 of 1120

Registration Date
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1955
      1956
      1956
      1956
      1956
      1956
      1956



                                                      Page 52 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 820 of 1120

Registration Date
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1956
      1957

      1957

      1957
      1957
      1957
      1957



                                                      Page 53 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 821 of 1120

Registration Date
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1957
      1958
      1958
      1958
      1958
      1958
      1958
      1958



                                                      Page 54 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 822 of 1120

Registration Date
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1958
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959



                                                      Page 55 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 823 of 1120

Registration Date
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1959
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960



                                                      Page 56 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 824 of 1120

Registration Date
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1960
      1961
      1961
      1961
      1961
      1961
      1961
      1961
      1961
      1961
      1961
      1961
      1961
      1961
      1961
      1961



                                                      Page 57 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 825 of 1120

Registration Date
      1961
      1961
      1961
      1961
      1961
      1961
      1961
      1977
      1991
      1978
      1978
      1979
      1980

      1983

      1984
      1985
      1985
      1989
      1990
      1990
      1990
      1990
      1990
      1990
      1990
      1990
      1990
      1990
      1990
      1990
      1990
      1990
      1991




                                                      Page 58 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 826 of 1120

Registration Date


      1991



      1991

      1997
      2001
      2004
      2006
      2005
      2005
      2005
      2006
      1988
      2005
      1980
      1980
      1981
      1981
      1981
      1981
      1981
      1981
      1981
      1981
      1981
      1981
      1981
      1981
      1981
      1981
      1981
      1981
      1985



                                                      Page 59 of 60
                    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                     Pg 827 of 1120

Registration Date
      1985
      1985
      1985
      1985




                                                      Page 60 of 60
     18-23538-rdd    Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                           Pg 828 of 1120

Domain Name                            Registration Date        Paid Until Date
15forfamilies.com                                     2-Oct-08                     2-Oct-20
1800diehard.com                                      26-Jul-13                    26-Jul-19
2011shcvendorsummit.com                             19-Apr-11                    19-Apr-19
3-sears.com                                         11-Jun-02                    11-Jun-19
4myhome.com                                        16-Mar-98                    15-Mar-19
50footparty.com                                    18-Aug-11                    18-Aug-19
50ftparty.com                                        3-Aug-11                     3-Aug-19
5321syw.app                                        10-May-18                    10-May-20
5321syw.com                                        10-May-18                    10-May-20
8004myhome.com                                      21-Jun-05                    21-Jun-20
800formyhome.com                                   30-Aug-10                    30-Aug-20
88sears.com                                          6-Nov-99                     6-Nov-20
88sears.net                                         30-Jun-00                    30-Jun-19
88searshc.com                                      26-Sep-06                      25-Jul-19
90daygenerics.com                                   30-Oct-07                    30-Oct-19
aafes-delivery.com                                  26-Apr-12                    25-Apr-20
aandefactoryservice.com                            18-Feb-02                    18-Feb-20
aandepartsdirect.com                                20-Oct-99                    20-Oct-19
aandesignatureservice.com                           20-Oct-99                    20-Oct-19
aboutsears.com                                      20-Jan-03                    20-Jan-19
acandcoolingrepairbysears.com                      21-Sep-11                    21-Sep-19
acandcoolingservicebysears.com                     21-Sep-11                    21-Sep-19
accountcareplus.com                                  8-Apr-08                     8-Apr-20
aecommercialparts.com                               14-Apr-08                    14-Apr-20
aefactoryservice.com                               18-Feb-02                    18-Feb-20
aefactoryservicemiami.com                            2-Feb-10                     2-Feb-20
aeinstallation.com                                 14-Dec-10                    14-Dec-18
aepartsdirect.com                                   20-Oct-99                    20-Oct-19
aerecallservice.com                                    1-Jul-09                     1-Jul-19
aerepairmiami.com                                    2-Feb-10                     2-Feb-20
aerepairserviceofmiami.com                           2-Feb-10                     2-Feb-20
aesignatureservice.com                              20-Oct-99                    20-Oct-19
agencystate.co                                      15-Oct-12                    14-Oct-20
aisle5.com                                         27-Nov-05                    27-Nov-18
aisle-5.com                                        12-Sep-08                    12-Sep-20
alentertainment.com                                    8-Jul-10                     8-Jul-20
alfiesucks.com                                     21-Sep-16                    21-Sep-20
alfiesucks.net                                     21-Sep-16                    21-Sep-20
alfiesucks.org                                     21-Sep-16                    21-Sep-20
allaboutairquality.com                              10-Jan-14                    10-Jan-20
allaboutenergyefficiency.com                        10-Jan-14                    10-Jan-20
allabouthvacsystems.com                             10-Jan-14                    10-Jan-20

allaboutkitchenremodeltradeoffs.com                 10-Jan-14                    10-Jan-20
allaboutkitchenremodeltrends.com                    10-Jan-14                    10-Jan-20
allaboutremodelingvalue.com                         10-Jan-14                    10-Jan-20
     18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                       Pg 829 of 1120

allcraftsmanparts.com                         9-Nov-12              9-Nov-20
allfilterbrands.com                          10-Aug-12             10-Aug-20
allkenmoreparts.com                           9-Nov-12              9-Nov-20
allpartsallbrands.com                         12-Jan-12             12-Jan-20
allrefrigeratorparts.com                     10-Aug-12             10-Aug-20
allsearcredit.com                            23-Nov-12             23-Nov-18
allsearscredit.biz                            11-Jun-07             10-Jun-19
allsearscredit.com                            11-Jun-07             11-Jun-19
allsearscredit.net                            12-Jun-07             12-Jun-19
allsnowblowerparts.com                        9-Nov-12              9-Nov-20
allthingsautomotivesears.com                   3-Apr-12              3-Apr-19
allwasherdryerparts.com                       9-Nov-12              9-Nov-20
alphaline.com                                   7-Jul-96              6-Jul-19
alphalineaccessories.com                       2-Jun-10              2-Jun-20
alphalinebluray.com                            2-Jun-10              2-Jun-20
alphalinedvd.com                               2-Jun-10              2-Jun-20
alphalineelectronics.com                       2-Jun-10              2-Jun-20
alphalineentertainment.com                    16-Jun-10             16-Jun-20
alphaline-entertainment.com                  16-Nov-10             16-Nov-20
alphalineentertainment.net                    16-Jun-10             16-Jun-20
alphalineentertainment.org                    16-Jun-10             16-Jun-20
alphalineentertainment.us                     16-Jun-10             15-Jun-20
alphalineereader.com                           2-Jun-10              2-Jun-20
alphalinegaming.com                            2-Jun-10              2-Jun-20
alphalineproducts.com                          2-Jun-10              2-Jun-20
alphalinetv.com                                2-Jun-10              2-Jun-20
alwaysgn.com                                 17-Nov-09             17-Nov-19
alwaysgoodnews.com                             5-Jun-07              5-Jun-19
api-delivery.com                              24-Oct-12             24-Oct-20
appliancematchmaker.com                        9-Sep-09              9-Sep-19
appliancerepairsears.com                     13-Mar-09             13-Mar-20
applianceselect.com                          23-Mar-00             23-Mar-20
applianceselect.net                          23-Mar-00             23-Mar-20
applianceselect.org                          23-Mar-00             23-Mar-20
appliancessears.com                          19-Aug-14             19-Aug-20
aprovechaloquetienes.com                      17-Oct-11             17-Oct-19
aquatal-delivery.com                         26-Apr-12             25-Apr-20
armadillo.xyz                                  7-Jan-15              8-Jan-22
arrivelounge.biz                             11-Aug-09             10-Aug-19
arrivelounge.com                             15-Apr-08             15-Apr-20
arrivelounge.net                             11-Aug-09             11-Aug-21
askmonark.com                                21-Sep-15             21-Sep-19
asmarterwaytomow.com                           6-Sep-16              6-Sep-20
assemblyq.com                                26-Feb-09             26-Feb-19
athletic-attic.com                             8-Apr-08              8-Apr-20
athleticattic.org                              5-Apr-01              5-Apr-20
athletic-attic.org                             5-Apr-01              5-Apr-20
     18-23538-rdd     Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                           Pg 830 of 1120

atlantaappliancecontractors.com                   3-Oct-12               3-Oct-20
atlantaappliancepros.com                          3-Oct-12               3-Oct-20
atlantaappliancerepair247.com                     3-Oct-12               3-Oct-20
atlantaappliancerepairmen.com                     3-Oct-12               3-Oct-20
atlantacontractorconnect.com                      3-Oct-12               3-Oct-20
atlantadoorrepair.com                             3-Oct-12               3-Oct-20
atlantahandymanpros.com                           3-Oct-12               3-Oct-20
atlantahomepaintingservices.com                   3-Oct-12               3-Oct-20
atlantahomerepaircontractors.com                  3-Oct-12               3-Oct-20
atlantahomerepairservices.com                     3-Oct-12               3-Oct-20
atlantarepaircontractor.com                       3-Oct-12               3-Oct-20
atlantarepaircontractors.com                      3-Oct-12               3-Oct-20
atlantawasherdryerrepair.com                      3-Oct-12               3-Oct-20
atriumoutlets.com                               18-May-12              18-May-19
attackof50ftparty.com                           18-Aug-11              18-Aug-19
attackofthe50ftparty.com                        18-Aug-11              18-Aug-19
awesometool.com                                  30-Jun-06              30-Jun-19
babyme.com                                       17-Oct-97              16-Oct-20
babymepoints.com                                  8-Jun-10               8-Jun-20
babypointssweeps.com                              8-Jun-10               8-Jun-20
backtoschoolpoints.com                            8-Jun-10               8-Jun-20
backyardpro.org                                   6-Jun-08               6-Jun-20
bagsarebetter.com                                26-Jun-12              26-Jun-20
bathremodelingbysears.com                       10-Sep-11              10-Sep-19
bcrebates.com                                     1-Mar-00               1-Mar-20
benowandhere.com                                 23-Jun-10              23-Jun-20
bestdallasairconditioningrepair.com               3-Feb-12               3-Feb-20
besthandymandallas.com                            3-Feb-12               3-Feb-20
bestinstallteam.com                             14-Feb-12              14-Feb-20
bestrepairteam.com                              14-Feb-12              14-Feb-20
besttexashandyman.com                             3-Feb-12               3-Feb-20
bethesanta.com                                   25-Jun-10              25-Jun-20
bigandtallcatalog.com                             9-Dec-03               9-Dec-18
bigkibosh.com                                   26-Feb-09              26-Feb-19
bigkmart.com                                     24-Apr-02              24-Apr-20
big-kmart.com                                    30-Jan-00              30-Jan-20
billionpoints.com                               21-May-10              21-May-20
bloomingdale-kmart.com                          15-May-15              15-May-19
blueappliancecrew.com                             1-Dec-08               1-Dec-18
blueautocrew.com                                 23-Jun-08              23-Jun-20
bluecarcrew.com                                  23-Jun-08              23-Jun-20
blueclimatecrew.com                              24-Oct-08              24-Oct-20
bluecrew.tv                                     23-Nov-10              23-Nov-20
bluecrewheadquarters.com                         27-Apr-10              27-Apr-20
bluecrewhq.com                                    17-Jul-09              17-Jul-19
bluecrewhq.tv                                   23-Nov-10              23-Nov-20
bluefitcrew.com                                   6-Dec-10               6-Dec-18
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                      Pg 831 of 1120

bluehomecrew.com                            23-Jun-08              23-Jun-20
bluehousecrew.com                           23-Jun-08              23-Jun-20
bluehq.com                                   1-Oct-08               1-Oct-20
bluelight.com                                2-Oct-06               1-Dec-18
bluelight.com.mx                              8-Jan-02               7-Jan-20
bluelight.com.pr                             6-Mar-06              5-May-19
bluelight.net.pr                             6-Mar-06              5-May-19
bluelight.org.pr                             6-Mar-06              5-May-19
bluelights.com                              24-Oct-06             23-Dec-18
bluelightspecial.com                       28-Nov-06              15-Nov-19
bluelite.com                                23-Oct-06             21-Dec-18
bluepowercrew.com                           20-Oct-08              20-Oct-20
blueservicecrew.com                          3-Aug-09               3-Aug-19
blueservicescrew.com                         3-Aug-09               3-Aug-19
bluetoolcrew.com                           25-Mar-10              25-Mar-20
brandcentral.biz                           27-Mar-02              26-Mar-20
brandcentral.com                            26-Apr-96              27-Apr-19
brandcentral.info                            26-Jul-01              26-Jul-20
brandpartsdirect.com                        13-Jun-12              13-Jun-20
bridalpoints.com                             8-Jun-10               8-Jun-20
bubapp.com                                  20-Oct-16              20-Oct-20
bubit.com                                    13-Jul-12              13-Jul-19
bumpingsantas.com                           29-Oct-10              29-Oct-20
bumpinsantas.com                            29-Oct-10              29-Oct-20
cabinetrefacingbysears.com                 10-Sep-11              10-Sep-19
camcordermatchmaker.com                      5-Oct-09               5-Oct-19
cameramatchmaker.com                        21-Oct-03              21-Oct-20
canyonriverblues.com                        30-Apr-96              1-May-19
canyonriverblues.net                       30-Sep-98              29-Sep-19
canyonriverblues.org                       30-Sep-98              29-Sep-19
catandcopet.com                             12-Jun-15              12-Jun-19
celestialstardiamond.com                   29-Aug-03              29-Aug-19
celestialstarjewelry.com                   29-Aug-03              29-Aug-19
championbreedpet.com                        12-Jun-15              12-Jun-19
checkoffyourhoneydolist.com                  9-Feb-09               9-Feb-19
checktheatlas.com                          16-May-18              16-May-20
chefrachelleboucher.com                    25-Aug-10              25-Aug-20
chimneybuster.com                            4-Oct-10               4-Oct-20
ciproductrepair.com                        12-May-10              12-May-20
cleverassembly.com                          16-Jan-09              16-Jan-19
cleverexistence.com                         21-Jan-09              21-Jan-19
cleverlot.com                               16-Jan-09              16-Jan-19
cleversal.com                               16-Jan-09              16-Jan-19
cleversue.com                               16-Jan-09              16-Jan-19
cleverwherever.com                          16-Jan-09              16-Jan-19
coatsforkids.org                              9-Jul-98               8-Jul-20
comfortfleece.com                            3-Mar-00               3-Mar-20
     18-23538-rdd     Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                             Pg 832 of 1120

commerceservicebysears.com                        21-Feb-12              21-Feb-20
commerceservicesbysears.com                       21-Feb-12              21-Feb-20
comsearscard.com                                    8-Dec-12               8-Dec-18
connectedsolutions.com                             25-Oct-06              25-Oct-20
consesso.com                                      26-Feb-09              26-Feb-19
consumershomeclub.com                             17-Aug-06                28-Jul-20
contr-shc.com                                      10-Apr-09              10-Apr-19
cookandgather.com                                    7-Jul-08               7-Jul-20
cookgather.com                                       7-Jul-08               7-Jul-20
cookmore.com                                       9-May-00               9-May-20
copasears.com                                      3-May-01               3-May-20
cordless-weed-wacker.com                          11-Feb-11              11-Feb-19
cordlessweedwacker.org                            17-May-10              17-May-19
cordlessweedwacker.us                              21-Jun-11              20-Jun-19
crewblue.co.uk                                      8-Aug-08               8-Aug-20
crewblue.com                                       23-Jun-08              23-Jun-20
crushmystyle.com                                  31-Mar-10              31-Mar-20
crushurstyle.com                                  10-May-10              10-May-20
crushyourstyle.com                                 6-May-10               6-May-20
csearscard.com                                      21-Jul-12              21-Jul-20

dallasairconditioningrepaironline.com               3-Feb-12              3-Feb-20
dallasairconditioningrepairs.com                    3-Feb-12              3-Feb-20
dallasairconditioningrepairshop.com                 3-Feb-12              3-Feb-20
dallasairconditioningrepairsite.com                 3-Feb-12              3-Feb-20
dallasappliancecontractors.com                     14-Nov-12             14-Nov-20
dallasappliancepro.com                             14-Nov-12             14-Nov-20
dallasappliancerepair247.com                       14-Nov-12             14-Nov-20
dallasappliancerepairman.com                       14-Nov-12             14-Nov-20
dallasbestdryerrepair.com                           3-Feb-12              3-Feb-20
dallasbestrefrigeratorrepair.com                    3-Feb-12              3-Feb-20
dallascommercialrefrigeratorrepair.co
m                                                   3-Feb-12              3-Feb-20
dallascommercialwasherrepair.com                    3-Feb-12              3-Feb-20
dallascontractorconnect.com                        14-Nov-12             14-Nov-20
dallasdoorrepair.com                               14-Nov-12             14-Nov-20
dallas-dryer-repair.com                             3-Feb-12              3-Feb-20
dallasdryerrepairs.com                              3-Feb-12              3-Feb-20
dallashandymanrepairs.com                          14-Nov-12             14-Nov-20
dallashomepaintingservices.com                     14-Nov-12             14-Nov-20
dallashomerepaircontractors.com                    14-Nov-12             14-Nov-20
dallashomerepairservices.com                       14-Nov-12             14-Nov-20
dallas-refrigerator-repair.com                      3-Feb-12              3-Feb-20
dallasrefrigeratorrepairman.com                    14-Nov-12             14-Nov-20
dallasrefrigeratorrepairs.com                       3-Feb-12              3-Feb-20
dallasrefrigeratorrepairsite.com                    3-Feb-12              3-Feb-20
dallasrepaircontractor.com                         14-Nov-12             14-Nov-20
     18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                       Pg 833 of 1120

dallasrepaircontractors.com                 14-Nov-12              14-Nov-20
dallaswasherdryerrepair.com                 14-Nov-12              14-Nov-20
dallas-washer-repair.com                      3-Feb-12               3-Feb-20
dallaswasherrepairservice.com                 3-Feb-12               3-Feb-20
deepcleanexperts.com                        20-May-00              20-May-19
deliveringluxury.com                         8-May-15               8-May-19
deliveryinstallation.net                    28-Feb-12              28-Feb-20
deliveryinstalltioninfo.net                 28-Feb-12              28-Feb-20
dellver.com                                 10-Mar-10              10-Mar-20
delver.biz                                  17-Feb-08              16-Feb-19
delver.com                                   13-Oct-96              12-Oct-19


delver.eu                                     24-Jul-09             24-Jul-19
delver.us                                    17-Feb-08             16-Feb-19
delverblog.com                               10-Mar-10             10-Mar-20
delveredit.com                                 5-Apr-10              5-Apr-20
delvering.com                                 22-Jul-08             22-Jul-19
delvering.net                                 22-Jul-08             22-Jul-19
delveringit.com                                5-Apr-10              5-Apr-20
delverit.com                                   5-Apr-10              5-Apr-20
delvertv.com                                 10-Mar-10             10-Mar-20
delvore.com                                  10-Mar-10             10-Mar-20
delvre.com                                    3-May-08              3-May-19
delvver.com                                  10-Mar-10             10-Mar-20
dhpowerahead.com                             17-Nov-17             17-Nov-19
diehard.biz                                  27-Mar-02             26-Mar-20
diehard.clothing                              5-Feb-14              5-Feb-20
diehard.co                                   22-Feb-12             21-Feb-19
diehard.com                                  20-Mar-97             21-Mar-19
diehard.deals                                22-Sep-14             22-Sep-19


diehard.eu                                     1-Apr-06              1-Apr-20
diehard.gifts                                 4-Nov-14              4-Nov-19
diehard.info                                  26-Jul-01             26-Jul-20
diehard.net                                  30-Sep-98             29-Sep-20
diehard.org                                  30-Sep-98             29-Sep-20
diehard.repair                               25-Mar-14             25-Mar-19
diehard.shoes                                24-Feb-14             24-Feb-19
diehard.support                              19-Mar-14             18-Mar-19
diehard.us                                   19-Apr-02             18-Apr-19
diehard500.com                               14-Aug-98             13-Aug-20
diehardauto.com                               19-Jan-17             19-Jan-19
diehardautocenter.com                         19-Jan-17             19-Jan-19
diehardautocenters.com                        19-Jan-17             19-Jan-19
diehardbatteries.com                           7-Oct-98              6-Oct-19
    18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                      Pg 834 of 1120

diehard-batteries.com                        28-Oct-99             28-Oct-20
diehardbattery.com                            7-Oct-98              6-Oct-19
diehard-battery.com                          28-Oct-99             28-Oct-20
diehardlifestyle.com                           7-Jul-16              7-Jul-19
diehardpowerahead.com                       17-Nov-17             17-Nov-19
diehardracingleague.com                     13-Apr-04             13-Apr-20
diehardsd.com                                14-Jun-13             14-Jun-19
diehardtire.com                               27-Jul-16             27-Jul-20
diehardtires.com                              27-Jul-16             27-Jul-20
diypartsdirect.com                           13-Jun-12             13-Jun-20
domores.com                                 11-Apr-07             11-Apr-19
dreamsmatter.com                             29-Jun-14             29-Jun-19
dreamsmatteratsears.com                     15-Apr-15             15-Apr-19
dumorehouse.com                             25-Apr-07             25-Apr-19
dumores.com                                 11-Apr-07             11-Apr-19
dumoresfamily.com                           25-Apr-07             25-Apr-19
duracart.org                                  6-Jun-08              6-Jun-20
duraset.org                                   6-Jun-08              6-Jun-20
eblon.biz                                    17-Jan-14             16-Jan-19
eblon.co.in                                  21-Jan-14             21-Jan-20
eblon.net                                   12-Nov-13             12-Nov-19
eblontech.com                               12-Nov-13             12-Nov-19
eblontechnologies.com                       12-Nov-13             12-Nov-19
eco-sears.com                                 8-Jun-10              8-Jun-20
eddielampert.net                            11-Feb-11             11-Feb-19
eddielampert.org                            11-Feb-11             11-Feb-19
eddielampert.tel                            14-Feb-11             13-Feb-19
eddielampert.us                             11-Feb-11             10-Feb-19
ejobleads.com                                 9-Feb-09              9-Feb-19
electronicmatchmaker.com                      8-Sep-09              8-Sep-19
electronicsmatchmaker.com                     8-Sep-09              8-Sep-19
emtsrs.com                                    8-Feb-08              8-Feb-20
entrydoorsbysears.com                       10-Sep-11             10-Sep-19
essentials-to-go.com                         17-Jun-05             17-Jun-19
essentialstogo.net                           21-Jun-05             21-Jun-17
eultracare.com                              17-Mar-08             17-Mar-20
everyfilter.com                             10-Aug-12             10-Aug-20
evokeclient.com                               3-Sep-14              3-Sep-20
evokedam.com                                  21-Jul-14             21-Jul-20
evokeimaging.net                            16-Aug-13             16-Aug-19
evokephotos.com                             16-Aug-13             16-Aug-19
evokeproduction.net                         16-Aug-13             16-Aug-19
evokeproduction.org                         16-Aug-13             16-Aug-19
evoke-productions.com                         15-Jul-13             15-Jul-19
evokeproductions.net                        16-Aug-13             16-Aug-19
evokeservices.com                           16-Aug-13             16-Aug-19
evokevideography.com                        16-Aug-13             16-Aug-19
     18-23538-rdd     Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                            Pg 835 of 1120

exchangein5.com                                  24-Sep-12              24-Sep-20
exploringmyamerica.com                           11-May-10              11-May-20
exploringmyamerica.net                           11-May-10              11-May-20
fashionathletic.com                               3-May-02               3-May-19
fbaweb.com                                       25-Nov-02              25-Nov-19
feet.com                                         10-May-95              11-May-20
fiftyfootparty.com                               18-Aug-11              18-Aug-19
find15forfamily.com                                2-Oct-08               2-Oct-20
firsthispanicheritagescholarship.com               9-Sep-09               9-Sep-19
fitpride.com                                     24-Nov-10              24-Nov-18
fitribe.com                                        1-Dec-10               1-Dec-18
fitstudio.com                                     22-Apr-03              22-Apr-20
flipthemegaphone.com                             24-Aug-10              24-Aug-20
flooringbysears.com                              10-Sep-11              10-Sep-19
flooringbysearshomeservices.com                  10-Sep-11              10-Sep-19
floridabuilderappliance.com                      25-Nov-02              25-Nov-19
floridabuilderappliances.com                       9-Aug-00               9-Aug-19
flowersbysears.com                               29-Mar-00              29-Mar-19
fountit.com                                       26-Oct-15              26-Oct-19
fridge.parts                                       10-Jul-14              10-Jul-19
friendsandshopping.com                            27-Apr-06              27-Apr-20
friendsandshopping.net                            27-Apr-06              27-Apr-20
fromstate.com                                     17-Oct-12              17-Oct-20
frugaliscious.com                                 24-Jun-09              24-Jun-19
frugalphoria.com                                  26-Jun-09              26-Jun-19
frugchic.com                                      26-Jun-09              26-Jun-19
frugflair.com                                     26-Jun-09              26-Jun-19
frugnation.com                                   14-May-09              14-May-19
g02sears.com                                      19-Apr-13              19-Apr-19
gamingmatchmaker.com                               8-Sep-09               8-Sep-19
garagedoorsears.com                               21-Apr-16              21-Apr-20
garageheadclub.com                                25-Apr-17              25-Apr-19
garageheaddiy.com                                 25-Apr-17              25-Apr-19
garageheadlife.com                                25-Apr-17              25-Apr-19
garageheadpro.com                                 25-Apr-17              25-Apr-19
garageheads.club                                 20-Dec-17              20-Dec-19
garageheads.net                                  20-Dec-17              20-Dec-19
garageheads.org                                  20-Dec-17              20-Dec-19
garageheadz.com                                   25-Apr-17              25-Apr-19
garageofknowledge.com                             18-Jun-08              18-Jun-20
genericsplus.com                                   2-Jun-04               2-Jun-20
georgiaappliancerepair.com                         3-Oct-12               3-Oct-20
getitdonehere.com                                23-Sep-09              23-Sep-19
getjobleads.com                                    9-Feb-09               9-Feb-19
getjobleadsnow.com                                 9-Feb-09               9-Feb-19
getthingsfixednow.com                              9-Feb-09               9-Feb-19
giftmatchmaker.com                               23-Nov-09              23-Nov-19
    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                     Pg 836 of 1120

girlidentity.com                            17-Jul-00              17-Jul-19
girlidentity.net                            17-Jul-00              17-Jul-19
girlidentity.org                            17-Jul-00              17-Jul-19
globalbrandexchange.net                   19-Feb-10              19-Feb-20
gnn.com                                    22-Jun-93               6-Nov-20
gnngoodnewsnow.biz                        14-Aug-09              13-Aug-19
gnngoodnewsnow.com                        14-Aug-09              14-Aug-19
gnngoodnewsnow.org                        14-Aug-09              14-Aug-19
gnnnet.com                                  1-Oct-08                1-Oct-19
gnnonline.com                             25-May-06              25-May-19
go2sears.com                              26-Nov-12              26-Nov-19
godelver.com                              10-Mar-10              10-Mar-20
goferme.com                               15-May-06              15-May-20
goferservice.com                          15-May-06              15-May-20
goferservicebureau.com                    22-Sep-08              22-Sep-20
gojobleads.com                              9-Feb-09               9-Feb-19
gonowandhere.com                           23-Jun-10              23-Jun-20
goodlifegreatprice.com                     29-Apr-03              29-Apr-19
goodnewsnow.biz                           14-Aug-09              13-Aug-19
goodnewsnow.org                           21-Nov-02              20-Nov-19
goodnewsondemand.com                      11-Nov-09              11-Nov-19
gpsmatchmaker.com                           16-Jul-08              16-Jul-19
grabandgofer.com                            9-Oct-08                9-Oct-20
grabandgopher.com                           9-Oct-08                9-Oct-20
grabngofer.com                              9-Oct-08                9-Oct-20
grabngopher.com                             9-Oct-08                9-Oct-20
greatindoors.com                            23-Jul-97              22-Jul-20
greatindoors.net                          30-Sep-98              29-Sep-20
greatindoors.org                          30-Sep-98              29-Sep-20
green-sears.com                             8-Jun-10                8-Jun-20
greywolfpet.com                            12-Jun-15              12-Jun-19
grillingishappiness.com                   22-Mar-12              22-Mar-20
halogencard.com                           30-Dec-10              30-Dec-18
halogencash.com                           30-Dec-10              30-Dec-18
halogenmoney.com                          30-Dec-10              30-Dec-18
halogenprepaid.com                        30-Dec-10              30-Dec-18
hasconnection.com                          14-Apr-09              14-Apr-19
heatingandcoolingbysears.com              10-Sep-11              10-Sep-19
hireaninstaller.com                         9-Feb-09               9-Feb-19
hireaservicepro.com                         9-Feb-09               9-Feb-19
hireatechnow.com                            9-Feb-09               9-Feb-19
holidaysecret.com                         30-Aug-06              30-Aug-20
homebathremodeling.com                    10-Sep-11              10-Sep-19
homecentral.info                            26-Jul-01              26-Jul-20
homeimprovementsbysears.com               10-Sep-11              10-Sep-19
honeydont.com                              20-Jun-07              20-Jun-20
honeydontlist.com                          27-Oct-08              27-Oct-20
    18-23538-rdd    Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                        Pg 837 of 1120

honeydontlist.net                             27-Oct-08              27-Oct-20
houstonappliancecontractors.com              14-Nov-12              14-Nov-20
houstonappliancepro.com                      14-Nov-12              14-Nov-20
houstonappliancerepair247.com                14-Nov-12              14-Nov-20
houstonappliancerepairamn.com                14-Nov-12              14-Nov-20
houstoncontractorconnect.com                 14-Nov-12              14-Nov-20
houstondoorrepairman.com                     14-Nov-12              14-Nov-20
houstonhandymanrepairs.com                   14-Nov-12              14-Nov-20
houstonhomepaintingservices.com              14-Nov-12              14-Nov-20
houstonhomerepaircontractors.com             14-Nov-12              14-Nov-20
houstonhomerepairexperts.com                 14-Nov-12              14-Nov-20
houstonrefrigeratorrepairman.com             14-Nov-12              14-Nov-20
houstonrepaircontractor.com                  14-Nov-12              14-Nov-20
houstonrepaircontractors.com                 14-Nov-12              14-Nov-20
houstonwasherdryerrepairs.com                14-Nov-12              14-Nov-20
howtodoisdonetoday.com                       18-Dec-09              18-Dec-19
howtodoisdonetoday.net                       18-Dec-09              18-Dec-19
howwascheckout.com                             12-Jul-13              12-Jul-19
htsconnection.com                             14-Apr-09              14-Apr-19
idiehard.com                                  18-Jan-11              18-Jan-19
ihatethegreatindoors.com                       3-Dec-02               3-Dec-19
ikenmore.com                                  18-Jan-11              18-Jan-19
ikmart.com                                     1-Apr-02               1-Apr-20
ilovemykmart.com                               6-Feb-07               6-Feb-20
imaginemystyle.com                           14-May-09              14-May-19
impactdam.com                                15-Nov-12              15-Nov-20
impactdam.net                                15-Nov-12              15-Nov-20
imxcollective.com                            27-Mar-17              27-Mar-19
independentsearsautocenters.com               15-Oct-09              15-Oct-19
infinitefilters.com                          10-Aug-12              10-Aug-20
info-grip.com                                16-Sep-10              16-Sep-20
innovelsolutions.co                             2-Jul-14               1-Jul-20
innovelsolutions.com                            2-Jul-14               2-Jul-20
innovelsolutions.net                            2-Jul-14               2-Jul-20
innovelsolutions.org                            2-Jul-14               2-Jul-20
insidesears.com                              19-Nov-02              19-Nov-19
isears.com                                    30-Jan-00              30-Jan-19
iseers.com                                     4-Dec-08               4-Dec-18
ishopitell.com                                1-May-09               1-May-19
ishopntell.com                                1-May-09               1-May-19
isyourrefrigeratorrunning.com                 22-Jan-07              22-Jan-19
itgsearshc.com                               12-May-14              12-May-20
itsgn.com                                    11-Nov-09              11-Nov-19
jacksarrow.com                               16-Sep-08              16-Sep-20
jfffamily.com                                12-Sep-02              12-Sep-19
jobsatsears.com                               18-Apr-00              18-Apr-20
justforfeet.com                              22-Aug-97              21-Aug-19
     18-23538-rdd       Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                          Pg 838 of 1120

justforfeet.net                                   5-Apr-01              5-Apr-20
justforfeet.org                                   5-Apr-01              5-Apr-20
justforfeetfamily.com                           12-Sep-02             12-Sep-19
justforfeetsucks.com                             1-May-02              1-May-19
justgn.com                                      11-Nov-09             11-Nov-19
justkidz.com                                      3-Apr-00              3-Apr-19
justkidztoys.com                                 22-Jan-10             22-Jan-20
kcdbrands.com                                   21-Feb-11             21-Feb-19
kcdpat.com                                      11-Feb-14             11-Feb-20
k-conceirge.com                                   2-Feb-04              2-Feb-19
kconcierge.com                                   31-Jan-06              5-Jan-19
k-concierge.com                                 28-Nov-06               5-Jan-19
kenmire.com                                     23-Nov-12             23-Nov-18
kenmore.com                                     31-Mar-99             31-Mar-19
kenmore.deals                                   22-Sep-14             22-Sep-19


kenmore.eu                                     27-Mar-06              27-Mar-20
kenmore.gifts                                    4-Nov-14               4-Nov-19
kenmore.info                                     26-Jul-01              26-Jul-20
kenmore.kitchen                                21-Feb-14              21-Feb-19
kenmore.net                                     5-May-98               4-May-20
kenmore.repair                                 25-Mar-14              25-Mar-19
kenmore.support                                19-Mar-14              18-Mar-19
kenmore.technology                              27-Jan-15              27-Jan-19
kenmore.tv                                      21-Jan-11              21-Jan-20
kenmore.us                                      19-Apr-02              18-Apr-19
kenmore15.com                                     2-Oct-08               2-Oct-20
kenmorealfie.com                               19-Sep-16              19-Sep-20
kenmorecommercial.com                          10-Nov-08              10-Nov-20
kenmoreconnect.com                             22-May-12              22-May-20
kenmoredirect.com                              29-Aug-17              29-Aug-19
kenmoredirect.info                             29-Aug-17              29-Aug-19
kenmoredirect.net                              29-Aug-17              29-Aug-19
kenmoredirect.org                              29-Aug-17              29-Aug-19
kenmoreelite.com                               16-Nov-01              16-Nov-20
kenmoreelite51capacity.com                     12-Feb-13              12-Feb-19
kenmoreelite51speed.com                        12-Feb-13              12-Feb-19
kenmoreelite51steam.com                        12-Feb-13              12-Feb-19
kenmore-eparts.com                             28-Mar-00              28-Mar-19
kenmoregeniustips.com                             5-Oct-10               5-Oct-20
kenmoreinnovation.com                          17-Nov-08              17-Nov-20
kenmorelivestudio.com                          19-Feb-10              19-Feb-20
kenmoremilitarywater.com                       17-Nov-09              17-Nov-19
kenmoren.com                                   23-Nov-12              23-Nov-18
kenmoreparts.com                                 7-Apr-03               7-Apr-20
kenmoreparts.net                                 1-Dec-99               1-Dec-18
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                      Pg 839 of 1120

kenmorepowercord.com                       16-Sep-15              16-Sep-19
kenmoresmart.com                           24-May-16              24-May-20
kenmorestudio.com                            1-Dec-09               1-Dec-19
kenmoretake15.com                            2-Oct-08               2-Oct-20
kenmorewater.com                             2-Feb-01               2-Feb-19
kenmorewaterheaters.com                     21-Oct-02              21-Oct-20
kenomore.com                               23-Nov-12              23-Nov-18
kermore.com                                23-Nov-12              23-Nov-18
kidvantage.com                             14-May-98              13-May-20
kidvantage.net                             14-May-98              13-May-19
kidvantage.org                             14-May-98              13-May-19
kidvantageclub.com                         30-Sep-08              30-Sep-20
kinfomail.com                              16-Nov-06               15-Jan-20
kitchenandplumbing.com                      21-Apr-11              21-Apr-20
kitchenremodelingbysears.com               10-Sep-11              10-Sep-19
kmart.ai                                     16-Jul-18              16-Jul-20
kmart.asia                                 26-Sep-10              26-Sep-19
kmart.cl                                    31-Oct-00             29-Nov-20
k-mart.cl                                    13-Jul-06            11-Aug-20
kmart.clothing                               5-Feb-14               5-Feb-20
kmart.club                                 14-Sep-15              13-Sep-19
kmart.com                                   19-Oct-06             18-Dec-18
kmart.com.pr                                 1-Feb-02               1-Feb-19
kmart.coupons                              17-Aug-15              17-Aug-20
kmart.credit                               27-Aug-14              26-Aug-19
kmart.creditcard                           26-Aug-14              26-Aug-19
kmart.deals                                22-Sep-14              22-Sep-19
kmart.delivery                               3-Feb-15               3-Feb-20
kmart.discount                             19-Aug-14              19-Aug-19


kmart.eu                                    12-Aug-06             12-Aug-20
kmart.fashion                               10-Apr-15             10-Apr-20
kmart.finance                                 3-Sep-14              3-Sep-19
kmart.financial                               28-Jul-14             28-Jul-19
kmart.gen.tr                                10-Dec-01               9-Dec-19
kmart.gifts                                  4-Nov-14              4-Nov-19
kmart.jobs                                  15-Sep-05             15-Sep-19
kmart.kitchen                               10-Feb-14             10-Feb-19
kmart.live                                  28-Mar-18             28-Mar-20
kmart.mobi                                   15-Jun-06             15-Jun-19
kmart.net                                    8-May-98              7-May-19
kmart.net.pr                                  1-Feb-02              1-Feb-19
kmart.org                                   21-Nov-06             16-Dec-19
k-mart.org                                  30-Nov-05             24-Nov-19
kmart.org.pr                                22-Feb-02             22-Feb-19
kmart.pr                                       6-Jan-14              6-Jan-19
     18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                       Pg 840 of 1120

kmart.sale                                  28-Mar-18              28-Mar-20
kmart.services                              11-Mar-15              11-Mar-19
kmart.shoes                                 24-Feb-14              24-Feb-19
kmart.store                                   6-Jun-16               6-Jun-19
kmart.support                               19-Mar-14              18-Mar-19
kmart.systems                                26-Jan-15              26-Jan-19
kmart.tienda                                27-May-14              27-May-19
kmart.tv                                      4-Sep-06               4-Sep-20
k-mart.us                                     7-Feb-12               6-Feb-20
kmart2go.com                                 17-Apr-09              17-Apr-21
kmart3662.com                                10-Oct-09              10-Oct-19
kmart3dtelevision.com                         8-Jun-10               8-Jun-20
kmart3dtelevisons.com                         8-Jun-10               8-Jun-20
kmart3dtv.com                                 8-Jun-10               8-Jun-20
kmart3dtvs.com                                8-Jun-10               8-Jun-20
kmart50ftparty.com                          18-Aug-11              18-Aug-19
kmartasc.com                                30-Mar-11              29-Mar-20
kmartasia.asia                              10-Feb-11              10-Feb-20
kmartasia.co                                10-Feb-11                9-Feb-20
kmartasia.net                               10-Feb-11              10-Feb-20
kmartauto.com                                5-May-09               5-May-20
kmartautomotive.com                          30-Apr-09              30-Apr-19
kmartbbguns.info                            24-Feb-11              24-Feb-19
kmartbestcustomer.com                       13-Nov-08              13-Nov-20
kmartbillionpoints.com                        1-Jun-10               1-Jun-20
kmartbirthday.com                             24-Jul-13              24-Jul-19
kmartbluebonus.com                           14-Jun-07              14-Jun-19
kmartbluelight.com                          31-Mar-09              31-Mar-20
kmartbonus.com                               14-Jun-07              14-Jun-19
kmartbonusrewards.com                        21-Jun-07              21-Jun-20
kmartbooks.com                              19-May-11              19-May-19
kmartboxers.com                             18-Feb-04              18-Feb-20
kmartbusinessgiftcards.com                   20-Apr-10              20-Apr-20
kmartcabintent.info                         24-Feb-11              24-Feb-19
kmart-cameras.net                           26-May-06                7-Mar-19
kmartcampingtents.info                      24-Feb-11              24-Feb-19
kmartchoices.com                             17-Jun-10              17-Jun-20
kmartchoices.info                            17-Jun-10              17-Jun-20
kmartchoices.mobi                            17-Jun-10              17-Jun-20
kmartchoices.net                             17-Jun-10              17-Jun-20
kmartchoices.org                             17-Jun-10              17-Jun-19
kmartchoices.us                              17-Jun-10              16-Jun-20
kmartcollectibles.com                        29-Jun-11              29-Jun-19
kmartcollector.com                           29-Jun-11              29-Jun-19
kmartcomplaints.com                          10-Jan-10              10-Jan-20
kmartcomplaints.net                          10-Jan-10              10-Jan-20
kmartcomplaints.org                          10-Jan-10              10-Jan-20
     18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                       Pg 841 of 1120

kmartconcierge.com                             3-Feb-11              3-Feb-19
kmartcorp.com                                  7-Feb-00              7-Feb-20
kmartcorporategiftcards.com                   27-Oct-10             27-Oct-20
kmartcouponcode.info                         24-Feb-11             24-Feb-19
kmartcoupons.info                            24-Feb-11             24-Feb-19
kmartcreditcard.org                          10-Sep-12             10-Sep-19
kmartcreditcardapplication.com                13-Jun-09             13-Jun-20
kmartcurtains.info                           24-Feb-11             24-Feb-19
kmart-deals.com                                4-Apr-04              4-Apr-19
kmart-deals.net                               1-May-06             17-Feb-19
kmart-delivery.com                           26-Apr-12             25-Apr-20
kmartdesign.com                              24-Feb-09             24-Feb-20
kmartdev.com                                 12-Sep-05             12-Sep-19
kmartdigitalad.com                           21-Apr-11             21-Apr-19
kmartdiscounts.com                             8-Jun-10              8-Jun-20
kmarteasypay.com                              17-Jun-10             17-Jun-20
kmartexpress.com                             10-Nov-09             10-Nov-19
kmartfashion.com                              5-Nov-10              5-Nov-20
kmartfeedback.com                            24-Aug-07             24-Aug-20
kmartfuninthesungame.com                     25-Apr-14             25-Apr-20
kmartgamer.com                               27-Apr-10             27-Apr-20
kmart-games.com                               29-Jun-06             29-Jun-20
kmartgaming.com                              27-Apr-10             27-Apr-20
kmartgarden.info                               9-Feb-04              9-Feb-20
kmartgardenclub.com                          20-Feb-12             20-Feb-20
kmartgift.info                               15-Nov-08             15-Nov-20
kmartgiftcard.com                            18-Nov-04               5-Feb-20
kmart-giftcard.com                             30-Jul-09             30-Jul-19
kmartgiftcardnow.com                          7-Nov-08              7-Nov-20
kmartgiftcards.com                           16-Feb-08             16-Feb-19
kmartgrocery.com                              9-May-08              9-May-19
kmarthalloweenparty.com                      25-Aug-11             25-Aug-19
kmarthalogen.com                               15-Jul-11             15-Jul-19
kmarthome.com                                 19-Jan-05             19-Jan-19
kmartinflatablemattress.info                 24-Feb-11             24-Feb-19
kmartisp.com                                   26-Jul-01             26-Jul-19
kmartkids.com                                  5-Feb-10              5-Feb-20
kmartkidsfurniture.info                      24-Feb-11             24-Feb-19
kmartkitchencurtains.info                    24-Feb-11             24-Feb-19
kmartkommunity.biz                           18-Mar-03             17-Mar-19
kmartkommunity.com                           18-Mar-03             18-Mar-20
kmartkommunity.info                          18-Mar-03             18-Mar-19
kmartkommunity.net                           18-Mar-03             18-Mar-19
kmartkommunity.org                           18-Mar-03             18-Mar-19
kmartkommunity.us                            18-Mar-03             17-Mar-19
kmartkreator.com                             17-Aug-12             17-Aug-20
kmartlayaway.com                               10-Jul-07             10-Jul-20
    18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                      Pg 842 of 1120

kmartlayaway.info                           18-Oct-08              18-Oct-20
kmartlink2life.com                          26-Oct-11              26-Oct-20
kmartlink2life.net                          26-Oct-11              26-Oct-20
kmartlink2life.org                          26-Oct-11              26-Oct-20
kmartlinktolife.com                         26-Oct-11              26-Oct-20
kmart-link-to-life.com                      26-Oct-11              26-Oct-20
kmartlinktolife.net                         26-Oct-11              26-Oct-20
kmart-link-to-life.net                      26-Oct-11              26-Oct-20
kmartlinktolife.org                         26-Oct-11              26-Oct-20
kmart-link-to-life.org                      26-Oct-11              26-Oct-19
kmartlive.com                                8-Jun-10               8-Jun-20
kmartlocal.com                             22-Feb-12              22-Feb-20
kmartlocalad.com                            21-Apr-11              21-Apr-19
kmartlookbook.com                          23-Mar-10              23-Mar-20
kmartmarketplace.com                         26-Jul-07              26-Jul-19
kmartmedia.com                             16-Feb-06              16-Feb-20
kmartmoneyhub.com                            15-Jul-11              15-Jul-19
kmartmyway.com                              16-Jan-09              16-Jan-19
kmartonline.net                              1-Dec-09               1-Dec-19
kmart-online-pharmacy.com                  13-Feb-16              13-Feb-20
kmartoptions.com                            17-Jun-10              17-Jun-20
kmartpal.com                                19-Apr-11              19-Apr-19
kmartparts.com                             11-Sep-07              11-Sep-19
kmart-parts.com                            11-Sep-07              11-Sep-19
k-martparts.com                            11-Sep-07              11-Sep-19
k-mart-parts.com                           11-Sep-07              11-Sep-19
kmartpersonalshopper.com                    31-Jan-11              31-Jan-19
kmartpharmacy.com                          26-Nov-05              26-Nov-19
kmart-pharmacy.com                         16-Nov-04              16-Nov-19
k-martpharmacy.com                         26-Sep-07              26-Sep-19
kmartpharmacy.net                          26-Sep-07              26-Sep-19
kmart-pharmacy.net                           22-Jul-10              22-Jul-20
kmartpharmacy.org                          26-Sep-07              26-Sep-19
kmartplaza.com                             14-May-10              14-May-20
kmartpoints.com                             28-Jun-10              28-Jun-20
kmartportraitstudio.com                    31-Mar-09              31-Mar-20
kmartpr.com                                28-Aug-05              28-Aug-19
kmartprepaid.com                           14-Nov-06              14-Nov-19
kmartprintablecoupons.com                  19-Nov-11              19-Nov-19
kmartpromo.com                              17-Jun-05              17-Jun-19
kmartproperties.com                          1-Dec-09               1-Dec-19
kmartproperty.com                            1-Dec-09               1-Dec-19
kmartrealestate.com                         12-Jun-00              12-Jun-20
kmartrebates.com                           19-Aug-14              19-Aug-20
kmartreward.com                            22-Sep-06              22-Sep-19
kmartrewards.com                           11-Sep-06              11-Sep-19
kmartsale.com                              13-Nov-09              13-Nov-19
     18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                       Pg 843 of 1120

kmartshipmypants.com                         16-Apr-13             16-Apr-19
kmartshowercurtains.info                     24-Feb-11             24-Feb-19
kmartsmart.com                                 9-Jan-09              9-Jan-19
kmartsmartreward.com                           9-Jan-09              9-Jan-19
kmartsmartrewards.com                          9-Jan-09              9-Jan-19
kmartsocial.com                               31-Jan-11             31-Jan-19
kmartsolutioncard.biz                        11-Jun-07             10-Jun-19
kmartsolutioncard.com                        12-Jun-07             12-Jun-19
kmartsolutioncard.net                        12-Jun-07             12-Jun-19
kmartsolutioncards.biz                       11-Jun-07             10-Jun-19
kmartsolutioncards.com                       12-Jun-07             12-Jun-19
kmartsolutioncards.net                       12-Jun-07             12-Jun-19
kmartsolutionmastercard.biz                  11-Jun-07             10-Jun-19
kmartsolutionmastercard.com                  12-Jun-07             12-Jun-19
kmartsolutionmastercard.net                  12-Jun-07             12-Jun-19
kmartsolutionscard.biz                       11-Jun-07             10-Jun-19
kmartsolutionscard.com                       12-Jun-07             12-Jun-19
kmartsolutionscard.net                       12-Jun-07             12-Jun-19
kmartsolutionscards.biz                      11-Jun-07             10-Jun-19
kmartsolutionscards.com                      12-Jun-07             12-Jun-19
kmartsolutionscards.net                      12-Jun-07             12-Jun-19
kmartsolutionsmastercard.biz                 11-Jun-07             10-Jun-19
kmartsolutionsmastercard.com                 12-Jun-07             12-Jun-19
kmartsolutionsmastercard.net                 12-Jun-07             12-Jun-19
kmartspanishhub.com                          22-Aug-11             22-Aug-19
kmart-store.com                               8-May-06             21-Feb-20
kmartstorelocator.info                       24-Feb-11             24-Feb-19
kmartstores.info                             24-Feb-11             24-Feb-19
kmartswingsets.info                          24-Feb-11             24-Feb-19
kmarttrueblue.com                            14-Jun-07             14-Jun-19
kmarttvstands.info                           24-Feb-11             24-Feb-19
kmartweeklyad.info                           24-Feb-11             24-Feb-19
kmartwine.com                                 20-Jul-06             20-Jul-20
kmartwines.com                               23-Oct-07             23-Oct-20
kmartwireless.com                            17-Mar-09             17-Mar-20
kmconcierge.com                               31-Jan-06              5-Jan-19
kmrt.cm                                       2-Mar-16              2-Mar-20


kmsourcing.com.hk                             16-Jul-14             16-Jul-20
kmsourcing.net                                15-Jul-14             15-Jul-20
kmtsourcing.com                               15-Jul-14             15-Jul-20


kmtsourcing.com.hk                            16-Jul-14             16-Jul-20
kmtsourcing.net                               15-Jul-14             15-Jul-20
knmore.com                                   23-Nov-12             23-Nov-18
    18-23538-rdd    Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                        Pg 844 of 1120

knowstate.co                                  15-Oct-12             14-Oct-20
landsend.jobs                                 15-Sep-05             15-Sep-19
landsendmarketplace.com                        25-Jul-07             25-Jul-19
landsendmyway.com                              16-Jan-09             16-Jan-19
latinasmart.net                               27-Apr-11             27-Apr-19
latinasmart.org                               27-Apr-11             27-Apr-19
lauderdaleaefactoryservice.com                 1-Mar-10              1-Mar-20
lawnmower.parts                                9-Aug-15              9-Aug-20
layawayangel.com                               3-Mar-09              3-Mar-19
layawayangel.net                               3-Mar-09              3-Mar-19
layawayangel.org                               4-Mar-09              4-Mar-19
layawayangels.com                              3-Mar-09              3-Mar-19
layawayangels.net                              3-Mar-09              3-Mar-19
layawayangels.org                              4-Mar-09              4-Mar-19
lemarketplace.com                              25-Jul-07             25-Jul-19
letsgetfitclub.com                              6-Dec-10              6-Dec-18
littleonesbrand.com                           12-Jun-15             12-Jun-19
livejobleads.com                                9-Feb-09              9-Feb-19
livenowandhere.com                            23-Jun-10             23-Jun-20
locateapplianceparts.com                      11-Sep-07             11-Sep-19
loginsearscreditcard.com                      28-Mar-18             28-Mar-20
madrescomadres.com                            29-Mar-11             29-Mar-19
madresycomadres.com                           29-Mar-11             29-Mar-19
makeovertheugliestroom.com                       1-Jul-10              1-Jul-20
managemyanniversary.com                        1-Aug-06              1-Aug-20
managemyantiques.com                           20-Jul-06             20-Jul-20
managemyappointment.com                        1-Aug-06              1-Aug-20
managemyattic.com                              20-Jul-06             20-Jul-20
managemyautomobile.com                         23-Jul-09             23-Jul-19
managemybaby.com                               1-Aug-06              1-Aug-19
managemybasement.com                           20-Jul-06             20-Jul-20
managemybathroom.com                           20-Jul-06             20-Jul-19
managemybedrooms.com                           20-Jul-06             20-Jul-19
managemybird.com                               1-Aug-06              1-Aug-19
managemybirthday.com                           1-Aug-06              1-Aug-19
managemyblog.com                              17-Aug-06             22-Mar-20
managemyboat.com                               1-Aug-06              1-Aug-19
managemybreakfast.com                          1-Aug-06              1-Aug-20
managemybudgeting.com                          1-Aug-06              1-Aug-20
managemycar.com                               10-Oct-00             10-Oct-19
managemycards.com                             17-Aug-06             14-Feb-20
managemycat.com                                1-Aug-06              1-Aug-20
managemycharitycontributions.com               1-Aug-06              1-Aug-20
managemychildren.com                           20-Jul-06             20-Jul-20
managemychristmas.com                          20-Jul-06             20-Jul-20
managemycloset.com                             20-Jul-06             20-Jul-20
managemycottage.com                           17-Aug-06             22-Mar-20
    18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                      Pg 845 of 1120

managemydad.com                             17-Aug-06             22-Mar-20
managemydecor.com                           17-Aug-06                5-Jul-20
managemydesktoppc.com                        7-Dec-09               7-Dec-19
managemydigitallife.com                     27-Nov-07             27-Nov-19
managemydinner.com                           1-Aug-06               1-Aug-20
managemydinnerparty.com                      1-Aug-06               1-Aug-20
managemydinnerreservations.com               1-Aug-06               1-Aug-20
managemydog.com                              1-Aug-06               1-Aug-19
managemydonations.com                        20-Jul-06              20-Jul-20
managemyeducation.com                        1-Aug-06               1-Aug-20
managemyelectronics.com                      20-Jul-06              20-Jul-20
managemyentertainment.com                    1-Aug-06               1-Aug-20
managemyexercise.com                         1-Aug-06               1-Aug-20
managemyexerciseroom.com                     20-Jul-06              20-Jul-20
managemyeyes.com                             1-Aug-06               1-Aug-20
managemyfashion.com                         17-Aug-06             22-Mar-20
managemyfather.com                           1-Aug-06               1-Aug-20
managemyfish.com                             1-Aug-06               1-Aug-20
managemyfitnessroom.com                      20-Jul-06              20-Jul-20
managemyfriends.com                          1-Aug-06               1-Aug-20
managemyfuneral.com                          21-Jul-06              21-Jul-20
managemygadgets.com                          1-Aug-06               1-Aug-20
managemygame.com                            17-Aug-06             27-Mar-20
managemygameroom.com                         20-Jul-06              20-Jul-20
managemygames.com                            1-Aug-06               1-Aug-20
managemygarage.com                           1-Aug-06               1-Aug-20
managemygarden.ca                           13-Apr-04              13-Apr-19
managemygarden.com                          17-Aug-06              13-Apr-20
managemygiftcards.com                        20-Jul-06              20-Jul-20
managemygiftgiving.com                       20-Jul-06              20-Jul-19
managemygraduation.com                       1-Aug-06               1-Aug-19
managemygrandparents.com                     1-Aug-06               1-Aug-19
managemygreenlife.com                        7-Dec-09               7-Dec-19
managemyguestlist.com                        1-Aug-06               1-Aug-19
managemyhealthandbeauty.com                  1-Aug-06               1-Aug-19
managemyhobbies.com                          1-Aug-06               1-Aug-19
managemyhobby.com                            20-Jul-06              20-Jul-20
managemyholidays.com                         20-Jul-06              20-Jul-19
managemyhome.ca                               2-Oct-00            16-May-20
managemyhome.com                            28-Aug-06               3-Sep-20
managemyhomeimprovements.com                 1-Aug-06               1-Aug-20
managemyhomeservices.com                     20-Jul-06              20-Jul-20
managemyhometheater.com                      20-Jul-06              20-Jul-20
managemyhousecleaning.com                    1-Aug-06               1-Aug-20
managemyhousekeeping.com                     1-Aug-06               1-Aug-20
managemyhousewarming.com                     1-Aug-06               1-Aug-20
managemyhvac.com                             20-Jul-06              20-Jul-20
    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                     Pg 846 of 1120

managemyillness.com                        17-Aug-06             22-Mar-20
managemyjewelry.com                         20-Jul-06             20-Jul-20
managemykid.com                             1-Aug-06              1-Aug-20
managemykids.com                           17-Aug-06             13-May-20
managemykitchen.com                         1-Aug-06              1-Aug-20
managemylaptoppc.com                        7-Dec-09               7-Dec-19
managemylawn.com                            20-Jul-06             20-Jul-20
managemylife.com                            9-Nov-03              9-Nov-20
managemylifr.com                           28-Mar-18             28-Mar-20
managemylook.com                            3-Dec-09               3-Dec-19
managemylunch.com                           1-Aug-06              1-Aug-20
managemymachine.com                         7-Dec-09               7-Dec-19
managemymail.ca                             6-Apr-05               6-Apr-19
managemymedia.com                          17-Aug-06             22-Mar-20
managemymedicinecabinet.com                 20-Jul-06             20-Jul-20
managemymom.com                            17-Aug-06             22-Mar-19
managemymother.com                          1-Aug-06              1-Aug-20
managemymove.ca                            27-Mar-04             27-Mar-19
managemymove.com                            5-Sep-06             27-Mar-19
managemymovietickets.com                    1-Aug-06              1-Aug-20
managemynewborn.com                         1-Aug-06              1-Aug-20
managemynuptials.com                        7-Dec-09               7-Dec-19
managemyoffice.com                          1-Aug-06              1-Aug-20
managemyoutdooractivities.com               1-Aug-06              1-Aug-20
managemyownersmanuals.com                   20-Jul-06             20-Jul-20
managemypantry.com                          20-Jul-06             20-Jul-20
managemyparty.com                           1-Aug-06              1-Aug-19
managemypersonalcare.com                    1-Aug-06              1-Aug-19
managemypersonalgrooming.com                1-Aug-06              1-Aug-19
managemypet.com                            17-Aug-06             13-May-19
managemypets.com                            1-Aug-06              1-Aug-20
managemyphysicaltherapy.com                 1-Aug-06              1-Aug-20
managemyplanning.com                        1-Aug-06              1-Aug-20
managemypoints.com                         17-Aug-06             22-Mar-19
managemyprom.com                            1-Aug-06              1-Aug-20
managemyrecipes.com                         1-Aug-06              1-Aug-20
managemyregistry.com                        1-Aug-06              1-Aug-20
managemyrelocation.com                      1-Aug-06              1-Aug-20
managemyremodel.com                         1-Aug-06              1-Aug-20
managemyreservations.com                    1-Aug-06              1-Aug-20
managemyride.com                            7-Aug-07              7-Aug-19
managemyscreeningroom.com                   20-Jul-06             20-Jul-20
managemysearch.com                         17-Aug-06              11-Jan-19
managemyservice.com                        17-Aug-06             22-Mar-19
managemyshape.com                          17-Aug-06             22-Mar-19
managemyshopping.com                       17-Aug-06             22-Mar-20
managemysmokingcessation.com                1-Aug-06              1-Aug-20
    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                     Pg 847 of 1120

managemysongs.com                         21-Aug-06              22-Mar-20
managemysports.com                        17-Aug-06              22-Mar-20
managemystorage.com                         20-Jul-06              20-Jul-19
managemysummer.com                          20-Jul-06              20-Jul-20
managemysustainability.com                  8-Dec-09               8-Dec-19
managemytaxdocs.com                         20-Jul-06              20-Jul-20
managemyteenager.com                        1-Aug-06               1-Aug-20
managemytoddler.com                         8-Dec-09               8-Dec-19
managemytools.com                           1-Aug-06               1-Aug-20
managemytoys.com                           23-Oct-07              23-Oct-19
managemytrip.com                          17-Aug-06              13-May-20
managemytruck.com                           1-Aug-06               1-Aug-20
managemyutilities.com                     17-Aug-06              14-Feb-20
managemyvacation.com                      17-Aug-06              22-Mar-20
managemyvacationhome.com                    1-Aug-06               1-Aug-20
managemyvaluables.com                       20-Jul-06              20-Jul-20
managemyvehicle.com                       17-Aug-06              14-May-20
managemywallet.com                         5-May-09               5-May-19
managemywarranties.com                      20-Jul-06              20-Jul-20
managemyweddingceremony.com                 7-Dec-09               7-Dec-19
managemyweddingplanning.com                 7-Dec-09               7-Dec-19
managemyweekend.com                         1-Aug-06               1-Aug-20
managemyweight.com                         18-Jan-04              18-Jan-19
managemyweightloss.com                      1-Aug-06               1-Aug-20
managemyyard.com                            1-Aug-06               1-Aug-20
mangemysustainability.com                   7-Dec-09               7-Dec-19
mangemytoddler.com                          1-Aug-06               1-Aug-20
manysidesofme.com                           9-Aug-10               9-Aug-20
manysidesofyou.com                           1-Jul-10               1-Jul-20
mcx-delivery.com                          22-May-14              22-May-20
mediagoto.com                               3-Apr-02               3-Apr-20
meetthedumores.com                         11-Apr-07              11-Apr-19
memomaison.ca                             25-Mar-04              25-Mar-19
memomaison.com                            28-Aug-06                5-Dec-18
metascale.biz                             16-Feb-12              15-Feb-20
metascale.com                              19-Jan-05              19-Jan-19
metascale.info                            16-Feb-12              16-Feb-20
metascale.mobi                            22-Feb-12              22-Feb-20
metascale.net                              17-Jan-12              17-Jan-20
miamiaefactoryservice.com                   2-Feb-10               2-Feb-20
miamiaeservices.com                         2-Feb-10               2-Feb-20
militarykenmorewater.com                  16-Nov-09              16-Nov-19
misscoolbeans.com                         14-May-09              14-May-19
mmyh.ca                                     6-Apr-04               6-Apr-19
monarchappliance.com                        4-Dec-14               4-Dec-18
monarchfl.com                              8-May-15               8-May-19
monarchhome.com                            26-Oct-08              26-Oct-19
    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                     Pg 848 of 1120

monarchluxuryappliance.com                 8-May-15               8-May-19
monarchluxuryappliances.com                8-May-15               8-May-19
monarkappliance.co                        18-Nov-14              17-Nov-20
monarkapplianceco.com                       4-Dec-14               4-Dec-18
monarkappliancecompany.com                  4-Dec-14               4-Dec-18
monarkappliances.co                       18-Nov-14              17-Nov-20
monarkappliances.com                        4-Dec-14               4-Dec-18
monarkapplianceshowroom.com                 4-Dec-14               4-Dec-18
monarkapplianceshowrooms.com                4-Dec-14               4-Dec-18
monarkaz.com                               8-May-15               8-May-19
monarkca.com                               8-May-15               8-May-19
monarkcares.com                           21-Sep-15              21-Sep-19
monarkfl.com                               8-May-15               8-May-19
monarkhome.com                              4-Dec-14               4-Dec-18
monarkkitchen.com                           4-Dec-14               4-Dec-18
monarkkitchenappliances.com                 4-Dec-14               4-Dec-18
monarkkitchenshowroom.com                   4-Dec-14               4-Dec-18
monarkkitchenshowrooms.com                  4-Dec-14               4-Dec-18
monarklife.com                            18-Nov-14              18-Nov-20
monarkliving.com                          18-Nov-14              18-Nov-20
monarkluxuryappliance.co                  18-Nov-14              17-Nov-20
monarkluxuryappliance.com                   4-Dec-14               4-Dec-18
monarkluxuryappliances.co                 18-Nov-14              17-Nov-20
monarkluxuryappliances.com                  4-Dec-14               4-Dec-18
monarkpremiumappliance.co                 18-Nov-14              17-Nov-20
monarkpremiumappliance.com                  4-Dec-14               4-Dec-18
monarkpremiumappliances.co                18-Nov-14              17-Nov-20
monarkpremiumappliances.com                 4-Dec-14               4-Dec-18
monarkshowroom.com                          4-Dec-14               4-Dec-18
monarkshowrooms.com                         4-Dec-14               4-Dec-18
monarksurvey.com                          21-Sep-15              21-Sep-19
monarkusa.com                             18-Mar-15              18-Mar-19
moneycantbuystyle.com                     24-Nov-08              24-Nov-19
moregreenacrossamerica.com                  8-Mar-10               8-Mar-20
morejobleads.com                            9-Feb-09               9-Feb-19
morevaluesmorechristmas.com               12-Aug-09              12-Aug-21
morrowridge.com                           25-May-07              25-May-19
movementmovement.com                      17-Feb-13              17-Feb-20
movingpointssweeps.com                      8-Jun-10               8-Jun-20
mowingacrossamerica.com                     2-Feb-10               2-Feb-20
mrbluelight.xxx                             6-Dec-11               6-Dec-20
mrscoolbeans.com                          14-May-09              14-May-19
msegno.net                                27-May-14              27-May-20
mxshc.com                                  17-Jan-14              17-Jan-20
myaaahome.com                             15-Sep-05              15-Sep-19
mycountrywidehome.com                     21-Sep-05              21-Sep-19
mydelver.com                               13-Apr-08              13-Apr-20
    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                     Pg 849 of 1120

mydelvers.com                             10-Mar-10              10-Mar-20
mydiydisasterproject.com                  27-May-10              27-May-20
myelectronicsmatchmaker.com                11-Jan-10              11-Jan-20
myfirstkenmore.com                        13-May-10              13-May-20
myfriendspend.com                          16-Jun-09              16-Jun-19
mygofer.com                                 4-Apr-04               4-Apr-19
my-gofer.com                                6-Feb-08               6-Feb-19
mygofer.delivery                            3-Feb-15               3-Feb-20
my-gofer.info                              19-Apr-12              19-Apr-20
mygofer2go.com                            26-Mar-09              26-Mar-19
mygoferatkmart.com                          3-Dec-09               3-Dec-19
mygoferatsears.com                          3-Dec-09               3-Dec-19
mygofers.com                              12-May-06              12-May-20
mygoferservice.com                         12-Apr-07              12-Apr-20
mygoferservicebureau.com                  22-Sep-08              22-Sep-20
mygopher.com                               28-Jan-99              28-Jan-19
mygopheratkmart.com                         3-Dec-09               3-Dec-19
mygopheratsears.com                         3-Dec-09               3-Dec-19
myimageessentials.com                      12-Jun-15              12-Jun-19
mykitchendrawer.com                         7-Jun-99               7-Jun-20
mykmart.com                               14-May-99              14-May-19
my-kmart.com                              11-Dec-04              11-Dec-18
myownredwood.com                           19-Jan-08              19-Jan-20
myperfectwardrobe.com                     29-Mar-07              29-Mar-19
myphotos.com                                9-Apr-96              10-Apr-20
mysear.com                                23-Nov-12              23-Nov-18
mysears.com                               20-Nov-03              20-Nov-18
mysearscard.com                             7-Aug-01               7-Aug-19
mysearsfitclub.com                        11-May-10              11-May-20
mysearshc.com                               9-Feb-05               9-Feb-19
mysearsholding.com                        10-Feb-05              10-Feb-19
mysearsholdingco.com                      10-Feb-05              10-Feb-19
mysearsholdings.com                         9-Feb-05               9-Feb-19
mysearsholdingsco.com                       9-Feb-05               9-Feb-19
mysearshome.com                           15-Aug-06                5-Apr-20
mysearsmobile.com                           8-Feb-16               8-Feb-20
mysearsoptical.com                          3-Feb-04               3-Feb-19
mysearsreward.com                           22-Jul-08              22-Jul-20
mysearsrewards.com                          27-Jul-07              27-Jul-20
mysegno.co                                27-May-14              26-May-20
mysegno.com                               27-Mar-14              27-Mar-20
mysegno.org                               27-May-14              27-May-20
myshccommunity.com                        21-Mar-07              21-Mar-19
myshccommunity.net                        29-Mar-07              29-Mar-20
myshccommunity.org                        29-Mar-07              29-Mar-20
myshccomuninty.com                        29-Mar-07              29-Mar-19
myshccomuninty.net                        29-Mar-07              29-Mar-20
    18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                      Pg 850 of 1120

myshccomuninty.org                         29-Mar-07              29-Mar-20
myshcommunity.com                          29-Mar-07              29-Mar-19
myshcommunity.net                          29-Mar-07              29-Mar-20
myshcommunity.org                          29-Mar-07              29-Mar-20
myshcomunity.com                           29-Mar-07              29-Mar-19
myshcomunity.net                           29-Mar-07              29-Mar-20
myshcomunity.org                           29-Mar-07              29-Mar-20
mytravelershomeguide.com                   21-Aug-06               1-May-20
mywholehome.com                            17-Aug-06               24-Apr-20
mywishbook.com                               3-Aug-04               3-Aug-19
nationalclaimcenters.com                     2-Feb-10               2-Feb-20
nationalclaimscenters.com                    1-Feb-10               1-Feb-20
needitinstallednow.com                       9-Feb-09               9-Feb-19
negativeandpositive.com                     25-Apr-07              25-Apr-19
negative-and-positive.com                   25-Apr-07              25-Apr-19
new-delivery.com                            26-Apr-12              25-Apr-20
newdelvers.com                             10-Mar-10              10-Mar-20
newsearscatalogue.com                        6-Nov-08               6-Nov-20
newsearscatalogue.net                        6-Nov-08               6-Nov-20
nexcom-delivery.com                         26-Apr-12              25-Apr-20
northredwood.com                            19-Jan-08              19-Jan-20
northwestterritory.com                       5-Feb-01               5-Feb-19
nuestragente.com                             8-Sep-98               7-Sep-19
offersears.com                              26-Jan-12              26-Jan-20
offersears1.com                            11-Sep-12              11-Sep-20
offersears10.com                           17-Nov-14              17-Nov-20
offersears2.com                            11-Sep-12              11-Sep-20
offersears3.com                            11-Sep-12              11-Sep-20
offersears4.com                            11-Sep-12              11-Sep-20
offersears5.com                            17-Nov-14              17-Nov-20
offersears6.com                            17-Nov-14              17-Nov-20
offersears7.com                            17-Nov-14              17-Nov-20
offersears8.com                            17-Nov-14              17-Nov-20
offersears9.com                            17-Nov-14              17-Nov-20
offersywr.com                               26-Jan-12              26-Jan-20
offersywr2.com                             17-Nov-14              17-Nov-20
onestate.co                                 15-Oct-12              14-Oct-20
onlygn.com                                 11-Nov-09              11-Nov-19
opencountryapparel.com                      10-Apr-00              10-Apr-20
opencountryboots.com                         5-Apr-00               5-Apr-20
opencountrycasuals.com                      10-Apr-00              10-Apr-20
opencountryshoes.com                         5-Apr-00               5-Apr-20
orangeandblackfriday.com                   17-Aug-12              17-Aug-20
originalpartsdirect.com                     13-Jun-12              13-Jun-20
ourgreenfields.com                          19-Jan-08              19-Jan-20
ownasears.com                              15-Aug-11              15-Aug-19
ownasearsfranchise.com                     26-May-08              26-May-19
     18-23538-rdd     Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                          Pg 851 of 1120

ownasearsstore.com                              15-Aug-11             15-Aug-19
ownasearstore.com                               30-Aug-11             30-Aug-19
pacificbay.org                                    6-Jun-08              6-Jun-20
packupthepoints.com                               8-Jun-10              8-Jun-20
parentpal.net                                   25-Sep-15             25-Sep-19
partneryourway.com                              16-Nov-11             16-Nov-19
partsatsears.com                                 10-Jan-12             10-Jan-20
partsdirect.com                                  11-Jan-99             11-Jan-19
partsdirect.info                                  26-Jul-01             26-Jul-20
partsdirectstore.com                            14-Mar-14             14-Mar-20
partsdirectstore-content.com                    12-Aug-14             12-Aug-20
partsdirectstore-dev.com                        14-Mar-14             14-Mar-20
partsdirectstore-test.com                       14-Mar-14             14-Mar-20
partsinthemail.com                              14-Nov-12             14-Nov-20
personalcatalogcloud.com                         10-Jun-14             10-Jun-20
personalclothingadvisor.com                      26-Oct-05             26-Oct-20

personalfitnessequipmentadvisor.com             26-Oct-05             26-Oct-20
personalgarageadvisor.com                       26-Oct-05             26-Oct-20
personalhomedecoradvisor.com                    26-Oct-05             26-Oct-20
personalhomefashionsadvisor.com                 26-Oct-05             26-Oct-20
personalhomegymadvisor.com                      26-Oct-05             26-Oct-20
personalhometheateradvisor.com                  26-Oct-05             26-Oct-20
personalkitchenadvisor.com                      26-Oct-05             26-Oct-20
personallaundryadvisor.com                      26-Oct-05             26-Oct-20
personallaundryroomadvisor.com                  26-Oct-05             26-Oct-20
personallawncareadvisor.com                     26-Oct-05             26-Oct-20
personaloccasions.com                           20-Oct-98             19-Oct-19
personal-occasions.com                          20-Oct-98             19-Oct-19
personaloutfitadvisor.com                       26-Oct-05             26-Oct-20
personalpatioadvisor.com                        26-Oct-05             26-Oct-20
personalretailcloud.com                          2-Sep-14              2-Sep-20
personalshopper.app                             8-May-18              8-May-20
personaltireadvisor.com                         26-Oct-05             26-Oct-20
personaltooladvisor.com                         26-Oct-05             26-Oct-20

personaltractorandmoweradvisor.com              26-Oct-05              26-Oct-20
personsalcatalogcloud.com                       10-Jun-14              10-Jun-20
petboutiqueatsears.com                         29-May-14              29-May-20
piperandblue.com                               20-Feb-08              20-Feb-20
piperblue.com                                  20-Feb-08              20-Feb-20
placemysearsclaim.com                            3-Apr-14               3-Apr-20
planmythings.com                                 1-Jun-09               1-Jun-19
playdateplace.com                                4-Feb-11               4-Feb-19
policylogin.com                                 12-Apr-01              12-Apr-19
popupcollection.com                            12-Dec-16              12-Dec-18
portraitpreview.com                             25-Jun-97              24-Jun-20
     18-23538-rdd    Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                            Pg 852 of 1120

positive-and-negative.com                         25-Apr-07             25-Apr-19
power-ahead.com                                   17-Nov-17             17-Nov-19
powerahead-diehard.com                            17-Nov-17             17-Nov-19
poweredahead.com                                   9-Nov-17              9-Nov-19
poweringahead.com                                  10-Oct-14             10-Oct-20
powersahead.com                                    9-Nov-17              9-Nov-19
premierbrandshowcase.com                          25-Aug-15             25-Aug-19
premiumapplianceoutlet.com                        21-Sep-10             21-Sep-20
premiumapplianceoutlet.net                        21-Sep-10             21-Sep-20
premiumapplianceoutlet.org                        21-Sep-10             21-Sep-20
premiumplumbingoutlet.com                          25-Oct-10             25-Oct-19
premiumplumbingoutlet.net                          25-Oct-10             25-Oct-19
premiumplumbingoutlet.org                          25-Oct-10             25-Oct-19
primeroenlafamilia.com                            12-Aug-09             12-Aug-21
primerohispanicheritagescholarship.co
m                                                  9-Sep-09               9-Sep-19
productfilters.com                               10-Aug-12              10-Aug-20
productrepairservices.com                        12-May-10              12-May-20
protegemvp.com                                   17-Dec-08              17-Dec-19
providerrecruitment.com                            9-Feb-09               9-Feb-19
purchaseapplianceparts.com                       11-Sep-07              11-Sep-19
rabutler.com                                     25-May-07              25-May-19
readysetholidy.com                               28-Sep-06              28-Sep-19
reallifewardrobe.com                             29-Mar-07              29-Mar-19
realwardrobe.com                                 29-Mar-07              29-Mar-19
redwoodfields.com                                 19-Jan-08              19-Jan-20
redysetholiday.com                               28-Sep-06              28-Sep-19
refirgerator.parts                                25-Jun-14              25-Jun-19
refrigeratorbrandparts.com                       10-Aug-12              10-Aug-20
reimagineyourself.com                             11-Jan-08              11-Jan-19
replacementmarketplace.com                         3-Apr-09               3-Apr-19
replacementwindowsbysears.com                    10-Sep-11              10-Sep-19
requestserviceslive.com                            9-Feb-09               9-Feb-19
retireessears.com                                28-Feb-01              28-Feb-19
returnin5.com                                    24-Sep-12              24-Sep-20
returnsflow.com                                  11-Sep-12              11-Sep-20
ridenss.com                                      26-Mar-09              26-Mar-20
roadhandler.com                                   30-Apr-96              1-May-19
roofingbysears.com                               10-Sep-11              10-Sep-19
roomsforkidscatalog.com                            9-Dec-03               9-Dec-18
sacfportal.com                                   16-Nov-11              16-Nov-19
sacfranchise.com                                  15-Oct-09              15-Oct-19
saerhsc.com                                      28-Mar-18              28-Mar-20
safetraxfootwear.com                             30-Dec-09              30-Dec-19

sanfranciscoappliancecontractors.com              14-Nov-12             14-Nov-20
sanfranciscoappliancepros.com                     14-Nov-12             14-Nov-20
     18-23538-rdd    Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                            Pg 853 of 1120

sanfranciscoappliancerepair247.com                14-Nov-12             14-Nov-20
sanfranciscoappliancerepairman.com                14-Nov-12             14-Nov-20
sanfranciscocontractorconnect.com                 14-Nov-12             14-Nov-20
sanfranciscodoorrepair.com                        14-Nov-12             14-Nov-20
sanfranciscohandymanpros.com                      14-Nov-12             14-Nov-20
sanfranciscohomepaintingservices.co
m                                                 14-Nov-12             14-Nov-20
sanfranciscohomerepaircontractors.co
m                                                14-Nov-12              14-Nov-20
sanfranciscohomerepairservices.com               14-Nov-12              14-Nov-20
sanfranciscorefrigeratorrepair.com               14-Nov-12              14-Nov-20
sanfranciscorepaircontractor.com                 14-Nov-12              14-Nov-20
sanfranciscorepaircontractors.com                14-Nov-12              14-Nov-20
sanfranciscowasherdryerrepair.com                14-Nov-12              14-Nov-20
savvyflair.com                                    26-Jun-09              26-Jun-19
savvyshopconnect.com                             14-May-09              14-May-19
savvyshoppersunite.com                           14-May-09              14-May-19
sea.rs                                            6-Nov-09               6-Nov-18
sealscard.com                                    23-Nov-12              23-Nov-18
sear.com                                         24-Aug-98              23-Aug-20
searautocenter.com                               24-May-08              24-May-19
searcad.com                                        6-Dec-12               6-Dec-18
searcanada.com                                   29-Dec-02              29-Dec-18
searcard.com                                       7-Mar-02               7-Mar-19
searcards.com                                      7-Feb-03               7-Feb-19
searchgrip.com                                   29-Sep-10              29-Sep-20
searcommercial.com                               23-Nov-12              23-Nov-18
searcommercialparts.com                          23-Nov-12              23-Nov-18
searcredit.com                                     17-Jul-03              17-Jul-19
searcreditscore.com                                6-Aug-09               6-Aug-19
searcreditscores.com                               6-Aug-09               6-Aug-19
searessential.com                                  9-Dec-04               9-Dec-18
searessentials.com                                 9-Dec-04               9-Dec-18
searfinancial.com                                23-Nov-12              23-Nov-18
seargaragedoor.com                                23-Oct-07              23-Oct-19
seargaragedoors.com                              21-Sep-07              21-Sep-19
seargrand.com                                      7-Apr-03               7-Apr-19
searhardwarestores.com                           23-Nov-12              23-Nov-18
searhomeimprovements.com                           8-Dec-12               8-Dec-18
searhometownstores.com                           23-Nov-12              23-Nov-18
searmastercardsolutions.com                        7-Dec-12               7-Dec-18
searoulet.com                                     16-Oct-12              16-Oct-20
searoutlet.com                                   27-Nov-05              27-Nov-19
searoutletstore.com                               16-Oct-12              16-Oct-20
searportraitstudio.com                             9-Dec-02               9-Dec-18
sears.biz                                        27-Mar-02              26-Mar-20
sears.cleaning                                     9-Jun-14               9-Jun-19
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32        Exhibit A
                                      Pg 854 of 1120

sears.clothing                               5-Feb-14              5-Feb-20
sears.co.il                                 16-Mar-09             17-Mar-19
sears.co.nz                                 12-Apr-11             11-Apr-19
sears.com                                   19-Feb-92             20-Feb-20
sears.com.pl                                  8-Jul-10               8-Jul-19
sears.com.pr                                 3-May-10              3-May-20
sears.com.ro                                  1-Jan-96              1-Jun-19
sears.com.tr                                11-Apr-11             10-Apr-19
sears.com.tw                                11-Apr-11             11-Apr-19
sears.contractors                           10-Feb-14             10-Feb-19
sears.coupons                               17-Aug-15             17-Aug-20
sears.credit                                  8-Jan-15              8-Jan-20
sears.creditcard                              8-Jan-15              8-Jan-20
sears.deals                                 22-Sep-14             22-Sep-19
sears.delivery                               3-Feb-15              3-Feb-20
sears.discount                              19-Aug-14             19-Aug-19
sears.do                                    12-Oct-10             12-Oct-20
sears.enterprises                           17-Feb-14             17-Feb-19


sears.eu                                    29-Oct-06              29-Oct-20
sears.fashion                               10-Apr-15              10-Apr-20
sears.fi                                     5-Nov-10               5-Nov-20
sears.finance                                3-Sep-14               3-Sep-19
sears.financial                               8-Jan-15               8-Jan-20
sears.florist                                1-Apr-14               1-Apr-19
sears.gifts                                  4-Nov-14               4-Nov-19
sears.gr                                    10-Oct-10                9-Oct-20
sears.holdings                              24-Jun-15              24-Jun-19
sears.info                                   31-Jul-01              30-Jul-20
sears.je                                   31-Dec-00              31-Dec-18
sears.jobs                                 15-Sep-05              15-Sep-19
sears.kitchen                              10-Feb-14              10-Feb-19
sears.mobi                                  15-Jun-06              15-Jun-20
sears.name                                    9-Jan-02             15-Jan-19
sears.ph                                      8-Oct-10               7-Oct-20
sears.photography                            3-Feb-14               3-Feb-19
sears.plumbing                               5-Feb-14               5-Feb-20
sears.pr                                   11-Aug-10              11-Aug-19
sears.ro                                      1-Jan-96               1-Jun-19
sears.services                                 1-Jul-14               1-Jul-19
sears.shoes                                24-Feb-14              24-Feb-19
sears.support                              19-Mar-14              18-Mar-19
sears.technology                            26-Jan-15              26-Jan-19
sears.tienda                               27-May-14              27-May-19
sears.tools                                   8-Jan-15               8-Jan-19
sears.tt                                    19-Oct-10              19-Oct-21
    18-23538-rdd    Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32        Exhibit A
                                       Pg 855 of 1120

sears.tv                                      4-Sep-06               4-Sep-20
sears.us                                    16-May-02              15-May-19
sears.vacations                             19-May-14              19-May-19
sears.website                                   7-Jul-16               7-Jul-19
sears.xn--ses554g                              5-Jan-15              5-Nov-19
sears2go.com                                22-Sep-08              22-Sep-20
sears88.com                                 22-Nov-02              22-Nov-18
searsabd.com                                 24-Jan-07              24-Jan-20
searsac.com                                  25-Oct-02              25-Oct-20
searsacandheating.com                       21-Sep-11              21-Sep-19
searsacrd.com                                 21-Jul-12              21-Jul-20
searsadvantage.ca                             6-Apr-18               6-Apr-20
searsadvantage.com                          15-Nov-12              15-Nov-20
searsadvantage.info                         15-Nov-12              15-Nov-20
searsairductcleaning.ca                     21-May-04              21-May-19
searsairductcleaning.com                      31-Jul-00              31-Jul-19
searsalliance.com                           29-May-18              29-May-20
searsallthingsautomotive.info                 3-Apr-12               3-Apr-19
searsallthingsautomotive.net                  3-Apr-12               3-Apr-19
searsallthingsautomotive.org                  3-Apr-12               3-Apr-19
searsamericandream.com                        5-Aug-03               5-Aug-19
searsamericandreamcampaign.com              11-Feb-03              11-Feb-20
searsamericanhomeowner.com                    6-Apr-04               6-Apr-20
searsandrobuck.com                          29-Dec-02              29-Dec-18
searsapplaincerepairservice.com               21-Jul-10              21-Jul-20
searsappliance.com                            6-Mar-99               6-Mar-19
sears-appliance.com                          27-Apr-09              27-Apr-20
searsappliance.org                           18-Apr-13              18-Apr-19
searsapplianceoutlet.com                      9-Nov-05               9-Nov-20
searsapplianceparts.com                      26-Apr-01              26-Apr-19
searsappliancerepair.biz                     27-Apr-09              26-Apr-20
sears-appliance-repair.com                   24-Jun-14              24-Jun-19
searsappliancerepair.info                    27-Apr-09              27-Apr-20
searsappliancerepair.org                     27-Apr-09              27-Apr-20
searsappliancerepairservice.com               23-Jul-10              23-Jul-20
searsappliances.ca                            6-Apr-18               6-Apr-20
searsappliances.com                           5-Mar-99               5-Mar-19
searsapplianceshowroom.com                   20-Apr-09              20-Apr-19
searsapplianceshowrooms.com                 18-Mar-09              18-Mar-19
searsapplicancerepair.com                      5-Jun-12               5-Jun-20
searsarchives.com                            12-Apr-02              12-Apr-19
searsarena.com                              22-Feb-06              22-Feb-20
searsarrivelounge.biz                       11-Aug-09              10-Aug-19
searsarrivelounge.com                          5-Jun-09               5-Jun-19
searsarrivelounge.net                       11-Aug-09              11-Aug-21
searsassociatefeedback.com                  24-Mar-17              24-Mar-19
searsassoicateinterview.com                 24-Mar-17              24-Mar-19
     18-23538-rdd    Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                         Pg 856 of 1120

searsathome.com                                  2-Dec-02              2-Dec-18
searsatriumfeedback.com                          5-Jun-13              5-Jun-19
searsautlet.com                                  5-Feb-12              5-Feb-19
searsauto.com                                    1-Sep-99              1-Sep-20
searsauto.info                                 14-Mar-14             14-Mar-20
searsauto.jobs                                 15-Sep-05             15-Sep-19
searsautocenter.com                             23-Jan-05             23-Jan-20
searsautocenterfranchise.com                     8-Oct-09              8-Oct-19
searsautocenterofdavenport.com                 22-Mar-11             22-Mar-19
searsautocenterofeastwindsor.com               22-Mar-11             22-Mar-19
searsautocenterofhopewell.com                  22-Mar-11             22-Mar-19
searsautocenteroflandsdale.com                 22-Mar-11             22-Mar-19
searsautocenterofmiddletown.com                22-Mar-11             22-Mar-19
searsautocenterofpinellaspark.com              22-Mar-11             22-Mar-19
searsautocenterofrichmond.com                  22-Mar-11             22-Mar-19
searsautocenteroftaylor.com                    22-Mar-11             22-Mar-19
searsautocenterofwarren.com                    22-Mar-11             22-Mar-19
searsautocenterofwestchicago.com               22-Mar-11             22-Mar-19
searsautocenterreply.com                       16-Dec-10             16-Dec-19
searsautocenters.com                             1-Sep-99              1-Sep-19
searsautocommercial.com                          6-Apr-10              6-Apr-20
searsautofeedback.com                           23-Jan-13             23-Jan-19
searsautofranchise.com                          15-Oct-09             15-Oct-19
searsautomotive.com                              24-Jul-02             24-Jul-20
searsautomotiveaccessories.com                  25-Oct-01             25-Oct-19
searsautomotivecatalog.com                     17-Feb-00             17-Feb-19
searsautomotivecenter.com                      16-Sep-05             16-Sep-19
searsautopart.com                              23-Nov-12             23-Nov-18
searsautoparts.com                               1-Sep-99              1-Sep-19
searsautoreply.com                              29-Jun-11             29-Jun-19
searsbabyregistry.com                           17-Jun-09             17-Jun-20
searsbath.com                                    7-Sep-11              7-Sep-20
searsbathremodeling.com                        10-Sep-11             10-Sep-19
searsbc.com                                    23-Feb-09             23-Feb-19
searsbestcustomer.com                          13-Nov-08             13-Nov-20
searsbigandtall.com                             22-Jan-01             22-Jan-20
searsbigswitch.com                             26-Apr-10             26-Apr-20
searsbigtall.com                               27-Nov-02             27-Nov-18
searsbill.com                                    5-Jun-00              5-Jun-19
searsbillionpoints.com                           1-Jun-10              1-Jun-20
searsblackhistory.com                             9-Jan-03              9-Jan-19
searsblinds.com                                   2-Jul-13              2-Jul-19
searsblueappliancecrew.com                       1-Dec-08              1-Dec-18
searsbluebloggercrew.com                         3-Feb-11              3-Feb-19
searsblueclimatecrew.com                        24-Oct-08             24-Oct-20
searsbluecrew.com                               3-Nov-08              3-Nov-20
searsbluecrew.tv                               23-Nov-10             23-Nov-20
     18-23538-rdd    Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                           Pg 857 of 1120

searsbluecrewcontest.ca                         23-May-18              23-May-20
searsbluecrewcontest.com                          1-Jun-18               1-Jun-20
searsbluecrewheadquarters.com                    13-Jan-10              13-Jan-20
searsbluecrewhq.com                              13-Jan-10              13-Jan-20
searsbluecrewhq.tv                              23-Nov-10              23-Nov-20
searsbluehq.com                                  13-Jan-10              13-Jan-20
searsbluepowercrew.com                           20-Oct-08              20-Oct-20
searsblueservice.com                            24-Mar-09              24-Mar-19
searsblueservicecrew.com                        23-Feb-09              23-Feb-19
searsblueservicescrew.com                       23-Feb-09              23-Feb-19
searsbook.com                                   20-Nov-06              20-Nov-19
searsbrandcentral.com                            24-Apr-99              24-Apr-20
searsbrandcentral.net                           17-Aug-01              17-Aug-19
searsbrands.com                                  14-Jan-03              14-Jan-20
searsbsc.com                                    23-Feb-09              23-Feb-19
searsbusinessgiftcards.com                       20-Apr-10              20-Apr-20
searsbuyerprotection.com                         1-May-09               1-May-19
searscabinetrefacing.com                        10-Sep-11              10-Sep-19
searscadr.com                                     21-Jul-12              21-Jul-20
searscal.com                                     30-Oct-02              30-Oct-20
searscallcenterjobs.net                           5-Mar-14               5-Mar-20
searscalls.com                                  14-Aug-07              14-Aug-20

searscanadacharitablefoundation.com              13-Jun-18             13-Jun-20
searscanadafoundation.com                        13-Jun-18             13-Jun-20
searscard.com                                    22-Apr-99             22-Apr-19
sears-card.com                                     3-Jul-02              3-Jul-19
searscardcomm.com                                16-Jun-16             16-Jun-20
searscardd.com                                    15-Jul-12             15-Jul-20
searscardrewards.com                             16-Oct-06             20-Oct-20
searscards.com                                    16-Jul-03             16-Jul-20
searscares.com                                    4-Mar-09              4-Mar-19
searscarf.com                                     21-Jul-12             21-Jul-20
searscarpet.com                                  22-Jun-98             21-Jun-19
searscarpetandairductcleaning.com                18-Dec-03             18-Dec-19
searscarpetandductcleaning.com                   18-Dec-03             18-Dec-19
searscarpetandupholstery.com                     23-Oct-06             23-Oct-20
searscarpetandupholsterycare.com                 18-Dec-03             18-Dec-19
searscarpetandupholsterycleaning.co
m                                               18-Dec-03              18-Dec-19
searscarpetanduphostery.com                      18-Oct-06              18-Oct-20
searscarpetcare.com                             19-May-00              19-May-19
searscarpetcleaning.com                          22-Apr-99              22-Apr-19
searscatalog.com                                  3-Sep-98               2-Sep-19
searscatalog.net                                 23-Oct-08              23-Oct-20
searscataloge.com                               16-Sep-05              16-Sep-19
searscatalogs.com                               27-Sep-00              27-Sep-20
     18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                         Pg 858 of 1120

searscatalogue.com                              2-Dec-06               2-Dec-18
searscatalogue.net                             23-Oct-08              23-Oct-20
searscatd.com                                   15-Jul-12              15-Jul-20
searscatlog.com                               29-Dec-02              29-Dec-18
searscenter.com                                15-Apr-05              15-Apr-20
searscenterarena.com                           22-Oct-06              22-Oct-19
searscentral.com                               21-Jan-03              21-Jan-19
searscentre.com                                31-Jan-05              31-Jan-20
searscentrearena.com                            9-Mar-06               9-Mar-20
searscharge.com                               29-Dec-02              29-Dec-19
searscharities.com                              24-Jul-13              24-Jul-19
searschefchallenge.com                          6-Apr-10               6-Apr-20
searschicagohistory.com                       14-May-01              14-May-19
searschoiceawards.com                         10-May-04              10-May-19
searschoicerewards.com                          16-Jul-01              16-Jul-19
searschoices.com                               17-Jun-10              17-Jun-20
searsclean.ca                                   6-Apr-18               6-Apr-20
searsclean.com                                  9-Feb-04               9-Feb-19
searscleaning.com                             23-Sep-99              23-Sep-19
searscleaningservices.com                      18-Oct-06              18-Oct-20
searsclearance.com                             25-Jun-04              25-Jun-20
searsclothesdryerventcleaning.com              18-Oct-06              18-Oct-20
searsclothing.ca                                6-Apr-18               6-Apr-20
searsclothing.com                              22-Apr-99              22-Apr-20
searsclub.com                                  13-Jun-18              13-Jun-20
searscollector.com                             29-Jun-11              29-Jun-19
searscollege.com                               26-Jun-06              26-Jun-20
searscom.com                                  30-Nov-00              30-Nov-18
searscomfort.com                                8-Jun-10               8-Jun-20
searscommerceservices.com                     21-Feb-12              21-Feb-20
searscommercial.com                           28-Sep-04              28-Sep-19
searscommercialfitness.com                    15-Feb-10              15-Feb-20
searscommercialfootwear.com                   30-Dec-09              30-Dec-19
searscommercialmarketplace.com                 30-Oct-09              30-Oct-19
searscommercialpart.com                       23-Nov-12              23-Nov-18
searscommercialparts.com                       14-Apr-08              14-Apr-20
searscommercialpro.com                         14-Apr-11              14-Apr-19
searscommercials.com                          23-Nov-12              23-Nov-18
searscommercialweatherization.com               7-Oct-09               7-Oct-19
searscomplaints.biz                             2-Mar-09               1-Mar-20
searscomplaints.com                             2-Mar-09               2-Mar-20
searscomplaints.info                            2-Mar-09               2-Mar-20
searscomplaints.net                             2-Mar-09               2-Mar-20
searscomplaints.org                             2-Mar-09               2-Mar-20
searscomplaints.us                              2-Mar-09               1-Mar-20
searsconcierge.ca                              18-Apr-18              18-Apr-20
searsconnect.com                               5-May-00               5-May-20
    18-23538-rdd    Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                        Pg 859 of 1120

searsconnectlongdistance.com                   24-Jul-03              24-Jul-19
searsconnectwireless.com                       24-Jul-03              24-Jul-19
searscontractor.com                            4-Jun-07               4-Jun-19
searscontractors.com                           4-Jun-07               4-Jun-19
searscontractsales.com                         17-Jul-04              17-Jul-19
searscontrelecancer.ca                         6-Apr-18               6-Apr-20
searscore.com                                 16-Jan-13              16-Jan-19
searscorp.com                                 27-Oct-04              27-Oct-19
searscorporatecard.com                         2-Sep-16               2-Sep-20
searscorporategiftcards.com                   27-Oct-10              27-Oct-20
searscoupon.com                                 9-Jul-08               9-Jul-20
searscrditcard.com                             6-Dec-12               6-Dec-18
searscrditscore.com                           16-Jan-13              16-Jan-19
searscredit.com                               12-Apr-00              12-Apr-20
sears-credit.com                               17-Jul-03              17-Jul-19
searscreditcard.com                          14-Nov-02              14-Nov-19
searscreditcard.info                           21-Jul-08              20-Jul-19
searscreditcard-online.com                   19-May-16              19-May-20
searscreditcenter.com                          5-Sep-08               5-Sep-20
searscreditreport.com                         16-Jan-13              16-Jan-19
searscreditscore.com                           6-Aug-09               6-Aug-19
searscreditscore.net                           6-Aug-09               6-Aug-19
searscreditscore.org                           6-Aug-09               6-Aug-19
searscreditscores.com                          6-Aug-09               6-Aug-19
searscreditscores.net                          6-Aug-09               6-Aug-19
searscreditscores.org                          6-Aug-09               6-Aug-19
searscrushmystyle.com                        31-Mar-10              31-Mar-20
searscrushurstyle.com                        10-May-10              10-May-20
searscrushyourstyle.com                       6-May-10               6-May-20
searscustomcabinetrefacing.com               10-Sep-11              10-Sep-19
searscustomkitchenremodeling.com             10-Sep-11              10-Sep-19
searscustommeasuredwindows.com               10-Sep-11              10-Sep-19
searscustomwindowcoverings.ca                  6-Apr-18               6-Apr-20
searsdealer.com                                9-Sep-04               9-Sep-20
searsdealerflyer.com                           1-Sep-06               1-Sep-19
searsdealers.com                             28-May-02              28-May-20
searsdealerstores.biz                        16-Nov-01              18-Nov-20
searsdealerstores.com                        10-Feb-99              10-Feb-19
searsdecking.ca                                6-Apr-18               6-Apr-20
searsdecking.com                               6-Apr-18               6-Apr-20
searsdelivery.ca                               6-Apr-18               6-Apr-20
sears-delivery.com                            23-Apr-13              23-Apr-19
sears-delivery-api.com                        24-Oct-12              24-Oct-20
searsdental.com                               18-Jun-01              18-Jun-20
searsdental.mobi                             26-Sep-06              26-Sep-20
searsdentalcenter.com                        29-May-09              29-May-20
searsdepartmentstore.com                        9-Jan-02               9-Jan-20
     18-23538-rdd     Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                            Pg 860 of 1120

searsdeptstore.com                                  6-Aug-08              6-Aug-20
searsdeviceprotection.com                         11-Dec-14             11-Dec-18
searsdiehard.com                                   18-Jun-99             18-Jun-20
searsdigital.com                                   11-Oct-01             11-Oct-19
searsdigitalad.com                                21-Apr-11             21-Apr-19
searsdirect.com                                   29-Nov-02             29-Nov-18
searsdiscounttiresandautosupplies.co
m                                                 30-Oct-09              30-Oct-19
searsdiy.com                                      10-Jan-12              10-Jan-20
searsdoordesigner.com                            16-Mar-09              16-Mar-19
searsdoors.com                                     6-Feb-13               6-Feb-19
searsdrivingschool.com                           30-Sep-98              29-Sep-19
sears-drivingschool.com                            4-Mar-98               3-Mar-20
searsdrivingschools.com                             5-Jan-00               5-Jan-19
searsdrivingschools.mobi                         26-Sep-06              26-Sep-20
searsdryerventcleaning.com                        18-Oct-06              18-Oct-20
searsduct.com                                    28-Mar-17              28-Mar-19
searsductcleaning.ca                             21-May-04              21-May-19
searsductcleaning.com                             25-Apr-02              25-Apr-20
searseasypay.com                                  17-Jun-10              17-Jun-20
sears-eco.com                                      8-Jun-10               8-Jun-20
searsecommercejobs.com                             10-Jul-13              10-Jul-19
searsecuador.com                                 22-Feb-99              22-Feb-19
searsefficientwindows.com                        10-Sep-11              10-Sep-19
searselectronics.ca                                6-Apr-18               6-Apr-20
searselectronics.com                               31-Jul-07              31-Jul-19
searselements.com                                 21-Jan-03              21-Jan-19
searsenespanol.com                                  2-Jul-02               2-Jul-19
searsentryandstormdoors.com                      10-Sep-11              10-Sep-19
searsentrydoors.com                              10-Sep-11              10-Sep-19
sears-eparts.com                                 28-Mar-00              28-Mar-19
searsepersonaltraining.com                          4-Jan-11               4-Jan-19
searservices.com                                 21-Feb-12              21-Feb-20
searsessential.com                                 9-Dec-04               9-Dec-18
searsessentials.com                                9-Dec-04               9-Dec-18
searsessentialstogo.com                           17-Jun-05              17-Jun-19
searseveryday.com                                17-Sep-04              17-Sep-20
searsexpress.com                                  21-Jan-03              21-Jan-19
searsextremeproducts.com                            5-Jul-06               5-Jul-20
searseyecare.com                                 20-Feb-08              20-Feb-19
searsfacescancer.ca                                6-Apr-18               6-Apr-20
searsfacescancer.com                               6-Apr-18               6-Apr-20
searsfacingcancer.ca                               6-Apr-18               6-Apr-20
searsfamilycentral.com                            21-Jan-03              21-Jan-19
searsfashionoutlet.com                             2-Mar-10               2-Mar-20
searsfashions.com                                 20-Jun-11              20-Jun-19
searsfcraclassaction.com                           7-Feb-13               7-Feb-20
     18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                       Pg 861 of 1120

searsfeedback.com                           28-Aug-06              28-Aug-20
sears-feedback.com                            30-Jul-11              30-Jul-19
searsfeedback-help.com                       13-Jun-08              13-Jun-20
searsfinancial.ca                           24-Feb-10              24-Feb-20
searsfinancial.com                            1-Dec-00               1-Dec-18
searsfinancialservices.com                   13-Jun-18              13-Jun-20
searsfinejewelryrepair.com                  27-May-11              27-May-19
searsfitclub.com                            24-Mar-10              24-Mar-20
searsfitnessexperience.com                  11-May-10              11-May-20
searsfloor.com                               13-Jun-18              13-Jun-20
searsfloorcare.com                          19-May-00              19-May-19
searsflooring.com                            13-Jun-18              13-Jun-20
searsfloors.ca                               25-Apr-18              25-Apr-20
searsflowers.com                              4-Aug-98               3-Aug-19
searsfootball09.com                           7-Aug-09               7-Aug-19
searsfootballchallenge.com                  13-Aug-07              13-Aug-19
searsfootballexperience.com                   7-Aug-09               7-Aug-19
searsfootballtour.com                         7-Aug-09               7-Aug-19
searsfoundation.com                          13-Jun-18              13-Jun-20
searsfranchise.com                            3-Apr-08               3-Apr-20
searsfranchisebusiness.com                  20-Aug-08              20-Aug-20
searsfranchises.com                         26-May-08              26-May-19
searsfranchising.com                        20-Aug-08              20-Aug-20
sears-games.com                              28-Apr-06              28-Apr-20
searsgarage.com                               4-Oct-09               4-Oct-19
searsgaragedoor.com                          23-Apr-07              23-Apr-19
sears-garagedoor.com                        24-Mar-11              24-Mar-19
searsgaragedoordesigner.com                 16-Mar-09              16-Mar-19
searsgaragedoorinstallation.com             29-Dec-05              29-Dec-18
searsgaragedooropener.com                    23-Apr-07              23-Apr-19
searsgaragedooropeners.com                  29-Dec-05              29-Dec-18
searsgaragedoorrepair.com                   29-Dec-05              29-Dec-18
sears-garagedoor-repairs.com                24-Mar-11              24-Mar-19
searsgaragedoors.com                        29-Dec-05              29-Dec-18
sears-garagedoors.com                       24-Mar-11              24-Mar-19
searsgaragedoors.net                         18-Apr-08              18-Apr-19
searsgaragedoorsandmore.com                 29-Dec-05              29-Dec-18
searsgaragedoorservice.com                  29-Dec-05              29-Dec-18
searsgarages.com                              9-Sep-10               9-Sep-20
searsgardencenter.com                       30-Mar-00              30-Mar-19
searsgargedoors.com                         23-Nov-12              23-Nov-18
searsgiftcard.com                           20-Mar-00              20-Mar-20
searsgiftcard.net                           17-May-01              17-May-19
searsgiftregistry.com                       13-Aug-03              13-Aug-20
searsgifts.com                              16-Nov-01              16-Nov-19
searsglobalsourcing.com                       4-Apr-14               4-Apr-20
searsglobaltech.com                         17-Nov-11              17-Nov-19
     18-23538-rdd    Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                          Pg 862 of 1120

searsglobaltechnology.com                      17-Nov-11              17-Nov-19
searsgnn.com                                    12-Jan-09              12-Jan-19
searsgold.com                                    2-Dec-02               2-Dec-19
searsgoodlifegreatprice.com                     29-Apr-03              29-Apr-19
searsgrand.com                                  21-Jan-03              21-Jan-19
searsgrand.net                                   7-Apr-03               7-Apr-19
searsgrand.org                                   7-Apr-03               7-Apr-19
searsgrande.com                                  7-Apr-03               7-Apr-19
searsgreatindoors.com                          16-Sep-05              16-Sep-19
searsgreatkitchens.com                            7-Jan-00               7-Jan-20
searshandyhelper.com                             5-Dec-12               5-Dec-18
searshandyman.com                               29-Jun-11              29-Jun-20
searshandymanexperts.com                         5-Dec-12               5-Dec-18
searshandymansolutions.com                       5-Dec-12               5-Dec-18
searshardware.com                              15-May-00              15-May-19
searshardware.net                               5-May-98               4-May-19
searshardware.org                               5-May-98               4-May-19
searshardwarefeedback.com                      30-Mar-09              30-Mar-20
searshardwarestore.com                         23-Nov-12              23-Nov-18
searshardwarestores.com                         20-Jan-10              20-Jan-20
searshardwoodfloorcleaning.com                  26-Oct-11              26-Oct-20
searshas.com                                   10-Sep-09              10-Sep-19
searshasparts.com                               10-Jan-12              10-Jan-20
searshc.ai                                       16-Jul-18              16-Jul-20
searshc.co.il                                   28-Apr-09              28-Apr-19
searshc.com                                    17-Feb-05              17-Feb-19
searshc.net                                    17-Feb-05              17-Feb-19
searshc-il.com                                  27-Apr-09              27-Apr-19
searsheadquarters.com                            7-Mar-08               7-Mar-19
searshealthandwellness.com                     11-Dec-01              11-Dec-19
searshearing.com                                 16-Jul-02              16-Jul-20
searshearing.mobi                              26-Sep-06              26-Sep-20
searsheating.ca                                  6-Apr-18               6-Apr-20
searsheatingandac.com                          10-Sep-11              10-Sep-19
searsheatingandair.com                         21-Mar-01              21-Mar-20
searsheatingandairconditioning.com             21-Mar-01              21-Mar-20
searsheatingandcooling.ca                        6-Apr-18               6-Apr-20
searsheatingandcooling.com                     21-Mar-01              21-Mar-20
searsheatingandcoolingexperts.com              10-Sep-11              10-Sep-19
searsheatingandcoolingrepair.com               21-Sep-11              21-Sep-19
searsheatingandcoolingservice.com              10-Sep-11              10-Sep-19
searsheating-coolingatlanta.com                 18-Jan-11              18-Jan-19
searsheating-coolingbaltimore.com               18-Jan-11              18-Jan-19
searsheating-coolingchicago.com                 20-Jun-13              20-Jun-19
searsheating-coolingdallas.com                  20-Jan-11              20-Jan-19
searsheating-coolinghouston.com                 18-Jan-11              18-Jan-19
searsheating-coolingnj.com                      27-Jan-11              27-Jan-19
     18-23538-rdd    Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                          Pg 863 of 1120

searsheating-coolingrichmond.com                 20-Jun-13             20-Jun-19
searsheating-coolingsacramento.com               20-Jun-13             20-Jun-19
searshld.com                                    22-Mar-05             22-Mar-20
searsho.com                                       31-Jul-12             31-Jul-20
sears-holding.com                                 5-Sep-11              5-Sep-19
searsholdingcorporation.com                     15-Apr-08             15-Apr-19
searsholdingllc.com                               18-Jul-12             18-Jul-19
searsholdings.co.il                             25-Mar-09             25-Mar-19
sears-holdings.co.il                            25-Mar-09             25-Mar-19
searsholdings.com                               17-Nov-04             17-Nov-19
searsholdings.in                                  4-Sep-09              4-Sep-19
searsholdings.jobs                              15-Sep-05             15-Sep-19
searsholdingsalumni.com                          22-Jun-09             22-Jun-19
searsholdingsarchives.com                        22-Jun-07             22-Jun-17
searsholdingsindia.co.in                         30-Jan-17             30-Jan-19
searsholdingsindia.com                            4-Sep-09              4-Sep-19
searsholdingsindia.in                            30-Jan-17             30-Jan-19
searsholdingsisrael.com                         16-Mar-09             16-Mar-19
searsholiday.com                                   7-Jul-06              7-Jul-20
searshome.com                                     6-Feb-99              6-Feb-19
searshome101.com                                  6-Apr-04              6-Apr-20
searshomeandlife.com                            30-Aug-18             30-Aug-20
searshomeappliancecenter.com                      2-Apr-09              2-Apr-19
searshomeapplianceshowroom.com                    2-Apr-09              2-Apr-19
searshomeapplianceshowrooms.com                 23-Apr-09             23-Apr-19

searshomeappplianceshowrooms.com                20-Jan-16              20-Jan-20
searshomecenter.com                             2-Nov-98               1-Nov-19
sears-homecenter.com                            2-Nov-98               1-Nov-19
searshomecentral.com                            23-Jul-97              22-Jul-20
searshomecentral.net                            5-May-98               4-May-19
searshomecentral.org                            5-May-98               4-May-19
searshomecentralheatingandairconditi
oning.com                                       21-Mar-01             21-Mar-20
searshomecentralheatingandcooling.c
om                                              21-Mar-01             21-Mar-20
searshomecentralhvac.com                        21-Mar-01             21-Mar-20
searshomeconnect.com                            14-Jun-99             14-Jun-20
searshomeconnection.com                         23-Mar-00             23-Mar-20
searshomefurniture.com                           8-Jun-09              8-Jun-20
searshomehealthcare.com                         16-Sep-99             16-Sep-20
searshomeimprovements.ca                        18-Apr-18             18-Apr-20
searshomemaintenance.com                         6-Apr-04              6-Apr-20

searshomemaintenancesolutions.com                5-Dec-12              5-Dec-18
searshomerepair.com                             29-Jun-04             29-Jun-20
searshomerepair101.com                           6-Apr-04              6-Apr-20
     18-23538-rdd    Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                           Pg 864 of 1120

searshomes.com                                    8-Apr-09              8-Apr-19
searshomesecurity.ca                              6-Apr-18              6-Apr-20
searshomeservice.com                             21-Jun-00             21-Jun-20
searshomeservicehomewarranty.com                   3-Jun-14              3-Jun-20
searshomeservices.com                            16-Jun-06             16-Jun-20
sears-home-services.com                           11-Jul-11             11-Jul-19
searshomeservices.io                             12-Mar-15             12-Mar-20
searshomeservicesbathrooms.com                    1-Nov-11              1-Nov-19
searshomeservicescabinets.com                     1-Nov-11              1-Nov-19
searshomeservicescountertops.com                  1-Nov-11              1-Nov-19
searshomeservicesdoors.com                        1-Nov-11              1-Nov-19
searshomeservicesflooring.com                    10-Sep-11             10-Sep-19
searshomeservicesheatingandcooling.
com                                              1-Nov-11               1-Nov-19

searshomeserviceshomewarranty.com                5-May-14               5-May-20
searshomeserviceskitchens.com                     1-Nov-11               1-Nov-19
searshomeserviceswindows.com                    10-Sep-11              10-Sep-19
searshometownandoutlet.com                         6-Jun-12               6-Jun-20
searshometownfeedback.com                       30-Mar-09              30-Mar-20
searshometownstore.com                             8-Jun-10               8-Jun-20
searshometownstores.com                           1-Dec-08               1-Dec-18
searshomewarranty.com                            27-Apr-11              27-Apr-19
searshomewarrantyplan.com                       14-May-14              14-May-20
searshopyourwayreward.com                         7-Aug-09               7-Aug-19
searshousekeeping.com                           26-Sep-13              26-Sep-19
searshts.com                                    10-Sep-09              10-Sep-19
searshvac.ca                                      6-Apr-18               6-Apr-20
searshvac.com                                      5-Jun-00               5-Jun-19
searshvac.org                                      5-Jun-00               5-Jun-19
searshwp.com                                     10-Jun-04              10-Jun-20
searsimprovements.com                           12-Mar-12              12-Mar-20
searsindia.co.in                                 18-Jan-16              18-Jan-20
searsinsulatedgaragedoor.com                    29-Dec-05              29-Dec-18
searsinsuranceservices.com                      28-Sep-05              28-Sep-19
searsintranet.com                                23-Jun-07              23-Jun-19
searsinvestments.com                             12-Jan-12              12-Jan-19
searsipmanagement.com                            14-Jan-03              14-Jan-20
searsir.com                                      29-Jan-13              29-Jan-19
searsisrael.com                                 16-Mar-09              16-Mar-19
sears-israel.com                                16-Mar-09              16-Mar-19
searsjewelry.com                                17-Feb-00              17-Feb-19
searsjewelryandwatchrepair.com                  27-May-11              27-May-19
searsjewelrycare.com                            27-May-11              27-May-19
searsjewelrycareplan.com                        27-May-11              27-May-19
searsjewelryrepair.com                          27-May-11              27-May-19
searskenmore.com                                28-Aug-03              28-Aug-20
    18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                     Pg 865 of 1120

searskidroom.com                            2-Mar-06               2-Mar-20
searskids.com                             24-Nov-02              24-Nov-18
searskidsroom.com                         17-Nov-02              17-Nov-20
searskitchenremodeling.com                10-Sep-11              10-Sep-19
sears-kmartbeca.com                         9-Sep-09               9-Sep-19
sears-kmart-beca.com                        9-Sep-09               9-Sep-19
sears-kmartscholarship.com                  9-Sep-09               9-Sep-19
sears-kmart-scholarship.com                 9-Sep-09               9-Sep-19
searslab.com                              13-Sep-02              13-Sep-20
searslab1.com                               9-Jun-14               9-Jun-20
searslabs.com                             16-May-00              16-May-20
searslandsend.com                          19-Jan-08              19-Jan-19
searslayaway.com                          16-Sep-10              16-Sep-20
searsleatherconnection.com                 22-Jan-01              22-Jan-19
searslink2life.com                         26-Oct-11              26-Oct-20
searslink2life.net                         26-Oct-11              26-Oct-20
searslink2life.org                         26-Oct-11              26-Oct-20
searslinktolife.com                        26-Oct-11              26-Oct-20
sears-link-to-life.com                     26-Oct-11              26-Oct-20
searslinktolife.net                        26-Oct-11              26-Oct-20
sears-link-to-life.net                     26-Oct-11              26-Oct-20
searslinktolife.org                        26-Oct-11              26-Oct-20
sears-link-to-life.org                     26-Oct-11              26-Oct-20
searslocal.com                            22-Feb-12              22-Feb-20
searslocalad.com                           21-Apr-11              21-Apr-19
searslock.com                               3-Oct-13               3-Oct-19
searsloyaltyrewards.ca                      6-Apr-18               6-Apr-20
searsmaid.com                             26-Sep-13              26-Sep-19
searsmaids.com                            10-Dec-13              10-Dec-19
searsmaidservice.com                      26-Sep-13              26-Sep-19
searsmaidservices.com                     26-Sep-13              26-Sep-19
searsmaidsolutions.com                    26-Sep-13              26-Sep-19
searsmanagemyaccount.com                    20-Jul-06              20-Jul-20
searsmanagemyantiques.com                   20-Jul-06              20-Jul-19
searsmanagemyattic.com                      20-Jul-06              20-Jul-19
searsmanagemyauto.com                       20-Jul-06              20-Jul-20
searsmanagemybasement.com                   20-Jul-06              20-Jul-19
searsmanagemybathroom.com                   20-Jul-06              20-Jul-20
searsmanagemybedrooms.com                   20-Jul-06              20-Jul-20
searsmanagemycalendar.com                 22-Aug-06              22-Aug-19
searsmanagemycar.com                        20-Jul-06              20-Jul-20
searsmanagemychildren.com                   20-Jul-06              20-Jul-20
searsmanagemychristmas.com                  20-Jul-06              20-Jul-20
searsmanagemycloset.com                     20-Jul-06              20-Jul-20
searsmanagemydonations.com                  20-Jul-06              20-Jul-20
searsmanagemyexerciseroom.com               20-Jul-06              20-Jul-19
searsmanagemyfinances.com                   20-Jul-06              20-Jul-19
    18-23538-rdd   Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                        Pg 866 of 1120

searsmanagemyfitnessroom.com                   20-Jul-06             20-Jul-19
searsmanagemyfuneral.com                       21-Jul-06             21-Jul-20
searsmanagemygameroom.com                      20-Jul-06             20-Jul-20
searsmanagemygarden.com                        20-Jul-06             20-Jul-20
searsmanagemygiftcards.com                     20-Jul-06             20-Jul-20
searsmanagemygiftgiving.com                    20-Jul-06             20-Jul-20
searsmanagemyhobby.com                         20-Jul-06             20-Jul-20
searsmanagemyholidays.com                      20-Jul-06             20-Jul-20
searsmanagemyhome.com                          8-Aug-06              5-Apr-19
searsmanagemyhomeservices.com                  20-Jul-06             20-Jul-20
searsmanagemyhometheater.com                   20-Jul-06             20-Jul-19
searsmanagemyhvac.com                          20-Jul-06             20-Jul-20
searsmanagemyjewelry.com                       20-Jul-06             20-Jul-19
searsmanagemylawn.com                          20-Jul-06             20-Jul-20

searsmanagemymedicinecabinet.com               20-Jul-06              20-Jul-19
searsmanagemymoney.com                         20-Jul-06              20-Jul-20
searsmanagemymusic.com                         20-Jul-06              20-Jul-20
searsmanagemyownersmanuals.com                 20-Jul-06              20-Jul-20
searsmanagemypantry.com                        20-Jul-06              20-Jul-20
searsmanagemyparents.com                       20-Jul-06              20-Jul-20
searsmanagemypool.com                        22-Aug-06              22-Aug-19
searsmanagemyprescriptions.com                 20-Jul-06              20-Jul-20
searsmanagemyride.com                          7-Aug-07               7-Aug-19
searsmanagemyscreeningroom.com                 20-Jul-06              20-Jul-19
searsmanagemystorage.com                       20-Jul-06              20-Jul-20
searsmanagemysummer.com                        20-Jul-06              20-Jul-20
searsmanagemytaxdocs.com                       20-Jul-06              20-Jul-20
searsmanagemyvacation.com                      20-Jul-06              20-Jul-20
searsmanagemyvaluables.com                     20-Jul-06              20-Jul-20
searsmanagemyvehicle.com                       20-Jul-06              20-Jul-20
searsmanagemywardrobe.com                      20-Jul-06              20-Jul-20
searsmanagemywarranties.com                    20-Jul-06              20-Jul-20
searsmanagemywedding.com                       21-Jul-06              21-Jul-20
searsmangemyelectronics.com                    20-Jul-06              20-Jul-20
searsmarketplace.com                           25-Jul-07              25-Jul-19
searsmartchoice.com                          15-Aug-02              15-Aug-20
searsmastecard.com                             6-Dec-12               6-Dec-18
searsmastercad.com                             7-Dec-12               7-Dec-18
searsmastercar.com                             6-Dec-12               6-Dec-18
searsmastercard.com                          22-May-00              22-May-20
searsmastercardsolution.com                    6-Dec-12               6-Dec-18
searsmastercreditcard.com                      6-Dec-12               6-Dec-18
searsmastersolutioncard.com                    6-Dec-12               6-Dec-18
searsmedia.com                                 2-Sep-03               2-Sep-20
sears-mobile.com                              30-Apr-14              30-Apr-20
searsmobile.net                                8-Feb-16               8-Feb-20
     18-23538-rdd    Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                            Pg 867 of 1120

searsmodernhomes.com                             11-Sep-00              11-Sep-20
searsmoney.com                                     1-Dec-00               1-Dec-18
searsmortgages.com                                 6-Apr-18               6-Apr-20
searsmovers.com                                  31-Aug-10              31-Aug-20
searsmyhome.com                                    11-Jul-06              11-Jul-20
searsmyrate.com                                  17-Feb-03              17-Feb-19
searsmyreward.com                                12-Nov-08              12-Nov-20
searsmyrewards.com                               12-Nov-08              12-Nov-20
searsmyway.com                                    16-Jan-09              16-Jan-19
searsnationalbank.com                             28-Oct-01              28-Oct-19
searsnewsroom.com                                 1-Nov-04               1-Nov-19
searsnext.com                                     21-Jan-03              21-Jan-19
searsnextra.com                                   21-Jan-03              21-Jan-19
searsoflittleton.com                             28-Mar-13              28-Mar-19
searsolutionmaster.com                             7-Dec-12               7-Dec-18
searsolutionscreditcard.com                        6-Dec-12               6-Dec-18
searsolutionsmaster.com                            7-Dec-12               7-Dec-18
searsolutionsmastercards.com                       6-Dec-12               6-Dec-18
searsolutionsmc.com                                7-Dec-12               7-Dec-18
searsopitical.com                                23-Nov-12              23-Nov-18
searsoptical.biz                                   5-Oct-01              6-Nov-20
sears-optical.biz                                  5-Oct-01              6-Nov-20
searsoptical.com                                 30-May-96              29-May-19
searsoptical.info                                11-Sep-01              11-Sep-19
sears-optical.info                               12-Sep-01              12-Sep-19
searsoptical.mobi                                26-Sep-06              26-Sep-20
searsoptical.net                                   3-Mar-03               3-Mar-19
searsoptical.org                                   3-Mar-03               3-Mar-19
searsoptical.ws                                    20-Jul-07              20-Jul-19
searsoptical50thanniversarysweeps.co
m                                                  8-Mar-11               8-Mar-19
searsopticalcontacts.com                          3-May-05               3-May-19
searsorientalrugs.com                            15-Nov-13              15-Nov-19
searsoulet.ca                                    30-May-18              30-May-20
searsoultlet.com                                  16-Oct-12              16-Oct-20
searsoutdoorliving.com                           16-May-12              16-May-19
searsoutdoorstyle.com                             9-May-12               9-May-20
searsoutlat.com                                   16-Oct-12              16-Oct-20
searsoutleat.com                                  16-Oct-12              16-Oct-20
searsoutles.com                                   16-Oct-12              16-Oct-20
searsoutlest.com                                  16-Oct-12              16-Oct-20
searsoutlet.com                                  28-Feb-04              28-Feb-19
searsoutlet.org                                   22-Jan-09              22-Jan-19
searsoutlet.us                                    12-Jun-09              11-Jun-19
searsoutletcenter.com                              7-Feb-11               7-Feb-19
searsoutlet-delivery.com                           4-Oct-12               4-Oct-20
searsoutletfeedback.com                          30-Mar-09              30-Mar-20
     18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                       Pg 868 of 1120

searsoutletflyer.com                         28-Jan-09              28-Jan-19
searsoutletonline.com                       10-Mar-11              10-Mar-19
searsoutletonline.net                       10-Mar-11              10-Mar-19
searsoutlets.com                             18-Oct-03              18-Oct-20
searsoutlets.net                              1-Dec-08               1-Dec-18
searsoutlets.org                              3-Dec-08               3-Dec-18
searsoutletstore.com                          3-Oct-03               3-Oct-20
searsoutliet.com                             16-Oct-12              16-Oct-20
searsoutlite.com                             16-Oct-12              16-Oct-20
searsoutloet.com                             16-Oct-12              16-Oct-20
searsoverheadgaragedoor.com                 29-Dec-05              29-Dec-18
searsownershipopportunities.com             15-Aug-11              15-Aug-19
searspartesdirect.com                       23-Nov-12              23-Nov-18
searspartner.com                            15-Aug-11              15-Aug-19
searspartnershipadvantage.com               16-Mar-01              16-Mar-20
searsparts.com                               22-Apr-99              22-Apr-19
sears-parts.com                              10-Jun-02              10-Jun-19
searsparts.net                              11-Sep-07              11-Sep-19
searspartsderect.com                        23-Nov-12              23-Nov-18
searspartsdirecgt.com                       28-Mar-18              28-Mar-20
searspartsdirecr.com                        23-Nov-12              23-Nov-18
searspartsdirect.com                         13-Oct-98              12-Oct-19
searspartsdirect.net                        11-Sep-07              11-Sep-19
searspartsdirectapis.com                    27-Dec-12              27-Dec-18
searspartsfeedback.com                       28-Apr-14              28-Apr-20
searspartsguru.com                          21-Nov-11              21-Nov-19
sears-parts-online.com                       13-Jan-10              13-Jan-20
searspartssite.com                          28-Feb-09              29-Feb-20
searspatternlibrary.com                       8-Sep-14               8-Sep-20
searspersonalized.com                         1-Aug-08               1-Aug-20
searspersonaloccasions.com                    3-Aug-01               3-Aug-20
searspersonalshopper.com                     31-Jan-11              31-Jan-19
searspersonaltraining.com                      4-Jan-11               4-Jan-19
searspetboutique.com                        29-May-14              29-May-20
searsphoto.com                                1-Feb-00               1-Feb-19
sears-photo.com                              11-Jun-02              11-Jun-19
searsphotos.com                               8-Mar-00               8-Mar-19
sears-photos.com                            24-Sep-14              24-Sep-20
searsphotos.mobi                            26-Sep-06              26-Sep-22
searsphotos.net                               8-Mar-00               8-Mar-20
searsphotosandmemories.com                   13-Jun-18              13-Jun-20
searsplacemyclaim.com                        20-Oct-16              20-Oct-20
searsplus.com                                21-Jan-03              21-Jan-19
searspoints.com                              28-Jun-10              28-Jun-20
searsportaits.com                           27-Nov-02              27-Nov-18
searsportrait.com                            23-Jan-96              24-Jan-19
sears-portrait.com                           23-Jan-96              24-Jan-19
     18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                       Pg 869 of 1120

searsportrait.mobi                          26-Sep-06              26-Sep-20
searsportraits.com                          28-Mar-00              28-Mar-19
searsportraitstudio.com                     17-May-14              17-May-20
searsportriatstudio.com                       2-Dec-02               2-Dec-18
searsportrit.com                            27-Nov-02              27-Nov-18
searspotraitstudio.com                      18-Nov-02              18-Nov-20
searspowertools.com                          11-Jan-09              11-Jan-19
searspr.com                                 14-Mar-02              14-Mar-20
searspro.com                                 16-Jun-03              16-Jun-20
searspromociones.com                         21-Jun-02              21-Jun-19
searsproperties.com                           1-Dec-09               1-Dec-19
searsproperty.com                             1-Dec-09               1-Dec-19
searsprovider.com                             6-Apr-07               4-Jun-20
searspsrtsdirect.com                        23-Nov-12              23-Nov-18
searspulse.com                               21-Jan-03              21-Jan-19
searsravivevotrestyle.ca                    23-May-18              23-May-20
searsravivevotrestyle.com                   30-May-18              30-May-20
searsrefreshyourstyle.ca                    23-May-18              23-May-20
searsrefreshyourstyle.com                   30-May-18              30-May-20
searsrefrigeratorparts.com                    7-Oct-14               7-Oct-20
sears-remotes.com                            13-Jan-10              13-Jan-20
searsrenovationdufoyer.ca                    18-Apr-18              18-Apr-20
sears-rent-a-car.com                        24-Sep-96              23-Sep-20
searsrentalcar.com                           11-Jun-02              11-Jun-20
searsrentaltruck.com                         11-Jun-02              11-Jun-20
searsrentatruck.com                          11-Jun-02              11-Jun-20
sears-rent-a-truck.com                      24-Sep-96              23-Sep-20
sears-repair.com                             27-Apr-09              27-Apr-20
searsrepair.jobs                            15-Sep-05              15-Sep-19
searsrepair.net                             14-Sep-09              14-Sep-19
searsrepair.org                             19-Aug-14              19-Aug-20
searsreply.com                              23-Feb-04              23-Feb-19
searsresidentialgaragedoor.com              29-Dec-05              29-Dec-18
searsresidentiels.ca                         11-Apr-18              11-Apr-20
searsresidentiels.com                         9-Apr-18               9-Apr-20
searsrewadcenter.com                        28-Mar-18              28-Mar-20
searsreward.com                             27-Dec-08              27-Dec-18
searsrewardmyway.com                         22-Jan-09              22-Jan-19
searsrewards.com                            26-Nov-05              26-Nov-18
searsrewardsmyway.com                        22-Jan-09              22-Jan-19
searsrobuck.com                                9-Jan-02               9-Jan-20
searsrocks.com                                7-Aug-09               7-Aug-19
searsroebuck.com                             26-Apr-99              26-Apr-20
searsroebuck.net                               8-Jul-12               8-Jul-19
searsroebuck.org                             15-Jun-00              15-Jun-20
searsroebuckandco.com                        10-Jan-99              10-Jan-19
searsroebuckandcompany.com                   10-Jan-99              10-Jan-19
     18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                       Pg 870 of 1120

searsroebuckstoresinc.com                    10-Feb-00             10-Feb-19
searsroofingexperts.com                      10-Sep-11             10-Sep-19
searsroofingsystems.com                      10-Sep-11             10-Sep-19
searsroomforkids.com                            7-Jan-00              7-Jan-20
searsroster.com                              29-Apr-14             29-Apr-20
searsrug.com                                 15-Nov-13             15-Nov-19
searsruggallery.com                          14-Nov-13             14-Nov-19
searsrugs.com                                14-Nov-13             14-Nov-19
searssalute.com                               21-Jan-03             21-Jan-19
searssandandgravel.com                         3-Aug-12              3-Aug-19
searssearch.com                               28-Oct-04             28-Oct-19
searssellerresource.com                      19-Apr-13             19-Apr-19
searssellerresources.com                     29-Nov-12             29-Nov-18
searssensations.com                           21-Jan-03             21-Jan-19
searsservice.com                             29-Sep-04             29-Sep-19
searsservicelive.com                         18-Feb-09             18-Feb-19
searsservices.com                              6-Aug-08              6-Aug-20
sears-services.com                            11-Jun-09             11-Jun-19
searsservicesresidentiels.ca                 11-Apr-18             11-Apr-20
searsservicesresidentiels.com                  9-Apr-18              9-Apr-20
searsshipdirect.ca                           18-Apr-18             18-Apr-20
searsshipdirect.com                          17-Apr-18             17-Apr-20
sears-sho.com                                  6-Aug-12              6-Aug-20
searsshopathome.com                            4-Aug-04              4-Aug-20
searsshops.com                               25-Feb-13             25-Feb-19
searsshopyourway.com                          22-Jan-09             22-Jan-19
searsshopyourwayrewards.com                   22-Jan-09             22-Jan-19
searsshowplace.com                            2-Nov-98              1-Nov-19
sears-showplace.com                           2-Nov-98              1-Nov-19
searssidingandwindows.com                    22-Apr-99             22-Apr-19
searssidingexperts.com                       10-Sep-11             10-Sep-19
searssignature.com                            21-Jan-03             21-Jan-19
searssimply.com                               21-Jan-03             21-Jan-19
searssmartchoice.com                          22-Jan-01             22-Jan-20
searssocial.com                               31-Jan-11             31-Jan-19
searssoloutionsmastercard.com                  6-Dec-12              6-Dec-18
searssolutinscards.com                         6-Dec-12              6-Dec-18
searssolutioncard.biz                         11-Jun-07             10-Jun-19
searssolutioncard.com                         12-Jun-07             12-Jun-19
searssolutioncard.net                         12-Jun-07             12-Jun-19
searssolutioncards.biz                        11-Jun-07             10-Jun-19
searssolutioncards.com                        12-Jun-07             12-Jun-19
searssolutioncards.net                        12-Jun-07             12-Jun-19
searssolutionmastercard.biz                  17-Sep-07             16-Sep-19
searssolutionmastercard.com                   12-Jun-07             12-Jun-19
searssolutionmastercard.net                   12-Jun-07             12-Jun-19
searssolutionsaccept.com                       7-Oct-11              7-Oct-19
     18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                       Pg 871 of 1120

searssolutionscard.biz                        11-Jun-07             10-Jun-19
searssolutionscard.com                        12-Jun-07             12-Jun-19
searssolutionscard.net                        12-Jun-07             12-Jun-19
searssolutionscards.biz                       11-Jun-07             10-Jun-19
searssolutionscards.com                       11-Jun-07             11-Jun-19
searssolutionscards.net                       12-Jun-07             12-Jun-19
searssolutionsmasercard.com                    7-Dec-12              7-Dec-18
searssolutionsmaster.biz                      11-Jun-07             10-Jun-19
searssolutionsmaster.com                      16-Oct-12             16-Oct-20
searssolutionsmastercad.com                    6-Dec-12              6-Dec-18
searssolutionsmastercard.biz                 17-Sep-07             16-Sep-19
searssolutionsmastercard.com                  12-Jun-07             12-Jun-19
searssolutionsmastercard.net                  12-Jun-07             12-Jun-19
searssolutionsmastercrad.com                   7-Dec-12              7-Dec-18
searssolutionsmastercrd.com                    7-Dec-12              7-Dec-18
searssolutionsmastrcard.com                    7-Dec-12              7-Dec-18
searssolutionsmastrecard.com                   7-Dec-12              7-Dec-18
searssolutionsmstercard.com                    7-Dec-12              7-Dec-18
searssolutionsrewards.biz                       9-Jul-07              8-Jul-19
searssolutionsrewards.com                      10-Jul-07             10-Jul-19
searssolutionsrewards.net                      10-Jul-07             10-Jul-19
searssolutiosmastercard.com                    7-Dec-12              7-Dec-18
searssolutoinsrewards.biz                    29-Apr-08             28-Apr-19
searssolutonmastercard.biz                    11-Jun-07             10-Jun-19
searsspecialitysizes.ca                        6-Apr-18              6-Apr-20
searsspecialitysizes.com                       6-Apr-18              6-Apr-20
searssshopyourwayreward.com                   22-Jan-09             22-Jan-19
searsssolutionscards.com                       6-Dec-12              6-Dec-18
searsssolutionsmastercard.com                  6-Dec-12              6-Dec-18
searsstore.com                                25-Oct-00             25-Oct-20
searsstoreopportunities.com                  15-Aug-11             15-Aug-19
searsstoreownership.com                      15-Aug-11             15-Aug-19
searsstorepartner.com                        15-Aug-11             15-Aug-19
searsstudio.com                              15-Nov-02             15-Nov-20
searsstyle.com                                14-Jun-11             14-Jun-19
sears-style.com                               20-Jun-11             20-Jun-19
searsstyleguide.com                            7-Oct-10              7-Oct-20
searsstyles.com                               20-Jun-11             20-Jun-19
searssurvey.com                              23-Feb-07             23-Feb-19
searssurveys.com                             23-Mar-07             23-Mar-19
searstechnologyservices.com                  17-Nov-11             17-Nov-19
searstechprotect.com                          26-Oct-15             26-Oct-19
searstechservices.com                        21-Dec-11             21-Dec-19
searstentsale.com                            17-Mar-05             17-Mar-20
searstesting.com                               5-Dec-12              5-Dec-18
searstire.com                                10-Nov-04             10-Nov-19
searstires.com                               13-Mar-03             13-Mar-19
     18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                       Pg 872 of 1120

searstix.com                                 20-Oct-07              20-Oct-19
searstodoparati.com                         15-Aug-00              15-Aug-20
searstodoparati.net                         15-Aug-00              15-Aug-20
searstodoparati.org                         15-Aug-00              15-Aug-20
sears-tools.com                              11-Jun-02              11-Jun-19
searstour.com                                 7-Aug-09               7-Aug-19
searstoutlets.org                             1-Dec-08               1-Dec-18
searstower.net                               25-Apr-03              25-Apr-19
searstoys.com                                22-Apr-99              22-Apr-20
searstoyshop.com                            24-Sep-10              24-Sep-20
searstravel.biz                               3-Oct-13                2-Oct-19
searstravel.com                               16-Jul-97              15-Jul-20
sears-travel.com                             13-Jun-18              13-Jun-20
searstravel.net                               3-Oct-13                3-Oct-19
searstravel.org                               3-Oct-13                3-Oct-19
searstravel.us                                3-Oct-13                2-Oct-19
searstravelpr.com                           21-Aug-05              21-Aug-20
searstreadmills.com                         16-Sep-05              16-Sep-19
searstriadjobs.com                            1-Jun-01                1-Jun-20
searstruckrental.com                         11-Jun-02              11-Jun-20
searstyle.com                                20-Jun-11              20-Jun-19
searstyles.com                               20-Jun-11              20-Jun-19
searsu.tv                                   16-Feb-11              16-Feb-19
searsuniversity.tv                          16-Feb-11              16-Feb-19
searsunsungheroes.com                       19-May-10              19-May-20
searsvacation.com                             3-Aug-01               3-Aug-19
searsvacations.biz                            3-Oct-13                2-Oct-19
searsvacations.com                            3-Aug-01               3-Aug-19
searsvacations.net                            3-Oct-13                3-Oct-19
searsvacations.org                            3-Oct-13                3-Oct-19
searsvacations.us                             3-Oct-13                2-Oct-19
searsvard.com                                 21-Jul-12              21-Jul-20
searsvehicleplan.com                         11-Jan-12              11-Jan-20
searsvehicleprotect.com                      11-Jan-12              11-Jan-20
searsvehicleprotectionplan.com               11-Jan-12              11-Jan-20
searsvehicleprotectplan.com                  11-Jan-12              11-Jan-20
searsvendor.com                             24-Mar-09              24-Mar-19
searsvirtualhome.com                         26-Oct-05              26-Oct-20
searsvision.biz                               5-Oct-01               6-Nov-20
searsvision.com                               2-Aug-00               2-Aug-20
searsvision.info                            13-Sep-01              13-Sep-19
searsvisioncenter.biz                         5-Oct-01               6-Nov-20
searsvisioncenter.com                         2-Aug-00               2-Aug-20
searsvisioncenters.biz                        5-Oct-01               6-Nov-20
searsvisioncenters.com                        24-Jul-00              24-Jul-20
searsvp.com                                  11-Jan-12              11-Jan-20
searsvpp.com                                 11-Jan-12              11-Jan-20
     18-23538-rdd   Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                       Pg 873 of 1120

searswatchandjewelryrepair.com                 7-Jan-10               7-Jan-20
searswatchandjewelryservice.com               1-Nov-12               1-Nov-20
searswaterheaters.com                       18-Sep-08              18-Sep-20
searswebshop.com                            25-Feb-13              25-Feb-19
searswebshops.com                           25-Feb-13              25-Feb-19
searswebstore.com                           25-Feb-13              25-Feb-19
searswebstores.com                          25-Feb-13              25-Feb-19
searswheels.com                              18-Apr-09              18-Apr-19
searswhereelse.com                          17-Aug-01              17-Aug-20
searswhereelse.us                            19-Apr-02              18-Apr-19
searswindowcoverings.com                     13-Jun-18              13-Jun-20
searswindows.ca                               6-Apr-18               6-Apr-20
searswine.com                               25-Mar-09              25-Mar-19
searswines.com                              24-Mar-09              24-Mar-19
searswireless.com                           21-Mar-09              21-Mar-19
searswishbook.com                            4-May-98               3-May-20
searswishbook.net                           30-Sep-98              29-Sep-19
searswishbook.org                           30-Sep-98              29-Sep-19
searswomansview.com                          22-Jan-01              22-Jan-20
searswomanview.com                             2-Oct-02               2-Oct-20
searswomensview.com                            2-Oct-02               2-Oct-20
searswoodfloorcleaning.com                   26-Oct-11              26-Oct-20
searsworkwear.com                            22-Jan-01              22-Jan-19
searsyardguru.com                           11-Feb-10              11-Feb-20
searsyourreward.com                         17-Feb-09              17-Feb-19
searsyourrewards.com                        13-Feb-09              13-Feb-19
seascreditcard.com                            15-Jul-12              15-Jul-20
seashomeservices.com                        23-Nov-12              23-Nov-18
seasmastercard.com                            6-Dec-12               6-Dec-18
seatsoutlet.com                              16-Oct-12              16-Oct-20
seatspartsdirect.com                        23-Nov-12              23-Nov-18
securiteaufoyersears.ca                       6-Apr-18               6-Apr-20
seearscard.com                                15-Jul-12              15-Jul-20
seeriq.com                                  10-Nov-08              10-Nov-20
seersant.com                                10-Nov-08              10-Nov-20
seersiq.com                                 10-Nov-08              10-Nov-20
seersoutlet.com                              16-Oct-12              16-Oct-20
seersratio.com                              10-Nov-08              10-Nov-20
segno.systems                               15-May-14              15-May-20
segnolearning.co                            27-May-14              26-May-20
segnolearning.com                           27-Mar-14              27-Mar-20
segnolearning.net                           27-May-14              27-May-20
segnolearning.org                           27-May-14              27-May-20
segnolrs.com                                   8-Oct-14               8-Oct-20
segnoscore.co                               27-May-14              26-May-20
segnoscore.com                              27-May-14              27-May-20
segnoscore.net                              27-May-14              27-May-20
     18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                       Pg 874 of 1120

segnoscore.org                              27-May-14              27-May-20
segnosystems.co                             27-May-14              26-May-20
segnosystems.com                            26-Feb-14              26-Feb-20
segnosystems.net                            27-May-14              27-May-20
segnosystems.org                            27-May-14              27-May-20
semantictec.com                              24-Jun-11              24-Jun-19
semingo.com                                  12-Oct-06              12-Oct-19
serarspartsdirect.com                       23-Nov-12              23-Nov-18
seritagegrowth.com                          12-Dec-14              12-Dec-19
seritagegrowthproperties.com                12-Dec-14              12-Dec-19
seritageproperties.com                      12-Dec-14              12-Dec-19
seritagerealty.com                          21-May-12              21-May-20
seritagerealtytrust.com                     21-May-12              21-May-20
sersoptical.com                             23-Nov-12              23-Nov-18
serssolutionscards.com                        6-Dec-12               6-Dec-18
serveyourway.com                            16-Sep-13              16-Sep-19
serviceline.us                              25-Aug-09              24-Aug-19
servicelive.biz                             27-Feb-09              26-Feb-19
servicelive.com                             22-Aug-04              22-Aug-19
servicelive.contractors                     10-Feb-14              10-Feb-19
servicelive.mobi                            28-Aug-07              28-Aug-19
servicelive.net                               4-Jun-03               4-Jun-20
servicelive.org                               24-Jul-07              24-Jul-19
servicelive.plumbing                        19-Feb-14              19-Feb-20
servicelive.repair                          25-Mar-14              25-Mar-19
servicelive.tv                                8-Dec-09               8-Dec-19
servicelive.us                              27-Feb-09              26-Feb-19
servicelivedirect.com                        1-May-15               1-May-19
serviceliveenterprise.com                     8-Dec-08               8-Dec-18
serviceliveenterprise.net                     8-Dec-08               8-Dec-18
servicelivelead.com                         23-May-11              23-May-19
servicelivelead.net                         23-May-11              23-May-19
serviceliveleads.com                        23-May-11              23-May-19
serviceliveleads.net                        23-May-11              23-May-19
serviceliveonline.com                        22-Jun-10              22-Jun-20
serviceliveportal.co.uk                       31-Jul-09              31-Jul-19
serviceliveportal.com                         31-Jul-09              31-Jul-19
serviceliveportal.com.mx                      31-Jul-09              30-Jul-19
serviceliveportal.net                         31-Jul-09              31-Jul-19
serviceliveportal.org                         31-Jul-09              31-Jul-19
serviceliveportal.us                          31-Jul-09              30-Jul-19
serviceorderportal.com                      19-Nov-12              19-Nov-20
serviceprorecruitment.com                     9-Feb-09               9-Feb-19
servicesfinancierssears.ca                   18-Apr-18              18-Apr-20
servicesfinancierssears.com                  16-Apr-18              16-Apr-20
servicesresidentielssears.ca                 18-Apr-18              18-Apr-20
servicesresidentielssears.com                13-Apr-18              13-Apr-20
    18-23538-rdd    Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                         Pg 875 of 1120

shc.ai                                          16-Jul-18              16-Jul-20
shc.cm                                         15-Oct-16              15-Oct-19
shc.jobs                                      15-Sep-05              15-Sep-19
shcconnect.com                                19-Dec-11              19-Dec-19
shc-contr.com                                  10-Apr-09              10-Apr-19
shccontractor.com                             24-Mar-09              24-Mar-19
shcdam.com                                      21-Jul-14              21-Jul-20
shcdigitaljournal.com                         19-Dec-11              19-Dec-19
shcdigitaljourney.com                         21-Dec-11              21-Dec-19
shcdju.com                                    21-Dec-11              21-Dec-19
shcfactorycompliance.com                      12-Feb-08              12-Feb-20
shcfacts.com                                    26-Jul-10              26-Jul-20
shcfirstscholarship.com                         9-Sep-09               9-Sep-19
shchr.com                                     17-Aug-06              17-Aug-19
shc-il.com                                     21-Apr-09              21-Apr-19
shcisrael.com                                 16-Mar-09              16-Mar-19
shc-israel.com                                16-Mar-09              16-Mar-19
shcmarketplace.com                              25-Jul-07              25-Jul-19
shcpartner.com                                30-Mar-09              30-Mar-19
shcprimerobeca.com                            21-Aug-09              21-Aug-19
shcrealestate.com                             14-May-15              14-May-19
shcrealty.com                                   1-Dec-09               1-Dec-19
shcretirees.com                                11-Oct-07              11-Oct-19
shcscholarship.com                            12-Aug-09              12-Aug-21
shcsummit.com                                  19-Apr-11              19-Apr-19
shcvendor.com                                 24-Mar-09              24-Mar-19
shcvendorsummit.com                             8-Apr-10               8-Apr-19
shearscard.com                                  21-Jul-12              21-Jul-20
shld.net                                      17-Feb-05              17-Feb-19
shldc.com                                     18-Mar-05              18-Mar-20
shldcorp.com                                    9-Aug-11               9-Aug-19
shldrealestate.com                             8-May-08               8-May-20
shldreb.com                                    8-May-08               8-May-20
shoapplianceandhardwarestores.com              11-Jun-14              11-Jun-20
shoapplianceshowrooms.com                      11-Jun-14              11-Jun-20
shohardware.com                                 23-Jul-14              23-Jul-20
shohardwarestores.com                          11-Jun-14              11-Jun-20
shohomeappliance.com                            23-Jul-14              23-Jul-20
shohomeapplianceshowroom.com                    23-Jul-14              23-Jul-20
shohomeapplianceshowrooms.com                  11-Jun-14              11-Jun-20
shohometown.com                                 23-Jul-14              23-Jul-20
shohometownstores.com                          11-Jun-14              11-Jun-20
shomyway.com                                  28-Sep-12              28-Sep-19
shooutlet.com                                   23-Jul-14              23-Jul-20
shooutletstores.com                            11-Jun-14              11-Jun-20
shopatshoemart.com                            29-Dec-99              29-Dec-19
shopfount.com                                  26-Oct-15              26-Oct-19
     18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                       Pg 876 of 1120

shopin.me                                    11-Feb-13             11-Feb-19
shopkmart.com                                11-Nov-01             11-Nov-19
shopmywayreward.com                          23-Nov-12             23-Nov-18
shopnowandhere.com                            7-May-10              7-May-19
shopper.com.pr                                 7-Apr-11              7-Apr-19
shopper.pr                                   11-Apr-11             11-Apr-19
shopperrecap.com                             24-Sep-12             24-Sep-20
shoppers.com.pr                                7-Apr-11              7-Apr-19
shoppetell.com                               28-Apr-09             28-Apr-19
shoppeyourway.com                             30-Jun-12             30-Jun-20
shopptell.com                                28-Apr-09             28-Apr-19
shoppyourway.com                             23-Nov-12             23-Nov-18
shop-sears.com                                11-Jun-02             11-Jun-19
shopsearsfeedback.com                        21-Aug-13             21-Aug-19
shopyoirway.com                              18-Feb-16             18-Feb-20
shopyouraway.com                             23-Nov-12             23-Nov-18
shopyourawy.com                              18-Apr-13             18-Apr-19
shopyourday.com                              23-Nov-12             23-Nov-18
shopyoursway.com                             23-Nov-12             23-Nov-18
shopyourwat.com                              23-Nov-12             23-Nov-18
shopyourway.app                               8-May-18              8-May-20
shopyourway.asia                             23-Sep-13             23-Sep-19
shopyourway.clothing                           5-Feb-14              5-Feb-20
shopyourway.co                               11-Feb-12             10-Feb-20
shopyourway.com                               4-Nov-98              3-Nov-20
shopyourway.coupons                          17-Aug-15             17-Aug-20
shopyourway.credit                           27-Aug-14             26-Aug-19
shopyourway.creditcard                       26-Aug-14             26-Aug-19
shopyourway.deals                            22-Sep-14             22-Sep-19
shopyourway.delivery                           3-Feb-15              3-Feb-20
shopyourway.discount                         19-Aug-14             19-Aug-19


shopyourway.eu                              23-Sep-13              23-Sep-19
shopyourway.fashion                          10-Apr-15              10-Apr-20
shopyourway.finance                           3-Sep-14               3-Sep-19
shopyourway.fitness                         19-Aug-14              19-Aug-19
shopyourway.gifts                             4-Nov-14               4-Nov-19
shopyourway.shoes                           24-Feb-14              24-Feb-19
shopyourway.social                           29-Apr-14              29-Apr-19
shopyourway.store                           28-Mar-18              28-Mar-20
shopyourway.support                         19-Mar-14              18-Mar-19
shopyourway.tienda                          27-May-14              27-May-19
shopyourway.tv                               27-Jan-11              27-Jan-19
shopyourway.website                         28-Mar-18              28-Mar-20
shopyourway-apps.com                         18-Apr-14              18-Apr-20
shopyourwayeewards.com                       19-Apr-13              19-Apr-19
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                      Pg 877 of 1120

shopyourwayhealth.com                         4-Sep-13              4-Sep-19
shopyourwaylocal.biz                          8-Jun-12              7-Jun-20
shopyourway-local.biz                         8-Jun-12              7-Jun-20
shopyour-waylocal.biz                         8-Jun-12              7-Jun-20
shop-yourwaylocal.biz                         8-Jun-12              7-Jun-20
shop-your-way-local.biz                       8-Jun-12              7-Jun-20
shopyourwaylocal.com                        12-Apr-12             12-Apr-20
shopyourway-local.com                         8-Jun-12              8-Jun-20
shopyour-waylocal.com                         8-Jun-12              8-Jun-20
shop-yourwaylocal.com                         8-Jun-12              8-Jun-20
shop-your-way-local.com                       8-Jun-12              8-Jun-20
shopyourwaylocal.net                          8-Jun-12              8-Jun-20
shopyourway-local.net                         8-Jun-12              8-Jun-20
shopyour-waylocal.net                         8-Jun-12              8-Jun-20
shop-yourwaylocal.net                         8-Jun-12              8-Jun-20
shop-your-way-local.net                       8-Jun-12              8-Jun-20
shopyourwaymax.com                          24-Sep-12             24-Sep-20
shopyourwayonline.com                         7-Dec-14              7-Dec-20
shopyourwaypoints.com                         4-Jan-16              4-Jan-20
shopyourwayrelay.com                          5-Oct-16              5-Oct-20
shopyourwayrelayservices.com                  5-Oct-16              5-Oct-20
shopyourwayrevards.com                      23-Nov-12             23-Nov-18
shopyourwayreward.com                        22-Jan-09             22-Jan-19
shopyourwayrewards.com                       22-Jan-09             22-Jan-19
shopyourwayrewareds.com                      10-Jul-14             10-Jul-20
shopyourwayreweards.com                       2-Apr-13              2-Apr-19
shopyourwayrewrads.com                      23-Nov-12             23-Nov-18
shopyourwayshoes.biz                         24-Jul-14             23-Jul-20
shopyourwayshoes.ca                          24-Jul-14             24-Jul-20
shopyourwayshoes.com                         17-Jul-14             17-Jul-20
shopyourwayshoes.info                        24-Jul-14             24-Jul-20
shopyourwayshoes.me                          24-Jul-14             24-Jul-20
shopyourwayshoes.mobi                        24-Jul-14             24-Jul-20
shopyourwayshoes.net                         17-Jul-14             17-Jul-20
shopyourwayshoes.org                         24-Jul-14             24-Jul-20
shopyourwayshoes.shoes                       28-Jul-14             28-Jul-20
shopyourwayshoes.us                          24-Jul-14             23-Jul-20
shopyourwayshoes.ws                          24-Jul-14             24-Jul-20
shopyourwayshop.org                          17-Jul-14             17-Jul-20
shopyourwaysweepstakes.com                   11-Jan-13             11-Jan-19
shopyourwey.com                             23-Nov-12             23-Nov-18
shopyourwyarewards.com                      23-Nov-12             23-Nov-18
shopyouwaylocal.biz                           8-Jun-12              7-Jun-20
shopyouway-local.biz                          8-Jun-12              7-Jun-20
shopyou-waylocal.biz                          8-Jun-12              7-Jun-20
shop-youwaylocal.biz                          8-Jun-12              7-Jun-20
shop-you-way-local.biz                        8-Jun-12              7-Jun-20
     18-23538-rdd   Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                          Pg 878 of 1120

shopyouwaylocal.com                               8-Jun-12              8-Jun-20
shopyouway-local.com                              8-Jun-12              8-Jun-20
shopyou-waylocal.com                              8-Jun-12              8-Jun-20
shop-youwaylocal.com                              8-Jun-12              8-Jun-20
shop-you-way-local.com                            8-Jun-12              8-Jun-20
shopyouwaylocal.net                               8-Jun-12              8-Jun-20
shopyouway-local.net                              8-Jun-12              8-Jun-20
shopyou-waylocal.net                              8-Jun-12              8-Jun-20
shop-youwaylocal.net                              8-Jun-12              8-Jun-20
shop-you-way-local.net                            8-Jun-12              8-Jun-20
shopyouwayreward.com                            23-Nov-12             23-Nov-18
shopyway.biz                                     17-Jun-13             16-Jun-19
shopyway.co                                      17-Jun-13             16-Jun-19
shopyway.com                                     17-Jun-13             17-Jun-19
shopyway.info                                    17-Jun-13             17-Jun-19
shopyway.ly                                      21-Jun-13             21-Jun-19
shopyway.me                                      17-Jun-13             17-Jun-19
shopyway.org                                     17-Jun-13             17-Jun-19
shos.com                                        27-Dec-00             27-Dec-18
shosappliance.com                                 23-Jul-14             23-Jul-20

shosapplianceandhardwarestores.com               11-Jun-14             11-Jun-20
shosapplianceshowrooms.com                       11-Jun-14             11-Jun-20
shoshardware.com                                  23-Jul-14             23-Jul-20
shoshardwarestores.com                           11-Jun-14             11-Jun-20
shoshomeappliance.com                             23-Jul-14             23-Jul-20
shoshomeapplianceshowroom.com                     23-Jul-14             23-Jul-20
shoshomeapplianceshowrooms.com                   11-Jun-14             11-Jun-20
shoshometown.com                                  23-Jul-14             23-Jul-20
shoshometownstores.com                           11-Jun-14             11-Jun-20
shosoutlet.com                                    23-Jul-14             23-Jul-20
shosoutletstores.com                             11-Jun-14             11-Jun-20
shostores.com                                   13-Aug-12             13-Aug-20
shotownsquare.com                               25-Mar-14             25-Mar-20
showuswhatyougot.com                            24-Feb-05             24-Feb-20
shpoyourway.com                                 23-Nov-12             23-Nov-18
shyway.com                                      29-Dec-11             29-Dec-19
shy-way.com                                       5-Feb-14              5-Feb-20
sidingbysears.com                               10-Sep-11             10-Sep-19
silverunicorn.com                                 1-Feb-04              1-Feb-20
simplesears.com                                   3-Aug-06              3-Aug-19
simplesearscollege.com                            3-Aug-06              3-Aug-19
simplycampus.com                                 4-May-06              4-May-20
simplygarage.com                                 4-May-06              4-May-20
simplysears.com                                    6-Jul-06             1-Apr-19
simplysearscollege.com                           22-Jun-06             22-Jun-20
simplysearsforcollege.com                         5-Sep-06            21-May-20
     18-23538-rdd   Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                        Pg 879 of 1120

simplysearsholiday.com                        26-Jun-06              26-Jun-20
sisterhoodofshopping.com                     13-Feb-09              13-Feb-19
sisterhoodofshopping.info                    13-Feb-09              13-Feb-19
sisterhoodofshopping.mobi                    13-Feb-09              13-Feb-19
sisterhoodofshopping.net                     13-Feb-09              13-Feb-19
sisterhoodofshopping.org                     13-Feb-09              13-Feb-19
sisterhoodofsmartershopping.com              13-Feb-09              13-Feb-19
sisterhoodofsmartershopping.info             13-Feb-09              13-Feb-19
sisterhoodofsmartershopping.mobi             13-Feb-09              13-Feb-19
sisterhoodofsmartershopping.net              13-Feb-09              13-Feb-19
sisterhoodofsmartershopping.org              13-Feb-09              13-Feb-19
slconnect.com                                  3-Apr-00               3-Apr-19
smartassist.com                                3-Oct-03               3-Oct-20
smartershoppersunite.com                      15-Apr-09              15-Apr-19
smartlatina.net                               27-Apr-11              27-Apr-19
smart-meets-style.com                          16-Jul-09              16-Jul-19
smartnsavvy.com                              14-May-09              14-May-19
smartsense.com                                13-Oct-96              12-Oct-20
smartsensebrand.com                           12-Jun-15              12-Jun-19
smartshoppersunite.com                        15-Apr-09              15-Apr-19
sociallot.com                                26-Feb-09              26-Feb-19
socialtog.com                                26-Feb-09              26-Feb-19
soesupply.com                                 22-Oct-04              22-Oct-20
solutionscards.biz                            11-Jun-07              10-Jun-19
solutionscards.com                            12-Jun-07              12-Jun-19
solutionscards.net                            12-Jun-07              12-Jun-19
southbeachaefactoryservice.com                 1-Mar-10               1-Mar-20
spdcommercial.com                             14-Oct-99              14-Oct-19
spothesteal.com                              27-Sep-06              17-Aug-19
spotthesteal.com                             27-Sep-06              17-Aug-19
sr3.com                                       23-Jan-03              23-Jan-20
sracweb.com                                    3-Aug-99               3-Aug-19
ssearscard.com                                 15-Jul-12              15-Jul-20
ssearshc.com                                 28-Mar-18              28-Mar-20
standardsofexcellence.com                     28-Oct-98              27-Oct-20
starreviewers.com                              10-Jul-14              10-Jul-20
statuator.com                                 31-Jan-13              31-Jan-19
stopbydriveon.com                            15-Mar-12              15-Mar-20
store-kmart.com                              28-Mar-18              28-Mar-20
streamsights.at                                8-Mar-12               7-Mar-19
streamsights.biz                               8-Mar-13               7-Mar-19
streamsights.co                                8-Mar-13               7-Mar-19
streamsights.in                                8-Mar-13               8-Mar-19
streamsights.info                              8-Mar-13               8-Mar-19
streamsights.me                                8-Mar-13               8-Mar-19
streamsights.mobi                              8-Mar-13               8-Mar-19
streamsights.net                               8-Mar-13               8-Mar-19
     18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                        Pg 880 of 1120

streamsights.org                               8-Mar-13               8-Mar-19
streamsights.us                                8-Mar-13               7-Mar-19
streamsights.ws                                8-Mar-13               8-Mar-19
structure.com                                  1-Mar-95               2-Mar-19
structure.us                                  19-Apr-02              18-Apr-20
structureco.com                                1-Mar-95               2-Mar-19
studioservicesdigital.com                    10-Aug-12              10-Aug-20
studioservicesdigital.net                    10-Aug-12              10-Aug-20
studioservicesdigitalassets.com              17-Aug-12              17-Aug-20
studioservicesdigitalassets.net              17-Aug-12              17-Aug-20
stylemeetssmart.com                            13-Jul-09              13-Jul-19
style-meets-smart.com                          16-Jul-09              16-Jul-19
stylemoves.com                               28-May-09              28-May-19
stylesip.com                                 19-May-10              19-May-20
stylesippics.com                               27-Jul-11              27-Jul-19
superkmart.com                                 1-Apr-99               1-Apr-19
s-way.com                                      2-Sep-04               2-Sep-19
syw.app                                       8-May-18               8-May-20
syw.biz                                       20-Jun-04              19-Jun-19
syw.co                                       20-Dec-10              19-Dec-19
syw.com                                       23-Apr-98              22-Apr-19
syw.info                                      30-Apr-13              30-Apr-20
syw.net                                        7-Apr-02               7-Apr-19
syw.us                                       19-Nov-02              18-Nov-20
syw.website                                  28-Mar-18              28-Mar-20
syw5321.app                                  10-May-18              10-May-20
syw5321.com                                  10-May-18              10-May-20
sywanalytics.com                               3-Oct-16               3-Oct-20
sywcard.app                                  10-May-18              10-May-20
sywcard.com                                  10-May-18              10-May-20
sywcoupons.com                               17-Aug-15              17-Aug-19
sywhealth.com                                12-Mar-14              12-Mar-20
sywl.biz                                       8-Jun-12               7-Jun-20
sywlocal.biz                                   8-Jun-12               7-Jun-20
sywlocal.com                                  12-Apr-12              12-Apr-20
sywlocal.net                                   8-Jun-12               8-Jun-20
sywmail.com                                    4-Oct-12               4-Oct-20
sywmail.info                                   4-Oct-12               4-Oct-20
sywmail.net                                    4-Oct-12               4-Oct-20
sywmail.org                                    4-Oct-12               4-Oct-20
sywr.cm                                       16-Jan-17              16-Jan-19
sywr.com                                     18-Nov-01              18-Nov-20
sywrelay.com                                   5-Oct-16               5-Oct-20
sywrelayservices.com                           5-Oct-16               5-Oct-20
sywrewards.com                                 8-Feb-15               8-Feb-20
sywsave.com                                  17-Aug-15              17-Aug-19
sywspeedplatform.com                           7-Sep-17               7-Sep-19
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                      Pg 881 of 1120

sywsweeps.com                              13-Mar-14              13-Mar-20
sywsweepsblog.com                          23-Mar-16              23-Mar-20
take15forfamily.com                           2-Oct-08               2-Oct-20
takethechefchallenge.com                     22-Jul-10              22-Jul-20
tarjetaparati.com                             4-Jan-01               4-Jan-19
taskerbee.com                               25-Apr-14              25-Apr-20
teamuptostopbullying.com                     16-Jul-12              16-Jul-20
teamuptostopbullying.org                     16-Jul-12              16-Jul-20
tellkmart.com                                 5-Jun-15               5-Jun-19
tellsears.com                                 5-Jun-15               5-Jun-19
testing-delivery.com                          4-Oct-12               4-Oct-20
texas-steer.com                            28-Feb-00              28-Feb-20
texassteergames.com                           2-Jun-05               2-Jun-20
texassteerpoker.com                           2-Jun-05               2-Jun-20
tgi.biz                                    27-Mar-02              26-Mar-20
tgi.info                                   20-Sep-01              19-Sep-20
tgishopyourway.com                         16-Sep-09              16-Sep-19
tgi-shopyourway.com                        16-Sep-09              16-Sep-19
thebestinstallteam.com                     14-Feb-12              14-Feb-20
thebestrepairteam.com                      14-Feb-12              14-Feb-20
thebodyshopatsears.com                      26-Apr-00              26-Apr-19
thecelestialstardiamond.com                29-Aug-03              29-Aug-19
theclimatecrew.com                          24-Oct-08              24-Oct-20
thecustomeriswhyiamhere.com                28-Feb-12              28-Feb-20
thediehards.co                              23-Jan-14              22-Jan-20
thedumorehouse.com                          25-Apr-07              25-Apr-19
thedumores.com                              11-Apr-07              11-Apr-20
thegarageheads.com                         11-May-17              11-May-19
thegreatindoors.ca                         13-Nov-00                1-Dec-19
thegreatindoors.com                        11-Dec-97              10-Dec-19
thegreatindoors.info                         26-Jul-01              26-Jul-20
thegreatindoors.jobs                       15-Sep-05              15-Sep-19
thegreatindoors.mobi                        27-Jun-06              27-Jun-20
thegreatindoors.us                          19-Apr-02              18-Apr-19
thegreatindoorsmastercard.com                7-Aug-01               7-Aug-20
thegreatindoorsstinks.com                    3-Dec-02               3-Dec-19
thegreatindoorssuck.com                      3-Dec-02               3-Dec-19
thegreatindoorssucks.com                   23-Aug-02              23-Aug-19
thegreatindoorstore.com                      9-Dec-02               9-Dec-18
thegreatindoorsucks.com                      3-Dec-02               3-Dec-19
themanysidesofme.com                        23-Jun-10              23-Jun-20
thenewphotostudioatsears.com                10-Oct-13              10-Oct-19
thenewsearscatalogue.com                     6-Nov-08               6-Nov-20
thenewsearscatalogue.net                     6-Nov-08               6-Nov-20
thepartcounter.com                           29-Jul-08              29-Jul-20
thepartscounter.com                          29-Jul-08              29-Jul-20
thepetboutiqueatsears.com                  29-May-14              29-May-20
     18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                       Pg 882 of 1120

thephotostudioatsears.com                    10-Oct-13             10-Oct-19
theresmoretovalue.com                        17-Feb-09             17-Feb-19
thesearsbigswitch.com                        26-Apr-10             26-Apr-20
thesearscatalog.com                           16-Jan-08             16-Jan-20
thesearsfitclub.com                          24-Mar-10             24-Mar-20
thesoftersideofsears.com                     30-Apr-96              1-May-20
thisisstate.com                              17-Oct-12             17-Oct-20

thommcan.com                                  9-Dec-97               8-Dec-19
thommcanshoecare.com                          3-Oct-03               3-Oct-20
todoparati.com                              29-Dec-99              29-Dec-18
todoparati.info                               26-Jul-01              26-Jul-20
todoparati.us                                19-Apr-02              18-Apr-19
togofer.com                                   9-Oct-08               9-Oct-20
togopher.com                                  9-Oct-08               9-Oct-20
tool.parts                                    9-Aug-15               9-Aug-20
tooladvantage.com                            29-Jan-99              29-Jan-19
toolterritory.com                             3-Feb-99               3-Feb-19
topdelvers.com                              10-Mar-10              10-Mar-20
tophandymandallas.com                         3-Feb-12               3-Feb-20
toughskins.com                               14-Apr-00              14-Apr-20
toughskins.net                               14-Apr-00              14-Apr-20
toughskins.org                               14-Apr-00              14-Apr-20
traditioncertifieddiamonds.com              11-Nov-02              11-Nov-19
traditioncharms.com                           4-Mar-11               4-Mar-19
traditiondiamonds.com                        30-Apr-03              30-Apr-19
travelershomeguide.com                      22-Aug-06               1-May-19
treadmils.com                                 3-Apr-05               3-Apr-19
treatdirtlikedirt.com                          6-Jul-12               6-Jul-20
turfwarstrivia.com                          17-May-11              17-May-19
tvmatchmaker.com                              8-Aug-02               8-Aug-19
uskrct.com                                   10-Oct-06               8-Dec-18
uststkrc.com                                 10-Oct-06               8-Dec-18
varickstreetdesign.com                      25-Aug-10              25-Aug-20
vederelestelle.com                            4-Mar-11               4-Mar-19
vinylsidingbysears.com                      10-Sep-11              10-Sep-19
vita-smart.com                              28-Nov-06              15-Nov-20
voyagesears.com                              13-Jun-18              13-Jun-20
voyage-sears.com                             13-Jun-18              13-Jun-20
voyagessears.com                             13-Jun-18              13-Jun-20
voyages-sears.com                            13-Jun-18              13-Jun-20
wallaroo.xyz                                  8-Sep-15               8-Sep-21
wallyguard.com                              13-Nov-15              13-Nov-19
wallyhealth.com                             12-Nov-15              12-Nov-19
wallyho.me                                  23-Nov-15              23-Nov-19
wallyhome.co                                24-Nov-15              23-Nov-19
wallyhomereport.com                         16-Nov-15              16-Nov-19
     18-23538-rdd    Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                       Pg 883 of 1120

wallyhomeservices.com                       16-Nov-15              16-Nov-19
wallylabs.net                                15-Apr-16              15-Apr-20
wallylabs.org                                15-Apr-16              15-Apr-20
wallylabsllc.com                             15-Apr-16              15-Apr-20
wallymonitoring.com                          27-Apr-16              27-Apr-20
wallyoncall.com                              27-Apr-16              27-Apr-20
wallyprotect.com                            13-Nov-15              13-Nov-19
wallyrapidresponse.com                       27-Apr-16              27-Apr-20
wallyresponse.com                            27-Apr-16              27-Apr-20
wallysecure.com                             13-Nov-15              13-Nov-19
wallyservices.com                            27-Apr-16              27-Apr-20
wallyvault.com                              13-Nov-15              13-Nov-19
wardrobedelight.com                         29-Mar-07              29-Mar-19
wardrobeexpert.com                          29-Mar-07              29-Mar-19
wardrobehaven.com                           29-Mar-07              29-Mar-19
wardrobeheaven.com                          29-Mar-07              29-Mar-19
wattsstreetdesign.com                         24-Jul-12              24-Jul-20
wearnowandhere.com                           23-Jun-10              23-Jun-20
weatherbeater.com                             1-Nov-01               1-Nov-19
weatherbeater.net                            26-Jun-03              26-Jun-19
weatherbeater.org                            12-Jun-03              12-Jun-19
weatherhandler.com                           14-Apr-00              14-Apr-20
weatherhandler.org                           14-Apr-00              14-Apr-20
weddingpointssweeps.com                        8-Jun-10               8-Jun-20
weeklyelectronicdeal.com                    30-Dec-09              30-Dec-19
weeklyelectronicdeals.com                   30-Dec-09              30-Dec-19
weeklyelectronicsdeal.com                   30-Dec-09              30-Dec-19
weeklyelectronicsdeals.com                  30-Dec-09              30-Dec-19
weeklyelectronicssteal.com                    8-Feb-10               8-Feb-20
weeklyelectronicssteals.com                   8-Feb-10               8-Feb-20
weeklyelectronicsteal.com                     8-Feb-10               8-Feb-20
weeklyelectronicsteals.com                    8-Feb-10               8-Feb-20
weelittleweb.com                            31-Aug-98              30-Aug-19
wegetthepicture.com                          15-Oct-98              14-Oct-19
westar-sw.com                               30-Sep-96              29-Sep-20
westernhawk.com                                6-Jun-08               6-Jun-20
westernhawk.org                                6-Jun-08               6-Jun-20
whatisyourwish.com                          23-Aug-07              23-Aug-20
whereelse.us                                 19-Apr-02              18-Apr-19
whereitbegins.com                             7-Mar-07               7-Mar-19
wherestylemeetssmart.com                    12-May-09              12-May-19
wherewishesbegin.com                           5-Oct-07               5-Oct-19
wholehome.us                                 19-Apr-02              18-Apr-19
winit.app                                    8-May-18               8-May-20
winitblog.com                               24-Mar-16              24-Mar-20
wishbig.com                                  7-May-04               7-May-19
wishbook.com                                12-May-98              11-May-20
     18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32        Exhibit A
                                        Pg 884 of 1120

wishbook.info                                  26-Jul-01              26-Jul-20
wishbook.net                                   6-Nov-98               5-Nov-19
wishbook.org                                 30-Sep-98              29-Sep-19
wishbook.us                                   19-Apr-02              18-Apr-19
wishsphere.com                               12-May-08              12-May-20
womansview.com                                 15-Jul-01              15-Jul-20
womansviewcatalog.com                          9-Dec-03               9-Dec-18
womenshomeguide.com                          17-Aug-06              14-May-20
woowooweb.com                                    1-Jul-99               1-Jul-20
workwhatyougot.com                            17-Oct-11              17-Oct-19
wwgnn.com                                     13-Apr-09              13-Apr-20
www3sears.com                                 12-Oct-04              12-Oct-19
wwwdelver.com                                10-Mar-10              10-Mar-20
wwwgnn.com                                    13-Apr-09              13-Apr-20
wwwlgnn.com                                   13-Apr-09              13-Apr-20
wwwsearschoicerewardscom.com                  24-Jan-11              24-Jan-20
wwwsearshc.com                               28-Mar-18              28-Mar-20
wwwsearsmastercard.com                        16-Oct-12              16-Oct-20
wwwsearsportraitstudio.com                    23-Jun-05              23-Jun-20
wwwsearssolutions.com                          6-Dec-12               6-Dec-18
wwwsearssolutionscard.com                      6-Dec-12               6-Dec-18
wwwsearssolutionsmastercard.com               16-Oct-12              16-Oct-20
wwwservicelive.com                              8-Oct-09               8-Oct-19
yourbusters.com                              20-May-15              20-May-19
yourpersonalshoppersite.com                  18-Feb-09              18-Feb-19
yourpointsyourchoice.com                      14-Apr-10              14-Apr-20
yoursearshomepro.com                         28-Mar-18              28-Mar-20
attention.xxx*                                 6-Dec-11
bestofblue.xxx*                                6-Dec-11
blueembrace.xxx*                               6-Dec-11
bluelight.xxx*                                 6-Dec-11
bluelightspecial.xxx*                          6-Dec-11
bushwacker.xxx*                                6-Dec-11
comfortfit.xxx*                                6-Dec-11
cominghome.xxx*                                6-Dec-11

cozy-time.xxx*                                 6-Dec-11
endurable.xxx*                                 6-Dec-11
heroesathome.xxx*                              6-Dec-11
justkidz.xxx*                                  6-Dec-11
kidsplay.xxx*                                  6-Dec-11
kmart.xxx*                                     6-Dec-11
nicetouch.xxx*                                 6-Dec-11
passionforever.xxx*                            6-Dec-11
sears.xxx*                                     6-Dec-11

texassteer.xxx*                                6-Dec-11
     18-23538-rdd       Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                            Pg 885 of 1120

toolterritory.xxx*                                    6-Dec-11
toughskins.xxx*                                       6-Dec-11
trustinyourhands.xxx*                                 6-Dec-11




 *- items denoted with an asterisk are assigned solely to the extent of Sellers' right, title or interest therein. No re
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 886 of 1120

Reg Organization                            Domain Name Registrar
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 887 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 888 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Kmart Corporation                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd        Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 889 of 1120

SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
Holcim IP Ltd                                 CSC Corporate Domains, Inc.
Kmart Corporation                             CSC Corporate Domains, Inc.
Kmart Corporation                             CSC Corporate Domains, Inc.
Kmart Corporation                             CSC Corporate Domains, Inc.
Kmart Corporation                             CSC Corporate Domains, Inc.
Kmart Corporation                             CSC Corporate Domains, Inc.
Kmart Corporation                             CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                         Pg 890 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        Corporation Service Company (UK) Limited
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd     Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                          Pg 891 of 1120

SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C. (legal owner) via CSC's
local agent Corporation Service Company (UK)
Limited (record owner)                         Corporation Service Company
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C. (legal owner) via CSC's
local agent Corporation Service Company (UK)
Limited (record owner)                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 892 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 893 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd        Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 894 of 1120

SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
     18-23538-rdd        Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 895 of 1120

SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
Kmart Corporation                             CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
     18-23538-rdd     Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                          Pg 896 of 1120

SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
Kmart Corporation                              CSC Corporate Domains, Inc.
Kmart Corporation                              CSC Corporate Domains, Inc.
Kmart Corporation                              CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C. (legal owner) via CSC's
local agent Corporation Service Company (UK)
Limited (record owner)                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
     18-23538-rdd     Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                          Pg 897 of 1120

SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
Kmart Corporation                              CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Global
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C. (legal owner) via CSC's
local agent Corporation Service Company (UK)
Limited (record owner)                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
Kmart Corporation                              CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
Kmart Corporation                              CSC Corporate Domains, Inc.
Kmart Corporation                              CSC Corporate Domains, Inc.
Kmart Corporation                              CSC Corporate Domains, Inc.
Kmart Corporation                              CSC Corporate Domains, Inc.
Kmart Corporation                              CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 898 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Kmart Corporation                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Kmart Corporation                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd     Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                        Pg 899 of 1120

SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
Kmart Corporation                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
Kmart Corporation                          CSC Corporate Domains, Inc.
Kmart Corporation                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
Kmart Corporation                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
Kmart Corporation                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
Kmart Corporation                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
Kmart Corporation                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
Kmart Corporation                          CSC Corporate Domains, Inc.
Kmart Corporation                          CSC Corporate Domains, Inc.
Kmart Corporation                          CSC Corporate Domains, Inc.
Kmart Corporation                          CSC Corporate Domains, Inc.
Kmart Corporation                          CSC Corporate Domains, Inc.
KMART of Michigan, Inc.                    CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                       CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 900 of 1120

Kmart Corporation                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Kmart Corporation                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Kmart Corporation                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Kmart Corporation                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Kmart Corporation                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Kmart Corporation                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd     Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                          Pg 901 of 1120

SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
Kmart Corporation                              CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
Kmart Corporation                              CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           Corporation Service Company
SEARS BRANDS, L.L.C. (legal owner) via CSC's
local agent IP MIRROR (HONG KONG) LIMITED
(record owner)                                 IP Mirror Pte. Ltd.
SEARS BRANDS, L.L.C.                           IP Mirror Pte. Ltd.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C. (legal owner) via CSC's
local agent IP MIRROR (HONG KONG) LIMITED
(record owner)                                 IP Mirror Pte. Ltd.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 902 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 903 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 904 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 905 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 906 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 907 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 908 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 909 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 910 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 911 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CRI DOMAINS
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd     Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                          Pg 912 of 1120

SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           Warsaw Data Center sp. z o.o.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains
SEARS BRANDS, L.L.C.                           Corporation Service Company
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C. (legal owner) via CSC's
local agent Corporation Service Company (UK)
Limited (record owner)                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           Corporation Service Company
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 913 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 914 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 915 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 916 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 917 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 918 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 919 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 920 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Global
SEARS BRANDS, L.L.C.                        Communigal Communication Ltd
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 921 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        Communigal Communication Ltd
SEARS BRANDS, L.L.C.                        Communigal Communication Ltd
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 922 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 923 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 924 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 925 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Luxottica Retail                            CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 926 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 927 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 928 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 929 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 930 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 931 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32     Exhibit A
                                         Pg 932 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        Corporation Service Company (UK) Limited
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 933 of 1120

SEARS BRANDS, L.L.C.                        CSC Global
SEARS BRANDS, L.L.C.                        Corporation Service Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Kmart Corporation                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd     Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                          Pg 934 of 1120

SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C. (legal owner) via CSC's
local agent Corporation Service Company (UK)
Limited (record owner)                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                           CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 935 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Sears Canada Inc.                           CSC Corporate Domains (Canada) Company
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 936 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 937 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
Kmart Corporation                           CSC Corporate Domains, Inc.
Kmart Corporation                           CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 938 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd        Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                           Pg 939 of 1120

SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
Sears Canada Inc.                             CSC Corporate Domains (Canada) Company
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
Sears, Roebuck and Co.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                          CSC Corporate Domains, Inc.
     18-23538-rdd    Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 940 of 1120

SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
Footstar Corporation (Record Owner); SEARS
BRAND L.L.C. (Legal Owner)                   CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
Kmart Corporation                            CSC Corporate Domains, Inc.
Kmart Corporation                            CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
Kmart Corporation                            CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
     18-23538-rdd      Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 941 of 1120

SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                        CSC Corporate Domains, Inc.
     18-23538-rdd    Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                         Pg 942 of 1120

SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.                         CSC Corporate Domains, Inc.
SEARS BRANDS, L.L.C.
SEARS BRANDS, L.L.C.
SEARS BRANDS, L.L.C.
SEARS BRANDS, L.L.C.
SEARS BRANDS, L.L.C.
SEARS BRANDS, L.L.C.
SEARS BRANDS, L.L.C.
SEARS BRANDS, L.L.C.
Footstar Corporation (Record Owner); SEARS
BRAND L.L.C. (Legal Owner)
SEARS BRANDS, L.L.C.
SEARS BRANDS, L.L.C.
SEARS BRANDS, L.L.C.
SEARS BRANDS, L.L.C.
SEARS BRANDS, L.L.C.
SEARS BRANDS, L.L.C.
SEARS BRANDS, L.L.C.
SEARS BRANDS, L.L.C.
Footstar Corporation (Record Owner); SEARS
BRAND L.L.C. (Legal Owner)
                18-23538-rdd      Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32          Exhibit A
                                                      Pg 943 of 1120

           SEARS BRANDS, L.L.C.
           SEARS BRANDS, L.L.C.
           SEARS BRANDS, L.L.C.




' right, title or interest therein. No representation or warranty is made with respect to the Domain Names denoted with an ast
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 944 of 1120

Reg Country
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US

US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 945 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 946 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 947 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 948 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US

US
US
US
US
US
US
US
US
US
US

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 949 of 1120

US
US
US
US
US
US
US
US
US
US
US


GB
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US


GB
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 950 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 951 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 952 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 953 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 954 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US


GB
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 955 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US


GB
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 956 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 957 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
XX
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 958 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 959 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US


HK
US
US


HK
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 960 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 961 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 962 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 963 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 964 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 965 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 966 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 967 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US

US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 968 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US

US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 969 of 1120

US
US
US
US
US

US

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 970 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US


GB
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 971 of 1120

US
US
US
US
US
US
US
US
US
US
US
CA
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 972 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 973 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US

US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 974 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 975 of 1120

US
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
US
CA
US
CA
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 976 of 1120

US
US
US
US
US
US

US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
CA
US
CA
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 977 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 978 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 979 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US

US
US
US
US
US
US

US

US
US
US
US
US
US
US
US

US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 980 of 1120

US
CA
US
US
US
US
US
US
US
US
US
US

US

US
US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 981 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 982 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 983 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 984 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 985 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 986 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 987 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 988 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 989 of 1120

US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 990 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 991 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 992 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US


GB
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 993 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 994 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 995 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 996 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 997 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
CA
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 998 of 1120

US
US
US
US
US
US
US

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                      Pg 999 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
     18-23538-rdd   Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                     Pg 1000 of 1120

US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US
US

US
US
US
US
US
US
US
US
US

US
               18-23538-rdd       Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                                   Pg 1001 of 1120

          US
          US
          US




Names denoted with an asterisk.
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                          Pg 1002 of 1120




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                          Pg 1003 of 1120


                                           Schedule 2.1(q)
                                         Proceeds Properties
                  INSURED: Sears Holdings
                  Corporation
                  POLICY TERM: 6/1/17 - 6/1/18
                  DOL: 9-20-2017
                  Loss: Hurricane Maria, CAT 1745
                  VERICLAIM FILE NO.:




                                Market                   Claim Number    Market %




                  Total                                                     100.00%




WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                          Pg 1004 of 1120


                                            Schedule 2.7(a)
                                  Potential Transferred Agreements
[To be provided by Sellers within 5 Business Days of signing.]




                                                  103

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 1005 of 1120


                                               Schedule 6.1
                                      Organization and Good Standing
    1. None.




                                                   104

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 1006 of 1120


                                               Schedule 6.2
                                      Authority; Validity; Consents
    1. Approval of the Bermuda Monetary Authority is required for Sears Reinsurance Company, Ltd.
       to be able to provide its consent.
    2. Sears Protection Company Florida may require approval from the Florida Insurance Company
       Agency.
    3. Any approval required under or related to the transfer of the Acquired Foreign Assets or the
       equity in any Foreign Subsidiary.

    4. Any approval required from any Governmental Authority under the following contracts:
              a. Ecom – Illinois Department of Commerce and Economic Opportunity – Edge Tax Credit
                 Agreement, dated as of October 26, 2012, by and between Sears Holdings Management
                 Corporation and Illinois Department of Commerce and Economic Opportunity.
              b. Sears Commercial – Michigan State University – 1855 Place-Sales Order, by and
                 between Sears, Roebuck and Co. and Michigan State University.
              c. Sears Commercial – Michigan State University – B2 & C2 Contract Rider, by and
                 between Sears, Roebuck and Co. and Michigan State University.
              d. Sears Commercial – Michigan State University – D1 & D2 Sales Order, by and between
                 Sears, Roebuck and Co. and Michigan State University.
              e. Sears Commercial – Michigan State University – 1855 Place Phase II B1 & C1 – Sales
                 Order, by and between Sears, Roebuck and Co. and Michigan State University.
              f.   Sears Commercial – Michigan State University – A Bldg. – Sales Order, by and between
                   Sears, Roebuck and Co. and Michigan State University.
              g. Request for Proposals, by and between Innovel Solutions, Inc. and Navy Exchange
                 Service Command, as amended.
              h. Request for Proposals, by and between Sears Holdings Corporation and Navy Exchange
                 Service Command, as amended.
              i.   Request for Proposals, by and between Sears Holdings Management Corporation and
                   Navy Exchange Service Command, as amended.
              j.   Use and Dissemination Agreement, dated as of July 19, 2018, by and between Sears
                   Holdings Management Corporation and New York State Division of Criminal Justice
                   Services.
              k. Master Lease, by and between Sears Holdings Management Corporation and Ohio
                 Teachers Retirement.
              l.   Sales Order, by and between Sears, Roebuck and Co. and Portland Community Housing.
              m. Agreement, by and between Sears, Roebuck and Co. and State of Illinois, Department of
                 Transportation.
              n. Offshore Department of Economic Development and Commerce Weatherization
                 Assistance Program and Liheap Weatherization Assistance Program, by and between
                 Sears, Roebuck de Puerto Rico and State Office of Energy Policy of Puerto Rico.
              o. Sales Order, by and between Sears, Roebuck and Co. and The University of Mexico.

                                                   105

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                            Pg 1007 of 1120


              p. Services Agreement, dated as of August 8, 2020, by and between Sears Holdings
                 Management Corporation and United States Postal Service.
              q. 2016 Sears Naming Rights Agreement, by and between Sears, Roebuck and Co. and
                 Village of Hoffman Estates.
              r.   2016 Sears Naming Rights Agreement, dated as of April 27, 2016, by and between Sears,
                   Roebuck and Co. and Village of Hoffman Estates.
              s.   Renewal Application for Lottery Retailer’s License, dated as of June 22, 2016, by and
                   between Kmart Corporation and Arizona Lottery, as amended.
              t.   Arkansas Scholarship Lottery Retailer Contract, dated as of February 8, 2016, by and
                   between Kmart Corporation and Office of the Arkansas Lottery, as amended.
              u. Delaware State Lottery Retailer Agreement, dated as of October 1, 2010, by and between
                 Kmart Corporation and Delaware State Lottery.
              v. Retailer Contract, dated as of March 21, 2016, by and between Kmart Corporation and
                 Florida Lottery.
              w. Retailer Contract, dated as of December 28, 1994, by and between Kmart Corporation
                 and Georgia Lottery Corporation.
              x. Idaho Lottery Retailer Contract, dated as of November 19, 2012, by and between Kmart
                 Corporation and Idaho State Lottery.
              y. Retailer Agreement for the Sale of Lottery Products, dated as of September 30, 2013, by
                 and between Kmart Corporation and State Lottery Commission of Indiana.
              z. Kansas Lottery – Retailer All Games Contract, dated as of September 10, 2013, by and
                 between Kmart Corporation and Kansas Lottery, as amended.
              aa. Kentucky Lottery Retailer License Agreement, dated as of May 19, 2017, by and between
                  Kmart Corporation and Kentucky Lottery Corporation.
              bb. Maine State Lottery Application to Sell Lottery Tickets, dated as of June 15, 2012, by
                  and between Kmart Corporation and Maine State Lottery, as amended.
              cc. [Retailer Lottery License], dated as of June 12, 2017, by and between Kmart Corporation
                  and State of Michigan – Bureau of State Lottery.
              dd. Minnesota State Lottery Retailer Contract for Chain Accounts, dated as of November 15,
                  2016, by and between Kmart Corporation and Minnesota State Lottery.
              ee. Missouri Lottery Contract Agreement, dated as of November 7, 2016, by and between
                  Kmart Corporation and Missouri Lottery.
              ff. Master Corporate Conditions of Licensing, dated as of December 11, 2013, by and
                  between Kmart Corporation and Montana Lottery.
              gg. New Mexico Lottery Retailer Contract, dated as of June 12, 2015, by and between Kmart
                  Corporation and New Mexico Lottery Authority, as amended.
              hh. New York Lottery Retailer License Agreement, dated as of September 12, 2016, by and
                  between Kmart Operations, LLC and New York State Division of the Lottery.
              ii. North Carolina Education Lottery Retailer Agreement, dated as of May 7, 2008, by and
                  between Kmart Corporation and North Carolina Education Lottery, as amended.


                                                     106

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                           Pg 1008 of 1120


              jj. Retailer Contract, dated as of December 18, 2003, by and between Kmart Corporation
                  and Tennessee Lottery Corporation.
              kk. Virginia Lottery Retailer Contract, dated as of March 7, 2000, by and between Kmart
                  Corporation and Lottery Commonwealth of Virginia – State Lottery Department.
              ll. Lottery Retailer Contract Terms and Conditions – Renewal Application, dated as of
                  December 27, 2016, by and between Kmart Corporation and Wisconsin Department of
                  Revenue – Lottery Division.
              mm.      Nondisclosure Agreement, dated as of August 23, 2017, by and between Sears
                Holding Management Corporation and United States Postal Service, as amended.
              nn. 2016 Sears Naming Rights Agreement, dated as of May 9, 2016, by and between Sears,
                  Roebuck and Co. and Village of Hoffman Estates.
              oo. Use & Dissemination Agreement, dated as of August 31, 2018, by and between NYS
                  Division of Criminal Justice Services and Sears Holdings.
              pp. Edge Tax Credit Agreement, dated as of October 26, 2012, by and between the State of
                  Illinois, acting by and through its Department of Commerce and Economic Opportunity,
                  and Sears Holdings Management Corporation.


    5. Collective Bargaining Agreement between Sears, Roebuck and Co. Detroit, MI and Teamsters
       Local Union No. 243 (Livonia, MI) requires that prior to the conclusion of any sale, conveyance,
       assignment, or transfer of operations the Employer provide the Union sixty (60) days advance
       written notice.
    6. Collective Bargaining Agree between Sears, Roebuck and Co. and Teamsters Local Union No.
       243 (Detroit, MI) requires that prior to the conclusion of any sale, transaction, conveyance,
       assignment, or transfer of operations the Employer provide the Union thirty (30) days advance
       written notice.
    7. Superpriority Junior Lien Secured Debtor-in-Possession Credit Agreement, dated November 29,
       2018, by and among Sears Holdings Corporation, Sears Roebuck Acceptance Corp., Kmart
       Corporation, the several banks, financial institutions or entities from time to time party thereto as
       term lenders, and Cantor Fitzgerald Securities, as administrative agent.
    8. Debtor-in-Possession Guarantee and Collateral Agreement, dated November 29, 2018, by and
       among Sears Holdings Corporation, Sears Roebuck and Co., Sears Roebuck Acceptance Corp.,
       Kmart Holding Corporation, Kmart Corporation and Cantor Fitzgerald Securities, as collateral
       agent.
    9. Superpriority Senior Secured Debtor-in-Possession Asset-Based Credit Agreement, dated
       November 29, 2018, by and among Sears Holdings Corporation, Sears Roebuck Acceptance
       Corp., Kmart Corporation, the banks, financial institutions and other institutional lenders party
       thereto as revolving lenders or term lenders, Bank of America, N.A., as administrative agent,
       Wells Fargo Bank, National Association, as co-collateral agent and syndication agent, Citigroup
       Global Markets Inc. as documentation agent, Merrill Lynch, Pierce, Fenner & Smith
       Incorporation, Citibank, N.A. and Wells Fargo Bank, National Association, as joint lead arrangers
       and bookrunners.
    10. Debtor-in-Possession Guarantee and Collateral Agreement, dated November 29, 2018, by and
        among Sears Holdings Corporation, Sears Roebuck and Co., Sears Roebuck Acceptance Corp.,


                                                    107

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                           Pg 1009 of 1120


         Kmart Holding Corporation, Kmart Corporation, and Bank of America, N.A. and Wells Fargo
         Bank, National Association, as co-collateral agents.
    11. Term Loan Credit Agreement, dated January 4, 2018, by and among Sears Holdings Corporation,
        Sears Roebuck Acceptance Corp., Kmart Corporation, each of Sears Holdings Corporation’s
        other direct or indirect domestic subsidiaries that is or otherwise becomes party thereto, and JPP,
        LLC, as collateral agent.
    12. Intellectual Property Security Agreement, dated January 4, 2018, by and between Sears Holdings
        Corporation, Sears Roebuck Acceptance Corp., Kmart Corporation, and each of Sears Holdings
        Corporations other direct or indirect domestic subsidiaries that is or otherwise becomes party
        thereto, and JPP, LLC, as collateral agent.
    13. Certain permits may require consent for transfer to the Buyer, including, but not limited to, liquor
        licenses, pharmacy licenses, business licenses, contractor licenses, food retail licenses and service
        contract registrations.




                                                    108

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                          Pg 1010 of 1120


                                               Schedule 6.3
                                               No Conflict


Schedule 6.3(c)
    1. Limited Liability Company Agreement of SHC Desert Springs LLC, dated as of February 29,
       2008, by Kmart Corporation, as the Member, and Sears, Roebuck and Co., as a Springing
       Member.
    2. Limited Liability Company Operating Agreement of KCD IP, LLC, dated as of May 18, 2006, by
       Sears Brands, LLC, as the Member.
    3. Limited Liability Company Agreement of SRC Sparrow 1 LLC, dated as of March 14, 2018, by
       Sears, Roebuck and Co., as the Member.
    4. Limited Liability Company Agreement of SRC Sparrow 2 LLC, dated as of March 14, 2018, by
       SRC Sparrow 1 LLC, as the Member, Jennifer A. Schwartz, as Springing Member 1, and Ricardo
       Beausoleil, as Springing Member 2.
    5. Limited Liability Company Agreement of SRC O.P. LLC, dated as of March 14, 2018, by SRC
       Sparrow 2 LLC, as the Member, Jennifer A. Schwartz, as Springing Member 1, and Ricardo
       Beausoleil, as Springing Member 2.
    6. Limited Liability Company Agreement of SRC Facilities LLC, dated as of March 14, 2018, by
       SRC O.P. LLC, as the Member, Jennifer A. Schwartz, as Springing Member 1, and Ricardo
       Beausoleil, as Springing Member 2.
    7. Limited Liability Company Agreement of SRC Real Estate (TX), LLC, dated as of March 14,
       2018, by SRC Facilities LLC, as the Member, Jennifer A. Schwartz, as Springing Member 1, and
       Ricardo Beausoleil, as Springing Member 2.
    8. Any approval required under the organizational documents of any non-U.S. Seller.

    9. Certain permits may require consent for transfer to the Buyer, including, but not limited to, liquor
       licenses, pharmacy licenses, business licenses, contractor licenses, food retail licenses and service
       contract registrations.




                                                    109

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                             Pg 1011 of 1120


                                                 Schedule 6.4
                                          Environmental Matters


    1. On November 7, 2018, SRC Facilities received a notice of violation of hazardous waste storage
       and handling requirements from the County of Sacramento concerning the location at 1601 Arden
       Way, Sacramento, CA.
    2. On November 1, 2018, Kmart Corporation received a notice of violation of flammable liquid
       storage requirements from the Western Lakes Fire District concerning the location at 1450
       Summit Ave., Oconomowoc, WI.
    3. On October 18, 2018, Innovel Solutions Inc. received a notice of violation related to late annual
       stormwater reporting from the Santa Ana Regional Water Quality Control Board concerning the
       location at 5691 E. Philadelphia St., Ontario, CA.
    4. Seller or a subsidiary has reported releases at the following locations and currently is undertaking
       investigation, remediation or monitoring or is otherwise awaiting agency feedback on a submitted
       report:


              Unit             City      State             Unit Type          Project       Regulator


           6418           Jacksonville    NC       Sears Roebuck and Co    Remedial        NCDEQ
                                                                           action

           1300           Oakbrook        IL       Sears Operations LLC    Remedial        IEPA
                                                                           action

           1365           Miami/Cutle     FL       Sears Operations LLC    Remedial        DERM
                          r Rdg                                            action
           1045           Durham-         NC       Sears Roebuck and Co    Remedial        NCDEQ
                          Northgate                                        action

           1053           Saugus          MA       Sears Operations LLC    Remedial        MADEP
                                                                           action
           1345           Hialeah/We      FL       Sears Operations LLC    Remedial        FDEP
                          stland                                           action
           1125           Coral           FL       Sears Roebuck and Co    Groundwater     DERM
                          Gables                                           sampling -
                                                                           annual
           1248           Hayward         CA       Sears Roebuck and Co    Groundwater     San
                                                                           sampling -      Francisco
                                                                           annual          Bay
                                                                                           Regional
                                                                                           Water
                                                                                           Quality
                                                                                           Control
                                                                                           Board


                                                     110

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                             Pg 1012 of 1120



           6636           Key West        FL     Sears Roebuck and Co     Groundwater   FDEP
                                                                          sampling -
                                                                          annual
           6218           Aiea Oahu       HI     Sears Roebuck and Co     Hydraulic     Hawaii
                                                                          Lifts         Department
                                                                                        of Health
           1195           Ft              FL     Sears Roebuck and Co     Used Oil      FDEP
                          Lauderdale
           6854           Hackensack      NJ     Sears Roebuck and Co     Heating Oil   NJDEP

           1570           Schaumburg      IL     SRC Facilities LLC       Gasoline      IEPA


           8975           Rio Piedras     PR     Sears Roebuck De         Used Oil      Puerto Rico
                                                 Puerto Rico, Inc                       Environment
                                                                                        al Quality
                                                                                        Board
           475            Jacksonville    FL     Innovel Solutions, Inc   Mixed         FDEP

           8137           Houston         TX     Sears Roebuck and Co     Gasoline      TCEQ PST
                                                                                        Division
           3127           Temecula        CA     Kmart                    Remedial
                                                                          action
           425            Jacksonville    FL     Sears Roebuck and Co     Gasoline      FDEP

           1205           Pompano         FL     Sears Roebuck and Co     Gasoline
                          Beach                                           Hydraulic
                                                                          lifts
           3380           Waterville      ME     Kmart                    Remedial
                                                                          action
           1328           Las Vegas       NV     Sears Roebuck and Co     Gasoline
           2065           Brunswick       GA     Sears Roebuck and Co     Remedial
                                                                          action
           1100           Flint           MI     Sears Roebuck and Co     Remedial
                                                                          action
           1106           Jackson         MI     Sears Roebuck and Co     Remedial
                                                                          action
           2374           Vineland        NJ     Sears Roebuck and Co     Gasoline
           1610           Northgate       OH     Sears Roebuck and Co     Gasoline
           8137           Houston         TX     Sears Roebuck and Co     Gasoline
           1077           Shreveport      LA     Sears Roebuck and Co     Gasoline
           2040           Battle Creek    MI     Sears Roebuck and Co




                                                  111

WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                  Exhibit A
                                                   Pg 1013 of 1120


                                                       Schedule 6.5
                                                 Title to Acquired Assets
             1. Schedule 1.1(j) is incorporated herein by reference.
             2. The following mechanic’s liens have been alleged or asserted against the Potential Acquired
                Assets:
RE ID      ST              Name                Address                            Detail                    Lien Claim
                                                                                                               Amt

108800     CA             Glendale       236 N Central Ave         Northstar Recovery Services, Lien        $130,158.00

384200     CA             Oakdale        175 Maag Avenue           Northstar Recovery Services, Lien          $7,802.56


110800     CA            Temecula        40710 Winchester Rd       ICE Builders, Lien                       $130,158.00

472500     FL            Key West        2928 North Roosevelt      Simon Roofing & Sheet Metal Corp.         $26,558.15
                                         Blvd                      lien

130000     IL            Oakbrook        2 Oakbrook Ctr            NetRelevance Lien $228,939.15            $429,630.40
                                                                   Continental Electrical Construction
                                                                   Lien $55,547.00;
                                                                   CRB Commercial Interiors, Inc.
                                                                   $115,934.25;
                                                                   NIR Roof Care, Inc. Lien $29,210.00

305900    MN              St. Paul       245 E Maryland Ave        Northland Mechanical Contractors,          $9,918.90
                                                                   Lien


275500     NC           Jacksonville     344 Jacksonville Mall     Northstar Recovery Services, Lien         $29,682.98


143400     NJ              Wayne         50 Route 46               Schindler Elevator Corp. Lien             $56,866.00

166800     NV            Las Vegas       4000 Meadow Ln            ICE Builders, Lien for $847,301.01;      $957,083.34
                        (Meadows)                                  Gray ICE Builders, Lien for
                                                                   $7,098.88;
                                                                   Construction Group International,
                                                                   Lien for $26,466.00; Holm Electric
                                                                   LV LLC, Lien for $76,217.45

399300     PR           Juana Diaz       State Rd 149&State        Retail Contractors of Puerto Rico;                0
                                         Rd 584                    Juana Diaz, PR - Hurricane repairs;
                                                                   letter ceasing work until we
                                                                   renegotiate terms. Letter sent by

                                                             112

         WEIL:\96826275\11\73217.0003
             18-23538-rdd         Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                                       Pg 1014 of 1120



RE ID        ST            Name                    Address                            Detail                  Lien Claim
                                                                                                                 Amt

                                                                       Michael Doron, PE - Dir. of
                                                                       Construction3


                                                                                                               $34,493.96
157000        IL        Schaumburg           2 Woodfield Mall          Northstar Recovery Services, Lien

                                                                                                               $27,670.00
472600       NY         Jamestown            975 Fairmount Ave         Guy Roofing Inc, Lien

                                                                                                               $25,440
                                             1200 Coastal Grand
179500       SC        Myrtle Beach                                    Guy Roofing Inc, Lien
                                             Circle
                                                                                                               $10,738.50
224700       TX            Laredo            5300 San Dario Ave        The Brandt Companies, Lien

                                                                                                               $52,458.71
45113        IA         Des Moines           1605 NE 58th Ave          Northstar Recovery Services, Lien

                                                                                                                $2,237.00
                                                                       Northland Mechanical Contractor’s
1052         MN           St. Paul
                                                                       Lien
                                                                                                                $5,373.81
                                                                       Northland Mechanical Contractor’s
1112         MN         Minnetonka
                                                                       Lien
                                                                                                               $10,616.98
1137         TX            Austin                                      Northstar Recovery Services

                                                                                                                $1,268.40
1484         PA           Reading                                      NetRelevance Mechanics Lien

                                                                                                              $847,301.01
                         Las Vegas
1668         NV                                                        Ice Builder’s Mechanic’s Lien
                        (Meadows)
                                                                                                                $7,098.88
                         Las Vegas
1668         NV                                                        Grey Ice Builders
                        (Meadows)
                                                                                                               $26,466.00
                         Las Vegas
1668         NV                                                        Construction Grp Int’l
                        (Meadows)
                                                                                                               $76,217.45
                         Las Vegas
1668         NV                                                        Holm Electric LV LLC
                        (Meadows)


         3
             Amount of claim not provided.
                                                                 113

         WEIL:\96826275\11\73217.0003
          18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                                  Pg 1015 of 1120



RE ID     ST              Name                Address                        Detail                    Lien Claim
                                                                                                          Amt

                                                                                                        $22,500.00
                        Las Vegas
1668      NV                                                  Ice Builders
                       (Meadows)
                                                                                                        $97,640.51
1944      NY         Yorktown Hts                             NetRelevance Mechanics Lien

                                                                                                       $107,471.10
1944      NY         Yorktown Hts                             Healy Electric Contracting

                                                                                                        $44,073.93
                                                              Sun industrial Inc./Peter Gisondi &
1944      NY         Yorktown Hts
                                                              Co. Inc.
                                                                                                        $15,307.69
                                                              Northstar Recovery Services
2147      TX              Irving
                                                              Mechanics Lien
                                                                                                        $11,899.00
2147      TX              Irving                              The Brandt Companies, LLC

                                                                                                           $996.40
2605      PA          State College                           NetRelevance Mechanics Lien

                                                              N.L.M.S., Inc. Mechanics Lien            $154,376.10
 470      IL             Manteno                              (Manteno Property A: #440 and
                                                              #470)
                                                                                                         $5,372.81
                                                              Northland Mechanical Contractor’s
1032     MN         Brooklyn Center
                                                              Lien
                                                                                                        $14,444.15
1634      FL          Jacksonville                            Northstar Recovery Services

                                                                                                        $52,658.79
1634      FL          Jacksonville                            Northstar Recovery Services

                                                                                                        $90,409.99
2451      CO              Greely                              Northstar Recovery Services

                                                                                                       $244,475.65
2451      CO              Greely                              Exteriors By Design Inc.




                                                        114

        WEIL:\96826275\11\73217.0003
  18-23538-rdd            Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                            Pg 1016 of 1120


                                               Schedule 6.6

                                               Real Property
Schedule 6.6(a)
1. Schedule 6.5 is incorporated herein by reference.
2. The following is a list of tenancies applicable to the Owned Real Property:

                                                                                  Tenant     Tenant
                                                                     Tenant       Lease       Lease
Store #            City        ST      Tenant Legal Entity Name
                                                                     Sq. Ft        Year     Expiration
                                                                                 Executed     Date
                                    Board of Trustees of Northern
             Hoffman                Illinois University (d/b/a Niu
  490        Estates           IL   Parking)                           N/A        2016       6/30/2020
             Hoffman                Sprintcom Inc. (DBA
  490        Estates           IL   “Sprint”)                                     2000      11/7/2018*
             Hoffman                Kum Cha Truscott (DBA                                   11/30/2018
  490        Estates           IL   “Evergreen Cleaners”)              626        2003           *
             Hoffman
  490        Estates           IL   Sears Auto Center (Atrium)         656        2007        MTM
             Hoffman                Hairstylist Management
  490        Estates           IL   Systems, Inc                       983        2009        MTM
             Hoffman                International Business
  490        Estates           IL   Machines Corporation               210        1999      12/31/2019
             Hoffman                Sedgwick Claims Management
  490        Estates           IL   Services, Inc.                   23,350       2009       7/31/2021
             Hoffman                Hoffman Estates Latus, LLC
  490        Estates           IL   (DBA “Sbarro”)                    1,000       2011      11/30/2021
             Hoffman
  490        Estates           IL   Panda Express, Inc.               1,000       2011       7/24/2021
             Hoffman                Sears Hometown & Outlet
  490        Estates           IL   Stores, Inc.                     35,942       2012      10/31/2022
             Hoffman
  490        Estates           IL   The Salvation Army                            2013       6/30/2099
             Hoffman                RH Tax and Financial Services
  490        Estates           IL   d/b/a “Jackson Hewitt”             366        2015       8/31/2020
             Hoffman                Sears Hometown & Outlet
  490        Estates           IL   Stores, Inc.                      5,017       2016        MTM
             Hoffman                Squadhelp, Inc. (DBA                                    12/31/2018
  490        Estates           IL   “Leapmatrix Inc.”)                 365        2016          *
             Hoffman                David L. Templer Insurance
  490        Estates           IL   Agency, LLC                        462        2008       9/30/2020
             Hoffman
  490        Estates           IL   Bright Horizon’s                 19,500        2017      8/31/2022


                                                    115

WEIL:\96826275\11\73217.0003
  18-23538-rdd            Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32        Exhibit A
                                            Pg 1017 of 1120



                                                                              Tenant     Tenant
                                                                   Tenant     Lease       Lease
Store #            City        ST      Tenant Legal Entity Name
                                                                   Sq. Ft      Year     Expiration
                                                                             Executed     Date
             Hoffman
  490        Estates           IL   Fifth Third Bank                           2017     12/31/2020
             Hoffman                (DBA “ST Messaging
  490        Estates           IL   Services (formerly Skytel)”)                          MTM
             Hoffman
  490        Estates           IL   T-Mobile                       N/A       3/1/2016   1/31/2021

  1011       Grandville        MI   Lands’ End, Inc.                4,621      2014      1/31/2020
             Dulles/
             Loudoun
  1023       County            VA   Lands’ End, Inc.                9,535      2014      1/31/2019
                                    Price Spokane Limited
  1029       Spokane           WA   Partnership                                1999      9/26/2040

  1029       Spokane           WA   Lands’ End, Inc.                6,049      2014      1/31/2019
             North
  1033       Attleboro         MA   Lands’ End, Inc.                7,609      2014      1/31/2019
                                    Antelope Valley Mall
  1068       Palmdale          CA   Developers                     983,699     1989     12/31/2059

  1068       Palmdale          CA   Metro Floors Inc.               18,000     1996     10/31/2022
             Waldorf/St
  1074       Charles           MD   Lands’ End, Inc.                8,771      2014      1/31/2020
             Daytona                                                                    12/31/2018
  1075       Beach             FL   Volusia Mall LLC (Developer)               2001          *

  1110       Portage           MI   Lands’ End, Inc.                5,178      2014      1/31/2020

  1120       Columbus          OH   Lands’ End, Inc.                8,374      2014      1/31/2020
             Hoover
             (Birmingham
  1136       )                 AL   Lands’ End, Inc.                4,215      2014      1/31/2020

  1155       Kennesaw          GA   Lands’ End, Inc.                8,086      2014      1/31/2019

  1171       Springfield       MO   Lands’ End, Inc.                4,748      2014      1/31/2020

  1182       St Peters         MO   Lands’ End, Inc.                8,004      2014      1/31/2019
                                    Boot Barn (FKA Sheplers,
  1187       Mesquite          TX   Inc.)                                      1981      7/31/2020

  1192       Muskegon          MI   Lands’ End, Inc.                4,261      2014      1/31/2020


                                                    116

WEIL:\96826275\11\73217.0003
    18-23538-rdd          Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                            Pg 1018 of 1120



                                                                                 Tenant     Tenant
                                                                      Tenant     Lease       Lease
Store #            City        ST      Tenant Legal Entity Name
                                                                      Sq. Ft      Year     Expiration
                                                                                Executed     Date
                                                                        29
                                    Penrac, LLC (DBA                  Parking
    1224     Harrisburg        PA   “Enterprise Rent-A-Car”)          Spaces     2007       4/30/2022
                                    Rare Hospitality International,
                                    Inc. c/o Darden Restaurants
                                    Inc. (DBA “Longhorn
    1224     Harrisburg        PA   Steakhouse”)                      14,132     2012       4/30/2024

    1224     Harrisburg        PA   Lands’ End, Inc.                   7,435     2014       1/31/2019
                                                                        542
                                                                      Parking
    12684    Buena Park        CA   Newkoa, LLC                       Spaces     1980       9/30/2049

    1268     Buena Park        CA   Newkoa, LLC                                  2013       9/30/2019

    1271     Littleton         CO   Lands’ End, Inc.                  5,885      2014       1/31/2020
                                    Fourth Searsvale Properties
    12785    Torrance          CA   Inc                                          1979

    1278     Torrance          CA   Del Amo Mills LP                  87,800     1980       6/30/2049
                                    First States Investors Realty
    1278     Torrance          CA   LLC                               35,000     1983       6/30/2019

    1278     Torrance          CA   Lands’ End, Inc.                   7,489     2014       1/31/2020
             Orlando-               Promenade II (DBA “Florida
    1285     South             FL   Mall Hotel”)                                 2011      10/31/2022
                                    Simon Property Group (Texas)       1.788
    1297     Hurst             TX   LP                                 acres     1999       8/2/2038
                                                                      10.875
    1297     Hurst             TX   Chesapeake Exploration LLC         acres     2011       5/10/2038
             New                                                        1.56
    1314     Brunswick         NJ   OTB Acquisitions                   acres     1996       2/28/2023
             New                    HOP New Brunswick (DBA
    1314     Brunswick         NJ   “Houlihan’s”)                                2002      11/30/2023
             New
    1314     Brunswick         NJ   Lands’ End, Inc.                   7,107     2014       1/31/2020
             New                    Cellco Partnership (DBA
    1314     Brunswick         NJ   “Verizon Wireless”)                 13       2014       1/31/2020
             Willow
    1354     Grove             PA   Lands’ End, Inc.                  8,635      2014       1/31/2019

4
    Owned/Lease
5
    Owned/Ground Lease
                                                     117

WEIL:\96826275\11\73217.0003
  18-23538-rdd            Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                            Pg 1019 of 1120



                                                                               Tenant     Tenant
                                                                     Tenant    Lease       Lease
Store #            City        ST      Tenant Legal Entity Name
                                                                     Sq. Ft     Year     Expiration
                                                                              Executed     Date
             Willow
  1354       Grove             PA   Primark Us Corp.                 77,615    2014      10/30/2024

  1364       Lake Grove        NY   Lands’ End, Inc.                 7,133     2014       1/31/2019

  1407       Beaumont          TX   Parkdale Mall

  1443       Manchester        CT   Lands’ End, Inc.                 6,482      2014      1/31/2019
                                                                     14.11
  1447       Hulen             TX   Xto Energy Inc                   acres     2008      10/22/2050

  1447       Ft Worth          TX   Lands’ End, Inc.                 4,387     2014       1/31/2019

  1460       Livonia           MI   Lands’ End, Inc.                 5,116     2014       1/31/2020

  1475       Durham            NC   Lands’ End, Inc.                 7,596     2014       1/31/2020
                                    Namco entertainment Inc.
  1570       Schaumburg        IL   (DBA “Level 257”)                41,960    2013       2/28/2025

  1570       Schaumburg        IL   Lands’ End, Inc.                 6,552     2014       1/31/2020
                                    Central Florida Restaurants
  1590       Saginaw           MI   Inc                              86,876    2001      11/30/2021
                                    Forever 21Retail, Inc. (Winter
  1595       Greenville        SC   2014)                            15,481    2012       8/31/2023

  1595       Greenville        SC   Lands’ End, Inc.                 5,742     2014       1/31/2019

  1605       Raleigh           NC   Lands’ End, Inc.                 7,204     2014       1/31/2019

  1614       Livingston        NJ   Lands’ End, Inc.                 8,270     2014       1/31/2019

  1634       Baltimore         MD   Security Square Associates                 1997       9/30/2022

  1650       Merrillville      IN   Gary Joint Venture                         1987       9/17/2039
             North
  1710       Olmsted           OH   Steak and Ale of OH, Inc.
                                    George Group-Great Northern
             North                  Ltd (DBA “Harry Buffalo
  1710       Olmsted           OH   Restaurant & Lounge”)            6,342     2009       8/31/2019
             North                  Star-West Great Northern Mall
  1710       Olmsted           OH   LLC                                        2013      11/30/2023
             North
  1710       Olmsted           OH   Lands’ End, Inc.                 8,789     2014       1/31/2020

                                                     118

WEIL:\96826275\11\73217.0003
  18-23538-rdd            Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32          Exhibit A
                                            Pg 1020 of 1120



                                                                                Tenant     Tenant
                                                                    Tenant      Lease       Lease
Store #            City        ST      Tenant Legal Entity Name
                                                                    Sq. Ft       Year     Expiration
                                                                               Executed     Date

  1760       Novi              MI   Lands’ End, Inc.                 8,769      2014       1/31/2019
                                    Raymours Furniture Company,
  1764       Rockaway          NJ   Inc                             38,678      2015       8/31/2026

  1800       Mishawaka         IN   Lands’ End, Inc.                 5,927      2014       1/31/2020

  1804       Barboursville     WV   Lands’ End, Inc.                 8,441      2014       1/31/2019

  1853       Wilmington        DE   Lands’ End, Inc.                 8,415      2014       1/31/2019

  1854       Parkville         MD   Lands’ End, Inc.                 7,928      2014       1/31/2020

  1974       Roanoke           VA   Cheddars Casual Café            20,447      2010      10/31/2020

  2092       Appleton          WI   Lands’ End, Inc.                 5,792      2014       1/31/2020

  2183       S Portland        ME   Maine Mall                                  1982
                                    OTB Acquisition LLC (DBA
  2183       S Portland        ME   “On the Border #146”)            6,585      1999      11/30/2019

  2183       So Portland       ME   Lands’ End, Inc.                 5,564      2014       1/31/2019

  2191       Lincoln           NE   Bair / Superior Pointe?         See docs   See docs    See docs

  2191       Lincoln           NE   McDonald’s Corporation                      1981       8/4/2081

  2191       Lincoln           NE   A.T. Thomas Jewelers             5,000      2005       6/30/2025
                                                                     2.01
  2191       Lincoln           NE   GMRI, Inc.                       acres      2012      10/31/2022
                                                                     1.75
  2309       Silverdale        WA   Kitsap Mall, LLC                 acres      1984       8/7/2024

  2309       Silverdale        WA   Lands’ End, Inc.                 4,226      2014       1/31/2019
                                    CBL & Asssociates
  2497       Brownsville       TX   Management Inc                  119,790     2000
                                    Albor Restaurant Group, LLC
  3088       Kenosha           WI   (DBA “Taco Bell”)                2,646      1994       4/30/2031

  3088       Kenosha           WI   Dollar Tree Stores, Inc #3811   10,520      2002      5/31/2018*
                                    Limitless PCS, Inc. (DBA
  3088       Kenosha           WI   “Metro PCS”)                     1,600      2015       3/3/2020

  3433       Holyoke           MA   D’Angelo’s Restaurant            1,800      1983       6/30/2024

                                                    119

WEIL:\96826275\11\73217.0003
  18-23538-rdd            Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                            Pg 1021 of 1120



                                                                               Tenant     Tenant
                                                                    Tenant     Lease       Lease
Store #            City        ST      Tenant Legal Entity Name
                                                                    Sq. Ft      Year     Expiration
                                                                              Executed     Date

  3433       Holyoke           MA   Taco Bell                        2,850     2010      11/30/2030
                                                                                         12/31/2018
  3433       Holyoke           MA   Sears Outlet Stores, LLC        18,012     2012          *

  3699       Apple Valley      CA   Blessing Nails                   800       1994      12/31/2021

  3699       Apple Valley      CA   Mina Patel d/b/a Smoke 4 Less    800        2007     10/31/2021

  3699       Apple Valley      CA   Ye Old Tyme Barber Shoppe        1,000      2006      9/30/2022
                                    Payless Shoe Source, Inc.
  3722       Burlington        WA   #653                             3,600     1989       6/30/2020
                                    Phan Thuy Anh & Nguyen Vu
  3722       Burlington        WA   Tan (DBA “Hi-Tek”)               1,200     2008       6/30/2021

  3722       Burlington        WA   Rent-A-Center West, Inc.         1,720     2011       3/31/2021

  3722       Burlington        WA   PACIFIC NW PROPERTIES I          3,600     2016       1/31/2099
             Desert Hot             Yucaipa Trading Co., Inc.
  4857       Springs           CA   (DBA “Rio Ranch Market”)        27,917     2017       1/31/2027

  6298       Sparks            NV   Sears Outlet Stores, LLC        20,098     2012      12/31/2022

  8702       Minneapolis       MN   Rail Way Restoration Inc        10,500     2003       8/31/2019

  8702       Minneapolis       MN   Oopegard Vending                 835       2007       4/30/2019
                                    Sears Home Improvement
  8702       Minneapolis       MN   Products, Inc. (Embedded)       15,300

  8717       Houston           TX   Holliday Door & Gate, LLC       12,000     2003       2/28/2019

  8717       Houston           TX   Sears Outlet Stores, LLC        82,593      2012     12/31/2022

  8755       Tucker            GA   Sears Outlet Stores, LLC        133,404     2012     12/31/2022

  8975       Rio Piedras       PR   Sears Outlet Stores, LLC        36,472     2012      12/31/2022
                                    Gil’s Gym and Racquet Health                         11/30/2018
  9255       Palmer            MA   Club LLC                        18,512     2006          *

  9394       Fajardo           PR   AutoZone Puerto Rico, Inc.      10,530     2013       1/31/2024

  1310       Elyria            OH   Red Lobster                     59,300                8/31/2027
             Cincinnati
  1610       Northgate         OH   Lands’ End, Inc.                 5,933                1/31/2019

                                                     120

WEIL:\96826275\11\73217.0003
  18-23538-rdd            Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                            Pg 1022 of 1120



                                                                                 Tenant     Tenant
                                                                     Tenant      Lease       Lease
Store #            City        ST      Tenant Legal Entity Name
                                                                     Sq. Ft       Year     Expiration
                                                                                Executed     Date
             Salem (Store
  3544       Closing)          VA   West Main Hair Salon              1,120                 1/31/2019
             Salem (Store
  3544       Closing)          VA   Sally Beauty Company, Inc.        1,600                11/30/2020
             Salem (Store
  3544       Closing)          VA   Ups Store                         1,600                9/30/2018*
             Salem (Store
  3544       Closing)          VA   Chick-Fil-A Inc                  33,799                 4/30/2022

  4395       Cudahy            WI   Sears Outlet Stores, LLC         21,070                12/31/2020
             St.
  8245       Petersburg        FL   Sears Outlet Stores, LLC         58,617                 9/30/2022
                                    Sears Home Improvement
  8254       Rochester         NY   Products, Inc. (Embedded)          500
             Virginia               Sears Home Improvement
  8345       Beach             VA   Products, Inc. (Embedded)         1,500
                                    Sears Home Improvement
  8935       Rio Piedras       PR   Products, Inc. (Embedded)         4,813

 26185       Clarksville       IN   Peddlers Mall                    108,813               12/31/2019

 26731       Dublin            OH   AT&T                              2,435                 3/31/2028

 26731       Dublin            OH   Sport Clips                       1,200                 4/30/2028

 26731       Dublin            OH   Starbucks                         2,050                 1/31/2029

 26731       Dublin            OH   Zoup!                             2,100                12/31/2028

 30934       N Memphis         TN   First Tennessee Bank               4,338                1/31/2022
                                    National Distribution Centers,   1,546,81
 30961       Grensboro         NC   LLC                                  5                  1/31/2022
                                    Cinema Veterans LLC – Keep
 61540       Indianapolis      IN   For Tax Tracking Purpose         236,190
                                    ABBELL CREDIT
  1012       Des Moines        IA   CORPORATION                                              11/5/28

  1012       Des Moines        IA   LAMAR COMPANY LLC                  300                   11/5/28

  1077       Shreveport        LA   Mall St Vincent LP                                      12/31/24

  1730       Florence          KY   Lands' End, Inc.                  6,338                  1/31/19


                                                       121

WEIL:\96826275\11\73217.0003
  18-23538-rdd            Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                            Pg 1023 of 1120



                                                                            Tenant     Tenant
                                                                  Tenant    Lease       Lease
Store #            City        ST      Tenant Legal Entity Name
                                                                  Sq. Ft     Year     Expiration
                                                                           Executed     Date
             Michigan
  2290       City              IN   First Source Bank             40,950               12/31/22

  2934       Taunton           MA   Silver City Galleria                               10/31/55
                                    Sears Home Improvement
  8217       Ft. Worth         TX   Products, Inc. (Embedded)     3,500


      *Recently Expired




                                                   122

WEIL:\96826275\11\73217.0003
          18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                                    Pg 1024 of 1120


        3. The leases for the foregoing tenancies have been provided in the data rooms operated by the Company
        on the Intralinks platform.
        4. The following is a list of licenses applicable to the Owned Real Property or Lease Premises

                                       State/   SHC      Close
RE ID      City                                                      Active Licensed Businesses in Store
                                       Locality Format   Date
                                               Sears
1206       North Little Rock           AR
                                               FLS                   Universal Vending, Avis/Budget Car Rental
                                               Call
49028      Tempe                       AZ
                                               Center                Universal Vending
                                               Call
49011      Tucson                      AZ
                                               Center                Universal Vending
                                               Sears
1768       Paradise Vly                AZ                1/20/2019
                                               FLS                 Luxottica Optical, Universal Vending
                                               Sears               Luxottica Optical, Picture People Portrait, Universal
1798       Glendale                    AZ
                                               FLS                 Vending
                                               Sears               Luxottica Optical, Universal Vending, Avis/Budget
2218       Prescott                    AZ
                                               FLS                 Car Rental
                                                                   Western Union, Cardtronics ATM, Lottery, Universal
4996       Tucson                      AZ      Kmart     3/24/2019 Vending,
                                                                   NEN Amusement Vending, Distributech
                                               RTG
8253       McClellan                   CA
                                               CTR                   Universal Vending
8258       Lakewood                    CA      RSVC                  Universal Vending
8369       Santa Ana                   CA      RSVC                Universal Vending removed 1/31/18
                                                                   Western Union, Cardtronics ATM, Lottery, Universal
3531       Pinole                      CA      Kmart               Vending,
                                                                   KeyMe, Dacra Glass
                                                                   Western Union, Lottery, Universal Vending,
7165       Camarillo                   CA      Kmart
                                                                   NEN Amusement Vending, KeyMe
                                                                   Western Union, Lottery, Universal Vending, KeyMe,
3834       Burbank                     CA      Kmart     3/24/2019
                                                                   Coinstar
                                               Sears
2138       Santa Barbara               CA                1/20/2019
                                               FLS                   Universal Vending
31882      San Diego                   CA      Kmart     x/x/xx      Kmart 4290 closed
                                               Sears                 Luxottica Optical, Universal Vending, Avis/Budget
1868       Moreno Vly                  CA
                                               FLS                   Car Rental
                                               Sears
1968       Palm Desert                 CA
                                               FLS                   Luxottica Optical, Universal Vending
                                               Sears
1148       Ventura                     CA
                                               FLS                   Repair & Wear Watch Repair, Universal Vending
                                               Sears
1189       West Covina                 CA
                                               FLS                   Luxottica Optical, Universal Vending
                                                                     Western Union, Lottery, Universal Vending,
3501       Paradise                    CA      Kmart
                                                                     NEN Amusement Vending
                                                                     Universal Money ATM, Lottery, Universal Vending,
3235       West Covina                 CA      Kmart
                                                                     NEN Amusement Vending, KeyMe, Coinstar

                                                          123

        WEIL:\96826275\11\73217.0003
          18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                                    Pg 1025 of 1120



                                       State/   SHC      Close
RE ID      City                                                      Active Licensed Businesses in Store
                                       Locality Format   Date
                                                                   Western Union, Universal Money ATM, Lottery,
                                                                   Universal Vending, NEN Amusement Vending, Dacra
4047       Costa Mesa                  CA      Kmart
                                                                   Glass,
                                                                   Coinstar
                                                                   Western Union, Lottery, Universal Vending,
9328       Livermore                   CA      Kmart               NEN Amusement Vending, KeyMe, Dacra Glass,
                                                                   Coinstar
                                                                   Western Union, Lottery, Universal Vending,
3828       Temecula                    CA      Kmart     1/20/2019
                                                                   NEN Amusement Vending
                                               Sears
2728       Downey                      CA      Auto
                                               Center                Universal Vending
                                               Sears
2798       Palm Desert                 CA      Auto
                                               Center                Universal Vending
                                                                     Western Union, Universal Money ATM, Lottery,
3127       Temecula                    CA      Kmart                 Universal Vending, NEN Amusement vending,
                                                                     KeyMe
                                               Sears
1221       Chapel Hills                CO                3/24/2019
                                               FLS                 Universal Vending, Avis/Budget Car Rental
                                               Sears               Luxottica Optical, Universal Vending, Keyless Key
1111       Colorado Springs            CO                3/24/2019
                                               FLS                 Shop
                                                                   Western Union, Lottery, Universal Vending,
7725       Rehoboth Beach              DE      Kmart
                                                                   NEN Amusement Vending, Avis/Budget Car Rental
425        Jacksonville                FL      RRC                   Universal Vending
                                               Sears
2315       Jensen Bch(Stuart)          FL                1/20/2019
                                               FLS                   Luxottica Optical, Universal Vending
                                               Sears
2145       Port Charlotte              FL                3/24/2019
                                               FLS                 Luxottica Optical, Universal Vending
                                                                   Luxottica Optical, Action Time Watch Repair,
                                               Sears
1755       Boynton Beach               FL                1/20/2019 Universal Vending, Avis/Budget Car Rental, iCan
                                               FLS
                                                                   Health Benefits
                                                                   Western Union, Intelicom Wireless, Cardtronics
                                                                   ATM,
4893       Ellenton                    FL      Kmart     3/24/2019
                                                                   Lottery, Universal Vending, NEN Amusement
                                                                   Vending, Dacra Glass
                                                                   Western Union, Lottery, Universal Vending,
7321       Bradenton                   FL      Kmart
                                                                   NEN Amusement Vending, Dacra Glass
                                               Sears               Luxottica Optical, Action Time Watch Repair,
1495       Ft Myers                    FL
                                               FLS                 Universal Vending, Avis/Budget Car Rental
                                               Sears
6820       Boynton Beach               FL      Auto
                                               Center                Universal Vending
                                               Sears
2505       Covington                   GA                3/24/2019
                                               FLS                   Luxottica Optical


                                                          124

        WEIL:\96826275\11\73217.0003
          18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                                    Pg 1026 of 1120



                                       State/   SHC      Close
RE ID      City                                                      Active Licensed Businesses in Store
                                       Locality Format   Date
                                               SVC
8158       Honolulu                    HI
                                               CTRL                  Universal Vending
                                               Sears
2278       Idaho Falls                 ID                1/20/2019
                                               FLS                 Luxottica Optical, Universal Vending
                                                                   Western Union, Universal Money ATM,
7289       Steger                      IL      Kmart
                                                                   Universal Vending, Dacra Glass
                                                                   Western Union, Universal Money ATM, Lottery,
                                                                   Universal Vending, NEN Amusement Vending,
3371       Chicago                     IL      Kmart     1/20/2019
                                                                   KeyMe,
                                                                   Dacra Glass, Coinstar
           Rockford-                           Sears               Luxottica Optical, Universal Vending, Avis/Budget
2990                                   IL                3/24/2019
           Cherryvale                          FLS                 Car Rental
                                               Sears
1640       Elk Grove Vlg               IL                3/24/2019
                                               FLS                   Universal Vending
                                               Sears
2936       Chicago                     IL      Auto
                                               Center                Universal Vending
                                                                     Western Union, Lottery, Universal Vending,
9030       Peru                        IN      Kmart     3/24/2019
                                                                     NEN Amusement Vending
                                               Sears                 Luxottica Optical, Universal Vending, Avis/Budget
1226       Metairie                    LA                3/24/2019
                                               FLS                   Car Rental
                                                                     Western Union, Cardtronics ATM, Universal
4810       Metairie                    LA      Kmart     3/24/2019   Vending,
                                                                     NEN Amusement Vending, Dacra Glass, Coinstar
                                                                     Western Union, Cardtronics ATM, Lottery,
3288       Billerica                   MA      Kmart                 Universal Vending, NEN Amusement Vending,
                                                                     KeyMe, Coinstar
                                               Sears                 Luxottica Optical, Universal Vending, Keyless Key
1424       Bethesda                    MD                1/20/2019
                                               FLS                   Shop
                                               Sears                 Luxottica Optical, Jackson Hewitt Tax,
1754       Gaithersburg                MD
                                               FLS                   Universal vending, Avis/Budget Car Rental
                                                                     Western Union, Universal Vending, NEN Amusement
3131       Frederick                   MD      Kmart                 Vending,
                                                                     Dcara Glass, Coinstar
                                               Sears                 Luxottica Optical, Picture People Portrait, Universal
1773       Prince Frederick            MD                3/24/2019
                                               FLS                   Vending
                                                                     Western Union, Cardtronics ATM, Lottery,
3380       Waterville                  ME      Kmart     1/20/2019   Universal Vending, NEN Amusement Vending, Dacra
                                                                     Glass
                                               Sears
6232       Roseville                   MI      Auto
                                               Center              Universal Vending
                                                                   Western Union, Universal Money ATM, Lottery,
4351       Rochester                   MN      Kmart     3/24/2019 Universal Vending, NEN Amusement Vending, Dacra
                                                                   Glass
9353       Crystal City                MO      Kmart     3/24/2019 Western Union, Lottery, Universal Vending,

                                                          125

        WEIL:\96826275\11\73217.0003
          18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                                    Pg 1027 of 1120



                                       State/   SHC      Close
RE ID      City                                                      Active Licensed Businesses in Store
                                       Locality Format   Date
                                                                     NEN Amusement Vending, Dacra Glass
                                               Sears
2106       Tupelo                      MS                1/20/2019
                                               FLS                   Luxottica Optical, Universal Vending
9520       Gulfport                    MS      Kmart     3/24/2019 Western Union, Universal Vending
                                                                   Western Union, Lottery, Universal Vending,
9619       Morehead City               NC      Kmart     3/24/2019
                                                                   NEN Amusement Vending
                                               Sears               Luxottica Optical, Universal Vending, Avis/Budget
1375       Winston Salem               NC                1/20/2019
                                               FLS                 Car Rental
                                                                   Western Union, Lottery, Universal Vending,
3886       Asheville                   NC      Kmart     3/24/2019
                                                                   NEN Amusement Vending, Dacra Glass
                                                                   Western Union, Lottery, Universal Vending,
9549       Morganton                   NC      Kmart     3/24/2019
                                                                   NEN Amusement Vending
                                                                   Western Union, Cardtronics ATM, Universal
4022       Grand Forks                 ND      Kmart     3/24/2019 Vending,
                                                                   NEN Amusement Vending, Dacra Glass
9319       Alliance                    NE      Kmart     3/24/2019 Western Union, Universal Vending, Coinstar
                                               Sears
2421       Grand Island                NE                1/20/2019
                                               FLS                   Universal Vending
                                               Sears
1313       Nashua                      NH
                                               FLS                 Picture People Portrait, Universal Vending
                                                                   Universal Money ATM, Universal Vending,
3071       Toms River                  NJ      Kmart     3/24/2019
                                                                   NEN Amusement Vending, Distributech, Coinstar
                                               Sears
2597       Farmington                  NM
                                               FLS                   Universal Vending
           Las                                 Sears                 Luxottica Optical, Picture People Portrait,
1668                                   NV
           Vegas(Meadows)                      FLS                   Repair & Wear Watch Repair, Universal Vending
                                               Sears
1328       Las Vegas(Blvd)             NV                3/24/2019
                                               FLS                 Universal Vending
                                               Sears               Luxottica Optical, Ignazio Lanzafame Watch Repair,
1828       Las Vegas                   NV                1/20/2019
                                               FLS                 Universal Vending
9274       Greenwich                   NY      Kmart     3/24/2019 Western Union, Lottery, Universal Vending
                                               Sears
2173       Saratoga                    NY                1/20/2019
                                               FLS                   Universal Vending
                                               Sears
2683       Watertown                   NY                1/20/2019
                                               FLS                 Luxottica Optical, Universal Vending
                                                                   Western Union, Lottery, Universal Vending,
9381       Huntington                  NY      Kmart     1/20/2019 NEN Amusement Vending, Dacra Glass, Distributech,
                                                                   Coinstar
                                               Sears
1624       Sidney                      NY
                                               FLS                   Universal Vending
                                               Sears
2626       College Point               NY      Auto
                                               Center                Universal Vending



                                                          126

        WEIL:\96826275\11\73217.0003
          18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                                    Pg 1028 of 1120



                                       State/   SHC      Close
RE ID      City                                                      Active Licensed Businesses in Store
                                       Locality Format   Date
                                               Sears
2741       Massapequa                  NY      Auto
                                               Center              Universal Vending
                                                                   Western Union, Universal Vending,
3013       Cleveland                   OH      Kmart     3/24/2019
                                                                   NEN Amusement Vending, KeyMe, Dacra Glass
                                                                   Western Union, Lottery, Universal Vending,
9096       Fostoria                    OH      Kmart     3/24/2019
                                                                   NEN Amusement Vending, Dacra Glass
                                                                   Western Union, Lottery, Universal Vending,
3142       Tallmadge                   OH      Kmart
                                                                   NEN Amusement Vending, Dacra Glass
                                               Sears               Family Dental Care Associates is still temporarily
1280       Springdale                  OH                8/5/2018
                                               FLS                 operating in the closed FLS
                                               Sears
2001       Piqua                       OH                1/20/2019
                                               FLS                 Luxottica Optical, Universal Vending
                                                                   Western Union, Cardtronics ATM, Lottery,
3243       North Canton                OH      Kmart               Universal Vending, NEN Amusement Vending,
                                                                   KeyMe, Dacra Glass
                                                                   Western Union, Universal Vending, NEN Amusement
3839       Corvallis                   OR      Kmart     3/24/2019 Vending,
                                                                   Dacra Glass
                                               Sears
2715       Salem                       OR      Auto
                                               Center                Universal Vending
                                               Sears
2074       Stroudsburg                 PA                1/20/2019
                                               FLS                 Luxottica Optical, Universal Vending
                                               Sears               Luxottica Optical, Beauty Express Hair Salon,
2494       Altoona                     PA                3/24/2019
                                               FLS                 Universal Vending
                                               Sears
1484       Reading                     PA                1/20/2019
                                               FLS                   Luxottica Optical, Universal Vending
                                               Sears
2605       State College               PA      Auto
                                               Center              Universal Vending
                                                                   Western Union, Lottery, Universal Vending,
4113       Erie                        PA      Kmart     3/24/2019
                                                                   NEN Amusement Vending, Dacra Glass
                                                                   Western Union, Universal Money ATM, Lottery,
                                                                   Universal Vending, NEN Amusement Vending,
3527       Philadelphia                PA      Kmart     1/20/2019
                                                                   KeyMe, Distributech, Dacra Glass
                                               Sears               Luxottica Optical, Beltone Hearing, Universal
1154       Whitehall                   PA
                                               FLS                 Vending
                                                                   Western Union, Cardtronics ATM, Lottery, Universal
3361       Allentown                   PA      Kmart     1/31/2019 Vending, N
                                                                   EN Amusement Vending, KeyMe, Coinstar
                                                                   Western Union, Lottery, Universal Vending,
4064       North Versailles            PA      Kmart     1/20/2019 NN Amusement Vending, KeyMe, Dacra Glass,
                                                                   Parking Lot (JDM Structures)
7293       Chambersburg                PA      Kmart                 Western Union, Lottery, Universal Vending, N

                                                          127

        WEIL:\96826275\11\73217.0003
          18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32          Exhibit A
                                                    Pg 1029 of 1120



                                       State/   SHC      Close
RE ID      City                                                      Active Licensed Businesses in Store
                                       Locality Format   Date
                                                                     EN Amusement Vending, KeyMe, Dacra Glass,
                                                                     Distributech, Coinstar
                                               Sears
1834       North Versailles            PA
                                               FLS                   Luxottica Optical, Universal Vending
                                                                     Mayaguez Optical, Hearing Aid Associates, S
                                                                     elect Salons Hair Salons, Universal Vending, T
                                               Sears                 ravel Concepts, Avis/Budget Car Rental, Banco
1935       Mayaguez                    PR
                                               FLS                   Popular ATM,
                                                                     Blanco Velez Men’s Suits, Universal Sunglasses,
                                                                      Libreria Mundo Escovar Books
                                                                     Western Union, Banco Popular ATM, Universal
3896       San German                  PR      Kmart     1/20/2019   vending,
                                                                     NEN Amusement Vending, Coinstar, MCS Advantage
                                                                     Western Union, Banco Popular ATM, Lottery,
                                                                      Universal Vending, NEN Amusement Vending,
4490       San Juan                    PR      Kmart     1/20/2019   H&R Block Tax, Coinstar, Yogen Fruz,
                                                                     Mini Gold Watch Repair, MCS Advantage, MMM
                                                                     Holdings
                                                                     Western Union, Lottery, Universal Vending,
                                                                     NEN Amusement Vending, Coinstar, MCS
4858       Caguas                      PR      Kmart     1/20/2019
                                                                     Advantage,
                                                                     MMM Holdings
                                                                     Western Union, Lottery, Universal Vending,
                                                                     NEN Amusement Vending, H&R Block Tax,
3853       Guayama                     PR      Kmart
                                                                     Parking Lot (Auto-Lux Mobile Car Wash),
                                                                     MCS Advantage, Triple-S Salud, MMM Holdings
                                                                     Western Union, Cardtronics ATM, Universal
7062       Sumter                      SC      Kmart     3/24/2019   Vending,
                                                                     NEN Amusement Vending, Dacra Glass
                                               Sears                 Luxottica Optical, Universal Vending, Avis/Budget
2807       Rock Hill                   SC                1/20/2019
                                               FLS                   Car Rental
                                                                     Western Union, Cardtronics ATM, Universal
4170       Rapid City                  SD      Kmart     3/24/2019   Vending,
                                                                      NEN Amusement Vending, Dacra Glass
                                               Sears
2036       Jackson                     TN                3/24/2019
                                               FLS                 Luxottica Optical, Universal Vending
                                                                   Western Union, Cardtronics ATM, Lottery,
9735       Sevierville                 TN      Kmart     3/24/2019
                                                                   Universal Vending, NEN Amusement Vending
                                               Sears
2226       Murfreesboro                TN                1/20/2019
                                               FLS                   Universal Vending
                                               Sears
2156       Maryville                   TN                1/20/2019
                                               FLS                   Universal Vending
9507       San Antonio                 TX      MSO                   Universal Vending
                                               Sears
2557       Longview                    TX                1/20/2019
                                               FLS                   Universal Vending


                                                          128

        WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                                     Pg 1030 of 1120



                                        State/   SHC      Close
RE ID       City                                                      Active Licensed Businesses in Store
                                        Locality Format   Date
                                                Sears
1387        Amarillo                    TX                3/24/2019
                                                FLS                   Universal Vending, Avis/Budget Car Rental
                                                Sears
1367        Waco                        TX                3/24/2019
                                                FLS                   Luxottica Optical, Universal Vending
                                                Sears
2487        Killeen                     TX                3/24/2019
                                                FLS                   Universal Vending
                                                Sears
2435        Charlottesville             VA                3/24/2019
                                                FLS                 Universal Vending, Avis/Budget Car Rental
                                                                    Western Union, Universal Vending, NEN Amusement
3750        Waupaca                     WI      Kmart               Vending,
                                                                    Dacra Glass
                                                                    Western Union, Universal Vending, NEN Amusement
3692        Oconomowoc                  WI      Kmart     3/24/2019 Vending,
                                                                    KeyMe, Dacra Glass, Distributech
                                                Sears
6375        Bridgeport                  WV      Auto
                                                Center              Universal Vending
                                                Sears               Luxottica Optical, Jackson Hewitt Tax,
1788        Richmond                    CA
                                                FLS                 Universal Vending
                                                Sears               Luxottica Optical, Action Time Watch Repair,
1075        Daytona Beach               FL                3/24/2019
                                                FLS                 Universal Vending
470         Manteno                     IL      CDFC                  Universal Vending
                                                Sears
2632        Fairview Hts                IL      Auto      1/19/2018
                                                Center                Universal Vending
                                                Sears
1475        Durham                      NC                3/24/2019
                                                FLS                   Universal Vending
                                                Sears
1216        Memphis/Southland TN                          1/20/2019
                                                FLS                 Universal Vending, Avis/Budget Car Rental
                                                                    Western Union, Cardtronics ATM, Lottery,
4395        Cudahy                      WI      Kmart     1/20/2019 Universal vending, NEN Amusement Vending,
                                                                    Dacra Glass, Distributech
8217        Ft. Worth                   TX                            Universal Vending
8147        San Antonio                 TX                            Universal Vending
                                                Sears                 Luxottica Optical, Action Time Watch Repair,
100700      Brandon                     FL      FLS                   Universal Vending, Avis/Budget Car Rental
                                                                      Luxottica Optical, Picture People Portrait, H&R Block
                                                Sears                 Tax, Universal Vending, Hugo Gonzalez Watch
100800      Boyle                       CA      FLS                   Repair
                                                Sears
101300      Glen Burnie                 MD      FLS                   Luxottica Optical, Universal Vending
                                                Sears
101800      Baldwin Hills               CA      FLS                   Luxottica Optical, Universal Vending, KeyMe
                                                Sears
102400      Falls Church                VA      FLS                   Luxottica Optical, Universal Vending, KeyMe

                                                           129

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                                     Pg 1031 of 1120



                                        State/   SHC      Close
RE ID       City                                                    Active Licensed Businesses in Store
                                        Locality Format   Date
                                                 Sears
104100      Omaha                       NE       FLS      3/24/2019 Universal Vending
                                                 Sears
104200      Joplin                      MO       FLS                Universal Vending
            Jersey                               Sears              Luxottica Optical, Jackson Hewitt Tax, Universal
104400      City/Newport                NJ       FLS                Vending, KeyMe
                                                 Sears
104500      Durham-Northgate            NC       FLS                Universal Vending
                                                 Sears              Luxottica Optical, Picture People Portrait, Repair and
104800      Pasadena                    CA       FLS                Wear Watch Repair, Universal Vending
                                                 Sears
105300      Saugus                      MA       FLS                Universal Vending, Avis/Budget Car Rental
                                                 Sears              Luxottica Optical, Nadar Zarou Watch Repair,
106600      The Avenues                 FL       FLS                Universal Vending
                                                 Sears
107300      Exton                       PA       FLS                Universal Vending
                                                 Sears
108100      Heath                       OH       FLS                Luxottica Optical, Universal Vending
                                                                    Hearing Associates Hearing Aids, Select Salons Hair
                                                                    Salon, Universal Vending, Travel Concepts, Banco
                                                Sears               Popular ATM, Universal Sunglasses, Liberia Mundo
108500      Caguas                      PR      FLS                 Escolar Books
                                                Sears               Luxottica Optical, Repair and Wear Watch Repair,
108800      Glendale                    CA      FLS                 Universal Vending
                                                Sears
109200      Westland                    MI      FLS                 Luxottica Optical, Easy Method Driving School
                                                Sears
109400      Hackensack                  NJ      FLS                 Universal Vending, Keyless Key Shop
                                                Sears
109700      San Antonio                 TX      FLS                 Luxottica Optical, Universal Vending
                                                Sears
109800      Clovis                      CA      FLS                 Luxottica Optical, Universal Vending
                                                Sears
110800      Temecula                    CA      FLS                 Luxottica Optical, Universal Vending
                                                Sears               Luxottica Optical, Universal Vending, Keyless Key
111100      Colorado Springs            CO      FLS                 Shop
                                                Sears               Luxottica Optical, Universal Vending, KeyMe (with
111400      Brooklyn                    NY      FLS                 Kmart in basement with Western Union, Lottery)
                                                Sears               Luxottica Optical, Action Time Watch Repair,
112500      Coral Gables                FL      FLS                 Universal Vending, Avis/Budget Car Rental
                                                Sears               Luxottica Optical, Universal Vending, Outside Key
112700      Shepherd                    TX      FLS                 Shop
                                                Sears
113300      Leominster                  MA      FLS                 Luxottica Optical, Universal Vending
                                                Sears
113900      Tukwila                     WA      FLS                 Luxottica Optical, Universal Vending


                                                           130

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                                     Pg 1032 of 1120



                                        State/   SHC      Close
RE ID       City                                                      Active Licensed Businesses in Store
                                        Locality Format   Date
                                                 Sears
114100      Aurora                      CO       FLS                  Universal Vending
                                                 Sears
114800      Ventura                     CA       FLS                Repair and Wear Watch Repair, Universal Vending
                                                 Sears              Luxottica Optical, Beltone Hearing, Universal
114900      Whittier                    CA       FLS                Vending, KeyMe
                                                 Sears              Luxottica Optical, Beltone Hearing, Universal
115400      Whitehall                   PA       FLS                Vending
                                                 Sears              Luxottica Optical, Universal Vending, Avis/Budget
116100      Wichita-Town East           KS       FLS      3/24/2019 Car Rental, Safelite Auto Glass
                                                 Sears
116800      No Hollywood                CA       FLS                  Luxottica Optical, Universal Vending
                                                 Sears                Luxottica Optical, Jackson Hewitt Tax, Universal
117000      Lansing                     MI       FLS                  Vending, Keyless Key Shop
                                                 Sears
118900      West Covina                 CA       FLS                  Luxottica Optical, Universal Vending
                                                 Sears
119500      Ft Lauderdale               FL       FLS                  Action Time Watch Repair, Universal Vending
                                                 Sears
120400      Freehold                    NJ       FLS                  Beltone Hearing, Universal Vending
                                                 Sears
120600      North Little Rock           AR       FLS                  Universal Vending, Avis/Budget Car Rental
                                                 Sears
120700      Richardson                  TX       FLS      3/24/2019 Universal Vending, SSES Driving School
                                                 Sears
120800      Fresno                      CA       FLS                  Repair and Wear Watch Repair, Universal Vending
                                                 Sears
121000      Polaris                     OH       FLS      3/24/2019 Luxottica Optical, Universal Vending
                                                 Sears              Luxottica Optical, Picture People Portrait, Universal
121200      N Riverside                 IL       FLS                Vending, KeyMe
                                                 Sears
121300      Auburn                      MA       FLS                  Luxottica Optical, Universal Vending
                                                 Sears
122100      Chapel Hills                CO       FLS      3/24/2019 Universal Vending, Avis/Budget Car Rental
                                                 Sears
122300      Brockton-Westgate           MA       FLS                Universal Vending
                                                 Sears              Luxottica Optical, Jackson Hewitt Tax, Universal
122600      Metairie                    LA       FLS      3/24/2019 Vending, Avis/Budget Car Rental
                                                 Sears
124300      Hanover                     MA       FLS                  Universal Vending
                                                                      Luxottica Optical, Ansari Mohsen Dental, Repair and
                                                Sears                 Wear Watch Repair, Beauty Express Hair Salon,
124800      Hayward                     CA      FLS                   Universal Vending
                                                Sears                 Luxottica Optical, Repair and Wear Watch Repair,
126800      Buena Park                  CA      FLS                   Universal Vending, KeyMe
                                                Sears
127400      Chesterfield                VA      FLS                   Universal Vending
                                                           131

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                                     Pg 1033 of 1120



                                        State/   SHC      Close
RE ID       City                                                      Active Licensed Businesses in Store
                                        Locality Format   Date
                                                                      Luxottica Optical, Picture People Portrait, Repair and
                                                Sears                 Wear Watch Repair, Universal Vending, Avis/Budget
127800      Torrance                    CA      FLS                   Car Rental, KeyMe
                                                Sears
128300      Braintree                   MA      FLS                   Luxottica Optical, Universal Vending
                                                Sears
128400      Alexandria                  VA      FLS                   Universal vending, Avis/Budget Car Rental, KeyMe
                                                Sears
128800      Stockton                    CA      FLS                   Luxottica Optical, Universal Vending, KeyMe
                                                Sears
129800      Riverside                   CA      FLS                   Luxottica Optical, Universal Vending
                                                Sears
130000      Oakbrook                    IL      FLS                   Repair and Wear Watch Repair, Universal Vending
                                                Sears
130300      Danbury                     CT      FLS                   Luxottica Optical, Universal Vending
                                                                      Luxottica Optical, Picture People Portrait, Far East
                                                Sears                 Watch Repair, Andy Melwani Formalwear,
130400      Silver Spring               MD      FLS                   Avis/Budget Car Rental
                                                Sears                 Luxottica Optical, Avedis Ovayan Watch Repair,
130900      Downey                      CA      FLS                   Universal Vending
                                                Sears
131300      Nashua                      NH      FLS                   Picture People Portrait, Universal vending
                                                Sears                 Luxottica Optical, Wilhemine Torres Watch Repair,
131700      El Paso                     TX      FLS                   Universal Vending, Distributech
                                                Sears
132800      Las Vegas(Blvd)             NV      FLS       3/24/2019 Universal Vending
                                                Sears
133300      Poughkeepsie                NY      FLS                   Luxottica Optical, Universal Vending
                                                Sears
133500      Greensboro                  NC      FLS                   Universal Vending
                                                                      Luxottica Optical, Jackson Hewitt Tax, Action Time
                                                Sears                 Watch Repair, Universal Vending, Avis/Budget Car
134500      Hialeah/Westland            FL      FLS                   Rental
                                                Sears                 Luxottica Optical, Repair and Wear Watch Repair,
135800      Chula Vista                 CA      FLS                   Beauty Express Hair Salon, Universal Vending
                                                Sears                 Luxottica Optical, Action Time Watch Repair,
136500      Miami/Cutler Rdg            FL      FLS                   Universal Vending, Avis/Budget Car Rental
                                                Sears
136700      Waco                        TX      FLS       3/24/2019 Luxottica Optical, Universal vending
                                                                    Luxottica Optical, Picture People Portrait, Visant Jadia
                                                Sears               Watch Repair, Universal Vending, Avis/Budget Car
136800      Concord                     CA      FLS                 Rental
                                                Sears
137400      Bel Air                     MD      FLS                   Luxottica Optical, Universal Vending
                                                Sears
137800      Orange                      CA      FLS                   Luxottica Optical, Universal Vending


                                                           132

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                                     Pg 1034 of 1120



                                        State/   SHC      Close
RE ID       City                                                     Active Licensed Businesses in Store
                                        Locality Format   Date
                                                 Sears
138600      Goodlettsville              TN       FLS      3/24/2019 Luxottica Optical, Universal Vending
                                                 Sears
138700      Amarillo                    TX       FLS      3/24/2019 Universal Vending, Avis/Budget Car Rental
                                                 Sears
139800      San Bernardino              CA       FLS                 Luxottica Optical, Universal Vending
                                                 Sears
140400      Massapequa                  NY       FLS                 Universal Vending
                                                 Sears
141000      Canton                      OH       FLS                 Luxottica Optical, HMS Salons, Universal Vending
                                                                     Luxottica Optical, Beauty Express Hair Salon,
                                                Sears                Universal Vending, Avis/Budget Car Rental, Keyless
143400      Wayne                       NJ      FLS                  Key Shop
                                                Sears                Luxottica Optical, John Zarou Watch Repair,
145600      Oviedo                      FL      FLS                  Universal Vending
                                                Sears
146300      Burlington                  VT      FLS                  Universal Vending
                                                                     Luxottica Optical, Picture People Portrait, Eddy Lim
                                                Sears                Dental, Inna Maze Watch Repair, Universal Vending,
147800      San Bruno                   CA      FLS                  Avis/Budget Car Rental, KeyMe
                                                                     Luxottica Optical, Picture People Portrait, Roberto
                                                Sears                Paras Watch Repair, Universal Vending, Avis/Budget
148800      San Jose-Eastridge          CA      FLS                  Car Rental, KeyMe
                                                Sears                Luxottica Optical, Beauty Express Hair Salon,
149400      Moorestown                  NJ      FLS                  Universal Vending
                                                Sears                Luxottica Optical, Action Time Watch Repair,
149500      Ft Myers                    FL      FLS                  Universal Vending, Avis/Budget Car Rental
                                                Sears                Luxottica Optical, Picture People Portrait, Repair and
150800      Northridge                  CA      FLS                  Wear Watch Repair, Universal Vending
                                                                     Luxottica Optical, Hilo Hearing Aids, Repair and
                                                                     Wear Watch Repair, Bon Jon Formalwear, Universal
                                                                     Vending, Zippy's Restaurant, Cardtronics ATM,
            Aiea Oahu-Pearl                     Sears                Hawaii Pacific Credit Union, Cingula Wireless Cell
157800      Rdg                         HI      FLS                  Phone Tower
                                                Sears
158500      Tallahassee                 FL      FLS       3/24/2019 Luxottica Optical, Universal Vending
                                                Sears
162400      Staten Island               NY      FLS                  Universal Vending
                                                Sears
                                                Small
162900      Pharr                       TX      Store                Universal Vending
                                                Sears
164000      Fairview Hts                IL      FLS       3/24/2019 Universal Vending
                                                Sears               Luxottica Optical, Universal Vending, Avis/Budget
164400      Lancaster                   PA      FLS       3/24/2019 Car Rental
                                                Sears               Luxottica Optical, Universal Vending, Avis/Budget
165400      Media                       PA      FLS                 Car Rental

                                                           133

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                                     Pg 1035 of 1120



                                        State/   SHC      Close
RE ID       City                                                      Active Licensed Businesses in Store
                                        Locality Format   Date
            Las                                  Sears                Luxottica Optical, Picture People Portrait, Repair and
166800      Vegas(Meadows)              NV       FLS                  Wear Watch Repair, Universal Vending
                                                 Sears                Beauty Express Hair Salon, Universal Vending,
167400      White Plains                NY       FLS                  Nailport Nail Salon, KeyMe
                                                 Sears                Luxottica Optical, Repair and Wear Watch Repair,
167800      Carlsbad                    CA       FLS                  Universal Vending
                                                 Sears
                                                 Small
168100      Honolulu                    HI       Store                Universal Vending
                                                 Sears
168400      Woodbridge                  NJ       FLS                  Luxottica Optical, Universal Vending
                                                 Sears                Luxottica Optical, Far East Watch Repair, Universal
168800      Salinas                     CA       FLS                  Vending
                                                 Sears
                                                 Small
171100      Camp Hill                   PA       Store              Universal Vending
                                                 Sears              Luxottica Optical, Jackson Hewitt Tax, Beauty
171400      Greensburg                  PA       FLS      3/24/2019 Express Hair Salon, Universal Vending, Lottery
                                                 Sears              Luxottica Optical, Universal Vending, Coffee & Tea
172200      Bloomington                 MN       FLS      3/24/2019 by Lee Restaurant
                                                 Sears              Luxottica Optical, Picture People Portrait, HMS Hair
172500      Annapolis                   MD       FLS                Salon, Universal Vending
                                                 Sears              Picture People Portrait, Jorge Valencia Watch Repair,
172800      Tucson                      AZ       FLS                Universal Vending
                                                 Sears              Luxottica Optical, Picture People Portrait, Jackson
173300      Yonkers                     NY       FLS                Hewitt Tax, Universal Vending, KeyMe
                                                 Sears              Luxottica Optical, Bon Jon Formalwear, Universal
173800      Kaneohe(Sur)                HI       FLS                Vending, Cingula Wireless Cell Phone Tower
                                                 Sears
174500      Tampa/Westshore             FL       FLS      3/24/2019 Luxottica Optical, Universal Vending
                                                 Sears              Luxottica Optical, Universal Vending, Avis/Budget
174800      Montclair                   CA       FLS                Car Rental
                                                 Sears              Luxottica Optical, Jackson Hewitt Tax, Universal
175400      Gaithersburg                MD       FLS                Vending, Avis/Budget Car Rental
                                                 Sears              Luxottica Optical, Picture People Portrait, Universal
175800      Escondido                   CA       FLS                Vending
            Palm Beach                           Sears              Luxottica Optical, Karin Krause Watch Repair,
176500      Gardens                     FL       FLS                Universal Vending, iCan Health Benefits
                                                 Sears              Luxottica Optical, Picture People Portrait, Universal
177300      Salisbury                   MD       FLS      3/24/2019 Vending
                                                 Sears              Luxottica Optical, Action Time Watch Repair,
177500      Pembroke Pines              FL       FLS                Universal Vending, Avis/Budget Car Rental
                                                 Sears              Luxottica Optical, Picture People Portrait, Universal
179800      Glendale                    AZ       FLS                Vending
                                                 Sears              Luxottica Optical, Family Care Dental, Universal
181000      Cincinnati-Eastgate         OH       FLS                Vending


                                                           134

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32          Exhibit A
                                                     Pg 1036 of 1120



                                        State/   SHC      Close
RE ID       City                                                   Active Licensed Businesses in Store
                                        Locality Format   Date
                                                 Sears             Luxottica Optical, Picture People Portrait, Atanacio
181800      Rancho Cucamonga            CA       FLS               Enrices Watch Repair, Universal Vending
                                                 Sears
183400      North Wales                 PA       FLS               Luxottica Optical, Universal Vending
                                                 Sears             Luxottica Optical, Jackson Hewitt Tax, Universal
183800      Burbank                     CA       FLS               Vending
                                                 Sears             Luxottica Optical, Universal Vending, Avis/Budget
186800      Moreno Vly                  CA       FLS               Car Rental
                                                 Sears
189400      Rochester                   NY       FLS               Luxottica Optical, Avis/Budget Car Rental
                                                                   Mayaguez Optical, Hearing Associates Hearing Aids,
                                                                   Centro Tecnico Watch Repair, Universal Vending,
                                                                   Select Salons Hair Salon, Travel Concepts,
                                                                   Avis/Budget Car Rental, Deli Plus, Yogen Fruz,
                                                                   Direct Distribution, Academia des Artes Manales,
                                                                   Blanco Veles Suits, Mariangely Class-Arand Perez
                                                Sears              Gift Wrap, PR Teloco, Universal Sunglasses, Burger
190500      Hato Rey                    PR      FLS                King
                                                                   Mayaguez Optical, Hearing Associates Hearing Aids,
                                                                   Select Salons Hair Salon, Travel Concepts, BMJ
                                                Sears              Foods, Banco Popular ATM, Deli Plus, Yogen Fruz,
191500      Bayamon                     PR      FLS                Blanco Velez Suits, Universal Sunglasses
                                                Sears
192400      Valley Stream               NY      FLS                Luxottica Optical, Universal Vending, KeyMe
                                                                   Hearing Associates Hearing Aids, Select Salons Hair
                                                                   Salon, Universal Vending, Travel Concepts, Banco
                                                Sears              Popular ATM, Yogen Fruz, Blanco Velez Suits,
192500      Carolina                    PR      FLS                Rocketfix Mobile, Universal Sunglasses
                                                                   Mayaguez Optical, Hearing Associates Hearing Aids,
                                                                   Select Salons Hair Salon, Universal Vending, Travel
                                                Sears              Concepts, Avis/Budget Car Rental, Banco Popular
193500      Mayaguez                    PR      FLS                ATM, Blanco Velez Suits, Universal Sunglasses
                                                                   Mayaguez Optical, Hearing Associates Hearing Aids,
                                                                   Select Salons Hair Salon, Universal Vending, Travel
                                                Sears              Concepts, Avis/Budget Car Rental, Yogen Fruz,
194500      Ponce                       PR      FLS                Blanco Velez Suits., PR Telco, Rocketfix Mobile
                                                Sears
196800      Palm Desert                 CA      FLS                Luxottica Optical, Universal Vending
                                                Sears
198400      Buffalo/Hamburg             NY      FLS                Luxottica Optical, Universal Vending
                                                Sears
202300      Concord                     NH      FLS                US Vision Optical, Universal Vending
                                                Sears
202700      Wasilla                     AK      FLS                Universal Vending
                                                Sears
202800      Hemet                       CA      FLS                Luxottica Optical, Universal Vending


                                                           135

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                                     Pg 1037 of 1120



                                        State/   SHC      Close
RE ID       City                                                     Active Licensed Businesses in Store
                                        Locality Format   Date
                                                 Sears
202900      Union Gap                   WA       FLS                 Universal Vending
                                                 Sears
203600      Jackson                     TN       FLS      3/24/2019 Luxottica Optical, Universal Vending
                                                 Sears
204900      Everett                     WA       FLS                 Luxottica Optical, Universal Vending
                                                 Sears
205900      Tracy                       CA       FLS                 Luxottica Optical, Universal Vending
                                                 Sears               Luxottica Optical, Universal Vending, Parking Lot -
206800      Visalia                     CA       FLS                 Famers Market - Angela Warkenton-Wakley
                                                 Sears               Mayaguez Optical, Universal Vending, Travel
208500      Fajardo                     PR       FLS                 Concepts
                                                 Sears
208800      Santa Maria                 CA       FLS                 Universal Vending
                                                 Sears               Luxottica Optical, Ohio Valley Family Dental,
210400      St Clairsville              OH       FLS                 Universal Vending
                                                 Sears
210500      Burlington                  NC       FLS                 Universal Vending
                                                 Sears               Luxottica Optical, Universal Vending, Avis/Budget
211400      Washington                  PA       FLS                 Car Rental
                                                 Sears
214500      Port Charlotte              FL       FLS      3/24/2019 Luxottica Optical, Universal Vending
                                                 Sears
214800      Kahului Maui(Sur)           HI       FLS                 Universal Vending
                                                 Sears
217900      Medford                     OR       FLS      3/24/2019 Universal Vending
                                                 Sears
220300      Brunswick                   ME       FLS                 US Vision, Universal Vending
                                                 Sears               Luxottica Optical, Mama's Rock and Sand Garden
221500      Key West                    FL       FLS                 Center
                                                 Sears               Luxottica Optical, Universal Vending, Avis/Budget
221800      Prescott                    AZ       FLS                 Car Rental
                                                 Sears
223800      Yuba City                   CA       FLS                 Luxottica Optical, Universal Vending
                                                 Sears
226500      Johnson City                TN       FLS                 Universal Vending
                                                 Sears
232900      Kennewick(Pasco)            WA       FLS      3/24/2019 Universal Vending, Avis/Budget Car Rental
                                                                    Hearing Associates Hearing Aids, Universal Vending,
                                                Sears               Travel Concepts, Banco Popular ATM, Blanco Velez
235500      Hatillo(Arecibo)            PR      FLS                 Suits, Universal Sunglasses
                                                Sears
237300      No Dartmouth                MA      FLS                  Luxottica optical, Universal Vending
                                                Sears
238800      Hilo(Sur)                   HI      FLS                  Universal Vending
                                                Sears                Picture People Portrait, Universal Vending,
239500      Manassas                    VA      FLS                  Avis/Budget Car Rental
                                                           136

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                                     Pg 1038 of 1120



                                        State/   SHC      Close
RE ID       City                                                     Active Licensed Businesses in Store
                                        Locality Format   Date
                                                 Sears
242200      Sioux City                  IA       FLS      3/24/2019 Universal Vending
                                                 Sears
243500      Charlottesville             VA       FLS      3/24/2019 Universal Vending, Avis/Budget Car Rental
                                                 Sears              Luxottica Optical, Heavenly Jewelry on Earth Watch
248500      Brooksville                 FL       FLS                Repair, Universal Vending
                                                 Sears
248700      Killeen                     TX       FLS      3/24/2019 Universal Vending
                                                 Sears              Luxottica Optical, Beauty Express Hair Salon,
249400      Altoona                     PA       FLS      3/24/2019 Universal Vending
                                                 Sears
250500      Gainesville                 GA       FLS      3/24/2019 Luxottica Optical
                                                 Sears
252700      Las Cruces                  NM       FLS                 Universal Vending, Avis/Budget Car Rental
                                                 Sears
259300      Newburgh                    NY       FLS                 Universal Vending
                                                 Sears
259700      Farmington                  NM       FLS                 Universal Vending
                                                 Sears
262800      Eureka                      CA       FLS                 Universal Vending
                                                 Sears
263700      Port Arthur                 TX       FLS      3/24/2019 Universal Vending
                                                 Sears              Luxottica Optical, Jackson Hewitt Tax, Universal
266400      Frederick                   MD       FLS                Vending, Keyless Key Shop
                                                 Sears
267500      Guayama                     PR       FLS                 Universal Vending
                                                 Sears
269400      Fredericksburg              VA       FLS                 Universal Vending
                                                 Sears
274400      Horseheads/Elmira           NY       FLS                 Luxottica Optical, Universal Vending
                                                 Sears               Luxottica Optical, Action Time Watch Repair,
274500      Leesburg                    FL       FLS                 Universal Vending
                                                 Sears
275500      Jacksonville                NC       FLS                 Luxottica Optical, Universal Vending
                                                 Sears
277400      Cumberland                  MD       FLS                 Luxottica Optical
                                                 Sears
278400      Winchester                  VA       FLS                 Universal Vending
                                                 Sears               Luxottica Optical, Doribel Pleitez Watch Repair,
282900      Victorville                 CA       FLS                 Universal Vending
            Rockford-                            Sears
299000      Cherryvale                  IL       FLS      3/24/2019 Luxottica Optical, Avis/Budget Car Rental
                                                                    Western Union, Universal Vending, NEN Amusement
301300      Cleveland                   OH      Kmart     3/24/2019 Vending, KeyMe, Dacra Glass
                                                                    Western Union, ATM (Cardtronics), Lottery,
302100      Auburn                      ME      Kmart               Universal Vending, NEN Amusement Vending


                                                           137

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                                     Pg 1039 of 1120



                                        State/   SHC      Close
RE ID       City                                                     Active Licensed Businesses in Store
                                        Locality Format   Date
                                                                    Lottery, Universal Vending, NEN Amusement
302900      Erlanger                    KY      Kmart               Vending, Dacra Glass
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
304000      Hyannis                     MA      Kmart               Coinstar
                                                                    Western Union, ATM (Universal Money), Universal
                                                                    Vending, NEN Amusement Vending, KeyMe, Dacra
305600      Wayne                       NJ      Kmart               Glass, Distributech, Coinstar
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
305900      St. Paul                    MN      Kmart               Glass, Coinstar
                                                                    Universal Money ATM, Universal Vending, NEN
307100      Toms River                  NJ      Kmart     3/24/2019 Amusement Vending, Distributech, Coinstar
                                                                    Western Union, Intelicome Wireless, Lottery,
307400      Miami                       FL      Kmart               Universal Vending, NEN Amusement Vending
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
308600      Chico                       CA      Kmart               KeyMe, Dacra Glass
                                                                    Western Union, ATM (Universal Money), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
312700      Temple City                 CA      Kmart               KeyMe
                                                                    Western Union, Universal Vending, NEN Amusement
313100      Frederick                   MD      Kmart               Vending, Dacra Glass, Coinstar
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
313600      Shillington                 PA      Kmart               Glass, Distributech
                                                                    Western Union, Lottery, Universal Vending, NEN
314200      Tallmadge                   OH      Kmart               Amusement Vending, Dacra Glass, Coinstar
                                                                    Western Union, ATM (Universal Money), NEN
                                                                    Amusement Vending, Dacra Glass, Distributech,
315500      Belleville                  MI      Kmart               Coinstar
                                                                    ATM (Universal Money), Lottery, Universal Vending,
317200      Hagerstown                  MD      Kmart               NEN Amusement Vending, Coinstar
                                                                    Western Union, Cardtronics ATM, Lottery, Universal
                                                                    Vending, NEN Amusement Vending, KeyMe,
317400      Stockton                    CA      Kmart     3/24/2019 Coinstar
                                                                    Western Union, Universal Vending, NEN Amusement
317500      Hooksett                    NH      Kmart               Vending, Dacra Glass
                                                                    Western Union, ATM (Universal Money), Universal
                                                                    Vending, NEN Amusement Vending, KeyMe, Dacra
320200      Westwood                    NJ      Kmart               Glass, Distributech, Coinstar
                                                                    Western Union, Cardtronics ATM, Lottery, Universal
321600      Vernon                      CT      Kmart     3/24/2019 Vending, NEN Amusement Vending, Dacra Glass
                                                                    Western Union, Lottery, Universal Vending, NEN
                                                                    Amusement Vending, Dacra Glass, Distributech,
322500      Chambersburg                PA      Kmart               Euro-Tech


                                                           138

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                                     Pg 1040 of 1120



                                        State/   SHC      Close
RE ID       City                                                     Active Licensed Businesses in Store
                                        Locality Format   Date
                                                                    ATM (Universal Money), Lottery, Universal Vending,
323500      West Covina                 CA      Kmart               NEN Amusement Vending, KeyMe, Coinstar
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
324300      North Canton                OH      Kmart               KeyMe, Dacra Glass
                                                                    Western Union, Lottery, Universal Vending, NEN
325600      Baltimore                   MD      Kmart     3/24/2019 Amusement Vending, KeyMe, Coinstar
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
326600      Edwardsville                PA      Kmart               KeyMe, Coinstar
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
326800      Wilkes-Barre                PA      Kmart               Glass, Coinstar
                                                                    Western Union, Lottery, Universal Vending, Dacra
326900      Lantana                     FL      Kmart               Glass, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
                                                                    Amusement Vending, KeyMe, Dacra Glass, Euro-
328600      Brunswick                   OH      Kmart               Tech
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
328800      Billerica                   MA      Kmart               KeyMe, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
330100      Santa Fe                    NM      Kmart               Amusement Vending, Distributech
                                                                    Western Union, Universal Vending, NEN Amusement
331700      Boca Raton                  FL      Kmart               Vending, KeyMe, Dacra Glass, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
337900      Waterford Twp.              MI      Kmart               Amusement Vending, KeyMe, Dacra Glass, Coinstar
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
339000      Williamsport                PA      Kmart               Glass
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
340500      Minneapolis                 MN      Kmart               Coinstar
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
341200      Salinas                     CA      Kmart               KeyMe
                                                                    Western Union, ATM (Universal Money), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
341500      Buffalo                     NY      Kmart               KeyMe, Dacra Glass, Coinstar
                                                                    Western Union, ATM (Universal Money), Universal
343800      Avenel                      NJ      Kmart               Vending, KeyMe, Distributech, Coinstar
                                                                    Western Union, ATM (Universal Money), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
347100      Chesapeake                  VA      Kmart               KeyMe, Dacra Glass, Coinstar
                                                                    Western Union, ATM (Cardtronics), Universal
348400      Elkview                     WV      Kmart               Vending


                                                           139

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                                     Pg 1041 of 1120



                                        State/   SHC      Close
RE ID       City                                                     Active Licensed Businesses in Store
                                        Locality Format   Date
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
348600      Somerville                  MA      Kmart               KeyMe, Coinstar
                                                                    Western Union, Universal Vending, NEN Amusement
349900      Kearny                      NJ      Kmart               Vending, KeyMe, Dacra Glass, Distributech, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
350100      Petaluma                    CA      Kmart               Amusement Vending
                                                                    Western Union, Nevada Gaming, ATM (Universal
                                                                    Money), Universal Vending, NEN Amusement
359200      Las Vegas                   NV      Kmart               Vending, KeyMe, Distributech
                                                                    Western Union, Lottery, Universal Vending, NEN
                                                                    Amusement Vending, KeyMe, Dacra Glass,
359700      Holmes                      PA      Kmart               Distributech, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
366700      Raleigh                     NC      Kmart               Amusement Vending, Dacra Glass
                                                                    Western Union, ATM (Cardtronics), Lottery,
367800      Ramona                      CA      Kmart               Universal Vending, NEN Amusement Vending
                                                                    Western Union, Universal Vending, NEN Amusement
369200      Oconomowoc                  WI      Kmart     3/24/2019 Vending, KeyMe, Dacra Glass, Distributech
                                                                    Western Union, Lottery, Universal Vending, NEN
                                                                    Amusement Vending, Dacra Glass, Distributech,
370700      Lake Havasu City            AZ      Kmart               Coinstar
                                                                    Western Union, ATM (Cardtronics), Universal
372500      Freedom                     CA      Kmart               Vending, NEN Amusement Vending, Coinstar
                                                                    Western Union, ATM (Universal Money), Universal
                                                                    Vending, NEN Amusement Vending, Dacra Glass,
373700      Doylestown                  PA      Kmart               Coinstar
                                                                    Western Union, ATM (Cardtronics), Universal
374400      Kill Devil Hills            NC      Kmart               Vending, NEN Amusement Vending
                                                                    Western Union, ATM (Cardtronics), Lottery, NEN
374800      Hollister                   CA      Kmart               Amusement Vending, KeyMe, Dacra Glass
                                                                    Western Union, Universal Vending, NEN Amusement
375000      Waupaca                     WI      Kmart               Vending, Dacra Glass
                                                                    Western Union, Lottery, Universal Vending, NEN
                                                                    Amusement Vending, KeyMe, Dacra Glass,
378500      Tabb                        VA      Kmart               Distributech
                                                                    Western Union, ATM (Universal Money), Universal
                                                                    Vending, NEN Amusement Vending, KeyMe,
379800      Hyattsville                 MD      Kmart               Coinstar, Parking Lot (CW & Sons)
                                                                    Western Union, Lottery, Universal Vending, NEN
                                                                    Amusement Vending, Dacra Glass, Distributech,
381000      Willow Street               PA      Kmart               Euro-Tech
                                                                    Western Union, Intelicom Wireless, ATM
                                                                    (Cardtronics), Lottery, Universal Vending, NEN
381800      Hollywood                   FL      Kmart               Amusement Vending, KeyMe, Coinstar
                                                                    Western Union, ATM (Cardtronics), NEN
381900      Hastings                    MI      Kmart               Amusement Vending, Dacra Glass

                                                           140

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                                     Pg 1042 of 1120



                                        State/   SHC      Close
RE ID       City                                                     Active Licensed Businesses in Store
                                        Locality Format   Date
382900      St. Thomas                  VI      Kmart               Western Union, Lottery, Universal Vending
                                                                    Western Union, Lottery, Universal Vending, KeyMe,
383400      Burbank                     CA      Kmart     3/24/2019 Coinstar
                                                                    Western Union, Universal Vending, NEN Amusement
383900      Corvallis                   OR      Kmart     3/24/2019 Vending, Dacra Glass
                                                                    Western Union, ATM (Cardtronics), Lottery, NEN
384100      Marshall                    MI      Kmart               Amusement Vending, Dacra Glass
                                                                    Western Union, ATM (Cardtronics), Universal
384200      Oakdale                     CA      Kmart               Vending, NEN Amusement Vending
                                                                    Western Union, ATM (Cardtronics), Universal
                                                                    Vending, NEN Amusement Vending, KeyMe, Dacra
385100      Racine                      WI      Kmart               Glass, Distributech
                                                                    Western Union, Lottery, Universal Vending, NEN
                                                                    Amusement Vending, KeyMe, Dacra Glass,
386200      Bohemia                     NY      Kmart               Distributech, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
                                                                    Amusement Vending, KeyMe, Dacra Glass,
387300      Wilmington                  DE      Kmart               Distributech, Coinstar
                                                                    Western Union, ATM (Banco Popular), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
                                                                    Coinstar, Yogen Fruz, Travel Concepts, MCS
388200      Mayaguez                    PR      Kmart               Advantage, Triple-S Salud
                                                                    Western Union, Lottery, Universal Vending, NEN
388600      Asheville                   NC      Kmart     3/24/2019 Amusement Vending, Dacra Glass
                                                                    Western Union, ATM (Cardtronics, Universal
388800      The Dalles                  OR      Kmart               Vending, NEN Amusement Vending
                                                                    Western Union, ATM (Universal Money), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
391100      Columbia                    PA      Kmart               Glass, Distributech
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
394900      Wind Gap                    PA      Kmart               Glass, Euro-Tech
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
395400      Walnutport                  PA      Kmart               Glass, Euro-Tech, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
396300      Elizabethtown               PA      Kmart               Amusement Vending, Dacra Glass, Distributech
397200      St. Croix                   VI      Kmart               Western Union, Lottery, Universal Vending
                                                                    Western Union, ATM (Banco Popular), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
399300      Juana Diaz                  PR      Kmart               Coinstar, MCS Advantage, Triple-S Salud
                                                                    Western Union, ATM (Cardtronics), Universal
401600      Greenville                  SC      Kmart               Vending, NEN Amusement Vending
                                                                    Western Union, Cardtronics ATM, Universal
402200      Grand Forks                 ND      Kmart     3/24/2019 Vending, NEN Amusement Vending, Dacra Glass


                                                           141

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                                     Pg 1043 of 1120



                                        State/   SHC      Close
RE ID       City                                                     Active Licensed Businesses in Store
                                        Locality Format   Date
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
403400      Mattydale                   NY      Kmart               Glass, Coinstar
                                                                    Western Union, ATM (Universal Money), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
404700      Costa Mesa                  CA      Kmart               Glass, Coinstar
                                                                    Western Union, ATM (Cardtronics), Universal
405700      Fargo                       ND      Kmart               Vending, NEN Amusement Vending, Dacra Glass
                                                                    Western Union, Lottery, Universal Vending, NEN
411300      Erie                        PA      Kmart     3/24/2019 Amusement Vending, Dacra Glass
                                                                    Western Union, Universal Vending, NEN Amusement
414100      West Columbia               SC      Kmart               Vending, KeyMe
                                                                    Western Union, Cardtronics ATM, Universal
417000      Rapid City                  SD      Kmart     3/24/2019 Vending, NEN Amusement Vending, Dacra Glass
                                                                    Western Union, Universal Vending, NEN Amusement
421400      Des Plaines                 IL      Kmart               Vending, KeyMe, Coinstar
                                                                    Western Union, ATM (Cardtronics), Universal
                                                                    Vending, NEN Amusement Vending, Parking Lot
427200      Bismarck                    ND      Kmart               (Off The Hook Seafood)
                                                                    Western Union, Cardtronics ATM, Universal
429700      Moline                      IL      Kmart     1/6/2019 Vending, NEN Amusement Vending, Dacra Glass
                                                                    Western Union, Lottery, Universal Vending, KeyMe,
434900      Redwood City                CA      Kmart               Coinstar, Parking Lot (rePlanet)
                                                                    Western Union, Universal Money ATM, Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
435100      Rochester                   MN      Kmart     3/24/2019 Glass
                                                                    Western Union, ATM (Cardtronics), Universal
435300      Minot                       ND      Kmart               Vending, NEN Amusement Vending, Dacra Glass
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
435500      St. Petersburg              FL      Kmart               KeyMe, Dacra Glass, Coinstar
                                                                    Western Union, Universal Vending, NEN Amusement
438100      Bridgeview                  IL      Kmart               Vending, Coinstar
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
438900      McAllen                     TX      Kmart               Distributech, Coinstar
                                                                    Western Union, Universal Vending, NEN Amusement
439900      Silver Spring               MD      Kmart               Vending, KeyMe, Coinstar
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
440700      Brockton                    MA      Kmart               KeyMe, Coinstar
                                                                    Western Union, ATM (Universal Money), Lottery,
                                                                    Universal Vending, Coinstar, Parking Lot (Imperial
442100      North Hollywood             CA      Kmart               Auto Body)
                                                                    Western Union, ATM (Cardtronics), Universal
444200      Charleston                  WV      Kmart               Vending, NEN Amusement Vending, Dacra Glass


                                                           142

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                                     Pg 1044 of 1120



                                        State/   SHC      Close
RE ID       City                                                     Active Licensed Businesses in Store
                                        Locality Format   Date
                                                                    Western Union, Universal Vending, NEN Amusement
444800      Salem                       NH      Kmart               Vending, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
                                                                    Amusement Vending, Dacra Glass, Parking Lot
445300      Pueblo                      CO      Kmart               (Ramblin Express)
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
445700      Hayward                     CA      Kmart               Glass, Coinstar
                                                                    Western Union, Universal Vending, NEN Amusement
447000      West Long Branch            NJ      Kmart               Vending, KeyMe, Dacra Glass, Distributech, Coinstar
                                                                    Western Union, Universal Vending, NEN Amusement
447800      Trenton                     NJ      Kmart               Vending, KeyMe, Distributech, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
                                                                    Amusement Vending, Coinstar, MCS Advantage,
449400      Trujillo Alto               PR      Kmart               Triple-S Salud
                                                                    Western Union, ATM (Universal Money), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
471300      Towanda                     PA      Kmart               Glass
                                                                    Western Union, Intelicom Wireless, ATM
                                                                    (Cardtronics), Lottery, Universal Vending, NEN
472500      Key West                    FL      Kmart               Amusement Vending, Coinstar
                                                                    Western Union, Intelicome Wireless, ATM
                                                                    (Cardtronics), Lottery, Universal Vending, NEN
                                                                    Amusement Vending, KeyMe, Coinstar, Restaurant
472800      Miami                       FL      Kmart               (El Paraiso De Los Jugos)
                                                                    Western Union, AMT (Banco Popular), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
473200      Aguadilla                   PR      Kmart               Coinstar, MCS Advantage, Triple-S Salud
                                                                    Western Union, ATM (Cardtronics). Lottery,
475100      Tehachapi                   CA      Kmart               Universal Vending, NEN Amusement Vending
                                                                    Western Union, ATM (Cardtronics), NEN
478200      Clinton                     OK      Kmart               Amusement Vending, Dacra Glass
                                                                    Western Union, Lottery, Universal Vending, NEN
                                                                    Amusement Vending, Dacra Glass, Distributech,
480700      Bear                        DE      Kmart               Coinstar
                                                                    Western Union, Cardtronics ATM, Universal
481000      Metairie                    LA      Kmart     3/24/2019 Vending, NEN Amusement Vending, Coinstar
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
481900      Lakeport                    CA      Kmart               Coinstar
                                                                    Western Union, ATM (Banco Popular), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
484400      Rio Piedras                 PR      Kmart               Coinstar, MCS Advantage, Triple-S Salud
                                                                    Western Union, Lottery, Universal Vending, NEN
                                                                    Amusement Vending, KeyMe, Dacra Glass,
487100      Farmingville                NY      Kmart               Distributech, Coinstar, Nightingale Medical


                                                           143

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                                     Pg 1045 of 1120



                                        State/   SHC      Close
RE ID       City                                                     Active Licensed Businesses in Store
                                        Locality Format   Date
                                                                    Western Union, Cardtronics ATM, Lottery, Universal
499600      Tucson                      AZ      Kmart     3/24/2019 Vending, NEN Amusement Vending, Distributech
                                                                    Western Union, Lottery, Universal Vending, NEN
700600      Twin Falls                  ID      Kmart               Amusement Vending
                                                                    Western Union, ATM (Cardtronics), Lottery,
701600      Hobbs                       NM      Kmart               Universal Vending, NEN Amusement Vending
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
703000      Kalispell                   MT      Kmart               Glass
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
703100      Menominee                   MI      Kmart               Glass
                                                                    Western Union, Universal Vending, NEN Amusement
703300      Lewiston                    ID      Kmart               Vending, Dacra Glass
                                                                    Western Union, Lottery, Universal Vending, NEN
703400      Walla Walla                 WA      Kmart               Amusement Vending, Dacra Glass
                                                                    Western Union, ATM (Cardtronics), Lottery,
703500      Farmington                  NM      Kmart               Universal Vending, NEN Amusement Vending,
                                                                    Western Union, ATM (Universal Money), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
704200      Valparaiso                  IN      Kmart               Glass
                                                                    Western Union, ATM (Cardtronics), NEN
704800      West Lebanon                NH      Kmart               Amusement Vending
                                                                    Western Union, Cardtronics ATM, Universal
706200      Sumter                      SC      Kmart     3/24/2019 Vending, NEN Amusement Vending, Dacra Glass
                                                                    Western Union, Cardtronics ATM, Lottery, Universal
706500      Horseheads                  NY      Kmart     3/24/2019 Vending, NEN Amusement Vending, Dacra Glass
                                                                    Western Union, Universal Vending, NEN Amusement
706800      Midland                     MI      Kmart               Vending, Dacra Glass
                                                                    Western Union, Lottery, Universal Vending, NEN
708300      New Castle                  PA      Kmart               Amusement Vending
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
709800      Concord                     CA      Kmart               KeyMe, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
710400      Acton                       MA      Kmart               Amusement Vending, Dacra Glass
                                                                    Western Union, ATM (Cardtronics), Lottery,
710900      Watertown                   CT      Kmart               Universal Vending, NEN Amusement Vending
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
713300      Augusta                     ME      Kmart               Glass
713900      Jackson                     WY      Kmart                ATM (Cardtronics), Universal Vending
                                                                     Western Union, Lottery, Universal Vending, NEN
716500      Camarillo                   CA      Kmart                Amusement Vending, KeyMe
                                                                     Western Union, ATM (Universal Money), Lottery,
717500      Riverside                   CA      Kmart                Universal Vending, Coinstar

                                                           144

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                                     Pg 1046 of 1120



                                        State/   SHC      Close
RE ID       City                                                   Active Licensed Businesses in Store
                                        Locality Format   Date
                                                                   Western Union, ATM (Universal Money), Universal
                                                                   Vending, NEN Amusement Vending, KeyMe, Dacra
717700      Belleville                  NJ      Kmart              Glass, Distributech, Coinstar
                                                                   Western Union, Lottery, Universal Vending, NEN
719200      Easton                      PA      Kmart              Amusement Vending, KeyMe, Dacra Glass, Coinstar
                                                                   Western Union, Lottery, Universal Vending, NEN
720800      Clemmons                    NC      Kmart              Amusement Vending, Dacra Glass
                                                                   Western Union, Lottery, Universal Vending, NEN
724300      Kokomo                      IN      Kmart              Amusement Vending, Dacra Glass, Euro-Tech
                                                                   Western Union, Lottery, Universal Vending, NEN
724600      Richmond                    IN      Kmart              Amusement Vending, Dacra Glass
                                                                   Western Union, ATM (Cardtronics), Lottery,
                                                                   Universal Vending, NEN Amusement Vending, Dacra
725500      Somerset                    KY      Kmart              Glass
                                                                   Western Union, Lottery, Universal Vending, NEN
                                                                   Amusement Vending, KeyMe, Dacra Glass,
729300      Clifton Heights             PA      Kmart              Distributech, Coinstar
                                                                   Western Union, Universal Vending, NEN Amusement
729400      Vero Beach                  FL      Kmart              Vending, Dacra Glass, Coinstar
                                                                   Western Union, Lottery, Universal Vending, NEN
732100      Bradenton                   FL      Kmart              Amusement Vending, Dacra Glass
                                                                   Western Union, Lottery, Universal Vending, NEN
732900      Loveland                    CO      Kmart              Amusement Vending, Dacra Glass, Distributech
                                                                   Western Union, Lottery, Universal Vending, NEN
737200      Leechburg                   PA      Kmart              Amusement Vending, Dacra Glass
                                                                   Western Union, Lottery, Universal Vending, NEN
737400      West Chester                PA      Kmart              Amusement Vending, KeyMe, Distributech
                                                                   Western Union, ATM (Cardtronics), Lottery,
                                                                   Universal Vending, NEN Amusement Vending,
738300      Barberton                   OH      Kmart              KeyMe, Dacra Glass, Coinstar
                                                                   Western Union, ATM (Cardtronics), Lottery,
739000      McKinleyville               CA      Kmart              Universal Vending, NEN Amusement Vending
                                                                   Western Union, Lottery, Universal Vending, NEN
                                                                   Amusement Vending, Dacra Glass, Euro-Tech,
739700      Grove City                  OH      Kmart              Parking Lot (JDM Structures)
741300      Frederiksted                VI      Kmart              Western Union, Lottery, Universal Vending
                                                                   Western Union, ATM (Banco Popular), Lottery,
                                                                   Universal Vending, NEN Amusement Vending,
741900      Caguas                      PR      Kmart              Coinstar
                                                                   Western Union, Lottery, Universal Vending, NEN
                                                                   Amusement Vending, Coinstar, MCS Advantage,
744600      Cayey                       PR      Kmart              Triple-S Salud
                                                                   Western Union, Lottery, Universal Vending, NEN
747700      Marietta                    OH      Kmart              Amusement Vending, Dacra Glass
                                                                   Western Union, Lottery, Universal Vending, NEN
                                                                   Amusement Vending, Coinstar, MCS Advantage,
756600      Arecibo                     PR      Kmart              Triple-S Salud
                                                           145

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                                     Pg 1047 of 1120



                                        State/   SHC      Close
RE ID       City                                                     Active Licensed Businesses in Store
                                        Locality Format   Date
                                                                     Western Union, Lottery, Universal Vending, NEN
                                                                     Amusement Vending, Coinstar, Yogen Fruz, MCS
757000      Bayamon                     PR      Kmart                Advantage, Triple-S Salud
                                                                     Western Union, ATM (Universal Money), Universal
                                                                     Vending, NEN Amusement Vending, KeyMe,
760200      Wall                        NJ      Kmart                Distributech, Coinstar
                                                                     Western Union, NEN Amusement Vending, KeyMe,
761600      Lexington                   SC      Kmart                Dacra Glass
761900      Atascadero                  CA      Kmart               Western Union, Lottery, Universal Money
                                                                    Western Union, Universal Vending, NEN Amusement
762600      Waynesville                 NC      Kmart               Vending, KeyMe, Dacra Glass
                                                                    Western Union, Lottery, Universal Vending, NEN
763900      Santa Paula                 CA      Kmart               Amusement Vending, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
764400      Harrison                    OH      Kmart               Amusement Vending, Dacra Glass
                                                                    Western Union, Lottery, Universal Vending, NEN
764800      Mauston                     WI      Kmart               Amusement Vending, Dacra Glass, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
764900      Ripon                       WI      Kmart               Amusement Vending, Dacar Glass, Coinstar
                                                                    Western Union, ATM (Universal Money), Lottery,
765300      Big Bear Lake               CA      Kmart               Universal Vending, NEN Amusement Vending
                                                                    ATM (Universal Money), Lottery, Universal Vending,
765400      Bronx                       NY      Kmart               NEN Amusement Vending, KeyMe, Dacra Glass
                                                                    Western Union, ATM (Banco Popular), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
766500      Carolina                    PR      Kmart               Coinstar, MCS Advantage, Triple-S Salud
                                                                    Western Union, ATM (Universal Money), NEN
767300      Stevensville                MD      Kmart               Amusement Vending, Dacra Glass, Coinstar
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
767600      Sidney                      NY      Kmart               Glass
                                                                    Western Union, Universal Money ATM, Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
767700      Wellsville                  NY      Kmart     3/24/2019 Glass
                                                                    Western Union, Lottery, Universal Vending, NEN
769900      Lebanon                     PA      Kmart               Amusement Vending, Dacra Glass, Distributech
                                                                    Western Union, Universal Vending, NEN Amusement
771300      Edgewater                   MD      Kmart               Vending, KeyMe, Dacra Glass, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
772500      Rehoboth Beach              DE      Kmart               Amusement Vending, Avis/Budget Car Rental
                                                                    Western Union, Lottery, Universal Vending, NEN
                                                                    Amusement Vending, Coinstar, Parking Lot (Auto-
                                                                    Lux Mobile Car Wash), MCS Advantage, Triple-S
774100      Ponce                       PR      Kmart               Salud
                                                                    Western Union, ATM (Universal Money), Lottery,
774900      New York                    NY      Kmart               Universal Vending, NEN Amusement Vending

                                                           146

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                                     Pg 1048 of 1120



                                        State/   SHC        Close
RE ID       City                                                       Active Licensed Businesses in Store
                                        Locality Format     Date
                                                                       Western Union, ATM (Banco Popular), Lottery,
                                                                       Universal Vending, NEN Amusement Vending,
                                                                       Coinstar, Yogen Fruz, MCS Advantage, Triple-S
775200      Yauco                       PR      Kmart                  Salud
                                                                       Western Union, ATM (Universal Money), Lottery,
775600      Bishop                      CA      Kmart                  Coinstar
                                                                       Western Union, ATM (Cardtronics), Lottery,
776700      Charles City                IA      Kmart                  Universal Vending, NEN Amusement Vending
                                                                       Western Union, ATM (Banco Popular), Lottery,
                                                                       Universal Vending, NEN Amusement Vending,
776800      Guaynabo                    PR      Kmart                  Coinstar, MCS Advantage, Triple-S Salud
                                                                       Western Union, ATM (Universal Money), Lottery,
                                                                       Universal Vending, NEN Amusement Vending,
777700      New York                    NY      Kmart                  KeyMe
                                                                       Western Union, ATM (Banco Popular), Lottery,
                                                                       Universal Vending, NEN Amusement Vending,
                                                                       Coinstar, Travel Concepts, MCS Advantage, Triple-S
778300      Hato Rey                    PR      Kmart                  Salud
                                                                       Western Union, ATM (Banco Popular), Lottery,
                                                                       Universal Vending, NEN Amusement Vending,
778400      Vega Alta                   PR      Kmart                  Coinstar
                                                                       Western Union, Lottery, Universal Vending, NEN
                                                                       Amusement Vending, Coinstar, Travel Concepts,
778800      Bayamon                     PR      Kmart                  MCS Advantage, Triple-S Salud
779300      St. Thomas                  VI      Kmart                  Western Union, Lottery, Universal Vending
                                                Repair
803700      Chattanooga                 TN      Center                 Universal Vending
                                                SVC
820600      Nashville                   TN      District               Universal Vending
870900      Kent                        WA      DDC                    Universal Vending
875300      Syosset                     NY      MDO                    Universal Vending
                                                DOS
877800      Phoenix                     AZ      Inventory              Universal Vending
879000      Cleveland                   OH      MDO                    Universal Vending
881500      Sunrise                     FL      MDO                    Universal Vending
882300      Dulles                      VA      MDO                    Universal Vending
882500      Winter Park                 FL      MDO                    Universal Vending
887100      Romeoville                  IL      DDC                    Universal Vending
887300      Gouldsboro                  PA      DDC                    Universal Vending
889500      Tampa                       FL      MDO                    Universal Vending
897000      Las Vegas                   NV      Mixload               Universal Vending
                                                                      Western Union, Lottery, Universal Vending, NEN
903000      Peru                        IN      Kmart       3/24/2019 Amusement Vending, Dacra Glass

                                                             147

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                                     Pg 1049 of 1120



                                        State/   SHC      Close
RE ID       City                                                     Active Licensed Businesses in Store
                                        Locality Format   Date
                                                                    Western Union, Lottery, Universal Vending, NEN
909600      Fostoria                    OH      Kmart     3/24/2019 Amusement Vending, Dacra Glass
                                                                    Western Union, Lottery, Universal Vending, NEN
912200      Warsaw                      IN      Kmart               Amusement Vending, Dacra Glass
                                                                    Western Union, ATM (Universal Money), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Euro-
912400      Elwood                      IN      Kmart               Tech
                                                                    Western Union, ATM (Cardtronics), Lottery,
915300      South Lake Tahoe            CA      Kmart               Universal Vending, NEN Amusement, Distributech
                                                                    Western Union, Lottery, Universal Vending, NEN
916100      Berwick                     PA      Kmart               Amusement Vending, Dacra Glass
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
922000      Algona                      IA      Kmart               Glass, Coinstar
                                                                    Western Union, ATM (Cardtronics), Lottery,
922400      Marathon                    FL      Kmart               Universal Vending, NEN Amusement Vending
927400      Greenwich                   NY      Kmart     3/24/2019 Western Union, Lottery, Universal Vending
931900      Alliance                    NE      Kmart     3/24/2019 Western Union, Universal vending, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
932800      Long Beach                  CA      Kmart               Amusement Vending, KeyMe, Dacra Glass, Coinstar
                                                                    Western Union, Lottery, Universal Vending, Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
935300      Crystal City                MO      Kmart     3/24/2019 Glass
                                                                    Western Union, ATM (Universal Money), Universal
                                                                    Vending, NEN Amusement Vending, KeyMe, Dacra
941300      West Orange                 NJ      Kmart               Glass, Distributech, Coinstar
                                                                    Lottery, Universal Vending, NEN Amusement
941400      Yorktown Heights            NY      Kmart               Vending, Dacra Glass, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
941600      White Plains                NY      Kmart               Amusement Vending, KeyMe, Dacra Glass
                                                                    Western Union, ATM (Universal Money), Lottery,
                                                                    Universal Vending, NEN Amusement Vending,
942000      Bronx                       NY      Kmart               KeyMe
942300      Bridgehampton               NY      Kmart                Lottery, Universal Vending, KeyMe
                                                                     Western Union, Universal Vending, NEN Amusement
946300      Somers Point                NJ      Kmart                Vending, Dacra Glass, Distributech
952000      Gulfport                    MS      Kmart     3/24/2019 Western Union, Universal Vending
                                                                    Western Union, Lottery, Universal Vending, NEN
954900      Morganton                   NC      Kmart     3/24/2019 Amusement Vending
                                                                    Western Union, ATM (Cardtronics), Lottery,
955100      Paradise                    CA      Kmart               Universal Vending, NEN Amusement Vending
                                                                    Western Union, ATM (Cardtronics), NEN
955700      Grayling                    MI      Kmart               Amusement Vending
                                                                    Western Union, ATM (Cardtronics), Lottery,
958900      Bath                        NY      Kmart               Universal Vending, NEN Amusement Vending

                                                           148

         WEIL:\96826275\11\73217.0003
           18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                                     Pg 1050 of 1120



                                        State/   SHC      Close
RE ID       City                                                     Active Licensed Businesses in Store
                                        Locality Format   Date
                                                                    Western Union, ATM (Cardtronics), Universal
959300      Oscoda                      MI      Kmart               Vending, NEN Amusement Vending
                                                                    Western Union, Cardtronics ATM, Lottery, Universal
960800      Auburn                      CA      Kmart     3/24/2019 Vending, NEN Amusement Vending, Dacra Glass
                                                                    Western Union, Intelicom Wireless, ATM
                                                                    (Cardtronics), Lottery, Universal Vending, NEN
961400      Key Largo                   FL      Kmart               Amusement Vending, Coinstar
                                                                    Western Union, Lottery, Universal Vending, NEN
961900      Morehead City               NC      Kmart     3/24/2019 Amusement Vending
                                                                    Western Union, Lottery, Universal Vending, NEN
962100      Lebanon                     TN      Kmart               Amusement Vending, Dacra Glass, Distributech
                                                                    Western Union, ATM (Universal Money), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
966200      Ephrata                     PA      Kmart               Glass, Distributech
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
968900      International Falls         MN      Kmart               Glass, Coinstar
                                                                    Western Union, ATM (Cardtronics), Lottery,
                                                                    Universal Vending, NEN Amusement Vending, Dacra
969200      Webster                     MA      Kmart               Glass, Coinstar
                                                                    Western Union, Universal Vending, NEN Amusement
969300      Marine City                 MI      Kmart               Vending
                                                                    Western Union, Cardtronics ATM, Lottery, Universal
973500      Sevierville                 TN      Kmart     3/24/2019 Vending, NEN Amusement Vending
                                                                    Western Union, Lottery, Universal Vending, NEN
974600      Grass Valley                CA      Kmart               Amusement Vending
979400      St. George                  UT      Kmart                Western Union, Universal Vending, NEN Amusement
979700      Scotts Valley               CA      Kmart                Western Union, Lottery, Universal Vending, KeyMe
                                                                     Western Union, Lottery, Universal Vending, NEN
980800      Hamilton                    MT      Kmart                Amusement Vending
7871400 Secaucus                        NJ      MDO                  Universal Vending
8877600 Olive Branch                    MS      DDC                  Universal Vending




                                                           149

         WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                                Pg 1051 of 1120


Schedule 6.6(b)
    1. The following condemnation matters are pending with respect to the Owned Real Property:
 RE ID           ST              Name              Address                           Detail

                                                                    There is a threatened condemnation at
157000           IL        Schaumburg       2 Woodfield Mall        Schaumburg IL S#1570. Permanent
                                                                    ROW and TCE for road widening.


117100          MO         Springfield      2825 S Glenstone Ave    Road widening – ROW and TCE.


                                                                    City needs easement to complete traffic
                                             5000 Great Northern
171000           OH        No Olmsted                               signal and pedestrian signal
                                                    Mall
                                                                    improvements.
                                                                    Sewer authority requested easement and
                                                                    deposited $6,808.02 with court for value
  2374           NJ            Vineland      8 W. Landis Avenue
                                                                    of easement. On 10/03/18, authority
                                                                    increased offer to $8K.
                                                                    City threatening taking for highway
                                                                    improvement and offered $9,405 for
  9676           OH        Streetsboro        9059 State Route 14
                                                                    value of taking. Buyer has been
                                                                    informed of taking.
                                                                    Sears not a named party to condemnation
                                                                    action as rights are with mall developer
116500           NC             Concord     1480 Concord Pkwy N     per Declaration. Sears to determine if it
                                                                    wants to pursue an inverse condemnation
                                                                    action.
                                                                    Taking of 1,848 square feet does not
  1012           IA            De Moines                            appear to affect or owned or leased
                                                                    parcels.

                                                                    Sewer right of way acquisition
  2677           LA        Bossier City
                                                                    (condemnation).

                                                                    City needing permanent and temporary
                                                                    servitude re upgrading and replacement
  1077           LA            Shreveport                           of sewer line. City is under consent
                                                                    decree with federal government to
                                                                    complete the project.

                                                                    Potential condemnation by the local
  2374           NJ            Vineland
                                                                    Landis Sewer Authority




                                                        150

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                                Pg 1052 of 1120



 RE ID           ST             Name                 Address                              Detail

                                                                      Eminent domain action. Sears receipted
  1012           IA                                                   a notice of appraisement of damages and
                                                                      time for appeal.


    2. The following litigation matters are pending or threatened with respect to the Owned Real Property:
         RE ID          STATE            CITY              ADDRESS                  DESCRIPTION
                           CA            Arden                              [Potential] Claim by mall owner
                                                                            that attempts to sell violate his
                                                                            ROFR
         02374             NJ           Viceland                            Sears, Roebuck and Co. v.
                                                                            (Commercial Development
                                                                            Company)
         09676             OH          Streetsboro                          Sears, Roebuck and Co. v. City
                                                                            of Streetsboro
         44900             CA            Delano         Delano Industrial   Kmart Corporation v. Marketing
                                                             Park           & Printing Solutions Inc.
         485700            CA       Desert Hot          14011 Palm Drive    [Potential]
                                      Springs
         184000            IL      Chicago Ridge          6501 95th St      Sears, Roebuck and Co. v.
                                                                            DentalCare Partners, Inc., et al.
         157000            IL          Schaumburg       2 Woodfield Mall    Sears, Roebuck and Co. v.
                                                                            DentalCare Partners, Inc., et al.
         182000            IL          West Dundee       5000 Spring Hill   Sears, Roebuck and Co. v.
                                                              Mall          DentalCare Partners, Inc., et al.
         146000            MI            Livonia         29500 7 Mile Rd    Sears, Roebuck and Co. v.
                                                                            DentalCare Partners, Inc., et al.
         176000            MI             Novi           27600 Novi Rd      Sears, Roebuck and Co. v.
                                                                            DentalCare Partners, Inc., et al.
         116500            NC           Concord           1480 Concord      Department of Transportation v.
                                                            Pkwy N          Carolina Mall, LLC, et al.
         112000            OH            Dublin            5053 Tuttle      Sears, Roebuck and Co. v.
                                                          Crossing Blvd     DentalCare Partners, Inc., et al.
         171000            OH      North Olmsted           5000 Great       Sears, Roebuck and Co. v.
                                                          Northern Mall     DentalCare Partners, Inc., et al.
          1155             GA           Kennesaw         400 Ernest W       Claimant: Cathy Dunham
                                                        Barrett Pkwy Nw
          3088             WI           Kenosha          4100 52Nd St       Claimant: Scott Carter
          1650             IN           Merriville       2300 Southlake     Claimant: Rosemarie Ksiazek
                                                              Mall

                                                         151

WEIL:\96826275\11\73217.0003
    18-23538-rdd           Doc 2507-1          Filed 02/08/19 Entered 02/08/19 15:14:32        Exhibit A
                                                   Pg 1053 of 1120




           3. The following listing is of pending property claims, for damages to buildings and FF&E, at the
           Owned Real Property:
                                                                                         Claim       Estimated
                                                                                        Property:     Loss to
                                                        Proper     10K                   Claim       Building
                                                Loss      ty     Owned     Date of      Property        and
Unit          Address             Loss City     State   Group    / L/GL     Loss        Number        FF&E
                                                                                       P180906510
01027                              El Paso       TX                        9/6/2018        6          600,000
                                                                                       P181228500
01315                            Chattanooga     TN                       12/28/2018       2           1,000
               4600
            Jonestown                                   Open                           P181112506
01224          Road              Harrisburg      PA     Store    Owned    11/11/2018     90001         2,500
            Puerto Rico                                 Open                           P170922503
03853         Hwy 3               Guayama        PR     Store    Owned    9/21/2017      90001       5,493,436
                                                        Open                           P181126500
02191      6400 O Street           Lincoln       NE     Store    Owned    11/24/2018     90001         5,000
                                                        Open                           P181126500
02191     6400 O Street            Lincoln       NE     Store    Owned    11/21/2018     80001         1,000
             1940 U.S.
           Highway 70                                   Open                           P181126503
02515            SE               Hickory        NC     Store    Owned    11/26/2018     50001         1,000
           4900 Fashion                                 Open                           P181114501
01590       Square Mall           Saginaw        MI     Store    Owned    11/14/2018     70001          500
          2000 Ten Mile                                 Open                           P180920508
04206           Road               Warren        MI     Store    Owned    9/20/2018      10001          500
             1625 West                                  Open                           P181108507
03368         Redlands            Redlands       CA     Store    Owned    11/7/2018      80001           0
45056       Road #176
 a/k/a    KM 0.5 Cupey                                  Non-                           P170921508
 8975           Bajo             Rio Piedras     PR     Retail   Owned    9/21/2017      80001       1,100,000
               51 U.S.              New                 Open                           P180909504
01314       Highway 1            Brunswick       NJ     Store    Owned     9/9/2018      40001         1,000
45056       Road #176
 a/k/a    KM 0.5 Cupey                                  Non-                           P171016511
 8975           Bajo             Rio Piedras     PR     Retail   Owned    10/16/2017     40001           0
          7925 Fm 1960                                  Open                           P181103501
01377       Road West             Houston        TX     Store    Owned    11/3/2018      60001         5,000
          655 West 52nd                                 Non-                           P170915512
08292         Avenue               Ocala         FL     Retail   Owned    9/12/2017      50001        120,000
             1700 West
           International
             Speedway             Daytona               Open                           P171006509
01075        Boulevard             Beach         FL     Store    Owned    9/10/2017      40001         4,500
           1305 Airline           Corpus                Open                           P181019500
01217           Road              Christi        TX     Store    Owned    10/19/2018     20001         25,000

                                                         152

  WEIL:\96826275\11\73217.0003
    18-23538-rdd           Doc 2507-1          Filed 02/08/19 Entered 02/08/19 15:14:32                   Exhibit A
                                                   Pg 1054 of 1120



                                                                                                  Claim        Estimated
                                                                                                 Property:      Loss to
                                                          Proper        10K                       Claim        Building
                                                Loss        ty        Owned         Date of      Property         and
Unit          Address             Loss City     State     Group       / L/GL         Loss        Number         FF&E
                                                                                                P180906510
01027                              El Paso       TX                                9/6/2018         6            600,000
                                                                                                P181228500
01315                            Chattanooga     TN                              12/28/2018         2             1,000
               4 Smith                                     Open                                 P180717507
01364        Haven Mall          Lake Grove      NY        Store      Owned        7/16/2018      70001
            777 E. Merritt
                Island             Merritt                 Open                                 P170912502
01175         Causeway             Island        FL        Store      Owned        9/12/2017      80001          20,000


            4. The following are alleged unresolved code violations with respect to the Potential Acquired
  Assets:

          Unit                    Address                 City             State                 Comment
                                 3755 Santa                                            Fire code issues related to Reg
          1018                   Rosalia Dr           Baldwin Hills         CA          4/Threatened default by LL
                                                                                                  Notice of
                                                                                      Violation/Escalator/Elevator not
          1674                100 Main St             White Plains          NY                    operable.
                           1550 S. Burlington
          3711                   Blvd                   Burlington         WA          Numerous fire code violations
                                                                                       Inspection deficiencies in Fire
                                                                                          alarm; repairs currently
                                                                                                 scheduled.
         49027                                        Round Rock            TX
                                                                                        Citation/City of Phoenix -
                                                                                       Pending dismissal from AZ
                                                                                      Court/no fines, violations have
                                                                                               been cleared.
         68235                                           Phoenix            AZ


   5. The following issues affect the status of Owned Real Property

   Store         Unit #      City                       State        Status
   MDO           8975        Rio Piedras                PR           2 year Co-Occupancy License Agreement
                                                                     being granted to Service.com upon SHIP APA
                                                                     Closing


  Schedule 6.6(c)
        1. Seller has made available leases and security deposit documents in Intralinks.
        2. The following is a list of tenancies applicable to the Lease Premises.
                                                            153

  WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                           Pg 1055 of 1120



                                                                             Tenant      Tenant
Store                                    Tenant Legal Entity       Tenant    Lease       Lease
                     City        ST
  #                                      Name                      Sq. Ft    Year        Expiration
                                                                             Executed    Date

1013     Glen Burnie              MD     Lands' End, Inc.           8,050      2014       1/31/2020
                                                                     200
                                                                   Parking
1024     Falls Church             VA     Bill Page Imports, Inc.   Spaces      2014       9/30/2020

1024     Falls Church             VA     Lands' End, Inc.          7,472       2014       1/31/2020

1044     Jersey Cty/Newport       NJ     Lands' End, Inc.           5,411      2014       1/31/2020

1048     Pasadena                 CA     FR Hastings Ranch, LLC                1984       4/29/2024

1048     Pasadena                 CA     HomeGoods, Inc.           28,113      2012       4/29/2024

1048     Pasadena                 CA     Lands' End, Inc.          7,168       2014       1/31/2020

1053     Saugus                   MA     Lands' End, Inc.          5,565       2014       1/31/2020

1073     Exton                    PA     Lands' End, Inc.          9,039       2014       10/5/2019
                                         Star Parking
1088     Glendale                 CA     Management, Inc.                      2015       4/30/2021

1092     Westland(Detroit)        MI     Auto Accessories USA      15,324      2018       4/30/2022

1094     Hackensack               NJ     ALDI Inc (Pennsylvania)   55,718      2014       5/31/2032

1111     Colorado Spgs            CO     Univest-Btc S&R LLC                   2004      11/30/2025
                                         Goodwill Industries Of
1125     Miami                    FL     South Florida              208        2014       2/28/2019

1133     Leominster               MA     Lands' End, Inc.          7,483       2014       1/31/2020

1139     Tukwila                  WA     Lands' End, Inc.          7,216       2014       1/31/2020

1148     Ventura                  CA     Lands' End, Inc.           6,691      2014       1/31/2020

1154     Whitehall                PA     Lands' End, Inc.           7,401      2014       1/31/2020

1170     Lansing                  MI     Lands' End, Inc.           9,553      2014      11/30/2019

1195     Ft Lauderdale            FL     Greenstar Corp            26,000      1954       2/28/2026

1210     Columbus/Polaris         OH     Lands' End, Inc.          6,611       2014       1/31/2020

1213     Auburn                   MA     Lands' End, Inc.          7,269       2014       1/31/2019

                                                   154

WEIL:\96826275\11\73217.0003
    18-23538-rdd         Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32          Exhibit A
                                           Pg 1056 of 1120



                                                                              Tenant      Tenant
Store                                    Tenant Legal Entity        Tenant    Lease       Lease
                     City        ST
  #                                      Name                       Sq. Ft    Year        Expiration
                                                                              Executed    Date

1221     Colorado Springs         CO     Lands' End, Inc.           5,076       2014       1/31/2019

1243     Hanover                  MA     Lands' End, Inc.           11,168      2014       1/31/2019

1248     Hayward                  CA     Wells Fargo Bank            4,247      1975       10/1/2018

1248     Hayward                  CA     Sears Outlet Stores, LLC   48,434      2012       1/31/2022
                                                                      542
                                                                    Parking
12686    Buena Park               CA     Newkoa, LLC                Spaces      1980       9/30/2049

1268     Buena Park               CA     Newkoa, LLC                            2013       9/30/2019

1274     Richmond/Chesterfield    VA     Lands' End, Inc.            7,551      2014       1/31/2020
                                         Fourth Searsvale
12787    Torrance                 CA     Properties Inc                         1979

1278     Torrance                 CA     Del Amo Mills LP           87,800      1980       6/30/2049
                                         First States Investors
1278     Torrance                 CA     Realty LLC                 35,000      1983       6/30/2019

1278     Torrance                 CA     Lands' End, Inc.            7,489      2014       1/31/2020

1283     Braintree                MA     Lands' End, Inc.            8,694      2014       1/31/2020

1283     Braintree                MA     Primark Us Corp.           70,816      2014      11/30/2024

1284     Alexandria               VA     Lands' End, Inc.           9,608       2014       1/31/2020
1288     Stockton                 CA     Weberstown Mall LLC         3,480      1985       1/31/2023

1304     Silver Spring            MD     Lands' End, Inc.           4,973       2014       1/31/2019
                                         Macerich Stonewood
1309     Downey                   CA     LLC                                    2002       1/31/2051

1313     Nashua                   NH     Lands' End, Inc.           7,573       2014       1/31/2019
                                         Celina Development
1317     El Paso                  TX     Company                    3,856       1981       6/30/2020

1333     Poughkeepsie             NY     Lands' End, Inc.            5,523      2014       1/31/2019



6
    Owned/Lease
7
    Owned/Ground Lease
                                                   155

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32          Exhibit A
                                           Pg 1057 of 1120



                                                                              Tenant      Tenant
Store                                    Tenant Legal Entity        Tenant    Lease       Lease
                     City        ST
  #                                      Name                       Sq. Ft    Year        Expiration
                                                                              Executed    Date

1335     Greensboro               NC     Chick-Fil-A Inc            54,450      2001       1/31/2023

1335     Greensboro               NC     Whole Foods Market Inc.    34,364      2010       1/31/2028

1335     Greensboro               NC     Lands' End, Inc.            5,856      2014       1/31/2020
                                         Thomas A Morabito
                                         Trustee & Francis J
                                         Morabito, Trustee of the
                                         Morabito Family Trust
1368     Concord                  CA     Dated 4-14-88              18,000      1985      10/30/2061

1368     Concord                  CA     Sun Valley Associates                  2005      10/19/2026

1368     Concord                  CA     Lands' End, Inc.            9,947      2014       1/31/2019

1374     Bel Air                  MD     Macy's, Inc.               24,599      2003       9/30/2021

1374     Bel Air                  MD     Lands' End, Inc.           6,517       2014       1/31/2020
                                         The Village at Orange,
1378     Orange                   CA     LLC                        28,600      1993       5/31/2024
                                         24 Hour Fitness USA
1378     Orange                   CA     Inc.                       54,462      2011       2/29/2024
                                                                      100
                                         Lutheran High School of    Parking
1378     Orange                   CA     Orange County              Spaces      2012       6/30/2019

1404     Massapequa               NY     Lands' End, Inc.           6,997       2014       1/31/2020

1463     Burlington               VT     Lands' End, Inc.            7,315      2014       1/31/2020

1478     San Bruno                CA     Lands' End, Inc.            8,698      2014       1/31/2019

1494     Moorestown               NJ     Lands' End, Inc.            8,126      2014       1/31/2020

1644     Lancaster                PA     Lands' End, Inc.           8,635       2014       1/31/2020

1654     Media                    PA     Lands' End, Inc.            8,919      2014       1/31/2020

1654     Media                    PA     Granite Run Buick GMC                  2017      12/31/2018

1684     Woodbridge               NJ     Cellco Partnership          8,070      1987       7/31/2021

1722     Bloomington              MN     Lands' End, Inc.           8,564       2014       1/31/2020

                                                  156

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32          Exhibit A
                                           Pg 1058 of 1120



                                                                              Tenant      Tenant
Store                                    Tenant Legal Entity         Tenant   Lease       Lease
                     City        ST
  #                                      Name                        Sq. Ft   Year        Expiration
                                                                              Executed    Date

1725     Annapolis                MD     Lands' End, Inc.            8,588      2014       1/31/2019

1733     Yonkers                  NY     Lands' End, Inc.            6,664      2014       1/31/2020

1754     Gaithersburg             MD     Lands' End, Inc.            8,839      2014       1/31/2020
                                         Sears Home
                                         Improvement Products,
1754     Gaithersburg             MD     Inc. (Embedded)             10,000

1810     Cincinnati               OH     Lands' End, Inc.            8,305      2014       1/31/2020

1834     North Wales              PA     Lands' End, Inc.            9,819      2014       1/31/2020

1984     Buffalo/Hamburg          NY     Lands' End, Inc.            8,118      2014       1/31/2019

2023     Concord                  NH     Lands' End, Inc.            6,718      2014       1/31/2019

2027     Wasilla                  AK     Lands' End, Inc.            7,063      2014       1/31/2019

2049     Everett                  WA     Brixton Everett, LLC                   2008      12/31/2018

2049     Everett                  WA     Brixton Everett, LLC                   2015       6/30/2019
                                         Sears, Roebuck de Puerto
2085     Fajardo                  PR     Rico, Inc.                  24,536     1986       9/30/2023

2373     No Dartmouth             MA     Lands' End, Inc.            4,076      2014       1/31/2019

2395     Manassas                 VA     Lands' End, Inc.            7,407      2014       6/14/2019

2435     Charlottesville          VA     Lands' End, Inc.            6,125      2014       1/31/2020

2694     Fredericksburg           VA     Lands' End, Inc.            5,347      2014       1/31/2020

3029     Erlanger                 KY     Sinkula Investments, Ltd.   3,500      1984      10/31/2022
                                         EDGEWOOD PLAZA
3029     Erlanger                 KY     HOLDINGS, LLC                                    11/30/2022

3040     Hyannis                  MA     The Paper Store, LLC                   2017       3/31/2023

3074     Miami                    FL     Split rent for AmFoods                  0         6/30/2022

3074     Miami                    FL     AmFoods LLLC                2,430      1987       6/30/2022

3127     Temple City              CA     H. Demirjian, Inc.          5,151      2014      11/30/2022

                                                  157

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                           Pg 1059 of 1120



                                                                               Tenant      Tenant
Store                                    Tenant Legal Entity          Tenant   Lease       Lease
                     City        ST
  #                                      Name                         Sq. Ft   Year        Expiration
                                                                               Executed    Date

3136     Shillington              PA     Amelia's LLC                            2013       7/31/2019

3172     Hagerstown               MD     Fazou's Restaurant           3,246      2000       9/30/2019

3235     West Covina              CA     Sears Outlet Stores, LLC     17,310     2012       4/20/2022

3235     West Covina              CA     Filza Khan                   3,400      2015       3/31/2022

3286     Brunswick                OH     GREF II REIT,LLC                         0        12/31/2019
                                         Jud's Best Discount
3286     Brunswick                OH     Muffler & Brake, Inc.        3,035      2010       3/30/2020

3379     Waterford                MI     Lou Dallo                    3,701      2008       2/28/2021

3412     Salinas                  CA     Rexfor Title, Inc.                      2013       1/31/2034

3471     Chesapeake               VA     Sears Outlet Stores, LLC     33,137     2012      10/31/2020

3499     Kearny                   NJ     Modell's NJ II., Inc.                   2013       4/30/2021
                                         Dora M. Espindola (DBA
3725     Watsonville/Freedom      CA     "Designing Cut")             1,050      1994       6/30/2018
                                         Advance America, Cash
                                         Advance Centers of
3725     Watsonville/Freedom      CA     California LLC               1,400      1998       1/31/2021
                                         Foodmaker, Inc. (DBA
3725     Watsonville/Freedom      CA     "Jack in the Box")           2,800      1998       7/30/2019
                                         Louis Hong D.D.S (DBA
3725     Watsonville/Freedom      CA     "Freedom Dental")            1,750      2000       7/31/2020
                                         Richard E. Turner and
                                         Joanne K. Turner (DBA
3725     Watsonville/Freedom      CA     "The 99 Cent Store")         2,800      2007      10/31/2018
                                         Tina Dang (DBA "D&L
3725     Watsonville/Freedom      CA     Nails")                      1,366      2007       1/31/2021
                                         Hein Thuy le and Hoa Le
                                         (DBA "Whispering Pines
3725     Watsonville/Freedom      CA     Dry Cleaners")               1,200      2014       2/28/2019
                                         Split rent for The 99 Cent
3725     Watsonville/Freedom      CA     Store                                             10/31/2018
                                         Crystal TV, Inc. / Radio
3748     Hollister                CA     Shack Licensed Dealer        2,300      2007       3/31/2020



                                                   158

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                           Pg 1060 of 1120



                                                                             Tenant      Tenant
Store                                    Tenant Legal Entity        Tenant   Lease       Lease
                     City        ST
  #                                      Name                       Sq. Ft   Year        Expiration
                                                                             Executed    Date
                                         VIP Wireless, Inc.,
                                         MetroPCS Authorized
3748     Hollister                CA     Dealer                     2,800      2016      10/21/2020

3785     Tabb                     VA     Chick-Fil-A Inc.           54,860     2000       3/31/2021
                                         Kroger Limited
3785     Tabb                     VA     Partnership I              92,348     2014       9/30/2033
                                         Kroger Limited
3785     Tabb                     VA     Partnership I              37,268     2014       9/30/2033
                                         Restaurant Property
                                         Investors II LLC c/o
                                         Burger Busters Inc.
3785     Tabb                     VA     (DBA "Taco Bell")          38,768     2015       9/30/2033
                                         Hometown Automotive
4022     Grand Forks              ND     Repair LLC                 4,620      2010       8/31/2019
                                         NDM Restaurants (DBA
4057     Fargo                    ND     "Burger King")             5,000      1976       6/30/2018

4057     Fargo                    ND     Dakota Tire Service, Inc   4,000      2004       3/31/2019
                                         Erie Physicians Network
4113     Erie                     PA     ~ UPMC, Inc                7,760      2008      11/30/2020
                                         MTS Enterprises LLC
4170     Rapid City               SD     (DBA "Tiretech")           2,914      2010       2/28/2019
                                         (DBA "Eddies Restaurant
4214     Des Plaines              IL     CO")                       3,205      1988       7/31/2022
                                         The Twins Group, Inc.
4214     Des Plaines              IL     (DBA "Taco Bell")                     1988      10/31/2018
                                         (DBA "Quick Service
4214     Des Plaines              IL     Auto")                     4,192      2008      11/30/2022
                                         Split rent w/ ML for
                                         Eddie's Restaurant Co.-
                                         Lasalle Bank Na Trust
4214     Des Plaines              IL     #54625 D                                         7/31/2022

4272     Bismarck                 ND     McDonalds Corp.            5,000      1984       8/20/2020
                                         Split rent for Mc
4272     Bismarck                 ND     Donald's                                        10/31/2019

4351     Rochester                MN     Salvation Army             20,000     2004      11/30/2020

4381     Bridgeview               IL     Sears Outlet Stores, LLC   11,576     2012       1/31/2021


                                                  159

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                           Pg 1061 of 1120



                                                                                  Tenant      Tenant
Store                                    Tenant Legal Entity         Tenant       Lease       Lease
                     City        ST
  #                                      Name                        Sq. Ft       Year        Expiration
                                                                                  Executed    Date
                                         Big Lots Stores Inc
4389     Mc Allen                 TX     #01544B                      22,755        2000      11/30/2019
                                         DavCo Food, Inc. (DBA
4399     Silver Springs           MD     "Wendy's")                   2,453         1990      10/31/2018
                                         Successor in interest to
                                         Pic N Save (DBA "Big
4421     North Hollywood          CA     Lots Stores Inc.")           20,000        1970       3/31/2021
                                         Paul Jardin of USA, Inc.
                                         (DBA "3 Day Suit
4421     North Hollywood          CA     Broker")                     11,000        1986       3/30/2021
                                         Brixmor Operating
4478     Trenton/Hamilton         NJ     Partnership                                           6/30/2020
                                         RD Management
4494     Trujillo Alto            PR     Corporation                  4,100         1985       5/31/2024

7030     Kalispell                MT     Burger King Corporation      4,000         1999       5/5/2020
                                         Split Rent for Burger
7030     Kalispell                MT     King Sublease                              1999       5/5/2020
                                         Evergreen Chamber of
7030     Kalispell                MT     Commerce                                   2013       7/31/2019
                                         Split rent for Wendy's
7033     Lewiston                 ID     outlot                                      0         2/28/2015
                                         Dale F. Nagy/Picadilly
                                         Investment Properties
7033     Lewiston                 ID     (DBA "Wendy's")              3,000         1984       2/28/2015
                                         BR Associates Inc (DBA
                                         "Long John Silver
7042     Valparaiso               IN     Seafood Shoppes")            35,875        1977      12/31/2018
                                         Marketing & Printing
7783     San Juan (Hato Rey)      PR     Solutions, Inc.               695          2010      11/30/2018

8206     Nashville                TN     Sears Outlet Stores, LLC     70,227        2012      12/31/2022
                                         Dart Warehouse
8262     Naperville               IL     Corporation                                2011      12/31/2020
                                                                       100
                                         (DBA "Berry Plastics        Parking
8273     Lawrence                 KS     Corporation")               Spaces         2013      10/15/2018

8724     Pittsburgh               PA     Sears Outlet Stores, LLC     44,215        2012      12/31/2022
                                         Fedex Ground Package
8744     Allentown                PA     System Inc                 50 Trailers     2015       1/31/2019


                                                  160

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                           Pg 1062 of 1120



                                                                             Tenant      Tenant
Store                                    Tenant Legal Entity        Tenant   Lease       Lease
                     City        ST
  #                                      Name                       Sq. Ft   Year        Expiration
                                                                             Executed    Date

8768     Sacramento               CA     Sears Outlet Stores, LLC   43,063     2012      12/31/2018
                                         Bethany Korean United
8818     Pearl City               HI     Methodist Church           9,096      2011       4/30/2021

8818     Pearl City               HI     Sears Outlet Stores, LLC   28,978     2012      12/31/2022
                                         Sims Recycling Solutions
8937     Tucson                   AZ     Inc.                       6,000      2012      12/31/2020
                                         Dollar Tree Stores, Inc.
9413     West Orange              NJ     #3811                      10,280     1981       1/31/2022
                                         Eyeglass Service
9413     West Orange              NJ     Industries, Inc.            800       1981      10/31/2014

9413     West Orange              NJ     Staples, Inc. #0168        19,740     1988       2/28/2017
                                         David's Check Cashing,
9420     Bronx                    NY     Inc.                        722       2008      11/20/2018
                                         G-Maxx Home of
9420     Bronx                    NY     Bruckner, LLC              5,138      2009      10/31/2014

9420     Bronx                    NY     Sears, Roebuck and Co.     2,736      2018      11/30/2023
                                         Burlington Coat Factory
9420     Bronx                    NY     of California LLC                     2018

9423     Bridgehampton            NY     Lands' End, Inc.                      2014       1/31/2016
                                         Frank Koehldorfer (DBA
9693     Marine City              MI     "Marine City Auto Care")   3,216      2010       2/28/2019

1280     Springdale               OH     Tri-County Mall LLC        4,316                 7/31/2024

2138     Santa Barbara            CA     Sprint PCS Assets, LLC                           6/30/2019

3018     Valencia                 CA     Magic Auto Center          4,406                 3/30/2022
                                         McDonalds Corp L/C
3018     Valencia                 CA     004-1368                   5,000                 5/31/2022
                                         Simply Discount
3018     Valencia                 CA     Furniture                  79,699                5/31/2022
         Wilmington (Store               Jack A. Sneeden
3116     Closing)                 NC     Corporation                5,604                 6/30/2023

3239     Kansas City              MO     Zeller Auto Repair         4,201                 8/31/2020

3239     Kansas City              MO     Advance America            1,480                 1/31/2020


                                                  161

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32        Exhibit A
                                           Pg 1063 of 1120



                                                                            Tenant      Tenant
Store                                    Tenant Legal Entity       Tenant   Lease       Lease
                     City        ST
  #                                      Name                      Sq. Ft   Year        Expiration
                                                                            Executed    Date

3239     Kansas City              MO     Barbers Plus              1,600                12/31/2018*

3239     Kansas City              MO     H & R Block               2,400                 4/30/2019

3239     Kansas City              MO     Big Bowl Pho              2,400                 4/30/2022

3239     Kansas City              MO     Papa John’s               2,000                 6/30/2021

3239     Kansas City              MO     Tasty Thai                2,000                 3/31/2020
                                         Floreff LLC & Nathan &
3361     Allentown                PA     Alison LLC                                      5/31/2023
                                         AGC Addison Owner,
3371     Chicago                  IL     LLC                                             4/1/2019

3447     Clive                    IA     At Home Stores, LLC       90,000                1/31/2021

3483     Ontario                  CA     Wolf Family Series LP     11,000                5/31/2020

3793     Miami                    FL     Goodwill                   208                  9/30/2019

4064     N Versailles             PA     Burger King Corporation   2,750                11/24/2020
                                         Xiao Jun Song and Liu Y
4215     Kansas City              KS     Lin                       11,408                1/31/2019

4433     Quincy                   IL     Gengenbacher Ice Shack                         10/31/2018*

4450     Raleigh                  NC     Choice Auto Repair        4,581                 9/30/2021

4450     Raleigh                  NC     Grand Slam USA            20,000                9/30/2021

4455     Beaverton                OR     Glowing Greens, LLC       20,000                7/31/2018
                                         Beaverton Mart
4455     Beaverton                OR     Company                                         8/31/2022

4455     Beaverton                OR     Carr Auto Group                                 4/30/2019

7067     Ft. Meyers               FL     Floor & Decor             75,200                8/31/2026
                                         New Oriental Crafts,
7259     Williamsburg             VA     LLC                       3,200                10/31/2019

7259     Williamsburg             VA     H & R Block               1,600                 4/30/2019

7259     Williamsburg             VA     International Styles      1,200                 9/30/2019

                                                    162

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 1064 of 1120



                                                                                 Tenant      Tenant
Store                                    Tenant Legal Entity         Tenant      Lease       Lease
                     City        ST
  #                                      Name                        Sq. Ft      Year        Expiration
                                                                                 Executed    Date
                                         New Oriental Crafts,
7259     Williamsburg             VA     LLC                          2,000                  10/31/2019

7259     Williamsburg             VA     Tu Tienda and Gifts          5,160                   8/30/2019
                                         Williamsburg Peking
7259     Williamsburg             VA     Corp                         9,560                   9/30/2019
                                         Mauldin at Butler, LLC
7274     Mauldin                  SC     (Hughes Development)                                 3/31/2019

7324     O’Fallon                 MO     At Home Stores, LLC          87,314                 11/29/2020
                                         Miami Hotel Enterprise     50 Parking
8065     Miami                    FL     LLC                          Spaces                 11/14/2019
                                         Sears Home
                                         Improvement Products,
8065     Miami                    FL     Inc. (Embedded)              1,000
                                         Beacon Sales
8398     San Jose                 CA     Acquisition, Inc.           37,500                  10/31/2023
                                         Darden/Longhorn
9348     Norridge                 IL     Steakhouse                                           3/31/2021

9354     Griffin                  IN     El Centro Mall, Ltd.
                                                                       250
                                         Bettenhausen                Parking
30936    Tinley Park              IL     Automotive                  Spaces                   8/6/2018*
                                                                       250
                                         Ziegler Nissan of Orland    Parking
30936    Tinley Park              IL     Park                        Spaces                   3/20/2019

30938    Glendale                 AZ     Living Spaces               126,164                  4/30/2024

30969    San Leandro              CA     Living Spaces               91,905                  11/30/2022
                                         Lucky Star Seafood
31882    San Diego                CA     Restaurant                  11,000                   4/30/2019
                                         Northgate Gonzalez
31882    San Diego                CA     Markets                     41,371                   7/31/2023

31882    San Diego                CA     Burlington Coat Factory     63,900                   2/28/2025
                                         Living Spaces Furniture,
61901    Scottsdale               AZ     LLC                         133,120                  9/30/2024
                                         Zion Market San Diego
62529    San Diego                CA     Inc.                        94,500                  12/31/2023

62707    Springfield              MO     David’s Bridal Inc          12,370                   1/31/2019
                                                  163

WEIL:\96826275\11\73217.0003
    18-23538-rdd           Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32      Exhibit A
                                               Pg 1065 of 1120




        2. The following is a list of security deposits applicable to the:
                A. Owned Real Property
                                                                                           Paid
PS                                                                                         (Received)
Unit#      Lease            City               State      Landlord/Tenant name             Amount
Sears

3966       29976            APPLE                         VIRGINIA BARNICOAT AND DAVID
                            VALLEY             CA         B                                 (1,166.67)
3966       33059            APPLE                         MINA PATEL DBA APPLE VALLEY
                            VALLEY             CA         SM                                (1,806.00)
3966       35548            APPLE
                            VALLEY             CA         DIEM HONG NGO                      (340.00)
3966       35548            APPLE
                            VALLEY             CA         DIEM HONG NGO                       (525.85)
01314      01314 01C        NEW                           NEW BRUNSWICK RESTAURANT         (21,666.66)
                            BRUNSWICK          NJ         LLC
01710      01710 01C        NORTH                         GEORGE GROUP - GREAT             (22,183.98)
                            OLMSTED            OH         NORTHERN LTD, AN OHIO LTD
02183      02183 01B        S PORTLAND         ME         OTB ACQUISITION LLC              (22,500.00)
45115      08702 43A        MINNEAPOLIS        MN         BEAUPRE AERIAL EQUIPMENT          (3,333.00)
45162      08717 48D        HOUSTON            TX         HOLLIDAY DOOR & GATE LLC          (3,500.00)
                            MANAKIN                       SAWYER BUSINESS GROUP INC         (3,585.00)
26731      26731 08B        SABOT              VA


Kmart
3088       36116            KENOSHA            WI         METRO PCS                         (1,800.00)
3722       35477            BURLINGTON         WA         RENT-A-CENTER WEST, INC.          (3,734.13)
3722       35457            BURLINGTON         WA         HI-TEK NAILS                      (4,234.00)
9255       34822                                          GIL'S GYM AND RACQUET HEALTH
                            PALMER             MA         C                                (14,997.75)
26185      35269            CLARKSVILLE        IN         PEDDLERS MALL, LLC               (19,000.00)
3544       35422            SALEM              VA         WEST MAIN HAIR SALON              (1,866.66)
3544       34984            SALEM              VA         NAIL TIPS                         (1,251.00)
3544       34988            SALEM              VA         UPS STORE                         (1,533.33)
30934      35159                                          TENNESSEE CASH CONNECTION,
                            MEMPHIS            TN         LLC                               (1,498.00)

                B. Leased Properties
                                                                                             Paid
PS                                                                                           (Received)
Unit#      Lease            City                  State     Landlord/Tenant name             Amount
Sears

                                                          164

  WEIL:\96826275\11\73217.0003
    18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                              Pg 1066 of 1120



25016     25016 44D         COLUMBUS           OH     BROWNING POLARIS, LLC                18,657.74
07595     07595 16A         GAHANNA            OH     MHI OHIO CC III LLC                   4,331.25
01678     01678 10A         CARLSBAD           CA     RPI CARLSBAD, L.P.                   75,000.00
45145     08901 48A                                   ICON NEWCO POOL 1 SF NON-BUS         57,912.24
                            BENICIA            CA     PARKS
45146     08868 48A                                   PSB N CA INDUSTRIAL PORTFOLIO        23,233.69
                            MILPITAS           CA     LLC
7979      07979 15B         JACKSONVILLE       FL     TOWN CENTER STORAGE                  37,200.00

45359     08004 48D         SPOKANE            WA     NEW AFC REALITY LLC                  12,467.00
45415     08709 73B         KENT               WA     CENTERPOINT PROPERTIES TRUST        553,922.66
                                                                                           56,669.92
9507      09507 11B         SAN ANTONIO        TX     COPT SA TECHNOLOGY C
08162     08162 15B         EDEN PRAIRIE       MN     EDEN PRAIRIE ASSOCIATES LLC           6,560.25
01092     01092 05A         WAYNE              MI     AUTO ACCESSORIES USA INC           (14,600.00)
45167     08818 48C                                   BETHANY KOREAN UNITED              (22,740.00)
                            PEARL CITY         HI     METHODIST CHURCH
8369      08369 15E         SANTA ANA          CA     ATLAS INTERNATIONAL INC            (22,650.00)
                                                      ROOFING SUPPLY GROUP - BAY
8398      08398 15B         SAN JOSE           CA     AREA LLC                           (50,000.00)


Kmart
3127      36019             TEMPLE CITY        CA     CROWN CITY AUTOMOTIVE              (12,997.70)

3235      36970             WEST COVINA        CA     PURRFECT AUTO SERVICE              (10,999.00)

3286      35669             BRUNSWICK          OH     JUD'S BEST DISCOUNT MUFFLER &       (2,100.00)

3379      35119             WATERFORD          MI     M & L AUTO                          (4,934.66)

3725      29334                                       RICHARD & JOANNE TURNER (99
                            FREEDOM            CA     CE                                  (6,160.00)
3725      29336             FREEDOM            CA     JOSE & DORA ESPINDOLA (DESIGN       (2,730.00)
3725      29337             FREEDOM            CA     LOUIS HONG D.D.S                    (3,500.00)
3725      29343             FREEDOM            CA     ADVANCE AM CASH CENTERS             (1,540.00)
3725      34757             FREEDOM            CA     D&L NAILS                           (4,917.60)
3725      35894             FREEDOM            CA     WHISPERING PINES DRY CLEANERS       (2,000.00)
3748      29345             HOLLISTER          CA     CRYSTAL TV, INC.                    (2,875.00)
3748      37149             HOLLISTER          CA     VIP WIRELESS, INC.                  (7,466.66)
4022      35363                                       HOMETOWN AUTOMOTIVE REPAIR
                            GRAND FORKS        ND     LLC                                 (2,310.00)
4057      33593             FARGO              ND     DAKOTA TIRE SERVICE, INC            (4,400.00)
4113      35763                                       ERIE PHYSICIANS NETWORK-
                            ERIE               PA     UPMC,                               (8,907.50)
4170      35306             RAPID CITY         SD     TIRETECH                            (1,214.17)
4214      35045             DES PLAINES        IL     QUICK SERVICE AUTO                  (7,685.34)
4351      34636             ROCHESTER          MN     SALVATION ARMY                      (5,000.00)

                                                    165

  WEIL:\96826275\11\73217.0003
    18-23538-rdd           Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32        Exhibit A
                                                  Pg 1067 of 1120



9420       35597            BRONX                  NY     G-MAXX HOME OF BRUCKNER, LLC              (22,936.57)
9420       27016            BRONX                  NY     DAVID'S CHECK CASHING, INC                 (7,600.00)
9693       35463            MARINE CITY            MI     MARINE CITY AUTO CARE                      (4,598.88)
3018       35326            VALENCIA               CA     MAGIC AUTO CENTER                         (11,015.00)
3127       36019            TEMPLE CITY            CA     CROWN CITY AUTOMOTIVE                     (12,997.70)
3235       36970            WEST COVINA            CA     PURRFECT AUTO SERVICE                     (10,999.00)
3239       35458            KANSAS CITY            MO     KEN ZELLER/ZELLER AUTO
                                                          REPAIR,                                     (6,301.50)

3239       33598            KANSAS CITY            MO     TASTY THAI                                  (1,666.67)

3239       33602            KANSAS CITY            MO     BARBERS PLUS                                  (700.00)

3239       33603            KANSAS CITY            MO     ADVANCE AMERICA CASH                        (1,171.67)

3239       35643            KANSAS CITY            MO     RG THRIFT STORE LLC                         (2,800.00)

3239       35950            KANSAS CITY            MO     M & D ENTERPRISES, INC.                     (6,144.00)

4022       35363            GRAND FORKS            ND     HOMETOWN AUTOMOTIVE REPAIR                  (2,310.00)
                                                          LLC

4113       35763            ERIE                   PA     ERIE PHYSICIANS NETWORK-                    (8,907.50)
                                                          UPMC,

4170       35306            RAPID CITY             SD     TIRETECH                                    (1,214.17)

4215       27610            KANSAS CITY            KS     XIAO JUN SONG AND LIU Y LIN                 (5,000.00)

4351       34636            ROCHESTER              MN     SALVATION ARMY                              (5,000.00)

4450       35061            RALEIGH                NC     CHOICE AUTO REPAIR                          (6,489.72)

4455       35839            BEAVERTON              OR     GLOWING GREEN, LLC                          (8,000.00)

7259       29383            WILLIAMSBURG           VA     WILLIAMSBURG PEKING CORP                  (15,817.62)

7259       34571            WILLIAMSBURG           VA     KING'S CREEK PLANTATION LLC                 (2,000.00)

7259       35465            WILLIAMSBURG           VA     NEW ORIENTAL CRAFTS, LLC                    (2,500.00)

7259       35722            WILLIAMSBURG           VA     DPE INC,                                    (2,400.00)


       3. The Following issues affect the status of Lease Premises.
   Store          Unit #           City                       State    Status
   Kmart          30938            Glendale                   AZ       Lease renewal sent extending
                                                                       term to 04/30/2024.
   Sears          1098             Clovis                     CA       A 60 day stay letter was sent and
                                                                       Seller exercised its 5 year renewal
                                                                       option

                                                        166

  WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1          Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                                 Pg 1068 of 1120



 Store          Unit #         City                         State    Status
 Kmart          7390           McKinleyville                CA       At landlord, Seritage’s, request,
                                                                     Seller, as tenant, has signed a
                                                                     bifurcated lease but Seller has not
                                                                     received countersignature by
                                                                     landlord (Seritage likely selling
                                                                     property).
 Sears          2829           Victorville                  CA       A 60 day stay letter was sent and
                                                                     Seller exercised its 5 year renewal
                                                                     option
 Sears          2068           Visalia                      CA       Lease amendment pending re
                                                                     setting of rent amounts for 3 year
                                                                     renewal option as lease provides
                                                                     for renewal rent to be set at FMV
                                                                     (current lease expires 05/31/19);
                                                                     At landlord, Seritage’s, request,
                                                                     Seller, as tenant, has signed a
                                                                     bifurcated lease but Seller has not
                                                                     received countersignature by
                                                                     landlord (Seritage likely selling
                                                                     property).
 Sears          8065           Miami                        FL       6 month Co-Occupancy License
                                                                     Agreement being granted to
                                                                     Service.com upon SHIP APA
                                                                     Closing
 MDO            8920           Louisville                   KY       Renewal was due by
                                                                     10/30/18. 10/31/18 letter to
                                                                     landlord re BK and reservation of
                                                                     right to exercise renewal. LL sent
                                                                     notice dated 12/1/18 terminating
                                                                     tenant renewal
 Sears          1053           Saugus                       MA       Landlord has issued a notice of
                                                                     partial recapture.
 Sears          1754           Gaithersburg                 MD       6 month Co-Occupancy License
                                                                     Agreement being granted to
                                                                     Service.com upon SHIP APA
                                                                     Closing
 Kmart          7035           Farmington                   NM       Seller and Seritage, landlord, have
                                                                     signed a bifurcated lease (Seritage
                                                                     likely selling property).
 Kmart          7016           Hobbs                        NM       Seller and Seritage, landlord, have
                                                                     signed a bifurcated lease (Seritage
                                                                     likely selling property); landlord
                                                                     has issued a notice of partial
                                                                     recapture.
 Kmart          4871           Farmingville                 NY       A 60 day stay letter was sent and
                                                                     Seller exercised its 5 year renewal
                                                                     option, however, LL is contesting
                                                                     the validity of the renewal notice.

                                                      167

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32       Exhibit A
                                               Pg 1069 of 1120



 Store          Unit #         City                       State    Status
                5864           Las Vegas                  NV       Term of lease expired 08/31/18;
                                                                   lease provides that tenancy goes
                                                                   to month to month after term
                                                                   expires. Negotiating new lease
                                                                   with Landlord.
 Kmart          3266           Edwardsville               PA       A 60 day stay letter was sent and
                                                                   Seller exercised its 5 year renewal
                                                                   option
 Kmart          3268           Wilkes Barre               PA       A 60 day stay letter was sent and
                                                                   Seller exercised its 5 year renewal
                                                                   option, however, LL is contesting
                                                                   the validity of the renewal notice
 Sears          2355           Hatillo                    PR       A 60 day stay letter was sent and
                                                                   Seller exercised its 5 year renewal
                                                                   option.
 Sears          1905           San Juan                   PR       2 year Co-Occupancy License
                                                                   Agreement being granted to
                                                                   Service.com upon SHIP APA
                                                                   Closing
 Sears          1575           Hampton                    VA       At landlord, Seritage’s, request,
                                                                   Seller, as tenant, has signed a
                                                                   bifurcated lease but Seller has not
                                                                   received countersignature by
                                                                   landlord (Seritage likely selling
                                                                   property).




                                                    168

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1           Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                                  Pg 1070 of 1120


Schedule 6.6(d)
    1. The following lease defaults have been alleged against the Leased Properties and remain
       unresolved:
 RE ID           ST               Name               Address                              Detail

 704200           IN            Valparaiso     2801 Calumet Ave       Default Notice – Alleged failure to pay
                                                                      ATM rent of $15, 638.71 and 2016 RE
                                                                      Taxes of $34,886.76, and 2017 taxes owed
                                                                      for $9,230.90

 885100          MA             Westwood       349 University Ave     Default Notice – Alleged failure to pay rent

 980800          MT             Hamilton       1235 North First       Default Notice - October rent NSF and
                                               Street                 returned.

 720800          NC             Clemmons       2455 Lewisville-       Deferred Maintenance Notice – alleged
                                               Clemmon                failure to maintain: parking lot, exterior
                                                                      walls, curbs, down spouts, bollards.

 487100          NY            Farmingville    2280 North Ocean       Default Notice – Alleged failure to properly
                                               Ave.                   maintain Premises and portions of the
                                                                      Common Area. Landlord is seeking an
                                                                      order by the BK Court declaring that the
                                                                      automatic stay is inapplicable to the lease in
                                                                      question based on an alleged default by
                                                                      Tenant and asserts that the lease expired by
                                                                      its terms on October 23, 2018. Landlord is
                                                                      arguing that because the lease terminated by
                                                                      its terms on October 23, 2018, the automatic
                                                                      stay does not apply to the lease in question
                                                                      and Landlord is seeking a declaration from
                                                                      the Court stating as such and that the lease
                                                                      is not property of the Debtors’ estates.

 882300          VA               Dulles       45065 Old Ox Rd        Default Notice – Alleged failure to maintain
                                                                      building.

 883600          VA             Richmond       4100 Tomlyn St         Default Notice - Failure to pay CAM

 173800           HI           Kaneohe(Sur)     46-056 Kamehameha     Default Notice – Nonpayment of rent
                                                       Hwy

 777700          NY             New York           770 Broadway       Rent Dispute

 932800          CA            Long Beach      2900 Bellflower Blvd   Possible lease default alleged;

 700600           ID            Twin Falls       2258 Addison Ave     Landlord claims Tenant has breached lease
                                                       East           by (i) building addition over property line
                                                                      and (ii) obligations related to installation
                                                                      and removal of underground storage
                                                         169

WEIL:\96826275\11\73217.0003
    18-23538-rdd           Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                                  Pg 1071 of 1120



   RE ID           ST              Name                Address                               Detail

                                                                          tanks. Landlord has filed motion in BK
                                                                          proceeding to compel the Debtors to reject
                                                                          the lease associated with this location or, in
                                                                          the alternative, establish a deadline by
                                                                          which the Debtors must assume and cure all
                                                                          defaults or reject the lease.

    2537           TX            Harlington                               Rent dispute with Landlord re correct
                                                                          amount of rent that is owed, including
                                                                          utility charges

   30961           NC            Greensboro                               Dispute regarding maintenance of roof

    3725           CA             Freedom            1702 Freedom         Dispute regarding payment of additional
                                                       Boulevard          rent and delivery of subtenant rent reports.

    3202            NJ           Westwood        700-732 Broadway         Alleged failure to pay additional rent for
                                                                          real-estate taxes in the amount of
                                                                          $119,799.29.


        2. With respect to factual matters that could give rise to an event of default after the giving of notice
        and the passage of any applicable cure period, Item 16 of Schedule 6.5 is hereby incorporated by
        reference.
        3. The following listing is of pending property claims for damage to buildings and FF&E at the
        Lease Premises, which could give rise to an event of default after the giving of notice and the passage
        of time:
                                                                                            Claim
                                                        Prope                              Property:       Estimated
                                                         rty       10K                      Claim           Loss to
                                               Loss     Grou     Owned       Date of       Property       Building and
Unit         Address             Loss City     State      p      / L/GL       Loss         Number            FF&E

                                 Oconomow                                                 P180831501
03692                               oc          WI                          8/31/2018         7               1,000
                                                                                          P180921502
03750                             Waupaca       WI                          9/20/2018         2               1,000
                                  Newport                                   10/12/201     P181012500
01575                              News        VA                               8             8               3,000
                                                                            10/26/201
01814                              Fairfax     VA                               8         P181026578            0
                                                                                          P180221501
02147                              Irving      TX                           2/21/2018         3             1,000,000
                                                                                          P180608512
01247                             Lubbock      TX                           5/30/2018         8           1,276,710.45
                                                                                          P170922503
03853                             Guayama       PR                          9/21/2017         9             5,493,436

                                                          170

  WEIL:\96826275\11\73217.0003
    18-23538-rdd           Doc 2507-1           Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                                    Pg 1072 of 1120



                                                                                        Claim
                                                         Prope                         Property:      Estimated
                                                          rty      10K                  Claim          Loss to
                                                 Loss    Grou    Owned     Date of     Property      Building and
Unit         Address              Loss City      State     p     / L/GL     Loss       Number           FF&E
                                                                                      P170921510
04490                             Guaynabo        PR                      9/20/2017       5             15,939
                                                                          9/20/2017   P171011503
03896                            San German                                   7           2          1,360,000.45
                                                                                      P171002503
01935                             Mayaguez        PR                      9/20/2017       3           191,843.39
                                   Clifton                                12/13/201   P181213506
07293                              Heights        PA                          8           4             10,000
                                                                                      P180905506
01154                             Whitehall       PA                      9/4/2018        2             3,000
                                                                                      P181116500
03527                            Philadelphia     PA                      11/16/18        1             2,500
                                                                                      P190106500
02494                              Altoona        PA                      1/5/2019        7               0
                                                                                      P181011503
03600                            Schenectady     NY                       10/9/2018       1             1,000
                                                                          11/13/201   P181113504
01668                             Las Vegas      NV                           8           3             7,500
                                                                                      P180913505
04112                             Asheville      NC                       9/13/2018       6             1,000
                                                                          12/10/201   P181210500
04450                              Raleigh       NC                           8           1               0
                                                                          11/29/201   P181129504
08319                             Charlotte      NC                           8           0              500
                                                                          12/19/201   P181221503
01403                              Natick        MA                           8           6               0
                                                                                      P190107500
03288                             Billerica      MA                       1/6/2019        9               0
                                                                                      P180905501
04215                            Kansas City      KS                      8/31/2018       4             1,000
                                                                          12/21/201   P181221505
01740                               Joliet        IL                          8           0             1,000
                                                                          10/10/201   P181109500
02805                            Panama City      FL                          8           2               0
                                                                                      P170918505
07321                             Bradenton       FL                      9/12/2017       6             10,000
                                                                                      P170911509
04893                             Ellenton        FL                      9/10/2017       8            3,123.18
                                                                                      P181207501
03424                            Gainesville      FL                      12/7/2018       6              500
                                  Boynton                                             P170912505
01755                              Beach          FL                       9/11/17        7             17,263
                                   West                                               P181207501
03235                             Covina         CA                        12/7/18        6              500

                                                           171

  WEIL:\96826275\11\73217.0003
    18-23538-rdd           Doc 2507-1          Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                                   Pg 1073 of 1120



                                                                                        Claim
                                                        Prope                          Property:      Estimated
                                                         rty       10K                  Claim          Loss to
                                                Loss    Grou     Owned     Date of     Property      Building and
Unit         Address             Loss City      State     p      / L/GL     Loss       Number           FF&E
                                                                                      P181103504
01408                            Sacramento     CA                        11/3/2018       7              500
                                                                                      P180619500
01618                             Modesto       CA                        6/18/2018       1            242,000
                                                                          10/22/201   P181023503
03483                      Ontario              CAN                           8           3             1,000
           10 W. Lake                                   Open                          P181009503
03405         Street     Minneapolis            MN      Store     GL      9/29/2018     50001           1,000
         Intersection of
         State Roads Pr                                 Open                          P170908509
01085      1 & Pr 156      Caguas                PR     Store    Lease    9/6/2017      90001             0
             Road 3                                     Open                          P170922504
02675      KM.L34.7       Guayama                PR     Store    Lease    9/21/2017     50001         1,566,308
          Pr 167 & Las                                  Open                          P170922506
07788       Cumbres       Bayamon                PR     Store    Lease    9/20/2017     50001          849,407
             Rafael
           Cordero &                                    Open                          P170922506
07419        Hwy 30        Caguas                PR     Store    Lease    9/20/2017     20001          292,399
            Plaza Rio
            Hondo &                                     Open                          P170922505
07570     Comerio Ave     Bayamon                PR     Store    Lease    9/21/2017     10001          222,810
           2643 Ponce                                   Open                          P170922506
07741        Bypass         Ponce                PR     Store    Lease    9/20/2017     40001          278,379
           26-A Tutu                                    Open                          P170920500
03829       Park Mall     St Thomas              VI     Store    Lease    9/6/2017      90001             1
         6211 Leesburg                                  Open                          P180901500
01024          Pike      Falls Church           VA      Store    Lease    8/31/2018     60001
45091
a/k/a      2065 George                                  Non-                          P181103503
8720          Street              Melrose        IL     Retail   Lease    11/3/2018     10001             0
          4000 Meadow                                   Open              11/13/201   P181113504
01668          Lane              Las Vegas      NV      Store    Lease        8         30001           7,500
              26231                                     Open                          P181201505
04457     Mission Blvd.           Hayward       CA      Store     GL      12/1/2018     00001            500
              11500
            Midlothian                                  Open                          P181204500
01274        Turnpike            Richmond       VA      Store     GL      12/3/2018     40001            500
              26231                                     Open                          P180920509
04457     Mission Blvd.           Hayward       CA      Store     GL      9/20/2018     20001           1,000
           State Road 2                                 Open                          P181008500
07566        Km 80.2              Arecibo        PR     Store    Lease    10/7/2018     50001           7,000
           895 Faukner                                  Open                          P181109502
07639          Road              Santa Paula    CA      Store    Lease    11/9/2018     10001            500
            506 Calle                                   Open                          P180725511
02355       Truncado               Hatillo       PR     Store     GL      7/25/2018     80001
                                                          172

  WEIL:\96826275\11\73217.0003
    18-23538-rdd           Doc 2507-1          Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                                   Pg 1074 of 1120



                                                                                        Claim
                                                        Prope                          Property:      Estimated
                                                         rty       10K                  Claim          Loss to
                                                Loss    Grou     Owned     Date of     Property      Building and
Unit       Address                Loss City     State     p      / L/GL     Loss       Number           FF&E
          3101 PGA               Palm Beach             Open                          P181001513
01765        Blvd.                 Gardens       FL     Store     GL      10/1/2018     20001           1,000
           Plaza Rio
           Holdo &                                      Open                          P180820507
07570    Comerio Ave.             Bayamon        PR     Store    Lease    8/20/2018     10001            200
          6600 Clark                                    Open                          P181108504
09551        Road                 Paradise      CA      Store    Lease    11/8/2018     80001           10,000
          Remainder                                     Open              11/11/201   P181112503
07413    Matriculate #1           St Croix       VI     Store    Lease        8         90001           15,000
45168
 a/k/a    3825 Forsyth                                  Non-              11/27/201   P181128500
8825          Road               Winter Park     FL     Retail   Lease        8         30001           5,000
           1801 South                                   Open              10/31/201   P181031505
04389       10th Street           Mc Allen      TX      Store    Lease        8         20001            500
          Avenue F D                                    Open                          P170921509
01905       Roosevelt             San Juan       PR     Store     GL      9/20/2017     80001          166,151
           Road 2 Km                                    Open                          P171012502
04732         126.5               Aquadilla      PR     Store    Lease    9/20/2017     40001           75,789
            175 Maag                                    Open              11/30/201   P181130504
03842        Avenue               Oakdale       CA      Store    Lease        8         60001           1,000
45438
 a/k/a      1600 Roe                                    Non-              11/19/201   P181121501
8870          Street               Dallas       TX      Retail   Lease        8         60001             0
         200 Park City                                  Open              11/13/201   P181113500
01644        Center               Lancaster      PA     Store     GL          8         10001          150,000
           975 Hostos                                   Open                          P171002503
01935        Avenue              Mayaguez        PR     Store     GL      9/20/2017     30001          191,843
           1401 West
         Palmetto Park                                  Open                          P170911507
03317         Road               Boca Raton      FL     Store    Lease    9/9/2017      20001           2,000
         6126 Highway                                   Open                          P170911509
04893          301               Ellentown       FL     Store    Lease    9/10/2017     80001           3,123
             101399
            Overseas                                    Open                          P170912514
09614       Highway              Key Largo       FL     Store    Lease    9/12/2017     50001           10,000
          65th Infantry                                 Open                          P170921510
07665        Avenue               Carolina       PR     Store    Lease    9/20/2017     70001         1,203,431
          Pr #22 & Pr                                   Open                          P170921510
07783          #18                San Juan       PR     Store     GL      9/20/2017     20001         1,003,158
         7321 Manatee                                   Open                          P170918505
07321     Avenue West            Bradenton       FL     Store    Lease    9/12/2017     60001           10,000
             1000 S.
             Seward
            Meridian                                    Open              11/30/201   P181130504
02027         Road                 Wasilla      AK      Store     GL          8         30001           20,000
                                                          173

  WEIL:\96826275\11\73217.0003
    18-23538-rdd           Doc 2507-1          Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                                   Pg 1075 of 1120



                                                                                      Claim
                                                        Prope                        Property:       Estimated
                                                         rty      10K                 Claim           Loss to
                                                Loss    Grou    Owned     Date of    Property       Building and
Unit         Address             Loss City      State     p     / L/GL     Loss      Number            FF&E
         9000 Lockhart
          Gardens S/C;                                  Open                         P171003507
07793         Suite 1            St Thomas       VI     Store   Lease    9/25/2017     50001             0
            State Road
          1498 & State                                  Open                         P171003506
03993       Road 584             Juana Diaz      PR     Store   Lease    9/20/2017     50001           75,769
              11500
            Midlothian                                  Open                         P180918501
01274        Turnpike            Richmond       VA      Store    GL      9/17/2018     00001           2,500
          1450 Summit            Oconomow               Open                         P180831501
03692         Avenue                oc           WI     Store   Lease    8/31/2018     70001           1,000
               3207
            Solomons                                    Open             11/22/201   P181123505
07713      Island Road           Edgewater      MD      Store   Lease        8         70001           1,000
         Intersection of
          State Rd Pr 1                                 Open                         P170925500
01085        & Pr 156              Caguas        PR     Store   Lease    9/21/2017     40001         3,571,007
          State Road 2                                  Open                         P181009506
07566        KM 80.2              Arecibo        PR     Store   Lease    10/4/2018     00001             0
          State Road 2                                  Open                         P181009506
07566        KM 80.2              Arecibo        PR     Store   Lease    10/6/2018     20001             0
             830 West                                   Open                         P180921502
03750     Fulton Street           Waupaca        WI     Store   Lease    9/20/2018     20001           1,000
           411 Russell
              Dyche                                     Open             11/29/201   P181206500
07255        Highway              Somerset      KY      Store   Lease        8         70001
                100
          Spotsylvania           Fredericksb            Open                         P180519500
02694          Mall                  urg        VA      Store   Lease    5/18/2018     40001
                100
          Spotsylvania           Fredericksb            Open                         P180427502
02694          Mall                  urg        VA      Store   Lease    4/26/2018     10001
         U.S. Route 11                                  Open                         P180913501
03266      Mark Plaza             Kingston       PA     Store   Lease    9/13/2018     80001           9,000
            730 South               West                Open                         P181207501
03235         Orange               Covina       CA      Store   Lease    12/7/2018     50001            500
         250 West 34th                                  Open                         P181207500
07749          Street            New York       NY      Store   Lease    12/7/2018     80001           1,000
           1201 South                                   Open                         P170913504
03269          Dixie              Lantana        FL     Store   Lease    9/13/2017     10001           2,500
          State Road 2                                  Open                         P170925502
07566        Km 80.2              Arecibo        PR     Store   Lease    9/21/2017     10001          384,627
          9410 Avenue                                   Open                         P170925501
04844     Los Romeros            Rio Piedras     PR     Store   Lease    9/21/2017     80001          313,403

                                                          174

  WEIL:\96826275\11\73217.0003
     18-23538-rdd           Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                                  Pg 1076 of 1120



                                                                                      Claim
                                                       Prope                         Property:       Estimated
                                                        rty       10K                 Claim           Loss to
                                               Loss    Grou     Owned     Date of    Property       Building and
Unit         Address              Loss City    State     p      / L/GL     Loss      Number            FF&E
          9000 Lockhart
           Gardens S/C;                                Open              10/22/201   P171025502
07793         Suite 1             St Thomas     VI     Store    Lease        7         40001             0
          9000 Lockhart
           Gardens S/C;                                Open                          P170925502
07793         Suite 1             St Thomas     VI     Store    Lease    9/21/2017     20001          175,000
               1259
             Whitehall                                 Open                          P180905506
01154          Mall               Whitehall     PA     Store    Lease    9/4/2018      20001           3,000
            South 3701
            McKinley                                   Open              11/27/201   P181201501
01984        Parkway               Buffalo     NY      Store    Lease        8         30001           32,412
                                                       Open                          P170907510
01925      Caroline S/C           Carolina      PR     Store    Lease    9/6/2017      60001           2,500
            26-A Tutu                                  Open                          P170925501
03829       Park Mall             St Thomas     VI     Store    Lease    9/21/2017     20001             1
45577
 a/k/a      819 E. Six                                 Non-                          P180112504
 7385       Forks Road             Raleigh     NC      Retail   Lease    1/11/2018     60001           45,000
            1067 West
             Baltimore                                 Open                          P180828504
01654           Pike               Media        PA     Store     GL      8/28/2018     60001           1,000
          9000 Lockhart
           Gardens S/C;                                Open                          P170906512
07793         Suite 1             St Thomas     VI     Store    Lease    9/6/2017      50001          300,000
            26-A Tutu                                  Open                          P170906512
03829        Park Mall            St Thomas     VI     Store    Lease    9/6/2017      20001         5,007,517
            20701 SW                                   Open                          P170912504
01365      112th Avenue            Miami        FL     Store    Lease    9/10/2017     80001           26,668
            1625 West                                  Open                          P170912508
01345        49th Street           Hialeah      FL     Store    Lease    9/11/2017     70001            545




                                                         175

   WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1          Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                                 Pg 1077 of 1120


Schedule 6.6(e)
    1. Items 1 and 2 of Schedule 6.6(b) are incorporated herein by reference.
    2. The following condemnation matters are pending with respect to the Leased Properties:
  RE ID          ST              Name              Address                              Detail

724600           IN            Richmond     3150 National Road         Taking of less than ½ acre.
                                            West


340500          MN         Minneapolis      10 W Lake Street           Taking for easement for County
                                                                       Streetscaping project. Notice of
                                                                       Condemnation and Quick Taking filed
                                                                       3/2017.


                                                                       Threatened condemnation by the
774900           NY            New York     250 W. 34th St
                                                                       Metropolitan Transit Authority

                                                                       Taking of 1,848 square feet does not
  1012           IA            De Moines                               appear to affect or owned or leased
                                                                       parcels.

                                                                       Sewer right of way acquisition
  2677           LA        Bossier City
                                                                       (condemnation).

                                                                       City needing permanent and temporary
                                                                       servitude re upgrading and replacement
  1077           LA            Shreveport                              of sewer line. City is under consent
                                                                       decree with federal government to
                                                                       complete the project.

                                                                       Potential condemnation by the local
  2374           NJ            Vineland
                                                                       Landis Sewer Authority


                                                                       Potential condemnation by State of New
  1684           NJ        Woodbridge
                                                                       Jersey. State has offered $291.




    3. The following litigation matters are pending or threatened with respect to the Lease Premises:
    STORE           STATE                 CITY               ADDRESS                  DESCRIPTION
     NO.


                                                        176

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 1078 of 1120



    101800             CA      Baldwin Hills   3755 Santa Rosalia Dr   [Potential]

    100800             CA         Boyle        2650 E Olympic Blvd     [Potential]

    183800             CA        Burbank       111 E Magnolia Blvd     Cabrera, Gabriela v. Sears,
                                                                       Roebuck and Co. and Does 1-
                                                                       20
    932800             CA      Long Beach      2900 Bellflower Blvd    [Potential]

    323500             CA      West Covina       730 South Orange      Cabrera, Gabriela v. Kmart
                                                                       Corporation and Does 1-20
    176500              FL     Palm Beach         3101 PGA Blvd        Sears #1765 (Palm Beach
                                Gardens                                Gardens, FL) v. Forbes. Case
                                                                       dismissed without prejudice
                                                                       and may be re-filed.
    173800              HI     Kaneohe(Sur)    46-056 Kamehameha       [Potential]
                                                      Hwy

    703300              ID       Lewiston          1815-21St St        The Joseph P. McCann and
                                                                       Frances E. McCann Family
                                                                       Trust of Lewiston Idaho 8351
                                                                       v. Kmart Corporation
    700600              ID      Twin Falls      2258 Addison Ave       Motion filed by landlord in
                                                      East             bankruptcy court.

    130000              IL      Oakbrook          2 Oakbrook Ctr       Sears, Roebuck and Co. v.
                                                                       DentalCare Partners, Inc., et al.
    109200             MI        Westland        35000 Warren Rd       Sears, Roebuck and Co. v.
                                                                       DentalCare Partners, Inc., et al.
    340500             MN      Minneapolis       10 W Lake Street      Boitnott, Jerald v. K-Mart
                                                                       Corporation d/b/a K-Mart
    307100              NJ     Toms River       213 Highway 37 E       Raven Associates v. Sears
                                                                       Holdings, Kmart Corporation,
                                                                       et al. Case No. C-126-15;
                                                                       Ocean County, Superior Court
                                                                       of New Jersey [On Appeal]
    143400              NJ        Wayne            50 Route 46         State of New Jersey, by the
                                                                       Commissioner of
                                                                       Transportation v. Willowbrook
                                                                       Mall, LLC; Sears, Roebuck
                                                                       and Co.; et al.
    386200             NY        Bohemia        5151 Sunrise Hwy       Sayville Menlo, LLC v. Sears
                                                                       Holdings Management
                                                                       Corporation



                                                 177

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                           Pg 1079 of 1120



    942000             NY         Bronx         1998 Bruckner Blvd    Kmart #9420 (Bruckner Plaza,
                                                                      Bronx, NY) v. Vornado Realty
                                                                      Trust
    942000             NY         Bronx         1998 Bruckner Blvd    Kmart Corporation #9420 v.
                                                                      Lens Lab Express, Inc.
    111400             NY        Brooklyn        2307 Beverley Rd     Flatbush Center Parking LLC
                                                                      v. Sears Holding Corp. (ARB)
                                                                      AAA Arbitration Case No. 02-
                                                                      18-0001-6118
    487100             NY      Farmingville      2280 North Ocean     Motion has been filed in the
                                                       Ave.           bankruptcy case initially; may
                                                                      become a separate suit
    777700             NY       New York          770 Broadway        [Potential]

    941600             NY      White Plains      399 Tarrytown Rd     Cerbone of Naples Inc., et al v.
                                                                      Sears Holdings Management,
                                                                      et al.
    141000             OH         Canton        4100 Belden Village   Sears, Roebuck and Co. v.
                                                       Mall           DentalCare Partners, Inc., et al.

    171400             PA       Greensburg        5256 Route 30       Sears, Roebuck and Co. v.
                                                                      DentalCare Partners, Inc., et al.
    757000             PR        Bayamon        Plaza Rio Hondo &     Kmart Corporation v.
                                                   Comerio Ave        Marketing & Printing
                                                                      Solutions Inc.
    778800             PR        Bayamon       Pr 167 & Las Cumbres   Kmart Corporation v.
                                                                      Marketing & Printing
                                                                      Solutions Inc.
    778300             PR        Hato Rey        Pr #22 & Pr #18      Kmart Corporation v.
                                                                      Marketing & Printing
                                                                      Solutions Inc.
    348400             WV        Elkview       I-79/Us 43 Crossings   Kmart Corporation v. Tara
                                                       Mall           Retail Group

      4706             CA        Riverside                            Claimant: Christina Lagunas

      1357             TX      Austin/Barton                          Claimant: MaryLou Trigo
                                  Creek

      2306             AL        Gadsden                              Claimant: Karen Hogeland

      3793              FL        Miami                               Claimant: Oneida Lazo

      4123             NY      Niagara Falls                          Claimant: Nancy Burkhart



                                                  178

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                          Pg 1080 of 1120



      1464              NJ      Deptford                             Claimant: Natalie Parker

      3424              FL     Gainesville                           Claimant: Angela Powell

      1414             NY        Nanuet                              Claimant: Patrizia Proscia

      1955              FL      Lakeland                             Claimant: Mary Miller

      9348              IL      Norridge                             Claimant: Miroslav Stevanovic

      2990              IL      Rockford-                            Claimant: Leonor Jaimes
                                Cherryvale

      4706             CA       Riverside                            Claimant: Trinity Annan

      3818              FL      Hollywod      3800 Oakwood Blvd      Claimant: Julia Hernandez

      1758             CA       Escondido     210 E Via Rancho       Claimant: Mary Senic
                                                    Pkwy

      7139             WY        Jackson        510 S Hwy 89         Claimant: Martha McCravey

      3592             NV       Las Vegas     5051 E Bonanza Rd      Claimant: Felix Counterman

      1226             LA        Metairie     4400 Veterans Mem      Claimant: Rhonda Christopher
                                                    Blvd

      4272             ND       Bismarck         2625 State St       Claimant: Frances Grueneich

      4272             ND       Bismarck         2625 State St       Claimant: Vivian Hilken

      3862             NY       Bohemia       5151 Sunrise Hwy       Claimant: Vivian Romanowski

      4421             CA        North       13007 Sherman Way       Claimant: Karen Barrientos
                               Hollywood

      7192             PA        Easton      320 South 25Th Street   Claimant: Blanca Hernandez

      3873             DE      Wilmington    4700 Limestone Road     Claimant: Linda Cronk

      1300              IL      Oakbrook        2 Oakbrook Ctr       Claimant: Zayna Abdeldeen

      3954             PA      Walnutport     400 North Best Ave     Claimant: Rita Erschen

      8287             CA        Ontario     5600 East Airport Rd    Claimant: Inocencio Ibarra

      1733             NY        Yonkers       Rte 87(Ny St) &       Claimant: Eunice Tuitt
                                                Cross Ct Pkwy

      1212              IL     N Riverside    7503 W Cermak Rd       Claimant: Genoveva Diego

                                               179

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 1081 of 1120



      3972              VI       St. Croix     Sunny Isle S/C, Space    Claimant: Joanna Samuel
                                                        #1

      2219             WA      Lacey/Olympia   651 Sleater Kinney Rd    Claimant: Tabitha Priest
                                                      Se 1300

      7654             NY         Bronx           300 Baychester        Claimant: Abel Santiago
                                                     Avenue

      2990              IL      Rockford-       7200 Harrison Ave       Claimant: Jaimes Leonor
                                Cherryvale

      3818              FL      Hollywood       3800 Oakwood Blvd       Claimant: Heidie Mulato

      4389             TX         Mcallen      1801 South 10Th Street   Claimant: Olga Hernandez

      7413              VI      Frederiksted   Remainder Matriculate    Claimant: Aquita Williams
                                                       #1

      3972              VI       St. Croix     Sunny Isle S/C, Space    Claimant: O’Rosia Figueroa
                                                        #1

      3829              VI      St. Thomas     26 – A Tutu Park Mall    Claimant: Andlib Salem

      7616             SC        Lexington       748 W Main Street      Claimant: Michelle Peele

      1560             OH       Dayton Mall                             (ADA) Access Center for
                                                                        Independent Living, et al. v.
                                                                        WP Glimcher Inc., et al. [Sears
                                                                        #1560]
      3235             CA       West Covina                             (ADA) Cabrera, Gabriela v.
                                                                        Kmart Corporation and Does 1
                                                                        - 20
      4047             CA       Costa Mesa                              (ADA) Von Trapp, Debra v.
                                                                        Kmart Store #4047
      4490             PR        San Juan                               Marketing & Printing
                                                                        Solutions v. Kmart Operations,
                                                                        LLC and Kmart Corporation


    4. The following subrogation and/or indemnification claims have been alleged by Sellers against third
       parties with respect to damage to the:
              A. Owned Real Property




                                                  180

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32        Exhibit A
                                               Pg 1082 of 1120



                                                             10K                                          Court
            Uni                             Stat    SCH     Owned/   Defendan     Recove   Jurisdictio    Case
Debtor       t      Address      City        e     Format    L/GL     t Name        r      n             Number
           017                 Sterling     MI
           20                  Heights
           010                 Des          IA                       North                 Iowa          LACL
           12                  Moines                                American              District      140725
                                                                     Roofing               Court for
                                                                                           Polk
                                                                                           County

           011      2825 S.    Springfie    MO     Sears    Owned                 Yes
           71       Glensto    ld
                    ne Ave
           013      4 Smith    Lake         NY     Sears    Owned    Biscayne     Yes
           64       Haven      Grove                                 Roofing
                    Mall
           012      1305       Corpus       TX     Sears    Owned    Geico        Yes
           17       Airline    Christi
                    Road
           010      11170      Waldorf      MD     Sears    Owned    Integrated   Yes
           74       Mall                                             Service
                    Circle                                           Mgt.
                                                                     (ISM)
           S49      3333       Hoffman      IL     Office   Owned    Madhuri      Yes
           0        Beverly    Estates                               Matta/
                    Road                                             Nationwid
                                                                     e Ins.
           012      1305       Corpus       TX     Sears    Owned    Firetrol     Yes
           17       Airline    Christi                               Ins.
                    Road                                             Carrier:
                                                                     US HDI
                                                                     Global
           016      6901       Baltimor     MD     Sears    Owned                 Yes
           34       Security   e
                    Square
                    Blvd.
           013      4310       Abilene      TX     Sears    Owned                 Yes
           07       Buffalo
                    Gap
                    Road
           012      4600       Harrisbur    PA     Sears    Owned                 Yes
           24       Jonesto    g
                    wn
                    Road


                                                      181

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1        Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                               Pg 1083 of 1120



                                                                 10K                                            Court
            Uni                                Stat    SCH      Owned/    Defendan     Recove    Jurisdictio    Case
Debtor       t      Address        City         e     Format     L/GL      t Name        r       n             Number
           013      2500 W.     Willow         PA     Sears     Owned                  Yes
           54       Morelan     Grove
                    d Road

              A. Leased Properties:
                                                    SCH     10K                                    Court
           Uni     Addres                  St       For    Owned/   Defendan    Reco   Jurisdi     Case
Debtor      t        s          City       ate      mat     L/GL     t Name      ver   ction      Number
           072                 Metairie    LA                       Swift
           23
           014                 Greenwo     IN                       Kimco
           70                  od
           018                 Columbi     M                        RCC
           44                  a           D
           010                 Lakewoo     C                        Central
           71                  d           O                        Mutual
                                                                    Insurance
                                                                    /Debra
                                                                    Molinaro
           026                 Victoria    TX
           17
           021                 Saratoga    N                        Wilton
           73                              Y                        Mall,
                                                                    LLC c/o
                                                                    The
                                                                    Macerich
                                                                    Company
           040                 St          M                        Mart
           26                  Joseph      O                        Plaza,
                                                                    LLC
           010                 Lakewoo     C
           17                  d           O
           018                 Columbi     M
           44                  a           D
           024                 Charlotte   V                        Swift
           35                  sville      A                        Transport
                                                                    ation
           095                 Gulfport    M
           20                              S
           013                 Costa       C                        S-Tract,
           88                  Mesa        A                        LLC
           020                 Yuma        AZ                       Allstate
           78                                                       Insurance
                                                                    Company
                                                                    / Maria
                                                                    Urquijo
                                                          182

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                             Pg 1084 of 1120



                                               SCH     10K                                     Court
       Uni         Addres                 St   For    Owned/   Defendan     Reco   Jurisdi     Case
Debtor  t            s           City    ate   mat     L/GL     t Name       ver   ction      Number
       022                     Idaho     ID                    USI
       78                      Falls
       032                     West      C
       35                      Covina    A
       019                     Palm      C                     Kellerme
       68                      Desert    A                     yer
                                                               Bergenso
                                                               ns
                                                               Services,
                                                               LLC.
           044                 Quincy    IL                    Twister
           33                                                  Services
           016                 Modesto   C
           18                            A
           011                 Austin    TX
           37
           013                 Costa     C
           88                  Mesa      A
           012                 LUBBO     TX                    LUBBOC
           47                  CK                              K
           019                 MAYAG     PR
           35                  UEZ
           011                 COLOR     C                     Jeremy
           11                  ADO       O                     Coe,
                               SPRING                          vehicle
                               S                               owner,
                                                               Kaelin
                                                               Coe,
                                                               driver,
                                                               Safeco
                                                               Ins.
                                                               Y838219
                                                               7.
           041                 Rapid     IA
           70                  City
           018                 Fairfax   V                     Capital
           14                            A                     Demolitio
                                                               n LLC
           094                 Mahopac   N                     Heidenbe
           15                            Y                     rg
                                                               Properties
Kmart      040                 ST        M                     Mart         Yes    Circuit   18BU-
Corpor     26                  JOSEPH    O                     Plaza,              Court     CV04503
ation                                                          LLC c/o             of
                                                               GJ Realty           Buchan
                                                                                   an
                                                                                   County
                                                     183

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                              Pg 1085 of 1120



                                                SCH        10K                                      Court
       Uni         Addres                 St    For       Owned/   Defendan     Reco   Jurisdi      Case
Debtor  t            s           City     ate   mat        L/GL     t Name       ver   ction       Number
                                                                                       ,
                                                                                       Missou
                                                                                       ri


Innove 887         580         Pendergr   G     Distri   Lease     Jackson      Yes    Superio    15CV051
l and 2            Raco        ass        A     b.                 County              r Court    6
Sears              Parkwa                       Cent               Water &             of
Roebu              y                            er                 Sewage              Jackson
ck and                                                             Authority           County
Compa                                                                                  State of
ny                                                                                     Georgi
                                                                                       a
Sears 088          12001       Livonia    MI    Logis Lease        Frigidaire   Yes    Circuit    2018-L-
Roebu 30           Sears                        tics                                   Court      004825 in
ck &               Avenue                                                              of         IL + 17-
Co                                                                                     Cook       010869 in
                                                                                       County     MI
                                                                                       Illinois
Sears 019          Carolin     Carolina   PR    Sears    Lease     Atlas        Yes    US         3:15-cv-
Roebu 25           a S/C                                           Roofing             Dist       01645
ck &                                                                                   Court
Co                                                                                     for the
                                                                                       Dist of
                                                                                       Puerto
                                                                                       Rico
Sears 019          Avenni      Bayamo     PR    Sears    GL        Atlas        Yes    United     3:18-cv-
Roebu 15           da          n                                   Roofing             States     01649
ck &               Aguas                                                               District
Co                 Buenas                                                              Court
                                                                                       for the
                                                                                       District
                                                                                       of
                                                                                       Puerto
                                                                                       Rico
Kmart      034     I-79/US Elkview        W     Kmar     Lease     Tara         Yes    US         1:17-bk-
Corp.      84      43                     V     t                  Retail              Bankru     00057
                                                                   Group               ptcy
                                                                                       Court
                                                                                       for the
                                                                                       Norther
                                                                                       n
                                                                                       District
                                                                                       of WV



                                                         184

WEIL:\96826275\11\73217.0003
  18-23538-rdd            Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                              Pg 1086 of 1120



                                                SCH       10K                                     Court
       Uni         Addres                 St    For      Owned/   Defendan     Reco   Jurisdi     Case
Debtor  t            s           City     ate   mat       L/GL     t Name       ver   ction      Number
           010     10302       Jacksonv   FL    Sears   Lease                  Yes
           66      Southsi     ille
                   de Blvd
           039     Sunny       St Croix   VI    Kmar    Lease     Sunny        Yes
           72      Isle                         t                 Isle
                   S/C,                                           Shopping
                   Space                                          Center,
                   #1                                             Inc.
           071     320         Easton     PA    Kmar    Lease                  Yes
           92      South                        t
                   25th
                   Street
           037     1870        Lake       AZ    Kmar    Lease     Mather       Yes
           07      McCull      Havasu           t                 Brothers
                   och         City                               Ice
                   Blvd.
           044     200         Trujillo   PR    Kmar    Lease                  Yes
           94      Carr        Alto             t
                   181
           071     510 S.      Jackson    W     Kmar    Lease                  Yes
           39      Hwy 89                 Y     t
           094     1998     Bronx         N     Kmar    Lease     Diversifie   Yes
           20      Bruckn                 Y     t                 d
                   er Blvd.
           041     111 E.      Rapid      SD    Kmar    Lease                  Yes
           70      North       City             t
                   Street
           011     2050        Colorado   C     Sears   GL        Jeremy       Yes
           11      Southg      Springs    O                       Coe,
                   ate                                            vehicle
                   Road                                           owner,
                                                                  Kaelin
                                                                  Coe,
                                                                  driver,
                                                                  Safeco
                                                                  Ins.
                                                                  Y838219
                                                                  7.
           070     2258        Twin       ID    Kmar    Lease     Minor,       Yes
           06      Addiso      Falls            t                 Dominic
                   n Ave.                                         M. Farag.
                   East                                           Janice
                                                                  Kroeger,
                                                                  Sr.
                                                        185

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                              Pg 1087 of 1120



                                                SCH       10K                                    Court
       Uni         Addres                 St    For      Owned/   Defendan    Reco   Jurisdi     Case
Debtor  t            s           City     ate   mat       L/GL     t Name      ver   ction      Number
                                                                  Deputy
                                                                  Prosecuti
                                                                  ng Atty,
                                                                  Twin
                                                                  Falls
                                                                  County,
                                                                  Idaho.
           019     975         Mayague    PR    Sears   GL                    Yes
           35      Hostos      z
                   Ave
           071     320         Easton     PA    Kmar    Lease                 Yes
           92      South                        t
                   25th
                   Street
           019     72-880      Palm       C     Sears   Lease     Kellerme    Yes
           68      Highwa      Desert     A                       yer
                   y 111                                          Bergenso
                                                                  ns
                                                                  Services,
                                                                  LLC.
           012     660 W.      Hayward    C     Sears   Lease                 Yes
           48      Winton                 A
                   Ave.
           032     730         West       C     Kmar    Lease                 Yes
           35      South       Covina     A     t
                   Orange
Sears 026          100         Frederic   V     Sears   Lease     Spotsylva   Yes    Court     2018 cv
Roebu 94           Spotsyl     ksburg     A                       nia Mall           of        1614
ck &               vania                                          Company            Comm
Co                 Mall                                           c/o The            on
                                                                  Cafaro             Pleas
                                                                  Company            Trumba
                                                                                     ll
                                                                                     County
                                                                                     , Ohio
           039     Sunny       St Croix   VI    Kmar    Lease     Sunny       Yes
           72      Isle                         t                 Isle
                   S/C,                                           Shopping
                   Space                                          Center,
                   #1                                             Inc.
           095     12057-      Gulfport   M     Kmar    Lease                 Yes
           20      A Hwy                  S     t
                   49


                                                        186

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1       Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                              Pg 1088 of 1120



                                                SCH       10K                                    Court
       Uni         Addres                 St    For      Owned/   Defendan    Reco   Jurisdi     Case
Debtor  t            s           City     ate   mat       L/GL     t Name      ver   ction      Number
           024     1531    Charlotte      V     Sears   Lease     Swift       Yes
           35      Rio     sville         A                       Transport
                   Road E.                                        a-tion
           016     100         White      N     Sears   Lease     Manager     Yes
           74      Main        Plains     Y                       Realty,
                   Street                                         LLC c/o
                                                                  Pacific
                                                                  Retail
                                                                  Capital
                                                                  Partners
           038     4700        Wilming    DE    Kmar    Lease                 Yes
           73      Limest      ton              t
                   one
                   Road
           092     5561        Maratho    FL    Kmar    Lease                 Yes
           24      Overse      n                t
                   as
                   Highwa
                   y
           035     5051 E.     Las        N     Kmar    Lease     Lange       Yes
           92      Bonanz      Vegas      V     t
                   a Road
           010     2650 E.     Los        C     Sears   Lease                 Yes
           08      Olympi      Angeles    A
                   c Blvd.
           010     2650 E.     Los        C     Sears   Lease                 Yes
           08      Olympi      Angeles    A
                   c Blvd.
           076     42126       Big Bear   C     Kmar    Lease     NorthStar   Yes
           53      Big         Lake       A     t                 Recovery
                   Bear                                           Services
                   Boulev                                         Chubb
                   ard
           016     100         White      N     Sears   Lease                 Yes
           74      Main        Plains     Y
                   Street
           073     241         Barberto   O     Kmar    Lease     Danny       Yes
           83      Wooste      n          H     t                 Greenwad
                   r Road                                         e Ontario
                   North                                          Bradley
                                                                  3rd
                                                                  Defendan
                                                                  t

                                                        187

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                          Pg 1089 of 1120




                                               188

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                           Pg 1090 of 1120


                                             Schedule 6.7
                                                 Taxes


Sears Reinsurance Company, Ltd is a regarded entity for U.S. federal income tax purposes.
_____________________________________________________________________________
State Sales Tax Audits
                                                                 Status/Audit Issues / Proposed
   Company Name                State        Audit Period                   Assessment
 A & E FACTORY                  CA      01/12/2012-             Field work beginning
 SERVICES                               12/31/2014
 A & E FACTORY                  PA      1/01/2009 -             $2.6m proposed assessment; being
 SERVICES                               12/31/2012              appealed
 A & E FACTORY                  SC      1/12/2015-12/31/2018    Awaiting contact from auditor
 SERVICES
 A & E FACTORY                  TN      12/01/2008 -            Awaiting contact from auditor
 SERVICES                               1/31/2012
 A & E SIGNATURE                CA      01/01/12-12/31/14       Field work beginning
 SERVICES
 KMART CORP                     AR      10/01/2013-             Audit under way, no workpapers
                                        09/30/2016              received
 KMART CORP                     FL      05/01/2015-             Fixed assets and expense reviewed
                                        04/30/2018              with auditor proposing $60k
                                                                liability. Sales review has started.
 KMART CORP                     MI      TBD                     Audit not yet started
 KMART CORP                     NJ      01/01/14-12/31/17       Fixed assets reviewed.
 KMART CORP                     PA      1/1/15 - 8/1/18           Audit under way, no workpapers
                                                                received
 KMART CORP                     TX      1/1/15-12/31/18         Audit just starting
 KMART                          AR      04/01/15-09/30/16       Audit under way, no workpapers
 OPERATIONS LLC                                                 received
 KMART                         NV       10/01/15-09/30/18       Audit just starting
 OPERATIONS LLC
 KMART                         NY       6/1/2015 - 11/30/2017   Agreed/settled amount
 OPERATIONS LLC                                                 $363,381.96
 KMART STORES OF                TX      1/1/15-10/31/2018       Audit just starting
 TEXAS
 SEARS ROEBUCK                  AR      10/01/2013-             Audit under way, no workpapers
                                        09/30/2016              received
 SEARS ROEBUCK                  AR      10/01/2013-             Audit under way, no workpapers
                                        09/30/2016              received
 SEARS ROEBUCK                  CA      01/01/2012 - present     Audit under way, no workpapers
                                                                received: purchases & bad debt to
                                                                be examined




                                                  189

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                            Pg 1091 of 1120


 SEARS ROEBUCK                    CA      10/01/07 - 12/31/11   Audit is being protested on credit
                                                                card bad debt, penalty & interest of
                                                                $600k, share 50% of exposure with
                                                                Citibank
 SEARS ROEBUCK                  CO City 10/1/15-9/30/18         Audit under way, no workpapers
                                of Castle                       received
                                  Rock
 SEARS ROEBUCK                  CO City 4/1/15-3/31/18          Proposed assessment of $70,426
                                   of
                               Lakewood
 SEARS ROEBUCK                     CT     1/1/16-12/31/18       Audit under way, no workpapers
                                                                received
 SEARS ROEBUCK                    IL      01/01/2013-           Received assessment for $923,769.
                                          06/30/2015            Being protested.
 SEARS ROEBUCK                    IL      01/01/2016-            Audit just starting
                                          06/30/2018
 SEARS ROEBUCK                    KS      8/1/2015-7/31/2018    Audit in progress; no work papers
                                                                yet
 SEARS ROEBUCK                    KS      08/01/2015-           Audit in progress; no work papers
                                          07/31/2018            yet
 SEARS ROEBUCK                    KS      08/01/2015-           Audit in progress; no work papers
                                          07/31/2018            yet
 SEARS ROEBUCK                   MA       07-01-14 - 09-30-16   $300K assessment
 SEARS ROEBUCK                   MN       9/01/2011 -           Audit in progress; no work papers
                                          12/31/2015            yet
 SEARS ROEBUCK                    NC      3/1/2016-2/28/2019     Audit just starting
 SEARS ROEBUCK                    NJ      01/01/14-12/31/17     Audit just starting.
 SEARS ROEBUCK                    NV      10/01/15-09/30/18     Audit just starting
 SEARS ROEBUCK                    NV      10/01/15-09/30/18     Audit just starting
 SEARS ROEBUCK                    TN      01/01/2011-           Audit under way, no workpapers
                                          06/30/2016            received
 SEARS ROEBUCK                    TX      11/01/07 - 9/30/11    Audit assessment and offsetting
                                                                refund claim on credit card bad
                                                                debt issue is being investigated by
                                                                the State, share 50% of exposure
                                                                with Citibank.
 SEARS ROEBUCK                    TX      10/01/11 - 12/31/15   Audit assessment and offsetting
                                                                refund claim on credit card bad
                                                                debt issue is being investigated by
                                                                the State, share 50% of exposure
                                                                with Citibank.
 SEARS HOLDINGS                   OH      01/01/15 - 12/31/17   Commercial activity tax (CAT)
 CORP                                                           audit;
                                                                information provided for
                                                                examination, no work papers yet
 SEARS LOGISTICS                  PA      01/01/13-06/30/16     Audit under way, no workpapers
 SERVICES                                                       received.
 (INNOVEL)

                                                    190

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32           Exhibit A
                                           Pg 1092 of 1120


 SEARS LOGISTICS                 TX      1/1/17-10/31/18         Audit just starting
 SERVICES
 (INNOVEL)
 SEARS                           AR      04/01/15-09/30/16       Audit under way, no workpapers
 OPERATIONS LLC                                                  received
 SEARS                          CO City 7/1/15-3/31/18           Assessment of $45,735
 OPERATIONS LLC                   of
                               Lakewood
 SEARS                            FL    07/01/15-06/30/18        Audit not started.
 OPERATIONS LLC
 SEARS                           MA      3/1/15 to 5/31/18       Audit just starting
 OPERATIONS LLC
 SEARS                           NV      10/01/15-09/30/18       Audit just starting
 OPERATIONS LLC
 SEARS                           TX      5/1/15 to 9/30/18       Audit just starting
 OPERATIONS LLC
 SEARS                           NY      6/1/2015 - 11/30/2017   Agreed/settled amount
 OPERATIONS LLC                                                  $256,866.73
 SEARS                            NJ     07/01/13-06/30/17       Proposed assessment of $50,000
 PROCUREMENT
 COMPANY
 SEARS                           NV      10/01/15-09/30/18       Audit just starting
 PROCUREMENT
 SERVICES




                                                   191

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32   Exhibit A
                                            Pg 1093 of 1120


State Income Tax Audits


      Company Name              State      Audit Period          Status
 Sears Reinsurance Co            NJ      2000-2017         Nexus audit in
                                                           process
 Sears, Kmart etc. (NJ           NJ      2013-2016         In-process
 filers)
 Sears Combined Group            NY      2015-2016         In-process
 Sears Logistics Services        CO      2014-2017         In-process
 (Innovel)
 Kmart Holdings & Subs           CO      2014-2017         In-process
 Sears Kmart etc. (AL            AL      2016-2017         In-process
 filers)
 Sears Kmart etc. (GA            GA      2014-2016         In-process
 filers)




                                                     192

WEIL:\96826275\11\73217.0003
    18-23538-rdd         Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32                  Exhibit A
                                            Pg 1094 of 1120


                                                Schedule 6.88
                                             Brokers or Finders


     1. Engagement Letter by and between the Special Committee of the Board of Directors of Sears
        Holdings Corporation and Centerview Partners LLC, dated as of April 28, 2018 (as may be
        amended from time to time).
     2. Letter Agreement by and between Lazard Freres & Co. LLC and Sears Holdings Corporation,
        dated as of October 11, 2018 (as may be amended from time to time).
     3. Real Estate Services Agreement by and between A&G Realty Partners, LLC, dated November 6,
        2018 (as may be amended from time to time).
     4. Engagement Letter by and between JLL Valuation & Advisory Services, LLC and Sears Holdings
        Corporation dated November 28, 2018 (as may be amended from time to time).
     5. Real Estate Advisory Services Agreement (December 2018 Sales Process for Real Estate) by and
        between Sears Holdings Corporation and Jones Lang LaSalle Americas, Inc. dated December 6,
        2018 (as may be amended from time to time).
     6. Real Estate Advisory Services Agreement by and between Sears Holdings Corporation and Jones
        Lang LaSalle Americas, Inc. dated December 6, 2018 (as may be amended from time to time).
     7. Items 10-45 from Schedule 6.11(a)(2) are hereby incorporated by reference.




8
 Note to Draft: The agreements represent the current agreements for Seller to pay brokerage or finders’ fees, as
applicable. Buyer has not agreed to pay any amounts under these agreements.
                                                     193

WEIL:\96826275\11\73217.0003
    18-23538-rdd         Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32                   Exhibit A
                                             Pg 1095 of 1120


                                                 Schedule 6.9
                                    Employee and Employee Plan Matters


Schedule 6.9(a)
      1. Sears, Roebuck & Co, Respondent and Local 881, United Food and Commercial Workers,
         Charging Party, Case No. 13-CA-191829.
      2. Sears, Roebuck & Co, Respondent and Local 881, United Food and Commercial Workers,
         Charging Party, Case No. 13-CA-191829, NLRB (unfair labor practice charge pending appeals
         filed October and November 2018).
         Collective Bargaining Agreements
      3. :

    Business Unit        Loan Party or other Subsidiary                           Union           Contract
                                                                                                  Term
    Supply Chain         Kmart Corporation – Logistics – RDC – Manteno, IL        IBT #705        2/5/18 -
                                                                                                  1/31/21
    Supply Chain         Kmart Corporation – Logistics – RDC – Morrisville,       UAW             9/11/16 -
                         PA                                                       #8275           3/8/20
    Supply Chain         Kmart Corporation – Logistics – RDC – Warren, OH         UAW             9/2/15 -
                                                                                  #1112           9/8/189
    Home Services        Sears Roebuck – PRS – Detroit, MI                        IBT #243        10/19/17 -
                                                                                                  10/18/20
    Supply Chain         Sears Roebuck – MDO – Livonia, MI                        IBT #243        10/26/17 -
                                                                                                  10/26/20
    Auto                 Sears Roebuck – Auto Center – Fairview Heights, IL       UFCW            3/25/18 -
                                                                                  #881            3/27/21
    Retail               Sears Roebuck – Retail – Fairview Heights, IL            UFCW            3/25/18 -
                                                                                  #881            3/27/21
    Home Services        Sears Roebuck – PRS – Akron, OH                          IBT #348        5/19/18 -
                                                                                                  5/18/21
    Home Services        Sears Roebuck – PRS – Cleveland, OH                      UFCW            2/1/16 -
                                                                                  #880            1/31/19
    Home Services        Sears Roebuck – PRS – Philadelphia, PA                   IBT #107        7/15/11 -
                                                                                                  7/14/15
    Supply Chain         Kmart Corporation – Logistics –- RSC –                   UNITE #         3/3/18 -
                         Chambersburg, PA                                         196             3/6/21
    Supply Chain         Kmart Corporation – Distribution Center – Mira           UNITE #         1/13/18 -
                         Loma, CA                                                 512             12/26/20
    Supply Chain         Sears Roebuck – MDO – Sacramento, CA                     IBT #150        11/5/18 -
                                                                                                  10/31/21
    Home Services        Sears Roebuck – PRS – St. Louis, MO                      IBT #688        11/1/17 -
                                                                                                  10/31/20
    Supply Chain         Sears Roebuck – DDC – Kent, WA                           IBT # 174       11/1/16 -
                                                                                                  10/31/19

9
  Note to Draft: Unit is operating under an Extension of the 2015-2018 contract; extended until 3/31/19. Unit
announced for closing on 11/6. They anticipate operations will cease by mid-February. Bargaining of the effects of
the closure are underway. Upon closure of unit, the contract will be void.
                                                      194

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                                Pg 1096 of 1120



 Business Unit           Loan Party or other Subsidiary                            Union         Contract
                                                                                                 Term
 Supply Chain            Sears Roebuck – MDO – Kent, WA                            IBT # 174     12/4/16 –
                                                                                                 9/30/19
 Home Services           Sears Roebuck – PRS – Fairview Heights, IL                UFCW          3/25/18 -
                                                                                   #881          3/27/21
 Home Services           Sears Roebuck – PRS – McMurray (Pittsburgh), PA           USW           1/1/17 -
                                                                                   5852-28       12/31/19
 Home Services           Sears Roebuck – PRS – Toledo, OH                          IBEW #8       2/1/18 –
                                                                                                 1/31/21



Schedule 6.9(b)
    1. Afzal, Massoud et al. v. Sears, Roebuck and Co., et al., BC 631074, Los Angeles Superior Court
       (Aug. 23, 2016).
    2. Doe, John, James and Jane v. Sears Holdings Corporation; Kmart Corporation; Rebecca Van
       Hattem and Does 1-25, inclusive, C18-01719, Superior Court Cal. (Aug. 28, 2018).
    3. Kmart Corporation v. National Retirement Fund, 01-16-0003-2951, AAA Arbitration.


Schedule 6.9(c)
    1. SHC confirms as stated below and described in our annual reports:
                  Pension Plans
                        o      On July 14, 2015, the Company received notice from the U.S. Department of
                               Labor, Employee Benefits Administration, Chicago Regional Office ("EBSA-
                               Chicago") that EBSA-Chicago opened an investigation to determine whether any
                               violations of ERISA occurred with respect to the Legacy Plan covering the
                               period from January 1, 2012 through the present. EBSA-Chicago has indicated
                               that it will not assess penalties against the Company or the Legacy Plan, but has
                               requested that the Company enhance its administrative process for contacting
                               participants eligible to commence benefits and commencing their benefits
                               accordingly.


Schedule 6.9(d)
    1. Sears Holdings Pension Plan – Department of Labor audit regarding missing participants is
       outstanding – SHIP notified of audit on July 10, 2015.
    2. Sears Holdings Savings Plan – IRS audit regarding missing participants is outstanding – SHIP
       notified of audit on February 1, 2016.


Schedule 6.9(e)
    1. Sears Holdings Pension Plan 1
    2. Sears Holdings Pension Plan 2
                                                         195

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 1097 of 1120




Schedule 6.9(f)
    1. Liability to Multiemployer Plan: Kmart Corporation incurred withdrawal liability in connection
       with its 2015 withdrawal from the National Retirement Fund.


Schedule 6.9(g)
    1. Participant Letter (bonus payment) – Key Employee Retention Plan
    2. Participant Letter (bonus payment) – Sears Holding Corporation Key Employee Incentive Plan
    3.




    4.




                                                 196

WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                                Pg 1098 of 1120


                                                  Schedule 6.10
                                              Intellectual Property


Schedule 6.10(a)
Issued or Applied-For Patents
Schedule 2.1(a)(iii) is hereby incorporated by reference.


Registered or Applied-For Trademarks
Schedule 2.1(a)(i) is hereby incorporated by reference.


Registered or Applied-For Copyrights
Schedule 2.1(a)(iv) is hereby incorporated by reference.


Domain Names
Schedule 2.1(a)(v) is hereby incorporated by reference.


Media Accounts
Schedule 2.1(a)(vi) is hereby incorporated by reference.


Schedule 6.10(b)(i)
      Patent                   Patent No.                              Description
  Application No.
    09/636181                   6523840      No recorded assignment from Ohio Steel to Sears
    10/340024                   6679506      Same as previous case (continuation)
    12/011106                                No recorded assignment from Delver Comm’n to SHC Israel
                                             No recorded assignment from inventor Klondick; filed petition
                                             during prosecution to proceed without him. The USPTO
      13/004331
                                             granted Sellers’ petition and awarded the application Rule
                                             1.47(a) status on May 23, 2011.
                                             No recorded assignment from inventor Lash; filed petition
                                             during prosecution to proceed without him. The USPTO granted
      13/283943                 9225766
                                             Sellers’ petition and awarded the application Rule 1.47(a) status
                                             on May 18, 2012.
                                             No recorded assignment from inventors Kozolowski and
                                             Monnie; filed petition during prosecution to proceed without
      13/421423                 9438678
                                             them. The USPTO granted Sellers’ petition and awarded the
                                             application Rule 1.47(a) status on February 13, 2013.
      13/421603                 9129302      No recorded assignment from inventor Lucas
      13/826128                 9330413      No recorded assignment from inventor Lyons
      13/910216                              No recorded assignment from inventors
      13/926383                              No recorded assignment from inventors

                                                       197
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                             Pg 1099 of 1120



      13/998540                           No recorded assignment from inventor Lucas
      14/083815                           No recorded assignment from inventor Tamir
      14/084903                           No recorded assignment from inventor Tamir
      29/209636                D509654    No recorded assignment from Kmart of Michigan to Sears
      29/528304                D767648    No recorded assignment from inventors Ogg and Lee
      29/528339                D773917    No recorded assignment from inventors Green and Burgess
      29/554459                D791180    No recorded assignment from inventor Sun
      29/554463                D801388    No recorded assignment from inventor Sun
      29/554469                D791181    No recorded assignment from inventor Sun
      29/554470                D791168    No recorded assignment from inventor Sun
      29/554472                D797117    No recorded assignment from inventor Sun
      29/554475                D793425    No recorded assignment from inventor Sun
      29/554476                D789946    No recorded assignment from inventor Sun
      29/554479                D793426    No recorded assignment from inventor Sun
      29/554480                D789947    No recorded assignment from inventor Sun
      29/554481                D791816    No recorded assignment from inventor Sun
      29/554483                D789984    No recorded assignment from inventor Sun
      29/554484                D773516    No recorded assignment from inventor Sun
      29/554487                D791817    No recorded assignment from inventor Sun
      29/554489                D791169    No recorded assignment from inventor Sun
      29/554492                D789948    No recorded assignment from inventor Sun
      29/554493                D789949    No recorded assignment from inventor Sun
      29/554494                D791170    No recorded assignment from inventor Sun
      29/554496                D792445    No recorded assignment from inventor Sun
      29/554497                D791818    No recorded assignment from inventor Sun
      29/554499                D793427    No recorded assignment from inventor Sun
      29/554500                D792446    No recorded assignment from inventor Sun
      29/554501                D790587    No recorded assignment from inventor Sun
      29/554503                D791171    No recorded assignment from inventor Sun
      29/554843                D795287    No recorded assignment from inventor Sun
      29/571792                D795312    No recorded assignment from inventors Ogg and Lee

Encumbrances
    1. First Amended and Restated Sublicense Agreement, dated April 1, 2005, by and between Sears
       Intellectual Property Management Company and Sears, Roebuck and Co.
    2. License and Intellectual Property Management Agreement, dated February 1, 2003, by and
       between Sears Brands, LLC and Sears Intellectual Property Management Company.
    3. Trademark License Agreement, dated December 14, 2001, by and between Sears, Roebuck and
       Co., and A&E Factory Service, LLC.
    4. Amended and Restated License Agreement, dated January 29, 2007, by and between Sears
       Brands, L.L.C., as successor in interest to the trademark rights of Kmart of Michigan, Inc., and
       Kmart Corporation.
    5. Sublicense Agreement, dated February 9, 2010, by and between Sears Brands Business Unit
       Corporation and Kmart Corporation.
    6. License Agreement, dated January 29, 2007, by and between Sears Brands, L.L.C., as a successor
       in interest to the trademark rights of Kmart of Michigan, Inc., and Kmart.com LLC.


                                                    198
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                          Pg 1100 of 1120


    7. License Agreement, dated January 29, 2007, by and between Sears Brands, L.L.C., and Kmart of
       Michigan, Inc.
    8. License Agreement, dated January 29, 2007, by and between Sears Brands, L.L.C., as successor
       in interest to the trademark rights of Kmart of Michigan, Inc. and Kmart of Washington LLC.
    9. License Agreement, dated January 29, 2007, by and between Sears Brands, L.L.C., as a successor
       in interest to the trademark rights of Kmart of Michigan, Inc., and Kmart Stores of Illinois LLC.
    10. License Agreement, dated January 29, 2007, by and between Sears Brands, L.L.C., as a successor
        in interest to the trademark rights of Kmart of Michigan, Inc., and Kmart Stores of Texas LLC.
    11. Sublicense Agreement, dated February 9, 2010, by and between Kmart Corporation and MyGofer
        LLC.
    12. Sublicense Agreement, dated September 22, 2008, by and between Sears Brands Business Unit
        Corporation and Sears Brands Management Corporation as amended by First Amendment to
        Sublicense Agreement, dated November 24, 2008, and Second Amendment to Sublicense
        Agreement, dated April 30, 2012.
    13. Sublicense Agreement, dated February 9, 2010, by and between Sears Brands Business Unit
        Corporation and Sears Holdings Management Corporation.
    14. Sublicense Agreement, dated February 9, 2010, by and between Sears, Roebuck and Co. and
        Sears Home Improvement Products, Inc.
    15. First Amended and Restated Sublicense Agreement, dated April 1, 2005, by and between Sears
        Brands Business Unit Corporation and Sears, Roebuck and Co. as amended by Amendment 1 to
        First Amended and Restated Sublicense Agreement, dated May 1, 2006, and Amendment 2 to
        First Amended and Restated Sublicense Agreement, dated January 1, 2008.
    16. Corporate Name Agreement, dated April 21, 2010, by and between Sears, Roebuck and Co. and
        Sears, Roebuck de Puerto Rico, Inc.
    17. Sublicense Agreement, dated April 21, 2010, by and between Sears, Roebuck and Co. and Sears,
        Roebuck de Puerto Rico, Inc.
    18. Sublicense Agreement, dated November 20, 2007, by and between Sears Intellectual Property
        Management Corporation and ServiceLive, Inc.
    19. Retail Store License Agreement, dated January 1, 2014, by and between Sears Brands
        Management Corporation and Homemart, S.A.
     20. License Agreement, dated June 23, 2017, by and between Sears Brands Management Corporation
         and Cleva North America, Inc.
     21. License Agreement, dated December 2017, by and between Sears Brands Management
         Corporation and Drinkpod LLC.
     22. License Agreement, dated February 2, 2017, as amended May 30, 2017 and August 28, 2017, by
         and between Sears Brands Management Corporation and Permasteel, Inc.
    23. License Agreement (DieHard Portable Power Products), dated January 10, 2014, by and between
        Sears Brands Management Corporation and Schumacher Electric Corporation, as amended by
        Amendment #1 to License Agreement for DieHard Portable Power Products, dated January 31,
        2018, and Amendment #2 to License Agreement for DieHard Portable Power Products, dated
        October 25, 2018.
    24. License Agreement, dated June 15, 2017, by and between Sears Brand Management Corporation
        and Dorcy International, Inc.

                                                  199
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                          Pg 1101 of 1120


    25. License Agreement, dated February 20, 2018, by and between Sears Brands Management
        Corporation and Andrew J. Consulting, Inc., as amended by Amendment #1 to License
        Agreement, dated April 4, 2018.
    26. Brand Sales Agreement, dated November 23, 2005, by and between Sears, Roebuck and Co. and
        Orchard Supply Hardware LLC.
    27. Amended and Restated Trademark License Agreement, dated April 17, 2002, by and among
        Sears, Roebuck and Co., Sears Brands Management Corporation, and Sears, Roebuck de Mexico,
        S.A. de C.V.; as amended by Amendment to Amended and Restated Trademark License
        Agreement, dated October 1, 2009, and Second Amendment to Amended and Restated
        Trademark License Agreement, dated January 1, 2010.
    28. License Agreement, dated December 2016, as amended May 29, 2017, by and between Sears
        Holdings Management Corporation and Beijing Industrial Development Co., Ltd.
    29. License Agreement, dated August 2, 2018, by and between Sears Brands Management
        Corporation and Gibson Overseas, Inc.
    30. Label Trade Credit Program Agreement, dated April 20, 2011, by and between Sears Holdings
        Management Corporation and Bluetarp Financial, Inc.
    31. Amended and Restated Merchandising Agreement, dated May 1, 2016, by and among, Roebuck
        and Co., Kmart Corporation, Sears Holdings Corporation, Sears Hometown Outlet Stores, Inc.,
        Sears Authorized Hometown Stores, LLC and Sears Outlet Stores L.L.C., as amended by
        Amendment to Amended and Restated Merchandising Agreement, dated March 8, 2017,
        Amendment No. 2 to Amended and Restated Merchandising Agreement, dated July 10, 2017, and
        Amendment No. 3 to Amended and Restated Merchandising Agreement, dated December 15,
        2017.
    32. Trademark License Agreement, dated August 8, 2012, by and between Sears, Roebuck and Co.
        and Sears Hometown and Outlet Stores, Inc., as amended by Amendment No. 1 to Trademark
        License Agreement, dated October 11, 2012.
    33. Amended and Restated Agreement, dated February 16, 2018, by and among Sears Holding
        Corporation, Sears, Roebuck and Co., Kmart Corporation, Sears Hometown and Outlet Stores,
        LLC, Sears Outlet Stores, L.L.C., Sears Home Appliance Showrooms, LLC, Bank of America,
        N.A., and Gordon Brothers Finance Company, as agent.
    34. Store License Agreement, dated August 8, 2012, by and between Sears, Roebuck and Co. and
        Sears Authorized Hometown Stores, LLC, as amended by Amendment No. 1 to Store License
        Agreement, dated July 10, 2017.
     35. Store License Agreement, dated August 8, 2012, by and between Sears Roebuck and Co. and
         Sears Home Appliance Showrooms, LLC.
     36. Store License Agreement, dated August 8, 2012, by and between Sears Roebuck and Co. and
         Sears Outlet Stores, L.L.C., as amended by Amendment No. 1 to Store License Agreement
         (Outlet), dated October 6, 2013, and Amendment No. 2 to Store License Agreement (Outlet)
         dated May 1, 2016.
     37. Retail Operations Agreement, dated April 4, 2014, by and between Sears, Roebuck and Co. and
         Lands’ End, Inc., as amended by the Letter Agreement, dated July 23, 2018.
    38. License and Services Agreement, dated October 28, 2016, by and between Afero, Inc. and Sears
        Brands Management Corporation.



                                                 200
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32                  Exhibit A
                                           Pg 1102 of 1120


    39. Master License and Services Agreement, dated September 12, 2017, by and between Afero, Inc.
        and Sears Brands Management Corporation.
    40. Superpriority Junior Lien Secured Debtor-in-Possession Credit Agreement, dated November 29,
        2018, by and among Sears Holdings Corporation, Sears Roebuck Acceptance Corp., Kmart
        Corporation, the several banks, financial institutions or entities from time to time party thereto as
        term lenders, and Cantor Fitzgerald Securities, as administrative agent.
    41. Debtor-in-Possession Guarantee and Collateral Agreement, dated November 29, 2018, by and
        among Sears Holdings Corporation, Sears Roebuck and Co., Sears Roebuck Acceptance Corp.,
        Kmart Holding Corporation, Kmart Corporation and Cantor Fitzgerald Securities, as collateral
        agent.
    42. Superpriority Senior Secured Debtor-in-Possession Asset-Based Credit Agreement, dated
        November 29, 2018, by and among Sears Holdings Corporation, Sears Roebuck Acceptance
        Corp., Kmart Corporation, the banks, financial institutions and other institutional lenders party
        thereto as revolving lenders or term lenders, Bank of America, N.A., as administrative agent,
        Wells Fargo Bank, National Association, as co-collateral agent and syndication agent, Citigroup
        Global Markets Inc. as documentation agent, Merrill Lynch, Pierce, Fenner & Smith
        Incorporation, Citibank, N.A. and Wells Fargo Bank, National Association, as joint lead arrangers
        and bookrunners.
    43. Debtor-in-Possession Guarantee and Collateral Agreement, dated November 29, 2018, by and
        among Sears Holdings Corporation, Sears Roebuck and Co., Sears Roebuck Acceptance Corp.,
        Kmart Holding Corporation, Kmart Corporation, and Bank of America, N.A. and Wells Fargo
        Bank, National Association, as co-collateral agents.
    44. Term Loan Credit Agreement, dated January 4, 2018, by and among Sears Holdings Corporation,
        Sears Roebuck Acceptance Corp., Kmart Corporation, each of Sears Holdings Corporation’s
        other direct or indirect domestic subsidiaries that is or otherwise becomes party thereto, and JPP,
        LLC, as collateral agent.
    45. Intellectual Property Security Agreement, dated January 4, 2018, by and between Sears Holdings
        Corporation, Sears Roebuck Acceptance Corp., Kmart Corporation, and each of Sears Holdings
        Corporations other direct or indirect domestic subsidiaries that is or otherwise becomes party
        thereto, and JPP, LLC, as collateral agent.
    46. Exclusive Distributorship Agreement, dated August 31, 2017, by and between Sears Brands
        Management Corporation and Distribuidora y Comercializadora Master Brands SpA.
     47. Distributorship Agreement, dated January 25, 2018, by and between Sears Brands Management
         Corporation and Globistic Company, Inc.
     48. Distributorship Agreement, as amended February 7, 2018, by and between Sears Brands
         Management Corporation and ANSA McAL (US) Inc.
    49. Distributorship Agreement, dated June 7, 2017, by and between Sears Brands Management
        Corporation and Algert Company.
    50. Second Amended and Restated Program Agreement, dated October 3, 2018, by and among Sears,
        Roebuck and Co., Sears Brands Business Unit Corporation, Sears Brands,
    51. Sellers’ form of Sears Garage Door Services Franchise Agreement for the sale, installation and
        repair of garage doors and garage door openers (the “Garage Door Business”) may restrict Sellers
        from operating, or granting to a licensee the right to operate, a Garage Door Business on a stand-
        alone basis (without any additional products included in such sale, installation or repair) within
        the applicable franchised territory under certain trademarks owned or licensed, and used,


                                                    201
WEIL:\96826275\11\73217.0003
   18-23538-rdd           Doc 2507-1         Filed 02/08/19 Entered 02/08/19 15:14:32                 Exhibit A
                                                 Pg 1103 of 1120


            promoted and licensed by Sears Home & Business Franchises, Inc. for the term of such
            agreement.
     52. On July 26, 1995 the entity Plaza Lama recorded itself before the Central Bank of the Dominican
         Republic as the exclusive distributor for products sold under the trademarks Kenmore, and
         DieHard (the “Products”) in the Dominican Republic based on a number of documents and
         invoices from Cargil International Corp., the authorized regional distributor at that time. The
         recordation expressly recognizes Plaza Lama as the “exclusive distributor” in the Dominican
         Republic. For a two (2) year period beginning on February 20, 2007, Plaza Lama distributed
         Products in the Dominican Republic, in the absence of any written distribution agreement, but in
         February of 2009, Sears informed Plaza Lama that it had assigned its sales and marketing of
         Products to the entity Ansa McAL. Plaza Lama stopped distributing Products and requested to
         purchase directly from Sears. In November of 2011, Plaza Lama contacted Ansa McAL and
         claimed exclusive distribution rights in the Dominican Republic under Local Law 173 and
         requested that Ansa McAL cease distribution of Products through other companies. The
         disagreement led Sears to file a lawsuit against Plaza Lama in a court of first instance (the
         “Court”) in the Dominican Republic, and Plaza Lama counterclaimed. On September 20, 2017,
         the Court ruled that Plaza Lama held exclusive distribution rights to Products in the Dominican
         Republic. Sears is currently considering whether to appeal the Court’s ruling.


 Schedule 6.10(c)
     (ii)       Alleged infringement of third-party IP
               C&D Letters:

     Sending Party                Date                                 Overview of Claim
                                Received
       Combe Inc.               11/13/18       Alleging that Kmart’s feminine wash product, which states “ODOR
                                               BLOCK PROTECTION” on its label, infringes Combe’s registered
                                                  trademark ODOR BLOCK, used in connection with its Vagisil
                                                                                product
     Emeline Tate-              11/16/2018         Alleging that certain bike helmets and bedding sold by Kmart
      Robertson                               infringe ETR’s alleged copyright rights in her “jagged glass” artwork;
                                                              no indication that the work is registered
     Airstream, Inc.             12/7/18         Alleging that Sears’s inflatable Christmas decoration of a trailer
                                               infringes Airstream’s registered trademark AIRSTREAM and trade
                                                               dress rights in the design of its trailers


               Actions pending:

                                 Docket
        Court                                                        Description                              Filed
                                 Number
   U.S. District -
                                1:14cv83           Rohn et al. v. Viacom International, Inc. et al.        01/23/2014
 Michigan Western
U.S. District - Texas
                                6:16cv33         Tinnus Enterprises, LLC et al. v. Telebrands Corp.        01/26/2016
      Eastern
U.S. District - Texas
                                6:16cv34         Tinnus Enterprises, LLC v. Wal-Mart Stores, Inc.          01/26/2016
      Eastern
   U.S. District -                              Trailers Intl, LLC et al. v. Mastercraft Tools Florida,
                                3:15cv171                                                                  01/30/2015
      Oregon                                                           Inc. et al.

                                                         202
 WEIL:\96826275\11\73217.0003
   18-23538-rdd           Doc 2507-1          Filed 02/08/19 Entered 02/08/19 15:14:32               Exhibit A
                                                  Pg 1104 of 1120


U.S. District - New                               The Fashion Exchange LLC v. Hybrid Promotions,
                                1:14cv1254                                                                02/26/2014
  York Southern                                                      LLC et al.
   U.S. District -                               Aspen Licensing International, Inc. v. Sears Holdings
                                9:18cv80296                                                               03/08/2018
 Florida Southern                                             Management Corp. et al.
   U.S. District -
                                1:18cv1885              Grecia v. Sears Holdings Corporation              03/15/2018
 Illinois Northern
U.S. District - New                             Richmond v. Ningbo Hangshun Electrical Co., Ltd. et
                                3:13cv1944                                                                03/27/2013
       Jersey                                                              al.
U.S. District - Texas                           Tinnus Enterprises, LLC et al. v. Bed Bath & Beyond
                                 6:17cv199                                                                04/03/2017
      Eastern                                                          Inc., et al.
   U.S. District -                                Gold Value International Textile, Inc. v. Ax Paris
                                2:18cv3556                                                                04/26/2018
 California Central                                                USA, LLC et al.
   U.S. District -                              Aviva Sports, Inc. v. Fingerhut Direct Marketing, Inc.,
                                0:09cv1091                                                                05/11/2009
     Minnesota                                                           et al.
U.S. District - New
                                 1:15cv406                 Shive v. Amazon.Com, Inc. et al.               05/12/2015
      Mexico
   U.S. District -                               L.A. Gem and Jewelry Design, Inc. v. Sears Holdings
                                2:17cv3665                                                                05/16/2017
 California Central                                        Management Corporation et al.
U.S. District - Texas
                                 2:18cv228               Flectere LLC v. Sears Brands, L.L.C.             05/24/2018
      Eastern
U.S. District - Texas
                                 2:18cv275          Unoweb Virtual, LLC v. Sears Holdings Corp.           07/09/2018
      Eastern
U.S. District - New
                                1:18cv6281           GCE International, Inc. v. Kmart Corporation         07/11/2018
  York Southern
U.S. District - New
                                1:18cv6812                   Graham v. RWTW, LLC et al.                   07/30/2018
  York Southern
   U.S. District -
                                2:17cv6226              Benavidez v. Kmart Corporation et al.             08/23/2017
 California Central
U.S. District - New
                                1:17cv7097              Bulski v. Tanya Creations, LLC, et al.            09/18/2017
  York Southern
   U.S. District -                               Deckers Outdoor Corporation v. Sears, Roebuck and
                                2:17cv7151                                                                09/27/2017
 California Central                                                 Co., et al.
   U.S. District -                               Deckers Outdoor Corporation v. Sears, Roebuck and
                                2:17cv7151                                                                09/27/2017
 California Central                                                 Co., et al.
U.S. District - Texas
                                 6:18cv569       Tinnus Enterprises, LLC et al. v. Sears Holding Corp.    10/31/2018
      Eastern
   U.S. District -                              Universal Dyeing and Printing Inc. v. Walmart Inc., et
                                2:17cv9046                                                                12/15/2017
 California Central                                                      al.
U.S. District - New                               Standard Fabrics International, Inc. v. Project 28
                                1:17cv9840                                                                12/15/2017
  York Southern                                                 Clothing, LLC et al.

 (iii)

 Third Party Challenges to the Validity of Acquired Intellectual Property

 Country        Type of Proceeding               Other Party                        Marks at Issue
                Third Party Opposing
  Brazil                                           Limpeza            SEARS (App. No. 910112100) in Class 11
                     Sears Mark


                                                         203
 WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                            Pg 1105 of 1120


               Third Party Seeking to
 Brazil          Cancel of Sears's           Limpeza            SEARS (Reg. No. 811234940) in Class 35
                    Registration
               Third Party Opposing
 Brazil                                      Limpeza            SEARS (App. No. 910112053) in Class 09
                    Sears Mark
               Third Party Opposing
 Brazil                                      Limpeza            SEARS (App. No. 910112169 in Class 21
                    Sears Mark
               Third Party Opposing
 Brazil                                      Limpeza            SEARS (App. No. 910112193) in Class 24
                    Sears Mark
               Third Party Opposing
 Brazil                                      Limpeza            SEARS (App. No. 910112231) in Class 25
                    Sears Mark
               Third Party Opposing
 Brazil                                      Limpeza            SEARS (App. No. 910207364) in Class 07
                    Sears Mark
               Third Party Opposing
 Brazil                                      Limpeza            SEARS (App. No. 910207372) in Class 28
                    Sears Mark
               Third Party Opposing
 Brazil                                      Limpeza            SEARS (App. No. 910207399) in Class 36
                    Sears Mark


With respect to the last sentence of Section 6.10(c) only:
    1. Rob Gerlach, Divisional VP – Loyalty Marketing for SHC, is serving in the Middle East on a
       nine-month military deployment. In early October 2018, Mr. Gerlach e-mailed Eddie Lampert a
       video (https://www.youtube.com/watch?v=Md5BiPn0b-k) showing a retail store in Kuwait
       bearing the SEARS logo. After some internal investigation, it was determined that the store
       belonged to Al Husawi Group, a former Sears distributor. Sears forwarded the materials to its
       outside IP counsel, who contacted an IP firm in Kuwait to discuss potential next steps – including
       sending a cease and desist letter. At this point, Sears has not contacted Al Husawi regarding this
       issue.
    2. In connection with the Proceedings listed below, the applicable third parties have used and filed
       to register the following Marks at Issue:
Country         Type of Proceeding        Other Party                        Marks at Issue
                Opposition of Third-
 Brazil                                     Limpeza             SEARS (App. No. 909339708) in Class 35
                   Party Mark
                Opposition of Third-
 Brazil                                     Limpeza             SEARS (App. No. 909498865) in Class 07
                   Party Mark
                Opposition of Third-
 Brazil                                     Limpeza            SEARS (App. No. 909420670 ) in Class 09
                   Party Mark
                Opposition of Third-
 Brazil                                     Limpeza             SEARS (App. No. 909420742) in Class 11
                   Party Mark
                Opposition of Third-
 Brazil                                     Limpeza             SEARS (App. No. 909420777) in Class 21
                   Party Mark
                Opposition of Third-
 Brazil                                     Limpeza             SEARS (App. No. 909420807) in Class 24
                   Party Mark
                Opposition of Third-
 Brazil                                     Limpeza             SEARS (App. No. 909420815) in Class 25
                   Party Mark
                Opposition of Third-
 Brazil                                     Limpeza             SEARS (App. No. 909498938) in Class 28
                   Party Mark
                Opposition of Third-
 Brazil                                     Limpeza             SEARS (App. No. 909499128) in Class 36
                   Party Mark

                                                    204
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1      Filed 02/08/19 Entered 02/08/19 15:14:32                  Exhibit A
                                             Pg 1106 of 1120


                                           K. ANAND t/as
                Opposition of Third-
  India                                        CEARS                 CEARS (App. No. 1421296) in Class 11
                   Party Mark
                                           MARKETING
                Opposition of Third-     Kmart Retail India       K KIDS MART and Design (App. 1641668) in
  India
                   Party Mark               Pvt. Ltd.                           Class 35
                Opposition of Third-      K MART TOURS          K MART TOURS (P) LTD. (App. No. 1865978)
  India
                   Party Mark                (P) LTD.                        in Class 39
                Opposition of Third-          Aggarwal
  India                                                              K-Mark (App. No. 1166777) in Class 24
                   Party Mark                Enterprises
                Opposition of Third-       Besta Cosmetics       Kmart and Design (App. No. 1132511) in Class
  India
                   Party Mark                    Ltd.                                5
                Opposition of Third-      Sear Energy Pvt.
  India                                                          SEAR ENERGY (App. No. 1584141) in Class 9
                   Party Mark                   Ltd.
                                          Ashok K Chhabra
                Opposition of Third-
  India                                      d/b/a Sears             SEARS (App. No. 2474429) in Class 35
                   Party Mark
                                            Enterprises
                Opposition of Third-
  India                                    Sears Industries          SEARS (Appl. No. 2342129) in Class 21
                   Party Mark
                                            Corporacion
               Cancellation of Third-        Electronica
  Peru                                                             SEARS (App. No. 713022-2017) in Class 11
                Party Registration          Internacional
                                               S.A.C.

Schedule 6.10(e)
    1. In mid-March 2018, [24]7.ai, a company that provides online support services to Sears and
       Kmart, notified Sears, as well as a number of other companies, that [24]7.ai had experienced a
       security incident in the fall of 2017. Sears believes this incident involved unauthorized access to
       less than 100,000 of Sears and Kmart customers’ credit card information. After [24]7.ai informed
       Sears, Sears notified the credit card companies in order to prevent potential fraud, and launched
       an investigation with federal law enforcement authorities, Sears banking partners, and IT security
       firms.
          As a result of the investigation, Sears discovered that an unauthorized individual incorporated a
          malicious script into code used by [24]7.ai to provide services on Sears.com and Kmart.com,
          which collected the names, addresses, and payment card information of customers who placed or
          attempted to place orders on the Sears.com or Kmart.com websites between September 27, 2017
          and October 12, 2017, and entered their payment card information manually on the checkout
          screen. Sears notified credit card companies in order to prevent potential fraud, and launched a
          further investigation with federal law enforcement authorities, Sears banking partners and IT
          security firms. Sears sent emails and letters to affected customers notifying them of the breach,
          and released a press release to notify any other customer who attempted to place this type of order
          but had their payment card declined that such customer could also potentially be affected by the
          incident. Such press release notified affected customers of their rights under certain state and
          federal privacy regulations. Sears provided information regarding the incident to the Attorney
          General, and there are no outstanding requests at this time. [24/7].ai has fully remediated the
          vulnerabilities that enabled the unauthorized access, and Sears’s CIO, Greg Russell and a third
          party auditor inspected [24]/7.ai’s systems and practices at [24]7.ai’s facilities. In addition, Sears



                                                      205
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                           Pg 1107 of 1120


         obtained the PFI (Verizon) report and [24]7.ai’s report from Crowdstrike, which also outlined all
         actions taken by [24]7.ai to remedy the situation.


    2. In February 2017, a third party gained access to a small number of employee enterprise ID
       accounts, through phishing attacks. The third party changed these employees’ direct deposit
       account information. The Company discovered the attempt, prevented any loss, and has fully
       remediated this particular situation including by requiring all employees to reset their enterprise
       passwords.

Schedule 6.10(g)
    1. In 2018, Sears Protection Company received a generic reminder email from New York
       Department of Financial Services that was sent to all Covered Entities who had not yet submitted
       a certificate of compliance pursuant to 23 NYCRR 500 (the New York Department of Financial
       Services Cybersecurity Regulation). Sellers have not yet submitted such certificate of
       compliance, and are currently working with outside counsel to review and modify (if necessary)
       the cybersecurity programs, policies and practices of Sears Protection Company to ensure that
       Sears Protection Company is fully in compliance with 23 NYCRR 500, and to submit the
       certificate of compliance with a view toward submitting such certificate prior to the Closing.
       Sears Protection Company has not received a claim from any third party, including from the New
       York Department of Financial Services, in connection with any aspect of its compliance with 23
       NYCRR 500.
Schedule 6.10(g)(ii)
    1. Item 1 of Schedule 6.10(e) is incorporated herein by reference.




                                                    206
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32              Exhibit A
                                            Pg 1108 of 1120


                                               Schedule 6.11
                                             Material Contracts
Schedule 6.11(a)
(i)
       1. The collective bargaining agreements set forth in Schedule 6.9(a) are hereby incorporated by
          reference.


(ii)
       1. Real Estate Sale Contract, dated as of November 29, 2018, by and between Sears, Roebuck and
          Co. and Other Seller Parties Named Herein and Amerco Real Estate Company, as amended.
       2. Real Estate Contract, dated as of May 4, 2018, by and between KMART Corporation (“Seller”)
          and Amerco Real Estate Company (“Purchaser”), as amended by that certain Amendment to Real
          Estate Contract, dated as of December 14, 2018, by and between Seller and Purchaser.
       3. Contract for Purchase and Sale of Property, dated as of June 4, 2018, by and between Sears,
          Roebuck and Co. (“Seller”) and LGR Investments, Ltd. (“Purchaser”), as amended by that certain
          First Amendment to Contract for Purchase and Sale of Property, dated as of September 10, 2018,
          by and between Seller and LGR Investments, Ltd., as amended by that certain Second
          Amendment to Contract for Purchase and Sale of Property, dated as of November 30, 2018, by
          and between Seller and Purchaser.
       4. Real Estate Sale Contract, dated as of September 27, 2018, by and between SRC Facilities LLC
          (“Seller”) and Onward Investors Value Fund, L.P. (“Purchaser”), as amended by that certain
          Amendment to Real Estate Contract, dated as of October 29, 2018, by and between Seller and
          Purchaser, as amended by that certain Second Amendment to Real Estate Contract, dated as of
          November 2, 2018, by and between Seller and Purchaser, as amended by that certain Third
          Amendment to Real Estate Contract, dated as of November 9, 2018, by and between Seller and
          Purchaser, and as amended by that certain Fourth Amendment to Real Estate Contract dated as of
          November 26, 2018.
       5. Real Estate Sale Contract, dated as of September 28, 2018, by and between KMART Corporation
          (“Seller”) and New Generation Properties, LLC (“Purchaser”), as amended by that certain
          Amendment to Real Estate Contract, dated as of December 10, 2018, by and between Seller and
          Purchaser.
       6. Real Estate Sale Contract, dated as of August 13, 2018, by and between Sears, Roebuck and Co.
          (“Seller”) and Stonecrest Resorts, LLC, as predecessor in interest to Fitness Central SPE, LLC
          (“Purchaser”), as amended by that certain Amendment to Real Estate Contract, dated as of
          January 8, 2019, by and between Seller and Purchaser.
       7. Real Estate Sale Contract, dated as of May 23, 2028, by and between KMART Corporation and
          Troy Coolidge No. 7, LLC, collectively, as seller and Rise Holdings, LLC, as purchaser.
       8. Real Estate Sale Contract, dated as of July 25, 2018, by and between Troy Coolidge No. 10, LLC,
          KMART Corporation, and Sears, Roebuck and Co. (collectively, “Seller”) and Industrial
          Commercial Properties LLC (“Purchaser”), as amended by that certain First Amendment to Real
          Estate Sale Contract, dated as of September 24, 2028, by and between Seller and Purchaser, as
          amended by that certain Second Amendment to Real Estate Contract, dated as of December 19,
          2018, by and between Seller and Purchaser.



                                                     207
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                          Pg 1109 of 1120


    9. Real Estate Sale Contract, dated as of December 27, 2018, by and between Sears, Roebuck and
       Co. and TQ Investments, LLC.
    10. Exclusive Listing Agreement, dated as of December 13, 2018, by and between Sears Holding
        Corporation and Holliday GP Corp.
    11. Exclusive Listing Agreement, dated as of December 11, 2018, by and between Sears Holding
        Corporation and KPM Realty Advisors.
    12. Exclusive Listing Agreement, dated as of December 12, 2018, by and between Sears Holding
        Corporation and Stokas Realty Advisors, LLC.
    13. Exclusive Listing Agreement, dated as of December 13, 2018, by and between Sears Holding
        Corporation and Pinpoint Retail Company, LLC.
    14. Exclusive Listing Agreement, dated as of December 12, 2018, by and between Sears Holding
        Corporation and JBRS Realty, LLC.
    15. Exclusive Listing Agreement, dated as of December 11, 2018, by and between Sears Holding
        Corporation and Hurd Real Estate Services, LLC and LANE4 Property Group, Inc.
    16. Exclusive Listing Agreement, dated as of December 11, 2018, by and between Sears Holding
        Corporation and LANE4 Property Group, Inc.
    17. Exclusive Listing Agreement, dated as of December 2018, by and between Sears Holding
        Corporation and Colliers International, MN., LLC.
    18. Exclusive Listing Agreement, dated as of December 11, 2018, by and between Sears Holding
        Corporation and Investors Realty, Inc.
    19. Exclusive Listing Agreement, dated as of December 2018, by and between Sears Holding
        Corporation and Morton G. Thalhimer, Inc.
    20. Exclusive Listing Agreement, dated as of December 17, 2018, by and between Sears Holding
        Corporation and Venture Commercial Real Estate, LLC.
    21. Exclusive Listing Agreement, dated as of December 12, 2018, by and between Sears Holding
        Corporation and R.I. Properties, Inc.
    22. Exclusive Listing Agreement, dated as of December 11, 2018, by and between Sears Holding
        Corporation and Legend Partners, LLP.
    23. Exclusive Listing Agreement, dated as of December 12, 2018, by and between Sears Holding
        Corporation and SullivanHayes Companies, NE, LLC.
    24. Exclusive Listing Agreement, dated as of January 4, 2019, by and between Sears Holding
        Corporation and Legend Partners II
    25. Exclusive Listing Agreement, dated as of December 12, 2018, by and between Sears Holding
        Corporation and Wm, Bourdoures Co.
    26. Exclusive Listing Agreement, dated as of December 12, 2018, by and between Sears Holding
        Corporation and Southplace Properties, Inc.
    27. Exclusive Listing Agreement, dated as of December 28, 2018, by and between Sears Holding
        Corporation and Legend Partners, LLC.
    28. Exclusive Listing Agreement, dated as of December 17, 2018, by and between Sears Holding
        Corporation and Jones Lang La Salle America, Inc.




                                                 208
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                            Pg 1110 of 1120


        29. Exclusive Listing Agreement, dated as of December 20, 2018, by and between Sears Holding
            Corporation and The Trilogy Group, LLC.
        30. Exclusive Listing Agreement, dated as of December 11, 2018, by and between Sears Holding
            Corporation and Metro Commercial Real Estate.
        31. Exclusive Listing Agreement, dated as of December 19, 2018, by and between Sears Holding
            Corporation and Baker Storey McDonald Properties, Inc.
        32. Exclusive Listing Agreement, dated as of December 11, 2018, by and between Sears Holding
            Corporation and TRIO Commercial Property Group, LLC.
        33. Exclusive Listing Agreement, dated as of December 2018, by and between Sears Holding
            Corporation and Metro Commercial Real Estate, Inc.
        34. Exclusive Listing Agreement, dated as of December 2018, by and between Sears Holding
            Corporation and Metro Commercial Real Estate, Inc.
        35. Exclusive Listing Agreement, dated as of December 12, 2018, by and between Sears Holding
            Corporation and Stokas Realty Advisors, LLC.
        36. Exclusive Listing Agreement, dated as of December 11, 2018, by and between Sears Holding
            Corporation and Howard Hanna WNY, Inc.
        37. Exclusive Listing Agreement, dated as of December 12, 2018, by and between Sears Holding
            Corporation and The Chambers Group, LLC.
        38. Exclusive Listing Agreement, dated as of December 11, 2018, by and between Sears Holding
            Corporation and The Dartmouth Company.
        39. Exclusive Listing Agreement, dated as of December 26, 2018, by and between Sears Holding
            Corporation and SRSA Commercial Real Estate, Inc.
        40. Exclusive Listing Agreement, dated as of December 11, 2018, by and between Sears Holding
            Corporation and Avision Young Florida, LLC.
        41. Exclusive Listing Agreement, dated as of December 10, 2018, by and between Sears Holding
            Corporation and NMERA, Inc.
        42. Exclusive Listing Agreement, dated as of December 14, 2018, by and between Sears Holding
            Corporation and Gehrki Commercial Real Estate.
        43. Exclusive Listing Agreement, dated as of December 11, 2018, by and between Sears Holding
            Corporation and Edge Real Estate Group, LLC.
        44. Exclusive Listing Agreement, dated as of December 28, 2018, by and between Sears Holding
            Corporation and Legend Partners, LLC
        45. Exclusive Listing Agreement, dated as of December 2018, by and between Sears Holding
            Corporation and Jones Lang La Salle America, Inc.


(iii)
        1. None.


(iv)




                                                    209
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1     Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                            Pg 1111 of 1120


    1. Kenmore License Agreement, dated May 18, 2006, by and between KCD IP, LLC and Sears,
       Roebuck and Co, as amended by First Amendment to Kenmore License Agreement, made
       effective as of November 29, 2009, Second Amendment to Kenmore License Agreement, dated
       March 7, 2012 and Third Amendment to Kenmore License Agreement, dated April 24, 2017.
    2. Amended and Restated Merchandising Agreement, effective May 1, 2016, as amended March 8,
       2017, July 10, 2017 and December 15, 2017, by and between Sears, Roebuck and Co., Kmart
       Corporation, and Sears Holdings Corporation, and Sears Hometown and Outlet Stores, Inc., Sears
       Authorized Hometown Stores, LLC, and Sears Outlet Stores, L.L.C.

    3. The following Contracts, to the extent annual payments or consideration furnished by or to
       Sellers pursuant to such Contract is in excess of $15,000,000:
              a. First Amended and Restated Sublicense Agreement, dated April 1, 2005, by and between
                 Sears Intellectual Property Management Company and Sears, Roebuck and Co.
              b. License and Intellectual Property Management Agreement, dated February 1, 2003, by
                 and between Sears Brands, LLC and Sears Intellectual Property Management Company.
              c. Trademark License Agreement, dated December 14, 2001, by and between Sears,
                 Roebuck and Co., and A&E Factory Service, LLC.
              d. Amended and Restated License Agreement, dated January 29, 2007, by and between
                 Sears Brands, L.L.C., as successor in interest to the trademark rights of Kmart of
                 Michigan, Inc., and Kmart Corporation.
              e. Sublicense Agreement, dated February 9, 2010, by and between Sears Brands Business
                 Unit Corporation and Kmart Corporation.
              f.   License Agreement, dated January 29, 2007, by and between Sears Brands, L.L.C., as a
                   successor in interest to the trademark rights of Kmart of Michigan, Inc., and Kmart.com
                   LLC.
              g. License Agreement, dated January 29, 2007, by and between Sears Brands, L.L.C., and
                 Kmart of Michigan, Inc.
              h. License Agreement, dated January 29, 2007, by and between Sears Brands, L.L.C., as
                 successor in interest to the trademark rights of Kmart of Michigan, Inc. and Kmart of
                 Washington LLC.
              i.   License Agreement, dated January 29, 2007, by and between Sears Brands, L.L.C., as a
                   successor in interest to the trademark rights of Kmart of Michigan, Inc., and Kmart Stores
                   of Illinois LLC.
              j.   License Agreement, dated January 29, 2007, by and between Sears Brands, L.L.C., as a
                   successor in interest to the trademark rights of Kmart of Michigan, Inc., and Kmart Stores
                   of Texas LLC.
              k. Sublicense Agreement, dated February 9, 2010, by and between Kmart Corporation and
                 MyGofer LLC.
              l.   Sublicense Agreement, dated September 22, 2008, by and between Sears Brands
                   Business Unit Corporation and Sears Brands Management Corporation as amended by
                   First Amendment to Sublicense Agreement, dated November 24, 2008, and Second
                   Amendment to Sublicense Agreement, dated April 30, 2012.
              m. Sublicense Agreement, dated February 9, 2010, by and between Sears Brands Business
                 Unit Corporation and Sears Holdings Management Corporation.


                                                     210
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                           Pg 1112 of 1120


              n. Sublicense Agreement, dated February 9, 2010, by and between Sears, Roebuck and Co.
                 and Sears Home Improvement Products, Inc.
              o. First Amended and Restated Sublicense Agreement, dated April 1, 2005, by and between
                 Sears Brands Business Unit Corporation and Sears, Roebuck and Co. as amended by
                 Amendment 1 to First Amended and Restated Sublicense Agreement, dated May 1, 2006,
                 and Amendment 2 to First Amended and Restated Sublicense Agreement, dated January
                 1, 2008.
              p. Corporate Name Agreement, dated April 21, 2010, by and between Sears, Roebuck and
                 Co. and Sears, Roebuck de Puerto Rico, Inc.
              q. Sublicense Agreement, dated April 21, 2010, by and between Sears, Roebuck and Co.
                 and Sears, Roebuck de Puerto Rico, Inc.
              r.   Sublicense Agreement, dated November 20, 2007, by and between Sears Intellectual
                   Property Management Corporation and ServiceLive, Inc.
(v)
      1. Transportation Agreement dated as of July 25, 2013, as amended, by and between Sears Logistics
         Services, Inc. and Circle 8 Logistics, Inc.
      2. Supply Agreement for Auto Repair Parts, dated as of October 1, 2011, by and between Sears,
         Roebuck and Co. and AutoZone Parts, Inc., AutoZone Operations, Inc., AutoZone Northeast,
         Inc., AutoZone West, Inc., AutoZone Stores, Inc., AutoZone Puerto Rico, Inc., AutoZone Texas,
         L.P., and AutoZone Mississippi, Inc.
      3. Master Outsourced Services Agreement, dated as of January 5, 2012, as amended, by and
         between Sears Holdings Management Corporation and Tata America International Corporation.
      4. Transportation Agreement, dated as of July 27, 2007, as amended, by and between Sears
         Logistics Services, Inc. and AFN, LLC.
      5. Service Contract, dated as of May 1, 2018, by and between Innovel Solutions, Inc.; KMART
         Corporation; Sears, Roebuck and Co; Sears Roebuck de Puerto Rico, Inc; Sears Puerto Rico and
         Maersk Inc. As agent to A.P. Moller-Maersk A/S trading under the name of MAERSK LINE.
      6. Transportation Agreement, dated January 26, 2017, Innovel Solutions, Inc. and Echo Global
         Logistics, Inc.
      7. Transportation Agreement, dated as of April 1, 1998, as amended, by and between Sears
         Logistics Services, Inc. and Heartland Express Inc., of Iowa.
      8. Transportation Agreement, dated as of April 1, 1998, as amended, by and between Sears
         Logistics Services, Inc. and Dart International.
      9. Transportation Agreement, dated as of April 1, 1998, as amended, by and between Sears
         Logistics Services, Inc. and Hub Group Operations Management, a division of Hub Group
         Associates, Inc.
      10. Transportation Agreement, dated as of February 27, 2018, as amended, by and between Innovel
          Solutions Inc., formerly known as Sears Logistics Services, Inc. and Swift Transportation Co. of
          Arizona, LLC.
      11. Master Services Agreement, dated as of April 1, 2014, as amended, by and between Sears
          Holdings Management Corporation on behalf of itself and its Affiliates and iCrossing, Inc.
      12. Transportation Agreement, dated as of July 12, 2005, as amended by and between Sears Logistics
          Services, Inc. and Intermodal Sales Corp.

                                                    211
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 1113 of 1120


    13. Warehouse Operating Agreement, dated as of June 1, 2014, by and between Sears Logistics
        Services, Inc. and 3PD, Inc.
    14. Home Delivery & Shuttle Carrier Agreement, dated as of April 20, 2014, by and between Sears
        Roebuck and Co. and 3PD, Inc.
    15. Home Delivery & Shuttle Carrier Agreement, dated as of April 20, 2014, by and between Sears
        Logistics Services, Inc. and XPO Last Mile, Inc.
    16. Home Delivery & Shuttle Carrier Agreement, dated as of February 8, 2015, as amended, by and
        between Innovel Solutions, Inc. and XPO Last Mile, Inc.
    17. Warehouse Operating Agreement, dated as of August 3, 2014, by and between Sears Logistics
        Services, Inc. and XPO Last Mile, Inc.
    18. Warehouse Operating Agreement, dated as of February 8, 2015, by and between Sears Logistics
        Services, Inc. and XPO Last Mile, Inc.
    19. Home Delivery & Shuttle Carrier Agreement, dated as of February 15, 2015, as amended, by and
        between Sears Roebuck and Co. and XPO Last Mile, Inc.
    20. Distribution and Supply Agreement, dated as of September 6, 2003, as amended, by and between
        KMART Corporation including its subsidiaries and affiliates and McLane Company, Inc.
    21. Master Purchase Agreement, dated as of November 8, 2017, by and between Sears, Roebuck and
        Co. d/b/a Sears Commercial and Cardinal Group Construction LLC.
     22. Service Agreement, dated as of October 1, 2012, as amended, by and between A&E Factory
         Service, LLC and General Electric Company.
     23. Supply Agreement, dated as of November 1, 2010, as amended, by and between Sears, Roebuck
         and Co., Kmart Corporation and Sears Brands Management and Apex Tool Group, LLC, Lea
         Way Hand Tool Limited, and Danaher Tool Limited.
     24. Master Consulting and Professional Services Agreement, dated as of February 1, 2011, by and
         between Sears Holdings Management Corporation and UPS Professional Services, Inc.
     25. Master Outsourced Services Agreement, dated as of September 1, 2012, as amended, by and
         between Sears Holdings Management Corporation and Sitel Operating Corporation.
     26. Master Outsourced Services Agreement, dated as of January 1, 2017, by and between Sears
         Holdings Management Corporation and Sitel Operating Corporation.
     27. Advertising Agency Agreement, dated as of March 1, 2014, as amended, by and between Sears
         Holdings Management Corporation and Havas Worldwide Chicago, Inc.
     28. A&R IBM Customer Agreement, dated as of September 28, 2012, by and between Sears
         Holdings Management Corporation and IBM.
     29. Waste Hauling Master Services Agreement, dated as of January 20, 2015, by and between Sears,
         Roebuck and Co., Kmart Corporation, Sears Roebuck de Puerto Rico, Inc., Sears Logistics
         Services, Inc. Sears Home Improvement Products, Inc. and Sears Hometown and Outlet Stores,
         Inc. and Waste Management National Services, Inc., as amended.
    30. Transportation Agreement, dated as of May 31, 2001, by and between Sears Logistics Services,
        Inc. and Knight Transportation, Inc., as amended.
    31. Universal Terms and Conditions dated as of August 18, 2006 by and between Sears Holdings
        Management Corporation and Husqvarna Outdoor Products, Inc.



                                                  212
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32             Exhibit A
                                          Pg 1114 of 1120


    32. Universal Terms and Conditions dated as of December 6, 2004 by and between Sears, Roebuck
        and Co. and Hasbro, Inc.
    33. Universal Terms and Conditions dated as of January 12, 2010 by and between Sears Holdings
        Management Corporation and Zhongshan Galanz Consumer Electric Appliances Co. Ltd.
    34. Universal Terms and Conditions dated as of July 15, 2004 by and between Sears, Roebuck and
        Co. and Mattel Sales Corp.
    35. Universal Terms and Conditions dated as of May 23, 2008 by and between Sears Holdings
        Management Corporation and Permasteel, Inc.
    36. Universal Terms and Conditions dated as of August 4, 2001 by and between Sears holdings
        Management Corporation and Prudent International Ltd.
    37. Universal Terms and Conditions dated as of December 7, 2004 by and between Sears, Roebuck
        and Co. and Hasbro, Inc.
    38. Universal Terms and Conditions dated as of December 15, 2001 by and between Sears Holdings
        Management Corporation and Samsung Electronics America, Inc., as amended.
    39. Universal Terms and Conditions dated as of October 1, 2007 by and between Sears Holdings
        Management Corporation and Samsung Electronics America, Inc.
    40. Universal Terms and Conditions dated as of September 21, 2006 by and between Sears Holdings
        Management Corporation and Samsung Electronics Co., Ltd.
    41. Universal Terms and Conditions dated as of September 28, 2007 by and among Sears, Roebuck
        and Co., Kmart Corporation, all other subsidiaries of Sears Holdings Corporation, and Samsung
        Electronics America, Inc., as amended.
     42. Supply Agreement for Garage Door Operators and Accessories Dated as of January 1, 2010 by
         and among Kmart Corporation, Sears, Roebuck and Co., Sears Brands Management Corporation
         and The Chamberlain Group, Inc., as amended.
     43. Vendor Agreement to Supply Fixtures dated as of July 29, 2013 by and between Sears, Roebuck
         and Co. and Samsung Electronics America, Inc.
     44. Vendor Agreement to Supply Fixtures dated as of October 10, 2008 by and between Sears,
         Roebuck and Co. and Samsung Electronics America, Inc.
     45. Vendor Agreement to Supply Fixtures dated as of February 26, 2010 by and among Kmart
         Corporation, Sears, Roebuck and Co., and Samsung Electronics America, Inc.
     46. Vendor Agreement to Supply Fixtures dated as of January 20, 2008 by and among Kmart
         Corporation, Sears, Roebuck and Co., and Samsung Electronics America, Inc.
     47. Vendor Agreement to Supply Fixtures dated as of September 1, 2009 by and among Kmart
         Corporation, Sears, Roebuck and Co., and Samsung Electronics America, Inc.
    48. Vendor Agreement to Supply Fixtures dated as of August 16, 2011 by and among Kmart
        Corporation, Sears, Roebuck and Co., and Samsung Electronics America, Inc.
    49. Product Evaluation Agreement dated as of May 10, 2013 by and between Sears Holdings
        Management Corporation and Samsung Electronics America, Inc.
    50. Subsidy Agreement dated as of July 25, 2014 by and among Sears Roebuck and Co., Kmart
        Corporation, other subsidies of Sears Holdings Corporation, including Sears Brands Management
        Corporation, and One World Technologies, Inc.



                                                 213
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1    Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                           Pg 1115 of 1120


       51. Amended and Restated Merchandising Agreement, dated May 1, 2016, by and among, Roebuck
           and Co., Kmart Corporation, Sears Holdings Corporation, Sears Hometown Outlet Stores, Inc.,
           Sears Authorized Hometown Stores, LLC and Sears Outlet Stores L.L.C., as amended by
           Amendment to Amended and Restated Merchandising Agreement, dated March 8, 2017,
           Amendment No. 2 to Amended and Restated Merchandising Agreement, dated July 10, 2017, and
           Amendment No. 3 to Amended and Restated Merchandising Agreement, dated December 15,
           2017.
       52. Master Services Agreement, dated as of November 24, 2015, by and between Innovel Solutions,
           Inc. and Costco Wholesale Corporation.
       53. B2B Agreement, dated as of May 1, 2014, by and between Sears Holdings Management
           Corporation and American Home Shield.


(vi)




                                                   214
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                          Pg 1116 of 1120




Schedule 6.11(c)
    1. Blackhawk Network Inc. has shut off the Sellers’ ability to activate gift cards post-bankruptcy
       under the Gift Card Marketing Services Agreement, dated as of February 10, 2003, by and
       between Blackhawk Network, Inc. and SHC Promotions, L.L.C., as amended. The Sellers have
       removed all gift cards from their sales floors.
    2. Sellers have provided notice of termination of the Protection Agreement Benefit Administration
       services under the Master Outsourced Services Agreement, dated as of January 1, 2017, by and
       between Sears Holdings Management Corporation and Sitel Operating Corporation.


Schedule 6.11(d)
    1. Universal Terms and Conditions – Michelin, dated as of June 13, 2014, by and between Sears
       Holdings Management Corporation and Michelin North America, as amended.
    2. Supply Agreement for Tool Storage and Accessories, dated as of August 1, 2012, by and between
       Sears Holdings Management Corporation and Waterloo Industries, Inc.
    3. Master Outsourced Services Agreement, dated as of January 5, 2012, by and between Sears
       Holdings Management Corporation and Tata America International Corporation, as amended.
    4. Master Services Agreement, dated as of April 1, 2014, by and between Sears Holdings
       Management Corporation on behalf of itself and its Affiliates and iCrossing, Inc., as amended.
    5. Direct to Customer Terms and Conditions, dated as of March 1, 2013, by and between Sears
       Holdings Management Corporation and VF Jeanswear Limited Partnership, as amended.
    6. Direct to Customer Terms and Conditions, dated as of April 18, 2013, by and between Sears
       Holdings Management Corporation (together with its Affiliates) and Hanesbrands, Inc.
    7. Universal Terms and Conditions, dated as of May 4, 2007, by and between Kmart Corporation
       (together with its subsidiaries), Sears, Roebuck and Co. (together with its subsidiaries) and all
       other subsidiaries of Sears Holdings Management Corporation and Hanesbrands, Inc.
    8. Project Services Agreement, dated as of February 15, 2011, by and between Sears Holdings
       Management Corporation and The Procter & Gamble Distributing LLC.
    9. Universal Terms and Conditions – International, dated as of November 12, 2007, by and between
       Sears Holdings Management Corporation and Hangzhou GreatStar Industrial Co., Ltd.

                                                   215
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                          Pg 1117 of 1120


    10. Supply Agreement for Tool Storage and Accessories, dated as of August 1, 2012, by and between
        Sears Holdings Management Corporation and Waterloo Industries, Inc.
    11. Master Services Agreement, dated as of April 1, 2014, by and between Sears Holdings
        Management Corporation on behalf of itself and its Affiliates and iCrossing, Inc., as amended.
    12. Universal Terms and Conditions, dated as of September 3, 1996, by and between Sears Roebuck
        and Co. and Wolverine World Wide Inc.
    13. Letter Agreement, dated as of September 28, 2005, by and between Sears Roebuck and Co. and
        Wolverine World Wide Inc.
    14. Vendor Terms Exception Request, dated as of June 13, 2018, by and between Sears Roebuck and
        Co. and Wolverine World Wide Inc.
    15. Amended and Restated Sears Holdings and IBM Customer Agreement, dated as of September 28,
        2012, by and between Sears Holdings Management Corporation and International Business
        Machines Corporation.
    16. Amended and Restated Master Agreement for Outsourcing and Transport Services, dated as of
        February 22, 2012, by and between Sears Holdings Management Corporation and AT&T Corp.
    17. Amended and Restated Master Services Agreement, dated as of July 7, 2014, by and between
        Innovel Solutions, Inc. f/k/a Sears Logistics Services, Inc. and UPS Supply Chain Solutions, Inc.,
        as amended.
    18. Master Services Agreement, dated as of September 1, 2012, by and between Sears Holdings
        Management Corporation and Sitel Operating Corporation.
     19. Universal Terms and Conditions, dated as of March 27, 1998, by and between Sears Holdings
         Management Corporation and Icon Health & Fitness Inc.
     20. Diehard Supply, Sales Agent and Servicing Agreement for Batteries dated as of September 1,
         2014 by and among Kmart Corporation, Sears, Roebuck and Co., Sears Brands Management
         Corporation and East Penn Manufacturing Co., as amended.
     21. Alliance Agreement for Home Appliances dated as of May 19, 2008 by and among Kmart
         Corporation, Sears, Roebuck and Co., LG Electronics, Inc., and LG Electronics USA Inc., as
         amended.
     22. Supply Agreement for Lawn Power Tools dated as of February 3, 2008 by and among Sears,
         Roebuck and Co., Kmart Corporation, Sears Canada Inc., Husqvarna Outdoor Products Inc., and
         Husqvarna Canada Corp., as amended.
     23. Supply Agreement for Tractors and Mowers dated as of November 16, 2009 by and among Sears,
         Roebuck and Co., Kmart Corporation, Sears Brands Management Corporation, and Husqvarna
         Consumer Outdoor Products N.A., Inc., as amended.
     24. Supply Agreement for Tractors, Mowers, and Tillers effective as of January 1, 2009 by and
         among Sears, Roebuck and Co., Kmart Corporation, Sears internationals Marketing Inc., and
         Husqvarna Consumer Outdoor Products N.A., Inc.
    25. Strategic Sourcing Supply Agreement for Tractors and Mowers dated as of December 9, 2003 by
        and between Sears, Roebuck and Co. and Electrolux Home Products Inc.
    26. Supply Agreement for Auto Tires dated as of May 1, 2016 by and between Sears, Roebuck and
        Co. and Hankook Tire America Corp., as amended.
    27. Direct to Customer Terms and Conditions dated as of December 1, 2011 by and between Sears
        Holdings Management Corporation and Permasteel, Inc.

                                                   216
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32            Exhibit A
                                          Pg 1118 of 1120


    28. A&R Blackhawk Network Alliance Partners Agreement, dated as of February 1, 2013, by and
        between Blackhawk Network, Inc. and SHC Promotions, L.L.C., as amended.
    29. Gift Card Marketing Services Agreement, dated as of February 10, 2003, by and between
        Blackhawk Network, Inc. and SHC Promotions, L.L.C., as amended.
    30. Professional Seller Program, dated as of June 29, 2017, by and among Sears Protection Company,
        Amazon Services LLC, and Amazon Payments, Inc.
    31. Vendor Terms and Conditions, dated as of May 25, 2017, by and between Amazon Fulfillment
        Services, Inc. and Sears Brands Management Corporation, as amended.




                                                 217
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32                Exhibit A
                                          Pg 1119 of 1120


                                             Schedule 6.14
                                               Litigation
    1. Nina Greene and Gerald Greene v. Sears Protection Company, Sears, Roebuck and Co., Sears
       Holdings Corporation, Case Number 1:15 cv 02546, US District Court for Northern District of
       Illinois Eastern Division, served March 26 2015.
    2. Schedule 6.10(c)(ii) and Schedule 6.10(c)(iii) are incorporated herein by reference.




                                                  218
WEIL:\96826275\11\73217.0003
  18-23538-rdd           Doc 2507-1   Filed 02/08/19 Entered 02/08/19 15:14:32         Exhibit A
                                          Pg 1120 of 1120


                                             Schedule 7.1
                                       Equity Interests in Buyer


    1. Transform Holdco LLC is a Delaware limited liability company
    2. The sole owner of Transform Holdco LLC is ESL Investments, Inc., a Delaware Corporation
    3. The sole owner of ESL Investments, Inc. is Edward S. Lampert




                                                 219
WEIL:\96826275\11\73217.0003
